EXHIBIT 10.1

 

 

 

Published CUSIP Number: 36249CAA6

CREDIT AGREEMENT

Dated as of October 19, 2011

among

GSI Group Corporation,

as the Borrower,

GSI Group Inc.,

as Holdings,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and

L/C Issuer,

and

The Other Lenders Party Hereto

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Sole Lead Arranger and Sole Book Manager

SILICON VALLEY BANK,

as Syndication Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

        Page      ARTICLE I.       DEFINITIONS AND ACCOUNTING TERMS   

1.01

   Defined Terms      1   

1.02

   Other Interpretive Provisions      34   

1.03

   Accounting Terms      35   

1.04

   Rounding      36   

1.05

   Times of Day      36   

1.06

   Letter of Credit Amounts      36   

1.07

   Exchange Rates; Currency Equivalents Generally      36       ARTICLE II.   
   THE COMMITMENTS AND CREDIT EXTENSIONS   

2.01

   The Loans      37   

2.02

   Borrowings, Conversions and Continuations of Loans      38   

2.03

   Letters of Credit      39   

2.04

   Swing Line Loans      48   

2.05

   Prepayments      51   

2.06

   Termination or Reduction of Commitments      54   

2.07

   Repayment of Loans      55   

2.08

   Interest      56   

2.09

   Fees      57   

2.10

   Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
     57   

2.11

   Evidence of Debt      58   

2.12

   Payments Generally; Administrative Agent’s Clawback      59   

2.13

   Sharing of Payments by Lenders      61   

2.14

   Extension of Maturity Date in respect of Term Loans or Revolving Credit
Facility      62   

2.15

   Increase in Revolving Credit Facility      63   

2.16

   Increase in Term Facility      64   

2.17

   Cash Collateral      66   

2.18

   Defaulting Lenders      67       ARTICLE III.       TAXES, YIELD PROTECTION
AND ILLEGALITY   

3.01

   Taxes      69   

3.02

   Illegality      73   

3.03

   Inability to Determine Rates      73   

3.04

   Increased Costs      74   

3.05

   Compensation for Losses      75   

3.06

   Mitigation Obligations; Replacement of Lenders      76   

3.07

   Survival      76   

 

i



--------------------------------------------------------------------------------

   ARTICLE IV.       CONDITIONS PRECEDENT TO CREDIT EXTENSIONS   

4.01

   Conditions of Initial Credit Extension      77   

4.02

   Conditions to all Credit Extensions      82       ARTICLE V.      
REPRESENTATIONS AND WARRANTIES   

5.01

   Existence, Qualification and Power      83   

5.02

   Authorization; No Contravention      83   

5.03

   Governmental Authorization; Other Consents      83   

5.04

   Binding Effect      84   

5.05

   Financial Statements; No Material Adverse Effect      84   

5.06

   Litigation      85   

5.07

   No Default      85   

5.08

   Ownership of Property; Liens; Investments      85   

5.09

   Environmental Compliance      86   

5.10

   Insurance      87   

5.11

   Taxes      87   

5.12

   ERISA Compliance      87   

5.13

   Subsidiaries; Equity Interests; Loan Parties      89   

5.14

   Margin Regulations; Investment Company Act      89   

5.15

   Disclosure      89   

5.16

   Compliance with Laws      90   

5.17

   Intellectual Property; Licenses, Etc.      90   

5.18

   Solvency      90   

5.19

   Casualty, Etc.      90   

5.20

   Labor Matters      91   

5.21

   Collateral Documents      91   

5.22

   Subordination of Permitted Subordinated Debt.      91       ARTICLE VI.      
AFFIRMATIVE COVENANTS   

6.01

   Financial Statements      91   

6.02

   Certificates; Other Information      92   

6.03

   Notices      95   

6.04

   Payment of Obligations      96   

6.05

   Preservation of Existence, Etc.      96   

6.06

   Maintenance of Properties      96   

6.07

   Maintenance of Insurance      96   

6.08

   Compliance with Laws      97   

6.09

   Books and Records      97   

6.10

   Inspection Rights      97   

6.11

   Use of Proceeds      97   

6.12

   Covenant to Guarantee Obligations and Give Security      97   

 

ii



--------------------------------------------------------------------------------

6.13

   Compliance with Environmental Laws      100   

6.14

   Further Assurances      101   

6.15

   Material Contracts      101       ARTICLE VII.       NEGATIVE COVENANTS   

7.01

   Liens      101   

7.02

   Indebtedness      104   

7.03

   Investments      107   

7.04

   Fundamental Changes      109   

7.05

   Dispositions      110   

7.06

   Restricted Payments      112   

7.07

   Change in Nature of Business      113   

7.08

   Transactions with Affiliates      113   

7.09

   Use of Proceeds      113   

7.10

   Financial Covenants      113   

7.11

   Amendments of Organization Documents      114   

7.12

   Accounting Changes      114   

7.13

   Prepayments, Amendments, Etc. of Indebtedness      114       ARTICLE VIII.   
   EVENTS OF DEFAULT AND REMEDIES   

8.01

   Events of Default      114   

8.02

   Remedies upon Event of Default      117   

8.03

   Application of Funds      117       ARTICLE IX.       ADMINISTRATIVE AGENT   

9.01

   Appointment and Authority      119   

9.02

   Rights as a Lender      119   

9.03

   Exculpatory Provisions      119   

9.04

   Reliance by Administrative Agent      120   

9.05

   Delegation of Duties      121   

9.06

   Resignation of Administrative Agent      121   

9.07

   Non-Reliance on Administrative Agent and Other Lenders      122   

9.08

   No Other Duties, Etc.      122   

9.09

   Administrative Agent May File Proofs of Claim      122   

9.10

   Collateral and Guaranty Matters      123   

9.11

   Secured Cash Management Agreements and Secured Hedge Agreements      124   
   ARTICLE X.       CONTINUING GUARANTY   

10.01

   Guaranty      124   

10.02

   Rights of Lenders      125   

 

iii



--------------------------------------------------------------------------------

10.03

   Certain Waivers      125   

10.04

   Obligations Independent      125   

10.05

   Subrogation      126   

10.06

   Termination; Reinstatement      126   

10.07

   Subordination      126   

10.08

   Stay of Acceleration      126   

10.09

   Condition of Borrower      126   

10.10

   Rights of Contribution      127   

10.11

   Joint and Several Obligations      127       ARTICLE XI.       MISCELLANEOUS
  

11.01

   Amendments, Etc.      128   

11.02

   Notices; Effectiveness; Electronic Communications      131   

11.03

   No Waiver; Cumulative Remedies; Enforcement      133   

11.04

   Expenses; Indemnity; Damage Waiver      134   

11.05

   Payments Set Aside      136   

11.06

   Successors and Assigns      136   

11.07

   Treatment of Certain Information; Confidentiality      141   

11.08

   Right of Setoff      142   

11.09

   Interest Rate Limitation      143   

11.10

   Canadian Interest Act      143   

11.11

   Counterparts; Integration; Effectiveness      143   

11.12

   Survival of Representations and Warranties      144   

11.13

   Severability      144   

11.14

   Replacement of Lenders      144   

11.15

   Governing Law; Jurisdiction; Etc.      145   

11.16

   Waiver of Jury Trial      146   

11.17

   No Advisory or Fiduciary Responsibility      146   

11.18

   Electronic Execution of Assignments and Certain Other Documents      147   

11.19

   USA PATRIOT Act      147   

11.20

   Judgment Currency      147   

SIGNATURES

        S-1   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

2.01

   Commitments and Applicable Percentages

5.05

   Supplement to Interim Financial Statements

5.08(b)

   Existing Liens

5.08(c)

   Owned Real Property

5.08(d)(i)

   Leased Real Property (Lessee)

5.08(d)(ii)

   Leased Real Property (Lessor)

5.08(e)

   Existing Investments

5.09

   Environmental Matters

5.13

   Subsidiaries and Other Equity Investments; Loan Parties

5.17

   Intellectual Property Matters

6.12

   Guarantors

7.02

   Existing Indebtedness

7.05

   Certain Properties

11.02

   Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

Form of

 

A

   Committed Loan Notice

B

   Swing Line Loan Notice

C-1

   Revolving Credit Note

C-2

   Term Note

D

   Compliance Certificate

E-1

   Assignment and Assumption

E-2

   Administrative Questionnaire

F-1

   Guaranty Supplement

F-2

   Holdings Guaranty

G-1

   Security Agreement

G-2

   UK Security Agreement

G-3

   Canadian Security Agreement

H

   Mortgage

I

   Borrowing Base Certificate

J

   Foreign Lender Certificate

K

   Responsible Officer Certificate

L

   Solvency Certificate

M

   Burnoff Condition Certificate

N

   Permitted Acquisition Certificate

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of October 19, 2011,
among GSI Group Corporation, a Michigan corporation (the “Borrower”), GSI Group
Inc., a company continued and existing under the laws of the Province of New
Brunswick, Canada (“Holdings”), each of the Subsidiaries of Holdings listed
under the caption “GUARANTORS” on the signature pages hereto and each Subsidiary
of Holdings that becomes a Guarantor after the date hereof pursuant to
Section 6.12 (each a “Guarantor” and collectively the “Guarantors”), each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and
L/C Issuer and SILICON VALLEY BANK, as Syndication Agent.

PRELIMINARY STATEMENTS:

The Borrower has requested that the Lenders provide a term loan facility and a
revolving credit facility, and the Lenders have indicated their willingness to
lend and the L/C Issuer has indicated its willingness to issue letters of
credit, in each case, on the terms and subject to the conditions set forth
herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Act” has the meaning specified in Section 11.19.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. For the purposes of
Section 7.08, an “Affiliate” shall be deemed to mean, with respect to any
Person, any other Person that owns more than 15% of the voting equity securities
of the first Person having the right to elect the board of directors.



--------------------------------------------------------------------------------

“Affiliated Lender” has the meaning specified in Section 11.06(b)(vii).

“Agent Parties” has the meaning specified in Section 11.02(c).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Aggregate Credit Exposures” means, at any time, in respect of (a) the Term
Facility, the aggregate amount of the Term Loans outstanding at such time and
(b) in respect of the Revolving Credit Facility, the sum of (i) the unused
portion of the Revolving Credit Facility at such time and (ii) the Total
Revolving Credit Outstandings at such time.

“Agreement” means this Credit Agreement.

“Agreement Currency” has the meaning specified in Section 11.20.

“Applicable Fee Rate” means, at any time, in respect of the Revolving Credit
Facility and the Term Facility, (a) from the Closing Date to the date on which
the Administrative Agent receives a Compliance Certificate pursuant to
Section 6.02(b) for the fiscal quarter ending March 31, 2012, 0.40% per annum
and (b) thereafter, the applicable percentage per annum set forth below
determined by reference to the Consolidated Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 6.02(b):

 

Applicable Fee Rate

Pricing
Level

  

Consolidated

Leverage Ratio

  

Commitment Fee

1    < 1.0:1    0.30% 2    ³ 1.0:1 but £ 2.0:1    0.40% 3    > 2.0:1    0.50%

Any increase or decrease in the Applicable Fee Rate resulting from a change in
the Consolidated Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(b); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then, upon the
request of the Required Revolving Lenders, Pricing Level 3 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Fee Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) prior to the Closing Date, such
Term Lender’s Term Commitment at such time and (ii) thereafter, the principal
amount of such Term Lender’s Term Loans at such time, and (b) in respect of the
Revolving Credit Facility, with respect to any Revolving Credit Lender at any
time, the percentage (carried out to the ninth decimal place) of the Revolving
Credit Facility represented by such Revolving Credit Lender’s Revolving Credit
Commitment at

 

2



--------------------------------------------------------------------------------

such time. If the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, or if the Revolving Credit
Commitments have expired, then the Applicable Percentage of each Revolving
Credit Lender in respect of the Revolving Credit Facility shall be determined
based on the Applicable Percentage of such Revolving Credit Lender in respect of
the Revolving Credit Facility most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender in
respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Applicable Rate” means in respect of the Term Facility and the Revolving Credit
Facility, (a) from the Closing Date to the date on which the Administrative
Agent receives a Compliance Certificate pursuant to Section 6.02(b) for the
fiscal quarter ending March 31, 2012, 1.75% per annum for Base Rate Loans and
2.75% per annum for Eurodollar Rate Loans and Letter of Credit Fees and
(b) thereafter, the applicable percentage per annum set forth below determined
by reference to the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(b):

 

Applicable Rate

Pricing
Level

  

Consolidated Leverage Ratio

  

Eurodollar Rate

(Letters of Credit)

  

Base Rate

1    < 1.0:1    2.50%    1.50% 2    ³ 1.0:1 but £ 2.0:1    2.75%    1.75% 3    >
2.0:1    3.00%    2.00%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Term Lenders and the Required Revolving Lenders, Pricing Level 3
shall apply to the applicable Facility as of the first Business Day after the
date on which such Compliance Certificate was required to have been delivered
and in each case shall remain in effect until the date on which such Compliance
Certificate is delivered.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

“Applicable Time” means, with respect to any borrowings and payments in Euros,
the local time in the place of settlement for Euros as may be determined by the
Administrative Agent or the L/C Issuer, as the case may be, to be necessary for
timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment.

 

3



--------------------------------------------------------------------------------

“Appropriate Lender” means, at any time, (a) with respect to either the Term
Facility or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility or holds a Term Loan or a Revolving Credit Loan,
respectively, at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03(a), the Revolving Credit Lenders and (c) with respect to the
Swing Line Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line Loans
are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as sole lead arranger and sole book manager.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease, and
(c) all Synthetic Debt of such Person.

“Audited Financial Statements” means the audited consolidated balance sheet of
Holdings and its Subsidiaries for the fiscal year ended December 31, 2010, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of Holdings and its Subsidiaries,
including the notes thereto.

“Availability Period” means in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the Maturity Date for the
Revolving Credit Facility.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1% (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such rate announced by Bank of
America shall take

 

4



--------------------------------------------------------------------------------

effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit I.

“Burnoff Condition” means, at the end of any fiscal quarter of the Borrower on
or after December 31, 2012, the delivery by the Borrower of a certificate of a
Responsible Officer, in the form of Exhibit M, evidencing (a) Consolidated
Leverage Ratio of less than or equal to 1.50 : 1.00 and (b) Excess Availability
of at least $50,000,000.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market; provided that with respect to L/C Obligations
denominated in Euros, “Business Day shall mean any day on which the
Trans-European Automated Real-time Gross Settlement Express Transfer (TARGET)
payment system (or, if such payment system ceases to be operative, such other
payment system (if any) determined by the Administrative Agent to be a suitable
replacement) is open for the settlement of payments in Euro.

“Canadian Security Agreement” has the meaning specified in Section 4.01(a)(iii).

“Capital Expenditures” means for any period, for Holdings and its Subsidiaries
on a consolidated basis, all capital expenditures, as determined in accordance
with GAAP. For purposes of this definition, the purchase price of equipment that
is purchased simultaneously with the trade-in of existing equipment or with
insurance proceeds shall be included in Capital Expenditures only to the extent
of the gross amount by which such purchase price exceeds the credit granted by
the seller of such equipment for the equipment being traded in at such time or
the amount of such insurance proceeds, as the case may be. Further, any
expenditures that constitute all or a portion of a Permitted Acquisition or
other Investment permitted hereunder or are financed with the proceeds of
Indebtedness permitted under Section 7.02(f) of this Agreement, shall not be
included for purposes of calculating Consolidated Fixed Charge Coverage Ratio.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

5



--------------------------------------------------------------------------------

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or
the Swing Line Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents and other Liens
permitted hereunder):

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof;

(c) commercial paper in an aggregate amount of no more than $10,000,000 per
issuer outstanding at any time issued by any Person organized under the laws of
any state of the United States of America and rated at least “Prime-1” (or the
then equivalent grade) by Moody’s or at least “A-1” (or the then equivalent
grade) by S&P, in each case with maturities of not more than 180 days from the
date of acquisition thereof;

(d) Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, or the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition; and

(e) any Investment in certificates of deposit or bankers’ acceptances of any
bank organized under the laws of Canada, Japan or any country that is a member
of the European Economic Community whose short-term commercial paper rating from
S&P is at least A-1 or the equivalent thereof or from Moody’s is at least P-1 or
the equivalent

 

6



--------------------------------------------------------------------------------

thereof; provided in each case that such Investment matures within one year from
the date of acquisition thereof by such Foreign Subsidiary.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of Holdings entitled to vote
for members of the board of directors or equivalent governing body of Holdings
on a fully-diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right);

 

7



--------------------------------------------------------------------------------

(b) Holdings shall cease, directly or indirectly, to own and control legally and
beneficially all of the Equity Interests in the Borrower; or

(c) except to the extent permitted under Section 7.04 or Section 7.05, Holdings
shall cease to have the power, directly or indirectly, to direct or cause the
direction of the management or policies of the Borrower or any Guarantor (other
than Holdings), whether through the ability to exercise voting power, by
contract or otherwise.

“Closing Date” means the first date all the conditions precedent in Sections
4.01 and 4.02 are satisfied or waived in accordance with Section 11.01.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties.

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in the equipment, inventory or other Property of a Loan Party, providing the
Administrative Agent with the right to receive notices of default, the right to
repossess such equipment, inventory or other Property at any time and such other
rights as may be requested by the Administrative Agent in each case, in form and
substance reasonably satisfactory to the Administrative Agent.

“Collateral Documents” means, collectively, the Security Agreement, the UK
Security Agreement, the Canadian Security Agreement, each Intellectual Property
Security Agreement (including IP Security Agreement Supplements), the Equity
Interest Pledge Agreements, the Mortgages, each of the Security Agreement
Supplements, Collateral Access Agreements, security agreements, pledge
agreements or other similar agreements delivered to the Administrative Agent
pursuant to Section 6.12, and each of the other agreements, instruments or
documents that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.

“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated EBITDA” means, for any period, for Holdings and its Subsidiaries
on a consolidated basis, an amount equal to Consolidated Net Income for any
Measurement Period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income with

 

8



--------------------------------------------------------------------------------

respect to such period: (i) Consolidated Interest Charges and, to the extent not
reflected in such Consolidated Interest Charges, (A) fees, expenses and charges
incurred in respect of financing activities (including commissions, discounts
and closing fees) during such period and (B) payments made in respect of Swap
Contracts permitted hereunder entered into for the purpose of hedging interest
rate risk during such period; (ii) the provision for federal, state, local and
foreign income and other similar taxes for such period, including all taxes
reported as “income taxes” on Holding’s consolidated financial statements for
such period; (iii) depreciation and amortization expense for such period;
(iv) unusual or non-recurring charges, including (x) restructuring charges from
ongoing operations and divestitures (I) in an amount not to exceed $10,000,000
in the aggregate during any Measurement Period from the Closing Date through
December 31, 2012 and (II) in an amount not to exceed $5,000,000 in the
aggregate during any Measurement Period thereafter, and (y) restructuring
charges, fees, expenses and charges incurred in respect of acquisitions, equity
issuances, indebtedness and investments (whether or not consummated), for which
consent from Lenders is not otherwise required under the terms of this
Agreement, in an amount not to exceed $6,500,000 in the aggregate during any
Measurement Period; (v) Non-Cash Charges minus (b) without duplication and to
the extent included in determining Consolidated Net Income for such period,
(i) non-cash income or gains, all as determined in accordance with GAAP and
(ii) earnings from equity method investments less the aggregate amount of cash
actually distributed by such Person during such Measurement Period to Holdings
or a Subsidiary as dividend or other distribution.

For purposes of this Agreement, Consolidated EBITDA (a) for the fiscal quarter
ended December 31, 2010 shall be deemed to be $14,206,000, (b) for the fiscal
quarter ended March 31, 2011 shall be deemed to be $17,278,000, and (c) for the
fiscal quarter ended June 30, 2011 shall be deemed to be $19,813,000.

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) (i) Consolidated EBITDA less (ii) the sum of (x) the aggregate
amount of all cash Capital Expenditures plus (y) the aggregate amount of
Federal, state, local and foreign income taxes paid in cash to (b) the sum of
(i) Consolidated Interest Charges paid in cash, (ii) the aggregate scheduled
amortization payments under Section 2.07(a) (regardless of whether optional
prepayments under Section 2.05(a) were applied to such installments), for so
long as any amounts are outstanding under the Term Loan Facility, (iii) the
aggregate principal amount of all other regularly scheduled principal payments
or redemptions or similar acquisitions for value of outstanding debt for
borrowed money (including regularly scheduled payments under any Capitalized
Leases, except for the portion of rent expense under Capitalized Leases that is
treated as interest in accordance with GAAP), but excluding any voluntary
repayments and redemptions to the extent refinanced through the incurrence of
additional Indebtedness otherwise expressly permitted under Section 7.02, and
(iv) the aggregate amount of all Restricted Payments made pursuant to Sections
7.06(d) or (e), in each case, of or by Holdings and its Subsidiaries for the
most recently completed Measurement Period.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
Holdings and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder and any Permitted
Subordinated Debt) and all obligations evidenced by bonds, debentures, notes,
loan agreements or other similar instruments, (b) all Purchase Money

 

9



--------------------------------------------------------------------------------

Indebtedness, (c) all direct obligations arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments, (d) all obligations in respect of the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business), (e) all Attributable Indebtedness,
(f) without duplication, all Guarantees with respect to outstanding Indebtedness
of the types specified in clauses (a) through (e) above of Persons other than
the Borrower or any Subsidiary, and (g) all Indebtedness of the types referred
to in clauses (a) through (f) above of any partnership or joint venture (other
than a joint venture that is itself a corporation or limited liability company)
in which the Borrower or a Subsidiary is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to the Borrower or such
Subsidiary, in the cases of clauses (a), (b) and (d), to the extent any of such
obligations would appear as a liability on the face of a balance sheet of
Holdings prepared in accordance with GAAP.

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) all interest paid or
payable with respect to discontinued operations and (c) the portion of rent
expense under Capitalized Leases that is treated as interest in accordance with
GAAP, in each case, of or by Holdings and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA of Holdings and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period.

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of Holdings and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period.

“continuing” and “continuance of” and “existence of” mean, with respect to any
Default or Event of Default, that such Default or Event of Default has not been
cured or waived.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium,

 

10



--------------------------------------------------------------------------------

rearrangement, receivership, insolvency, reorganization, or similar debtor
relief Laws of the United States or other applicable jurisdictions from time to
time in effect and affecting the rights of creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans under the Term Facility
plus (iii) 2% per annum; provided, however, that with respect to a Eurodollar
Rate Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus 2% per
annum and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Rate plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that, as
determined in good faith by the Administrative Agent, (a) has failed to perform
any of its funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder, (b) has
notified the Borrower, the Administrative Agent or any Lender that it does not
intend to comply with its funding obligations hereunder or has made a public
statement to that effect with respect to its funding obligations hereunder or
under other agreements in which it commits to extend credit, (c) has failed,
within three Business Days after request by the Administrative Agent, to confirm
in a manner satisfactory to the Administrative Agent that it will comply with
its funding obligations hereunder, or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding. or appointment; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the

 

11



--------------------------------------------------------------------------------

holder thereof (other than solely for Qualified Equity Interests), in whole or
in part, (c) provides for the scheduled payments of dividends in cash, or (d) is
or becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is 180 days after the Maturity Date of the Term Loans at
the time such Equity Interest is first issued.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in Euros, the equivalent amount thereof in Dollars as determined by
the Administrative Agent or the L/C Issuer, as the case may be, at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of Dollars with Euros.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

“Domestic Loan Party” means any Loan Party organized under the laws of the
United States of America, any State thereof or the District of Columbia.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), (v), (vi) and (vii) (subject to such
consents, if any, as may be required under Section 11.06(b)(iii)).

“Eligible Cash” means cash of any of the Loan Parties in one or more Deposit
Accounts (as defined in the Security Agreement) over which the Administrative
Agent has full dominion and control.

“Eligible Collateral” means, collectively, Eligible Inventory, Eligible
Receivables and Eligible Cash.

“Eligible Inventory” means Inventory of the Borrower and the other Loan Parties
subject to the Lien of the Collateral Documents, the value of which shall be
determined by taking into consideration, among other factors, the lowest of its
cost, its book value determined in accordance with GAAP and its liquidation
value. None of the following classes of Inventory shall be deemed to be Eligible
Inventory; provided, however, that such criteria may be revised from time to
time by the Administrative Agent in the Administrative Agent’s Permitted
Discretion:

(a) Inventory located on leaseholds as to which the lessor has not entered into
a Collateral Access Agreement;

(b) Inventory that is obsolete, unusable or otherwise unavailable for sale;

(c) Inventory consisting of promotional, marketing, packaging or shipping
materials and supplies;

 

12



--------------------------------------------------------------------------------

(d) Inventory that fails to meet all standards imposed by any Governmental
Authority having regulatory authority over such Inventory or its use or sale;

(e) Inventory that is subject to any licensing, patent, royalty, trademark,
trade name or copyright agreement with any third party from which the Borrower
or any of its Subsidiaries has received notice of a dispute in respect of any
such agreement;

(f) Inventory located outside the United States or the United Kingdom;

(g) Inventory that is not in the possession of or under the sole control of the
Borrower or any of its Subsidiaries;

(h) Inventory that represents intercompany profits;

(i) Inventory with respect to which the representations and warranties set forth
in Section 5(e) of the Security Agreement applicable to Inventory are not
correct; and

(j) Inventory in respect of which the Security Agreement, after giving effect to
the related filings of financing statements that have then been made, if any,
does not or has ceased to create a valid and perfected first priority lien or
security interest in favor of the Administrative Agent, on behalf of the Secured
Parties, securing the Obligations.

“Eligible Receivables” means Receivables of the Borrower and the other Loan
Parties subject to the Lien of the Collateral Documents, the value of which
shall be determined by taking into consideration, among other factors, their
book value determined in accordance with GAAP. None of the following classes of
Receivables shall be deemed to be Eligible Receivables; provided, however, that
such criteria may be revised from time to time by the Administrative Agent in
the Administrative Agent’s Permitted Discretion:

(a) Receivables that do not arise out of sales of goods or rendering of services
in the ordinary course of the Borrower’s or the relevant Subsidiary’s business;

(b) Receivables payable other than in Dollars or pounds sterling or that are
otherwise on terms other than those normal or customary in the Borrower’s or the
relevant Subsidiary’s business;

(c) Receivables owing from any Person that is an Affiliate of the Borrower;

(d) Receivables more than 90 days past original invoice date or more than 60
days past the date due (not to be reduced by any aged credit);

(e) Receivables owing from any Person from which an aggregate amount of more
than 50% of the Receivables owing therefrom is more than 90 days past original
invoice date or more than 60 days past the date due;

(f) Receivables owing from any Person that (i) has disputed liability for any
Receivable owing from such Person or (ii) has otherwise asserted any claim,
demand or liability against the Borrower or any of its Subsidiaries, whether by
action, suit,

 

13



--------------------------------------------------------------------------------

counterclaim or otherwise; provided that for purposes of subclause (f)(i), such
Receivables shall be excluded only to the extent of the amounts being disputed
by such Person at any date of determination;

(g) Receivables owing from any Person that shall take or be the subject of any
action or proceeding of a type described in Section 8.01(f);

(h) Receivables (i) owing from any Person that is also a supplier to or creditor
of the Borrower or any of its Subsidiaries unless such Person has waived any
right of setoff in a manner acceptable to the Administrative Agent or
(ii) representing any manufacturer’s or supplier’s credits, discounts, incentive
plans or similar arrangements entitling the Borrower or any of its Subsidiaries
to discounts on future purchase therefrom; provided that for purposes of
subclause (h)(ii), such Receivables shall be excluded only to the extent of the
amounts of such credits, discounts, incentive plans or similar arrangements at
any date of determination;

(i) Receivables arising out of sales to account debtors outside the United
States or the United Kingdom unless such Receivables are fully backed by an
irrevocable letter of credit on terms, and issued by a financial institution,
acceptable to the Administrative Agent and such irrevocable letter of credit is
in the possession of the Administrative Agent;

(j) Receivables arising out of sales on a bill-and-hold, guaranteed sale,
sale-or-return, sale on approval or consignment basis or subject to any right of
return, setoff or charge back;

(k) Receivables owing from an account debtor that is an agency, department or
instrumentality of the United States or any state thereof unless the Borrower or
its relevant Subsidiary shall have satisfied the requirements of the Assignment
of Claims Act of 1940, and any similar state legislation and the Administrative
Agent is satisfied as to the absence of setoffs, counterclaims and other
defenses on the part of such account debtor;

(l) Receivables with respect to which the representations and warranties set
forth in Section 5(e) of the Security Agreement applicable to Receivables are
not correct; and

(m) Receivables in respect of which the Security Agreement, after giving effect
to the related filings of financing statements that have then been made, if any,
does not or has ceased to create a valid and perfected first priority lien or
security interest in favor of the Administrative Agent, on behalf of the Secured
Parties, securing the Obligations.

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992, the Amsterdam Treaty of 1997, the Nice Treaty of 2001 and the Lisbon
Treaty of 2007.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the

 

14



--------------------------------------------------------------------------------

protection of the environment or the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interest Pledge Agreements” means all debentures, share pledge
agreements or other similar agreements among any Loan Party and the
Administrative Agent, providing for a pledge of the shares of such Loan Party’s
Subsidiaries (the “Foreign Pledgees”) to the Secured Parties as Collateral for
the Obligations, along with any related parallel debt agreements that may be
required under the law of the jurisdiction of formation of such Foreign
Pledgees.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate a Pension Plan pursuant to
Section 4041(c) of ERISA or the treatment of a Multiemployer Plan amendment as a
termination under

 

15



--------------------------------------------------------------------------------

Section 4041 or 4041A of ERISA; (e) the commencement of proceedings by the PBGC
to terminate a Pension Plan; (f) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan; or (g) the imposition of any liability
under Title IV of ERISA with respect to a Pension Plan or a Multiemployer Plan,
other than for PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon the Borrower or any ERISA Affiliate.

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Euro Equivalent” means, at any time, with respect to any amount denominated in
Dollars, the equivalent amount thereof in Euros as determined by the
Administrative Agent or the L/C Issuer, as the case may be, at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of Euros with Dollars.

“Eurodollar Rate” means,

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period or (ii) if such rate is not available at such time for any
reason, the rate per annum determined in good faith by the Administrative Agent
to be the rate at which deposits in Dollars for delivery on the first day of
such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted by Bank of America and
with a term equivalent to such Interest Period would be offered by Bank of
America’s London Branch to major banks in the London interbank eurodollar market
at their request at approximately 11:00 a.m. (London time) two Business Days
prior to the commencement of such Interest Period, and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London
time determined two Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined in good faith by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.

“Eurodollar Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest at a rate based on the Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

 

16



--------------------------------------------------------------------------------

“Excess Availability” means, at any time, unrestricted cash on the balance sheet
of Holdings and its Subsidiaries at such time plus the difference of (a) the
lesser of the Loan Values of the Eligible Collateral (if prior to the
satisfaction of the Burnoff Condition) at such time and the Revolving Credit
Facility at such time minus (b) Total Revolving Credit Outstandings at such
time.

“Excluded Subsidiary” means (a) each Foreign Subsidiary, (b) each Domestic
Subsidiary that is not a wholly owned Subsidiary for so long as such Subsidiary
is not a wholly owned Subsidiary, (c) each Domestic Subsidiary that is a
Subsidiary of a Foreign Subsidiary, (d) each Immaterial Subsidiary, (e) each
Domestic Subsidiary acquired after the Closing Date to the extent that such
Domestic Subsidiary is prohibited by, or unable to obtain a required consent or
approval after commercially reasonable efforts to do so under, any applicable
contractual obligation (which contractual obligation was in effect prior to the
acquisition of such Person and was not entered into in contemplation of such
acquisition) or any applicable Laws from guaranteeing the Obligations and
(f) each Foreign Subsidiary Holding Company.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), (x) by the jurisdiction (or any political
subdivision thereof) under the Laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located or (y) as a result of a present or
former connection between such recipient and the jurisdiction (or any political
subdivision thereof) of the Governmental Authority imposing such tax (other than
a connection arising solely from such recipient having executed, delivered or
received a payment under, or enforced, this Agreement), (b) any branch profits
taxes imposed by the United States or any similar Tax imposed by any other
jurisdiction in which the Borrower is located, (c) any backup withholding tax
that is required by the Code to be withheld from amounts payable to a Lender
that has failed to comply with clause (A) of Section 3.01(e)(ii), (d) in the
case of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 11.14), any United States withholding tax that (i) is
required to be imposed on amounts payable to such Foreign Lender pursuant to the
Laws in force at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or (ii) is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with clause (B) of Section 3.01(e)(ii) (determined without regard to any
exception in Section 3.01(e)(ii) relating to whether such Foreign Lender is
legally entitled to comply with the provisions of Section 3.01(e)(ii)), except
to the extent that such Foreign Lender (or its assignor, if any) was entitled,
at the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 3.01(a)(ii) or (iii) and (e) any taxes imposed under FATCA.

“Existing Maturity Date” has the meaning specified in Section 2.14(a).

“Existing Notes” means the Borrower’s 12.25% Senior Secured PIK Election Notes
due July 23, 2014 issued under that certain indenture, by and among the Borrower
and the Mellon Trust Company, N.A., as trustee.

 

17



--------------------------------------------------------------------------------

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person out of the proceeds of property or casualty insurance or
condemnation awards (and payments in lieu thereof).

“Facility” means the Term Facility or the Revolving Credit Facility, as the
context may require.

“FATCA” means Sections 1471 through 1474 of the Code and any regulations
thereunder and official interpretations thereof, regardless, for the avoidance
of doubt, of the date such regulation or other official interpretation is
published, issued or adopted.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means the letter agreement, dated as of the date hereof, among the
Borrower and the Administrative Agent.

“Foreign Government Scheme or Arrangement” has the meaning specified in
Section 5.12(d).

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer). For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Plan” has the meaning specified in Section 5.12(d).

“Foreign Pledgees” has the meaning specified in the definition of Equity
Interest Pledge Agreements.

“Foreign Subsidiary” means a Subsidiary that is not a Domestic Subsidiary.

“Foreign Subsidiary Holding Company” means any Subsidiary substantially all of
whose assets consist of Equity Interests in CFCs.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C

 

18



--------------------------------------------------------------------------------

Obligations other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of Swing Line
Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 

19



--------------------------------------------------------------------------------

“Guarantors” means, collectively, Holdings, the Subsidiaries of Holdings listed
on Schedule 6.12 and each other Subsidiary of Holdings that shall be required to
execute and deliver a guaranty or guaranty supplement pursuant to Section 6.12.

“Guaranty” means, collectively, the Guaranty made by the Guarantors under
Article X in favor of the Secured Parties, together with the Holdings Guaranty
and each other guaranty and guaranty supplement, substantially in the form of
Exhibit F-1, executed and delivered by a Subsidiary to the Administrative Agent
pursuant to Section 6.12.

“Hazardous Materials” means all substances, pollutants or wastes that are
defined, listed or regulated under Environmental Law as “hazardous” or “toxic”
or “pollutants” (or terms of similar intent or meaning) including, but not
limited to, explosive or radioactive substances, petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas, and infectious or medical wastes.

“Hedge Bank” means any Person that, at the time it enters into a Swap Contract
permitted under Article VI or VII, is a Lender or an Affiliate of a Lender, in
its capacity as a party to such Swap Contract.

“Holdings” has the meaning specified in the introductory paragraph hereto.

“Holdings Guaranty” means the Guaranty made by Holdings, substantially in the
form of Exhibit F-2, executed and delivered by Holdings on the Closing Date.

“Immaterial Subsidiary” means on any date, any Subsidiary that did not, as of
the last day of the fiscal quarter of Holdings most recently ended for which
financial statements are available, have, individually or collectively with all
other Domestic Subsidiaries which are wholly-owned by any Loan Party but are not
Guarantors, either (i) assets with a value in excess of 1.0% of total assets of,
or (ii) revenues in an amount in excess of 1.0% of the total revenues of,
Holdings and its Subsidiaries on a consolidated basis for the period of four
consecutive fiscal quarters ended on such day.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

 

20



--------------------------------------------------------------------------------

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person and all Synthetic Debt of such Person;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Disqualified Equity Interest in
such Person or any other Person or any warrant, right or option to acquire such
Equity Interest, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Intellectual Property Security Agreement” has the meaning specified in
Section 4.01(a)(v).

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing Line
Loan, the last Business Day of each March, June, September and December and the
Maturity Date of the Facility under which such Loan was made (with Swing Line
Loans being deemed made under the Revolving Credit Facility for purposes of this
definition).

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice or such
other period that is twelve months or less requested by the Borrower and
consented to by all the Appropriate Lenders; provided that:

 

21



--------------------------------------------------------------------------------

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Inventory” has the meaning specified in Section 1 of the Security Agreement.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment. If the Borrower or any Subsidiary issues, sells or otherwise
disposes of any Equity Interests of a Person that is a Subsidiary (in a
Disposition permitted hereunder) such that, after giving effect thereto, such
Person is no longer a Subsidiary, any Investment by the Borrower or such
Subsidiary in such person remaining after giving effect thereto will not be
deemed to be a new Investment at such time. Except as otherwise provided for
herein, the amount of an Investment shall be its fair market value at the time
the Investment is made and without giving effect to subsequent changes in value.

“IP Rights” has the meaning specified in Section 5.17.

“IP Security Agreement Supplement” any Copyright Security Agreement, Patent
Security Agreement or Trademark Security Agreement (as each term is defined in
the Security Agreement) executed after the Closing Date.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

 

22



--------------------------------------------------------------------------------

“Judgment Currency” has the meaning specified in Section 11.20.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage. All L/C Advances shall be denominated in
Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder. A Letter
of Credit may be issued in Dollars or in Euros.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

23



--------------------------------------------------------------------------------

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to $5,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

“Lien” means any mortgage, pledge, hypothecation, deposit arrangement,
encumbrance, lien (statutory or other), charge, or preference, priority or other
security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty (including the Holdings Guaranty), (d) the Collateral Documents,
(e) the Fee Letter, (f) each Issuer Document; (g) the [Post-Closing Agreement]
and (h) any agreement creating or perfecting rights in Cash Collateral pursuant
to the provisions of Section 2.17 of this Agreement.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Loan Value” means, at any time, with respect to the Eligible Collateral, the
sum of the following amounts and, with respect to a particular category of
Eligible Collateral, the following amount for such category of Eligible
Collateral:

(a) up to 50% of the value of Eligible Inventory;

(b) up to 85% of the value of Eligible Receivables less any unapplied cash; and

(c) 100% of the value of Eligible Cash.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
rights and remedies of the Administrative Agent or any Lender under any Loan
Document, or of the ability of any Loan Party to perform its obligations under
any Loan Document to which it is a party; or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against any Loan Party
of any Loan Document to which it is a party.

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party involving aggregate consideration payable to or by such
Person of 5% or more in any fiscal year of the aggregate annual revenues of
Holdings and its Subsidiaries for the

 

24



--------------------------------------------------------------------------------

immediately preceding fiscal year and which contract, if terminated prior to its
stated expiration date, could reasonably be expected to have a Material Adverse
Effect.

“Material Properties” means the real properties of the Loan Parties (a) as of
the Closing Date, located in Mukilteo, WA, Orlando, FL and East Setauket, NY,
along with (b) any additional real property owned in fee and acquired after the
Closing Date with a fair market value in excess of $5,000,000 and designated by
the Administrative Agent as a “Material Property.”

“Maturity Date” means the earliest of (a) with respect to the Revolving Credit
Facility, the earliest of (x) October 19, 2015 (or, if maturity is extended
pursuant to Section 2.14, such extended maturity date as determined pursuant to
such Section), (y) the date of termination of the Revolving Credit Commitments
pursuant to Section 2.06, and (z) the date of termination of the commitment of
each Revolving Credit Lender to make Revolving Credit Loans and of the
obligation of the L/C Issuer to make L/C Credit Extensions pursuant to
Section 8.02 and (b) with respect to the Term Facility, the earliest of
(x) October 19, 2015 (or, if maturity is extended pursuant to Section 2.14, such
extended maturity date as determined pursuant to such Section), (y) the date of
prepayment of the Term Loans in full in cash pursuant to Section 2.05, and
(z) the date of acceleration of the Loans pursuant to Section 8.02; provided,
however, that, in each case, if such date is not a Business Day, the Maturity
Date shall be the next preceding Business Day.

“Maximum Rate” has the meaning specified in Section 11.09.

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of Holdings.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” has the meaning specified in Section 4.01(a)(iv).

“Mortgage Policy” has the meaning specified in Section 4.01(a)(iv)(B).

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means:

(a) with respect to any Disposition by any Loan Party or any of its
Subsidiaries, or any Extraordinary Receipt received or paid to the account of
any Loan Party or any of its Subsidiaries, the excess, if any, of (i) the sum of
cash and Cash Equivalents received in connection with such transaction
(including any cash or Cash Equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or

 

25



--------------------------------------------------------------------------------

otherwise, but only as and when so received) over (ii) the sum of (A) the
principal amount of any Indebtedness that is secured by the applicable asset and
that is required to be repaid in connection with such transaction (other than
Indebtedness under the Loan Documents), (B) the reasonable and customary
out-of-pocket expenses incurred by such Loan Party or such Subsidiary in
connection with such transaction and (C) income taxes reasonably estimated to be
actually payable within two years of the date of the relevant transaction as a
result of any gain recognized in connection therewith; provided that, if the
amount of any estimated taxes pursuant to subclause (C) exceeds the amount of
taxes actually required to be paid in cash in respect of such Disposition, the
aggregate amount of such excess shall constitute Net Cash Proceeds; and

(b) with respect to the incurrence or issuance of any Indebtedness by any Loan
Party or any of its Subsidiaries, the excess of (i) the sum of the cash and Cash
Equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, and other reasonable and customary
out-of-pocket expenses, incurred by such Loan Party or such Subsidiary in
connection therewith.

“Non-Cash Charges” means (a) any impairment charge or asset write-off or
write-down related to intangible assets (including goodwill), long-lived assets,
and Investments in debt and equity securities pursuant to GAAP, (b) all losses
from Investments recorded using the equity method, (c) the non-cash impact of
acquisition method accounting, (d) non-cash losses attributable to the mark to
market movement in the valuation of hedging obligations (to the extent the cash
impact resulting from such loss has not been realized) or other derivative
instruments pursuant to Financial Accounting Standards Accounting Standards
Codification No. 815—Derivatives and Hedging, (e) non-cash losses from
Dispositions for such period and (f) other non-cash charges, expenses or
charges, including expenses and costs that result from stock based awards,
partnership interest based awards and similar incentive based awards or
arrangements.

“Non-Extending Lender” has the meaning specified in Section 2.14(b).

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

“Notice Date” has the meaning specified in Section 2.14(b).

“Not Otherwise Applied” means, with reference to any amount of net cash proceeds
of any issuance or sales of the Borrower’s or Holdings’ Equity Interests or
contributions to the Borrower’s or Holdings’ capital, that such amount was not
previously applied in determining the permissibility of a transaction under the
Loan Documents where such permissibility was (or may have been) contingent on
receipt of such amount or utilization of such amount for a specified purpose.
The Borrower shall promptly notify the Administrative Agent of any application
of such amount as contemplated above.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in

 

26



--------------------------------------------------------------------------------

each case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans and Swing Line Loans, as the
case may be, occurring on such date; and (b) with respect to any L/C Obligations
on any date, the amount of such L/C Obligations on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of Unreimbursed Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer or the Swing Line Lender,
as the case may be, in accordance with banking industry rules on interbank
compensation, and (b) with respect to any amount denominated in Euros, the rate
of interest per annum at which overnight deposits in Euros, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of Bank of
America in the applicable offshore interbank market for such currency to major
banks in such interbank market.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

 

27



--------------------------------------------------------------------------------

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan) that is maintained or is contributed to by the Borrower and any
ERISA Affiliate and is either covered by Title IV of ERISA or is subject to the
minimum funding standards under Section 412 of the Code, other than a
Multiemployer Plan.

“Permitted Acquisition” has the meaning specified in Section 7.03(j).

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured lender) business judgment.

“Permitted Subordinated Debt” means unsecured Indebtedness of the Borrower or
any of its Subsidiaries; provided that

(a) there shall be no scheduled payments of principal in respect of such
Indebtedness prior to 180 days after the Maturity Date,

(b) the final maturity of such Indebtedness shall not be earlier than 180 days
after the Maturity Date, and

(c) such Indebtedness shall be subordinated in right of payment to the
Obligations, and have payment blockage and standstill provisions with respect to
exercise of remedies on terms that are reasonably acceptable to the
Administrative Agent at the time of issuance thereof.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pledged Debt” has the meaning specified in Section 5(i) of the Security
Agreement.

“Pledged Interests” has the meaning specified in Section 1 of the Security
Agreement.

“Post-Closing Agreement” means the letter agreement dated as of the date hereof
among the Loan Parties and the Administrative Agent

“Public Lender” has the meaning specified in Section 6.02.

 

28



--------------------------------------------------------------------------------

“Purchase Money Indebtedness” means Indebtedness of any Person incurred for the
purpose of financing all or any part of the purchase price or cost of
acquisition, repair, construction or improvement of property or assets used or
useful in the business of such Person.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Receivables” means “Accounts” as defined in Section 1 of the Security
Agreement.

“Reduction Amount” has the meaning specified in Section 2.05(b)(viii).

“Refinanced Term Loans” has the meaning specified in Section 11.01.

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Replacement Term Loans” has the meaning specified in Section 11.01.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Lenders” means, as of any date of determination, two or more Lenders
holding more than 50% of the sum of the (a) Total Outstandings (with the
aggregate amount of each Revolving Credit Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Revolving Credit Lender for purposes of this definition) and (b) aggregate
unused Revolving Credit Commitments; provided that the unused Revolving Credit
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

“Required Revolving Lenders” means, as of any date of determination, two or more
Revolving Credit Lenders holding more than 50% of the sum of the (a) Total
Revolving Credit Outstandings (with the aggregate amount of each Revolving
Credit Lender’s risk participation and funded participation in L/C Obligations
and Swing Line Loans being deemed “held” by such Revolving Credit Lender for
purposes of this definition) and (b) aggregate unused Revolving Credit
Commitments; provided that the unused Revolving Credit Commitment of, and the
portion of the Total Revolving Credit Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Revolving Lenders.

 

29



--------------------------------------------------------------------------------

“Required Term Lenders” means, as of any date of determination, two or more Term
Lenders holding more than 50% of the Term Facility on such date; provided that
the portion of the Term Facility held by any Defaulting Lender shall be excluded
for purposes of making a determination of Required Term Lenders.

“Responsible Officer” means (a) with respect to the Borrower or Holdings, the
chief executive officer, president, chief financial officer, treasurer,
assistant treasurer or controller of such Loan Party and (b) for non-financial
matters, and for any Loan Party other than the Borrower or Holdings, any other
senior executive officer of the applicable Loan Party so designated by any of
the foregoing officers listed in clause (a) of this definition in a notice to
the Administrative Agent and certified by such foregoing officer(s) to be duly
authorized under such Loan Party’s Organization Documents. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.

“Revaluation Date” means with respect to any Letter of Credit denominated in
Euros, each of the following: (i) each date of issuance of such Letter of
Credit, (ii) each date of an amendment of any such Letter of Credit having the
effect of increasing the amount thereof, (iii) each date of any payment by the
L/C Issuer under any such Letter of Credit, and (iv) such additional dates as
the Administrative Agent or the L/C Issuer shall determine.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

 

30



--------------------------------------------------------------------------------

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(c).

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, substantially in the
form of Exhibit C-1.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

“Secured Hedge Agreement” means any Swap Contract permitted under Article VI or
VII that is entered into by and between any Loan Party and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.

“Security Agreement” has the meaning specified in Section 4.01(a)(iii).

“Security Agreement Supplement” means a “Joinder” under and as defined in the
Security Agreement.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Spot Rate” for any currency means the rate determined by the Administrative
Agent or the L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the

 

31



--------------------------------------------------------------------------------

spot rate for the purchase by such Person of such currency with another currency
through its principal foreign exchange trading office at approximately 11:00
a.m. on the date two Business Days prior to the date as of which the foreign
exchange computation is made; provided that the Administrative Agent or the L/C
Issuer may obtain such spot rate from another financial institution designated
by the Administrative Agent or the L/C Issuer if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency; and provided further that the L/C Issuer may use such spot
rate quoted on the date as of which the foreign exchange computation is made in
the case of any Letter of Credit denominated in Euros.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Holdings.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

32



--------------------------------------------------------------------------------

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $6,000,000 and
(b) the Revolving Credit Facility. The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.

“Syndication Agent” means Silicon Valley Bank in its capacity as syndication
agent under this Agreement.

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment); provided that the amount of any
obligation in respect of any sale-leaseback transaction shall be the present
value, discounted in accordance with GAAP (as in effect on the date hereof) at
the interest rate implicit in the related lease, of the obligations of the
lessee for net rental payments over the remaining term of such lease (including
any period for which such lease has been extended or may, at the option of the
lessor be extended).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(b).

“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrower pursuant to Section 2.01(b) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Term Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

 

33



--------------------------------------------------------------------------------

“Term Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term Loans of all Term Lenders outstanding at
such time.

“Term Lender” means at any time, (a) on or prior to the Closing Date, any Lender
that has a Term Commitment at such time and (b) at any time after the Closing
Date, any Lender that holds Term Loans at such time.

“Term Loan” means an advance made by any Term Lender under the Term Facility.

“Term Note” means a promissory note made by the Borrower in favor of a Term
Lender, evidencing Term Loans made by such Term Lender, substantially in the
form of Exhibit C-2.

“Threshold Amount” means $5,000,000.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Transaction” means, collectively, (a) the entering into by the Loan Parties and
their applicable Subsidiaries of the Loan Documents to which they are or are
intended to be a party, (b) the refinancing of certain outstanding Indebtedness
of the Borrower and its Subsidiaries and the termination of all commitments with
respect thereto, and (c) the payment of the fees and expenses incurred in
connection with the consummation of the foregoing.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“UK Security Agreement” has the meaning specified in Section 4.01(a)(iii).

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States of America and that is not a CFC.

1.02 Other Interpretive Provisions

 

34



--------------------------------------------------------------------------------

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof,”
“hereto” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 on financial
liabilities shall be disregarded.

 

35



--------------------------------------------------------------------------------

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of Holdings and its Subsidiaries or to the
determination of any amount for Holdings and its Subsidiaries on a consolidated
basis or any similar reference shall, in each case, be deemed to include each
variable interest entity that Holdings is required to consolidate pursuant to
FASB Interpretation No. 46 – Consolidation of Variable Interest Entities: an
interpretation of ARB No. 51 (January 2003) as if such variable interest entity
were a Subsidiary as defined herein.

1.04 Rounding

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

1.05 Times of Day

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

1.07 Exchange Rates; Currency Equivalents Generally

(a) Any amount specified in this Agreement (other than in Articles II, IX and X)
or any of the other Loan Documents to be in Dollars shall also include the
equivalent of such amount in any currency other than Dollars, such equivalent
amount thereof in the applicable

 

36



--------------------------------------------------------------------------------

currency to be determined by the Administrative Agent at such time on the basis
of the Spot Rate for the purchase of such currency with Dollars.

(b) The Administrative Agent or the L/C Issuer, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Credit Extensions and Outstanding Amounts denominated in
Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Loan Parties hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or the L/C Issuer, as applicable.

(c) Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in Euros, such amount shall be the Euro Equivalent of such Dollar
amount (rounded to the nearest Euro, with 0.5 of a unit being rounded upward),
as determined by the Administrative Agent or the L/C Issuer, as the case may be.

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 The Loans

(a) The Term Borrowing. Subject to the terms and conditions set forth herein,
each Term Lender severally agrees to make a single loan to the Borrower on the
Closing Date in an amount not to exceed such Term Lender’s Term Commitment. The
Term Borrowing shall consist of Term Loans made simultaneously by the Term
Lenders in accordance with their respective Term Commitments. Amounts borrowed
under this Section 2.01(a) and repaid or prepaid may not be reborrowed. Term
Loans may be Base Rate Loans or Eurodollar Rate Loans as further provided
herein.

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a “Revolving Credit Loan”) to the Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Revolving Credit
Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility, and (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations, plus such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Revolving Credit Lender’s Revolving Credit Commitment. Within the limits of
each Revolving Credit Lender’s Revolving Credit Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.01(b), prepay

 

37



--------------------------------------------------------------------------------

under Section 2.05, and reborrow under this Section 2.01(b). Revolving Credit
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.

2.02 Borrowings, Conversions and Continuations of Loans

(a) Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of
any Borrowing of Base Rate Loans. Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof. Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof. Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Term Borrowing,
a Revolving Credit Borrowing, a conversion of Term Loans or Revolving Credit
Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Term Loans or Revolving Credit Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto. If
the Borrower fails to specify a Type of Loan in a Committed Loan Notice or if
the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Term Loans or Revolving Credit Loans shall be
made as, or converted to, Base Rate Loans. Any such automatic conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Committed Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.
Notwithstanding anything to the contrary herein, a Swing Line Loan may not be
converted to a Eurodollar Rate Loan.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage under the
Term Facility or Revolving Credit Facility, as the case may be, and if no timely
notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans described in Section 2.02(a). In the case of a
Term Borrowing or a Revolving Credit Borrowing, each Appropriate Lender shall
make the amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension,

 

38



--------------------------------------------------------------------------------

Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower; provided, however, that if, on the
date a Committed Loan Notice with respect to a Revolving Credit Borrowing is
given by the Borrower, there are L/C Borrowings outstanding, then the proceeds
of such Revolving Credit Borrowing, first, shall be applied to the payment in
full of any such L/C Borrowings, and second, shall be made available to the
Borrower as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the continuance of a Default, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Term Borrowings, all conversions of Term Loans
from one Type to the other, and all continuations of Term Loans as the same
Type, there shall not be more than five (5) Interest Periods in effect in
respect of the Term Facility. After giving effect to all Revolving Credit
Borrowings, all conversions of Revolving Credit Loans from one Type to the
other, and all continuations of Revolving Credit Loans as the same Type, there
shall not be more than five (5) Interest Periods in effect in respect of the
Revolving Credit Facility.

(f) Anything in this Section 2.02 to the contrary notwithstanding, the Borrower
may not select the Eurodollar Rate for the initial Credit Extension.

2.03 Letters of Credit

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars or Euros for the account of the
Borrower or its Subsidiaries that are Guarantors, and to amend or extend Letters
of Credit previously issued by it, in accordance with Section 2.03(b), and
(2) to honor drawings under the Letters of Credit; and (B) the Revolving Credit
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrower or its Subsidiaries that are Guarantors and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Revolving Credit Outstandings
shall not exceed the Revolving Credit Facility, (y) the aggregate Outstanding
Amount of the

 

39



--------------------------------------------------------------------------------

Revolving Credit Loans of any Revolving Credit Lender, plus such Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

(ii) The L/C Issuer shall not issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $500,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars
or Euros;

 

40



--------------------------------------------------------------------------------

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(F) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.18(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the

 

41



--------------------------------------------------------------------------------

full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the L/C Issuer may require.
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Revolving Credit Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower (or the applicable Subsidiary)
or enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Credit Lender’s Applicable
Revolving Credit Percentage times the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the L/C
Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted, or would have no obligation at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.03(a)
or otherwise),

 

42



--------------------------------------------------------------------------------

or (B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Revolving Lenders have
elected not to permit such extension or (2) from the Administrative Agent, any
Revolving Credit Lender or the Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing the L/C Issuer not to permit such extension.

(iv) If the Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter
of Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”). Unless otherwise directed by the L/C Issuer, the Borrower
shall not be required to make a specific request to the L/C Issuer to permit
such reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Revolving Credit Lenders shall
be deemed to have authorized (but may not require) the L/C Issuer to reinstate
all or a portion of the stated amount thereof in accordance with the provisions
of such Letter of Credit. Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits the L/C Issuer to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), the L/C Issuer
shall not permit such reinstatement if it has received a notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Reinstatement Deadline (A) from the Administrative Agent that the
Required Revolving Lenders have elected not to permit such reinstatement or
(B) from the Administrative Agent, any Lender or the Borrower that one or more
of the applicable conditions specified in Section 4.02 is not then satisfied
(treating such reinstatement as an L/C Credit Extension for purposes of this
clause) and, in each case, directing the L/C Issuer not to permit such
reinstatement.

(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in Euros, the Borrower shall reimburse the L/C Issuer in Euros,
unless (A) the L/C Issuer (at its option) shall have specified in such notice
that it will require reimbursement in Dollars, or (B) in the absence of any such
requirement for reimbursement in Dollars, the Borrower shall have notified the
L/C Issuer promptly following receipt of the notice of drawing that the Borrower
will reimburse the L/C Issuer in Dollars. In the case of any such reimbursement
in Dollars of a drawing under a Letter of Credit denominated in Euros, the L/C
Issuer shall notify the Borrower of the Dollar Equivalent of the amount of the
drawing promptly following the determination. Not later than 11:00 a.m. on the
date of

 

43



--------------------------------------------------------------------------------

any payment by the L/C Issuer under a Letter of Credit to be reimbursed in
Dollars, or the Applicable Time on the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in Euros (each such date, an “Honor
Date”), the Borrower shall reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing and in the applicable
currency. If the Borrower fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Revolving Credit Lender of the
Honor Date, the amount of the unreimbursed drawing (expressed in Dollars in the
amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in Euros) (the “Unreimbursed Amount”), and the amount of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage thereof. In
such event, the Borrower shall be deemed to have requested a Revolving Credit
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) to the Administrative Agent for the
account of the L/C Issuer, in Dollars, at the Administrative Agent’s Office in
an amount equal to its Applicable Revolving Credit Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the L/C Issuer in
Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Credit Percentage of such amount shall be solely for the
account of the L/C Issuer.

 

44



--------------------------------------------------------------------------------

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice ). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the greater of the applicable
Overnight Rate from time to time in effect and a rate determined by the L/C
Issuer in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the L/C
Issuer in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Loan included in the relevant Borrowing or L/C Advance in respect of
the relevant L/C Borrowing, as the case may be. A certificate of the L/C Issuer
submitted to any Revolving Credit Lender (through the Administrative Agent) with
respect to any amounts owing under this Section 2.03(c)(vi) shall be conclusive
absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Revolving Credit Percentage thereof in the same
funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered

 

45



--------------------------------------------------------------------------------

into by the L/C Issuer in its discretion), each Revolving Credit Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Revolving Credit Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v) any adverse change in the relevant exchange rates or in the availability of
the Euro to the Borrower or any Subsidiary or in the relevant currency markets
generally; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C

 

46



--------------------------------------------------------------------------------

Issuer. The Borrower shall be conclusively deemed to have waived any such claim
against the L/C Issuer and its correspondents unless such notice is given as
aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the L/C Issuer’s willful misconduct or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(g) Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued, the rules of the ISP shall
apply to each Letter of Credit.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage, in Dollars, a Letter of Credit fee (the
“Letter of Credit Fee”) for each Letter of Credit equal to the Applicable Rate
times the Dollar Equivalent of the daily amount available to be drawn under such
Letter of Credit; provided, however, any Letter of Credit Fees otherwise payable
for the account of a Defaulting Lender with respect to any Letter of Credit as
to which such Defaulting Lender has not provided Cash Collateral satisfactory to
the L/C Issuer pursuant to this Section 2.03 shall be payable, to the maximum
extent permitted by applicable Law, to the other Lenders in accordance with the
upward adjustments in their respective Applicable

 

47



--------------------------------------------------------------------------------

Percentages allocable to such Letter of Credit pursuant to Section 2.18(a)(iv),
with the balance of such fee, if any, payable to the L/C Issuer for its own
account. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. Letter of Credit Fees shall be (i) due and payable
on the first Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand and (ii) computed on a quarterly basis in arrears. If there is any change
in the Applicable Rate during any quarter, the daily amount available to be
drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Required Revolving Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each Letter of Credit, at the rate
specified in the Fee Letter, computed on the Dollar Equivalent of the daily
amount available to be drawn under such Letter of Credit on a quarterly basis in
arrears. Such fronting fee shall be due and payable on the tenth Business Day
after the end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. In addition, the Borrower shall pay directly to
the L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary that is a Guarantor, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of any Guarantor inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of the other Loan Parties.

2.04 Swing Line Loans

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make loans (each such loan, a “Swing Line
Loan”) to the Borrower from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any

 

48



--------------------------------------------------------------------------------

time outstanding the amount of the Swing Line Sublimit, notwithstanding the fact
that such Swing Line Loans, when aggregated with the Applicable Revolving Credit
Percentage of the Outstanding Amount of Revolving Credit Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Revolving Credit Commitment; provided, however, that after giving
effect to any Swing Line Loan, (i) the Total Revolving Credit Outstandings shall
not exceed the Revolving Credit Facility at such time, and (ii) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender
at such time, plus such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all L/C Obligations at such time, plus
such Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all Swing Line Loans at such time shall not exceed such
Lender’s Revolving Credit Commitment, and provided further that the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
bear interest only at a rate based on the Base Rate. Immediately upon the making
of a Swing Line Loan, each Revolving Credit Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Swing Line
Lender a risk participation in such Swing Line Loan in an amount equal to the
product of such Revolving Credit Lender’s Applicable Revolving Credit Percentage
times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $500,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower at its office by
crediting the account of the Borrower on the books of the Swing Line Lender in
immediately available funds.

(c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender

 

49



--------------------------------------------------------------------------------

make a Base Rate Loan in an amount equal to such Lender’s Applicable Revolving
Credit Percentage of the amount of Swing Line Loans then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Revolving Credit Facility and the conditions set
forth in Section 4.02. The Swing Line Lender shall furnish the Borrower with a
copy of the applicable Committed Loan Notice promptly after delivering such
notice to the Administrative Agent. Each Revolving Credit Lender shall make an
amount equal to its Applicable Revolving Credit Percentage of the amount
specified in such Committed Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swing Line Loan) for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Loan included in the relevant Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other

 

50



--------------------------------------------------------------------------------

Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Revolving Credit Lender’s
obligation to make Revolving Credit Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.

(d) Repayment of Participations. (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Revolving Credit Lender its
Applicable Revolving Credit Percentage thereof in the same funds as those
received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05 Prepayments

(a) Optional.

(i) Subject to the last sentence of this Section 2.05(a)(i), the Borrower may,
upon notice to the Administrative Agent, at any time or from time to time
voluntarily prepay Term Loans and Revolving Credit Loans in whole or in part
without premium or penalty; provided that (A) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (1) three Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (2) on the date of
prepayment of Base Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall
be in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof; and (C) any prepayment of Base Rate

 

51



--------------------------------------------------------------------------------

Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage in respect of the relevant Facility). If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05. Each prepayment of the outstanding
Term Loans pursuant to this Section 2.05(a) shall be applied to the principal
repayment installments thereof in direct order of maturity (unless otherwise
directed by the Borrower), and each such prepayment shall be paid to the Lenders
in accordance with their respective Applicable Percentages in respect of each of
the relevant Facilities.

(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $500,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(b) Mandatory.

(i) If any Loan Party or any of its Domestic Subsidiaries Disposes of any
property pursuant to Section 7.05(l) which results in the realization by such
Person of Net Cash Proceeds, the Borrower shall prepay an aggregate principal
amount of Loans equal to 100% of such Net Cash Proceeds immediately upon receipt
thereof by such Person (such prepayments to be applied as set forth in clauses
(v) and (viii) below); provided, however, that, at the election of the Borrower
(as notified by the Borrower to the Administrative Agent on or prior to the date
of such Disposition), and so long as no Default shall have occurred and be
continuing, such Loan Party or such Subsidiary may reinvest all or any portion
of such Net Cash Proceeds in assets used or useful in the business of the Loan
Parties so long as within 365 days after the receipt of such Net Cash Proceeds,
either (x) such purchase shall have been consummated or (y) a binding definitive
agreement for such purchase shall have been entered into and such purchase shall
have been consummated within 180 days after such binding definitive agreement,
in each of cases (x) and (y) as certified by the Borrower in writing to the
Administrative Agent; and provided further, however, that any Net Cash Proceeds
not subject to such definitive agreement or so reinvested shall be immediately
applied to the prepayment of the Loans as set forth in this Section 2.05(b)(i).

 

52



--------------------------------------------------------------------------------

(ii) [Intentionally Omitted].

(iii) Upon the incurrence or issuance by Holdings or any of its Subsidiaries of
any Indebtedness (other than Indebtedness expressly permitted to be incurred or
issued pursuant to Section 7.02), the Borrower shall prepay an aggregate
principal amount of Loans equal to 100% of all Net Cash Proceeds received
therefrom immediately upon receipt thereof by Holdings or such Subsidiary (such
prepayments to be applied as set forth in clauses (v) and (viii) below).

(iv) Upon any Extraordinary Receipt received by or paid to or for the account of
any Loan Party or any of its Domestic Subsidiaries, and not otherwise included
in clause (i) of this Section 2.05(b), the Borrower shall prepay an aggregate
principal amount of Loans equal to 100% of all Net Cash Proceeds received
therefrom immediately upon receipt thereof by such Loan Party or such Subsidiary
(such prepayments to be applied as set forth in clauses (v) and (viii) below);
provided, however, that with respect to any proceeds of insurance, condemnation
awards (or payments in lieu thereof) or indemnity payments, at the election of
the Borrower (as notified by the Borrower to the Administrative Agent on or
prior to the date of receipt of such insurance proceeds, condemnation awards or
indemnity payments), and so long as no Default shall have occurred and be
continuing, such Loan Party or such Subsidiary may apply within 365 days after
the receipt of such cash proceeds either (x) to replace or repair the equipment,
fixed assets or real property in respect of which such cash proceeds were
received or to the acquisition of assets used or useful in the business of the
Loan Parties or (y) enter into a binding definitive agreement for such
replacement, repair or acquisition and such replacement, repair or acquisition
shall have been completed within 180 days after such binding definitive
agreement; and provided, further, however, that any cash proceeds not so applied
shall be immediately applied to the prepayment of the Loans as set forth in this
Section 2.05(b)(iv).

(v) Each prepayment of Loans pursuant to the foregoing provisions of this
Section 2.05(b) shall be applied, first, to the Term Facility and to the
principal repayment installments thereof (including, for the avoidance of doubt,
the payment on the Maturity Date with respect to the Term Facility) in inverse
order of maturity and, second, to the Revolving Credit Facility in the manner
set forth in clause (viii) of this Section 2.05(b).

(vi) Notwithstanding any of the other provisions of clause (i), (iii) or (iv) of
this Section 2.05(b), so long as no Default under Section 8.01(a) or
Section 8.01(f), or Event of Default shall have occurred and be continuing, if,
on any date on which a prepayment would otherwise be required to be made
pursuant to clause (i), (iii) or (iv) of this Section 2.05(b), the aggregate
amount of Net Cash Proceeds required by such clause to be applied to prepay
Loans on such date is less than or equal to $1,000,000, the Borrower may defer
such prepayment until the first date on which the aggregate amount of Net Cash
Proceeds or other amounts otherwise required under clause (i), (iii) or (iv) of
this Section 2.05(b) to be applied to prepay Loans exceeds $1,000,000. During
such deferral period the Borrower may apply all or any part of such aggregate
amount to prepay Revolving Credit Loans and may, subject to the fulfillment of
the applicable conditions set forth in Article IV, reborrow such amounts (which
amounts, to the extent

 

53



--------------------------------------------------------------------------------

originally constituting Net Cash Proceeds, shall be deemed to retain their
original character as Net Cash Proceeds when so reborrowed) for application as
required by this Section 2.05(b). Upon the occurrence of a Default under
Section 8.01(a) or Section 8.01(f), or an Event of Default during any such
deferral period, the Borrower shall immediately prepay the Loans in the amount
of all Net Cash Proceeds received by the Borrower and other amounts, as
applicable, that are required to be applied to prepay Loans under this
Section 2.05(b) (without giving effect to the first and second sentences of this
clause (vi)) but which have not previously been so applied.

(vii) If for any reason (x) prior to the satisfaction of the Burnoff Condition,
the Total Revolving Credit Outstandings at any time exceed the lesser of the sum
of the Loan Values of the Eligible Collateral at such time and the Revolving
Credit Facility at such time and (y) thereafter, the Total Revolving Credit
Outstandings at any time exceed the Revolving Credit Facility at such time, in
either such case, the Borrower shall immediately prepay Revolving Credit Loans,
Swing Line Loans and L/C Borrowings and/or Cash Collateralize the L/C
Obligations (other than the L/C Borrowings) in an aggregate amount equal to such
excess.

(viii) Prepayments of the Revolving Credit Facility made pursuant to this
Section 2.05(b), first, shall be applied ratably to the L/C Borrowings and the
Swing Line Loans, second, shall be applied ratably to the outstanding Revolving
Credit Loans, and, third, shall be used to Cash Collateralize the remaining L/C
Obligations; and, in the case of prepayments of the Revolving Credit Facility
required pursuant to clause (i), (iii) or (iv) of this Section 2.05(b), the
amount remaining, if any, after the prepayment in full of all L/C Borrowings,
Swing Line Loans and Revolving Credit Loans outstanding at such time and the
Cash Collateralization of the remaining L/C Obligations in full (the sum of such
prepayment amounts, cash collateralization amounts and remaining amount being,
collectively, the “Reduction Amount”) may be retained by the Borrower for use in
the ordinary course of its business, and the Revolving Credit Facility shall be
automatically and permanently reduced by the Reduction Amount as set forth in
Section 2.06(b)(iii). Upon the drawing of any Letter of Credit that has been
Cash Collateralized, the funds held as Cash Collateral shall be applied (without
any further action by or notice to or from the Borrower or any other Loan Party)
to reimburse the L/C Issuer or the Revolving Credit Lenders, as applicable.

2.06 Termination or Reduction of Commitments

(a) Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Credit Facility, the Letter of Credit Sublimit or the
Swing Line Sublimit, or from time to time permanently reduce the Revolving
Credit Facility, the Letter of Credit Sublimit or the Swing Line Sublimit;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$500,000 or any whole multiple of $100,000 in excess thereof and (iii) the
Borrower shall not terminate or reduce (A) the Revolving Credit Facility if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Revolving Credit Outstandings would exceed the Revolving Credit Facility,
(B) the Letter of Credit Sublimit if, after giving effect thereto, the

 

54



--------------------------------------------------------------------------------

Outstanding Amount of L/C Obligations not fully Cash Collateralized hereunder
would exceed the Letter of Credit Sublimit, or (C) the Swing Line Sublimit if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of Swing Line Loans would exceed the Letter of Credit
Sublimit.

(b) Mandatory.

(i) The aggregate Term Commitments shall be automatically and permanently
reduced to zero on the date of the Term Borrowing.

(ii) The Revolving Credit Facility shall be automatically and permanently
reduced on each date on which the prepayment of Revolving Credit Loans
outstanding thereunder is required to be made pursuant to Section 2.05(b)(i),
(iii) or (iv) by an amount equal to the applicable Reduction Amount.

(iii) If after giving effect to any reduction or termination of Revolving Credit
Commitments under this Section 2.06, the Letter of Credit Sublimit or the Swing
Line Sublimit exceeds the Revolving Credit Facility at such time, the Letter of
Credit Sublimit or the Swing Line Sublimit, as the case may be, shall be
automatically reduced by the amount of such excess.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, Swing Line Sublimit or the Revolving Credit
Commitment under this Section 2.06. Upon any reduction of the Revolving Credit
Commitments, the Revolving Credit Commitment of each Revolving Credit Lender
shall be reduced by such Lender’s Applicable Revolving Credit Percentage of such
reduction amount. All fees in respect of the Revolving Credit Facility accrued
until the effective date of any termination of the Revolving Credit Facility
shall be paid on the effective date of such termination.

2.07 Repayment of Loans

(a) Term Loans. The Borrower shall repay to the Term Lenders the aggregate
principal amount of all Term Loans outstanding on the following dates in the
respective amounts set forth opposite such dates (which amounts shall be reduced
as a result of the application of prepayments in accordance with the order of
priority set forth in Section 2.05):

 

Date

   Amount  

January 15, 2012

   $ 2,500,000   

April 15, 2012

   $ 2,500,000   

July 15, 2012

   $ 2,500,000   

October 15, 2012

   $ 2,500,000   

January 15, 2013

   $ 2,500,000   

April 15, 2013

   $ 2,500,000   

July 15, 2013

   $ 2,500,000   

October 15, 2013

   $ 2,500,000   

 

55



--------------------------------------------------------------------------------

Date

   Amount  

January 15, 2014

   $ 2,500,000   

April 15, 2014

   $ 2,500,000   

July 15, 2014

   $ 2,500,000   

October 30, 2014

   $ 2,500,000   

January 15, 2014

   $ 2,500,000   

April 15, 2015

   $ 2,500,000   

July 15, 2015

   $ 2,500,000   

provided, however, that the final principal repayment installment of the Term
Loans shall be repaid on the Maturity Date for the Term Facility and in any
event shall be in an amount equal to the aggregate principal amount of all Term
Loans outstanding on such date.

(b) Revolving Credit Loans. The Borrower shall repay to the Revolving Credit
Lenders on the Maturity Date for the Revolving Credit Facility the aggregate
principal amount of all Revolving Credit Loans outstanding on such date.

(c) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Maturity Date for the Revolving Credit Facility.

2.08 Interest

(a) Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate Loan
under a Facility shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to the Eurodollar Rate for
such Interest Period plus the Applicable Rate for such Facility; (ii) each Base
Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate for such Facility; and (iii) each Swing
Line Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Rate for the Revolving Credit Facility.

(b)

(i) If any amount of principal of any Loan is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

56



--------------------------------------------------------------------------------

(iii) Upon the request of the Required Lenders, while any Event of Default is
continuing, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees

In addition to certain fees described in Sections 2.03(h) and (i):

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee equal to the Applicable Fee Rate
times the actual daily amount by which the Revolving Credit Facility exceeds the
sum of (i) the Outstanding Amount of Revolving Credit Loans and (ii) the
Outstanding Amount of L/C Obligations. The commitment fee shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period for the Revolving Credit
Facility. The commitment fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Fee Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Fee Rate
separately for each period during such quarter that such Applicable Fee Rate was
in effect.

(b) Other Fees.

(i) The Borrower shall pay to the Arranger and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate

(a) All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest

 

57



--------------------------------------------------------------------------------

shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year). Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of Holdings or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by Holdings as
of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, the Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(h) or 2.08(b) or under Article VIII. The
Borrower’s obligations under this paragraph shall survive the termination of the
Aggregate Commitments and the repayment of all other Obligations hereunder.

2.11 Evidence of Debt

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such

 

58



--------------------------------------------------------------------------------

matters, the accounts and records of the Administrative Agent shall control in
the absence of manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage in respect of the relevant Facility (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected on computing interest or fees, as
the case may be.

(b)

(i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to

 

59



--------------------------------------------------------------------------------

any claim the Borrower may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Appropriate Lenders or the L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and Revolving Credit Loans, to fund participations in Letters of
Credit and Swing Line Loans and to make payments pursuant to Section 11.04(c)
are several and not joint. The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 11.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees

 

60



--------------------------------------------------------------------------------

then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of interest and fees then due to such parties, and (ii) second,
toward payment of principal and L/C Borrowings then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and L/C
Borrowings then due to such parties.

2.13 Sharing of Payments by Lenders

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations in respect of any the
Facilities due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations in respect of
the Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time obtained by all the Lenders at such time or
(b) Obligations in respect of any of the Facilities owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities owing (but not due and payable) to all Lenders hereunder and under
the other Loan Parties at such time) of payment on account of the Obligations in
respect of the Facilities owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and subparticipations in L/C Obligations
and Swing Line Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of Obligations in
respect of the Facilities then due and payable to the Lenders or owing (but not
due and payable) to the Lenders, as the case may be, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.17, or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant in compliance with Section 11.06.

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with

 

61



--------------------------------------------------------------------------------

respect to such participation as fully as if such Lender were a direct creditor
of such Loan Party in the amount of such participation.

2.14 Extension of Maturity Date in respect of Term Loans or Revolving Credit
Facility

(a) Requests for Extension. The Borrower may, by notice to the Administrative
Agent (who shall promptly notify the Lenders) not earlier than 45 days and not
later than 35 days prior to the Maturity Date then in effect hereunder in
respect of any Facility (the “Existing Maturity Date”), request that each
applicable Lender extend such Lender’s Maturity Date in respect of such Facility
for an additional 364 days from the Existing Maturity Date.

(b) Lender Elections to Extend. Each Lender under the applicable Facility,
acting in its sole and individual discretion, shall, by notice to the
Administrative Agent given not earlier than 30 days prior to the Existing
Maturity Date and not later than the date (the “Notice Date”) that is 20 days
prior to the Existing Maturity Date, advise the Administrative Agent whether or
not such Lender agrees to such extension (and each Lender that determines not to
so extend its Maturity Date (a “Non-Extending Lender”) shall notify the
Administrative Agent of such fact promptly after such determination (but in any
event no later than the Notice Date) and any Lender that does not so advise the
Administrative Agent on or before the Notice Date shall be deemed to be a
Non-Extending Lender. The election of any Lender to agree to such extension
shall not obligate any other Lender under the applicable Facility to so agree.

(c) Notification by Administrative Agent. The Administrative Agent shall notify
the Borrower of each Lender’s determination under this Section no later than the
date 15 days prior to the Existing Maturity Date (or, if such date is not a
Business Day, on the next preceding Business Day).

(d) Additional Commitment Lenders. The Borrower shall have the right to replace
each Non-Extending Lender with, and add as Lenders under the applicable Facility
under this Agreement in place thereof, one or more Eligible Assignees (each, an
“Additional Commitment Lender”) as provided in Section 11.14; provided that each
of such Additional Commitment Lenders shall enter into an Assignment and
Assumption pursuant to which such Additional Commitment Lender shall, effective
as of the Existing Maturity Date, undertake a Revolving Credit Commitment or a
Term Loan (and, if any such Additional Commitment Lender in respect of the
Revolving Credit Facility is already a Revolving Credit Lender, its Revolving
Credit Commitment shall be in addition to any other Revolving Credit Commitment
of such Lender hereunder on such date; if any such Additional Commitment Lender
in respect of the Term Facility is already a Term Lender, its Term Loan shall be
in addition to any other Term Loan of such Lender).

(e) Minimum Extension Requirement. If (and only if) the total of the Revolving
Credit Commitments of the Revolving Credit Lenders that have agreed so to extend
their Maturity Date (each, an “Extending Lender”) and the additional Revolving
Credit Commitments of the Additional Commitment Lenders shall be more than 50%
of the aggregate amount of the Revolving Credit Commitments in effect
immediately prior to the Existing Maturity Date, then, effective as of the
Existing Maturity Date, the Maturity Date in respect of the Revolving Credit
Facility of each Extending Lender and of each Additional Commitment Lender shall
be extended

 

62



--------------------------------------------------------------------------------

to the date falling 364 days after the Existing Maturity Date (except that, if
such date is not a Business Day, such Maturity Date as so extended shall be the
next preceding Business Day) and each Additional Commitment Lender shall
thereupon become a “Revolving Credit Lender” for all purposes of this Agreement.

(f) Conditions to Effectiveness of Extensions. As a condition precedent to such
extension, the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Existing Maturity Date (in sufficient copies
for each Extending Lender and each Additional Commitment Lender) signed by a
Responsible Officer of such Loan Party (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such extension
and (ii) in the case of the Borrower, certifying that, before and after giving
effect to such extension, (A) the representations and warranties contained in
Article V and the other Loan Documents are true and correct on and as of the
Existing Maturity Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.14, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) and (b), respectively, of
Section 6.01, and (B) no Default or Event of Default exists. In addition, on the
Maturity Date of each Non-Extending Lender, the Borrower shall prepay any Loans
outstanding on such date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep outstanding Committed Loans
ratable with any revised Applicable Percentages of the respective Lenders
effective as of such date.

(g) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.

2.15 Increase in Revolving Credit Facility

(a) Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Revolving Credit Lenders),
the Borrower may from time to time, request an increase in the Revolving Credit
Facility by an amount (for all such requests, when aggregated with any increases
under Section 2.16) not exceeding $25,000,000; provided that any such request
for an increase shall be in a minimum amount of $5,000,000. At the time of
sending such notice, the Borrower (in consultation with the Administrative
Agent) shall specify the time period within which each Revolving Credit Lender
is requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Revolving Credit Lenders).

(b) Lender Elections to Increase. Each Revolving Credit Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Revolving Credit Commitment and, if so, whether by an amount equal
to, greater than, or less than its Applicable Revolving Credit Percentage of
such requested increase. Any Revolving Credit Lender not responding within such
time period shall be deemed to have declined to increase its Revolving Credit
Commitment.

(c) Notification by Administrative Agent; Additional Revolving Credit Lenders.
The Administrative Agent shall notify the Borrower and each Revolving Credit
Lender of the

 

63



--------------------------------------------------------------------------------

Revolving Credit Lenders’ responses to each request made hereunder. To achieve
the full amount of a requested increase, and subject to the approval of the
Administrative Agent, the L/C Issuer and the Swing Line Lender (which approvals
shall not be unreasonably withheld), the Borrower may also invite additional
Eligible Assignees to become Revolving Credit Lenders pursuant to a joinder
agreement in form and substance reasonably satisfactory to the Administrative
Agent and its counsel.

(d) Effective Date and Allocations. If the Revolving Credit Facility is
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Revolving Credit Increase
Effective Date”) and the final allocation of such increase. The Administrative
Agent shall promptly notify the Borrower and the Revolving Credit Lenders of the
final allocation of such increase and the Revolving Credit Increase Effective
Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Revolving Credit Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Revolving Credit Increase
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Section 2.15, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01, and (B) no
Default or Event of Default exists. The Borrower shall prepay any Revolving
Credit Loans outstanding on the Revolving Credit Increase Effective Date (and
pay any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Revolving Credit Loans ratable with any
revised Applicable Revolving Credit Percentages arising from any nonratable
increase in the Revolving Credit Commitments under this Section.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.

2.16 Increase in Term Facility

(a) Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Term Lenders), the
Borrower may from time to time, request an increase in the Term Loans or a new
tranche of Term Loans (an (“Incremental Tranche”) by an amount (for all such
requests, when aggregated with any increases under Section 2.15) not exceeding
$25,000,000; provided that any such request for an increase shall be in a
minimum amount of $5,000,000. At the time of sending such notice, the Borrower
(in consultation with the Administrative Agent) shall specify the time period
within which each Term Lender is requested to respond (which shall in no event
be less than ten Business Days from the date of delivery of such notice to the
Term Lenders).

 

64



--------------------------------------------------------------------------------

(b) Lender Elections to Increase. Each Term Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Term Loans or participate in the Incremental Tranche and, if so,
whether by an amount equal to, greater than, or less than its ratable portion
(based on such Term Lender’s Applicable Percentage in respect of the Term
Facility) of such requested increase. Any Term Lender not responding within such
time period shall be deemed to have declined to increase its Term Loans.

(c) Notification by Administrative Agent; Additional Term Lenders. The
Administrative Agent shall notify the Borrower and each Term Lender of the Term
Lenders’ responses to each request made hereunder. To achieve the full amount of
a requested increase, and subject to the approval of the Administrative Agent
(which approval shall not be unreasonably withheld), the Borrower may also
invite additional Eligible Assignees to become Term Lenders pursuant to a
joinder agreement in form and substance satisfactory to the Administrative Agent
and its counsel.

(d) Effective Date and Allocations. If the Term Loans are increased or an
Incremental Tranche is added in accordance with this Section, the Administrative
Agent and the Borrower shall determine the effective date (the “Term Increase
Effective Date”) and the final allocation of such increase. The Administrative
Agent shall promptly notify the Borrower and the Term Lenders of the final
allocation of such increase or Incremental Tranche and the Term Increase
Effective Date. As of the Term Increase Effective Date, (a) for an increase in
the Term Loans, the amortization schedule for the Term Loans set forth in
Section 2.07(b) shall be amended to increase the then-remaining unpaid
installments of principal by an aggregate amount equal to the additional Term
Loans being made on such date, such aggregate amount to be applied to increase
such installments ratably in accordance with the amounts in effect immediately
prior to the Term Increase Effective Date, pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by Holdings, the Borrower, each participating Term Lender,
if any, each additional lender, if any, and the Administrative Agent or (b) such
Incremental Tranche (i) shall rank pari passu in right of payment and of
security with the Revolving Credit Loans and the Term Loans, (ii) shall not
mature earlier than the Maturity Date and shall have a weighted average life to
maturity no shorter than the weighted average life to maturity of the Term Loans
(except by virtue of amortization of or prepayment of such Term Loans prior to
such date of determination) and (iii) except as set forth above, shall be
treated substantially the same as the Term Loans (in each case, including with
respect to mandatory and voluntary prepayments), provided that the interest
rates and amortization schedule (subject to clause (ii) above) applicable to the
Incremental Tranche shall be determined by the Borrower and the lenders thereof
pursuant to an amendment (an “Incremental Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by Holdings, the Borrower, each
participating Term Lender, if any, each additional lender, if any, and the
Administrative Agent; provided further that (i) if the Applicable Rate (which,
for such purposes only, shall be deemed to include all upfront or similar fees
or original issue discount that are paid to all Lenders (and not any one Lender)
providing such Incremental Tranche) relating to any Incremental Tranche exceeds
the Applicable Rate relating to the existing Term Loans immediately prior to the
effectiveness of the applicable Incremental Amendment by more than 0.50%, the
Applicable Rate relating to the existing Term Loans shall be adjusted to be
equal to the Applicable Rate (which, for such purposes only, shall be deemed to
include all upfront or similar fees or original issue discount that are paid to
all

 

65



--------------------------------------------------------------------------------

Lenders (and not any one Lender) providing such Incremental Tranche) relating to
such Incremental Tranche minus 0.50%.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Term Increase Effective Date (in sufficient
copies for each Lender) signed by a Responsible Officer of such Loan Party
(i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Term Increase Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date, and except that for purposes of this Section 2.16, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, (B) no Default or Event of Default exists
and (C) the final maturity date of the additional Term Loans is no earlier than
the Maturity Date applicable to the Term Loan Facility and the weighted average
life to maturity of the additional Term Loans is no earlier than the weighted
average life to maturity of the Term Loan Facility. The additional Term Loans
shall be made by the Term Lenders participating therein pursuant to the
procedures set forth in Section 2.02.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.

2.17 Cash Collateral

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, the Borrower shall immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations in an amount equal to 100% of such
Outstanding Amount, or (ii) if, as of the Maturity Date, any L/C Obligation for
any reason remains outstanding, the Borrower shall immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations in an amount
equal to 105% of such Outstanding Amount. At any time that there shall exist a
Defaulting Lender, promptly following the request of the Administrative Agent,
the L/C Issuer or the Swing Line Lender, the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.18(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked
deposit accounts at Bank of America. The Borrower, and to the extent provided by
any Lender, such Lender, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer and the Lenders (including the Swing Line Lender), and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied

 

66



--------------------------------------------------------------------------------

pursuant to Section 2.17(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.17 or Sections
2.03, 2.04, 2.05, 2.18 or 8.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 11.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.17 may be
otherwise applied in accordance with Section 8.03), and (y) the Person providing
Cash Collateral and the L/C Issuer or Swing Line Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

2.18 Defaulting Lenders

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 11.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the

 

67



--------------------------------------------------------------------------------

L/C Issuer or Swing Line Lender hereunder; third, if so determined by the
Administrative Agent or requested by the L/C Issuer or Swing Line Lender, to be
held as Cash Collateral for future funding obligations of that Defaulting Lender
of any participation in any Swing Line Loan or Letter of Credit; fourth, to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Borrowings owed to,
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.18(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.03(h).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Applicable Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided, that, (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Committed Loans of that Lender.

 

68



--------------------------------------------------------------------------------

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Committed Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.18(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of the Borrower or
any other Loan Party hereunder or under any other Loan Document shall to the
extent permitted by applicable Laws be made free and clear of and without
reduction or withholding for any Taxes. If, however, applicable Laws require the
Borrower, any other Loan Party or the Administrative Agent to withhold or deduct
any Tax, such Tax shall be withheld or deducted in accordance with such Laws as
determined by the Borrower, such other Loan Party or the Administrative Agent,
as the case may be, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.

(ii) If the Borrower, any other Loan Party or the Administrative Agent shall be
required by the Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Borrower or such other Loan Party, as the
case may be, shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions on
account of Indemnified Taxes or Other Taxes applicable to additional sums
payable under this Section) the Administrative Agent, Lender or L/C Issuer, as
the case may be,

 

69



--------------------------------------------------------------------------------

receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b) Payment of Other Taxes by the Borrower and Other Loan Parties. Without
limiting the provisions of subsection (a) above, the Borrower and each other
Loan Party shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

(c) Tax Indemnifications.

(i) Without limiting the provisions of subsection (a) or (b) above, the Borrower
and each other Loan Party shall, and do hereby, jointly and severally, indemnify
the Administrative Agent, each Lender and the L/C Issuer, and shall make payment
in respect thereof within 20 days after demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the Borrower, any other Loan Party or the Administrative
Agent or paid by the Administrative Agent, such Lender or the L/C Issuer, as the
case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of any such payment or
liability delivered to the Borrower by a Lender or the L/C Issuer (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest
error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and the L/C Issuer shall, and does hereby, indemnify the Borrower, each other
Loan Party and the Administrative Agent, and shall make payment in respect
thereof within 20 days after demand therefor, against any and all Taxes and any
and all related losses, claims, liabilities, penalties, interest and expenses
(including the fees, charges and disbursements of any counsel for the Borrower
or the Administrative Agent) incurred by or asserted against the Borrower or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or the L/C Issuer, as the case may be, to deliver, or as a result of
the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or the L/C Issuer, as the case may be, to the Borrower,
any other Loan Party or the Administrative Agent pursuant to subsection (e).
Each Lender and the L/C Issuer hereby authorizes the Borrower and the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or the L/C Issuer, as the case may be, under this Agreement or
any other Loan Document against any amount due to the Administrative Agent or
the Borrower under this clause (ii). The agreements in this clause (ii) shall
survive the resignation and/or replacement of the Administrative Agent, any
assignment of rights by, or the replacement of, a Lender or the L/C Issuer, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all other Obligations.

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower, any other
Loan Party or

 

70



--------------------------------------------------------------------------------

the Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower and such other Loan Party shall each deliver to the
Administrative Agent or the Administrative Agent shall deliver to the Borrower
and Holdings, as the case may be, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of any
return required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to the Borrower or the Administrative Agent, as the case
may be.

(e) Status of Lenders; Tax Documentation.

(i) Each Lender shall deliver to the Borrower and to the Administrative Agent,
at the time or times prescribed by applicable Laws or when reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation prescribed by applicable Laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit the Borrower, the applicable other Loan Party or the
Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes
(including withholding under FATCA), (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the Borrower or other Loan Party, as the case may be
pursuant to this Agreement or otherwise to establish such Lender’s status for
withholding tax purposes (including withholding under FATCA) in the applicable
jurisdiction.

(ii) Without limiting the generality of the foregoing, if the Borrower or any
other Loan Party, as the case may be is resident for tax purposes in the United
States,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
party to this Agreement executed originals of Internal Revenue Service Form W-9
or such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

 

71



--------------------------------------------------------------------------------

(I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(II) executed originals of Internal Revenue Service Form W-8ECI,

(III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate in the
form of Exhibit J and (y) executed originals of Internal Revenue Service Form
W-8BEN, or

(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

(iii) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower, any other Loan Party or the Administrative Agent make any withholding
or deduction for taxes from amounts payable to such Lender.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or any other Loan Party, as the
case may be or with respect to which the Borrower or any other Loan Party, as
the case may be has paid additional amounts pursuant to this Section, it shall
pay to the Borrower or such other Loan Party, as the case may be an amount equal
to such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower or such other Loan Party, as the case may be under
this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses incurred by the Administrative Agent,
such Lender or the L/C Issuer, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that the Borrower or such other Loan Party, as the case
may be, upon the request of the Administrative Agent, such

 

72



--------------------------------------------------------------------------------

Lender or the L/C Issuer, agrees to repay the amount paid over to the Borrower
or such other Loan Party, as the case may be (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or the L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower, any other Loan Party or any other Person.

3.02 Illegality

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative is advised in
writing by such Lender that it is no longer illegal for such Lender to determine
or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

3.03 Inability to Determine Rates

If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with

 

73



--------------------------------------------------------------------------------

respect to a proposed Eurodollar Rate Loan or in connection with an existing or
proposed Base Rate Loan, or (c) the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify the Borrower and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended, and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
Eurodollar Rate component in determining the Base Rate shall be disregarded, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans in the
amount specified therein.

3.04 Increased Costs

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;

(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for any Indemnified Taxes or Other Taxes, which are covered by Section 3.01 and
any Excluded Taxes); or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense (other than with respect to Taxes) affecting
this Agreement or Eurodollar Rate Loans made by such Lender or any Letter of
Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital

 

74



--------------------------------------------------------------------------------

or on the capital of such Lender’s or the L/C Issuer’s holding company, if any,
as a consequence of this Agreement, the Commitments of such Lender or the Loans
made by, or participations in Letters of Credit held by, such Lender, or the
Letters of Credit issued by the L/C Issuer, to a level below that which such
Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the L/C Issuer’s policies and the policies of such Lender’s or the
L/C Issuer’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.

3.05 Compensation for Losses

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

 

75



--------------------------------------------------------------------------------

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.14;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender or the L/C Issuer
in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 11.14.

3.07 Survival

 

76



--------------------------------------------------------------------------------

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder, and resignation of the Administrative Agent.

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension

The obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction or waiver in accordance with
Section 11.01 of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date):

(i) executed counterparts of this Agreement and the Holdings Guaranty,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Borrower;

(ii) a Note executed by the Borrower in favor of Bank of America and each other
Lender requesting a Note;

(iii) (x) a security agreement, in substantially the form of Exhibit G-1
(together with each other security agreement and security agreement supplement
delivered pursuant to Section 6.12, in each case as amended, the “Security
Agreement”), (y) a security agreement governed by United Kingdom law securing
the assets of the Loan Parties organized under United Kingdom Law, in
substantially the form of Exhibit G-2, (the “UK Security Agreement”), and (z) a
security agreement and a pledge agreement governed by Canadian law
(collectively, the “Canadian Security Agreement”) securing the assets of the
Loan Parties organized under Canadian Law, in substantially the forms of Exhibit
G-3, each duly executed by each applicable Loan Party, together with:

(A) certificates representing the Pledged Interests referred to therein
accompanied by undated stock powers executed in blank and instruments evidencing
the Pledged Debt indorsed in blank,

(B) acknowledgment copies of proper financing statements, duly filed on or
before the day of the initial Credit Extension under the Uniform Commercial Code
of all jurisdictions that the Administrative Agent may deem necessary in order
to perfect the Liens created under the Security Agreement, covering the
Collateral described in the Security Agreement,

(C) completed requests for information, dated on or before the date of the
initial Credit Extension, listing the financing statements referred to in
clause (B) above and all other effective financing statements filed in the

 

77



--------------------------------------------------------------------------------

jurisdictions referred to in clause (B) above that name any Loan Party as
debtor, together with copies of such other financing statements,

(D) evidence of the completion of all other actions, recordings and filings of
or with respect to the Security Agreement, the UK Security Agreement or the
Canadian Security Agreement that the Administrative Agent may deem necessary or
desirable in order to perfect the Liens created thereby,

(E) evidence that all other action that the Administrative Agent may deem
necessary or desirable, including the pre-filing of financing statements, in
order to perfect the Liens created under the Security Agreement, the UK Security
Agreement or the Canadian Security Agreement has been taken;

(F) Equity Interest Pledge Agreements in respect the stock of GSI Group GmbH and
Excel Technology Europe GmbH, along with opinions of German counsel;

(G) Equity Interest Pledge Agreements in respect of GSI Group Japan Corporation
and Excel Technology Japan Holding K. K., along with opinions of Japanese
counsel;

(iv) deeds of trust, trust deeds, deeds to secure debt, mortgages, in
substantially the form of Exhibit H (with such changes as may be satisfactory to
the Administrative Agent and its counsel to account for local law matters) and
covering the Material Properties (together with each other mortgage delivered
pursuant to Section 6.12, in each case as amended, the “Mortgages”), duly
executed by the appropriate Loan Party, together with:

(A) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem necessary
or desirable in order to create a valid first and subsisting Lien on the
property described therein in favor of the Administrative Agent for the benefit
of the Secured Parties and that all filing, documentary, stamp, intangible and
recording taxes and fees have been paid,

(B) fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies (the “Mortgage Policies”), with endorsements and in amounts
reasonably acceptable to the Administrative Agent, issued, coinsured and
reinsured by title insurers reasonably acceptable to the Administrative Agent,
insuring the Mortgages to be valid first and subsisting Liens on the property
described therein, free and clear of all defects (including, but not limited to,
mechanics’ and materialmen’s Liens) and encumbrances, excepting only Liens
permitted under the Loan Documents, and providing for such other affirmative
insurance (including endorsements for future advances under the Loan Documents,
for mechanics’ and materialmen’s Liens and for zoning of the applicable
property) and such coinsurance and direct access

 

78



--------------------------------------------------------------------------------

reinsurance as the Administrative Agent may reasonably deem necessary or
desirable,

(C) American Land Title Association/American Congress on Surveying and Mapping
form surveys, for which all necessary fees (where applicable) have been paid,
and dated no more than 30 days before the day of the initial Credit Extension,
certified to the Administrative Agent and the issuer of the Mortgage Policies in
a manner reasonably satisfactory to the Administrative Agent by a land surveyor
duly registered and licensed in the States in which the property described in
such surveys is located and reasonably acceptable to the Administrative Agent,
showing all buildings and other improvements, any off-site improvements, the
location of any easements, parking spaces, rights of way, building set-back
lines and other dimensional regulations and the absence of encroachments, either
by such improvements or on to such property, and other defects, other than
encroachments and other defects reasonably acceptable to the Administrative
Agent,

(D) a Phase I environmental assessment report from an environmental consulting
firm acceptable to the Administrative Agent, which report shall identify
existing and potential environmental concerns and shall quantify related costs
and liabilities, associated with the Material Properties, and the Administrative
Agent shall be satisfied with the nature and amount of any such matters and with
the Borrower’s plans with respect thereto,

(E) evidence of the insurance required by the terms of the Mortgages;

(F) an appraisal of each of the properties described in the Mortgages complying
with the requirements of the Federal Financial Institutions Reform, Recovery and
Enforcement Act of 1989,

(G) flood zone certification, and if any of the Material Properties are located
in a special flood hazard area, evidence of flood insurance,

(H) evidence of compliance with zoning requirements for each of the Material
Properties, including copies of a certificate of occupancy for each, and

(I) evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to create valid first and subsisting Liens on
the property described in the Mortgages has been taken;

(v) a Copyright Security Agreement, Patent Security Agreement and Trademark
Security Agreement (as each term is defined in the Security Agreement) (together
with each IP Security Agreement Supplement, in each case as amended, each an
“Intellectual Property Security Agreement” and collectively the “Intellectual
Property Security Agreements”), duly executed by each Loan Party;

(vi) a certificate of an authorized officer of each Loan Party, attaching: (a) a
copy of the articles or certificate of incorporation of such Loan Party
certified as of a

 

79



--------------------------------------------------------------------------------

recent date by the Secretary of State of the state of organization (or
comparable official in the United Kingdom and Canada) of such Loan Party,
together with certificates of such official attesting to the valid existence,
good standing and qualification to engage in business in such Loan Party’s
jurisdiction of organization and each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect; (b) the bylaws or operating
agreement (or equivalent such constitutional document), as applicable, of such
Loan Party as in effect on the date of such certification; and (c) such
certificates of resolutions or other action, incumbency and/or other
certificates of Responsible Officers of each Loan Party as the Administrative
Agent may require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to be a party;

(vii) a favorable opinion of Latham & Watkins LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, as to such matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
may reasonably request, in form and substance reasonably satisfactory to the
Administrative Agent;

(viii) a favorable opinion of Perkins Coie LLP, Ruden McClosky P.A., Anderson
Mori & Tomotsune, Bingham McCutchen (London) LLP, Stewart McKelvey, Bodman LLP,
Latham & Watkins LLP, Hengeler Mueller and The Feinberg Law Group, LLC, local
counsel to the Loan Parties in each jurisdiction where a Mortgage is recorded
and each jurisdiction of organization of any Loan Party or Foreign Pledgee,
addressed to the Administrative Agent and each Lender, as to such matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
may reasonably request, in form and substance reasonably satisfactory to the
Administrative Agent;

(ix) [Intentionally Omitted];

(x) a certificate, substantially in the form of Exhibit K, signed by a
Responsible Officer of the Borrower certifying (A) that the conditions specified
in Sections 4.02(a) and (b) have been satisfied, and (B) that there has been no
event or circumstance since the date of the Audited Financial Statements that
has had or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect;

(xi) a business plan and budget of Holdings and its Subsidiaries on a
consolidated basis, including forecasts prepared by management of Holdings, of
consolidated balance sheets and statements of income or operations and cash
flows of Holdings and its Subsidiaries on a monthly basis for the first year
following the Closing Date;

 

80



--------------------------------------------------------------------------------

(xii) a certificate, substantially in the form of Exhibit L, from each Loan
Party attesting to the Solvency of each Loan Party before and after giving
effect to the Transaction, from its chief financial officer or other Responsible
Officer;

(xiii) evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect, together with the
certificates of insurance, naming the Administrative Agent, on behalf of the
Lenders, as an additional insured or loss payee, as the case may be, under all
insurance policies maintained with respect to the assets and properties of the
Loan Parties that constitutes Collateral;

(xiv) a Borrowing Base Certificate duly certified by a Responsible Officer of
the Borrower relating to the initial Credit Extension;

(xv) evidence that the Existing Notes have been, or concurrently with the
Closing Date are being, redeemed and all Liens securing obligations under the
Existing Notes have been, or concurrently with the Closing Date are being,
released; and

(xvi) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer, the Swing Line Lender or any Lender
reasonably may require.

(b) (i) All fees required to be paid to the Administrative Agent and the
Arranger on or before the Closing Date shall have been paid and (ii) all fees
required to be paid to the Lenders on or before the Closing Date shall have been
paid.

(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent).

(d) The Borrower shall have used commercially reasonable efforts to obtain
Collateral Access Agreements, in form and substance reasonably acceptable to the
Administrative Agent, for each real property leased by any Loan Party required
under the definition of Eligible Inventory.

(e) No changes or developments shall have occurred, and no new or additional
information shall have been received or discovered by the Administrative Agent
or the Lenders regarding Holdings and its Subsidiaries or the Transaction after
September 30, 2011 that (A) either individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect or (B) purports to
adversely affect the Facilities or any other aspect of the Transaction.

(f) There shall be no actions, suits, proceedings, claims or disputes pending
or, to the knowledge of the Borrower, threatened in writing or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Borrower or any of its

 

81



--------------------------------------------------------------------------------

Subsidiaries or against any of their properties or revenues that either
individually or in the aggregate, if determined adversely, could reasonably be
expected to have a Material Adverse Effect.

(g) Holdings and its Subsidiaries shall have a pro forma Consolidated Leverage
Ratio for the twelve-month period ended July 1, 2011 of no more than 1.50 : 1.00
calculated after giving effect to the Borrowing on the Closing Date and the
application of proceeds of such Borrowing; as evidenced on a certificate signed
by a Responsible Officer of the Borrower.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02 Conditions to all Credit Extensions

The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Loans to the other
Type, or a continuation of Eurodollar Rate Loans) is subject to the following
conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in Sections 5.05(a)
and (b) shall be deemed to refer to the most recent statements furnished
pursuant to Sections 6.01(a) and (b), respectively; provided that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
such respective dates.

(b) No Event of Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

(d) Prior to the satisfaction of the Burnoff Condition, the sum of the Loan
Values of the Eligible Collateral exceeds the Outstanding Amount of the
Revolving Credit Loans, Swing Line Loans and L/C Obligations at such time, after
giving effect to such Credit Extension.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions

 

82



--------------------------------------------------------------------------------

specified in Sections 4.02(a) and (b) have been satisfied on and as of the date
of the applicable Credit Extension.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders that:

5.01 Existence, Qualification and Power

Each Loan Party and each of its Subsidiaries (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party and consummate the Transaction, and (c) is duly qualified
and is licensed and, as applicable, in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries; except for conflicts or breaches which could not
reasonably be expected to have a Material Adverse Effect or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.

5.03 Governmental Authorization; Other Consents

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, or for the consummation of the Transaction, (b) the grant by any Loan
Party of the Liens granted by it pursuant to the Collateral Documents, (c) the
perfection or maintenance of the Liens created under the Collateral Documents
(including the first priority nature thereof) or (d) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for (i) those which have been duly obtained, taken, given or made and are
in full force and effect, (ii) those required under agreements that a Loan Party
is permitted to execute pursuant to this Agreement, (iii) those

 

83



--------------------------------------------------------------------------------

required by applicable law or regulation, and (iv) those the failure of which to
be obtained would not reasonably be expected to have a Material Adverse Effect.

5.04 Binding Effect

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, except as may be limited by Debtor Relief Laws or by general
principals of equity.

5.05 Financial Statements; No Material Adverse Effect

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) except as disclosed in Schedule
5.05, show all material indebtedness and other liabilities, direct or
contingent, of the Borrower and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.

(b) The unaudited consolidated balance sheet of Holdings and its Subsidiaries
dated July 1, 2011, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present in all material respects the financial
condition of Holdings and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(d) The consolidated pro forma balance sheet of Holdings and its Subsidiaries as
at July 1, 2011, and the related consolidated pro forma statements of income and
cash flows of the Borrower and its Subsidiaries for the 6 months then ended,
certified by the chief financial officer or treasurer of the Borrower, copies of
which have been furnished to each Lender, fairly present the consolidated
pro forma financial condition of Holdings and its Subsidiaries as at such date
and the consolidated pro forma results of operations of Holdings and its
Subsidiaries for the period ended on such date, in each case giving effect to
the Transaction, all in accordance with GAAP.

(e) The consolidated forecasted balance sheet, and statements of income and cash
flows of Holdings and its Subsidiaries delivered pursuant to Section 4.01 or
Section 6.01(c) were

 

84



--------------------------------------------------------------------------------

prepared in good faith on the basis of the assumptions stated therein, which
assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, the
Borrower’s best estimate of its future financial condition and performance.

5.06 Litigation

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Borrower, threatened in writing or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Borrower or any of its Subsidiaries or against any of their properties or
revenues that (a) could reasonably be expected to materially adversely affect
the rights and remedies of the Administrative Agent and/or the Lenders under
this Agreement or any other Loan Document, or (b) either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.

5.07 No Default

Neither any Loan Party nor any Subsidiary thereof is in default under or with
respect to, or a party to, any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08 Ownership of Property; Liens; Investments

(a) Each Loan Party and each of its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for Liens
permitted by the Loan Documents and such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(b) Schedule 5.08(b) sets forth a complete and accurate list of all Liens on the
property or assets of each Loan Party and each of its Subsidiaries, showing as
of the date hereof the lienholder thereof, the principal amount of the
obligations secured thereby and the property or assets of such Loan Party or
such Subsidiary subject thereto. The property of each Loan Party and each of its
Subsidiaries is subject to no Liens, other than Liens set forth on
Schedule 5.08(b), and as otherwise permitted by Section 7.01.

(c) Schedule 5.08(c) sets forth a complete and accurate list of all real
property owned by each Loan Party and each of its Subsidiaries, showing as of
the date hereof (or the date of any updated schedules delivered pursuant to
Section 6.02(h)) the street address, county or other relevant jurisdiction,
state, record owner and book and estimated fair value thereof. Each Loan Party
and each of its Subsidiaries has good, marketable and insurable fee simple title
to the real property owned by such Loan Party or such Subsidiary, free and clear
of all Liens, other than Liens created or permitted by the Loan Documents.

(d)

 

 

85



--------------------------------------------------------------------------------

(i) Schedule 5.08(d)(i) sets forth a complete and accurate list of all leases of
real property under which any Loan Party is the lessee, showing as of the date
hereof (or the date of any updated schedules delivered pursuant to
Section 6.02(h)) the street address, county or other relevant jurisdiction,
state, lessor, lessee, expiration date and annual rental cost thereof. Each such
lease is the legal, valid and binding obligation of the lessor thereof,
enforceable in accordance with its terms, except as may be limited by Debtor
Relief Laws or by general principals of equity.

(ii) Schedule 5.08(d)(ii) sets forth a complete and accurate list of all leases
of real property under which any Loan Party or any Subsidiary of a Loan Party is
the lessor, showing as of the date hereof (or the date of any updated schedules
delivered pursuant to Section 6.02(h)) the street address, county or other
relevant jurisdiction, state, lessor, lessee, expiration date and annual rental
cost thereof. Each such lease is the legal, valid and binding obligation of the
lessee thereof, enforceable in accordance with its terms, except as may be
limited by Debtor Relief Laws or by general principals of equity and except as
could not reasonably be expected to have a Material Adverse Effect.

(e) Schedule 5.08(e) sets forth a complete and accurate list of all Investments
held by any Loan Party or any Subsidiary of a Loan Party on the date hereof (or
the date of any updated schedules delivered pursuant to Section 6.02(h)),
showing as of the date hereof the amount, obligor or issuer and maturity, if
any, thereof.

5.09 Environmental Compliance

(a) Except as otherwise set forth in Schedule 5.09, the Borrower and its
Subsidiaries operate their respective businesses and properties in material
compliance with Environmental Laws and Environmental Permits and none of the
Borrower or its Subsidiaries are subject to Environmental Liability that could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(b) Except as otherwise set forth in Schedule 5.09, (i) none of the properties
currently or, to the knowledge of the Borrower, formerly owned or operated by
any Loan Party or any of its Subsidiaries is listed or proposed for listing on
the NPL or on the CERCLIS or any analogous foreign, state or local list or is
adjacent to any such property; (ii) to the knowledge of the Borrower, there are
and never have been any underground or above-ground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on any property currently
owned or operated by any Loan Party or any of its Subsidiaries or to the
knowledge of the Borrower on any property formerly owned or operated by any Loan
Party or any of its Subsidiaries that, in either case would require any material
reporting, investigation, assessment, remediation or response action;
(iii) there is no friable asbestos or asbestos-containing material on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries that is not being maintained in material compliance with applicable
Environmental Laws or requires abatement or removal; and (iv) Hazardous
Materials have not been released, discharged or disposed of on any property
currently or to the knowledge of the Borrower formerly owned or operated by any
Loan Party or any of its Subsidiaries in a manner or quantity that would require
any material reporting, investigation, assessment, remediation or response
action.

 

86



--------------------------------------------------------------------------------

(c) Except as otherwise set forth on Schedule 5.09, neither any Loan Party nor
any of its Subsidiaries is undertaking, and has not completed, either
individually or together with other potentially responsible parties, any
material investigation or assessment or remedial or response action relating to
any actual or threatened release, discharge or disposal of Hazardous Materials
at any site, location or operation, either voluntarily or pursuant to the order
of any Governmental Authority or the requirements of any Environmental Law; and
all Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries have been disposed of in a manner that
could not reasonably be expected to result in material liability to any Loan
Party or any of its Subsidiaries.

5.10 Insurance

The properties of the Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of the Borrower, in such
amounts with such deductibles and covering such risks as are customarily carried
by companies engaged in similar businesses and owning similar properties in
localities where the Borrower or the applicable Subsidiary operates.

5.11 Taxes

Holdings and its Subsidiaries have filed all foreign, Federal and state income
tax returns and reports and other material tax returns and reports required to
be filed, and have paid all foreign, Federal and state income taxes and other
material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. Neither Holdings nor any Subsidiary has
received written notice of any proposed tax assessment against Holdings or any
Subsidiary that would, if made, have a Material Adverse Effect.

5.12 ERISA Compliance

(a) Except as could not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect, (i) each Plan (other than a
Multiemployer Plan) is in compliance in all respects with the applicable
provisions of ERISA, the Code and other Federal or state laws and (ii) each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the Internal Revenue Service to be exempt from federal income tax under
Section 501(a) of the Code (or, where there is no determination letter but the
Pension Plan is based upon a master and prototype or volume submitter form, the
sponsor of such form has received a current advisory opinion as to the form upon
which the Borrower or any ERISA Affiliate is entitled rely under applicable
Internal Revenue Service procedures), or an application for such a letter is
currently being processed by the Internal Revenue Service. To the best knowledge
of the Borrower, nothing has occurred that would prevent, or cause the loss of,
such tax-qualified status.

 

87



--------------------------------------------------------------------------------

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan (other than any Multiemployer Plan) that could reasonably be
expected to have a Material Adverse Effect. To the best knowledge of the
Borrower, there are no pending or threatened claims, actions, or lawsuits, or
action by any Governmental Authority, with respect to any Multiemployer Plan
that could reasonably be expected to have a Material Adverse Effect. To the best
knowledge of the Borrower, there has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred with respect to any Pension Plan, (ii) to
the best knowledge of the Borrower, no ERISA Event has occurred with respect to
any Multiemployer Plan, (iii) no Borrower nor any ERISA Affiliate is aware of
any fact, event or circumstance that could reasonably be expected to constitute
or result in an ERISA Event with respect to any Pension Plan or Multiemployer
Plan; (iv) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (v) neither the Borrower nor any ERISA
Affiliate has incurred any liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid; (vi) neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that could reasonably be expected to be subject to Section 4069 or
Section 4212(c) of ERISA; and (vii) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan,
except with respect to each of the foregoing clauses of this Section 5.12(c), as
would not reasonably be expected, individually or in the aggregate, to result in
any material liability.

(d) With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan maintained or contributed to by any Loan
Party or any Subsidiary of any Loan Party that is not subject to United States
law (a “Foreign Plan”), as of the later of (x) the date of the Audited Financial
Statements and (y) the most recent audited financial statements delivered
pursuant to Section 6.01(a):

(i) any employer and employee contributions required by law or by the terms of
any Foreign Government Scheme or Arrangement or any Foreign Plan have been made,
or, if applicable, accrued, in accordance with normal accounting practices;

(ii) the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and

 

88



--------------------------------------------------------------------------------

(iii) each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities.

5.13 Subsidiaries; Equity Interests; Loan Parties

As of the Closing Date (or the date of any updated schedules delivered pursuant
to Section 6.02(h) or any supplements delivered pursuant to Section 6.12(a)(i)),
no Loan Party has any Subsidiaries other than those specifically disclosed in
Part (a) of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by a Loan Party in the amounts specified on Part (a) of Schedule 5.13 free
and clear of all Liens except those created under the Collateral Documents. No
Loan Party has any equity investments in any other corporation or entity other
than those specifically disclosed in Part (b) of Schedule 5.13. All of the
outstanding Equity Interests in the Borrower have been validly issued, are fully
paid and non-assessable and are owned by Holdings free and clear of all Liens
except those created under the Collateral Documents. Set forth on Part (c) of
Schedule 5.13 is a complete and accurate list of all Loan Parties, showing as of
the Closing Date (as to each Loan Party) the jurisdiction of its incorporation,
the address of its principal place of business and its U.S. taxpayer
identification number or, in the case of any non-U.S. Loan Party that does not
have a U.S. taxpayer identification number, its unique identification number
issued to it by the jurisdiction of its incorporation. As of the Closing Date,
the copy of the charter of each Loan Party and each amendment thereto provided
pursuant to Section 4.01(a) is a true and correct copy of each such document,
each of which is valid and in full force and effect.

5.14 Margin Regulations; Investment Company Act

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

5.15 Disclosure

The Borrower has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries or any other Loan Party is subject, and all other matters
known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. No written report, financial
statement, certificate or other information furnished by or on behalf of any
Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case as modified
or supplemented by other information so furnished) when taken as a whole
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under

 

89



--------------------------------------------------------------------------------

which they were made, not misleading; provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.

5.16 Compliance with Laws

Each Loan Party and each Subsidiary thereof is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

5.17 Intellectual Property; Licenses, Etc.

Each Loan Party and each of its Subsidiaries own, or possess the right to use,
all of the trademarks, service marks, trade names, copyrights, patents, patent
rights and other intellectual property rights (such ownership or right to use,
collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses. Set forth on Schedule 5.17 is a complete and
accurate list of all such IP Rights registered or pending registration with the
United Stated Copyright Office or the United States Patent and Trademark Office
and owned by each Loan Party as of the Closing Date or the date of any updated
schedules delivered in accordance with Section 6.02(h) or any supplements
delivered pursuant to Section 6.12(a)(i). Except for such claims and
infringements asserted or pending that could not reasonably be expected to have
a Material Adverse Effect, no claim has been asserted and is pending against any
Loan Party by any Person challenging or questioning the use of any of such Loan
Party’s IP Rights or the validity or enforceability of any of such Loan Party’s
IP Rights, nor does any Loan Party know of any such claim, and, to the knowledge
of the Borrower, the use of any IP Rights (including the licensing of any such
IP Rights) by any Loan Party or any of its Subsidiaries does not infringe on the
rights of any Person. As of the Closing Date or the date of any supplements
delivered pursuant to Section 6.12(a)(i), none of the material IP Rights of any
Loan Party or any of its Subsidiaries is subject to any licensing agreement or
similar arrangement to which such Loan Party is party other than
(i) non-exclusive licenses granted in the ordinary course of business and
(ii) as set forth on Schedule 5.17.

5.18 Solvency

Each Loan Party is, individually and together with its Subsidiaries on a
consolidated basis, Solvent.

5.19 Casualty, Etc.

Neither the businesses nor the properties of any Loan Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance) that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

90



--------------------------------------------------------------------------------

5.20 Labor Matters

There are no collective bargaining agreements or Multiemployer Plans covering
the employees of the Borrower or any of its Subsidiaries as of the Closing Date
and neither the Borrower nor any Subsidiary has suffered any strikes, walkouts,
work stoppages or other material labor difficulty within the last five years.

5.21 Collateral Documents

The provisions of the Collateral Documents are effective to create in favor of
the Administrative Agent for the benefit of the Secured Parties a legal, valid
and enforceable first priority Lien (subject to Liens permitted by Section 7.01)
on all right, title and interest of the respective Loan Parties in the
Collateral described therein. Except for filings completed on or prior to the
Closing Date and as contemplated hereby and by the Collateral Documents, no
filing or other action will be necessary to perfect or protect such Liens.

5.22 Subordination of Permitted Subordinated Debt.

The Obligations are “Senior Debt,” “Senior Indebtedness,” “Guarantor Senior
Debt” or “Senior Secured Financing” (or any comparable term) under, and as
defined in, any documentation governing Permitted Subordinated Debt.

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than in respect of indemnification, expense reimbursement,
yield protection or tax gross-up and contingent obligations in each case with
respect to which no claim has been made) hereunder shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, each Loan Party
shall, and shall (except in the case of the covenants set forth in Sections
6.01, 6.02, 6.03 and 6.11) cause each Subsidiary to:

6.01 Financial Statements

Deliver to the Administrative Agent and each Lender:

(a) as soon as available, but in any event within 120 days after the end of each
fiscal year of Holdings (commencing with the fiscal year ended December 31,
2011), a consolidated balance sheet of Holdings and its Subsidiaries as at the
end of such fiscal year, and the related consolidated statements of income or
operations, changes in shareholders’ equity, and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by a report and opinion of Ernst &
Young LLP or another independent certified public accountant of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit (other than with respect to, or
resulting from an upcoming maturity date with

 

91



--------------------------------------------------------------------------------

respect to any Indebtedness of any Loan Party (including Indebtedness under this
Agreement) occurring within one year from the time such report and opinion are
delivered);

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of Holdings (commencing
with the fiscal quarter ended September 30, 2011), a consolidated balance sheet
of Holdings and its Subsidiaries as at the end of such fiscal quarter, and the
related consolidated statements of income or operations, changes in
shareholders’ equity, and cash flows for such fiscal quarter and for the portion
of Holdings’ fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail, certified by a Responsible Officer of Holdings as fairly
presenting the financial condition, results of operations, shareholders’ equity
and cash flows Holdings and its Subsidiaries in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes;

(c) as soon as available, but in any event no more than 60 days after the end of
each fiscal year of Holdings, an annual business plan and budget of Holdings and
its Subsidiaries on a consolidated basis, including forecasts prepared by
management of the Borrower of consolidated balance sheets and statements of
income or operations and cash flows of Holdings and its Subsidiaries on a
quarterly basis for the immediately following fiscal year (including the fiscal
year in which the Maturity Date for the Term Facility occurs), in the form
prepared for the board of directors of the Borrower.

The obligations in paragraphs (a) and (b) of this Section 6.01 may be satisfied
with respect to financial information by furnishing Holdings’ Form 10-K or 10-Q,
as applicable, filed with the SEC; provided that if Holdings is no longer filing
such forms, the financial information delivered pursuant to paragraphs (a) and
(b) must be in form and detail reasonably satisfactory to the Administrative
Agent and the Required Lenders.

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

6.02 Certificates; Other Information

Deliver to the Administrative Agent and each Lender:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal quarter ended September 30, 2011), a duly completed
Compliance Certificate signed by a Responsible Officer of Holdings;

(b) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
any Loan Party by independent

 

92



--------------------------------------------------------------------------------

accountants in connection with the accounts or books of any Loan Party or any of
its Subsidiaries, or any audit of any of them;

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of Holdings, and copies of all annual, regular, periodic and special reports and
registration statements which Holdings may file or be required to file with the
SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934, or with
any national securities exchange, and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(d) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or of any of its
Subsidiaries pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;

(e) as soon as available, but in any event within 30 days after the end of each
fiscal year of Holdings, current certificates of property and liability
insurance, naming the Administrative Agent, on behalf of the Lenders, as an
additional insured or loss payee, as the case may be, under all insurance
policies maintained with respect to the assets and properties of the Loan
Parties that constitutes Collateral;

(f) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof;

(g) promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Loan Party or any of its
Subsidiaries with any Environmental Law or Environmental Permit that could
(i) reasonably be expected to have a Material Adverse Effect or (ii) cause any
property described in the Mortgages to be subject to any material restrictions
on ownership, occupancy, use or transferability under any Environmental Law;

(h) as soon as available, but in any event within 90 days after the end of each
fiscal year of Holdings, (i) a report supplementing Schedules 5.08(c),
5.08(d)(i) and 5.08(d)(ii), including an identification of all owned and leased
real property disposed of by any Loan Party or any Subsidiary thereof during
such fiscal year, a list and description (including the street address, county
or other relevant jurisdiction, state, record owner, book value thereof and, in
the case of leases of property, lessor, lessee, expiration date and annual
rental cost thereof) of all real property acquired or leased during such fiscal
year and a description of such other changes in the information included in such
Schedules as may be necessary for such Schedules to be accurate and complete;
(ii) a report supplementing Schedule 5.17, setting forth (A) a list of
registration numbers for all patents, trademarks, service marks and copyrights
awarded by the United States Copyright Office or the United States Patent and
Trademark Office to any Loan Party or any Subsidiary thereof during such fiscal
year and (B) a list of all patent applications, trademark applications, service
mark applications and copyright applications submitted by any Loan Party

 

93



--------------------------------------------------------------------------------

or any Subsidiary thereof to the United States Copyright Office or the United
States Patent and Trademark Office during such fiscal year and the status of
each such application; and (iii) a report supplementing Schedules 5.08(e) and
5.13 containing a description of all changes in the information included in such
Schedules as may be necessary for such Schedules to be accurate and complete,
each such report to be signed by a Responsible Officer of the Borrower and to be
in a form reasonably satisfactory to the Administrative Agent, and, where
applicable, accompanied by deeds of trust, trust deeds, deeds to secure debt,
mortgages, Security Agreement Supplements, or IP Security Agreement Supplements
executed by the applicable Loan Party;

(i) Prior to satisfaction of the Burnoff Condition, as soon as available, but in
any event within 25 days after the end of each fiscal quarter, a Borrowing Base
Certificate, as at the end of such fiscal quarter, duly certified by a
Responsible Officer of the Borrower; and

(j) promptly, to the extent permitted by (i) the confidentiality provisions of
any agreement applicable to any Loan Party or any Subsidiary thereof, or
(ii) any applicable attorney-client privilege, such additional information
regarding the business, financial, legal or corporate affairs of any Loan Party
or any Subsidiary thereof, or compliance with the terms of the Loan Documents,
as the Administrative Agent or any Lender may from time to time reasonably
request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
Compliance Certificates required by Section 6.02(b) to the Administrative Agent.
Except for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do

 

94



--------------------------------------------------------------------------------

not wish to receive material non-public information with respect to the Borrower
or its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Borrower hereby agrees that so long as the
Borrower is the issuer of any outstanding debt or equity securities that are
registered or is actively contemplating issuing any such securities it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent, the Arranger, the
L/C Issuer and the Lenders to treat such Borrower Materials as not containing
any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 11.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Arranger
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”

6.03 Notices.

(a) Promptly notify the Administrative Agent and each Lender of the occurrence
of any Default;

(b) Promptly (and in any event, within five Business Days of the Borrower’s
knowledge thereof) notify the Administrative Agent and each Lender of any matter
that has resulted or could reasonably be expected to result in a Material
Adverse Effect, including to the extent it has resulted or could reasonably be
expected to result in a Material Adverse Effect, the following: (i) breach or
non-performance of, or any default under, a Contractual Obligation of the
Borrower or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Borrower or any Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Subsidiary, including pursuant to any applicable Environmental Laws;

(c) Promptly (and in any event, within five Business Days of the Borrower’s
knowledge thereof) notify the Administrative Agent and each Lender of (i) the
occurrence of any ERISA Event, or (ii) if the Borrower or any ERISA Affiliate is
notified that any Pension Plan or Multiemployer Plan to which the Borrower or
any ERISA Affiliate contributes, or for which the Borrower or ERISA Affiliate
has any liability or contingent liability, is considered to be an “at-risk” plan
or a plan in “endangered’ or “critical” status within the meaning of Sections
430, 431, or 432 of the Code, or Sections 303, 304 or 305 of ERISA; and

(d) Promptly notify the Administrative Agent and each Lender of any material
change in accounting policies or financial reporting practices by any Loan Party
or any Subsidiary thereof, including any determination by the Borrower referred
to in Section 2.10(b).

 

95



--------------------------------------------------------------------------------

Each notice pursuant to Section 6.03 shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04 Payment of Obligations

Pay and discharge as the same shall become due and payable (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property
(other than a Lien permitted under Section 7.01); and (c) all Indebtedness in
excess of the Threshold Amount, as and when due and payable, but subject to any
applicable grace periods or subordination provisions contained in any instrument
or agreement evidencing such Indebtedness.

6.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
except in a transaction permitted by Section 7.04 or 7.05; (a) preserve, renew
and maintain in full force and effect its good standing under the Laws of the
jurisdiction of its, except to the extent the failure to do so by a Subsidiary
that is not a Guarantor could not reasonably be expected to have a Material
Adverse Effect; (c) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

6.06 Maintenance of Properties

(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted; (b) make all necessary repairs thereto and
renewals and replacements thereof except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (c) use the
standard of care typical in the industry in the operation and maintenance of its
facilities.

6.07 Maintenance of Insurance

Maintain with financially sound and reputable insurance companies not Affiliates
of the Borrower, insurance with respect to its properties and business against
loss or damage of the kinds customarily insured against by Persons engaged in
the same or similar business, of such types and in such amounts as are
customarily carried under similar circumstances by such other Persons and
providing for not less than 30 days’ prior notice to the Administrative Agent of
termination, lapse or cancellation of such insurance.

 

96



--------------------------------------------------------------------------------

6.08 Compliance with Laws

Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

6.09 Books and Records

Maintain proper books of record and account, in which full, true and correct
entries in a manner sufficient to prepare financial statements in accordance
with GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of such Loan Party or such Subsidiary,
as the case may be.

6.10 Inspection Rights

Permit, to the extent permitted by (i) the confidentiality provisions of any
agreement applicable to any Loan Party or any Subsidiary thereof, or (ii) any
applicable attorney-client privilege, representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at the expense of the Borrower and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided, that an officer of the
Borrower shall be provided reasonable opportunity to participate in any such
discussion with the accountants; provided further such inspections shall be
coordinated through the Administrative Agent so that in the absence of an Event
of Default, not more than one such inspection shall occur in any calendar year.
Notwithstanding the foregoing, when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice.

6.11 Use of Proceeds

Use the proceeds of the Credit Extensions for (i) for working capital, capital
expenditures, Permitted Acquisitions and other transactions permitted under
Section 7.03 and general corporate purposes not in contravention of any Law or
of any Loan Document and (ii) to refinance indebtedness existing under the
Existing Notes.

6.12 Covenant to Guarantee Obligations and Give Security

(a) Upon the formation or acquisition of any new direct or indirect Subsidiary
of the Borrower (other than any Excluded Subsidiary) by any Loan Party, then the
Borrower shall, at the Borrower’s expense:

(i) within 10 days after such formation or acquisition, cause such Subsidiary,
along with all of its Subsidiaries that are not Excluded Subsidiaries, to duly
execute and

 

97



--------------------------------------------------------------------------------

deliver to the Administrative Agent a guaranty or guaranty supplement in the
form of Exhibit F-1, guaranteeing the other Loan Parties’ obligations under the
Loan Documents,

(ii) within 10 days after such formation or acquisition, furnish to the
Administrative Agent a description of the real and personal properties of each
such Subsidiary, in reasonable detail,

(iii) within 15 days after such formation or acquisition, cause each such
Subsidiary to duly execute and deliver to the Administrative Agent (x) if any
such Person owns any Material Properties, deeds of trust, trust deeds, deeds to
secure debt, and mortgages, and (y) Security Agreement Supplements, IP Security
Agreement Supplements (only with respect to any U.S. registrations and
applications for registration of IP Rights included in the Collateral and
excluding any “intent to use” trademark or service mark applications) (including
delivery of all Pledged Interests in and of each such Subsidiary, and other
instruments of the type specified in Section 4.01(a)(iii)), securing payment of
all the Obligations of each such Subsidiary under the Loan Documents and
constituting Liens on all such real and personal properties,

(iv) within 30 days after such formation or acquisition, cause each such
Subsidiary to take whatever action (including the recording of mortgages, the
filing of Uniform Commercial Code financing statements, the giving of notices
and the endorsement of notices on title documents) may be necessary or advisable
in the opinion of, and requested by, the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on the properties purported to be
subject to the deeds of trust, trust deeds, deeds to secure debt, mortgages,
Security Agreement Supplements, IP Security Agreement Supplements and security
and pledge agreements delivered pursuant to this Section 6.12, enforceable
against all third parties in accordance with their terms,

(v) within 60 days after such formation or acquisition, deliver to the
Administrative Agent, upon the request of the Administrative Agent in its sole
discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties acceptable to the Administrative Agent as to such matters as the
Administrative Agent may reasonably request, and

(vi) as promptly as practicable after such formation or acquisition, deliver,
upon the request of the Administrative Agent in its sole discretion, to the
Administrative Agent with respect to each Material Property owned by the entity
that is the subject of such formation or acquisition title reports, surveys and
engineering, soils and other reports, and environmental assessment reports, each
in scope, form and substance reasonably satisfactory to the Administrative
Agent, provided, however, that to the extent that any Loan Party or any of its
Subsidiaries shall have otherwise received any of the foregoing items with
respect to such Material Property, such items shall, promptly after the receipt
thereof, be delivered to the Administrative Agent.

(b) Upon the acquisition of any Material Property by any Loan Party, if such
property, in the judgment of the Administrative Agent, shall not already be
subject to a perfected

 

98



--------------------------------------------------------------------------------

first priority security interest in favor of the Administrative Agent for the
benefit of the Secured Parties, then the Borrower shall, at the Borrower’s
expense:

(i) within 10 days after such acquisition, furnish to the Administrative Agent a
description of the property so acquired in detail reasonably satisfactory to the
Administrative Agent,

(ii) within 15 days after such acquisition, cause the applicable Loan Party to
duly execute and deliver to the Administrative Agent deeds of trust, trust
deeds, deeds to secure debt, and mortgages in form and substance reasonably
satisfactory to the Administrative Agent, securing payment of all the
Obligations of the applicable Loan Party under the Loan Documents and
constituting Liens on all such properties,

(iii) within 30 days after such acquisition, cause the applicable Loan Party to
take whatever action (including the recording of mortgages, the filing of
Uniform Commercial Code financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary or advisable in the
opinion of the Administrative Agent to vest in the Administrative Agent (or in
any representative of the Administrative Agent designated by it) valid and
subsisting Liens on such property, enforceable against all third parties,

(iv) within 60 days after such acquisition, deliver to the Administrative Agent,
upon the request of the Administrative Agent in its sole discretion, a signed
copy of a favorable opinion, addressed to the Administrative Agent and the other
Secured Parties, of counsel for the Loan Parties acceptable to the
Administrative Agent as to such matters as the Administrative Agent may
reasonably request, and

(v) as promptly as practicable after such acquisition, deliver to the
Administrative Agent, upon the request of the Administrative Agent in its sole
discretion, such real property title reports, environmental assessment reports,
surveys, appraisals, flood zone certificates, evidence of compliance with zoning
requirements and other reports and documents, each in scope, form and substance
reasonably satisfactory to the Administrative Agent, provided, however, that to
the extent that any Loan Party or any of its Subsidiaries shall have otherwise
received any of the foregoing items with respect to such real property, such
items shall, promptly after the receipt thereof, be delivered to the
Administrative Agent,

(c) Upon the request of the Administrative Agent following the occurrence and
during the continuance of a Default, the Borrower shall, at the Borrower’s
expense:

(i) within 10 days after such request, furnish to the Administrative Agent a
description of the real and personal properties of the Loan Parties and their
respective Subsidiaries in detail reasonably satisfactory to the Administrative
Agent,

(ii) within 15 days after such request, duly execute and deliver, and cause each
Loan Party (if it has not already done so) to duly execute and deliver, to the
Administrative Agent deeds of trust, trust deeds, deeds to secure debt,
mortgages, leasehold mortgages, leasehold deeds of trust, Security Agreement
Supplements, IP

 

99



--------------------------------------------------------------------------------

Security Agreement Supplements and other security and pledge agreements (but not
with respect to any Excluded Assets (as defined in the Security Agreement)), as
specified by and in form and substance satisfactory to the Administrative Agent
(including delivery of all Pledged Interests and Pledged Debt in and of such
Subsidiary, and other instruments of the type specified in
Section 4.01(a)(iii)), securing payment of all the Obligations of the applicable
Loan Party under the Loan Documents and constituting Liens on all such
properties,

(iii) within 30 days after such request, take, and cause each Loan Party to
take, whatever action (including the recording of mortgages, the filing of
Uniform Commercial Code financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary or advisable in the
opinion of the Administrative Agent to vest in the Administrative Agent (or in
any representative of the Administrative Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to the deeds of
trust, trust deeds, deeds to secure debt, mortgages, leasehold mortgages,
leasehold deeds of trust, Security Agreement Supplements, IP Security Agreement
Supplements and security and pledge agreements delivered pursuant to this
Section 6.12, enforceable against all third parties in accordance with their
terms,

(iv) within 60 days after such request, deliver to the Administrative Agent,
upon the request of the Administrative Agent in its sole discretion, a signed
copy of a favorable opinion, addressed to the Administrative Agent and the other
Secured Parties, of counsel for the Loan Parties acceptable to the
Administrative Agent as to the matters contained in clauses (ii) and
(iii) above, and as to such other matters as the Administrative Agent may
reasonably request, and

(v) as promptly as practicable after such request, deliver, upon the request of
the Administrative Agent in its sole discretion, to the Administrative Agent
with respect to each parcel of real property owned in fee by the Borrower and
its Subsidiaries, title reports, surveys and engineering, soils and other
reports, and environmental assessment reports, each in scope, form and substance
satisfactory to the Administrative Agent, provided, however, that to the extent
that any Loan Party or any of its Subsidiaries shall have otherwise received any
of the foregoing items with respect to such real property, such items shall,
promptly after the receipt thereof, be delivered to the Administrative Agent.

6.13 Compliance with Environmental Laws

Comply, and cause all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew all Environmental
Permits necessary for its operations and properties; and conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
Environmental Laws; provided, however, that neither the Borrower nor any of its
Subsidiaries shall be required to undertake any such cleanup, removal, remedial
or other action to the extent that its obligation

 

100



--------------------------------------------------------------------------------

to do so is being contested in good faith and by proper proceedings and
appropriate reserves are being maintained with respect to such circumstances in
accordance with GAAP.

6.14 Further Assurances

Promptly upon request by the Administrative Agent, or any Lender through the
Administrative Agent, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.

6.15 Material Contracts

Perform and observe all the terms and provisions of each Material Contract to be
performed or observed by it, maintain each such Material Contract in full force
and effect, enforce each such Material Contract in accordance with its terms,
take all such action to such end as may be from time to time requested by the
Administrative Agent and, upon request of the Administrative Agent, make to each
other party to each such Material Contract such demands and requests for
information and reports or for action as any Loan Party or any of its
Subsidiaries is entitled to make under such Material Contract, and cause each of
its Subsidiaries to do so, except, in any case, where the failure to do so,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than in respect of indemnification, expense reimbursement,
yield protection or tax gross-up and contingent obligations in each case with
respect to which no claim has been made) hereunder shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Loan Parties
shall not, nor shall they permit any Subsidiary to, directly or indirectly:

7.01 Liens

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

 

101



--------------------------------------------------------------------------------

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 5.08(b) and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.02(c), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.02(c);

(c) Liens of the trustee under the Existing Notes securing obligations to pay
compensation, reimbursement of expenses and indemnifications, as provided under
the indenture for the Existing Notes;

(d) inchoate Liens for taxes, assessments or governmental charges or levies not
yet due and payable (other than under ERISA) or delinquent and Liens (other than
Liens under ERISA) for taxes, assessments or governmental charges or levies
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;

(e) Liens created in the ordinary course of business and described in any of the
following clauses:

(i) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

(ii) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation, other than any Lien imposed by
ERISA;

(iii) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(iv) Liens on deposits to secure liability for premiums to insurance carriers or
securing insurance premium financing arrangements entered into in the ordinary
course of business;

(v) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods;

(vi) Liens in favor of Cash Management Banks securing Cash Management
Agreements;

(vii) Liens of a collecting bank under Section 4-208 of the UCC covering only
the items being collected upon;

 

102



--------------------------------------------------------------------------------

(viii) Liens that are licenses of IP Rights granted by any Loan Party in the
ordinary course of business and not interfering in any material respect with the
ordinary conduct of business of the Loan Parties;

provided that the Liens described in any such clause (A) do not materially
detract from the value of the property of the Loan Parties, taken as a whole,
and do not materially impair the use thereof in the operation of the business of
the Loan Parties, taken as a whole and (B) if they secure obligations that are
then due and unpaid, are being contested in good faith by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP;

(f) the filing of UCC financing statements in connection with operating leases
or consignment of goods;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h) possessory Liens in favor of brokers and dealers arising in connection with
the acquisition or disposition of Investments owned as of the date hereof and in
connection with Investments not otherwise prohibited by this Agreement; provided
that such Liens (i) attach only to such Investments and (ii) secure only
obligations incurred in the ordinary course and in connection with the
acquisition or disposition of such Investments and not any obligation in
connection with margin financing or otherwise;

(i) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(j) Liens securing Indebtedness permitted under Section 7.02(f); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;

(k) Liens securing Indebtedness permitted under Section 7.02(i); provided that
such Liens do not at any time encumber any Collateral; and

(l) the replacement, extension or renewal of any Lien permitted by clause
(j) above upon or in the same property theretofore subject thereto or the
replacement, extension or renewal (without increase in the amount or change in
any direct or contingent obligor) of the Indebtedness secured thereby.

(m) Liens on property of a Person existing at the time such property is acquired
pursuant to a Permitted Acquisition or Investment permitted hereunder in each
case after the Closing Date; provided that such Liens (i) do not extend to
property not subject to such Liens at the time of acquisition (other than
improvements thereon), (ii) are not created in anticipation or contemplation of
such acquisition, merger or consolidation and (iii) the Indebtedness secured
thereby is permitted under Section 7.02;

 

103



--------------------------------------------------------------------------------

(n) Liens on any cash earnest money deposits made by a Loan Party in connection
with any letter of intent or purchase agreement entered into with respect to a
Permitted Acquisition or other Investment not otherwise prohibited by this
Agreement;

(o) leases of the properties of any Loan Party, in each case entered into in the
ordinary course of such Loan Party’s business so long as such leases do not,
individually or in the aggregate, (i) interfere in any material respect with the
ordinary conduct of the business of any Loan Party or (ii) materially impair the
use (for its intended purposes) or the value of the property subject thereto;

(p) Landlords’ and lessors’ Liens in respect of rent and other lease obligations
that are not past due by 90 days or which are being contested in good faith for
which adequate reserves have been established in accordance with GAAP, which
proceedings (or court orders entered into in connection with such proceedings)
have the effect of preventing the forfeiture or sale of the property subject to
any such Lien;

(q) Liens granted to Hedge Banks in respect of Swap Contracts permitted under
Sections 7.02(h); and

(r) other Liens affecting property with an aggregate fair value not to exceed
$5,000,000, provided that no such Lien shall extend to or cover any Collateral.

For the avoidance of doubt, Liens permitted in this Section 7.01 that secure any
Indebtedness or other obligation of any other Person, whether or not such
obligation is assumed by such Loan Party or such Subsidiary (or any right,
contingent or otherwise, of any such Person holding such obligation to obtain
any such Lien) shall only be permitted to the extent that the Guarantee (as
determined under clause (b) of the definition of “Guarantee”) would be permitted
under Section 7.02

7.02 Indebtedness

Create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness of a Subsidiary of the Borrower owed to the Borrower or a
wholly-owned Subsidiary of the Borrower, which Indebtedness shall (i) in the
case of Indebtedness owed to a Loan Party, constitute “Pledged Debt” under the
Security Agreement, (ii) be subordinated in rights of payment to the Obligations
and (iii) be otherwise permitted under the provisions of Section 7.03;

(b) Indebtedness under the Loan Documents;

(c) Indebtedness outstanding on the date hereof and listed on Schedule 7.02

(d) Indebtedness issued or incurred (including by means of the extension or
renewal of existing Indebtedness) to refinance, refund, extend, defease,
discharge, renew or replace Indebtedness incurred pursuant to Sections 7.02(c),
(d), (f) or (j) (“Refinanced Indebtedness”); provided that:

 

104



--------------------------------------------------------------------------------

(i) the amount of such Refinanced Indebtedness is not increased at the time of
such refinancing, refunding, renewal, extension or replacement except by an
amount equal to a premium or other amounts paid, penalties and accrued and
unpaid interest paid thereon and fees, including any closing fees and original
issue discount and expenses reasonably incurred, in connection with such
refinancing, refunding, renewal, extension or replacement and by an amount equal
to any existing commitments unutilized thereunder,

(ii) the direct or any contingent obligor with respect to such Refinanced
Indebtedness is not changed, as a result of or in connection with such
refinancing, refunding, renewal, extension or replacement,

(iii) the terms relating to principal amount, amortization, collateral (if any)
and subordination (if any), and other material terms of any such refinancing,
refunding, renewing, extending or replacing Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, are, taken as
a whole and determined in good faith by a Responsible Officer of the Borrower to
be, no less favorable in any material respect to the Loan Parties or the Lenders
than the terms of any agreement or instrument governing the Refinanced
Indebtedness and the interest rate applicable to any such refinancing,
refunding, renewing, extending or replacing Indebtedness does not exceed the
then applicable market interest rate, and

(iv) such refinancing, refunding, renewing, extending or replacing Indebtedness
has a final maturity that is no sooner than, and a weighted average life to
maturity that is no shorter than, such Refinanced Indebtedness;

(e) Guarantees of the Borrower or any Guarantor in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any wholly-owned Subsidiary;

(f) Purchase Money Indebtedness and Attributable Indebtedness in respect of
Capitalized Leases, Synthetic Lease Obligations and purchase money obligations
for fixed or capital assets within the limitations set forth in Section 7.01(j);
provided, however, that the aggregate amount of all such Indebtedness at any one
time outstanding shall not exceed $5,000,000;

(g) Indebtedness of any Person that becomes a Subsidiary of the Borrower and a
Guarantor after the date hereof in pursuant to a Permitted Acquisition, which
Indebtedness is existing at the time such Person becomes a Subsidiary of the
Borrower (other than Indebtedness incurred solely in contemplation of such
Person’s becoming a Subsidiary of the Borrower); and

(h) obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates, currency exchange rates or
commodity prices and (ii) such Swap Contract does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party;

 

105



--------------------------------------------------------------------------------

(i) Indebtedness arising from agreements of a Borrower, any of its Subsidiaries
or Holdings providing for indemnification, hold backs adjustment of purchase
price or similar obligations (including earn-outs), non-compete agreements,
deferred compensation or similar obligations, or from guaranties or letters of
credit, surety bonds or performance bonds, in each case entered into in
connection with Permitted Acquisitions, other Investments or Dispositions
permitted by this Agreement;

(j) Permitted Subordinated Debt; so long as both immediately prior and after
giving effect thereto, (A) no Default shall exist or result therefrom and
(B) after giving pro forma effect to such incurrence of Indebtedness, Holdings
and its Subsidiaries will be in pro forma compliance with the covenants set
forth in Section 7.10

(k) Indebtedness assumed in connection with any Permitted Acquisition; provided
that such Indebtedness is not incurred in contemplation of such Permitted
Acquisition and so long as both immediately prior and after giving effect
thereto, (A) no Default shall exist or result therefrom and (B) after giving pro
forma effect to such assumption of Indebtedness, Holdings and its Subsidiaries
will be in pro forma compliance with the covenants set forth in Section 7.10.

(l) Indebtedness consisting of promissory notes issued by Borrower, Holdings or
any Subsidiary of Holdings to current or former officers, managers, consultants,
directors and employees (or their respective spouses, former spouses,
successors, executors, administrators, heirs, legatees or distributees) to
finance the purchase or redemption of Equity Interests of Holdings permitted
under Section 7.06(d);

(m) Indebtedness incurred in the ordinary course of business in respect of,

(i) Cash Management Agreements with Cash Management Banks and in connection with
securities and commodities accounts,

(ii) overdraft facilities, employee credit card programs, netting services,
automatic clearinghouse arrangements and other cash management and similar
arrangements with respect to Foreign Subsidiaries,

(iii) performance bonds, bid bonds, appeal bonds, surety bonds and completion
guarantees, return of money and similar obligations not in connection with money
borrowed, including those incurred to secure health, safety and environmental
obligations,

(iv) the endorsement of instruments for deposit or the financing of insurance
premiums,

(v) obligations to pay the deferred purchase price of goods or services or
progress payments in connection with such goods and services,

(vi) deferred compensation or similar arrangements to employees of a Borrower,
any Subsidiary of a Borrower or any direct or indirect parent thereof, either
existing on the Closing Date and disclosed in writing to the Administrative
Agent and Lenders or entered into in connection with a Permitted Acquisition,
and

 

106



--------------------------------------------------------------------------------

(vii) obligations to pay insurance premiums or take or pay obligations contained
in supply agreements.

(n) other unsecured Indebtedness of the Loan Parties in an aggregate principal
amount not to exceed $2,000,000 at any time outstanding; and

(o) other Indebtedness of Subsidiaries that are not Loan Parties in an aggregate
principal amount not to exceed $10,000,000 at any time outstanding.

Accrual of interest, the accretion of accreted value, amortization of original
issue discount, the payment of interest in the form of additional Indebtedness
with the same terms, and increases in the amount of Indebtedness outstanding
solely as a result of fluctuations in the exchange rate of currencies shall not
be deemed to be an incurrence of Indebtedness for purposes of this Section 7.02.

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar Equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed or first incurred
(whichever yields the lower Dollar Equivalent), in the case of revolving credit
debt; provided that if such Indebtedness is incurred to refinance other
Indebtedness denominated in a foreign currency, and such refinancing would cause
the applicable Dollar-denominated restriction to be exceeded if calculated at
the relevant currency exchange rate in effect on the date of such refinancing,
such Dollar-denominated restriction shall be deemed not to have been exceeded so
long as the principal amount of such refinancing Indebtedness does not exceed
the principal amount of such Indebtedness being refinanced.

Guarantees of, or obligations in respect of letters of credit relating to,
Indebtedness which is otherwise included in the determination of a particular
amount of Indebtedness shall not be included in the determination of such amount
of Indebtedness; provided that the incurrence of the Indebtedness represented by
such guarantee or letter of credit, as the case may be, was in compliance with
this Section 7.02.

7.03 Investments

Make or hold any Investments, except:

(a) Investments held by Holdings, the Borrower and its Subsidiaries in the form
of cash or Cash Equivalents and Investments that were cash or Cash Equivalents
when made;

(b) Advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $2,500,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c) (i) Investments by Holdings, the Borrower and its Subsidiaries in their
respective Subsidiaries outstanding on the date hereof, (ii) additional
Investments by Holdings, the Borrower and its Subsidiaries in Loan Parties
(other than Holdings), (iii) additional Investments by Subsidiaries of the
Borrower that are not Loan Parties in other Subsidiaries that are not Loan

 

107



--------------------------------------------------------------------------------

Parties and (iv) additional Investments by the Loan Parties in wholly-owned
Subsidiaries that are not Loan Parties in an aggregate amount invested pursuant
to this subclause (iv) from the date hereof not to exceed $10,000,000;

(d) intercompany loans and advances to Holdings to the extent that the Borrower
may pay dividends to Holdings pursuant to Section 7.06 (and in lieu of paying
such dividends); provided that such intercompany loans and advances shall be
unsecured and expressly subordinated in right of payment to the Obligations;

(e) Investments consisting of extensions of customer financing, credit in the
nature of accounts receivable or notes receivable arising from the grant of
trade credit in the ordinary course of business, and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss;

(f) Investments by any Loan Party in Swap Contracts permitted under
Section 7.02;

(g) Investments made as a result of the receipt of non-cash consideration from a
Disposition in compliance with Section 7.05;

(h) Guarantees permitted by Section 7.02;

(i) Investments existing on the date hereof (other than those referred to in
Section 7.03(c)(i)) and set forth on Schedule 5.08(e);

(j) the purchase or other acquisition of all of the Equity Interests in, or all
or substantially all of the property of, any Person (the “Target”) that, upon
the consummation thereof, will be wholly-owned directly by the Borrower or one
or more of its wholly-owned Subsidiaries (including as a result of a merger or
consolidation) (a “Permitted Acquisition”), including investments that are
acquired in connection with a Permitted Acquisition; provided that, with respect
to each purchase or other acquisition made pursuant to this Section 7.03(g):

(i) any such newly-created or acquired Subsidiary shall comply with the
requirements of Section 6.12;

(ii) the lines of business of the Target shall not be substantially different
from those lines of business conducted by the Borrower and its Subsidiaries on
the date hereof or any business substantially related or incidental thereto or a
reasonable extension thereof;

(iii) such purchase or other acquisition shall be consented to by the
shareholders or board of directors or other equivalent governing body of the
Target;

(iv) (A) immediately before and immediately after giving pro forma effect to any
such purchase or other acquisition, no Event of Default shall have occurred and
be continuing and (B) immediately after giving effect to such purchase or other
acquisition, (x) Holdings and its Subsidiaries shall be in pro forma compliance
with all of the covenants set forth in Section 7.10, such compliance to be
determined on the basis of the

 

108



--------------------------------------------------------------------------------

financial information most recently delivered to the Administrative Agent and
the Lenders pursuant to Section 6.01(a) or (b) as though such purchase or other
acquisition had been consummated as of the first day of the fiscal period
covered thereby, (y) the Consolidated Leverage Ratio for the twelve-month period
ended as of the end of the most recent fiscal quarter for which financial
statements have been delivered pursuant to Section 6.01(a) or (b) shall be no
more than 2.00 : 1.00 calculated as though such purchase or other acquisition
had been consummated as of the first day of the fiscal period covered thereby
and (z) the Borrower shall have Excess Availability of at least $25,000,000; and

(v) the Borrower shall have delivered to the Administrative Agent, at least five
Business Days prior to the date on which any such purchase or other acquisition
is to be consummated, a certificate of a Responsible Officer, in the form of
Exhibit N, certifying that all of the requirements set forth in this clause
(j) have been satisfied or will be satisfied on or prior to the consummation of
such purchase or other acquisition;

(k) Investments of any Person that becomes a Subsidiary on or after the date
hereof; provided that (i) such Investment exists at the time such Person is
acquired and (ii) such Investment is not made in anticipation or contemplation
of such Person becoming a Subsidiary;

(l) Investments in the form of loans to officers, directors and employees of any
Loan Party or any Subsidiary of a Loan Party for the sole purpose of purchasing
Equity Interests (or purchase of such loans made by others) in an amount not to
exceed $2,000,000 at any time outstanding, so long as Holdings makes a capital
contribution of the proceeds of any such purchase to the Borrower;

(m) Investments made pursuant to a “rabbi trust” or similar employee benefit
plan or arrangement designed to defer the taxability of compensation to an
employee, officer or director or purchase payments made in connection with a
Permitted Acquisition;

(n) other Investments not exceeding $5,000,000 in the aggregate in any fiscal
year of the Borrower, plus the net cash proceeds of all issuance or sales of the
Borrower’s Equity Interests or contributions to the Borrower’s capital that were
Not Otherwise Applied.

7.04 Fundamental Changes

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:

(a) any Subsidiary may merge with (i) the Borrower, provided that the Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any Loan Party (other than Holdings) is merging
with another Subsidiary, such Loan Party shall be the continuing or surviving
Person;

 

109



--------------------------------------------------------------------------------

(b) any Loan Party may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Loan Party
(other than Holdings);

(c) any Subsidiary that is not a Loan Party may dispose of all or substantially
all its assets (including any Disposition that is in the nature of a
liquidation) to (i) another Subsidiary that is not a Loan Party or (ii) to a
Loan Party;

(d) in connection with any acquisition permitted under Section 7.03, any
Subsidiary of the Borrower may merge into or consolidate with any other Person
or permit any other Person to merge into or consolidate with it; provided that
(i) the Person surviving such merger shall be a wholly-owned Subsidiary of the
Borrower and (ii) in the case of any such merger to which any Loan Party (other
than the Borrower) is a party, such Loan Party is the surviving Person; and

(e) so long as no Default has occurred and is continuing or would result
therefrom, each of the Borrower and any of its Subsidiaries may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided, however, that in each case, immediately after
giving effect thereto (i) in the case of any such merger to which the Borrower
is a party, the Borrower is the surviving corporation and (ii) in the case of
any such merger to which any Loan Party (other than the Borrower) is a party,
such Loan Party is the surviving corporation.

7.05 Dispositions

Make any Disposition or enter into any agreement to make any Disposition,
except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions consisting of (i) licenses or sublicenses of IP Rights
(including non-exclusive licenses of IP Rights) in the ordinary course of
business and (ii) the abandonment or other disposition of IP Rights that is, in
the reasonable good faith judgment of Borrower, no longer economically
practicable to maintain or useful in the conduct of the business of the Loan
Parties taken as a whole;

(d) Dispositions resulting from (i) takings pursuant to the power of eminent
domain, condemnation or otherwise or pursuant to a sale of any such assets to a
purchaser with such power under threat of such a taking or (ii) transfer of
destroyed property to insurance companies in exchange for insurance proceeds;

(e) liquidations or sales of Cash Equivalents (or investments that were Cash
Equivalents when made) for fair market value as determined in good faith by the
Borrower;

(f) Dispositions of equipment, leases or real property (other than Material Real
Property) for fair market value as determined in good faith by the Borrower, to
the extent that (i)

 

110



--------------------------------------------------------------------------------

such equipment or real property is exchanged for credit against the purchase
price of similar replacement property, (ii) the proceeds of such Disposition of
equipment or real property are reasonably promptly applied to the purchase price
of such replacement property or (iii) such Dispositions of leases of real or
personal property are in the ordinary course of business;

(g) the sale or discount by any Loan Party in each case without recourse and in
the ordinary course of business of overdue Receivables arising in the ordinary
course of business, but only in connection with the compromise or collection
thereof;

(h) mergers and consolidations consummated in compliance with Section 7.04, and
Restricted Payments made in compliance with Section 7.06;

(i) Dispositions of property by any Subsidiary to the Borrower or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be the Borrower or a Guarantor;

(j) Dispositions permitted by Section 7.04;

(k) Dispositions by the Borrower and its Subsidiaries of the properties listed
on Schedule 7.05 pursuant to sale-leaseback transactions for fair market value,
provided that the Attributable Indebtedness incurred thereby is permitted under
Section 7.02 and the Net Cash Proceeds of such Dispositions are applied as set
forth in clauses (v) and (viii) of Section 2.05(b), subject to the reinvestment
provisions of clause (i) of Section 2.05(b);

(l) Dispositions by the Borrower and its Subsidiaries not otherwise permitted
under this Section 7.05; provided that (i) at the time of such Disposition, no
Default shall exist or would result from such Disposition, (ii) such Disposition
is at fair market value as determined in good faith by the Borrower and (iii) at
least 75% of the purchase price for such asset shall be paid to the Borrower or
such Subsidiary solely in cash; provided that, for purposes of this provision,
each of the following will be deemed to be cash: (x) any liabilities of any Loan
Party or any of its Subsidiaries that are assumed by the transferee of any such
assets pursuant to a customary novation agreement that releases the Loan Party
or such Subsidiary from further liability and (y) any securities, notes or other
obligations received by a Loan Party or any such Subsidiary from such transferee
that are contemporaneously, subject to ordinary settlement periods, converted by
a Loan Party or such Subsidiary into cash, to the extent of the cash received in
that conversion; provided, further, that the Net Cash Proceeds of such
Disposition shall be applied pursuant to Section 2.05(b)(i); and

(m) so long as no Default shall occur and be continuing, the grant of any option
or other right to purchase any asset in a transaction that would be permitted
under the provisions of Section 7.05(l).

To the extent the Required Lenders waive the provisions of this Section 7.05,
with respect to the Disposition of any Collateral, or any Collateral is Disposed
of as permitted by this Section 7.05, such Collateral shall be sold free and
clear of the Liens created by the Collateral Documents, and the Administrative
Agent shall take all actions it deems appropriate or are reasonably requested by
Borrower, at the sole expense of the Borrower, in order to effect the foregoing

 

111



--------------------------------------------------------------------------------

7.06 Restricted Payments

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that, so long as no
Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:

(a) each Subsidiary may make Restricted Payments to the Borrower, any
Subsidiaries of the Borrower that are Guarantors and any other Person that owns
a direct Equity Interest in such Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made;

(b) Holdings. the Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the Qualified Equity Interests
of such Person;

(c) Holdings. the Borrower and each Subsidiary may purchase, redeem or otherwise
acquire its Equity Interests with the net cash proceeds received from the
substantially concurrent issue of new Qualified Equity Interests which are Not
Otherwise Applied;

(d) the Borrower may make Restricted Payments to Holdings to enable Holdings to
redeem or repurchase Equity Interests from officers, directors, employees or
consultants of any Loan Party (or their Related Parties) in connection with the
exercise of stock options, stock appreciation rights or other equity incentives
or equity based incentives pursuant to management incentive plans or in
connection with the death or disability of such officers, directors, employees
or consultants (including, for the avoidance of doubt, any principal and
interest payable on notes issued under Section 7.02(k)); provided that in all
such cases the aggregate amount paid in respect of all such shares so redeemed
or repurchased does not exceed $2,000,000 in the aggregate in any fiscal year
(with unused amounts in any fiscal year rolled over to the following fiscal
year, up to a maximum of $8,000,000 in the aggregate);

(e) Holdings, the Borrower and its Subsidiaries may make repurchases of Equity
Interests deemed to occur upon the exercise of stock options if such Equity
Interests represent a portion of the exercise price thereof;

(f) Holdings, the Borrower and each Subsidiary may make payments on convertible
debt permitted hereunder to the extent such payments are either made with
Qualified Equity Interests (or the net cash proceeds of an issuance of Qualified
Equity Interests which are Not Otherwise Applied) or would otherwise be
permitted by Section 7.13; and

(g) the Borrower may declare and pay cash dividends to Holdings in an amount
necessary to permit Holdings to pay:

(i) reasonable corporate and operating expenses (including reasonable
out-of-pocket expenses for legal, administrative and accounting services
provided by third parties, and compensation, benefits and other amounts payable
to officers and employees in connection with their employment in the ordinary
course of business and to board of director observers);

 

112



--------------------------------------------------------------------------------

(ii) franchise fees or similar taxes and fees required to maintain its corporate
existence; and

(iii) its (and its Subsidiaries’) proportionate share of the tax liability of
the affiliated group of corporations that file consolidated foreign or Federal
income tax returns (or that file state and local income tax returns on a
consolidated basis).

7.07 Change in Nature of Business

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the date hereof or
any business substantially related or incidental thereto or a reasonable
extension thereof.

7.08 Transactions with Affiliates

Enter into any transaction of any kind with any Affiliate of the Borrower,
whether or not in the ordinary course of business, other than on terms at least
as favorable (taken as a whole) to the Borrower or such Subsidiary as would be
obtainable by the Borrower or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate; provided that the
foregoing restriction shall not apply to (i) transactions between or among the
Loan Parties or between or among Subsidiaries of Holdings that are not Loan
Parties, (ii) director, officer and employee compensation (including bonuses)
and other benefits (including retirement, health, stock option and other benefit
plans) and indemnification arrangements, in each case approved by the Board of
Directors of the applicable Loan Party, (iii) any issuance of securities, or
other payments, awards or grants in cash, securities or otherwise pursuant to,
or the funding of, employment arrangements, stock options, stock ownership
plans, including restricted stock plans, stock grants, directed share programs
and other equity based plans and the granting and stockholder rights of
registration rights approved by the Board of Directors of the Borrower, (iv) the
Loan Parties may enter into any indemnification agreement or any similar
arrangement with directors, officers, consultants and employees of the Loan
Parties in the ordinary course of business and may pay fees and indemnities to
directors, officers, consultants and employees of the Loan Parties and their
Subsidiaries in the ordinary course of business, (v) (a) any purchase by
Holdings of Equity Interests of the Borrower or any contribution by Holdings to
the equity capital of the Borrower and (b) any acquisition of Equity Interests
of Holdings and any contribution by any equity holder of Holdings to the equity
capital of Holdings, (vii) Restricted Payments permitted by Section 7.06 and
Investments permitted by Section 7.03, (viii) transactions pursuant to
agreements disclosed to the Administrative Agent on or prior to the Closing Date
and (ix) the incurrence of intercompany Indebtedness permitted by Section 7.02.

7.09 Use of Proceeds

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

7.10 Financial Covenants

 

113



--------------------------------------------------------------------------------

Commencing with the Measurement Period ending September 30, 2011:

(a) Consolidated EBITDA. Prior to satisfaction of the Burnoff Conditions, permit
the Consolidated EBITDA as at the end of any Measurement Period to be less than
$40,000,000:

(b) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as at
the end of any Measurement Period to be greater than 2.50 : 1.00:

(c) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as at the end of any Measurement Period to be less than
1.50 : 1.00:

7.11 Amendments of Organization Documents

Amend any of its Organization Documents in any material respect, in a manner
that is adverse to the rights or remedies of the Administrative Agent or the
Lenders in respect of the Loan Documents (whether at law, in equity or
otherwise), without the prior written consent of the Administrative Agent (not
to be unreasonably withheld).

7.12 Accounting Changes

Make any change in (a) accounting policies or reporting practices, except as
required by GAAP, or (b) fiscal year.

7.13 Prepayments, Amendments, Etc. of Indebtedness

(a) Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner, or make any payment in violation of
any subordination terms of, any Indebtedness, except (a) the prepayment of the
Credit Extensions in accordance with the terms of this Agreement, (b) regularly
scheduled or required repayments or redemptions of Indebtedness set forth in
Schedule 7.02 and refinancings in compliance with Section 7.02(d) and (c) the
conversion of any Indebtedness subordinated to the Obligations to Qualified
Equity Interests of Holdings.

(b) Amend, modify or change in any manner any term or condition of any
Indebtedness set forth in Schedule 7.02, except for any refinancing, refunding,
renewal or extension thereof permitted by Section 7.02(d).

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default

Any of the following shall constitute an Event of Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to (i) pay when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) pay within three days after the

 

114



--------------------------------------------------------------------------------

same becomes due, any interest on any Loan or on any L/C Obligation, or any fee
or other amount due hereunder or under any other Loan Document,; or

(b) Specific Covenants. (i) The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.10,
6.11, 6.12 or Article VII; or (ii) any Guarantor fails to perform or observe any
term, covenant or agreement contained in the Guaranty; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such default
shall not have been remedied or waived for 30 days after the earlier of (i) the
date an officer of such Loan Party becomes aware or should have become aware of
such default or (ii) receipt by the Borrower of notice from the Administrative
Agent or Required Lenders of such default; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, in each case beyond the
grace period, if any, provided therefor or (B) fails to observe or perform any
other agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, in each case beyond the grace period, if any, provided therefore, or
any other event occurs, the effect of which default or other event is to cause,
or to permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which a
Loan Party or any Subsidiary thereof is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is an Affected Party
(as so defined) and, in either event, the Swap Termination Value owed by such
Loan Party or such Subsidiary as a result thereof is greater than the Threshold
Amount; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary thereof
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any

 

115



--------------------------------------------------------------------------------

receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Subsidiary thereof
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer is rated at least “A” by A.M. Best Company, has been notified
of the potential claim and has not disputed coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of sixty consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. (a) Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document or
(b) (i) any of the Obligations of the Loan Parties under the Loan Documents for
any reason shall cease to be “Senior Debt” (or any comparable term) or “Senior
Secured Financing” (or any comparable term) under and as defined in the
documentation relating to any Permitted Subordinated Debt or (ii) the
subordination provisions set forth in the documentation relating to any
Permitted Subordinated Debt shall, in whole or in part, cease to be effective or
cease to be legally valid, binding and enforceable against the holders of any
such Permitted Subordinated Debt, if applicable; or

 

116



--------------------------------------------------------------------------------

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.12 shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority Lien
(subject to Liens permitted by Section 7.01) on a material portion of the
Collateral purported to be covered thereby; or

8.02 Remedies upon Event of Default

If (x) any Event of Default described in Section 8.01(f) occurs and is
continuing, automatically, and (y) any other Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) upon written notice to the Borrower by the Administrative Agent, declare the
commitment of each Lender to make Loans and any obligation of the L/C Issuer to
make L/C Credit Extensions to be terminated, whereupon such commitments and
obligation shall be terminated;

(b) upon written notice to the Borrower by the Administrative Agent, declare the
unpaid principal amount of all outstanding Loans, all interest accrued and
unpaid thereon, and all other amounts owing or payable hereunder or under any
other Loan Document to be immediately due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Borrower;

(c) upon written notice to the Borrower by the Administrative Agent, require
that the Borrower Cash Collateralize the L/C Obligations (in an amount equal to
the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender, in addition to remedies available
under applicable Law, the remedies set forth above and in the Collateral
Documents.

8.03 Application of Funds

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02),

 

117



--------------------------------------------------------------------------------

any amounts received on account of the Obligations shall, subject to the
provisions of Sections 2.17 and 2.18, be applied by the Administrative Agent in
the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) arising under the Loan Documents and amounts payable
under Article III, ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit, to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.17; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c) and Section 2.17, amounts used to Cash Collateralize
the aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be. Each Cash Management Bank or Hedge Bank not a party to the Credit
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the

 

118



--------------------------------------------------------------------------------

appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority

(a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and neither the Borrower nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX and Article XI (including
Section 11.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.

9.02 Rights as a Lender

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

9.03 Exculpatory Provisions

 

119



--------------------------------------------------------------------------------

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(d) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.

(e) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting

 

120



--------------------------------------------------------------------------------

or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

9.05 Delegation of Duties

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

9.06 Resignation of Administrative Agent

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuer under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and

 

121



--------------------------------------------------------------------------------

duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 11.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

(b) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (iii) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08 No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the Syndication Agent,
the Bookrunners, or Arrangers listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent

 

122



--------------------------------------------------------------------------------

shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 11.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

9.10 Collateral and Guaranty Matters

Each of the Lenders (including in its capacities as a potential Cash Management
Bank and a potential Hedge Bank) and the L/C Issuer irrevocably authorize the
Administrative Agent, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank of Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer shall have been made), (ii) that is sold
or to be sold as part of or in connection with any sale permitted hereunder or
under any other Loan Document, or (iii) if approved, authorized or ratified in
writing in accordance with Section 11.01;

(b) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and

 

123



--------------------------------------------------------------------------------

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this
Section 9.10.

9.11 Secured Cash Management Agreements and Secured Hedge Agreements

No Cash Management Bank or Hedge Bank that obtains the benefits of Section 8.03,
any Guaranty or any Collateral by virtue of the provisions hereof or of any
Guaranty or any Collateral Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.

ARTICLE X.

CONTINUING GUARANTY

10.01 Guaranty Each Guarantor party hereto that is a Domestic Subsidiary of
Holdings and each Subsidiary of Holdings that becomes a Guarantor after the date
hereof pursuant to Section 6.12, jointly and severally with each other Loan
Party, hereby absolutely and unconditionally guarantees, as a guaranty of
payment and performance and not merely as a guaranty of collection, prompt
payment when due, whether at stated maturity, by required prepayment, upon
acceleration, demand or otherwise, and at all times thereafter, of any and all
of the Obligations, whether for principal, interest, premiums, fees,
indemnities, damages, costs, expenses or otherwise, of the Borrower and of each
other Guarantor to the Secured Parties, and whether arising hereunder or under
any other Loan Document, any Secured Cash Management Agreement or any Secured
Hedge Agreement (including all renewals, extensions, amendments, refinancings
and other modifications thereof and all costs, attorneys’ fees and expenses
incurred by the Secured Parties in connection with the collection or enforcement
thereof). The Administrative Agent’s books and records showing the amount of the
Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon the Domestic Loan

 

124



--------------------------------------------------------------------------------

Parties, and conclusive for the purpose of establishing the amount of the
Obligations. This Guaranty shall not be affected by the genuineness, validity,
regularity or enforceability of the Obligations or any instrument or agreement
evidencing any Obligations, or by the existence, validity, enforceability,
perfection, non-perfection or extent of any collateral therefor, or by any fact
or circumstance relating to the Obligations which might otherwise constitute a
defense to the obligations of any Domestic Loan Party under this Guaranty, and
each Domestic Loan Party hereby irrevocably waives any defenses it may now have
or hereafter acquire in any way relating to any or all of the foregoing.

10.02 Rights of Lenders Each Domestic Loan Party consents and agrees that the
Secured Parties may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof: (a) amend, extend, renew, compromise, discharge, accelerate or otherwise
change the time for payment or the terms of the Obligations or any part thereof;
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Obligations; (c) apply such security and direct the order or manner of sale
thereof as the Administrative Agent, the L/C Issuer and the Lenders in their
sole discretion may determine; and (d) release or substitute one or more of any
endorsers or other guarantors of any of the Obligations. Without limiting the
generality of the foregoing, each Domestic Loan Party consents to the taking of,
or failure to take, any action which might in any manner or to any extent vary
the risks of such Domestic Loan Party or any other Domestic Loan Party under
this Guaranty or which, but for this provision, might operate as a discharge of
any Domestic Loan Party.

10.03 Certain Waivers Each Domestic Loan Party waives (a) any defense arising by
reason of any disability or other defense of the Borrower or any other
guarantor, or the cessation from any cause whatsoever (including any act or
omission of any Secured Party) of the liability of the Borrower or any other
guarantor; (b) any defense based on any claim that any Domestic Loan Party’s
obligations exceed or are more burdensome than those of the Borrower or other
Domestic Loan Party; (c) the benefit of any statute of limitations affecting any
Domestic Loan Party’s liability hereunder; (d) any right to proceed against the
Borrower, proceed against or exhaust any security for the Obligations, or pursue
any other remedy in the power of any Secured Party whatsoever; (e) any benefit
of and any right to participate in any security now or hereafter held by any
Secured Party; and (f) to the fullest extent permitted by law, any and all other
defenses or benefits that may be derived from or afforded by applicable law
limiting the liability of or exonerating guarantors or sureties. Each Domestic
Loan Party expressly waives all setoffs and counterclaims and all presentments,
demands for payment or performance, notices of nonpayment or nonperformance,
protests, notices of protest, notices of dishonor and all other notices or
demands of any kind or nature whatsoever with respect to the Obligations, and
all notices of acceptance of this Guaranty or of the existence, creation or
incurrence of new or additional Obligations.

10.04 Obligations Independent The obligations of each Domestic Loan Party
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Obligations and the obligations of any other guarantor, and a
separate action may be brought against each Domestic Loan Party to enforce this
Guaranty whether or not the Borrower or any other person or entity is joined as
a party.

 

125



--------------------------------------------------------------------------------

10.05 Subrogation No Domestic Loan Party shall exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Guaranty until all of the
Obligations and any amounts payable under this Guaranty have been indefeasibly
paid and performed in full in cash and the Commitments and the Facilities are
terminated. If any amounts are paid to any Domestic Loan Party in violation of
the foregoing limitation, then such amounts shall be held in trust for the
benefit of the Secured Parties and shall forthwith be paid to the Secured
Parties to reduce the amount of the Obligations, whether matured or unmatured.

10.06 Termination; Reinstatement This Guaranty is a continuing and irrevocable
guaranty of all Obligations now or hereafter existing and shall remain in full
force and effect until all Obligations and any other amounts payable under this
Guaranty are indefeasibly paid in full in cash and the Commitments and the
Facilities with respect to the Obligations are terminated. Notwithstanding the
foregoing, this Guaranty shall continue in full force and effect or be revived,
as the case may be, if any payment by or on behalf of the Borrower or any
Guarantor is made, or any of the Secured Parties exercises its right of setoff,
in respect of the Obligations and such payment or the proceeds of such setoff or
any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by any of the Secured Parties in their discretion) to be repaid to
a trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Laws or otherwise, all as if such payment had not been made or
such setoff had not occurred and whether or not the Secured Parties are in
possession of or have released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction. The obligations of the
Domestic Loan Parties under this paragraph shall survive termination of this
Guaranty.

10.07 Subordination Each Domestic Loan Party hereby subordinates the payment of
all obligations and indebtedness of the Borrower or any other Loan Party owing
to such Domestic Loan Party, whether now existing or hereafter arising,
including but not limited to any obligation of the Borrower to such Domestic
Loan Party as subrogee of the Secured Parties or resulting from such Domestic
Loan Party’s performance under this Guaranty, to the indefeasible payment in
full in cash of all Obligations. If the Secured Parties so request, any such
obligation or indebtedness of any Loan Party to any Domestic Loan Party shall be
enforced and performance received by such Domestic Loan Party as trustee for the
Secured Parties and the proceeds thereof shall be paid over to the Secured
Parties on account of the Obligations, but without reducing or affecting in any
manner the liability of any Domestic Loan Party under this Guaranty.

10.08 Stay of Acceleration If acceleration of the time for payment of any of the
Obligations is stayed, in connection with any case commenced by or against any
Domestic Loan Party under any Debtor Relief Laws, or otherwise, all such amounts
shall nonetheless be payable by such Domestic Loan Party and the other Domestic
Loan Parties immediately upon demand by the Secured Parties.

10.09 Condition of Borrower Each Domestic Loan Party acknowledges and agrees
that it has the sole responsibility for, and has adequate means of, obtaining
from the Borrower and any other guarantor such information concerning the
financial condition, business and operations of the Borrower and any such other
guarantor as such Domestic Loan Party requires, and that none of the Secured
Parties has any duty, and such Domestic Loan Party is not relying on the Secured

 

126



--------------------------------------------------------------------------------

Parties at any time, to disclose to such Domestic Loan Party any information
relating to the business, operations or financial condition of the Borrower or
any other guarantor (such Domestic Loan Party waiving any duty on the part of
the Secured Parties to disclose such information and any defense relating to the
failure to provide the same).

10.10 Rights of Contribution.

The Domestic Loan Parties hereby agree, as among themselves, that if any
Domestic Loan Party shall become an Excess Funding Guarantor (as defined below)
by reason of the payment by such Guarantor of any Obligations, each other
Guarantor shall, on written demand of such Excess Funding Guarantor (but subject
to the next sentence), pay to such Excess Funding Guarantor an amount equal to
such Guarantor’s Pro Rata Share (as defined below and determined, for this
purpose, without reference to the properties, debts and liabilities of such
Excess Funding Guarantor) of the Excess Payment (as defined below) in respect of
such Obligations. The payment obligation of a Domestic Loan Party to any Excess
Funding Guarantor under this Section shall be subordinate and subject in right
of payment to the prior payment in full in cash of the Obligations of such
Domestic Loan Party under the other provisions of this Article and of all other
Obligations (other than contingent indemnification obligations not yet asserted,
due or payable), and such Excess Funding Guarantor shall not exercise any right
or remedy with respect to such excess until payment and satisfaction in full in
cash of all of the Obligations.

For purposes of this Section, (i) “Excess Funding Guarantor” means, in respect
of any Obligations, a Domestic Loan Party that has paid an amount in excess of
its Pro Rata Share of such Obligations, (ii) “Excess Payment” means, in respect
of any Obligations, the amount paid by an Excess Funding Guarantor in excess of
its Pro Rata Share of such Obligations and (iii) ”Pro Rata Share” means, for any
Domestic Loan Party, the ratio (expressed as a percentage) of (x) the amount by
which the aggregate present fair saleable value of all properties of such
Domestic Loan Party (excluding any Equity Interests of any other Domestic Loan
Party) exceeds the amount of all the debts and liabilities of such Loan Party
(including contingent, subordinated, unmatured and unliquidated liabilities, but
excluding the obligations of such Domestic Loan Party hereunder and any
obligations of any other Domestic Loan Party that have been Guaranteed by such
Domestic Loan Party) to (y) the amount by which the aggregate fair saleable
value of all properties of all of the Domestic Loan Parties exceeds the amount
of all the debts and liabilities (including contingent, subordinated, unmatured
and unliquidated liabilities, but excluding the obligations of the Borrower and
the Guarantors under the Loan Documents) of all of the Domestic Loan Parties,
determined (A) with respect to any Domestic Loan Party that is a party hereto on
the Closing Date, as of the Closing Date, and (B) with respect to any other
Domestic Loan Party, as of the date such Domestic Loan Party becomes a Domestic
Loan Party hereunder.

10.11 Joint and Several Obligations

(a) Each Guarantor which is a Domestic Loan Party hereby accepts joint and
several liability for the Loans and all other Obligations under the Loan
Documents in consideration of the financial accommodations to be provided to the
Borrower and other Loan Parties by the Lenders and the Administrative Agent
under the Loan Documents, for the mutual benefit,

 

127



--------------------------------------------------------------------------------

directly and indirectly, of the Loan Parties and in consideration of the
undertakings of the other Guarantors which are Domestic Loan Parties to accept
joint and several liability for the Obligations.

(b) Each Domestic Loan Party represents and warrants to the Lenders and the
Administrative Agent that it is in the best interests of such Domestic Loan
Party to enter into this Agreement inasmuch as the Domestic Loan Parties will,
as a result of proceeds of the Loans being made available hereunder for working
capital and other financing needs of the Borrower, derive substantial direct and
indirect benefits from the Loans made from time to time to the Borrower by the
Lenders pursuant to this Agreement, and each Domestic Loan Party agrees that the
Administrative Agent and the Lenders are relying on this representation in
agreeing to make Loans to the Borrower.

ARTICLE XI.

MISCELLANEOUS

11.01 Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided however that no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01 (other than Section 4.01(b)(i)
or (c)), or, in the case of the initial Credit Extension, Section 4.02, without
the written consent of each Lender;

(b) without limiting the generality of clause (a) above, waive any condition set
forth in Section 4.02 as to any Credit Extension under a particular Facility
without the written consent of the Required Revolving Lenders or the Required
Term Lenders, as the case may be;

(c) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(d) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under such other Loan
Document without the written consent of each Lender entitled to such payment;

(e) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of

 

128



--------------------------------------------------------------------------------

such amendment would be to reduce the rate of interest on any Loan or L/C
Borrowing or to reduce any fee payable hereunder;

(f) change (i) Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender or (ii) the
order of application of any reduction in the Commitments or any prepayment of
Loans among the Facilities from the application thereof set forth in the
applicable provisions of Section 2.05(b) or 2.06(b), respectively, in any manner
that materially and adversely affects the Lenders under a Facility without the
written consent of (i) if such Facility is the Term Facility, the Required Term
Lenders and (ii) if such Facility is the Revolving Credit Facility, the Required
Revolving Lenders;

(g) change (i) any provision of this Section 11.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 11.01(g)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders,” or “Required Term Lenders” without the written consent of each Lender
under the applicable Facility;

(h) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(i) release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone); or

(j) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of (i) if such Facility is the Term Facility, the Required Term Lenders and
(ii) if such Facility is the Revolving Credit Facility, the Required Revolving
Lenders;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, (and any amendment,
waiver or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the

 

129



--------------------------------------------------------------------------------

Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender. In the event of an increase in the Revolving
Credit Facility in accordance with the provisions of Section 2.15 or an increase
in the Term Facility in accordance with the provisions of Section 2.16, the
Administrative Agent shall be permitted, on behalf of all Lenders (and is hereby
authorized by all such Lenders), to enter into amendments to this Agreement and
all other Loan Documents to provide for such increase in the Revolving Credit
Facility or Term Facility, as applicable, on the terms set forth in Section 2.15
or Section 2.16. In no event shall the provisions of this paragraph obligate any
Lender to increase their Commitment hereunder.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 11.14; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

Notwithstanding the foregoing,

(I) this Agreement may be amended (or amended and restated) with the written
consent of the Required Lenders and the Borrower to add one or more additional
credit facilities to this Agreement (it being understood that no Lender shall
have any obligation to provide or to commit to provide all or any portion of any
such additional credit facility) and to permit the extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Term Loans and Revolving Loans and the accrued interest and
fees in respect thereof;

(II) this Agreement may be amended with the written consent of the
Administrative Agent, the Borrower and the Lenders providing the relevant
Replacement Term Loans (as defined below) to permit the refinancing or exchange
of all outstanding Term Loans of any tranche (“Refinanced Term Loans”) with a
replacement term loan tranche hereunder (“Replacement Term Loans”); provided
that the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans plus any
interest, premium or other amount due with respect to such Refinanced Term
Loans;

(III) guarantees, collateral security documents and related documents executed
by Holdings or Foreign Subsidiaries in connection with this Agreement may be in
a form reasonably determined by the Administrative Agent and may be, together
with this Agreement,

 

130



--------------------------------------------------------------------------------

amended and waived with the consent of the Administrative Agent at the request
of the Borrower without the need to obtain the consent of any other Lender if
such amendment or waiver is delivered in order (i) to comply with local Law or
advice of local counsel, (ii) to cure ambiguities or defects or (iii) to cause
such guarantee, collateral security document or other document to be consistent
with this Agreement and the other Loan Documents; and

(IV) this Agreement may be amended (or amended and restated) with the written
consent of the Administrative Agent, the Borrower and the participating Lenders
pursuant to an Incremental Amendment.

11.02 Notices; Effectiveness; Electronic Communications

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

(i) if to Holdings, the Borrower, any other Guarantor, the Administrative Agent,
the L/C Issuer or the Swing Line Lender, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 11.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier or electronic mail
shall be deemed to have been given when sent (except that, if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next business day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant

 

131



--------------------------------------------------------------------------------

to procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any other Loan Party, any
Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
other Loan Party, any Lender, the L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d) Change of Address, Etc. Each of the Borrower, each other Loan Party, the
Administrative Agent, the L/C Issuer and the Swing Line Lender may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent, the L/C Issuer
and the Swing Line Lender. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to

 

132



--------------------------------------------------------------------------------

enable such Public Lender or its delegate, in accordance with such Public
Lender’s compliance procedures and applicable Law, including United States
Federal and state securities Laws, to make reference to Borrower Materials that
are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

11.03 No Waiver; Cumulative Remedies; Enforcement

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them (including the
authority to call or otherwise assert a Default or Event of Default) shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under

 

133



--------------------------------------------------------------------------------

the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

11.04 Expenses; Indemnity; Damage Waiver

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of one counsel for the Administrative
Agent and of one local counsel, in each applicable jurisdiction), in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable out-of-pocket expenses incurred
by the Administrative Agent, any Lender or the L/C Issuer (including the
reasonable fees, charges and disbursements of any counsel for the Administrative
Agent, any Lender or the L/C Issuer), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of one counsel for all such Indemnitees, and
of one local counsel in each applicable jurisdiction for all such Indemnitees,
and in the event of any conflict of interest, additional counsel to the affected
parties), incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on

 

134



--------------------------------------------------------------------------------

contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party or any of the Borrower’s or such Loan Party’s
directors, shareholders or creditors, and regardless of whether any Indemnitee
is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee; or (y) result
from a claim brought by the Borrower or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower or such Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction; or (z) arise solely out of the presence or
release of Hazardous Materials which first occurs on any property after
foreclosure or similar exercise of remedies by the Administrative Agent or any
Lender resulting in a transfer of title to a Lender or any other third party and
the Loan Parties no longer operate or occupy the property.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence, bad faith or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

 

135



--------------------------------------------------------------------------------

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

11.05 Payments Set Aside

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

11.06 Successors and Assigns

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (other than a Defaulting Lender, subject to
Section 2.18(b)) and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 11.06(b), (ii) by way of participation in accordance with
the provisions of Section 11.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 11.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 11.06(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

 

136



--------------------------------------------------------------------------------

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and the Loans at the time owing to it
under such Facility or in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of the Term Facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is (x) from a
Term Loan Lender to a Lender, an Affiliate of a Lender or an Approved Fund or
(y) from a Revolving Credit Lender to a Revolving Credit Lender, an Affiliate of
a Revolving Credit Lender or an Approved Fund with respect to a Revolving Credit
Lender; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;

 

137



--------------------------------------------------------------------------------

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Term Commitment or Revolving Credit Commitment if such assignment is to a Person
that is not a Lender with a Commitment in respect of the applicable Facility, an
Affiliate of such Lender or an Approved Fund with respect to such Lender or
(2) any Term Loan to a Person that is not a Lender, an Affiliate of a Lender or
an Approved Fund;

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Borrower. No such assignment shall be made to Holdings or
any of Holdings’ Subsidiaries; provided that assignments of Term Loans shall be
permitted to Holdings or any of its Subsidiaries, so long as (i) any such
assignment is made pursuant to an offer to all Term Lenders pro rata, (ii) no
Event of Default has occurred and is continuing at the time of such assignment
and (iii) any Term Loans assigned to Holdings or any of its Subsidiaries are
cancelled immediately thereafter.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) Assignments to Borrower Affiliates. No such assignment shall be to an
Affiliate of Holdings (other than Holdings and its Subsidiaries pursuant to
clause (v) above); provided that each Lender shall have the right at any time to
sell, assign or transfer all or a portion of the Loans owing to it to any
Affiliate of Holdings that is not a Subsidiary of Holdings (such affiliate, an
“Affiliated Lender”) subject to the following limitations: (i) the aggregate
principal amount of Loans purchased by assignment pursuant to this Section
(vii) and held at any one time by Affiliated Lenders may not exceed 20% of the
outstanding principal amount of all Loans; (ii) each Affiliated Lender, solely
in its capacity as a Lender, hereby agrees that it shall have no right
whatsoever so long as such Person is a Affiliated Lender: (A) to vote with
respect to any amendment, modification, waiver, consent or other such action
with respect to any of the terms of this Agreement or any other Loan Document
and that it shall be deemed to have voted its

 

138



--------------------------------------------------------------------------------

interest as a Lender without discretion in the same proportion as the allocation
of voting with respect to such matter by Lenders who are not Affiliated Lenders;
provided that, notwithstanding the foregoing, (x) such assignee shall be
permitted to vote if such amendment, modification, waiver, consent or other such
action disproportionately affects such Affiliated Lender in its capacity as a
Lender as compared to other Lenders and (y) no amendment, modification, waiver,
consent or other action shall deprive any Affiliated Lender of its share of any
payments which the Lenders are entitled to share on a Pro Rata Basis hereunder
and (z) each Affiliated Lender shall have all voting rights described in
Section 11.01(a)-(j) of this Agreement; (B) to attend (or receive any notice of)
any meeting, conference call or correspondence with Administrative Agent or any
Lender or receive any information from Administrative Agent or any other Lender
(other than notices of borrowings, prepayments and other administrative notices
in respect of its Loans or Commitments required to be delivered to Lenders
pursuant hereto); or (C) to make or bring any claim, in its capacity as Lender,
against Administrative Agent or any Lender with respect to the duties and
obligations of such Persons under the Loan Documents.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 11.06(d).

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender. The Register shall be available for
inspection by the Borrower and any Lender (solely with respect to its own
address, Commitments, Loans and L/C Obligations, if any), at any reasonable time
and from time to time upon reasonable prior notice.

 

139



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (iv) the consent of the Borrower shall be
required solely in connection with any Participation by a Defaulting Lender or
any Lender that has breached its obligations hereunder or under any Loan
Document. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement and shall not give the Participant any consent,
notice or other rights with respect to such enforcement, amendments,
modifications or waivers; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 11.06(b).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender.

Notwithstanding the foregoing, each Lender that sells a participation shall,
acting solely for this purpose as an agent of the Borrower, maintain a “book
entry” register (as described in the applicable United States federal income tax
law and United States Treasury regulations) on which it records the name and
address of the proposed Participant and the principal amounts (and stated
interest) of each such proposed Participant’s interest in the Loans or other
Obligations under this Agreement (the “Participant Register”). The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation and as having “ownership of an
interest” (as such term is defined in the applicable Treasury regulations) for
all purposes of this Agreement notwithstanding any notice to the contrary. No
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans
or its other obligations under this Agreement) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury regulations.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits

 

140



--------------------------------------------------------------------------------

of Section 3.01 unless the Borrower is notified of the participation sold to
such Participant and such Participant agrees, for the benefit of the Borrower,
to comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to Section 11.06(b), Bank of America may, (i) upon 30 days’
notice to the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30
days’ notice to the Borrower, resign as Swing Line Lender. In the event of any
such resignation as L/C Issuer or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of Bank of America as L/C Issuer
or Swing Line Lender, as the case may be. If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

11.07 Treatment of Certain Information; Confidentiality

Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any

 

141



--------------------------------------------------------------------------------

other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.15(c) or 2.16(c) or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses (including, for the avoidance
of doubt, under Sections 6.01, 6.02 and 6.03), other than any such information
that is available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by any Loan Party or any Subsidiary
thereof, provided that, in the case of information received from a Loan Party or
any such Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

Notwithstanding the foregoing, in no event shall the Administrative Agent, any
Lender or the L/C Issuer disclose any Information to any Person previously
identified in writing addressed to such Person by the Borrower as a competitor,
customer or supplier of a Loan Party.

11.08 Right of Setoff.

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the L/C Issuer, irrespective of whether or not
such Lender or the L/C Issuer shall have made any demand under this Agreement or
any other

 

142



--------------------------------------------------------------------------------

Loan Document and although such obligations of the Borrower or such Loan Party
may be contingent or unmatured or are owed to a branch or office of such Lender
or the L/C Issuer different from the branch or office holding such deposit or
obligated on such indebtedness; provided, that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.18 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

11.09 Interest Rate Limitation

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

11.10 Canadian Interest Act

For the purposes of the Interest Act (Canada) and all any other applicable laws
which may hereafter regulate the calculation or computation of interest on
borrowed funds, the yearly rate of interest to which any rate for a period less
than a year is equivalent is such rate, divided by the number of days in such
period, and multiplied by the actual number of days in the year.

11.11 Counterparts; Integration; Effectiveness

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become

 

143



--------------------------------------------------------------------------------

effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement or any
other Loan Document by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Agreement or
such other Loan Document.

11.12 Survival of Representations and Warranties

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

11.13 Severability

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

11.14 Replacement of Lenders

If any Lender requests compensation under Section 3.04, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender is a Defaulting Lender, or if any Lender does not consent to any
amendment or waiver of a provision hereof or of any other Loan Document to which
the Required Lenders have consented (and the consent of such Lender is required
for such amendment or waiver pursuant to the provisions of Section 11.01), or if
any other circumstance exists hereunder that gives the Borrower the right to
replace a Lender as a party hereto, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 11.06), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

 

144



--------------------------------------------------------------------------------

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

11.15 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST

 

145



--------------------------------------------------------------------------------

EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW

11.16 Waiver of Jury Trial

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

11.17 No Advisory or Fiduciary Responsibility In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arranger, are
arm’s-length commercial transactions between the Loan Parties and their
respective Affiliates, on the one hand, and the Administrative Agent and the
Arranger on the other hand, (B) each Loan Party has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each Loan Party is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii) (A) the Administrative Agent and the Arranger
each is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for any Loan Party or any of their
respective Affiliates, or any other Person and (B) neither the Administrative
Agent nor the Arranger has any obligation to any Loan Party or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in

 

146



--------------------------------------------------------------------------------

the other Loan Documents; and (iii) the Administrative Agent and the Arranger
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Loan Parties and their
respective Affiliates, and neither the Administrative Agent nor the Arranger has
any obligation to disclose any of such interests to any Loan Party or any of
their respective Affiliates. To the fullest extent permitted by law, each Loan
Party hereby waives and releases any claims that it may have against the
Administrative Agent and the Arranger with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

11.18 Electronic Execution of Assignments and Certain Other Documents

The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

11.19 USA PATRIOT Act

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the Act. The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” an anti-money laundering rules and regulations,
including the Act.

11.20 Judgment Currency.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of the Borrower in respect of any such
sum due from it to the Administrative Agent or any Lender hereunder or under the
other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent

 

147



--------------------------------------------------------------------------------

or such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Lender from the Borrower in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or such Lender, as the case
may be, against such loss. If the amount of the Agreement Currency so purchased
is greater than the sum originally due to the Administrative Agent or any Lender
in such currency, the Administrative Agent or such Lender, as the case may be,
agrees to return the amount of any excess to the Borrower (or to any other
Person who may be entitled thereto under applicable law).

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

148



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER: GSI GROUP CORPORATION By:   /s/ Robert Buckley Name:   Robert Buckley
Title:   Chief Financial Officer HOLDINGS: GSI GROUP INC. By:   /s/ Robert
Buckley Name:   Robert Buckley Title:   Chief Financial Officer GUARANTORS:

EXCEL TECHNOLOGY, INC.

MICROE SYSTEMS CORP.

MES INTERNATIONAL INC.

By:   /s/ Robert Buckley Name:   Robert Buckley Title:   Secretary

CAMBRIDGE TECHNOLOGY, INC.

CONTINUUM ELECTRO-OPTICS, INC.

CONTROL LASER CORPORATION

(D/B/A BAUBLYS CONTROL LASER)

THE OPTICAL CORPORATION

PHOTO RESEARCH, INC.

QUANTRONIX CORPORATION

SYNRAD, INC.

By:   /s/ Robert Buckley Name:   Robert Buckley Title:   Assistant Secretary

GSI GROUP LIMITED

By:   /s/ Robert Buckley Name:   Robert Buckley Title:   Director

[Signature Page to Credit Agreement]

 

S-1



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:   /s/ Roberto Salazar Name:   Roberto Salazar Title:   Vice President

 

S-2



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender,

L/C Issuer and Swing Line Lender

By:   /s/ John F. Lynch Name:   John F. Lynch Title:   Senior Vice President

 

S-3



--------------------------------------------------------------------------------

SILICON VALLEY BANK By:   /s/ Larisa B. Chilton Name:   Larisa B. Chilton Title:
  Director

 

S-4



--------------------------------------------------------------------------------

HSBC BANK USA N.A. By:   /s/ Manuel Burgueno Name:   Manuel Burgueno Title:  
Vice President

 

S-5



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

     Revolving Credit Loan     Term Loan  

Lender

   Commitment      Applicable
Percentage     Commitment      Applicable
Percentage  

Bank of America, N.A.

   $ 17,500,000         43.75 %    $ 17,500,000         43.75 % 

Silicon Valley Bank

   $ 15,000,000         37.50 %    $ 15,000,000         37.50 % 

HSBC Bank USA N.A.

   $ 7,500,000         18.75 %    $ 7,500,000         18.75 % 

Total

   $ 40,000,000         100.00 %    $ 40,000,000         100.00 % 



--------------------------------------------------------------------------------

SCHEDULE 5.05

Supplements to Interim Financial Statements

None.



--------------------------------------------------------------------------------

SCHEDULE 5.08(B)

Existing Liens

 

  •  

Pledge of Excel GmbH’s account #83000031 with Bayerische Hypo-und Vereinsbank AG
Bank as a security for the line of credit for Excel Technology Europe GmbH for
EUR 500,000 pursuant to terms set forth in a letter from the Bank to Excel GmbH
dated March 4, 2009. (See Schedule 7.02, third one down)



--------------------------------------------------------------------------------

SCHEDULE 5.08(C)

Owned Real Property

 

Owner

  

Address

   Book Value    Estimated
Fair Value

Control Laser Corporation

   2419 Lake Orange Drive Orlando, Florida 32837    $7.3 million    $6.6 million

Photo Research Inc.

   9731 Topanga Canyon Place Chatsworth, California 91311-4135    $2.2 million
   $1.9 million

Quantronix Corporation

   41 Research Way, East Setauket, New York 11733    $7.8 million   
$5.0 million

Synrad, Inc.

   4600 Campus Place Mukilteo, WA 98275    $7.1 million    $9.0 million



--------------------------------------------------------------------------------

SCHEDULE 5.08(D)(I)

Leased Real Property (Lessee)

 

Lessee

  

Lessor

  

Address

  

Expiration

  

Annual Rent

GSI Group Corporation

   125 Middlesex Turnpike, LLC
c/o Mohawk Partners, 205 Newbury Street, Framingham, MA 01701    125 Middlesex
Turnpike, Bedford, Middlesex County, MA 01803    May 27, 2013    $1,516,433

GSI Group Corporation

   Public Road, LLC
c/o Land Development Group, Inc.
510 Compton St., Suite 101, Broomfield, CO 80020    1370 Miners Drive,
Lafayette, Boulder County, CO 80026    May 31, 2012    $21,552.72

GSI Group Corporation, Taiwan Branch

   Chu Cherug Construction Co., Ltd.    8F, No. 3 Lane 91 Dongmei Road, Hsinchu
30070 Taiwan    December 14, 2011    NT$ 2,361,480

GSI Group Corporation, Taiwan Branch

   Chu Cherug Construction Co., Ltd.    50, Lane 245 Yong Gong Road, Shilin,
Taipei, Taiwan    November 19, 2011    NT$ 360,000

GSI Group Corporation, Korea Branch

   Pyung Ho Kim
Gwanak Purgio Apt. 122-502, 1717 Bobcheon-Dong, Gwanak-Gu, Seoul    YeonWoo
Bldg. 2F, 1200 GaePo 4-Dong, Gangnam-Gu, Seoul 135-963, Korea    April 13, 2012
   KRW 58,800,000

Cambridge Technology, Inc.

   Duffy Hartwell LLC, 411 Waverly Oaks Road, Suite 340, Waltham, MA 02452    25
Hartwell Avenue, Lexington, Middlesex County, MA 02421    December 31, 2016   
$546,000

Cambridge Technology, Inc.

   Big Sky Trust at Auburn, CA
13000 Big Sky Place, Auburn, CA 95602    297 Grass Valley Hwy, Suite C, Auburn,
CA 95603    June 1, 2012    $7200



--------------------------------------------------------------------------------

Lessee

  

Lessor

  

Address

  

Expiration

  

Annual Rent

Continuum Electro-Optics, Inc.

   Harvest Properties, Inc., 6475 Christie Avenue, Suite 550, Emeryville, CA
94608    3150 Central Expressway Santa Clara, Santa Clara County, CA 95051   
December 31, 2013    $293,000

The Optical Corporation

  

Marlin Oxnard Properties, LLC

8933 Quartz Ave.

Northridge, CA

91324

  

1930 Eastman Ave.

Oxnard, Ventura County, CA 93030

   July 31, 2014    $92,000

GSI Group Limited

  

ENSCO 695 Limited

Bradfield House Rising Lane Lapworth

Solihull

West Midlands

B94 6HP

  

Cosford Lane

Swift Valley

Rugby

Warwickshire CV21 1QN

   October 8, 2019    GBP 155,000

GSI Group Limited

  

Thales Optronics (Taunton) Limited

Lisieux Way

Taunton

Somerset

TA1 2JZ

  

Part of Building 1

Moorfields

Lisieux Way

Taunton

Somerset

   May 31, 2017    GBP 67,957.50

GSI Group Limited

   Scottsgrove Holdings   

29 Holton Road,

Holton Heath,

Poole, UK

   June 24, 2078    GBP 59,000



--------------------------------------------------------------------------------

SCHEDULE 5.08(D)(II)

Leased Real Property (Lessor)

None.



--------------------------------------------------------------------------------

SCHEDULE 5.08(E)

Existing Investments

 

Owner

   Issuer    Percentage Owned

GSI Group Inc.

   Laser Quantum Limited    25.1%



--------------------------------------------------------------------------------

SCHEDULE 5.09

Environmental Matters

None.



--------------------------------------------------------------------------------

SCHEDULE 5.13

Subsidiaries and Other Equity Investments; Loan Parties

Part (a): Subsidiaries

 

Parent

  

Subsidiary

   Percentage
Owned  

GSI Group Inc.

   GSI Group Corporation      100 % 

GSI Group Inc.

   GSI Group Japan Corporation      100 % 

GSI Group Inc.

   GSI Group Singapore Pte Ltd.      100 % 

GSI Group Inc.

   GSI Group GmbH      100 % 

GSI Group Inc.

   GSI Group Limited      100 % 

GSI Group Corporation

   General Scanning Securities Corp.      100 % 

GSI Group Corporation

   GSI Lumonics Asia Pacific Ltd.      100 % 

GSI Group Corporation

   Excel Technology, Inc.      100 % 

GSI Group Corporation

   MicroE Systems Corp.      100 % 

MicroE Systems Corp.

   MES International Inc.      100 % 

Excel Technology, Inc.

   Cambridge Technology, Inc.      100 % 

Excel Technology, Inc.

   Control Laser Corporation      100 % 

Excel Technology, Inc.

   Continuum Electro-Optics, Inc.      100 % 

Excel Technology, Inc.

   Synrad, Inc.      100 % 

Excel Technology, Inc.

   Photo Research, Inc.      100 % 

Excel Technology, Inc.

   Quantronix Corporation      100 % 

Excel Technology, Inc.

   The Optical Corporation      100 % 

Excel Technology, Inc.

   Excel Technology Asia Sdn. Bhd.      100 % 

Excel Technology, Inc.

   Excel Technology Europe GmbH      100 % 

Excel Technology, Inc.

   Excel Technology Lanka (Private) Limited      100 % 

Excel Technology, Inc.

   Excel Technology Japan Holding K.K.      100 % 

GSI Group Limited

   GSI Group Precision Technologies (Suzhou) Co., Ltd.      100 % 

GSI Group Limited

   GSI Lumonics SARL      100 % 

Part (b): Other Equity Investments

 

Owner

  

Issuer

   Percentage Owned  

Excel Technology, Inc.

   Excel Laser Technology Pvt. Ltd.      50% (Joint Venture)   



--------------------------------------------------------------------------------

Part (c): Loan Parties

 

Loan Party

  

Jurisdiction of

Incorporation

  

Principal Place of

Business Address

   U.S. Tax ID Number
(or foreign equivalent)

GSI Group Inc.

   New Brunswick, Canada    125 Middlesex Turnpike Bedford, MA 01730   
98-0110412

GSI Group Corporation

   Michigan    125 Middlesex Turnpike Bedford, MA 01730    38-1859358   

Korea

(GSI Group Corporation (Korea Branch))

   125 Middlesex Turnpike Bedford, MA 01730    1101810020764   

Taiwan

(GSI Group Corporation (Taiwan Branch))

   125 Middlesex Turnpike Bedford, MA 01730 USA    28426013

Cambridge Technology, Inc.

   Massachusetts    125 Middlesex Turnpike Bedford, MA 01730    04-2703882

Continuum Electro-Optics, Inc.

   Delaware    25 Hartwell Avenue, Lexington, MA 02421    11-3653902

Control Laser Corporation

   Florida    3150 Central Expressway Santa Clara, CA 95051    59-1097022

Excel Technology, Inc.

   Delaware    2419 Lake Orange Road Orlando, Florida 32837    11-2780242

Quantronix Corporation

   Delaware    41 Research Way, East Setauket, New York 11733    11-2143586

Photo Research, Inc.

   Delaware    9731 Topanga Canyon Place, Chatsworth, CA 91311-4135   
95-4548630

Synrad, Inc.

   Washington    41 Research Way, East Setauket, New York 11733    58-2408307

The Optical Corporation

   California    4600 Campus Place, Mukilteo, WA 98275    95-3509324

MicroE Systems Corp.

   Delaware    1930 Eastman Avenue Oxnard, CA 93030    04-3248088

MES International Inc.

   Delaware    125 Middlesex Turnpike Bedford, MA 01730    04-3551964

GSI Group Limited

   United Kingdom    125 Middlesex Turnpike Bedford, MA 01730    1041317



--------------------------------------------------------------------------------

SCHEDULE 5.17

IP Rights

Registered Copyrights

 

Grantor

  

Country

  

Title

   Application/Registration
No.    Filing
Date    Registration
Date

Control Laser Corporation

   United States    Signature (Graphics Plus) Laser System Software: User
Interface.    Txu000530393    1992    7/9/1992

Control Laser Corporation

   United States    Signature Laser System Software; Laser Control System.   
Txu000530391    1992    7/9/1992

Photo Research, Inc.

   United States    PR-880 Version 5. 1 c.    TX0007189456    2005    8/9/2010

Photo Research, Inc.

   United States    SpectraWin Version 2.1.5.1.    TX0007189483    2006   
8/9/2010

Registered Trademarks

 

Grantor

  

Country

  

Trademark

   Application/Registration
No.    Filing
Date    Registration
Date

GSI Group Corporation

   United States    Chiptrim    3,007,832    8/8/2003    10/18/2005

GSI Group Corporation

   United States    GSI (Word Only - Black)    78/731631    10/12/2005    Not
Applicable

GSI Group Corporation

   United States    GSI (Word Only - Blue)    78/731636    10/12/2005    Not
Applicable

GSI Group Corporation

   United States    GSI Lumonics (Block)    2,958,968    5/24/2002    6/7/2005

GSI Group Corporation

   United States    GSI Lumonics - Stylized    2,921,938    5/24/2002   
2/1/2005

GSI Group Corporation

   United States    Lightwriter    1,649,349    6/4/1990    7/2/1991



--------------------------------------------------------------------------------

Grantor

  

Country

  

Trademark

   Application/Registration
No.    Filing
Date    Registration
Date

GSI Group Corporation

   United States    Lightwriter    3,017,266    9/3/2003    11/22/2005

GSI Group Corporation

   United States    Sigmaclean    2,259,707    10/16/1995    7/6/1999

GSI Group Inc.

   United States    Softmark    1,375,595    12/20/1984    12/17/1985

GSI Group Corporation

   United States    Super Softmark    1,717,813    1/9/1992    9/22/1992

GSI Group Corporation

   United States    Versitrim    3,187,870    8/8/2003    12/19/2006

GSI Group Corporation

   United States    Wafermark    1,200,245    5/9/1980    7/6/1982

Cambridge Technology, Inc.

   United States    Micromax    2,457,724    4/29/1998    6/5/2001

Continuum Electro-Optics, Inc.

   United States    Panther    2,565,632    4/16/1999    4/30/2002

Continuum Electro-Optics, Inc.

   United States    Continuum    1,695,210    11/17/1989    6/16/1992

Control Laser Corporation

   United States    Instamark    1,205,975    3/10/1981    8/24/1982

MicroE Systems Corp

   United States    MicroE Systems    3,125,680    6/7/2004    8/8/2006

MicroE Systems Corp

   United States    MicroE Systems    2,886,781    10/20/1999    9/21/2004

Photo Research, Inc.

   United States    Pritchard    0945,229    6/14/1971    10/17/1972

Photo Research, Inc.

   United States    Spectra    0987,821    10/6/1972    7/9/1974

Photo Research, Inc.

   United States    Light Mate    1,188,492    9/19/1980    2/2/1982

Photo Research, Inc.

   United States    Photo Research    1,253,696    7/9/1982    10/11/1983

Photo Research, Inc.

   United States    PR    1,262,271    7/9/1982    12/27/1983



--------------------------------------------------------------------------------

Grantor

  

Country

  

Trademark

   Application/Registration
No.    Filing
Date    Registration
Date

Photo Research, Inc.

   United States    Spectrascan    1,262,871    7/8/1982    1/3/1984

Photo Research, Inc.

   United States    Spotmeter    1,298,453    7/9/1982    10/2/1984

Photo Research, Inc.

   United States    The Light Measurement People    1,475,474    5/26/1987   
2/2/1988

Photo Research, Inc.

   United States    Spectrawin    2,219,258    4/15/1996    1/19/1999

Photo Research, Inc.

   United States    Videowin    2,247,912    8/15/1995    5/25/1999

Photo Research, Inc.

   United States    Photowin    2,747,719    3/16/2000    8/5/2003

Photo Research, Inc.

   United States    SpectraAduo    3,223,033    6/8/2006    3/27/2007

Quantronix Corporation

   United States    Q-Mark    2,427,055    3/16/2000    2/6/2001

Quantronix Corporation

   United States    Laser Commander    2,355,214    7/22/1999    6/6/2000

Quantronix Corporation

   United States    Quantronix    1,097,990    3/23/1977    8/1/1978

Quantronix Corporation

   United States    Quantronix    0907,880    1/23/1969    2/16/1971

Quantronix Corporation

   United States    KATANA    77917319    1/21/2010    Not
Applicable

Synrad, Inc.

   United States    Synrad    1,890,922    3/31/1994    4/25/1995

Synrad, Inc.

   United States    Power Wizard    1,848,154    4/30/1993    8/2/1994

Synrad, Inc.

   United States    Fenix    2,396,260    4/28/1998    10/17/2000

Synrad, Inc.

   United States    Firestar    2,497,086    12/29/1999    10/9/2001

Synrad, Inc.

   United States    Duo-Lase    1,620,992    1/2/1990    11/6/1990



--------------------------------------------------------------------------------

Patents (all U.S. applications/registrations)

 

Grantor

  

Country

  

Title

   Application/Publication,
Patent No.    Filing
Date    Issue Date

GSI Group Inc.

   United States    A Method For Laser Drilling.    6,657,159    6/6/2002   
12/2/2003

GSI Group Inc.

   United States    A Method And Apparatus For Shaping A Laser-Beam Intensity
Profile By Dithering.    6,341,029    4/27/1999    1/22/2002

GSI Group Inc.

   United States    A Method And Apparatus To Shape A Laser Beam Intensity
Profile By Dithering An Anamorphic Spot.    6,496,292    10/22/2001   
12/17/2002

GSI Group Inc.

   United States    A System And Method For Material Processing Using Multiple
Laser Beams.    6,462,306    4/26/2000    10/8/2002

GSI Group Inc.

   United States    Automated Trim Processing System.    6,875,950    3/22/2002
   4/5/2005

GSI Group Inc.

   United States    Control Of A Pumping Diode Laser.    5,400,351    5/9/1994
   3/21/1995

GSI Group Corporation

   United States    Controlling Laser Polarization.    6,181,728    7/2/1998   
1/30/2001

GSI Group Corporation

   United States    Controlling Laser Polarization.    6,987,786    12/13/2001
   1/17/2006

GSI Group Corporation

   United States    Controlling Laser Polarization.    6,381,259    1/29/2001   
4/30/2002

GSI Group Corporation

   United States    Energy Efficient Method And System For Processing Target
Material Using An Amplified, Wavelength-Shifted Pulse Train.    6,703,582   
1/22/2002    3/9/2004

GSI Group Inc.

   United States    Energy-Efficient, Laser-Based Method And System For
Processing Target Material.    7,750,268    8/22/2007    7/6/2010

GSI Group Inc.

   United States    Energy-Efficient, Laser-Based Method And System For
Processing Target Material.    7,679,030    1/4/2008    3/16/2010



--------------------------------------------------------------------------------

Grantor

  

Country

  

Title

   Application/
Publication,
Patent No.    Filing
Date    Issue Date

GSI Group Corporation

   United States    Energy Efficient Method And System For Processing Target
Material Using An Amplified, Wavelength-Shifted Pulse Train.    6,340,806   
6/1/2000    1/22/2002

GSI Group Corporation

   United States    Energy-Efficient, Laser-Based Method And System For
Processing Target Material.    2004-0188399    4/6/2004    Not
Applicable

GSI Group Inc.

   United States    Energy-Efficient, Laser-Based Method And System For
Processing Target Material.    6,727,458    8/28/2001    4/27/2004

GSI Group Inc.

   United States    Energy-Efficient, Laser-Based Method And System For
Processing Target Material.    6,281,471    12/28/1999    8/28/2001

GSI Group Corporation

   United States    Flexible Scan Field.    7,238,913    10/18/2004    7/3/2007

GSI Group Corporation

   United States    Flexible Scan Field.    7,402,774    4/3/2007    7/22/2008

GSI Group Corporation

   United States    Focused Laser Beam Measurement/Location.    5,521,374   
9/7/1994    5/28/1996

GSI Group Inc.

   United States    Stabilization Of The Output Energy Of A Pulsed Solid State
Laser.    5,812,569    3/21/1997    9/22/1998

GSI Group Corporation

   United States    Grid Array Inspection System And Method.    5,812,268   
5/5/1997    9/22/1998

GSI Group Corporation

   United States    Grid Array Inspection System And Method.    5,652,658   
10/19/1993    7/29/1997

GSI Group Corporation

   United States    High Speed Precision Positioning Apparatus.    6,744,228   
7/11/2000    6/1/2004



--------------------------------------------------------------------------------

Grantor

  

Country

  

Title

   Application/
Publication,
Patent No.    Filing
Date    Issue Date

GSI Group Corporation

   United States    High Speed, Laser-Based Marking Method And System For
Producing Machine Readable Marks On Workpieces And Semiconductor Devices With
Reduced Subsurface Damage Produced Thereby.    7,067,763    5/15/2003   
6/27/2006

GSI Group Corporation

   United States    High-Speed Precision Positioning Apparatus.    6,949,844   
12/29/2003    9/27/2005

GSI Group Corporation

   United States    Method And Apparatus For Laser Marking By Ablation.   
7,148,447    1/16/2006    12/12/2006

GSI Group Corporation

   United States    High-Speed Precision, Laser-Based Method And System For
Processing Material On One More Targets Within A Field.    6,989,508   
7/30/2004    1/24/2006

GSI Group Corporation

   United States    Method And Apparatus For Laser Marking By Ablation.   
7,407,861    5/18/2005    8/5/2008

GSI Group Corporation

   United States    Laser Beam Distributor And Compute Program For Contolling
The Same.    5,948,291    4/29/1997    9/7/1999

GSI Group Inc.

   United States    Laser Calibration Apparatus And Method.    6,501,061   
4/26/2000    12/31/2002

GSI Group Inc.

   United States    Laser Machining Of A Workpiece.    5,854,805    3/21/1997   
12/29/1998

GSI Group Corporation

   United States    Laser-Based Method And System For Processing Targeted
Surface Material and Article Produced Thereby.    7,469,831    10/27/2006   
12/30/2008

GSI Group Inc.

   United States    Laser Optical Fibre Tuning & Control.    5,463,710   
9/9/1992    10/31/1995

GSI Group Corporation

   United States    Laser Processing Of Conductive Links.    2009-0016388   
5/15/2008    Not
Applicable

GSI Group Corporation

   United States    Laser Processing.    6,878,899    7/27/2004    4/12/2005



--------------------------------------------------------------------------------

Grantor

  

Country

  

Title

   Application/Publication,
Patent No.    Filing
Date    Issue Date

GSI Group Corporation

   United States    Laser Processing.    6,337,462    11/16/1999    1/8/2002

GSI Group Corporation

   United States    Laser Processing.    6,791,059    1/7/2002    9/14/2004

GSI Group Corporation

   United States    Laser Processing.    5,998,759    12/24/1996    12/7/1999

GSI Group Corporation

   United States    Laser Processing.    6,300,590    12/16/1998    10/9/2001

GSI Group Corporation

   United States    Laser Processing.    6,559,412    10/2/2001    5/6/2003

GSI Group Corporation

   United States    Laser System And Method For Material Processing With Ultra
Fast Lasers.    6,979,798    2/26/2004    12/27/2005

GSI Group Corporation

   United States    Laser System For Controlling Emitted Pulse Energy.   
5,339,323    4/30/1993    8/16/1994

GSI Group Corporation

   United States    Laser System For Simultaneously Marking Multiple Parts.   
5,521,628    8/30/1993    5/28/1996

GSI Group Corporation

   United States    Laser-Based Method And System For Memory Link Processing
With Picosecond Lasers.    7,838,794    1/31/2007    11/23/2010

GSI Group Corporation

   United States    Laser-Based Method And System For Memory Link Processing
With Picosecond Lasers.    7,723,642    10/10/2003    5/25/2010

GSI Group Corporation

   United States    Energy Efficient, Laser-Based Method And System For
Processing Target Material.    7,582,848    12/19/2005    9/01/2009

GSI Group Corporation

   United States    Light Beam Distance Encoder.    5,430,537    9/3/1993   
7/04/1995

GSI Group Corporation

   United States    Linear Position Detecting System.    6,297,750    9/13/2000
   10/02/2001

GSI Group Corporation

   United States    Magnetic Encoder For Sensing Position And Direction Via A
Time And Space Modulated Magnetic Field.    5,939,879    6/2/1997    8/17/1999



--------------------------------------------------------------------------------

Grantor

  

Country

  

Title

   Application/Publication,
Patent No.    Filing
Date    Issue Date

GSI Group Inc.

   United States    Marking A Workpiece By Light Energy.    5,463,200   
2/11/1993    10/31/1995

GSI Group Corporation

   United States    Method & System For Generating A Trajectory To Be Followed
By A Motor-Driven Stage When Processing Microstructures At Laser-Processing
Site.    6,495,791    5/16/2001    12/17/2002

GSI Group Inc.

   United States    Method & System For Inspecting Electronic Components Mounted
On Printed Circuit Boards.    7,181,058    12/11/2000    2/20/2007

GSI Group Corporation

   United States    Method & System For Precisely Positioning A Waist Of A
Material-Processing Laser Beam To Process Microstructures Within A
Laser-Processing Site.    6,483,071    5/16/2000    11/19/2002

GSI Group Corporation

   United States    Method & System For Precisely Positioning A Waist Of A
Material-Processing Laser Beam To Process Microstructures Within A
Laser-Processing Site.    7,176,407    4/26/2005    2/13/2007

GSI Group Corporation

   United States    Method & System For Precisely Positioning A Waist Of A
Material-Processing Laser Beam To Process Microstructures Within A
Laser-Processing Site.    6,573,473    11/2/2001    6/3/2003

GSI Group Corporation

   United States    Method And Apparatus For Orienting A Disk Via Edge Contact.
   5,990,650    11/25/1998    11/23/1999



--------------------------------------------------------------------------------

Grantor

  

Country

  

Title

   Application/
Publication,
Patent No.    Filing
Date    Issue Date

GSI Group Corporation

   United States    Method And Subsystem For Determining A Sequence In Which
Microstructures Are To Be Processed At A Laser-Processing Site.    6,662,063   
5/16/2001    12/9/2003

GSI Group Corporation

   United States    Method And System For Adaptively Controlling A Laser-Based
Material Processing Process And Method And System For Qualifying Same.   
2007-0106416    11/30/2006    Not
Applicable

GSI Group Corporation

   United States    Method And System For Calibrating A Laser Processing System
And Laser Marking System Utilizing Same.    7,015,418    5/15/2003    3/21/2006

GSI Group Corporation

   United States    Method And System For High Speed Measuring Of Microscopic
Targets.    6,249,347    10/19/1999    6/19/2001

GSI Group Corporation

   United States    Method And System For High-Speed Measuring Of Microscopic
Targets.    6,750,974    9/16/2002    6/15/2004

GSI Group Corporation

   United States    Method And System For High-Speed Measuring Of Microscopic
Targets.    6,452,686    4/2/2002    9/17/2002

GSI Group Corporation

   United States    Method And System For High-Speed Measuring Of Microscopic
Targets.    6,366,357    3/5/1998    4/2/2002

GSI Group Corporation

   United States    Method And System For High-Speed Precise Laser Trimming,
Scan Lens System For Use Therein.    7,563,695    1/25/2007    7/21/2009



--------------------------------------------------------------------------------

Grantor

  

Country

  

Title

   Application/Publication,
Patent No.    Filing
Date    Issue Date

GSI Group Corporation

   United States    Method And System For High-Speed Precise Laser Trimming,
Scan Lens System For Use Therein And Electrical Device Produced Thereby.   
7,358,157    10/6/2005    4/15/2008

GSI Group Corporation

   United States    Method And System For High-Speed, High-Resolution, 3-D
Imaging Of An Object At A Vision Station.    RE36560    6/17/1993    2/8/2000

GSI Group Corporation

   United States    Method And System For High-Speed, Precise Micromaching An
Array Of Devices.    6,951,995    3/26/2003    10/4/2005

GSI Group Corporation

   United States    Method And System For High-Speed, Precise Micromaching An
Array Of Devices.    7,666,759    5/2/2006    2/23/2010

GSI Group Corporation

   United States    Method And System For Laser Processing Targets Of Different
Types On A Workpiece.    7,732,731    9/13/2007    6/8/2010

GSI Group Corporation

   United States    Method And System For Laser Soft Marking.    7,705,268   
11/9/2005    4/27/2010

GSI Group Corporation

   United States    Method And System For Machine Vision-Based Feature Detection
And Mark Verification In A Workpiece Or Wafer Marking System.    7,119,351   
5/15/2003    10/10/2006

GSI Group Corporation

   United States    Method And System For Machine Vision-Based Feature Detection
And Mark Verification In A Workpiece Or Wafer Marking System.    RE41924   
11/30/2007    11/16/2010



--------------------------------------------------------------------------------

Grantor

  

Country

  

Title

   Application/
Publication,
Patent No.    Filing
Date    Issue Date

GSI Group Corporation

   United States    Method And System For Processing One Or More Microstructures
Of A Multi-Material Device.    6,639,177    3/27/2002    10/28/2003

GSI Group Corporation

   United States    Method And System For Suppressing Unwanted Reflections In An
Optical System.    6,028,671    1/31/1996    2/22/2000

GSI Group Corporation

   United States    Method And System For Triangulation-Based, 3-D Imaging
Utilizing An Angled Scanning Beam Of Radiant Energy.    5,815,275    3/27/1997
   9/29/1998

GSI Group Corporation

   United States    Methods And Apparatus For Utilizing An Optical Reference.   
7,538,564    10/18/2006    5/26/2009

GSI Group Corporation

   United States    Methods And Systems For Precisely Relatively Positioning A
Waist Of A Pulsed Laser Beam And Method And System For Controlling Energy
Delivered To A Target Structure.    7,027,155    3/27/2002    4/11/2006

GSI Group Corporation

   United States    Methods And Systems For Precisely Relatively Positioning A
Waist Of A Pulsed Laser Beam And Method And System For Controlling Energy
Delivered To A Target Structure.    2006-0028655    10/11/2005    Not
Applicable

GSI Group Corporation

   United States    Methods And Systems For Processing A Device, Methods And
Systems For Modeling Same And The Device.    6,972,268    3/27/2002    12/6/2005

GSI Group Corporation

   United States    Methods And Systems For Processing A Device, Methods And
Systems For Modeling Same And The Device.    7,192,846    5/9/2005    3/20/2007



--------------------------------------------------------------------------------

Grantor

  

Country

  

Title

   Application/
Publication,
Patent No.    Filing
Date    Issue Date

GSI Group Corporation

   United States    Methods And Systems For Thermal-Based Laser Processing A
Multi-Material Device.    7,382,389    11/7/2006    6/3/2008

GSI Group Corporation

   United States    Methods And Systems For Thermal-Based Laser Processing A
Multi-Material Device.    2002-0167581    3/27/2002    Not
Applicable

GSI Group Corporation

   United States    Methods And Systems For Thermal-Based Laser Processing A
Multi-Material Device.    7,394,476    5/2/2006    7/1/2008

GSI Group Corporation

   United States    Methods And Systems For Thermal-Based Laser Processing A
Multi-Material Device.    7,955,906    7/1/2008    6/7/2011

GSI Group Corporation

   United States    Multi-Color Laser Projector For Optical Layup Template And
The Like.    6,000,801    5/2/1997    12/14/1999

GSI Group Corporation

   United States    Optical Metrological Scale And Laser-Based Manufacturing
Method Therefor.    7,903,336    10/11/2006    3/8/2011

GSI Group Corporation

   United States    Optical Scanning Method And System And Method For Correcting
Optical Aberrations Introduced Into The System By A Beam Deflector.    7,466,466
   4/25/2006    12/16/2008

GSI Group Inc.

   United States    Programmable Illuminator For Vision System.    6,633,338   
4/27/1999    10/14/2003

GSI Group Corporation

   United States    Pulse Control In Laser Systems.    6,831,936    8/7/2000   
12/14/2004

GSI Group Corporation

   United States    Pulse Control In Laser Systems.    6,339,604    6/12/1998   
1/15/2002

GSI Group Corporation

   United States    Pulse Control In Laser Systems.    6,973,104    12/7/2004   
12/6/2005

GSI Group Corporation

   United States    Rectification Of A Laser Pointing Device.    5,400,132   
10/12/1993    3/21/1995



--------------------------------------------------------------------------------

Grantor

  

Country

  

Title

   Application/
Publication,
Patent No.    Filing
Date    Issue Date

GSI Group Corporation

   United States    Robotically Operated Laser Head.    6,822,187    6/4/2001   
11/23/2004

GSI Group Corporation

   United States    System And Method For Inspecting Wafers In A Laser Marking
System.    7,315,361    4/29/2005    1/01/2008

GSI Group Corporation

   United States    System And Method For Laser Processing At Non-Constant
Velocities.    2008-0029491    9/15/2006    Not
Applicable

GSI Group Corporation

   United States    System And Method For Multi-Pulse Laser Processing.   
2008-0164240    1/3/2008    Not
Applicable

GSI Group Corporation

   United States    Triangulation-Based 3-D Imaging And Processing Method And
System.    5,654,800    7/29/1996    8/5/1997

GSI Group Corporation

   United States    Triangulation-Based 3-D Imaging And Processing Method And
System.    5,812,269    5/9/1997    9/22/1998

GSI Group Corporation

   United States    Triangulation-Based 3-D Imaging And Processing Method And
System.    5,546,189    5/19/1994    8/13/1996

GSI Group Corporation

   United States    Versatile Method And System For High Speed 3D Imaging Of
Microscopic Targets.    6,098,031    3/5/1998    8/1/2000

GSI Group Inc.

   United States    Waveguide Device With Mode Control And Pump Light
Confinement And Method of Using Same.    6,785,304    7/24/2001    8/31/2004

GSI Group Corporation

   United States    Wireless Chart Recorder System And Method.    7,135,987   
5/30/2003    11/14/2006

GSI Group Corporation

   United States    Methods And Systems For Thermal-Based Laser Processing A
Multi-Material Device    7,955,905    12/20/2006    6/7/2011

GSI Group Corporation

   United States    Rotary Device With Matched Expansion Ceramic Bearings.   
6,710,487    1/10/2001    3/23/2004



--------------------------------------------------------------------------------

Grantor

  

Country

  

Title

   Application/Publication,
Patent No.    Filing
Date    Issue Date

GSI Group Corporation

   United States    Capacitive Transducing With Feedback.    5,537,109   
5/28/1993    7/16/1996

GSI Group Corporation

   United States    Composite Rotor And Output Shaft For Galvanometer Motor And
Method Of Manufacture Thereof.    7,365,464    9/1/2004    4/29/2008

GSI Group Corporation

   United States    Controlled High Speed Reciprocating Angular Motion Actuator.
   6,448,673    6/1/2001    9/10/2002

GSI Group Corporation

   United States    Galvanometer Unit.    6,433,449    3/14/2002    8/13/2002

GSI Group Inc.

   United States    Galvanometer Unit.    6,380,649    11/2/1999    4/30/2002

GSI Group Corporation

   United States    Mirror Mounting Structures And Methods For Scanners
Employing Limited Rotation Motors.    7,471,432    4/11/2007    12/30/2008

GSI Group Corporation

   United States    Mirror Mounting Structures And Methods For Scanners
Employing Limited Rotation Motors.    7,212,325    11/23/2004    5/1/2007

GSI Group Corporation

   United States    Rotor Shaft For Limited Rotation Motor And Method Of
Manufacture Thereof.    7,262,535    12/17/2004    8/28/2007

GSI Group Corporation

   United States    Method And Apparatus For Reducing The Stress On Rotating
Shaft Bearings.    6,390,684    7/3/2001    5/21/2002

GSI Group Corporation

   United States    Method For A Galvanometer With Axial Symmetry And Improved
Bearing Design.    6,612,015    10/22/2001    9/2/2003

GSI Group Corporation

   United States    Method For Optimum Material Selection And Processing For
Dynamic Mirror Applications.    7,404,647    12/10/2004    7/29/2008

GSI Group Corporation

   United States    Method For Tuning The Resonant Frequency Of Crossed- Flexure
Pivot Galvanometers.    6,265,794    10/29/1999    7/24/2001



--------------------------------------------------------------------------------

Grantor

  

Country

  

Title

   Application/Publication,
Patent No.    Filing
Date    Issue Date

GSI Group Corporation

   United States    Monitoring Bearing Performance.    6,956,491    6/13/2003   
10/18/2005

GSI Group Corporation

   United States    Moving Magnet Optical Scanner With Novel Rotor Design.   
5,424,632    10/22/1992    6/13/1995

GSI Group Corporation

   United States    Optical Element For Scanning System And Method Of
Manufacture Thereof    6,749,309    9/27/2001    6/15/2004

GSI Group Corporation

   United States    Optical Position Transducer Systems And Methods Employing
Reflected Illumination For Limited Rotation Motor Systems.    7,820,956   
6/4/2007    10/26/2010

GSI Group Corporation

   United States    Rotary Optical Encoder Employing Multiple Sub-Encoders With
Common Reticle Substrate.    7,482,575    8/2/2007    1/27/2009

GSI Group Corporation

   United States    Smart Energy Emitting Head.    6,581,833    11/2/2001   
6/24/2003

GSI Group Corporation

   United States    Continuous Position Calibration For Servo Controlled Rotary
System.    6,768,100    10/29/2001    7/27/2004

GSI Group Corporation

   United States    System And Method For Diagnosing A Controller In A Limited
Rotation Motor System.    7,291,999    11/30/2006    11/6/2007

GSI Group Corporation

   United States    System And Method For High Power Laser Processing.   
7,672,343    7/07/2006    3/2/2010

GSI Group Corporation

   United States    Digital control servo system    7,421,308    1/26/2007   
9/2/2008

Continuum Electro-Optics, Inc.

   United States    System And Method For Providing Rotation Control In A
Limited Rotation Motor System.    7,649,288    9/24/2007    1/19/2010



--------------------------------------------------------------------------------

Grantor

  

Country

  

Title

   Application/Publication,
Patent No.    Filing
Date    Issue Date

GSI Group Corporation

   United States    Method And System For Triangulation-Based, 3-D Imaging
Utilizing An Angled Scanning Beam Of Radiant Energy.    5,617,209    4/27/1995
   4/1/1997

GSI Group Corporation

   United States    High-Speed Precision Positioning Apparatus.    6,144,118   
9/18/1998    11/07/2000

GSI Group Corporation

   United States    High-Speed, Precision, Laser-Based Method And System For
Processing Material Of One Or More Targets Within A Field.    6,777,645   
3/27/2002    8/17/2004

GSI Group Corporation

   United States    Laser Processing.    6,911,622    5/05/2003    6/28/2005

GSI Group Corporation

   United States    Link Processing With High Speed Beam Deflection.   
2009-0095722    9/18/2008    Not
Applicable

GSI Group Corporation

   United States    Method and system for high-speed, precise micromachining an
array of devices    7,871,903    12/22/2009    1/18/2011

GSI Group Corporation

   United States    Link processing with high speed beam deflection   
20090095722
12233476    9/18/2008    Not
Applicable

GSI Group Corporation

   United States    Method and system for high-speed precise laser trimming and
scan lens for use therein    20090321396
12499123    7/8/2009    Not
Applicable

GSI Group Corporation

   United States    Method and system for laser processing targets of different
types on a workpiece    20100237051
12793306    6/3/2010    Not
Applicable

GSI Group Corporation

   United States    Laser-based method and system for removing one or more
target link structures    20110062127
12950969    11/19/2010    Not
Applicable

GSI Group Corporation

   United States    Method and system for high-speed, precise micromachining an
array of devices    20110108534
13004710    1/11/2011    Not
Applicable



--------------------------------------------------------------------------------

Grantor

  

Country

  

Title

   Application/Publication,
Patent No.    Filing
Date    Issue Date

Cambridge Technology, Inc.

   United States    Optical position detector for determining the angular
position of a rotatable element    5,671,043    10/3/1995    9/23/1997

Cambridge Technology, Inc.

   United States    Axial led position detector for determining the angular
position of a rotatable element    5,844,673    4/17/1998    12/1/1998

Cambridge Technology, Inc.

   United States    Servo control system    7,414,379    10/12/2006    8/19/2008

Cambridge Technology, Inc.

   United States    Systems and methods of providing improved performance of
scanning mirrors coupled to limited rotation motors    20100271679
12764392    4/21/2010    Not
Applicable

Cambridge Technology, Inc.

   United States    Low cost long-life compact low wobble wide scan angle
taut-band resonant scanners with matched coefficients of thermal expansion and
interchangeable mirrors    20110181932
13009939    1/20/2011    Not
Applicable

Continuum Electro-Optics, Inc.

   United States    Mode Locked Laser With Variable Pulse Duration.    7,356,053
   10/16/2003    4/8/2008

Continuum Electro-Optics, Inc.

   United States    Laser Saturable Absorber And Passive Negative Feedback
Elements, And Method Of Producing Energy Output Therefrom.    6,546,027   
12/1/1999    4/8/2003

Continuum Electro-Optics, Inc.

   United States    Narrow Linewidth BBO Optical Parametric Oscillator Utilizing
Extraordinary Resonance.    5,406,409    3/30/1994    4/11/1995

Continuum-Electro-Optics, Inc.

   United States    Methods And Apparatus For An Improved Amplifier For Driving
A Non-Linear Load.    7,276,857    2/07/2005    10/02/2007



--------------------------------------------------------------------------------

Grantor

  

Country

  

Title

   Application/Publication,
Patent No.    Filing
Date    Issue Date

Continuum-Electro-Optics, Inc.

   United States    Methods And Apparatus For An Improved Amplifier For Driving
A Dynamic Load.    7,342,363    2/07/2005    3/11/2008

Continuum-Electro-Optics, Inc.

   United States    Power Supply System Method Of Use.    7,436,153    5/20/2005
   10/14/2008

Continuum-Electro-Optics, Inc.

   United States    Power Supply System Method Of Use.    7,394,205    5/20/2005
   7/1/2008

Control Laser Corporation

   United States    Method and system for exposing delicate structures of a
device encapsulated in a mold compound    20110089152
12580652    10/16/2009    Not
Applicable

GSI Group Limited

   United States    Air bearing    5,593,230    11/27/1995    1/14/1997

GSI Group Limited

   United States    Air bearing    6,024,493    5/6/1998    2/15/2000

GSI Group Limited

   United States    Rotary mirror assembly having spherical housing    6,1307,69
   10/2/1998    10/10/2000

GSI Group Limited

   United States    High speed drill holders    6,443,462    7/25/2001   
9/3/2002

GSI Group Limited

   United States    Hole forming system with ganged spindle set    6,960,050   
12/4/2001    11/1/2005

GSI Group Limited

   United States    Data storage disc holder having central shaft held by spring
loaded clamps against inclined surfaces when in disc gripping configuration   
7,367,038    12/12/2006    4/29/2008

GSI Group Limited

   United States    Cladding pumped fibre laser with a high degree of pump
isolation    20090251770
12470074    5/21/2009    Not
Applicable

GSI Group Limited

   United States    Laser systems and material processing    20090296748
12505003    7/17/2009    Not
Applicable

GSI Group Limited

   United States    System for delivering the output from an optical fibre   
20100124393
12633351    12/8/2009    Not
Applicable



--------------------------------------------------------------------------------

Grantor

  

Country

  

Title

   Application/Publication,
Patent No.    Filing
Date    Issue Date

GSI Group Limited

   United States    High speed drilling spindle with reciprocating ceramic shaft
and double-gripping centrifugal chuck    5997223    9/22/1998    12/7/1999

GSI Group Limited

   United States    High throughput hole forming system with multiple spindles
per station    6174271    5/11/1999    1/16/2001

GSI Group Limited

   United States    High speed drilling spindle with reciprocating shaft and
double-gripping centrifugal chuck    6227777    11/9/1999    5/8/2001

GSI Group Limited

   United States    Methods and systems for laser processing a workpiece and
methods and apparatus for controlling beam quality therein    7324571   
5/25/2006    1/29/2008

GSI Group Limited

   United States    Monitoring and controlling of laser operation    7331512   
11/29/2005    2/19/2008

GSI Group Limited

   United States    Optical fibre laser    7649914    4/1/2008    1/19/2010

GSI Group Limited

   United States    Device for coupling radiation into or out of an optical
fibre    7720340    12/22/2008    5/18/2010

GSI Group Limited

   United States    Fibre laser system    7839902    12/22/2008    11/23/2010

GSI Group Limited

   United States    Data storage disc carriers    7936535    4/20/2006   
5/3/2011

GSI Group Limited

   United States    Gas bearing spindles    20080178795
11911444    12/27/2007    Not
Applicable

GSI Group Limited

   United States    Cladding pumped fibre laser with a high degree of pump
isolation    20090251770
12470074    5/21/2009    Not
Applicable

GSI Group Limited

   United States    Optical fibre apparatus    6347178    11/1/1999    2/12/2002

GSI Group Limited

   United States    Laser rod pump chamber and method    6693940    11/13/2002
   2/17/2004



--------------------------------------------------------------------------------

Grantor

  

Country

  

Title

   Application/Publication,
Patent No.    Filing
Date    Issue Date

GSI Group Limited

   United States    Laser based material processing methods and scalable
architecture for material processing    6738396    11/13/2002    5/18/2004

GSI Group Limited

   United States    Method and system for laser welding    6750421    2/18/2003
   6/15/2004

GSI Group Corporation

   United States    Absolute Encoder Employing Linked Sub-Encoders And Beat
Track.    7,368,705    6/28/2007    5/06/2008

GSI Group Corporation

   United States    Absolute Encoder Employing Concatenated, Multi-Bit,
Interpolated Sub-Encoders.    7,253,395    11/17/2004    8/07/2007

GSI Group Corporation

   United States    Precision Material-Handling Robot Employing High-Resolution,
Compact Absolute Encoder.    7,321,113    5/25/2005    1/22/2008

GSI Group Corporation

   United States    Multi-Track Absolute Encode.    6,366,047    7/13/2000   
4/4/2002

GSI Group Corporation

   United States    Optical Position Encoder Having Alignment Indicators
Providing Quantitative Alignment Indications.    7,067,797    9/15/2004   
6/27/2006

GSI Group Corporation

   United States    Optical Encoder Having Slanted Optical Detector Elements For
Harmonic Suppression.    7,324,212    2/28/2007    1/29/2008

GSI Group Corporation

   United States    Multi Track Optical Encoder Employing Beam Divider.   
7,193,204    7/7/2003    3/20/2007

GSI Group Corporation

   United States    Interferometric Optical Position Encoder Employing Spatial
Filtering Of Diffraction Orders For Improved Accuracy.    7,480,060    8/8/2007
   1/20/2009

GSI Group Corporation

   United States    Encoder Self-Calibration Apparatus And Method.    6,897,435
   10/31/2002    5/24/2005



--------------------------------------------------------------------------------

Grantor

  

Country

  

Title

   Application/Publication,
Patent No.    Filing
Date    Issue Date

GSI Group Corporation

   United States    Encoder Scale Error Compensation Employed Comparison Among
Multiple Detectors.    7,126,109    6/14/2004    10/24/2006

GSI Group Corporation

   United States    Rotary Position Sensor With Offset Beam Generating Element
And Elliptical Detector Array.    7,183,537    12/16/2003    2/27/2007

GSI Group Corporation

   United States    Method Of Generating An Index Signal For An Optical Encoder.
   7,075,057    4/26/2005    7/11/2006

GSI Group Corporation

   United States    Optical Encoder With Burst Generator For Generating Burst
Output Signals.    7,193,205    4/23/2006    3/20/2007

GSI Group Corporation

   United States    Apparatus For Detecting Relative Movement.    5,559,600   
2/1/1995    9/24/1996

GSI Group Corporation

   United States    Apparatus For Detecting Relative Movement Wherein A
Detecting Means Is Positioned In A Region Of Natural Interference.    5,486,923
   2/24/1995    1/23/1996

GSI Group Corporation

   United States    Apparatus For Detecting Relative Movement Wherein A
Detecting Means Is Positioned In A Region Of Natural Interference.    5,646,730
   1/23/1996    7/8/1997

GSI Group Corporation

   United States    Scale Assembly For Optical Encoder Having Affixed Optical
Reference Markers.    7,343,693    11/9/2006    3/18/2008

GSI Group Corporation

   United States    Optical Track Sensing Device.    5,991,249    7/29/1997   
11/23/1999

GSI Group Corporation

   United States    Reference Point Talbot Encoder.    7,002,137    8/13/2002   
2/21/2006



--------------------------------------------------------------------------------

Grantor

  

Country

  

Title

   Application/Publication,
Patent No.    Filing
Date    Issue Date

Photo Research, Inc.

   United States    Apparatus With Multiple Light Detectors And Methods Of Use
And Manufacture.    7,897,912    5/25/2006    3/1/2011

Photo Research, Inc.

   United States    Synthetic Aperture Video Photometer System.    5,267,038   
12/30/1988    11/20/1993

Photo Research, Inc.

   United States    Multiaxis Photometric Inspection System & Method For Flat
Panel Displays.    6,111,243    1/30/1998    8/29/2000

Photo Research, Inc.

   United States    Led Measuring Device.    7,022,969    5/14/2004    4/4/2006

Quantronix Corporation

   United States    Fiber Delivery System With Enhanced Passive Fiber Protection
And Active Monitoring.    7,146,073    7/19/2004    12/5/2006

Quantronix Corporation

   United States    Mode-Locked Laser Method And Apparatus.    7,079,558   
11/30/2004    7/18/2006

Quantronix Corporation

   United States    Apparatus And Method For Measuring Intensity And Phase Of A
Light Pulse With An Interferometric Asymmetric Single-Shot Autocorrelator.   
6,801,318    4/30/2002    10/05/2004

Quantronix Corporation

   United States    Stackable Integrated Diode Packaging.    6,151,341   
5/27/1998    11/21/2000

Quantronix Corporation

   United States    Scalable Vertically Diode-Pumped Solid-State Lasers.   
6,075,803    5/27/1998    6/13/2000

Quantronix Corporation

   United States    Intra-Cavity And Inter-Cavity Harmonics Generation In
High-Power Lasers.    5,943,351    2/2/1998    8/24/1999

Quantronix Corporation

   United States    Laser Delivery System And Method For Photolithographic Mask
Repair.    6,341,009    2/24/2000    1/22/2002

Quantronix Corporation

   United States    Longitudinally Pumped Solid State Laser And Methods Of
Making And Using.    7,408,971    2/28/2006    8/05/2008



--------------------------------------------------------------------------------

Grantor

  

Country

  

Title

   Application/Publication,
Patent No.    Filing
Date    Issue Date

Synrad, Inc.

   United States    Laser Tube With External Adjustable Reactance For A Gas
Discharge RF-Excited Laser.    7,480,323    5/17/2007    1/20/2009

Synrad, Inc.

   United States    System And Method For Laser Beam Coupling Between Waveguide
And Optics.    6,603,794    9/5/2001    9/5/2003

Synrad, Inc.

   United States    Laser System And Method For Gain Medium With Output Beam
Transverse Profile Tailoring Longitudinal Strips.    6,614,826    5/5/2000   
9/2/2003

Synrad, Inc.

   United States    Laser System And Method For Beam Enhancement.    6,198,759
   12/27/1999    3/6/2001

Synrad, Inc.

   United States    Laser With Heat Transfer System And Method.    6,198,758   
12/27/1999    3/6/2001

Synrad, Inc.

   United States    Laser Assembly System And Method.    6,195,379    12/27/1999
   2/27/2001

Synrad, Inc.

   United States    All Metal Electrode Sealed Gas Laser.    5,953,360   
10/24/1997    9/14/1999

Synrad, Inc.

   United States    RF-Excited Gas Laser System.    5,602,865    11/14/1995   
2/11/1997

Licenses

 

Licensor

  

Licensee

   Patent Number(s)

GSI Group Corporation

   E.O. Technics Co., Ltd.    GSI/US - 6,501,061; 6,462,306; 6,657,159

GSI Group Corporation

   Virtek Vision International Inc.    GSI/US - 6,000,801

GSI Group Corporation

   Zygo Corporation    GSI/SG - 70348

GSI Group Corporation

   Prima U.S., Laserdyne Systems Division, Laserdyne Prima Inc.    GSI/US -
5,339,103; 5,340,962;
5,521,374; 5,850,068




--------------------------------------------------------------------------------

SCHEDULE 6.12

Guarantors

Cambridge Technology, Inc.

Continuum Electro-Optics, Inc.

Control Laser Corporation

Excel Technology, Inc.

Quantronix Corporation

Photo Research, Inc.

Synrad, Inc.

The Optical Corporation

MicroE Systems Corp.

MES International Inc.

GSI Group Limited



--------------------------------------------------------------------------------

SCHEDULE 7.02

Existing Indebtedness

 

  •  

Promissory Note issued by GSI Group Corporation to GSI Group Limited on
July 25th, 2008, maturing on July 25th, 2013 (Principal amount outstanding as of
August 24, 2011: GBP 12,500,000).

 

  •  

Promissory Note issued by GSI Group Corporation to GSI Group GmbH on July 25th,
2008, maturing on July 25th, 2013 (Principal amount outstanding as of August 24,
2011: EUR: 2,847,364).

 

  •  

Line of credit for Excel Technology Europe GmbH (“Excel GmbH”) for EUR 500,000
at Bayerische Hypo-und Vereinsbank AG (the “Bank”) pursuant to terms set forth
in a letter from the Bank to Excel GmbH dated March 4, 2009 (“Excel GmbH Line of
Credit”). Excel GmbH has drawn upon EUR 390,000 of this line of credit.

 

  •  

Guaranty by Excel Technology, Inc. to the Bank for the Excel GmbH Line of Credit
and overdraft facilities of Excel GmbH for EUR 511,291.88.

 

  •  

Obligations of GSI Group Limited pursuant to an offer made to the Trustees of
the GSI Group Limited UK Pension Scheme (“Scheme”) on May 14, 2010 to make a
lump sum of payment of GBP 1,000,000 and annual contributions of GBP 500,000
payable monthly pursuant to a recovery plan with respect towards the Scheme
deficit of GBP 8.453 million.

 

  •  

Promissory Note issued by Excel Laser Technology Private Limited to Excel
Technology, Inc. on November 21, 2005 maturing on March 31, 2014 (Principal
amount outstanding as of June 2011: $831,000).



--------------------------------------------------------------------------------

SCHEDULE 7.05

Certain Properties

None.



--------------------------------------------------------------------------------

SCHEDULE 11.02

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

BORROWER or GUARANTORS:

GSI Group Inc.

125 Middlesex Turnpike

Bedford, MA 01730

Attention: Chief Financial Officer

With a copy to:

GSI Group Inc.

125 Middlesex Turnpike

Bedford, MA 01730

Attention: Timothy Spinella

Telephone: 781-266-5681

Telecopier: 781-266-5122

Electronic Mail: tspinella@gsig.com

            And: treasury@gsig.com

Website Address: www.gsig.com

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

101 N. Tryon St.

Mail Code: NC1-001-04-39

Charlotte, NC 28255-0001

Attention: Robert Garvey

Telephone: 980-387-9468

Telecopier: 617-310-3288

Electronic Mail: robert.garvey@baml.com

Account No.: 1366212250600

Ref: GSI Group

ABA# 026009593

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

135 S LaSalle St.

Mail Code: IL4-135-05-41

Chicago, IL 60603

Attention: Angela Larkin

Telephone: 312-828-3882

Telecopier: 877-206-8409

Electronic Mail: angela.larkin@baml.com



--------------------------------------------------------------------------------

L/C ISSUER:

Bank of America, N.A.

0202 Trade Operations- Standy-bys

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, PA 18507

Attention: Alfonso Malave Jr.

Telephone: 570.330.4212

Telecopier: 570.330.4186

Electronic Mail: alfonzo.malave@baml.com

SWING LINE LENDER:

Bank of America, N.A.

101 N. Tryon St.

Mail Code: NC1-001-04-39

Charlotte, NC 28255-0001

Attention: Robert Garvey

Telephone: 980-387-9468

Telecopier: 617-310-3288

Electronic Mail: robert.garvey@baml.com

Account No.: 1366212250600

Ref: GSI Group

ABA# 026009593



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:                     ,             

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of October 19, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among GSI Group Corporation, a Michigan corporation (the
“Borrower”), GSI Group Inc., a company continued and existing under the laws of
the Province of New Brunswick, Canada, the other Guarantors from time to time
party thereto, the Lenders from time to time party thereto, Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender and Silicon
Valley Bank as Syndication Agent.

The undersigned hereby requests (select one):

¨ A Borrowing                                        ¨ A conversion or
continuation of Loans

 

  1. On                                                               (a
Business Day).

 

  2. In the amount of $                                        .

 

  3. Comprised of                                         .

                                           [Type of Committed Loan requested]

 

  4. For Eurodollar Rate Loans: with an Interest Period of              months.

The Revolving Credit Borrowing, if any, requested herein complies with the
provisos to the first sentence of Section 2.01(b) of the Agreement.

 

GSI GROUP CORPORATION By:     Name:   Title:  

 

A-1

Form of Committed Loan Notice



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

Date:                     ,             

 

To: Bank of America, N.A., as Swing Line Lender

  Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of October 19, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among GSI Group Corporation, a Michigan corporation (the
“Borrower”), GSI Group Inc., a company continued and existing under the laws of
the Province of New Brunswick, Canada, the other Guarantors from time to time
party thereto, the Lenders from time to time party thereto, Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender and Silicon
Valley Bank as Syndication Agent.

The undersigned hereby requests a Swing Line Loan:

 

  1. On                                                               (a
Business Day).

 

  2. In the amount of $                                        .

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

 

GSI GROUP CORPORATION By:     Name:   Title:  

 

B-1

Form of Swing Line Notice



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF REVOLVING CREDIT NOTE

_______________________

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                         or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Revolving Credit Loan from time to time made by the
Lender to the Borrower under that certain Credit Agreement, dated as of
October 19, 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, GSI Group
Inc., a company continued and existing under the laws of the Province of New
Brunswick, Canada, the other Guarantors from time to time party thereto, the
Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender and Silicon Valley Bank
as Syndication Agent.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement. Except as otherwise provided in Section 2.04(f) of the Agreement with
respect to Swing Line Loans, all payments of principal and interest shall be
made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein. This Revolving
Credit Note is also entitled to the benefits of the Guaranty and is secured by
the Collateral. Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Revolving Credit Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Revolving Credit
Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Revolving Credit Note and endorse thereon the
date, amount and maturity of its Revolving Credit Loans and payments with
respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.

This Note is a registered obligation, transferable only upon notation in the
Register, and no assignment hereof shall be effective until recorded therein.

[Remainder of page intentionally left blank]

 

C-1-1

Form of Revolving Credit Note



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

GSI GROUP CORPORATION By:     Name:   Title:  

 

C-1-2

Form of Revolving Credit Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest
Paid This
Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made By

                                                                               
                                                               

 

C-1-3

Form of Revolving Credit Note



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF TERM NOTE

_______________________

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                         or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of the Term Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement, dated as of October 19, 2011 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among the Borrower, GSI Croup, Inc., the other Guarantors from
time to time party thereto, the Lenders from time to time party thereto, Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender and
Silicon Valley Bank as Syndication Agent.

The Borrower promises to pay interest on the unpaid principal amount of the Term
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Term Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Term Note is also entitled to
the benefits of the Guaranty and is secured by the Collateral. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Term Note shall become,
or may be declared to be, immediately due and payable all as provided in the
Agreement. The Term Loan made by the Lender shall be evidenced by one or more
loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Term Note and endorse
thereon the date, amount and maturity of its Loan and payments with respect
thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

This Note is a registered obligation, transferable only upon notation in the
Register, and no assignment hereof shall be effective until recorded therein.

[Remainder of page intentionally left blank]

 

C-2-1

Form of Term Note



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

GSI GROUP CORPORATION By:     Name:   Title:  

 

C-2-2

Form of Term Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest
Paid This
Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made By

                                                                               
                                                               

 

C-2-3

Form of Term Note



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date             , __, 20__

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of October 19, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among GSI GROUP CORPORATION, a Michigan corporation (the
“Borrower”), GSI Group Inc., a company continued and existing under the laws of
the Province of New Brunswick, Canada (“Holdings”), the other Guarantors from
time to time party thereto, the Lenders from time to time party thereto, Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender and
Silicon Valley Bank as Syndication Agent.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                                       of Holdings,
and that, as such, he/she is authorized to execute and deliver this Certificate
to the Administrative Agent on the behalf of Holdings, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Holdings has delivered the year-end audited financial statements required by
Section 6.01(a) of the Agreement for the fiscal year of Holdings ended as of the
above date, together with the report and opinion of an independent certified
public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Holdings has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of Holdings ended as of
the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of Holdings and its Subsidiaries
in accordance with GAAP as at such date and for such period, subject only to
normal year-end audit adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the Loan
Parties during the accounting period covered by such financial statements.

3. A review of the activities of the Loan Parties during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Loan Parties performed and observed all
their Obligations under the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned, during such fiscal period each Loan
Party performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

—or—

 

D-1

Form of Compliance Certificate



--------------------------------------------------------------------------------

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

4. The representations and warranties of the Loan Parties contained in Article V
of the Agreement, and any representations and warranties of any Loan Party that
are contained in any document furnished at any time under or in connection with
the Loan Documents, are true and correct in all material respects on and as of
the date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in subsections (a) and
(b) of Section 5.05 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Agreement, including the statements in connection with which
this Compliance Certificate is delivered; provided that any representation and
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct in all respects on such respective
dates.

5. The financial covenant analyses and information set forth on Schedules 1 and
2 attached hereto are true and accurate on and as of the date of this
Certificate.

[Remainder of page intentionally left blank]

 

D-2

Form of Compliance Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
__________________, _________.

 

GSI GROUP INC. By:     Name:   Title:  

 

D-3

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                                      (“Statement
Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.    Section 7.10(a) – Consolidated EBITDA.       A.    Consolidated EBITDA for
four consecutive fiscal quarters ending on above date (“Subject Period”) (from
Schedule 2):      $                                  Minimum required (prior to
satisfaction of Burnoff Condition):      $40,000    II.    Section 7.10(b) –
Consolidated Leverage Ratio.       A.    Consolidated Funded Indebtedness at
Statement Date:      $                               B.    Consolidated EBITDA
for Subject Period (Line I.A above):      $                               C.   
Consolidated Leverage Ratio (Line II.A ÷ Line II.B):                   to 1.00
         Maximum permitted:      2.50 to 1.00   

 

D-4

Form of Compliance Certificate



--------------------------------------------------------------------------------

III.    Section 7.10(c) – Consolidated Fixed Charge Coverage Ratio.       A.   
Adjusted Consolidated EBITDA for Subject Period:          1.    Consolidated
EBITDA for Subject Period (Line I.A above):      $                              
   2.    Aggregate amount of all cash Capital Expenditures for Subject Period:
     $                                  3.    Aggregate amount of Federal,
state, local and foreign income taxes paid in cash for Subject Period:     
$                                  4.    Adjusted Consolidated EBITDA (Lines
III.A1 - 2 - 3):      $                               B.    Consolidated Fixed
Charges for Subject Period:          1.    Consolidated Interest Charges paid in
cash for Subject Period:      $                                  2.    Aggregate
scheduled amortization payments under Section 2.07(a) of the Agreement
(regardless of whether optional prepayments under Section 2.05(a) of the
Agreement were applied to such installments) for Subject Period, for so long as
any amounts are outstanding under the Term Loan Facility:     
$                                  3.    Aggregate principal amount of all other
regularly scheduled principal payments or redemptions or similar acquisitions
for value of outstanding debt for borrowed money (including regularly scheduled
payments under any Capitalized Leases, except for the portion of rent expense
under Capitalized Leases that is treated as interest in accordance with GAAP)
for Subject Period, but excluding any voluntary repayments and redemptions to
the extent refinanced through the incurrence of additional Indebtedness
otherwise expressly permitted under Section 7.02 of the Agreement:     
$                                  4.    Aggregate amount of all Restricted
Payments made pursuant to Section 7.06(d) or 7.06(e) of the Agreement for
Subject Period:      $                                  5.    Consolidated Fixed
Charges (Lines III.B1 + 2 + 3 + 4):      $                               C.   
Consolidated Fixed Charge Coverage Ratio (Line III.A4 ÷ Line III.B5):     
             to 1.00          Minimum required:      1.50 to 1.00   

 

D-1

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                                      (“Statement
Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

Consolidated EBITDA

(in accordance with the definition of Consolidated EBITDA as set forth in the
Agreement)

 

Consolidated EBITDA

   Quarter
Ended    Quarter
Ended    Quarter
Ended    Quarter
Ended    Twelve
Months
Ended

Consolidated Net Income

              

+ Consolidated Interest Charges

              

+ income taxes

              

+ depreciation expense

              

+ amortization expense

              

+ restructuring charges from operations and divestitures1

              

+ restructuring charges , fees and expenses in respect of other transactions2

              

+ Non-Cash Charges

              

- non-cash income

              

- earnings from equity-method investments

              

= Consolidated EBITDA

              

 

1 

not to exceed $10,000,000 in the aggregate during any Measurement Period from
the Closing Date through December 31, 2012 and not to exceed $5,000,000 in the
aggregate during any Measurement Period thereafter

 

2 

not to exceed $6,500,000 in the aggregate during any Measurement Period

 

D-2

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT E-1

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]3 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]4 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]5 hereunder are several and not joint.]6
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities7) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1. Assignor[s]:                                         

 

3 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

4 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

5 

Select as appropriate.

6 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

7 

Include all applicable subfacilities.

 

E-1-1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

      __________________ 2.    Assignee[s]:     __________________      
__________________

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3. Borrower: GSI Group Corporation, a Michigan corporation

 

4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement

 

5. Credit Agreement: Credit Agreement, dated as of October 19, 2011, among the
Borrower, GSI Group Inc., the other Guarantors from time to time party thereto,
the Lenders from time to time party thereto Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender and Silicon Valley Bank
as Syndication Agent

 

6. Assigned Interest[s]:

 

Assignor[s]8

 

Assignee[s]9

 

Facility

Assigned10

 

Aggregate

Amount of

Commitment/Loans

for all Lenders11

 

Amount of

Commitment/
Loans

Assigned

 

Percentage

Assigned of

Commitment/

Loans12

 

CUSIP

Number

    ________   $_____________   $___________   ____________%       ________  
$_____________   $___________   ____________%       ________   $_____________  
$___________   ____________%  

 

[7.

Trade Date:                         ]13

Effective Date:                             , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

8 

List each Assignor, as appropriate.

9 

List each Assignee, as appropriate.

10 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving Credit
Commitment”, “Term Loan Commitment”, etc.).

11 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

12 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

13 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

E-1-2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:       Title: ASSIGNEE [NAME OF ASSIGNEE] By:    
  Title:

 

[Consented to and]14 Accepted: BANK OF AMERICA, N.A., as
Administrative Agent By:       Title: [Consented to:]15 By:       Title:

 

14

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

15

To be added only if the consent of the Borrower and/or other parties (e.g. Swing
Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.

 

E-1-3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.06(b)(iii), (v),
(vi) and (vii) of the Credit Agreement (subject to such consents, if any, as may
be required under Section 11.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the

 

E-1-4

Form of Assignment and Assumption



--------------------------------------------------------------------------------

Effective Date and to [the][the relevant] Assignee for amounts which have
accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

E-1-5

Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF ADMINISTRATIVE QUESTIONNAIRE

See attached.

 

E-2-1

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

LOGO [g245081g55u72.jpg]

ADMINISTRATIVE DETAILS REPLY FORM – (US DOLLAR ONLY)

CONFIDENTIAL

 

1. Borrower or Deal
Name __________________________________________________________________________________

E-mail this document with your commitment letter
to: ______________________________________________________________

E-mail address of
recipient: ________________________________________________________________________________

 

 

 

2. Legal Name of Lender of Record for Signature
Page: _________________________________________________________

Markit Entity Identifier (MEI)
# ____________________________________________________________________________

Fund Manager Name (if
applicable) _________________________________________________________________________

Legal Address from Tax Document of Lender of Record:

Country ________________________________________________________________________________________________

Address ________________________________________________________________________________________________

City _________________________    State/Province _________________________    Country _________________________

 

 

 

3.      Domestic Funding Address:

  

4.      Eurodollar Funding Address:

   Street Address ________________________________________    Street
Address ______________________________________ Suite/ Mail
Code _______________________________________    Suite/ Mail
Code ____________________________________ City _____________________________   
State ____________    City ____________________________    State ____________
Postal Code _______________________    Country __________    Postal
Code _____________________    Country __________

 

 

 

5. Credit Contact Information:

Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution's
compliance procedures and applicable laws, including Federal and State
securities laws.

Primary Credit Contact:

First
Name _________________________________________________________________________________________________

Middle
Name ______________________________________________________________________________________________

Last
Name _________________________________________________________________________________________________

Title ______________________________________________________________________________________________________

Street
Address _______________________________________________________________________________________________

Suite/Mail
Code ________________________________________________________________________________________

City ________________________________________________________________________________________________________

State _______________________________________________________________________________________________________

Postal
Code _________________________________________________________________________________________________

Country ____________________________________________________________________________________________________

Office Telephone
# ___________________________________________________________________________________________

Office Facsimile
# ____________________________________________________________________________________________

Work E-Mail
Address _________________________________________________________________________________________

IntraLinks/SyndTrak __________________________________________________________________________________________

E-Mail
Address ______________________________________________________________________________________________

Secondary Credit Contact:

First
Name _________________________________________________________________________________________________

Middle
Name ______________________________________________________________________________________________

Last
Name _________________________________________________________________________________________________

Title ______________________________________________________________________________________________________

Street
Address _______________________________________________________________________________________________

Suite/Mail
Code _______________________________________________________________________________________

City ________________________________________________________________________________________________________

State _______________________________________________________________________________________________________

Postal
Code _________________________________________________________________________________________________

Country ____________________________________________________________________________________________________

Office Telephone
# ___________________________________________________________________________________________

Office Facsimile
# ____________________________________________________________________________________________

Work E-Mail
Address _________________________________________________________________________________________

IntraLinks/SyndTrak __________________________________________________________________________________________

E-Mail
Address ______________________________________________________________________________________________

 

  

 

1      05.2011   



--------------------------------------------------------------------------------

LOGO [g245081g55u72.jpg]

ADMINISTRATIVE DETAILS REPLY FORM – (US DOLLAR ONLY)

CONFIDENTIAL

 

 

Primary Operations Contact:    Secondary Operations Contact: First __________  
MI _______   Last ____________________    First _______________   MI ________  
Last _______________ Title _______________________________________________   
Title _______________________________________________ Street
Address _______________________________________    Street
Address _______________________________________ Suite/ Mail
Code _____________________________________    Suite/ Mail
Code _____________________________________ City _______________________________
  State __________    City _______________________________   State _________
Postal Code _________________________   Country _______    Postal
Code _________________________   Country _______ Telephone _________________  
Facsimile ________________    Telephone _________________  
Facsimile _______________ E-Mail Address ____________________________________   
E-Mail Address ____________________________________ IntraLinks/SyndTrak E-Mail
   IntraLinks/SyndTrak E-Mail
Address ___________________________________________   
Address ___________________________________________

Does Secondary Operations Contact need copy of notices?    ¨ YES    ¨ NO

 

Letter of Credit Contact:    Draft Documentation Contact or Legal Counsel:
First __________   MI _______   Last ____________________   
First _______________   MI ________   Last _______________
Title _______________________________________________   
Title _______________________________________________ Street
Address _______________________________________    Street
Address _______________________________________ Suite/ Mail
Code _____________________________________    Suite/ Mail
Code _____________________________________ City _______________________________
  State __________    City _______________________________   State _________
Postal Code _________________________   Country _______    Postal
Code _________________________   Country _______ Telephone _________________  
Facsimile ________________    Telephone _________________  
Facsimile _______________ E-Mail Address _____________________________________
   E-Mail Address _____________________________________

6.      Lender’s Fed Wire Payment Instructions:

Pay to:

Bank
Name ________________________________________________________________________________________

ABA
# ________________________________________________________________________________________________

City __________________________________________

   State _______________________________________

Account
# _________________________________________________________________________________________

Account
Name __________________________________________________________________________________

Attention ______________________________________________________________________________________________

 

 

 

7. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and Bankers’
Acceptance Fed Wire Payment Instructions (if applicable):

 

Pay to:

Bank
Name _________________________________________________________________________________________________

ABA
# _______________________________________________________________________________________________

City __________________________________________

   State _____________________________________

Account
# ___________________________________________________________________________________________

Account
Name _________________________________________________________________________________________

Attention ______________________________________________________________________________________________

Can the Lender’s Fed Wire Payment Instructions in Section 6 be used?    ¨
YES    ¨ NO

 

 

2      05.2011   



--------------------------------------------------------------------------------

LOGO [g245081g55u72.jpg]

ADMINISTRATIVE DETAILS REPLY FORM – (US DOLLAR ONLY)

CONFIDENTIAL

 

 

8. Lender’s Organizational Structure and Tax Status

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

 

Lender Taxpayer Identification Number (TIN):            -                      
                    Tax Withholding Form Delivered to Bank of America (check
applicable one):

¨  W-9             ¨  W-8BEN            ¨  W-8ECI  
          ¨  W-8EXP             ¨  W-8IMY

 

Tax Contact:    First ___________   MI _______   Last ____________________     
  Title ________________________________________________          Street
Address ________________________________________          Suite/ Mail
Code ______________________________________         
City _________________________________   State __________          Postal
Code ___________________________   Country ________         
Telephone __________________   Facsimile ________________        E-Mail
Address ________________________________________   

NON–U.S. LENDER INSTITUTIONS

1. Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on
Form W-8BEN for certain institutions claiming the benefits of a tax treaty with
the U.S. Please refer to the instructions when completing the form applicable to
your institution. In addition, please be advised that U.S. tax regulations do
not permit the acceptance of faxed forms. An original tax form must be
submitted.

2. Flow-Through Entities

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we require an original form W-9.

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

 

 

3      05.2011   



--------------------------------------------------------------------------------

LOGO [g245081g55u72.jpg]

ADMINISTRATIVE DETAILS REPLY FORM – (US DOLLAR ONLY)

CONFIDENTIAL

 

 

* Additional guidance and instructions as to where to submit this documentation
can be found at this link:

 

LOGO [g245081g00i58.jpg]   

Please mail or courier original form to: Matt Olesak

Credit Services Department. - Attn: Tax Desk

101 South Tryon Street. Mail Code: NC1-002-15-37

Charlotte, NC 28255

IRS Tax Form Toolkit   

To confirm form validity, you may send a version of the completed form to Matt
Olesak at

Fax: 704-208-1257        Phone 980-387-2469

E-mail: matt.olesak@baml.com

   Once validated, original form must be delivered to the Tax Desk as specified
above.

ALL PARTICPANTS MUST HAVE AN ORIGINAL AND VALID TAX FORM (EITHER A W-9 OR A W-8)
ON FILE WITH THE AGENT:

 

  •  

Domestic Investors

 

  •  

W-9: Request for Taxpayer Identification Number and Certification

 

  •  

Link to launch Form/Instructions: http://www.irs.gov/pub/irs-pdf/fw9.pdf

                       
                      http://www.irs.gov/pub/irs-pdf/iw9.pdf

 

  •  

Examples: Citibank, N.A., General Electric Credit Corporation, Wachovia Bank
National Association

 

  •  

Non-Domestic Investors will file one of four W-8 Forms

 

  •  

W-8ECI: Certificate of Foreign Person’s Claim for Exemption from Withholding on
Income Effectively Connected with the Conduct of a Trade or Business in the
United States

 

  •  

Link to launch Form/Instructions: http://www.irs.gov/pub/irs-pdf/fw8eci.pdf

                       
                      http://www.irs.gov/pub/irs-pdf/iw8eci.pdf

 

  •  

Example: loans booked with US branches of Foreign Banks like BNP Paribas, New
York Branch, Mizuho Corporate Bank, San Francisco Branch

 

  •  

W-8BEN: Certificate of Foreign Status of Beneficial Owner

 

  •  

“A beneficial owner solely claiming foreign status or treaty benefits”

 

  •  

Link to launch Form/Instructions: http://www.irs.gov/pub/irs-pdf/fw8ben.pdf

                       
                      http://www.irs.gov/pub/irs-pdf/iw8ben.pdf

 

  •  

Example: Loans booked with a foreign “person” such as BNP Paribas, Paris,
France, Allied Irish Bank, Dublin

Infrequently Used Forms Listed Below:

 

 

 

  •  

W-8IMY: Certificate of Foreign Intermediary, Foreign Flow-Through Entity, or
Certain U.S. Branches

 

  •  

“A person acting as an intermediary; a foreign partnership or foreign trust”.

 

  •  

If a non-qualified intermediary, it is quite likely you will also need to get a
withholding form from all of the entities that have an ownership share therein.

 

  •  

Link to launch Form/Instructions: http://www.irs.gov/pub/irs-pdf/fw8imy.pdf

                       
                      http://www.irs.gov/pub/irs-pdf/iw8imy.pdf

 

  •  

Example: Grand Cayman Asset Management LLC

 

  •  

W-8EXP: Certificate of Foreign Government or Other Foreign Organization

 

  •  

“A foreign government, international organization, foreign central of issue,
foreign tax-exempt organization, foreign private foundation, or government of a
U.S possession”

 

  •  

Link to launch Form/Instructions: http://www.irs.gov/pub/irs-pdf/fw8exp.pdf

                       
                      http://www.irs.gov/pub/irs-pdf/iw8exp.pdf

 

  •  

Example: UNESCO

 

 

Bank of America, N. A.

September, 2006

 

 

4      05.2011   



--------------------------------------------------------------------------------

LOGO [g245081g55u72.jpg]

ADMINISTRATIVE DETAILS REPLY FORM – (US DOLLAR ONLY)

CONFIDENTIAL

 

 

9. Bank of America’s Payment Instructions:

 

Pay to:    Bank of America, N.A.    ABA # 026009593    New York, NY    Account #
______________________    Attn: Corporate Credit Services    Ref:

 

 

5      05.2011   



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF GUARANTY SUPPLEMENT

GUARANTY SUPPLEMENT AND JOINDER AGREEMENT dated as of             , 20       (as
amended, restated, supplemented or otherwise modified, this “Agreement”), made
by [                    ], a [                    ] [corporation] (the “New
Guarantor”), in favor of Bank of America, N.A., as Administrative Agent (defined
below).

A. GSI Group Corporation, a Michigan corporation (the “Borrower”), GSI Group
Inc., a company continued and existing under the laws of the Province of New
Brunswick, Canada (“Holdings”), the other guarantors party thereto (along with
Holdings each, a “Guarantor”, and collectively, the “Guarantors”), the lenders
party thereto (the “Lenders”), the Swing Line Lender and L/C Issuer party
thereto, Bank of America, N.A., as administrative agent for the Lenders (in such
capacity, and together with its successors in such capacity, the “Administrative
Agent”) and Silicon Valley Bank, as Syndication Agent, are parties to a Credit
Agreement, dated as of October 19, 2011 (as modified, supplemented and in effect
from time to time, the “Credit Agreement”), providing, subject to the terms and
conditions thereof, for extensions of credit to be made by the Lenders to the
Borrower. Capitalized terms used but not defined herein are used as defined in
the Credit Agreement.

B. Pursuant to Section 6.12 of the Credit Agreement, the New Guarantor is
executing this Agreement to become a “Guarantor” under the Credit Agreement and
other Loan Documents.

NOW, THEREFORE, the New Guarantor hereby agrees as follows:

Section 1. Joinder as a Guarantor.

(a) Pursuant to Section 6.12 of the Credit Agreement, the New Guarantor hereby
agrees to become a “Guarantor” for all purposes of the Credit Agreement and
other Loan Documents, with the same force and effect as if it had been a
signatory to such Loan Documents on the execution dates of the Credit Agreement
and other Loan Documents.

(b) Without limiting the foregoing, the New Guarantor hereby, jointly and
severally with the other Guarantors, guarantees to each Lender and the
Administrative Agent and their respective successors and assigns the prompt
payment in full when due (whether at stated maturity, by acceleration or
otherwise) of all Obligations in the same manner and to the same extent as
provided in Article X of the Credit Agreement. In addition, the New Guarantor
hereby expressly assumes all obligations and liabilities of a Guarantor under
the Credit Agreement and other Loan Documents.

(c) The New Guarantor hereby (i) agrees to be bound as a Guarantor by all the
terms and provisions of the Credit Agreement and other Loan Documents with the
same force and effect as if it had been a signatory to such Loan Documents on
the execution dates of the Credit Agreement and other Loan Documents and (ii) as
of the date hereof, makes each of the

 

F-1

Form of Guaranty Supplement



--------------------------------------------------------------------------------

representations and warranties applicable to the Guarantors contained in the
Credit Agreement and other Loan Documents.

(d) Annexed hereto are supplements to certain schedules to the Credit Agreement
(as specified in Appendix A hereto) with respect to the New Guarantor. Such
supplements shall be deemed to be part of the Credit Agreement.

(e) Each reference to a “Guarantor” or “Loan Party” in the Credit Agreement and
other Loan Documents shall be deemed to include the New Guarantor.

Section 3. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement shall become effective when the Administrative
Agent shall have received a counterpart of this Agreement that bears the
signature of the New Guarantor. Delivery of an executed signature page to this
Agreement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement.

Section 4. Effect on Loan Documents. Except as expressly supplemented hereby,
the Credit Agreement and each other Loan Document shall each remain in full
force and effect.

Section 5. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS
THEREOF.

[signature pages follow]

 

F-2

Form of Guaranty Supplement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor has caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

[                                                                     
        ]. By:       Name:   Title:

 

F-3

Form of Guaranty Supplement



--------------------------------------------------------------------------------

APPENDIX A

SUPPLEMENTS TO SCHEDULES TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF HOLDINGS GUARANTY

See attached.



--------------------------------------------------------------------------------

GUARANTEE AGREEMENT

THIS GUARANTEE AGREEMENT (as amended, restated, supplemented, supplanted or
replaced, this “Guarantee”) is dated with effect as of this              day of
                        , 2011 and executed and delivered by GSI GROUP INC. (the
“Guarantor”) to and in favour of BANK OF AMERICA, N.A., in its capacity as
Administrative Agent for the benefit of itself and the other Secured Parties
under the Credit Agreement (as defined below) (the “Agent”).

RECITALS:

 

A. The Agent and the other Secured Parties have agreed to make certain
accommodations of credit available to GSI GROUP CORPORATION (the “Borrower”)
pursuant to the provisions of a credit agreement dated with effect as of the
date hereof between, inter alia, the Borrower and the Agent and the other
Secured Parties (as amended, supplemented, restated or replaced from time to
time, the “Credit Agreement”);

 

B. It is a requirement under the Credit Agreement that the Guarantor execute and
deliver this Guarantee; and

 

C. The Guarantor considers it in its best interests to provide this Guarantee.

NOW THEREFORE in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
the Guarantor, the Guarantor hereby covenants and agrees as follows.

ARTICLE 1

INTERPRETATION

 

1.1 Defined Terms

Capitalized terms used in this Guarantee but not defined have the meanings given
to them in the Credit Agreement. In this Guarantee, unless the context expressly
or by necessary implication otherwise requires, the following terms shall have
the meanings set forth below:

 

  (a) “Guarantor Security Documents” means the general security agreement
executed and delivered contemporaneously herewith and any other Loan Documents
held by the Agent, for itself and the other Secured Parties, from time to time
in respect of the Obligations under this Guarantee; and

 

  (b) “Intercorporate Indebtedness” has the meaning specified in Section 3.5.

 

1.2 Interpretation

 

  (a)

In this Guarantee the words “including”, “includes” and “include” mean
“including (or includes or include) without limitation”. The phrase “the
aggregate of”, “the total of”, “the sum of”, or a phrase of similar meaning
means “the aggregate (or total or sum), without duplication, of”. The expression
“Article”,



--------------------------------------------------------------------------------

  “Section” or other subdivision followed by a number mean and refer to the
specified Article, Section or other subdivision of this Guarantee.

 

  (b) Any reference in this Guarantee to gender includes all genders. Words
importing the singular number only include the plural and vice versa.

 

  (c) The division of this Guarantee into Articles, Sections and other
subdivisions and the insertion of headings are for convenient reference only and
are not to affect its interpretation.

 

  (d) Any schedules attached to this Guarantee form an integral part of it for
all purposes.

 

  (e) Except as otherwise provided in this Guarantee, any reference to this
Guarantee, any Loan Document or any Guarantor Security Document refers to this
Guarantee or such Loan Document or Guarantor Security Document as the same may
have been or may from time to time be amended, modified, extended, renewed,
restated, replaced or supplemented and includes all schedules to it. Except as
otherwise provided in this Guarantee, any reference in this Guarantee to a
statute refers to such statute and all rules and regulations made under it as
the same may have been or may from time to time be amended or re-enacted.

 

  (f) All references in this Guarantee to dollars, unless otherwise specifically
indicated, are expressed in the lawful currency of the Canada.

ARTICLE 2

GUARANTEE

 

2.1 Guarantee

The Guarantor irrevocably and unconditionally guarantees to the Agent and the
other Secured Parties the due and punctual payment, and the due performance,
whether at stated maturity, by acceleration or otherwise, of the Obligations.
The Guarantor agrees that the Obligations will be paid to the Agent and the
other Secured Parties strictly in accordance with their terms and conditions.

 

2.2 Indemnity

If any or all of the Obligations are not duly performed by the Borrower for any
reason whatsoever, the Guarantor will, as a separate and distinct obligation,
indemnify and save harmless the Agent and the other Secured Parties from and
against all losses resulting from the failure of the Borrower to duly perform
such Obligations.

 

2.3 Primary Obligation

If any or all of the Obligations are not duly performed by the Borrower or the
Agent and the other Secured Parties are not indemnified under Section 2.2, in
each case, for any reason whatsoever, such Obligations will, as a separate and
distinct obligation be performed by the

 

- 2 -



--------------------------------------------------------------------------------

Guarantor as primary obligor. The Guarantor may, by notice in writing delivered
to the Agent, with effect from and after the date that is thirty (30) days
following the date of receipt by the Agent of such notice, determine its
liability under this Guarantee in respect of liabilities thereafter incurred or
arising but not in respect of any liabilities theretofore incurred or arising
even though not then matured, provided, however, that notwithstanding receipt of
any such notice the Agent may fulfil any requirements of the Guarantor based on
agreements express or implied made prior to the receipt of such notice and any
resulting liabilities shall be covered by this Guarantee.

 

2.4 Absolute Liability

To the extent permitted by law, the Guarantor agrees that the liability of the
Guarantor hereunder is given on an unlimited basis, and is absolute and
unconditional irrespective of:

 

  (a) the lack of validity or enforceability of any terms of any of the Loan
Documents;

 

  (b) any contest by the Borrower or any other Person as to the amount of the
Obligations, the validity or enforceability of any terms of the Loan Documents
or the perfection or priority of any security granted to the Agent and the other
Secured Parties;

 

  (c) any defence, counter claim or right of set-off available to the Borrower
or any other Person;

 

  (d) any release, compounding or other variance of the liability of the
Borrower or any other Person liable in any manner under or in respect of the
Obligations or the extinguishment of all or any part of the Obligations by
operation of law;

 

  (e) any change in the time or times for, or place or manner or terms of
payment or performance of the Obligations or any consent, waiver, renewal,
alteration, extension, compromise, arrangement, concession, release, discharge
or other indulgences which the Agent or any of the other Secured Parties may
grant to the Borrower or any other Person;

 

  (f) any amendment or supplement to, or alteration or renewal of, or
restatement, replacement, refinancing or modification or variation of (including
any increase in the amounts available thereunder or the inclusion of an
additional borrower thereunder), or other action or inaction under, the Credit
Agreement, the other Loan Documents or any other related document or instrument,
or the Obligations;

 

  (g) any discontinuance, termination, reduction, renewal, increase, abstention
from renewing or other variation of any credit or credit facilities to, or the
terms or conditions of any transaction with, the Borrower or any other Person;

 

  (h)

any change in the ownership, control, name, objects, businesses, assets, capital
structure or constitution of the Borrower, the Guarantor and any other Loan
Party or any reorganization (whether by way of reconstruction, consolidation,

 

- 3 -



--------------------------------------------------------------------------------

  amalgamation, merger, transfer, sale, lease or otherwise) of the Borrower, the
Guarantor and any other Loan Party or their respective businesses;

 

  (i) any dealings with the security which the Agent on behalf of the other
Secured Parties holds or may hold pursuant to the terms and conditions of the
Loan Documents, including the taking, giving up or exchange of securities, their
variation or realization, the accepting of compositions and the granting of
releases and discharges;

 

  (j) any limitation of status or power, disability, incapacity or other
circumstance relating to the Borrower, the Guarantor and any other Loan Party or
any other Person, including any bankruptcy, insolvency, reorganization,
composition, adjustment, dissolution, liquidation, winding-up or other like
proceeding involving or affecting the Borrower, the Guarantor and any other or
any other Person or any action taken with respect to this Guarantee by any
trustee or receiver, or by any court, in any such proceeding, whether or not the
Guarantor shall have notice or knowledge of any of the foregoing;

 

  (k) the assignment of all or any part of the benefits of this Guarantee by the
Agent or any of the other Secured Parties;

 

  (l) any impossibility, impracticability, frustration of purpose, force majeure
or illegality of any Loan Document, or the occurrence of any change in the laws,
rules, regulations or ordinances of any jurisdiction or by any present or future
action of (i) any governmental entity that amends, varies, reduces or otherwise
affects, or purports to amend, vary, reduce or otherwise affect, any of the
Obligations or the obligations of the Guarantor under this Guarantee, or
(ii) any court order that amends, varies, reduces or otherwise affects any of
the Obligations;

 

  (m) any taking or failure to take security, any loss of, or loss of value of,
any security, or any invalidity, non-perfection or unenforceability of any
security held by the Agent or any of the other Secured Parties, or any exercise
or enforcement of, or failure to exercise or enforce, security, or irregularity
or defect in the manner or procedure by which the Agent or any of the other
Secured Parties realize on such security;

 

  (n) any application of any sums received to the Obligations, or any part
thereof, and any change in such application; and

 

  (o) any other circumstances which might otherwise constitute a defence
available to, or a discharge of, the Guarantor, the Borrower or any other Person
in respect of the Obligations or this Guarantee.

 

- 4 -



--------------------------------------------------------------------------------

ARTICLE 3

ENFORCEMENT

 

3.1 Remedies

Neither the Agent nor the other Secured Parties are bound to exhaust their
recourse against the Borrower or any other Person or realize on any security
they may hold in respect of the Obligations before being entitled to (i) enforce
payment and performance under this Guarantee or (ii) pursue any other remedy
against the Guarantor, and the Guarantor renounces all benefits of discussion
and division.

 

3.2 Amount of Obligations

Any account settled or stated by or between the Agent or any of the other
Secured Parties and the Borrower, or if any such account has not been settled or
stated immediately before demand for payment under this Guarantee, any account
stated by the Agent or any of the other Secured Parties shall, in the absence of
manifest error, be accepted by the Guarantor as conclusive evidence of the
amount of the Obligations which is due by the Borrower to the Agent or such
other Secured Party or remains unpaid by the Borrower to the Agent or such other
Secured Party.

 

3.3 Payment on Demand

The Guarantor will pay and perform the Obligations and pay all other amounts
payable by it to the Agent and the other Secured Parties under this Guarantee,
and the obligation to do so arises, immediately after demand for such payment or
performance is made in writing to it. The liability of the Guarantor bears
interest from the date of such demand at the rate or rates of interest then
applicable to the Obligations under and calculated in the manner provided in the
Credit Agreement (including any adjustment to give effect to the provisions of
the Interest Act (Canada)).

 

3.4 Costs and Expenses

The Guarantor is liable for and will pay on demand by the Agent and the other
Secured Parties any and all reasonable expenses, costs and charges incurred by
or on behalf of the Agent and the other Secured Parties in connection with this
Agreement, including all reasonable legal fees, courts costs, receivers or
remuneration and other expenses in connection with enforcing any of their rights
under any of the Loan Documents.

 

3.5 Assignment and Postponement

 

  (a) All obligations, liabilities and indebtedness of the Borrower or any other
Loan Party to the Guarantor of any nature whatsoever and all security therefor
(the “Intercorporate Indebtedness”) are assigned and transferred to the Agent,
for the benefit of itself and the other Secured Parties, as general, continuing
and collateral security for the Guarantor’s Obligations under this Guarantee and
postponed to the indefeasible payment and performance in full of all the
Obligations. Until the occurrence and during the continuance of an Event of
Default, the Guarantor may receive payments in respect of the Intercorporate

 

- 5 -



--------------------------------------------------------------------------------

  Indebtedness as permitted under the Credit Agreement. The Guarantor will not
assign all or any part of the Intercorporate Indebtedness to any Person other
than the Agent.

 

  (b) Upon the occurrence and during the continuance of an Event of Default, all
Intercorporate Indebtedness shall be, and shall be deemed to be, held in trust
for the Agent, for the benefit of itself and the other Secured Parties, and will
be collected, enforced or proved subject to, and for the purpose of, this
Guarantee. In such event, any payments received by the Guarantor in respect of
the Intercorporate Indebtedness shall be, and shall be deemed to be, held
exclusively in trust for the Agent, for the benefit of itself and the other
Secured Parties, and segregated from other funds and property held by the
Guarantor and immediately paid to the Agent, for the benefit of itself and the
other Secured Parties, on account of the Obligations.

 

  (c) The Intercorporate Indebtedness shall not be released or withdrawn by the
Guarantor without the prior written consent of the Agent. The Guarantor will not
allow a limitation period to expire on the Intercorporate Indebtedness or ask
for or obtain any security or negotiable paper for, or other evidence of, the
Intercorporate Indebtedness except for the purpose of delivering the same to the
Agent.

 

  (d) In the event of any insolvency, bankruptcy or other proceeding involving
the liquidation, arrangement, compromise, reorganization or other relief with
respect to the Borrower or its debts, the Guarantor will, upon the request of
the Agent, make and present a proof of claim or commence such other proceedings
against the Borrower on account of the Intercorporate Indebtedness as may be
reasonably necessary to establish the Guarantor’s entitlement to payment of any
Intercorporate Indebtedness. Such proof of claim or other proceeding must be
made or commenced prior to the earlier of (i) the day which is thirty (30) days
after notice requesting such action is delivered by or on behalf of the Agent to
the Guarantor, and (ii) the day which is ten (10) days preceding the date when
such proof of claim or other proceeding is required by applicable law to be made
or commenced. Such proof of claim or other proceeding must be in form and
substance acceptable to the Agent, acting reasonably.

 

  (e)

If the Guarantor fails to make and file such proof of claim or commence such
other proceeding in accordance with this Section, the Agent is irrevocably
authorized, empowered and directed and appointed the true and lawful attorney of
the Guarantor (but is not obliged) with full power of substitution (and which is
coupled with an interest) and with the power to exercise for and on behalf of
the Guarantor the following rights, upon the occurrence and during the
continuance of an Event of Default: (i) to make and present for and on behalf of
the Guarantor proofs of claims or other such proceedings against the Borrower on
account of the Intercompany Indebtedness, (ii) to demand, sue for, receive and
collect any and all dividends or other payments or disbursements made in respect
of the Intercompany Indebtedness in whatever form the same may be paid or issued
and

 

- 6 -



--------------------------------------------------------------------------------

  to apply the same on account of the Obligations, and (iii) to demand, sue for,
collect and receive each such payment and distribution and give acquittance
therefor and to file claims and take such other actions, in its own name or in
the name of the Guarantor or otherwise, as the Agent may deem necessary or
advisable to enforce their rights under this Guarantee.

 

  (f) The Guarantor will execute all subordinations, postponements, assignments
and other agreements as the Agent may reasonably request to more effectively
subordinate and postpone the Intercorporate Indebtedness to the payment and
performance of the Obligations.

 

  (g) The provisions of this Section 3.5 survive the termination of this
Guarantee and remain in full force and effect until (i) the Obligations and all
other amounts owing under the Loan Documents are indefeasibly paid and performed
in full; and (ii) the Agent and the other Secured Parties have no further
Obligations under any of the Loan Documents.

 

3.6 Suspension of Guarantor Rights

So long as there are any Obligations, the Guarantor shall not exercise any
rights which it may at any time have by reason of the performance of any of its
Obligations under this Guarantee (i) to be indemnified by the Borrower, (ii) to
claim contribution from any other Person, or (iii) subject to Section 3.8, to
take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of the Agent or any of the other Secured Parties under
any of the Loan Documents.

 

3.7 No Prejudice to Agent and Lender

Neither the Agent nor any of the other Secured Parties are prejudiced in any way
in the right to enforce any provision of this Guarantee by any act or failure to
act on the part of the Borrower or the Agent or any of the other Secured
Parties. The Agent and the other Secured Parties, may, at any time and from time
to time, in such manner as they determine is expedient, without any consent of,
or notice to, the Guarantor and without impairing or releasing the Obligations
of the Guarantor (i) change the manner, place, time or terms of payment or
performance of the Obligations, (ii) renew or alter the Obligations,
(iii) amend, vary, modify, supplement or replace any Loan Document or any other
related document or instrument, (iv) discontinue, reduce, renew, increase,
abstain from renewing or otherwise vary any credit or credit facilities to, any
transaction with, the Borrower or any other Person, (v) release, compound or
vary the liability of the Borrower or any other Person liable in any manner
under or in respect of the Obligations, (vi) take or abstain from taking
securities or collateral from any other Person, or from perfecting securities or
collateral of any other Person, (vii) exercise or enforce or refrain from
exercising or enforcing any right or security against the Borrower, the
Guarantor or any other Person, (viii) accept compromises or arrangement from any
Person, (ix) apply any sums from time to time received to the Obligations, or
any part thereof, and change any such application in whole or in part from time
to time, (x) otherwise deal with, or waive or modify their right to deal with,
any Person and security. In their dealings with the Borrower, the Agent and the
other Secured Parties

 

- 7 -



--------------------------------------------------------------------------------

need not enquire into the authority or power of any Person purporting to act for
or on behalf of the Borrower.

 

3.8 Rights of Subrogation

Any rights of subrogation acquired by the Guarantor by reason of payment under
this Guarantee shall not be exercised until the Obligations and all other
amounts due to the Agent and the other Secured Parties have been indefeasibly
paid and performed in full and such rights of subrogation shall be no greater
than the rights held by the Agent and the other Secured Parties. In the event
(i) of the liquidation, winding up or bankruptcy of the Borrower (whether
voluntary or compulsory), (ii) that the Borrower makes a bulk sale of any of its
assets within the meaning of any bulk sales or insolvency legislation, or
(iii) that the Borrower makes any composition with creditors or enters into any
scheme of arrangement, the Agent and the other Secured Parties have the right to
rank in priority to the Guarantor for its full claims in respect of the
Obligations and receive all dividends and other payments until its claims have
been indefeasibly paid in full. The Guarantor will continue to be liable, less
any payments made by it, for any balance which may be owing to the Agent or any
of the other Secured Parties by the Borrower. No valuation or retention of its
security by the Agent or any of the other Secured Parties shall, as between the
Agent or such Lender and the Guarantor, be considered as a purchase of such
security or as payment or satisfaction or reduction of all or any part of the
Obligations. If any amount is paid to the Guarantor at any time when all the
Obligations and other amounts due to the Agent or any of the other Secured
Parties have not been indefeasibly paid in full, the amount shall be, and shall
be deemed to be, held in trust exclusively for the benefit of the Agent or any
of the other Secured Parties and immediately paid to the Agent, for the benefit
of itself and the other Secured Parties, to be credited and applied to the
Obligations as it sees fit, whether matured or unmatured. The Guarantor has no
recourse against the Agent or any of the other Secured Parties for any
invalidity, non-perfection or unenforceability of any security held by the Agent
or any of the other Secured Parties or any irregularity or defect in the manner
or procedure by which the Agent or any of the other Secured Parties realizes on
such security.

 

3.9 No Set-off

To the fullest extent permitted by applicable law, the Guarantor shall make all
payments under this Guarantee without regard to any defence, adverse claim,
counter-claim or right of set-off available to it.

 

3.10 Successors of the Borrower

This Guarantee will not be revoked by any change in the constitution of the
Borrower and this Guarantee and the Guarantor Security Documents shall extend
and apply to any Person acquiring, or from time to time carrying on the business
of, or resulting from any amalgamation involving, the Borrower.

 

3.11 Continuing Guarantee and Continuing Obligations

The Obligations of the Guarantor hereunder are continuing obligations. Each of
Section 2.1, Section 2.2 and Section 2.3 extends to all present and future
Obligations, applies to and secures the ultimate balance of the Obligations due
or remaining due to the Agent or any of the other

 

- 8 -



--------------------------------------------------------------------------------

Secured Parties and is binding as a continuing obligation of the Guarantor until
the Agent releases the Guarantor in writing. This Guarantee shall continue to be
effective or be reinstated, as the case may be, if at any time any payment of
any of the Obligations is rescinded or must otherwise be returned by the Agent
or any of the other Secured Parties upon the insolvency, bankruptcy or
reorganization of the Borrower or otherwise, all as though the payment had not
been made.

 

3.12 Supplemental Security

This Guarantee is in addition and supplemental to and without prejudice to all
other guarantees, indemnities, obligations and security now held or which may
hereafter be held by the Agent or any of the other Secured Parties.

 

3.13 Security for Guarantee

The Guarantor acknowledges that this Guarantee is intended to secure payment and
performance of the Obligations and that the payment and performance of the
Obligations and the other obligations of the Guarantor under this Guarantee are
secured pursuant to the terms and provisions of the Guarantor Security
Documents.

 

3.14 Right of Set-off

Upon the occurrence and during the continuance of any Event of Default, the
Agent and the other Secured Parties are authorized by the Guarantor at any time
and from time to time and may, to the fullest extent permitted by applicable
law, set-off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by the Agent or any of the other Secured Parties to or for the credit or the
account of the Guarantor against any and all of the Obligations of the Guarantor
now or hereafter existing irrespective of whether or not (i) the Agent or any of
the other Secured Parties has made any demand under this Guarantee, or (ii) any
of the Obligations comprising the Obligations which are contingent or unmatured.
The rights of the Agent and the other Secured Parties under this Section 3.14
are in addition and without prejudice to and supplemental to other rights and
remedies which the Agent and the other Secured Parties may have.

 

3.15 Interest Act (Canada)

The Guarantor acknowledges that certain of the rates of interest applicable to
the Obligations may be computed on the basis of a period of less than 365 days.
For purposes of the Interest Act (Canada), whenever any interest is calculated
using a rate based on a period of less than 365 days, such rate determined
pursuant to such calculation, when expressed as an annual rate is equivalent to
(i) the applicable rate based on a period of less than 365 days, (ii) multiplied
by the actual number of days in the calendar year in which the period for such
interest is payable (or compounded) ends, and (iii) divided by the number of
days in the period that is less than 365 days.

 

- 9 -



--------------------------------------------------------------------------------

3.16 Taxes

 

  (a) All payments to the Agent and the other Secured Parties by the Guarantor
under this Guarantee or under any of the Guarantor Security Documents will be
made free and clear of and without deduction or withholding for any and all
Indemnified Taxes and Other Taxes unless such Taxes are required by applicable
Laws to be deducted or withheld. If the Guarantor is required by applicable law
to deduct or withhold any such Indemnified Taxes or Other Taxes from or in
respect of any amount payable under this Guarantee or under any of the Guarantor
Security Documents (i) the amount payable shall be increased (and for greater
certainty, in the case of interest, the amount of interest shall be increased)
as may be necessary so that after making all required deductions or withholdings
(including deductions or withholdings applicable to any additional amounts paid
under this Section 3.16), the Agent and the other Secured Parties receive an
amount equal to the amount they would have received if no such deduction or
withholding had been made, (ii) the Guarantor will make such deductions or
withholdings, and (iii) the Guarantor will immediately pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
applicable Laws.

 

  (b) The Guarantor agrees to immediately pay any and all Indemnified Taxes and
Other Taxes.

 

  (c) The Guarantor will indemnify the Agent and the other Secured Parties for
the full amount of Indemnified Taxes and Other Taxes paid by the Agent or any of
the other Secured Parties and any liability (including penalties, interest and
expenses) arising from or with respect to such Indemnified Taxes and Other
Taxes, whether or not they were correctly or legally asserted. Payment under
this indemnification will be made within thirty (30) days from the date the
Agent makes written demand for it. A certificate as to the amount of such
Indemnified Taxes or Other Taxes submitted to the Guarantor by the Agent or any
of the other Secured Parties is conclusive evidence, absent manifest error, of
the amount due from the Guarantor to the Agent or any of the other Secured
Parties.

 

  (d) The Guarantor will furnish to the Agent and the other Secured Parties the
original or a certified copy of a receipt evidencing payment of any and all
Indemnified Taxes and Other Taxes made by the Guarantor within thirty (30) days
after the date of any payment of such Indemnified Taxes and Other Taxes.

 

  (e) The provisions of this Section 3.16 survive the termination of this
Guarantee.

ARTICLE 4

GENERAL

 

4.1 Notices, etc

Any notice, direction or other communication given regarding the matters
contemplated by this Guarantee shall be given in accordance with the provisions
of the Credit Agreement.

 

- 10 -



--------------------------------------------------------------------------------

4.2 Further Assurances

 

  (a) The Guarantor will do all acts and things and execute and deliver, or
cause to be executed and delivered, all documents and instruments that the Agent
or any of the other Secured Parties may reasonably request to give full effect
to this Guarantee and to perfect and preserve the rights and powers of the Agent
and the other Secured Parties under this Guarantee, including any
acknowledgements and confirmations of this Guarantee and the Guarantor Security
Documents.

 

  (b) The Guarantor acknowledges and confirms that the Guarantor itself has
established its own adequate means of obtaining from the Borrower on a
continuing basis all information desired by the Guarantor concerning the
financial condition of the Borrower and that the Guarantor will look to the
Borrower and not to the Agent or any of the other Secured Parties, in order for
the Guarantor to keep adequately informed of changes in the Borrower’s financial
condition.

 

4.3 Successors and Assigns

This Guarantee is binding upon the Guarantor, its successors and assigns, and
enures to the benefit of the Agent and the other Secured Parties and their
successors and assigns. This Guarantee may be assigned by the Agent or any of
the other Secured Parties in accordance with the provisions of the Credit
Agreement. The Guarantor may not assign, transfer or delegate any of its rights
or obligations under this Guarantee without the prior written consent of the
Agent, which may be unreasonably withheld.

 

4.4 Amendment

This Guarantee may only be amended, supplemented or otherwise modified by
written agreement executed by the Agent and the Guarantor.

 

4.5 Waivers, etc.

 

  (a) No consent or waiver by the Agent in respect of this Guarantee is binding
unless made in writing and signed by an authorized officer of the Agent. Any
consent or waiver given under this Guarantee is effective only in the specific
instance and for the specific purpose for which given. No waiver of any of the
provisions of this Guarantee constitutes a waiver of any other provision.

 

  (b) A failure or delay on the part of the Agent or any of the other Secured
Parties in exercising a right under this Guarantee does not operate as a waiver
of, or impair, any right of the Agent and the other Secured Parties however
arising. A single or partial exercise of a right on the part of the Agent or any
of the other Secured Parties does not preclude any other or further exercise of
that right or the exercise of any other right by the Agent and the other Secured
Parties.

 

- 11 -



--------------------------------------------------------------------------------

4.6 Severability

If any court of competent jurisdiction from which no appeal exists or is taken,
determines that any provision of this Guarantee is illegal, invalid or
unenforceable, that provision will be severed from this Guarantee and the
remaining provisions will remain in full force and effect.

 

4.7 Application of Proceeds

All monies collected by the Agent and the other Secured Parties under this
Guarantee will be applied as provided in the Credit Agreement. To the extent any
other Loan Document requires proceeds of collateral under such Loan Document to
be applied in accordance with the provisions of this Guarantee, the Agent and
the other Secured Parties shall apply such proceeds in accordance with this
Section 4.7.

 

4.8 Governing Law

 

  (a) This Guarantee shall exclusively (without regard to any principle or rule
relating to conflicts of laws) be governed by, interpreted and enforced in
accordance with the laws of the Province of New Brunswick and the federal laws
of Canada applicable therein.

 

  (b) The Guarantor irrevocably attorns and submits to the non-exclusive
jurisdiction of any court of competent jurisdiction of the Province of New
Brunswick sitting in Saint John in any action or proceeding arising out of or
relating to this Guarantee and the other Loan Documents to which it is a party.
The Guarantor irrevocably waives objection to the venue of any action or
proceeding in such court or that such court provides an inconvenient forum.
Nothing in this Section 4.8 limits the right of the Agent or any of the other
Secured Parties to bring proceedings against the Guarantor in the courts of any
other jurisdiction.

 

  (c) The Guarantor hereby irrevocably consents to the service of any and all
process in any such action or proceeding by the delivery of copies of such
process to the Guarantor at the address of the Guarantor set out herein. Nothing
in this Section 4.8 affects the right of the Agent or any of the other Secured
Parties to serve process in any manner permitted by applicable law.

 

4.9 Paramountcy

In the event of any conflict or inconsistency with the provisions hereof and the
provisions of the Credit Agreement, the provisions of the Credit Agreement shall
prevail and govern but only to the extent of such conflict or inconsistency.

[SIGNATURE PAGE FOLLOWS]

 

- 12 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Guarantor has executed and delivered this Guarantee to
and in favour of the Agent, for the benefit of itself and the other Secured
Parties, under seal with effect as of the date first written above.

 

GSI GROUP INC.   By:         Name:   c/s   Authorized Signing Officer  

[Signature page to Guarantee]



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF SECURITY AGREEMENT

See attached.



--------------------------------------------------------------------------------

Execution Copy

SECURITY AGREEMENT

This SECURITY AGREEMENT (as amended, restated, supplemented, or otherwise
modified from time to time, this “Agreement”), dated as of October 19, 2011,
among the Persons listed on the signature pages hereof as “Grantors” and those
additional entities that hereafter become parties hereto by executing the form
of Joinder attached hereto as Annex 1 (each, a “Grantor” and collectively, the
“Grantors”), and BANK OF AMERICA, N.A., in its capacity as agent for the Secured
Parties (in such capacity, together with its successors and assigns in such
capacity, “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement of even date herewith (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”) by and among GSI Group Inc. (“Holdings”), GSI Group
Corporation, a Michigan corporation (the “Borrower”), the guarantors party
thereto, the lenders party thereto as “Lenders” (such Lenders, together with
their respective successors and assigns in such capacity, each, individually, a
“Lender” and, collectively, the “Lenders”), and the Administrative Agent, the
Lenders have agreed to make certain financial accommodations available to the
Borrower from time to time pursuant to the terms and conditions thereof; and

WHEREAS, Administrative Agent has agreed to act as agent for the benefit of the
Lenders and the other Secured Parties in connection with the transactions
contemplated by the Credit Agreement and this Agreement; and

WHEREAS, in order to induce the Lenders to enter into the Credit Agreement and
the other Loan Documents, and to induce the Secured Parties to make financial
accommodations to the Borrower as provided for in the Credit Agreement, the
other Loan Documents, the Secured Hedge Agreements and the Secured Cash
Management Agreements, Grantors have agreed to grant a continuing security
interest in and to the Collateral in order to secure the prompt and complete
payment, observance and performance of, among other things, the Secured
Obligations.

NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

1. Defined Terms. All initially capitalized terms used herein (including in the
preamble and recitals hereof) without definition shall have the meanings
ascribed thereto in the Credit Agreement. Any terms (whether capitalized or
lower case) used in this Agreement that are defined in the UCC shall be
construed and defined as set forth in the UCC unless otherwise defined herein or
in the Credit Agreement; provided, however, that to the extent that the UCC is
used to define any term used herein and if such term is defined differently in
different Articles of



--------------------------------------------------------------------------------

the UCC, the definition of such term contained in Article 9 of the UCC shall
govern. In addition to those terms defined elsewhere in this Agreement, as used
in this Agreement, the following terms shall have the following meanings:

(a) “Account” means an account (as that term is defined in Article 9 of the
UCC).

(b) “Account Debtor” means an account debtor (as that term is defined in the
UCC).

(c) “Administrative Agent” has the meaning specified therefor in the preamble to
this Agreement.

(d) “Agreement” has the meaning specified therefor in the preamble to this
Agreement.

(e) “Books” means books and records (including each Grantor’s Records
indicating, summarizing, or evidencing such Grantor’s assets (including the
Collateral) or liabilities, each Grantor’s Records relating to such Grantor’s
business operations or financial condition, and each Grantor’s goods or General
Intangibles related to such information).

(f) “Borrower” has the meaning specified therefor in the recitals to this
Agreement.

(g) “Cash Equivalents” has the meaning specified therefor in the Credit
Agreement.

(h) “Chattel Paper” means chattel paper (as that term is defined in the UCC),
and includes tangible chattel paper and electronic chattel paper.

(i) “Collateral” has the meaning specified therefor in Section 2.

(j) “Commercial Tort Claims” means commercial tort claims (as that term is
defined in the UCC), and includes those commercial tort claims listed on
Schedule 1.

(k) “Copyrights” means any and all rights in any works of authorship, including
(i) copyrights, (ii) copyright registrations and recordings thereof and all
applications in connection therewith including those listed on Schedule 2,
(iii) income, license fees, royalties, damages, and payments now and hereafter
due or payable under and with respect thereto, including payments under all
licenses entered into in connection therewith and damages and payments for past,
present, or future infringements thereof, (iv) the right to sue for past,
present, and future infringements thereof, and (v) all of each Grantor’s rights
corresponding thereto throughout the world.

(l) “Copyright Security Agreement” means each Copyright Security Agreement
executed and delivered by Grantors, or any of them, and Administrative Agent, in
substantially the form of Exhibit A.

 

2



--------------------------------------------------------------------------------

(m) “Credit Agreement” has the meaning specified therefor in the recitals to
this Agreement.

(n) “Deposit Account” means a deposit account (as that term is defined in the
UCC).

(o) “Equipment” means equipment (as that term is defined in the UCC).

(p) “Equity Interests” has the meaning specified therefor in the Credit
Agreement.

(q) “Event of Default” has the meaning specified therefor in the Credit
Agreement.

(r) “Excluded Accounts” shall mean any Deposit Account, Securities Account or
other account of any Grantor (and all cash, Cash Equivalents and other
securities or investments credited thereto or deposited therein) (A) used for
all or any of the following purposes: payroll, benefits, taxes, escrow, customs,
insurance impress accounts or other fiduciary purposes or compliance with legal
requirements, to the extent such legal requirements prohibit the granting of a
Lien thereon; (B) that does not have an individual daily balance in excess of
$250,000, or in the aggregate with each other account described in this clause
(B), in excess of $1,000,000; (C) the balance of which is swept at the end of
each Business Day into a Deposit Account or Securities Account subject to
Control Agreement, so long as such daily sweep is not terminated or modified
(other than to provide that the balance in such Deposit Account or Securities
Account is swept into another Deposit Account or Securities Account subject to a
Control Agreement) without the consent of the Administrative Agent; (D) that is
a trust account; or (E) to the extent that it is cash collateral for letters of
credit to the extent permitted by the Credit Agreement.

(s) “Excluded Asset” shall mean the following:

(i) voting Equity Interests of any CFC, solely to the extent that such Equity
Interests represents more than 66  2/3% of the outstanding voting Equity
Interests of such CFC;

(ii) any rights or interest in any contract, lease, permit, license, or license
agreement covering real or personal property of any Grantor if under the terms
of such contract, lease, permit, license, or license agreement, or applicable
law with respect thereto, the grant of a security interest or lien therein is
prohibited as a matter of law or under the terms of such contract, lease,
permit, license, or license agreement and such prohibition or restriction has
not been waived or the consent of the other party to such contract, lease,
permit, license, or license agreement has not been obtained; provided, that,
(A) the foregoing exclusions of this clause (ii) shall in no way be construed to
apply to the extent that any described prohibition or restriction is
unenforceable under Section 9-406, 9-407, 9-408, or 9-409 of the UCC or other
applicable law, and (B) immediately upon the ineffectiveness, lapse or
termination of any such prohibition or restriction, such rights or interests in
such contract, lease, permit, license, or license agreement shall cease to be an
“Excluded Asset;”

 

3



--------------------------------------------------------------------------------

(iii) Equity Interests in any Person to the extent not permitted by the terms of
such Person’s organizational or joint venture documents;

(iv) Equity Interests that are held by an Excluded Subsidiary that is not a Loan
Party;

(v) any United States intent-to-use trademark applications to the extent that,
and solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of any such intent-to-use trademark
applications or any registrations that issue therefrom under applicable federal
law, provided that upon submission and acceptance by the PTO of an amendment to
allege use pursuant to 15 U.S.C. Section 1060(a) (or any successor provision),
such intent-to-use trademark application shall be considered Collateral;

(vi) Excluded Accounts;

(vii) assets subject to certificates of title or ownership;

(viii) rolling stock;

(ix) Equipment or other assets owned by any Grantor that is subject to a Lien
securing Purchase Money Indebtedness or a Capital Lease, in each case, as
permitted by the Credit Agreement and for so long as such Equipment or other
asset is subject to such Lien securing Purchase Money Indebtedness or such
Capital Lease, if the contract or other agreement in which such Lien is granted
(or in the documentation providing for such Capital Lease) prohibits or requires
the consent or of any Person other than a Grantor as a condition to the creation
of any other Lien on such Equipment or other asset;

(x) any property (and any related rights and any related assets) that (i) would
otherwise be included in the Collateral, if such property (and any related
rights and any related assets) has been sold or otherwise transferred in
connection with a sale and leaseback transaction permitted by the Credit
Agreement, or (ii) is subject to any Permitted Lien and consists of property
(and any related rights and any related assets) subject to a sale and leaseback
transaction permitted by the Credit Agreement or general intangibles related
thereto (but only for so long as such Permitted Lien is in place);

(xi) any particular assets if the Administrative Agent in its sole discretion
determines that the burden, cost or consequences (including any material adverse
tax consequences) to Holdings, the Borrower or their respective Subsidiaries of
creating a pledge or security interest in such assets in favor of the
Administrative Agent for the benefit of the Secured Parties is excessive in
relation to the benefits to be obtained therefrom by the Secured Parties;

provided, that for the avoidance of doubt, “Excluded Assets” shall not include
any right to receive any payment of money or the proceeds, substitutions or
replacements of any Excluded Asset (unless such proceeds, substitutions or
replacements would constitute an Excluded Asset).

(t) “Fixtures” means fixtures (as that term is defined in the UCC).

 

4



--------------------------------------------------------------------------------

(u) “General Intangibles” means general intangibles (as that term is defined in
the UCC), and includes payment intangibles, contract rights, rights to payment,
rights under Swap Contracts (including the right to receive payment on account
of the termination (voluntarily or involuntarily) of any such Swap Contract),
rights arising under common law, statutes, or regulations, choses or things in
action, goodwill, Intellectual Property, Intellectual Property Licenses,
purchase orders, customer lists, monies due or recoverable from pension funds,
route lists, rights to payment and other rights under any royalty or licensing
agreements, including Intellectual Property Licenses, infringement claims,
pension plan refunds, pension plan refund claims, insurance premium rebates, tax
refunds, and tax refund claims, interests in a partnership or limited liability
company which do not constitute a security under Article 8 of the UCC, and any
other personal property other than Commercial Tort Claims, money, Accounts,
Chattel Paper, Deposit Accounts, goods, Investment Related Property, Negotiable
Collateral, and oil, gas, or other minerals before extraction.

(v) “Grantor” and “Grantors” have the respective meanings specified therefor in
the preamble to this Agreement.

(w) “Guaranty” has the meaning specified therefor in the Credit Agreement.

(x) “Hedge Obligations” means Obligations under Secured Hedge Agreements;

(y) “Holdings” has the meaning specified therefor in the recitals to this
Agreement.

(z) “Insolvency Proceeding” means any insolvency proceeding described in
Section 8.01(f) of the Credit Agreement.

(aa) “Intellectual Property” means any and all Patents, Copyrights, Trademarks,
trade secrets, know-how, inventions (whether or not patentable), algorithms,
software programs (including source code and object code), processes, product
designs, industrial designs, blueprints, drawings, data, customer lists, URLs
and domain names, specifications, documentations, reports, catalogs, literature,
and any other forms of technology or proprietary information of any kind,
including all rights therein and all applications for registration or
registrations thereof.

(bb) “Intellectual Property Licenses” means, with respect to any Grantor,
(i) any licenses or other similar rights provided to such Grantor in or with
respect to Intellectual Property owned or controlled by any other Person, and
(ii) any licenses or other similar rights provided to any other Person in or
with respect to Intellectual Property owned or licensed by such Grantor, in each
case, including (A) any software license agreements (other than license
agreements for commercially available off-the-shelf software that is generally
available to the public which have been licensed to a Grantor pursuant to
end-user licenses), (B) the license agreements listed on Schedule 3, and (C) any
rights the Secured Parties may have under this Agreement to use any of the
Intellectual Property of the Grantors in connection with the enforcement of
their rights under the Loan Documents.

(cc) “Inventory” means inventory (as that term is defined in the UCC).

 

5



--------------------------------------------------------------------------------

(dd) “Investment Related Property” means (i) any and all investment property (as
that term is defined in the UCC), and (ii) any and all of the following
(regardless of whether classified as investment property under the UCC): all
Pledged Interests, Pledged Operating Agreements, and Pledged Partnership
Agreements.

(ee) “Joinder” means each Joinder to this Agreement executed and delivered by
Administrative Agent and each of the other parties listed on the signature pages
thereto, in substantially the form of Annex 1.

(ff) “Lender” and “Lenders” have the respective meanings specified therefor in
the recitals to this Agreement.

(gg) “Loan Document” has the meaning specified therefor in the Credit Agreement.

(hh) “Negotiable Collateral” means letters of credit, letter-of-credit rights,
instruments, promissory notes, drafts and documents (as each such term is
defined in the UCC).

(ii) “Obligations” has the meaning specified therefor in the Credit Agreement.

(jj) “Patents” means patents and patent applications, including (i) the patents
and patent applications listed on Schedule 4, (ii) all continuations,
divisionals, continuations-in-part, re-examinations, reissues, and renewals
thereof, (iii) all income, license fees, royalties, damages and payments now and
hereafter due or payable under and with respect thereto, including payments
under all licenses entered into in connection therewith and damages and payments
for past, present, or future infringements thereof, (iv) the right to sue for
past, present, and future infringements thereof, and (v) all of each Grantor’s
rights corresponding thereto throughout the world.

(kk) “Patent Security Agreement” means each Patent Security Agreement executed
and delivered by Grantors, or any of them, and Administrative Agent, in
substantially the form of Exhibit B.

(ll) “Permitted Liens” means any of the Liens listed in Section 7.01 of the
Credit Agreement.

(mm) “Person” has the meaning specified therefor in the Credit Agreement.

(nn) “Pledged Debt” has the meaning specified therefor in Section 5(h).

(oo) “Pledged Equity” means each Person listed on Schedule 6, together with each
other Person, all or a portion of whose Equity Interests are acquired or
otherwise owned by a Grantor after the Closing Date. For the avoidance of doubt,
Pledged Equity shall not include voting Equity Interests of any CFC, solely to
the extent that such Equity Interests represents more than 66  2/3% of the
outstanding voting Equity Interests of such CFC.

(pp) “Pledged Interests” means all of each Grantor’s right, title and interest
in and to all of the Equity Interests now owned or hereafter acquired by such
Grantor, regardless of

 

6



--------------------------------------------------------------------------------

class or designation, including in all of the Pledged Equity, and all
substitutions therefor and replacements thereof, all proceeds thereof and all
rights relating thereto, also including any certificates representing the Equity
Interests, the right to receive any certificates representing any of the Equity
Interests, all warrants, options, share appreciation rights and other rights,
contractual or otherwise, in respect thereof and the right to receive all
dividends, distributions of income, profits, surplus, or other compensation by
way of income or liquidating distributions, in cash or in kind, and all cash,
instruments, and other property from time to time received, receivable, or
otherwise distributed in respect of or in addition to, in substitution of, on
account of, or in exchange for any or all of the foregoing in each case
constituting Collateral.

(qq) “Pledged Interests Addendum” means a Pledged Interests Addendum
substantially in the form of Exhibit C.

(rr) “Pledged Operating Agreements” means all of each Grantor’s rights, powers,
and remedies under the limited liability company operating agreements of each
Person comprising the Pledged Equity that are limited liability companies.

(ss) “Pledged Partnership Agreements” means all of each Grantor’s rights,
powers, and remedies under the partnership agreements of each Person comprising
the Pledged Equity that are partnerships.

(tt) “Proceeds” has the meaning specified therefor in Section 2.

(uu) “PTO” means the United States Patent and Trademark Office.

(vv) “Real Property” means any estates or interests in real property now owned
or hereafter acquired by any Grantor or any Subsidiary of any Grantor and the
improvements thereto.

(ww) “Records” means information that is inscribed on a tangible medium or which
is stored in an electronic or other medium and is retrievable in perceivable
form.

(xx) “Secured Obligations” means each and all of the following: (a) all of the
present and future obligations of each of the Grantors arising from, or owing
under or pursuant to, this Agreement, the Credit Agreement, or any of the other
Loan Documents (including any Guaranty) and (b) all other Obligations of
Borrower (including, in the case of each of clauses (a) and (b), reasonable
attorneys fees and expenses and any interest, fees, or expenses that accrue
after the filing of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any Insolvency Proceeding).

(yy) “Securities Account” means a securities account (as that term is defined in
the UCC).

(zz) “Security Interest” has the meaning specified therefor in Section 2.

(aaa) “Supporting Obligations” means supporting obligations (as such term is
defined in the UCC), and includes letters of credit and guaranties issued in
support of Accounts, Chattel Paper, documents, General Intangibles, instruments
or Investment Related Property.

 

7



--------------------------------------------------------------------------------

(bbb) “Trademarks” means any and all trademarks, trade names, registered
trademarks, trademark applications, service marks, registered service marks and
service mark applications, including (i) the registered trademarks, trademark
applications, registered service marks and service mark applications listed on
Schedule 5, (ii) all renewals thereof, (iii) all income, license fees,
royalties, damages and payments now and hereafter due or payable under and with
respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past or future infringements
or dilutions thereof, (iv) the right to sue for past, present and future
infringements and dilutions thereof, (v) the goodwill of each Grantor’s business
symbolized by the foregoing or connected therewith, and (vi) all of each
Grantor’s rights corresponding thereto throughout the world.

(ccc) “Trademark Security Agreement” means each Trademark Security Agreement
executed and delivered by Grantors, or any of them, and Administrative Agent, in
substantially the form of Exhibit D.

(ddd) “UCC” has the meaning specified therefor in the Credit Agreement.

(eee) “URL” means “uniform resource locator,” an internet web address.

(fff) “VIN” has the meaning specified therefor in Section 5(h).

2. Grant of Security. Each Grantor hereby unconditionally grants and pledges to
Administrative Agent, for the benefit of each of the Secured Parties, to secure
the Secured Obligations, a continuing security interest (hereinafter referred to
as the “Security Interest”) in all of such Grantor’s right, title, and interest
in and to the following, whether now owned or hereafter acquired or arising and
wherever located (the “Collateral”):

(a) all of such Grantor’s Accounts;

(b) all of such Grantor’s Books;

(c) all of such Grantor’s Chattel Paper;

(d) all of such Grantor’s Deposit Accounts;

(e) all of such Grantor’s Equipment and Fixtures;

(f) all of such Grantor’s General Intangibles;

(g) all of such Grantor’s Inventory;

(h) all of such Grantor’s Investment Related Property;

(i) all of such Grantor’s Negotiable Collateral;

(j) all of such Grantor’s Supporting Obligations;

(k) all of such Grantor’s Commercial Tort Claims;

 

8



--------------------------------------------------------------------------------

(l) all of such Grantor’s money, Cash Equivalents, or other assets of such
Grantor that now or hereafter come into the possession, custody, or control of
Administrative Agent (or its agent or designee) or any of the other Secured
Parties; and

(m) all of the proceeds (as such term is defined in the UCC) and products,
whether tangible or intangible, of any of the foregoing, including proceeds of
insurance or Commercial Tort Claims covering or relating to any or all of the
foregoing, and any and all Accounts, Books, Chattel Paper, Deposit Accounts,
Equipment, Fixtures, General Intangibles, Inventory, Investment Related
Property, Negotiable Collateral, Supporting Obligations, money, or other
tangible or intangible property resulting from the sale, lease, license,
exchange, collection, or other disposition of any of the foregoing, the proceeds
of any award in condemnation with respect to any of the foregoing, any rebates
or refunds, whether for taxes or otherwise, and all proceeds of any such
proceeds, or any portion thereof or interest therein, and the proceeds thereof,
and all proceeds of any loss of, damage to, or destruction of the above, whether
insured or not insured, and, to the extent not otherwise included, any
indemnity, warranty, or guaranty payable by reason of loss or damage to, or
otherwise with respect to any of the foregoing (the “Proceeds”). Without
limiting the generality of the foregoing, the term “Proceeds” includes whatever
is receivable or received when Investment Related Property or proceeds are sold,
exchanged, collected, or otherwise disposed of, whether such disposition is
voluntary or involuntary, and includes proceeds of any indemnity or guaranty
payable to any Grantor or Administrative Agent from time to time with respect to
any of the Investment Related Property.

Notwithstanding anything contained in this Agreement to the contrary, the term
“Collateral” shall not include any Excluded Asset.

3. Security for Secured Obligations. The Security Interest created hereby
secures the payment and performance of the Secured Obligations, whether now
existing or arising hereafter. Without limiting the generality of the foregoing,
this Agreement secures the payment of all amounts which constitute part of the
Secured Obligations and would be owed by Grantors, or any of them, to any of the
Secured Parties, but for the fact that they are unenforceable or not allowable
(in whole or in part) as a claim in any Insolvency Proceeding involving any
Grantor due to the existence of such Insolvency Proceeding.

4. Grantors Remain Liable. Anything herein to the contrary notwithstanding,
(a) each of the Grantors shall remain liable under the contracts and agreements
included in the Collateral, including the Pledged Operating Agreements and the
Pledged Partnership Agreements, to perform all of the duties and obligations
thereunder to the same extent as if this Agreement had not been executed,
(b) the exercise by Administrative Agent or any other Secured Party of any of
the rights hereunder shall not release any Grantor from any of its duties or
obligations under such contracts and agreements included in the Collateral, and
(c) none of the Secured Parties shall have any obligation or liability under
such contracts and agreements included in the Collateral by reason of this
Agreement, nor shall any of the Secured Parties be obligated to perform any of
the obligations or duties of any Grantors thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder. Until an Event of
Default shall occur and be continuing, except as otherwise provided in this
Agreement, the Credit Agreement, or any other Loan Document, Grantors shall have
the right to possession and

 

9



--------------------------------------------------------------------------------

enjoyment of the Collateral for the purpose of conducting the ordinary course of
their respective businesses, subject to and upon the terms hereof and of the
Credit Agreement and the other Loan Documents. Without limiting the generality
of the foregoing, it is the intention of the parties hereto that record and
beneficial ownership of the Pledged Interests, including all voting, consensual,
dividend, and distribution rights, shall remain in the applicable Grantor until
(i) the occurrence and continuance of an Event of Default and
(ii) Administrative Agent has notified the applicable Grantor of Administrative
Agent’s election to exercise such rights with respect to the Pledged Interests
pursuant to Section 15.

5. Representations and Warranties. Each Grantor hereby represents and warrants
to Administrative Agent, for the benefit of the Secured Parties, which
representations and warranties shall be true, correct, and complete, in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the Closing Date, and shall
be true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the date of the making of each Borrowing (or other extension of
credit) made thereafter, as though made on and as of the date of such Borrowing
(or other extension of credit) (except to the extent that such representations
and warranties relate solely to an earlier date, in which case such
representations and warranties shall be true, correct and complete in all
material respects as of such earlier date) and such representations and
warranties shall survive the execution and delivery of this Agreement:

(a) As of the Closing Date, the exact legal name of each of the Grantors is set
forth on the signature pages of this Agreement or a Joinder.

(b) Schedule 7 sets forth all Real Property owned by any of the Grantors as of
the Closing Date.

(c) As of the Closing Date: (i) Schedule 2 provides a complete and correct list
of all registered Copyrights owned by any Grantor and all applications for
registration of Copyrights owned by any Grantor; (ii) Schedule 3 provides a
complete and correct list of all Intellectual Property Licenses entered into by
any Grantor pursuant to which (A) any Grantor has provided any license or other
rights in Intellectual Property owned or controlled by such Grantor to any other
Person other than non-exclusive licenses granted in the ordinary course of
business or (B) any Person has granted to any Grantor any license or other
rights in Intellectual Property owned or controlled by such Person that is
material to the business of such Grantor, including any such material
Intellectual Property that is incorporated in any Inventory, software, or other
product marketed, sold, licensed, or distributed by such Grantor; (iii) Schedule
4 provides a complete and correct list of all issued Patents owned by any
Grantor and all applications for Patents owned by any Grantor; and (iv) Schedule
5 provides a complete and correct list of all registered Trademarks owned by any
Grantor and all applications for registration of Trademarks owned by any
Grantor.

(d)(i) each Grantor (A) owns or holds licenses in all Intellectual Property that
is necessary to the conduct of its business, and (B) has taken all reasonable
steps that such Grantor deems appropriate under the circumstances, using its
reasonable business judgment, to

 

10



--------------------------------------------------------------------------------

maintain the confidentiality of, and otherwise protect and enforce its rights
in, the Intellectual Property that is necessary in the conduct of such Grantor’s
business;

(ii) to each Grantor’s knowledge after reasonable inquiry, no Person has
infringed or misappropriated during the six years prior to the Closing Date or
is currently infringing or misappropriating any Intellectual Property rights
owned by such Grantor, in each case, that either individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect;

(iii)(A) to each Grantor’s knowledge after reasonable inquiry, (1) the operation
of such Grantor’s business and such Grantor’s use of Intellectual Property in
connection therewith, is not currently infringing or misappropriating any
Intellectual Property rights of any Person, and (2) no product manufactured,
used, distributed, licensed, or sold by or service provided by such Grantor is
currently infringing or misappropriating any Intellectual Property rights of any
Person, and (B) there are no pending, or to any Grantor’s knowledge after
reasonable inquiry, threatened infringement or misappropriation claims or
proceedings pending against any Grantor, and no Grantor has received any written
notice or other written communication of any actual or alleged infringement or
misappropriation of any Intellectual Property rights of any Person, in each
case, except where such infringement either individually or in the aggregate
could not reasonably be expected to have a Material Adverse Effect;

(iv) all registered Copyrights, registered Trademarks, and issued Patents that
are owned by such Grantor and necessary in to the conduct of its business are
subsisting and have not been adjudicated invalid or unenforceable and, to each
Grantor’s knowledge after reasonable inquiry, are in compliance in all material
respects with all legal requirements, filings, and payments and other actions
that are required to maintain such Intellectual Property in full force and
effect, and

(v) each Grantor has taken reasonable steps to maintain the confidentiality of
and otherwise protect and enforce its rights in all trade secrets owned by such
Grantor that are necessary in the business of such Grantor.

(e) This Agreement creates a valid security interest in the Collateral of each
Grantor, to the extent a security interest therein can be created under the UCC,
securing the payment of the Secured Obligations. Except to the extent a security
interest in the Collateral cannot be perfected by the filing of a financing
statement under the UCC, all filings and other actions necessary or desirable to
perfect and protect such security interest have been duly taken or will have
been taken upon the filing of financing statements listing each applicable
Grantor, as a debtor, and Administrative Agent, as secured party, in the
jurisdictions listed next to such Grantor’s name on Schedule 8. Upon the making
of such filings, Administrative Agent shall have a first priority perfected
security interest in the Collateral of each Grantor to the extent such security
interest can be perfected by the filing of a financing statement, subject to any
Permitted Liens. Upon filing of the Copyright Security Agreement with the United
States Copyright Office, filing of the Patent Security Agreement and the
Trademark Security Agreement with the PTO, and the filing of appropriate
financing statements in the jurisdictions listed on Schedule 8, as of the
Closing Date or the date of the last report updating Schedule 5.17 of the Credit
Agreement delivered pursuant to Section 6.02(h) of the Credit Agreement all
action necessary to

 

11



--------------------------------------------------------------------------------

perfect the Security Interest in and to each Grantor’s U.S. issued Patents, U.S.
registered Trademarks, and U.S. registered Copyrights (and applications
therefor) has been taken.

(f)(i) Except for the Security Interest created hereby, each Grantor is and will
at all times be the sole holder of record and the legal and beneficial owner,
free and clear of all Liens other than Permitted Liens, of the Pledged Interests
indicated on Schedule 6 as being owned by such Grantor and, when acquired by
such Grantor, any Pledged Interests acquired after the Closing Date; (ii) all of
the Pledged Interests are duly authorized, validly issued, fully paid and
nonassessable and the Pledged Interests constitute the percentage of the issued
and outstanding Equity Interests of the Pledged Equity of such Grantor
identified on Schedule 6 as supplemented or modified by any Pledged Interests
Addendum or any Joinder to this Agreement; (iii) such Grantor has the right and
requisite authority to pledge, the Investment Related Property pledged by such
Grantor to Administrative Agent as provided herein; (iv) all actions necessary
to perfect and establish the first priority of the Secured Parties’ Liens in the
Investment Related Property, and the proceeds thereof, have been duly taken,
upon (A) the execution and delivery of this Agreement; (B) the taking of
possession by Administrative Agent (or its agent or designee) of any
certificates representing the Pledged Interests, together with undated powers
(or other documents of transfer acceptable to Administrative Agent) endorsed in
blank by the applicable Grantor; (C) the filing of financing statements in the
applicable jurisdiction set forth on Schedule 8 for such Grantor with respect to
the Pledged Interests of such Grantor that are not represented by certificates,
and (D) with respect to any Securities Accounts, the delivery of Control
Agreements with respect thereto; and (v) each Grantor has delivered to and
deposited with Administrative Agent all certificates representing the Pledged
Interests owned by such Grantor to the extent such Pledged Interests are
represented by certificates, and undated powers (or other documents of transfer
acceptable to Administrative Agent) endorsed in blank with respect to such
certificates. None of the Pledged Interests owned or held by such Grantor has
been issued or transferred in violation of any securities registration,
securities disclosure, or similar laws of any jurisdiction to which such
issuance or transfer may be subject.

(g) No consent, approval, authorization, or other order or other action by, and
no notice to or filing with, any Governmental Authority or any other Person is
required (i) for the grant of a Security Interest by such Grantor in and to the
Collateral pursuant to this Agreement or for the execution, delivery, or
performance of this Agreement by such Grantor, or (ii) for the exercise by
Administrative Agent of the voting or other rights provided for in this
Agreement with respect to the Investment Related Property or the remedies in
respect of the Collateral pursuant to this Agreement, except as may be required
in connection with such disposition of Investment Related Property by laws
affecting the offering and sale of securities generally.

(h) To such Grantor’s knowledge, (i) there is no default, breach, violation, or
event of acceleration existing under any promissory note (as defined in the UCC)
constituting Collateral and pledged hereunder (the “Pledged Debt”) and (ii) no
event has occurred or circumstance exists which, with the passage of time or the
giving of notice, or both, would constitute a default, breach, violation, or
event of acceleration under the Pledged Debt. No Grantor that is an obligee
under any of the Pledged Debt has waived any default, breach, violation, or
event of acceleration under such Pledged Debt.

 

12



--------------------------------------------------------------------------------

(i) As to all limited liability company or partnership interests, issued under
any Pledged Operating Agreement or Pledged Partnership Agreement, each Grantor
hereby represents and warrants that the Pledged Interests issued pursuant to
such agreement (A) are not dealt in or traded on securities exchanges or in
securities markets, (B) do not by their terms provide that they are securities
governed by the Uniform Commercial Code of an applicable jurisdiction unless
such Grantor has taken such action as the Administrative Agent may request in
order to establish the Administrative Agent’s “control” (within the meaning of
Section 8-106 of the Uniform Commercial Code) over such Pledged Interests, and
(C) do not represent interests in issuers that are registered as investment
companies.

6. Covenants. Each Grantor, jointly and severally, covenants and agrees with
Administrative Agent that from and after the date of this Agreement and until
the date of termination of this Agreement in accordance with Section 22:

(a) Possession of Collateral. In the event that any Collateral, including
Proceeds, is evidenced by or consists of Negotiable Collateral, Investment
Related Property, or Chattel Paper, in each case, having a face amount of
$500,000 or more individually or $1,000,000 in the aggregate for all such
Negotiable Collateral, Investment Related Property, or Chattel Paper, the
Grantors shall promptly (and in any event within two (2) Business Days after
receipt thereof), notify Administrative Agent thereof, and if and to the extent
that perfection or priority of Administrative Agent’s Security Interest is
dependent on or enhanced by possession, the applicable Grantor, promptly (and in
any event within five (5) Business Days) after request by Administrative Agent,
shall take all steps to execute such other documents and instruments as shall be
requested by Administrative Agent or, if applicable, endorse and deliver
physical possession of such Negotiable Collateral, Investment Related Property,
or Chattel Paper to Administrative Agent, together with such undated powers (or
other relevant document of transfer acceptable to Administrative Agent) endorsed
in blank as shall be requested by Administrative Agent, and shall do such other
acts or things deemed necessary or desirable by Administrative Agent to protect
Administrative Agent’s Security Interest therein;

(b) Chattel Paper.

(i) Promptly (and in any event within five (5) Business Days) after request by
Administrative Agent, each Grantor shall take all steps reasonably necessary to
grant Administrative Agent control of all electronic Chattel Paper in accordance
with the UCC and all “transferable records” as that term is defined in
Section 16 of the Uniform Electronic Transaction Act and Section 201 of the
federal Electronic Signatures in Global and National Commerce Act as in effect
in any relevant jurisdiction, to the extent that the face amount of such
electronic Chattel Paper equals or exceeds $500,000 individually or $1,000,000
in the aggregate;

(ii) If any Grantor retains possession of any Chattel Paper or instruments
(which retention of possession shall be subject to the extent permitted hereby
and by the Credit Agreement), promptly upon the request of Administrative Agent,
such Chattel Paper and instruments shall be marked with the following legend:
“This writing and the obligations evidenced or secured hereby are subject to the
Security Interest of BANK OF AMERICA, N.A., as Administrative Agent for the
benefit of the Secured Parties”;

 

13



--------------------------------------------------------------------------------

(c) Control Agreements.

(i) To the extent required by the Credit Agreement, each Grantor shall obtain a
control agreement from each bank other than the Administrative Agent and its
Affiliates maintaining a Deposit Account that constitutes Collateral for such
Grantor;

(ii) To the extent required by the Credit Agreement, each Grantor shall obtain a
control agreement, from each issuer of uncertificated securities, securities
intermediary, or commodities intermediary issuing or holding any financial
assets or commodities that constitutes Collateral to or for any Grantor;

(iii) To the extent required by the Credit Agreement, each Grantor shall obtain
a control agreement with respect to all of such Grantor’s investment property;

(d) Letter-of-Credit Rights. If the Grantors (or any of them) are or become the
beneficiary of letters of credit having a face amount or value of $500,000
individually or $1,000,000 or more in the aggregate, then the applicable Grantor
or Grantors shall promptly (and in any event within five (5) Business Days after
becoming a beneficiary), notify Administrative Agent thereof and, promptly (and
in any event within two (2) Business Days) after request by Administrative
Agent, take all steps to enter into a tri-party agreement with Administrative
Agent and the issuer or confirming bank with respect to letter-of-credit rights
assigning such letter-of-credit rights to Administrative Agent and directing all
payments thereunder to Administrative Agent’s Account, all in form and substance
reasonably satisfactory to Administrative Agent;

(e) Commercial Tort Claims. If the Grantors (or any of them) obtain Commercial
Tort Claims having a value, or involving an asserted claim, in the amount of
$500,000 individually or $1,000,000 or more in the aggregate for all Commercial
Tort Claims, then the applicable Grantor or Grantors shall promptly (and in any
event within two (2) Business Days of obtaining such Commercial Tort Claim),
notify Administrative Agent upon incurring or otherwise obtaining such
Commercial Tort Claims and, promptly (and in any event within two (2) Business
Days) after request by Administrative Agent, amend Schedule 1 to describe such
Commercial Tort Claims in a manner that reasonably identifies such Commercial
Tort Claims and which is otherwise reasonably satisfactory to Administrative
Agent, and hereby authorizes the filing of additional financing statements or
amendments to existing financing statements describing such Commercial Tort
Claims, and agrees to do such other acts or things deemed necessary or desirable
by Administrative Agent to give Administrative Agent a first priority, perfected
security interest in any such Commercial Tort Claim subject only to Permitted
Liens;

(f) Intellectual Property.

(i) Each Grantor shall have the duty, with respect to Intellectual Property that
is necessary in the conduct of such Grantor’s business, to protect and
diligently enforce and defend at such Grantor’s expense such intellectual
property, including (A) to diligently enforce and defend, including promptly
suing for infringement, misappropriation, or dilution and to recover any and all
damages for such infringement, misappropriation, or dilution, and filing for
opposition, interference, and cancellation against conflicting intellectual
property

 

14



--------------------------------------------------------------------------------

rights of any Person, (B) to prosecute diligently any trademark application or
service mark application that is necessary in the conduct of such Grantor’s
business and part of the Trademarks pending as of the date hereof or hereafter
until the termination of this Agreement, (C) to prosecute diligently any patent
application that is necessary in the conduct of such Grantor’s business and part
of the Patents pending as of the date hereof or hereafter until the termination
of this Agreement, (D) to take all reasonable and necessary action to preserve
and maintain all of such Grantor’s Trademarks, Patents, Copyrights, Intellectual
Property Licenses, and its rights therein, including paying all maintenance fees
and filing of applications for renewal, affidavits of use, and affidavits of
non-contestability, and (E) to require all employees, consultants, and
contractors of each Grantor who were involved in the creation or development of
such Intellectual Property necessary in the conduct of such Grantor’s business
to sign agreements containing assignment of such Intellectual Property rights
and obligations of confidentiality. Each Grantor further agrees not to abandon
any Intellectual Property or Intellectual Property License that is necessary in
the conduct of such Grantor’s business. Each Grantor hereby agrees to take the
steps described in this Section 6(f)(i) with respect to all new or acquired
Intellectual Property to which it or any of its Subsidiaries is now or later
becomes entitled that is necessary in the conduct of such Grantor’s business;

(ii) Grantors acknowledge and agree that the Secured Parties shall have no
duties with respect to any Intellectual Property or Intellectual Property
Licenses of any Grantor. Without limiting the generality of this
Section 6(f)(ii), Grantors acknowledge and agree that no Secured Party shall be
under any obligation to take any steps necessary to preserve rights in the
Collateral consisting of Intellectual Property or Intellectual Property Licenses
against any other Person, but any Secured Party may do so at its option from and
after the occurrence and during the continuance of an Event of Default, and all
expenses incurred in connection therewith (including reasonable fees and
expenses of attorneys and other professionals) shall be at the sole expense of
the Borrower;

(iii) On each date on which a report supplementing Schedule 5.17 to the Credit
Agreement is delivered by Borrower pursuant to Section 6.02(h) of the Credit
Agreement, each Grantor shall provide Administrative Agent with any additional
Copyright Security Agreements, Trademark Security Agreements, or Patent Security
Agreements necessary to record with the PTO and the United States Copyright
Office the Secured Parties’ Lien on the U.S. issued Patents, U.S. registered
Trademarks, or U.S. registered Copyrights (and applications therefor) owned by
such Grantor and included in the Collateral;

(iv) Each Grantor shall take reasonable steps that such Grantor deems
appropriate under the circumstances, using its reasonable business judgment, to
maintain the confidentiality of, and otherwise protect and enforce its rights
in, the Intellectual Property that is necessary in the conduct of such Grantor’s
business; and

(v) No Grantor shall enter into any Intellectual Property License material to
the business of such Grantor to receive any license or rights in any
Intellectual Property of any other Person unless such Grantor has used
commercially reasonable efforts to not prohibit the assignment of or grant of a
security interest in such Intellectual Property License (and all rights of
Grantor thereunder) to the Administrative Agent (and any transferees of
Administrative Agent);

 

15



--------------------------------------------------------------------------------

(g) Investment Related Property.

(i) If any Grantor shall acquire, obtain, receive or become entitled to receive
any Pledged Interests after the Closing Date, it shall promptly (and in any
event within five (5) Business Days of acquiring or obtaining such Collateral)
deliver to Administrative Agent a duly executed Pledged Interests Addendum
identifying such Pledged Interests;

(ii) Upon the occurrence and during the continuance of an Event of Default,
following the request of Administrative Agent, all sums of money and property
paid or distributed in respect of the Investment Related Property that are
received by any Grantor shall be held by the Grantors in trust for the benefit
of Administrative Agent segregated from such Grantor’s other property, and such
Grantor shall deliver it forthwith to Administrative Agent in the exact form
received;

(iii) No Grantor shall make or consent to any amendment or other modification or
waiver with respect to any Pledged Interests, Pledged Operating Agreement, or
Pledged Partnership Agreement, or enter into any agreement or permit to exist
any restriction with respect to any Pledged Interests if the same is prohibited
pursuant to the Loan Documents;

(iv) Each Grantor agrees that it will cooperate with Administrative Agent in
obtaining all necessary approvals and making all necessary filings under
federal, state, local, or, with respect to Investment Related Property issued by
entities organized in England, Germany or Japan as of the Closing Date, foreign
law to effect the perfection of the Security Interest on the Investment Related
Property or to effect any sale or transfer thereof; and

(v) As to all limited liability company or partnership interests, issued under
any Pledged Operating Agreement or Pledged Partnership Agreement, each Grantor
hereby covenants that without the prior express written consent of the
Administrative Agent, it will not agree to any election by any partnership or
limited liability company, as applicable, to treat the Pledged Interests as
securities governed by the Uniform Commercial Code of any jurisdiction and in
any event will promptly notify the Administrative in writing if the
representation set forth in Section 5(i) hereof becomes untrue for any reason
and, in such event, take such action as the Administrative Agent make request in
order to establish the Administrative Agent’s “control” (within the meaning of
Section 8-106 of the Uniform Commercial Code) over such Pledged Interests;

(h) Transfers and Other Liens. Grantors shall not (i) sell, assign (by operation
of law or otherwise) or otherwise dispose of, or grant any option with respect
to, any of the Collateral, except as expressly permitted by the Credit Agreement
or this Agreement, or (ii) create or permit to exist any Lien upon or with
respect to any of the Collateral of any Grantor, except for Permitted Liens. The
inclusion of Proceeds in the Collateral shall not be deemed to constitute
Administrative Agent’s consent to any sale or other disposition of any of the
Collateral except as expressly permitted in this Agreement or the other Loan
Documents; and

(i) Pledged Debt. Without the prior written consent of Administrative Agent,
other than as permitted under Section 7.05 of the Credit Agreement, Grantors
will not (A) waive or release any payment obligation of any Person that is
obligated under any of the Pledged Debt,

 

16



--------------------------------------------------------------------------------

(B) take or omit to take any action or knowingly suffer or permit any action to
be omitted or taken, the taking or omission of which would result in any right
of offset against sums payable under the Pledged Debt, or (C) assign or
surrender their rights and interests under any of the Pledged Debt or terminate,
cancel, modify, change, supplement or amend the Pledged Debt.

7. Relation to Other Security Documents. The provisions of this Agreement shall
be read and construed with the other Loan Documents referred to below in the
manner so indicated.

(a) Credit Agreement. In the event of any conflict between any provision in this
Agreement and a provision in the Credit Agreement, such provision of the Credit
Agreement shall control.

(b) Patent, Trademark, Copyright Security Agreements. The provisions of the
Copyright Security Agreements, Trademark Security Agreements, and Patent
Security Agreements are supplemental to the provisions of this Agreement, and
nothing contained in the Copyright Security Agreements, Trademark Security
Agreements, or the Patent Security Agreements shall limit any of the rights or
remedies of Administrative Agent hereunder. In the event of any conflict between
any provision in this Agreement and a provision in a Copyright Security
Agreement, Trademark Security Agreement or Patent Security Agreement, such
provision of this Agreement shall control.

8. Further Assurances.

(a) Each Grantor agrees that from time to time, at its own expense, such Grantor
will promptly execute and deliver all further instruments and documents, and
take all further action, that Administrative Agent may reasonably request, in
order to perfect and protect the Security Interest granted hereby, to create,
perfect or protect the Security Interest purported to be granted hereby or to
enable Administrative Agent to exercise and enforce its rights and remedies
hereunder with respect to any of the Collateral; provided, however, that except
to the extent required pursuant to the terms of Section 6.12(c) of the Credit
Agreement, no Grantor shall be required to execute or deliver any instruments or
documents, or take any other actions to perfect the Security Interest granted
hereby in any non-U.S. Intellectual Property.

(b) Each Grantor authorizes the filing by Administrative Agent of financing or
continuation statements, or amendments thereto, and such Grantor will execute
and deliver to Administrative Agent such other instruments or notices, as
Administrative Agent may reasonably request, in order to perfect and preserve
the Security Interest granted or purported to be granted hereby; provided,
however, that except to the extent required pursuant to the terms of
Section 6.12(c) of the Credit Agreement, no Grantor shall be required to execute
or deliver any instruments or documents, or take any other actions to perfect
the Security Interest granted hereby in any non-U.S. Intellectual Property.

(c) Each Grantor authorizes Administrative Agent at any time and from time to
time to file, transmit, or communicate, as applicable, financing statements and
amendments (i) describing the Collateral as “all personal property of debtor” or
“all assets of debtor” or words of similar effect, (ii) describing the
Collateral as being of equal or lesser scope or with greater detail, or
(iii) that contain any information required by part 5 of Article 9 of the UCC
for the

 

17



--------------------------------------------------------------------------------

sufficiency or filing office acceptance. Each Grantor also hereby ratifies any
and all financing statements or amendments previously filed by Administrative
Agent in any jurisdiction.

(d) Each Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement filed in connection with this Agreement without the prior written
consent of Administrative Agent, subject to such Grantor’s rights under
Section 9-509(d)(2) of the UCC.

(e) Except upon five (5) Business Days’ prior written notice to the
Administrative Agent and delivery to the Administrative Agent of all documents
reasonably requested by the Administrative Agent to maintain the validity,
perfection and priority of the security interests provided for herein, such
Grantor shall not (i) change its jurisdiction of organization or its location,
in each case from that referred to on Schedule 8 or (ii) change its legal name
or organizational identification number, if any, or corporation, limited
liability company, partnership or other organizational structure to such an
extent that any financing statement filed in connection with this Agreement
would become misleading.

9. Administrative Agent’s Right to Perform Contracts, Exercise Rights, etc. Upon
the occurrence and during the continuance of an Event of Default, Administrative
Agent (or its designee) (a) may proceed to perform any and all of the
obligations of any Grantor contained in any contract, lease, or other agreement
and exercise any and all rights of any Grantor therein contained as fully as
such Grantor itself could (to the extent permissible under such contract, lease
or other agreement) and (b) shall have the right to request that any Equity
Interests that are pledged hereunder be registered in the name of Administrative
Agent or any of its nominees.

10. Administrative Agent Appointed Attorney-in-Fact. Each Grantor hereby
irrevocably appoints Administrative Agent its attorney-in-fact, with full
authority in the place and stead of such Grantor and in the name of such Grantor
or otherwise, at such time as an Event of Default has occurred and is continuing
under the Credit Agreement, to take any action and to execute any instrument
which Administrative Agent may reasonably deem necessary or advisable to
accomplish the purposes of this Agreement, including:

(a) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in connection
with the Accounts or any other Collateral of such Grantor;

(b) to receive and open all mail addressed to such Grantor and to notify postal
authorities to change the address for the delivery of mail to such Grantor to
that of Administrative Agent;

(c) to receive, indorse, and collect any drafts or other instruments, documents,
Negotiable Collateral or Chattel Paper;

(d) to file any claims or take any action or institute any proceedings which
Administrative Agent may deem necessary or desirable for the collection of any
of the Collateral of such Grantor or otherwise to enforce the rights of
Administrative Agent with respect to any of the Collateral;

 

18



--------------------------------------------------------------------------------

(e) to repair, alter, or supply goods, if any, necessary to fulfill in whole or
in part the purchase order of any Person obligated to such Grantor in respect of
any Account of such Grantor;

(f) to use such Grantor’s Intellectual Property in accordance with and subject
to Section 16(b), without liability for royalties or any other charge; and

(g) Administrative Agent, on behalf of the Secured Parties, shall have the
right, but shall not be obligated, to bring suit in its own name to enforce such
Grantor’s rights in the Intellectual Property and Intellectual Property Licenses
and, if Administrative Agent shall commence any such suit, the appropriate
Grantor shall, at the request of Administrative Agent, do any and all lawful
acts and execute any and all proper documents reasonably required by
Administrative Agent in aid of such enforcement.

To the extent permitted by law, each Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof. This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.

11. Administrative Agent May Perform. If any Grantor fails to perform any
agreement contained herein, Administrative Agent may itself perform, or cause
performance of, such agreement, and the reasonable expenses of Administrative
Agent incurred in connection therewith shall be payable, jointly and severally,
by Grantors.

12. Administrative Agent’s Duties. The powers conferred on Administrative Agent
hereunder are solely to protect Administrative Agent’s interest in the
Collateral, for the benefit of the Secured Parties, and shall not impose any
duty upon Administrative Agent to exercise any such powers. Except for the safe
custody of any Collateral in its actual possession and the accounting for moneys
actually received by it hereunder, Administrative Agent shall have no duty as to
any Collateral or as to the taking of any necessary steps to preserve rights
against prior parties or any other rights pertaining to any Collateral.
Administrative Agent shall be deemed to have exercised reasonable care in the
custody and preservation of any Collateral in its actual possession if such
Collateral is accorded treatment substantially equal to that which
Administrative Agent accords its own property.

13. Collection of Accounts, General Intangibles and Negotiable Collateral. At
any time upon the occurrence and during the continuance of an Event of Default,
Administrative Agent or Administrative Agent’s designee may, (a) notify Account
Debtors of any Grantor that the Accounts, General Intangibles, Chattel Paper or
Negotiable Collateral of such Grantor have been assigned to Administrative
Agent, for the benefit of the Secured Parties, or that Administrative Agent has
a security interest therein, and (b) collect the Accounts, General Intangibles
and Negotiable Collateral of any Grantor directly, and any collection costs and
expenses shall constitute part of such Grantor’s Secured Obligations under the
Loan Documents.

14. Disposition of Pledged Interests by Administrative Agent. None of the
Pledged Interests existing as of the date of this Agreement are, and none of the
Pledged Interests hereafter acquired on the date of acquisition thereof will be,
registered or qualified under the various federal or state securities laws of
the United States and disposition thereof after an Event of

 

19



--------------------------------------------------------------------------------

Default may be restricted to one or more private (instead of public) sales in
view of the lack of such registration. Each Grantor understands that in
connection with such disposition, Administrative Agent may approach only a
restricted number of potential purchasers and further understands that a sale
under such circumstances may yield a lower price for the Pledged Interests than
if the Pledged Interests were registered and qualified pursuant to federal and
state securities laws and sold on the open market. Each Grantor, therefore,
agrees that: (a) if Administrative Agent shall, pursuant to the terms of this
Agreement, sell or cause the Pledged Interests or any portion thereof to be sold
at a private sale, Administrative Agent shall have the right to rely upon the
advice and opinion of any nationally recognized brokerage or investment firm
(but shall not be obligated to seek such advice and the failure to do so shall
not be considered in determining the commercial reasonableness of such action)
as to the best manner in which to offer the Pledged Interest or any portion
thereof for sale and as to the best price reasonably obtainable at the private
sale thereof; and (b) such reliance shall be conclusive evidence that
Administrative Agent has handled the disposition in a commercially reasonable
manner.

15. Voting and Other Rights in Respect of Pledged Interests.

(a) Upon the occurrence and during the continuation of an Event of Default,
(i) Administrative Agent may, at its option, and with two (2) Business Days
prior notice to any Grantor, and in addition to all rights and remedies
available to Administrative Agent under any other agreement, at law, in equity,
or otherwise, exercise all voting rights, or any other ownership or consensual
rights (including any dividend or distribution rights) in respect of the Pledged
Interests owned by such Grantor, but under no circumstances is Administrative
Agent obligated by the terms of this Agreement to exercise such rights, and
(ii) if Administrative Agent duly exercises its right to vote any of such
Pledged Interests, each Grantor hereby appoints Administrative Agent, such
Grantor’s true and lawful attorney-in-fact and IRREVOCABLE PROXY to vote such
Pledged Interests in any manner Administrative Agent deems advisable for or
against all matters submitted or which may be submitted to a vote of
shareholders, partners or members, as the case may be. The power-of-attorney and
proxy granted hereby is coupled with an interest and shall be irrevocable.

(b) For so long as any Grantor shall have the right to vote the Pledged
Interests owned by it, such Grantor covenants and agrees that it will not,
without the prior written consent of Administrative Agent, vote or take any
consensual action with respect to such Pledged Interests which would materially
adversely affect the rights of Administrative Agent, the other Secured Parties,
or the value of the Pledged Interests.

16. Remedies. Upon the occurrence and during the continuance of an Event of
Default:

(a) Administrative Agent may, and, at the instruction of the Required Lenders,
shall exercise in respect of the Collateral, in addition to other rights and
remedies provided for herein, in the other Loan Documents, or otherwise
available to it, all the rights and remedies of a secured party on default under
the UCC or any other applicable law. Without limiting the generality of the
foregoing, each Grantor expressly agrees that, in any such event, Administrative
Agent without demand of performance or other demand, advertisement or notice

 

20



--------------------------------------------------------------------------------

of any kind (except a notice specified below of time and place of public or
private sale) to or upon any Grantor or any other Person (all and each of which
demands, advertisements and notices are hereby expressly waived to the maximum
extent permitted by the UCC or any other applicable law), may take immediate
possession of all or any portion of the Collateral and (i) require Grantors to,
and each Grantor hereby agrees that it will at its own expense and upon request
of Administrative Agent forthwith, assemble all or part of the Collateral as
directed by Administrative Agent and make it available to Administrative Agent
at one or more locations where such Grantor regularly maintains Inventory, and
(ii) without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of
Administrative Agent’s offices or elsewhere, for cash, on credit, and upon such
other terms as Administrative Agent may deem commercially reasonable. Each
Grantor agrees that, to the extent notice of sale shall be required by law, at
least ten (10) days’ notice to the applicable Grantor of the time and place of
any public sale or the time after which any private sale is to be made shall
constitute reasonable notification and specifically such notice shall constitute
a reasonable “authenticated notification of disposition” within the meaning of
Section 9-611 of the UCC. Administrative Agent shall not be obligated to make
any sale of Collateral regardless of notice of sale having been given.
Administrative Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. Each
Grantor agrees that the internet shall constitute a “place” for purposes of
Section 9-610(b) of the UCC. Each Grantor agrees that any sale of Collateral to
a licensor pursuant to the terms of a license agreement between such licensor
and a Grantor is sufficient to constitute a commercially reasonable sale
(including as to method, terms, manner, and time) within the meaning of
Section 9-610 of the UCC.

(b) For the purpose of enabling the Administrative Agent, after the occurrence
and during the continuance of an Event of Default, to exercise rights and
remedies hereunder at such time as the Administrative Agent is lawfully entitled
to exercise such rights and remedies, and for no other purpose, each Grantor
hereby grants to the Administrative Agent, to the extent licenseable and
effective only during the continuance of an Event of Default, a non-exclusive
license to use, without liability for royalties or any other charge, such
Grantor’s Intellectual Property, including but not limited to, any labels,
Patents, Trademarks, trade names, URLs, domain names, industrial designs,
Copyrights, and advertising matter, whether owned by any Grantor or with respect
to which any Grantor has rights under license, sublicense, or other agreements
(including any Intellectual Property License), as it pertains to the Collateral,
in preparing for sale, advertising for sale and selling any Collateral.

(c) Administrative Agent may, in addition to other rights and remedies provided
for herein, in the other Loan Documents, or otherwise available to it under
applicable law and without the requirement of notice to or upon any Grantor or
any other Person (which notice is hereby expressly waived to the maximum extent
permitted by the UCC or any other applicable law), (i) with respect to any
Grantor’s Deposit Accounts in which the Secured Parties’ Liens are perfected by
control under Section 9-104 of the UCC, instruct the bank maintaining such
Deposit Account for the applicable Grantor to pay the balance of such Deposit
Account to or for the benefit of Administrative Agent, and (ii) with respect to
any Grantor’s Securities Accounts in which the Secured Parties’ Liens are
perfected by control under Section 9-106 of the UCC, instruct the securities
intermediary maintaining such Securities Account for the applicable

 

21



--------------------------------------------------------------------------------

Grantor to (A) transfer any cash in such Securities Account to or for the
benefit of Administrative Agent, or (B) liquidate any financial assets in such
Securities Account that are customarily sold on a recognized market and transfer
the cash proceeds thereof to or for the benefit of Administrative Agent.

(d) Any cash held by Administrative Agent as Collateral and all cash proceeds
received by Administrative Agent in respect of any sale of, collection from, or
other realization upon all or any part of the Collateral shall be applied
against the Secured Obligations in the order set forth in the Credit Agreement.
In the event the proceeds of Collateral are insufficient to satisfy all of the
Secured Obligations in full, each Grantor shall remain jointly and severally
liable for any such deficiency.

(e) Each Grantor hereby acknowledges that the Secured Obligations arise out of a
commercial transaction, and agrees that if an Event of Default shall occur and
be continuing Administrative Agent shall have the right to an immediate writ of
possession without notice of a hearing. Administrative Agent shall have the
right to the appointment of a receiver for the properties and assets of each
Grantor, and each Grantor hereby consents to such rights and such appointment
and hereby waives any objection such Grantor may have thereto or the right to
have a bond or other security posted by Administrative Agent.

17. Remedies Cumulative. Each right, power, and remedy of Administrative Agent
or any other Secured Party as provided for in this Agreement, the other Loan
Documents, any Secured Hedge Agreement or any Secured Cash Management Agreement
now or hereafter existing at law or in equity or by statute or otherwise shall
be cumulative and concurrent and shall be in addition to every other right,
power, or remedy provided for in this Agreement, the other Loan Documents, the
Secured Hedge Agreements and the Secured Cash Management Agreements or now or
hereafter existing at law or in equity or by statute or otherwise, and the
exercise or beginning of the exercise by Administrative Agent or any other
Secured Party, of any one or more of such rights, powers, or remedies shall not
preclude the simultaneous or later exercise by Administrative Agent or such
other Secured Party of any or all such other rights, powers, or remedies.

18. Marshaling. Administrative Agent shall not be required to marshal any
present or future collateral security (including but not limited to the
Collateral) for, or other assurances of payment of, the Secured Obligations or
any of them or to resort to such collateral security or other assurances of
payment in any particular order, and all of its rights and remedies hereunder
and in respect of such collateral security and other assurances of payment shall
be cumulative and in addition to all other rights and remedies, however existing
or arising. To the extent that it lawfully may, each Grantor hereby agrees that
it will not invoke any law relating to the marshaling of collateral which might
cause delay in or impede the enforcement of Administrative Agent’s rights and
remedies under this Agreement or under any other instrument creating or
evidencing any of the Secured Obligations or under which any of the Secured
Obligations is outstanding or by which any of the Secured Obligations is secured
or payment thereof is otherwise assured, and, to the extent that it lawfully
may, each Grantor hereby irrevocably waives the benefits of all such laws.

19. Indemnity and Expenses.

 

22



--------------------------------------------------------------------------------

(a) Each Grantor agrees to indemnify Administrative Agent and the other Secured
Parties from and against all claims, lawsuits and liabilities (including
reasonable attorneys fees) growing out of or resulting from this Agreement
(including enforcement of this Agreement) or any other Loan Document to which
such Grantor is a party, except claims, losses or liabilities (v) that arise
solely out of any claim, action, suit, inquiry, litigation, investigation or
proceeding that is brought by a person indemnified pursuant to this Section
against any other person indemnified pursuant to this Section; (w) that arise
from any settlement entered into by a person indemnified pursuant to this
Section without the Borrower’s written consent (such consent not to be
unreasonably withheld, delayed or conditioned); (x) resulting from the gross
negligence, bad faith or willful misconduct of the party seeking indemnification
as determined by a final non-appealable order of a court of competent
jurisdiction; (y) that result from a claim brought by the Borrower or any other
Loan Party against any person indemnified pursuant to this Section for breach in
bad faith of such indemnified person’s obligations hereunder or under any other
Loan Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction or (z) that arise solely out of the presence or release
of Hazardous Materials which first occurs on any property after foreclosure or
similar exercise of remedies by the Administrative Agent or any Lender resulting
in a transfer of title to a Lender or any other third party and the Loan Parties
no longer operate or occupy the property. This provision shall survive the
termination of this Agreement and the Credit Agreement and the repayment of the
Secured Obligations.

(b) Grantors, jointly and severally, shall, upon demand, pay to Administrative
Agent (or Administrative Agent, may charge to the Loan Account) all reasonable
out-of-pocket expenses which Administrative Agent may incur in connection with
(i) the administration of this Agreement, (ii) the custody, preservation, use or
operation of, or, upon an Event of Default, the sale of, collection from, or
other realization upon, any of the Collateral in accordance with this Agreement
and the other Loan Documents, (iii) the exercise or enforcement of any of the
rights of Administrative Agent hereunder or (iv) the failure by any Grantor to
perform or observe any of the provisions hereof.

20. Merger, Amendments; Etc. THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN
DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES. No waiver
of any provision of this Agreement, and no consent to any departure by any
Grantor herefrom, shall in any event be effective unless the same shall be in
writing and signed by Administrative Agent, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. No amendment of any provision of this Agreement shall be
effective unless the same shall be in writing and signed by Administrative Agent
and each Grantor to which such amendment applies.

21. Addresses for Notices. All notices and other communications provided for
hereunder shall be given in the form and manner and delivered to Administrative
Agent at its address specified in the Credit Agreement, and to any of the
Grantors at their respective

 

23



--------------------------------------------------------------------------------

addresses specified in the Credit Agreement or Guaranty, as applicable, or, as
to any party, at such other address as shall be designated by such party in a
written notice to the other party.

22. Continuing Security Interest: Assignments under Credit Agreement. This
Agreement shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until the Obligations have been paid
in full in accordance with the provisions of the Credit Agreement and the
Commitments have expired or have been terminated, (b) be binding upon each
Grantor, and their respective successors and assigns, and (c) inure to the
benefit of, and be enforceable by, Administrative Agent, and its successors,
transferees and assigns. Without limiting the generality of the foregoing clause
(c), any Lender may, in accordance with the provisions of the Credit Agreement,
assign or otherwise transfer all or any portion of its rights and obligations
under the Credit Agreement to any other Person, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted to such
Lender herein or otherwise. Upon payment in full of the Secured Obligations in
accordance with the provisions of the Credit Agreement and the expiration or
termination of the Commitments, the Security Interest granted hereby shall
terminate and all rights to the Collateral shall revert to Grantors or any other
Person entitled thereto. At such time, Administrative Agent will authorize the
filing of appropriate termination statements to terminate such Security
Interests. No transfer or renewal, extension, assignment, or termination of this
Agreement or of the Credit Agreement, any other Loan Document, or any other
instrument or document executed and delivered by any Grantor to Administrative
Agent nor any additional Borrowings or other loans made by any Lender to
Borrower, nor the taking of further security, nor the retaking or re-delivery of
the Collateral to Grantors, or any of them, by Administrative Agent, nor any
other act of the Secured Parties, or any of them, shall release any Grantor from
any obligation, except a release or discharge executed in writing by
Administrative Agent in accordance with the provisions of the Credit Agreement.
Administrative Agent shall not by any act, delay, omission or otherwise, be
deemed to have waived any of its rights or remedies hereunder, unless such
waiver is in writing and signed by Administrative Agent and then only to the
extent therein set forth. A waiver by Administrative Agent of any right or
remedy on any occasion shall not be construed as a bar to the exercise of any
such right or remedy which Administrative Agent would otherwise have had on any
other occasion.

23. Governing Law.

(a) THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS, LOCATED IN THE COUNTY OF NEW YORK,
STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST
ANY COLLATERAL OR OTHER

 

24



--------------------------------------------------------------------------------

PROPERTY MAY BE BROUGHT, AT ADMINISTRATIVE AGENT’S OPTION, IN THE COURTS OF ANY
JURISDICTION WHERE ADMINISTRATIVE AGENT ELECTS TO BRING SUCH ACTION OR WHERE
SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. ADMINISTRATIVE AGENT AND EACH
GRANTOR WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY
HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE
EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 23(b).

(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, ADMINISTRATIVE AGENT AND
EACH GRANTOR HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. ADMINISTRATIVE
AGENT AND EACH GRANTOR REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

24. New Subsidiaries. Pursuant to Section 5.12 of the Credit Agreement, certain
Subsidiaries (whether by acquisition or creation) of any Grantor are required to
enter into this Agreement by executing and delivering in favor of Administrative
Agent a Joinder to this Agreement in substantially the form of Annex 1. Upon the
execution and delivery of Annex 1 by any such new Subsidiary, such Subsidiary
shall become a Grantor hereunder with the same force and effect as if originally
named as a Grantor herein. The execution and delivery of any instrument adding
an additional Grantor as a party to this Agreement shall not require the consent
of any Grantor hereunder. The rights and obligations of each Grantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Grantor hereunder.

25. Administrative Agent. Each reference herein to any right granted to, benefit
conferred upon or power exercisable by the “Administrative Agent” shall be a
reference to Administrative Agent, for the benefit of each of the Secured
Parties.

26. Miscellaneous.

(a) This Agreement is a Loan Document. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure

 

25



--------------------------------------------------------------------------------

to deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Agreement.

(b) Any provision of this Agreement which is prohibited or unenforceable shall
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof in that jurisdiction or affecting
the validity or enforceability of such provision in any other jurisdiction. Each
provision of this Agreement shall be severable from every other provision of
this Agreement for the purpose of determining the legal enforceability of any
specific provision.

(c) Headings and numbers have been set forth herein for convenience only. Unless
the contrary is compelled by the context, everything contained in each Section
applies equally to this entire Agreement.

(d) Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed against any of the Secured Parties or any Grantor, whether under any
rule of construction or otherwise. This Agreement has been reviewed by all
parties and shall be construed and interpreted according to the ordinary meaning
of the words used so as to accomplish fairly the purposes and intentions of all
parties hereto.

(e) The pronouns used herein shall include, when appropriate, either gender and
both singular and plural, and the grammatical construction of sentences shall
conform thereto.

(f) Unless the context of this Agreement clearly requires otherwise, references
to the plural include the singular, references to the singular include the
plural, the terms “includes” and “including” are not limiting, and the term “or”
has, except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or”. The words “hereof”, “herein”, “hereby”, “hereunder”, and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. Section, subsection, clause,
schedule, and exhibit references herein are to this Agreement unless otherwise
specified. Any reference in this Agreement to any agreement, instrument, or
document shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements,
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts, and contract rights. Any
reference herein to the satisfaction, repayment, or payment in full of the
Secured Obligations shall mean the repayment in full in cash or immediately
available funds (or, in the case of contingent reimbursement obligations with
respect to Letters of Credit, providing Letter of Credit Collateralization) of
all of the Secured Obligations (including the payment of any termination amount
then applicable (or which would or could become applicable as a result of the
repayment of the other Secured Obligations) under Secured Hedge Agreements
provided by Hedge Banks) other than (i) unasserted contingent indemnification
Secured Obligations and (ii) any Hedge Obligations that, at such time, are
allowed by the applicable Hedge Bank to remain outstanding without being
required to be repaid. Any reference herein to any Person

 

26



--------------------------------------------------------------------------------

shall be construed to include such Person’s successors and assigns. Any
requirement of a writing contained herein shall be satisfied by the transmission
of a Record.

(g) All of the annexes, schedules and exhibits attached to this Agreement shall
be deemed incorporated herein by reference.

[signature pages follow]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties hereto have caused this Agreement to
be executed and delivered as of the day and year first above written.

 

GRANTORS:    

GSI GROUP CORPORATION

GSI GROUP INC.

EXCEL TECHNOLOGY, INC.

CAMBRIDGE TECHNOLOGY, INC.

CONTINUUM ELECTRO-OPTICS, INC.

CONTROL LASER CORPORATION (D/B/A BAUBLYS CONTROL LASER)

THE OPTICAL CORPORATION

PHOTO RESEARCH, INC.

QUANTRONIX CORPORATION

SYNRAD, INC.

MICROE SYSTEMS CORP.

MES INTERNATIONAL INC.

      By:             Name:           Title:  

[SIGNATURE PAGE TO SECURITY AGREEMENT]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     BANK OF AMERICA, N.A.       By:             Name:    
      Title:  

[SIGNATURE PAGE TO SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE 1

COMMERCIAL TORT CLAIMS

None.

 

1



--------------------------------------------------------------------------------

SCHEDULE 2

COPYRIGHTS

 

Grantor

  

Country

  

Title

   Application/Registration No.    Filing
Date    Registration
Date Control Laser Corporation    United States    Signature (Graphics Plus)
Laser System Software: User Interface.    Txu000530393    1992    7/9/1992
Control Laser Corporation    United States    Signature Laser System Software;
Laser Control System.    Txu000530391    1992    7/9/1992 Photo Research, Inc.
   United States    PR-880 Version 5. 1 c.    TX0007189456    2005    8/9/2010
Photo Research, Inc.    United States    SpectraWin Version 2.1.5.1.   
TX0007189483    2006    8/9/2010

 

2



--------------------------------------------------------------------------------

SCHEDULE 3

LICENSE AGREEMENTS

 

Licensor   

Licensee

  

Patent Number(s)

GSI Group Corporation

   E.O. Technics Co., Ltd.    GSI/US - 6,501,061; 6,462,306; 6,657,159

GSI Group Corporation

   Virtek Vision International Inc.    GSI/US - 6,000,801

GSI Group Corporation

   Zygo Corporation    GSI/SG - 70348

GSI Group Corporation

   Prima U.S., Laserdyne Systems Division, Laserdyne Prima Inc.    GSI/US -
5,339,103; 5,340,962; 5,521,374; 5,850,068

 

3



--------------------------------------------------------------------------------

SCHEDULE 4

PATENTS

 

Grantor

  

Country

  

Title

   Application/Publication,
Patent No.    Filing
Date    Issue Date GSI Group Inc.    United States    A Method For Laser
Drilling.    6,657,159    6/6/2002    12/2/2003 GSI Group Inc.    United States
   A Method And Apparatus For Shaping A Laser-Beam Intensity Profile By
Dithering.    6,341,029    4/27/1999    1/22/2002 GSI Group Inc.    United
States    A Method And Apparatus To Shape A Laser Beam Intensity Profile By
Dithering An Anamorphic Spot.    6,496,292    10/22/2001    12/17/2002 GSI Group
Inc.    United States    A System And Method For Material Processing Using
Multiple Laser Beams.    6,462,306    4/26/2000    10/8/2002 GSI Group Inc.   
United States    Automated Trim Processing System.    6,875,950    3/22/2002   
4/5/2005 GSI Group Inc.    United States    Control Of A Pumping Diode Laser.   
5,400,351    5/9/1994    3/21/1995 GSI Group Corporation    United States   
Controlling Laser Polarization.    6,181,728    7/2/1998    1/30/2001 GSI Group
Corporation    United States    Controlling Laser Polarization.    6,987,786   
12/13/2001    1/17/2006 GSI Group Corporation    United States    Controlling
Laser Polarization.    6,381,259    1/29/2001    4/30/2002

 

4



--------------------------------------------------------------------------------

Grantor

  

Country

  

Title

   Application/Publication,
Patent No.    Filing
Date    Issue Date GSI Group Corporation    United States    Energy Efficient
Method And System For Processing Target Material Using An Amplified,
Wavelength-Shifted Pulse Train.    6,703,582    1/22/2002    3/9/2004 GSI Group
Inc.    United States    Energy-Efficient, Laser-Based Method And System For
Processing Target Material.    7,750,268    8/22/2007    7/6/2010 GSI Group Inc.
   United States    Energy-Efficient, Laser-Based Method And System For
Processing Target Material.    7,679,030    1/4/2008    3/16/2010 GSI Group
Corporation    United States    Energy Efficient Method And System For
Processing Target Material Using An Amplified, Wavelength-Shifted Pulse Train.
   6,340,806    6/1/2000    1/22/2002 GSI Group Corporation    United States   
Energy-Efficient, Laser-Based Method And System For Processing Target Material.
   2004-0188399    4/6/2004    Not
Applicable GSI Group Inc.    United States    Energy-Efficient, Laser-Based
Method And System For Processing Target Material.    6,727,458    8/28/2001   
4/27/2004 GSI Group Inc.    United States    Energy-Efficient, Laser-Based
Method And System For Processing Target Material.    6,281,471    12/28/1999   
8/28/2001

 

5



--------------------------------------------------------------------------------

Grantor

  

Country

  

Title

   Application/Publication,
Patent No.    Filing
Date    Issue Date GSI Group Corporation    United States    Flexible Scan
Field.    7,238,913    10/18/2004    7/3/2007 GSI Group Corporation    United
States    Flexible Scan Field.    7,402,774    4/3/2007    7/22/2008 GSI Group
Corporation    United States    Focused Laser Beam Measurement/Location.   
5,521,374    9/7/1994    5/28/1996 GSI Group Inc.    United States   
Stabilization Of The Output Energy Of A Pulsed Solid State Laser.    5,812,569
   3/21/1997    9/22/1998 GSI Group Corporation    United States    Grid Array
Inspection System And Method.    5,812,268    5/5/1997    9/22/1998 GSI Group
Corporation    United States    Grid Array Inspection System And Method.   
5,652,658    10/19/1993    7/29/1997 GSI Group Corporation    United States   
High Speed Precision Positioning Apparatus.    6,744,228    7/11/2000   
6/1/2004 GSI Group Corporation    United States    High Speed, Laser-Based
Marking Method And System For Producing Machine Readable Marks On Workpieces And
Semiconductor Devices With Reduced Subsurface Damage Produced Thereby.   
7,067,763    5/15/2003    6/27/2006 GSI Group Corporation    United States   
High-Speed Precision Positioning Apparatus.    6,949,844    12/29/2003   
9/27/2005 GSI Group Corporation    United States    Method And Apparatus For
Laser Marking By Ablation.    7,148,447    1/16/2006    12/12/2006

 

6



--------------------------------------------------------------------------------

Grantor

  

Country

  

Title

   Application/Publication,
Patent No.    Filing
Date    Issue Date GSI Group Corporation    United States    High-Speed
Precision, Laser-Based Method And System For Processing Material On One More
Targets Within A Field.    6,989,508    7/30/2004    1/24/2006 GSI Group
Corporation    United States    Method And Apparatus For Laser Marking By
Ablation.    7,407,861    5/18/2005    8/5/2008 GSI Group Corporation    United
States    Laser Beam Distributor And Compute Program For Contolling The Same.   
5,948,291    4/29/1997    9/7/1999 GSI Group Inc.    United States    Laser
Calibration Apparatus And Method.    6,501,061    4/26/2000    12/31/2002 GSI
Group Inc.    United States    Laser Machining Of A Workpiece.    5,854,805   
3/21/1997    12/29/1998 GSI Group Corporation    United States    Laser-Based
Method And System For Processing Targeted Surface Material and Article Produced
Thereby.    7,469,831    10/27/2006    12/30/2008 GSI Group Inc.    United
States    Laser Optical Fibre Tuning & Control.    5,463,710    9/9/1992   
10/31/1995 GSI Group Corporation    United States    Laser Processing Of
Conductive Links.    2009-0016388    5/15/2008    Not
Applicable GSI Group Corporation    United States    Laser Processing.   
6,878,899    7/27/2004    4/12/2005 GSI Group Corporation    United States   
Laser Processing.    6,337,462    11/16/1999    1/8/2002

 

7



--------------------------------------------------------------------------------

Grantor

  

Country

  

Title

   Application/Publication,
Patent No.    Filing
Date    Issue Date GSI Group Corporation    United States    Laser Processing.
   6,791,059    1/7/2002    9/14/2004 GSI Group Corporation    United States   
Laser Processing.    5,998,759    12/24/1996    12/7/1999 GSI Group Corporation
   United States    Laser Processing.    6,300,590    12/16/1998    10/9/2001
GSI Group Corporation    United States    Laser Processing.    6,559,412   
10/2/2001    5/6/2003 GSI Group Corporation    United States    Laser System And
Method For Material Processing With Ultra Fast Lasers.    6,979,798    2/26/2004
   12/27/2005 GSI Group Corporation    United States    Laser System For
Controlling Emitted Pulse Energy.    5,339,323    4/30/1993    8/16/1994 GSI
Group Corporation    United States    Laser System For Simultaneously Marking
Multiple Parts.    5,521,628    8/30/1993    5/28/1996 GSI Group Corporation   
United States    Laser-Based Method And System For Memory Link Processing With
Picosecond Lasers.    7,838,794    1/31/2007    11/23/2010 GSI Group Corporation
   United States    Laser-Based Method And System For Memory Link Processing
With Picosecond Lasers.    7,723,642    10/10/2003    5/25/2010 GSI Group
Corporation    United States    Energy Efficient, Laser-Based Method And System
For Processing Target Material.    7,582,848    12/19/2005    9/01/2009

 

8



--------------------------------------------------------------------------------

Grantor

  

Country

  

Title

   Application/Publication,
Patent No.    Filing
Date    Issue Date GSI Group Corporation    United States    Light Beam Distance
Encoder.    5,430,537    9/3/1993    7/04/1995 GSI Group Corporation    United
States    Linear Position Detecting System.    6,297,750    9/13/2000   
10/02/2001 GSI Group Corporation    United States    Magnetic Encoder For
Sensing Position And Direction Via A Time And Space Modulated Magnetic Field.   
5,939,879    6/2/1997    8/17/1999 GSI Group Inc.    United States    Marking A
Workpiece By Light Energy.    5,463,200    2/11/1993    10/31/1995 GSI Group
Corporation    United States    Method & System For Generating A Trajectory To
Be Followed By A Motor-Driven Stage When Processing Microstructures At
Laser-Processing Site.    6,495,791    5/16/2001    12/17/2002 GSI Group Inc.   
United States    Method & System For Inspecting Electronic Components Mounted On
Printed Circuit Boards.    7,181,058    12/11/2000    2/20/2007 GSI Group
Corporation    United States    Method & System For Precisely Positioning A
Waist Of A Material-Processing Laser Beam To Process Microstructures Within A
Laser-Processing Site.    6,483,071    5/16/2000    11/19/2002

 

9



--------------------------------------------------------------------------------

Grantor

  

Country

  

Title

   Application/Publication,
Patent No.    Filing
Date    Issue Date GSI Group Corporation    United States    Method & System For
Precisely Positioning A Waist Of A Material-Processing Laser Beam To Process
Microstructures Within A Laser-Processing Site.    7,176,407    4/26/2005   
2/13/2007 GSI Group Corporation    United States    Method & System For
Precisely Positioning A Waist Of A Material-Processing Laser Beam To Process
Microstructures Within A Laser-Processing Site.    6,573,473    11/2/2001   
6/3/2003 GSI Group Corporation    United States    Method And Apparatus For
Orienting A Disk Via Edge Contact.    5,990,650    11/25/1998    11/23/1999 GSI
Group Corporation    United States    Method And Subsystem For Determining A
Sequence In Which Microstructures Are To Be Processed At A Laser-Processing
Site.    6,662,063    5/16/2001    12/9/2003 GSI Group Corporation    United
States    Method And System For Adaptively Controlling A Laser-Based Material
Processing Process And Method And System For Qualifying Same.    2007-0106416   
11/30/2006    Not
Applicable GSI Group Corporation    United States    Method And System For
Calibrating A Laser Processing System And Laser Marking System Utilizing Same.
   7,015,418    5/15/2003    3/21/2006

 

10



--------------------------------------------------------------------------------

Grantor

  

Country

  

Title

   Application/Publication,
Patent No.    Filing
Date    Issue Date GSI Group Corporation    United States    Method And System
For High Speed Measuring Of Microscopic Targets.    6,249,347    10/19/1999   
6/19/2001 GSI Group Corporation    United States    Method And System For
High-Speed Measuring Of Microscopic Targets.    6,750,974    9/16/2002   
6/15/2004 GSI Group Corporation    United States    Method And System For
High-Speed Measuring Of Microscopic Targets.    6,452,686    4/2/2002   
9/17/2002 GSI Group Corporation    United States    Method And System For
High-Speed Measuring Of Microscopic Targets.    6,366,357    3/5/1998   
4/2/2002 GSI Group Corporation    United States    Method And System For
High-Speed Precise Laser Trimming, Scan Lens System For Use Therein.   
7,563,695    1/25/2007    7/21/2009 GSI Group Corporation    United States   
Method And System For High-Speed Precise Laser Trimming, Scan Lens System For
Use Therein And Electrical Device Produced Thereby.    7,358,157    10/6/2005   
4/15/2008 GSI Group Corporation    United States    Method And System For
High-Speed, High-Resolution, 3-D Imaging Of An Object At A Vision Station.   
RE36560    6/17/1993    2/8/2000 GSI Group Corporation    United States   
Method And System For High-Speed, Precise Micromaching An Array Of Devices.   
6,951,995    3/26/2003    10/4/2005

 

11



--------------------------------------------------------------------------------

Grantor

  

Country

  

Title

   Application/Publication,
Patent No.    Filing
Date    Issue Date GSI Group Corporation    United States    Method And System
For High-Speed, Precise Micromaching An Array Of Devices.    7,666,759   
5/2/2006    2/23/2010 GSI Group Corporation    United States    Method And
System For Laser Processing Targets Of Different Types On A Workpiece.   
7,732,731    9/13/2007    6/8/2010 GSI Group Corporation    United States   
Method And System For Laser Soft Marking.    7,705,268    11/9/2005    4/27/2010
GSI Group Corporation    United States    Method And System For Machine
Vision-Based Feature Detection And Mark Verification In A Workpiece Or Wafer
Marking System.    7,119,351    5/15/2003    10/10/2006 GSI Group Corporation   
United States    Method And System For Machine Vision-Based Feature Detection
And Mark Verification In A Workpiece Or Wafer Marking System.    RE41924   
11/30/2007    11/16/2010 GSI Group Corporation    United States    Method And
System For Processing One Or More Microstructures Of A Multi-Material Device.   
6,639,177    3/27/2002    10/28/2003 GSI Group Corporation    United States   
Method And System For Suppressing Unwanted Reflections In An Optical System.   
6,028,671    1/31/1996    2/22/2000

 

12



--------------------------------------------------------------------------------

Grantor

  

Country

  

Title

   Application/Publication,
Patent No.    Filing
Date    Issue Date GSI Group Corporation    United States    Method And System
For Triangulation-Based, 3-D Imaging Utilizing An Angled Scanning Beam Of
Radiant Energy.    5,815,275    3/27/1997    9/29/1998 GSI Group Corporation   
United States    Methods And Apparatus For Utilizing An Optical Reference.   
7,538,564    10/18/2006    5/26/2009 GSI Group Corporation    United States   
Methods And Systems For Precisely Relatively Positioning A Waist Of A Pulsed
Laser Beam And Method And System For Controlling Energy Delivered To A Target
Structure.    7,027,155    3/27/2002    4/11/2006 GSI Group Corporation   
United States    Methods And Systems For Precisely Relatively Positioning A
Waist Of A Pulsed Laser Beam And Method And System For Controlling Energy
Delivered To A Target Structure.    2006-0028655    10/11/2005    Not
Applicable GSI Group Corporation    United States    Methods And Systems For
Processing A Device, Methods And Systems For Modeling Same And The Device.   
6,972,268    3/27/2002    12/6/2005 GSI Group Corporation    United States   
Methods And Systems For Processing A Device, Methods And Systems For Modeling
Same And The Device.    7,192,846    5/9/2005    3/20/2007

 

13



--------------------------------------------------------------------------------

Grantor

  

Country

  

Title

   Application/Publication,
Patent No.    Filing
Date    Issue Date GSI Group Corporation    United States    Methods And Systems
For Thermal-Based Laser Processing A Multi-Material Device.    7,382,389   
11/7/2006    6/3/2008 GSI Group Corporation    United States    Methods And
Systems For Thermal-Based Laser Processing A Multi-Material Device.   
2002-0167581    3/27/2002    Not
Applicable GSI Group Corporation    United States    Methods And Systems For
Thermal-Based Laser Processing A Multi-Material Device.    7,394,476    5/2/2006
   7/1/2008 GSI Group Corporation    United States    Methods And Systems For
Thermal-Based Laser Processing A Multi-Material Device.    7,955,906    7/1/2008
   6/7/2011 GSI Group Corporation    United States    Multi-Color Laser
Projector For Optical Layup Template And The Like.    6,000,801    5/2/1997   
12/14/1999 GSI Group Corporation    United States    Optical Metrological Scale
And Laser-Based Manufacturing Method Therefor.    7,903,336    10/11/2006   
3/8/2011 GSI Group Corporation    United States    Optical Scanning Method And
System And Method For Correcting Optical Aberrations Introduced Into The System
By A Beam Deflector.    7,466,466    4/25/2006    12/16/2008 GSI Group Inc.   
United States    Programmable Illuminator For Vision System.    6,633,338   
4/27/1999    10/14/2003

 

14



--------------------------------------------------------------------------------

Grantor

  

Country

  

Title

   Application/Publication,
Patent No.    Filing
Date    Issue Date GSI Group Corporation    United States    Pulse Control In
Laser Systems.    6,831,936    8/7/2000    12/14/2004 GSI Group Corporation   
United States    Pulse Control In Laser Systems.    6,339,604    6/12/1998   
1/15/2002 GSI Group Corporation    United States    Pulse Control In Laser
Systems.    6,973,104    12/7/2004    12/6/2005 GSI Group Corporation    United
States    Rectification Of A Laser Pointing Device.    5,400,132    10/12/1993
   3/21/1995 GSI Group Corporation    United States    Robotically Operated
Laser Head.    6,822,187    6/4/2001    11/23/2004 GSI Group Corporation   
United States    System And Method For Inspecting Wafers In A Laser Marking
System.    7,315,361    4/29/2005    1/01/2008 GSI Group Corporation    United
States    System And Method For Laser Processing At Non-Constant Velocities.   
2008-0029491    9/15/2006    Not
Applicable GSI Group Corporation    United States    System And Method For
Multi-Pulse Laser Processing.    2008-0164240    1/3/2008    Not
Applicable GSI Group Corporation    United States    Triangulation-Based 3-D
Imaging And Processing Method And System.    5,654,800    7/29/1996    8/5/1997
GSI Group Corporation    United States    Triangulation-Based 3-D Imaging And
Processing Method And System.    5,812,269    5/9/1997    9/22/1998

 

15



--------------------------------------------------------------------------------

Grantor

  

Country

  

Title

   Application/Publication,
Patent No.    Filing
Date    Issue Date GSI Group Corporation    United States    Triangulation-Based
3-D Imaging And Processing Method And System.    5,546,189    5/19/1994   
8/13/1996 GSI Group Corporation    United States    Versatile Method And System
For High Speed 3D Imaging Of Microscopic Targets.    6,098,031    3/5/1998   
8/1/2000 GSI Group Inc.    United States    Waveguide Device With Mode Control
And Pump Light Confinement And Method of Using Same.    6,785,304    7/24/2001
   8/31/2004 GSI Group Corporation    United States    Wireless Chart Recorder
System And Method.    7,135,987    5/30/2003    11/14/2006 GSI Group Corporation
   United States    Methods And Systems For Thermal-Based Laser Processing A
Multi-Material Device    7,955,905    12/20/2006    6/7/2011 GSI Group
Corporation    United States    Rotary Device With Matched Expansion Ceramic
Bearings.    6,710,487    1/10/2001    3/23/2004 GSI Group Corporation    United
States    Capacitive Transducing With Feedback.    5,537,109    5/28/1993   
7/16/1996 GSI Group Corporation    United States    Composite Rotor And Output
Shaft For Galvanometer Motor And Method Of Manufacture Thereof.    7,365,464   
9/1/2004    4/29/2008 GSI Group Corporation    United States    Controlled High
Speed Reciprocating Angular Motion Actuator.    6,448,673    6/1/2001   
9/10/2002

 

16



--------------------------------------------------------------------------------

Grantor

  

Country

  

Title

   Application/Publication,
Patent No.    Filing
Date    Issue Date GSI Group Corporation    United States    Galvanometer Unit.
   6,433,449    3/14/2002    8/13/2002 GSI Group Inc.    United States   
Galvanometer Unit.    6,380,649    11/2/1999    4/30/2002 GSI Group Corporation
   United States    Mirror Mounting Structures And Methods For Scanners
Employing Limited Rotation Motors.    7,471,432    4/11/2007    12/30/2008 GSI
Group Corporation    United States    Mirror Mounting Structures And Methods For
Scanners Employing Limited Rotation Motors.    7,212,325    11/23/2004   
5/1/2007 GSI Group Corporation    United States    Rotor Shaft For Limited
Rotation Motor And Method Of Manufacture Thereof.    7,262,535    12/17/2004   
8/28/2007 GSI Group Corporation    United States    Method And Apparatus For
Reducing The Stress On Rotating Shaft Bearings.    6,390,684    7/3/2001   
5/21/2002 GSI Group Corporation    United States    Method For A Galvanometer
With Axial Symmetry And Improved Bearing Design.    6,612,015    10/22/2001   
9/2/2003 GSI Group Corporation    United States    Method For Optimum Material
Selection And Processing For Dynamic Mirror Applications.    7,404,647   
12/10/2004    7/29/2008 GSI Group Corporation    United States    Method For
Tuning The Resonant Frequency Of Crossed- Flexure Pivot Galvanometers.   
6,265,794    10/29/1999    7/24/2001

 

17



--------------------------------------------------------------------------------

Grantor

  

Country

  

Title

   Application/Publication,
Patent No.    Filing
Date    Issue Date GSI Group Corporation    United States    Monitoring Bearing
Performance.    6,956,491    6/13/2003    10/18/2005 GSI Group Corporation   
United States    Moving Magnet Optical Scanner With Novel Rotor Design.   
5,424,632    10/22/1992    6/13/1995 GSI Group Corporation    United States   
Optical Element For Scanning System And Method Of Manufacture Thereof   
6,749,309    9/27/2001    6/15/2004 GSI Group Corporation    United States   
Optical Position Transducer Systems And Methods Employing Reflected Illumination
For Limited Rotation Motor Systems.    7,820,956    6/4/2007    10/26/2010 GSI
Group Corporation    United States    Rotary Optical Encoder Employing Multiple
Sub-Encoders With Common Reticle Substrate.    7,482,575    8/2/2007   
1/27/2009 GSI Group Corporation    United States    Smart Energy Emitting Head.
   6,581,833    11/2/2001    6/24/2003 GSI Group Corporation    United States   
Continuous Position Calibration For Servo Controlled Rotary System.    6,768,100
   10/29/2001    7/27/2004 GSI Group Corporation    United States    System And
Method For Diagnosing A Controller In A Limited Rotation Motor System.   
7,291,999    11/30/2006    11/6/2007 GSI Group Corporation    United States   
System And Method For High Power Laser Processing.    7,672,343    7/07/2006   
3/2/2010

 

18



--------------------------------------------------------------------------------

Grantor

  

Country

  

Title

   Application/Publication,
Patent No.    Filing
Date    Issue Date GSI Group Corporation    United States    Digital control
servo system    7,421,308    1/26/2007    9/2/2008 Continuum Electro-Optics,
Inc.    United States    System And Method For Providing Rotation Control In A
Limited Rotation Motor System.    7,649,288    9/24/2007    1/19/2010 GSI Group
Corporation    United States    Method And System For Triangulation-Based, 3-D
Imaging Utilizing An Angled Scanning Beam Of Radiant Energy.    5,617,209   
4/27/1995    4/1/1997 GSI Group Corporation    United States    High-Speed
Precision Positioning Apparatus.    6,144,118    9/18/1998    11/07/2000 GSI
Group Corporation    United States    High-Speed, Precision, Laser-Based Method
And System For Processing Material Of One Or More Targets Within A Field.   
6,777,645    3/27/2002    8/17/2004 GSI Group Corporation    United States   
Laser Processing.    6,911,622    5/05/2003    6/28/2005 GSI Group Corporation
   United States    Link Processing With High Speed Beam Deflection.   
2009-0095722    9/18/2008    Not
Applicable GSI Group Corporation    United States    Method and system for
high-speed, precise micromachining an array of devices    7,871,903   
12/22/2009    1/18/2011 GSI Group Corporation    United States    Link
processing with high speed beam deflection    20090095722
12233476    9/18/2008    Not
Applicable

 

19



--------------------------------------------------------------------------------

Grantor

  

Country

  

Title

   Application/Publication,
Patent No.    Filing
Date    Issue Date GSI Group Corporation    United States    Method and system
for high-speed precise laser trimming and scan lens for use therein   
20090321396
12499123    7/8/2009    Not
Applicable GSI Group Corporation    United States    Method and system for laser
processing targets of different types on a workpiece    20100237051
12793306    6/3/2010    Not
Applicable GSI Group Corporation    United States    Laser-based method and
system for removing one or more target link structures    20110062127
12950969    11/19/2010    Not
Applicable GSI Group Corporation    United States    Method and system for
high-speed, precise micromachining an array of devices    20110108534
13004710    1/11/2011    Not
Applicable Cambridge Technology, Inc.    United States    Optical position
detector for determining the angular position of a rotatable element   
5,671,043    10/3/1995    9/23/1997 Cambridge Technology, Inc.    United States
   Axial led position detector for determining the angular position of a
rotatable element    5,844,673    4/17/1998    12/1/1998 Cambridge Technology,
Inc.    United States    Servo control system    7,414,379    10/12/2006   
8/19/2008 Cambridge Technology, Inc.    United States    Systems and methods of
providing improved performance of scanning mirrors coupled to limited rotation
motors    20100271679
12764392    4/21/2010    Not
Applicable

 

20



--------------------------------------------------------------------------------

Grantor

  

Country

  

Title

   Application/Publication,
Patent No.    Filing
Date    Issue Date Cambridge Technology, Inc.    United States    Low cost
long-life compact low wobble wide scan angle taut-band resonant scanners with
matched coefficients of thermal expansion and interchangeable mirrors   
20110181932
13009939    1/20/2011    Not
Applicable Continuum Electro-Optics, Inc.    United States    Mode Locked Laser
With Variable Pulse Duration.    7,356,053    10/16/2003    4/8/2008 Continuum
Electro-Optics, Inc.    United States    Laser Saturable Absorber And Passive
Negative Feedback Elements, And Method Of Producing Energy Output Therefrom.   
6,546,027    12/1/1999    4/8/2003 Continuum Electro-Optics, Inc.    United
States    Narrow Linewidth BBO Optical Parametric Oscillator Utilizing
Extraordinary Resonance.    5,406,409    3/30/1994    4/11/1995
Continuum-Electro-Optics, Inc.    United States    Methods And Apparatus For An
Improved Amplifier For Driving A Non-Linear Load.    7,276,857    2/07/2005   
10/02/2007 Continuum-Electro-Optics, Inc.    United States    Methods And
Apparatus For An Improved Amplifier For Driving A Dynamic Load.    7,342,363   
2/07/2005    3/11/2008 Continuum-Electro-Optics, Inc.    United States    Power
Supply System Method Of Use.    7,436,153    5/20/2005    10/14/2008
Continuum-Electro-Optics, Inc.    United States    Power Supply System Method Of
Use.    7,394,205    5/20/2005    7/1/2008

 

21



--------------------------------------------------------------------------------

Grantor

  

Country

  

Title

   Application/Publication,
Patent No.    Filing
Date    Issue Date Control Laser Corporation    United States    Method and
system for exposing delicate structures of a device encapsulated in a mold
compound    20110089152
12580652    10/16/2009    Not
Applicable GSI Group Limited    United States    Air bearing    5,593,230   
11/27/1995    1/14/1997 GSI Group Limited    United States    Air bearing   
6,024,493    5/6/1998    2/15/2000 GSI Group Limited    United States    Rotary
mirror assembly having spherical housing    6,130,769    10/2/1998    10/10/2000
GSI Group Limited    United States    High speed drill holders    6,443,462   
7/25/2001    9/3/2002 GSI Group Limited    United States    Hole forming system
with ganged spindle set    6,960,050    12/4/2001    11/1/2005 GSI Group Limited
   United States    Data storage disc holder having central shaft held by spring
loaded clamps against inclined surfaces when in disc gripping configuration   
7,367,038    12/12/2006    4/29/2008 GSI Group Limited    United States   
Cladding pumped fibre laser with a high degree of pump isolation    20090251770
12470074    5/21/2009    Not
Applicable GSI Group Limited    United States    Laser systems and material
processing    20090296748
12505003    7/17/2009    Not
Applicable GSI Group Limited    United States    System for delivering the
output from an optical fibre    20100124393
12633351    12/8/2009    Not
Applicable

 

22



--------------------------------------------------------------------------------

Grantor

  

Country

  

Title

   Application/Publication,
Patent No.    Filing
Date    Issue Date GSI Group Limited    United States    High speed drilling
spindle with reciprocating ceramic shaft and double-gripping centrifugal chuck
   5997223    9/22/1998    12/7/1999 GSI Group Limited    United States    High
throughput hole forming system with multiple spindles per station    6174271   
5/11/1999    1/16/2001 GSI Group Limited    United States    High speed drilling
spindle with reciprocating shaft and double-gripping centrifugal chuck   
6227777    11/9/1999    5/8/2001 GSI Group Limited    United States    Methods
and systems for laser processing a workpiece and methods and apparatus for
controlling beam quality therein    7324571    5/25/2006    1/29/2008 GSI Group
Limited    United States    Monitoring and controlling of laser operation   
7331512    11/29/2005    2/19/2008 GSI Group Limited    United States    Optical
fibre laser    7649914    4/1/2008    1/19/2010 GSI Group Limited    United
States    Device for coupling radiation into or out of an optical fibre   
7720340    12/22/2008    5/18/2010 GSI Group Limited    United States    Fibre
laser system    7839902    12/22/2008    11/23/2010 GSI Group Limited    United
States    Data storage disc carriers    7936535    4/20/2006    5/3/2011 GSI
Group Limited    United States    Gas bearing spindles    20080178795
11911444    12/27/2007    Not
Applicable

 

23



--------------------------------------------------------------------------------

Grantor

  

Country

  

Title

   Application/Publication,
Patent No.    Filing
Date    Issue Date GSI Group Limited    United States    Cladding pumped fibre
laser with a high degree of pump isolation    20090251770
12470074    5/21/2009    Not
Applicable GSI Group Limited    United States    Optical fibre apparatus   
6347178    11/1/1999    2/12/2002 GSI Group Limited    United States    Laser
rod pump chamber and method    6693940    11/13/2002    2/17/2004 GSI Group
Limited    United States    Laser based material processing methods and scalable
architecture for material processing    6738396    11/13/2002    5/18/2004 GSI
Group Limited    United States    Method and system for laser welding    6750421
   2/18/2003    6/15/2004 GSI Group Corporation    United States    Absolute
Encoder Employing Linked Sub-Encoders And Beat Track.    7,368,705    6/28/2007
   5/06/2008 GSI Group Corporation    United States    Absolute Encoder
Employing Concatenated, Multi-Bit, Interpolated Sub-Encoders.    7,253,395   
11/17/2004    8/07/2007 GSI Group Corporation    United States    Precision
Material-Handling Robot Employing High-Resolution, Compact Absolute Encoder.   
7,321,113    5/25/2005    1/22/2008 GSI Group Corporation    United States   
Multi-Track Absolute Encode.    6,366,047    7/13/2000    4/4/2002 GSI Group
Corporation    United States    Optical Position Encoder Having Alignment
Indicators Providing Quantitative Alignment Indications.    7,067,797   
9/15/2004    6/27/2006

 

24



--------------------------------------------------------------------------------

Grantor

  

Country

  

Title

   Application/Publication,
Patent No.    Filing
Date    Issue Date GSI Group Corporation    United States    Optical Encoder
Having Slanted Optical Detector Elements For Harmonic Suppression.    7,324,212
   2/28/2007    1/29/2008 GSI Group Corporation    United States    Multi Track
Optical Encoder Employing Beam Divider.    7,193,204    7/7/2003    3/20/2007
GSI Group Corporation    United States    Interferometric Optical Position
Encoder Employing Spatial Filtering Of Diffraction Orders For Improved Accuracy.
   7,480,060    8/8/2007    1/20/2009 GSI Group Corporation    United States   
Encoder Self-Calibration Apparatus And Method.    6,897,435    10/31/2002   
5/24/2005 GSI Group Corporation    United States    Encoder Scale Error
Compensation Employed Comparison Among Multiple Detectors.    7,126,109   
6/14/2004    10/24/2006 GSI Group Corporation    United States    Rotary
Position Sensor With Offset Beam Generating Element And Elliptical Detector
Array.    7,183,537    12/16/2003    2/27/2007 GSI Group Corporation    United
States    Method Of Generating An Index Signal For An Optical Encoder.   
7,075,057    4/26/2005    7/11/2006 GSI Group Corporation    United States   
Optical Encoder With Burst Generator For Generating Burst Output Signals.   
7,193,205    4/23/2006    3/20/2007 GSI Group Corporation    United States   
Apparatus For Detecting Relative Movement.    5,559,600    2/1/1995    9/24/1996

 

25



--------------------------------------------------------------------------------

Grantor

  

Country

  

Title

   Application/Publication,
Patent No.    Filing
Date    Issue Date GSI Group Corporation    United States    Apparatus For
Detecting Relative Movement Wherein A Detecting Means Is Positioned In A Region
Of Natural Interference.    5,486,923    2/24/1995    1/23/1996 GSI Group
Corporation    United States    Apparatus For Detecting Relative Movement
Wherein A Detecting Means Is Positioned In A Region Of Natural Interference.   
5,646,730    1/23/1996    7/8/1997 GSI Group Corporation    United States   
Scale Assembly For Optical Encoder Having Affixed Optical Reference Markers.   
7,343,693    11/9/2006    3/18/2008 GSI Group Corporation    United States   
Optical Track Sensing Device.    5,991,249    7/29/1997    11/23/1999 GSI Group
Corporation    United States    Reference Point Talbot Encoder.    7,002,137   
8/13/2002    2/21/2006 Photo Research, Inc.    United States    Apparatus With
Multiple Light Detectors And Methods Of Use And Manufacture.    7,897,912   
5/25/2006    3/1/2011 Photo Research, Inc.    United States    Synthetic
Aperture Video Photometer System.    5,267,038    12/30/1988    11/20/1993 Photo
Research, Inc.    United States    Multiaxis Photometric Inspection System &
Method For Flat Panel Displays.    6,111,243    1/30/1998    8/29/2000

 

26



--------------------------------------------------------------------------------

Grantor

  

Country

  

Title

   Application/Publication,
Patent No.    Filing
Date    Issue Date Photo Research, Inc.    United States    Led Measuring
Device.    7,022,969    5/14/2004    4/4/2006 Quantronix Corporation    United
States    Fiber Delivery System With Enhanced Passive Fiber Protection And
Active Monitoring.    7,146,073    7/19/2004    12/5/2006 Quantronix Corporation
   United States    Mode-Locked Laser Method And Apparatus.    7,079,558   
11/30/2004    7/18/2006 Quantronix Corporation    United States    Apparatus And
Method For Measuring Intensity And Phase Of A Light Pulse With An
Interferometric Asymmetric Single-Shot Autocorrelator.    6,801,318    4/30/2002
   10/05/2004 Quantronix Corporation    United States    Stackable Integrated
Diode Packaging.    6,151,341    5/27/1998    11/21/2000 Quantronix Corporation
   United States    Scalable Vertically Diode-Pumped Solid-State Lasers.   
6,075,803    5/27/1998    6/13/2000 Quantronix Corporation    United States   
Intra-Cavity And Inter-Cavity Harmonics Generation In High-Power Lasers.   
5,943,351    2/2/1998    8/24/1999 Quantronix Corporation    United States   
Laser Delivery System And Method For Photolithographic Mask Repair.    6,341,009
   2/24/2000    1/22/2002 Quantronix Corporation    United States   
Longitudinally Pumped Solid State Laser And Methods Of Making And Using.   
7,408,971    2/28/2006    8/05/2008

 

27



--------------------------------------------------------------------------------

Grantor

  

Country

  

Title

   Application/Publication,
Patent No.    Filing
Date    Issue Date Synrad, Inc.    United States    Laser Tube With External
Adjustable Reactance For A Gas Discharge RF-Excited Laser.    7,480,323   
5/17/2007    1/20/2009 Synrad, Inc.    United States    System And Method For
Laser Beam Coupling Between Waveguide And Optics.    6,603,794    9/5/2001   
9/5/2003 Synrad, Inc.    United States    Laser System And Method For Gain
Medium With Output Beam Transverse Profile Tailoring Longitudinal Strips.   
6,614,826    5/5/2000    9/2/2003 Synrad, Inc.    United States    Laser System
And Method For Beam Enhancement.    6,198,759    12/27/1999    3/6/2001 Synrad,
Inc.    United States    Laser With Heat Transfer System And Method.   
6,198,758    12/27/1999    3/6/2001 Synrad, Inc.    United States    Laser
Assembly System And Method.    6,195,379    12/27/1999    2/27/2001 Synrad, Inc.
   United States    All Metal Electrode Sealed Gas Laser.    5,953,360   
10/24/1997    9/14/1999 Synrad, Inc.    United States    RF-Excited Gas Laser
System.    5,602,865    11/14/1995    2/11/1997

 

28



--------------------------------------------------------------------------------

SCHEDULE 5

TRADEMARKS

 

Grantor

  

Country

  

Trademark

   Application/Registration
No.    Filing
Date    Registration
Date

GSI Group Corporation

   United States    Chiptrim    3,007,832    8/8/2003    10/18/2005

GSI Group Corporation

   United States    GSI (Word Only - Black)    78/731631    10/12/2005    Not
Applicable

GSI Group Corporation

   United States    GSI (Word Only - Blue)    78/731636    10/12/2005    Not
Applicable

GSI Group Corporation

   United States    GSI Lumonics (Block)    2,958,968    5/24/2002    6/7/2005

GSI Group Corporation

   United States    GSI Lumonics - Stylized    2,921,938    5/24/2002   
2/1/2005

GSI Group Corporation

   United States    Lightwriter    1,649,349    6/4/1990    7/2/1991

GSI Group Corporation

   United States    Lightwriter    3,017,266    9/3/2003    11/22/2005

GSI Group Corporation

   United States    Sigmaclean    2,259,707    10/16/1995    7/6/1999

GSI Group Inc.

   United States    Softmark    1,375,595    12/20/1984    12/17/1985

GSI Group Corporation

   United States    Super Softmark    1,717,813    1/9/1992    9/22/1992

GSI Group Corporation

   United States    Versitrim    3,187,870    8/8/2003    12/19/2006

 

29



--------------------------------------------------------------------------------

Grantor

  

Country

  

Trademark

   Application/Registration
No.    Filing
Date    Registration
Date

GSI Group Corporation

   United States    Wafermark    1,200,245    5/9/1980    7/6/1982

Cambridge Technology, Inc.

   United States    Micromax    2,457,724    4/29/1998    6/5/2001

Continuum Electro-Optics, Inc.

   United States    Panther    2,565,632    4/16/1999    4/30/2002

Continuum Electro-Optics, Inc.

   United States    Continuum    1,695,210    11/17/1989    6/16/1992

Control Laser Corporation

   United States    Instamark    1,205,975    3/10/1981    8/24/1982

MicroE Systems Corp

   United States    MicroE Systems    3,125,680    6/7/2004    8/8/2006

MicroE Systems Corp

   United States    MicroE Systems    2,886,781    10/20/1999    9/21/2004

Photo Research, Inc.

   United States    Pritchard    0945,229    6/14/1971    10/17/1972

Photo Research, Inc.

   United States    Spectra    0987,821    10/6/1972    7/9/1974

Photo Research, Inc.

   United States    Light Mate    1,188,492    9/19/1980    2/2/1982

Photo Research, Inc.

   United States    Photo Research    1,253,696    7/9/1982    10/11/1983

 

30



--------------------------------------------------------------------------------

Grantor

  

Country

  

Trademark

   Application/Registration
No.    Filing
Date    Registration
Date

Photo Research, Inc.

   United States    PR    1,262,271    7/9/1982    12/27/1983

Photo Research, Inc.

   United States    Spectrascan    1,262,871    7/8/1982    1/3/1984

Photo Research, Inc.

   United States    Spotmeter    1,298,453    7/9/1982    10/2/1984

Photo Research, Inc.

   United States    The Light Measurement People    1,475,474    5/26/1987   
2/2/1988

Photo Research, Inc.

   United States    Spectrawin    2,219,258    4/15/1996    1/19/1999

Photo Research, Inc.

   United States    Videowin    2,247,912    8/15/1995    5/25/1999

Photo Research, Inc.

   United States    Photowin    2,747,719    3/16/2000    8/5/2003

Photo Research, Inc.

   United States    SpectraAduo    3,223,033    6/8/2006    3/27/2007

Quantronix Corporation

   United States    Q-Mark    2,427,055    3/16/2000    2/6/2001

Quantronix Corporation

   United States    Laser Commander    2,355,214    7/22/1999    6/6/2000

Quantronix Corporation

   United States    Quantronix    1,097,990    3/23/1977    8/1/1978

Quantronix Corporation

   United States    Quantronix    0907,880    1/23/1969    2/16/1971

 

31



--------------------------------------------------------------------------------

Grantor

  

Country

  

Trademark

   Application/Registration
No.    Filing
Date    Registration
Date

Quantronix Corporation

   United States    KATANA    77917319    1/21/2010    Not
Applicable

Synrad, Inc.

   United States    Synrad    1,890,922    3/31/1994    4/25/1995

Synrad, Inc.

   United States    Power Wizard    1,848,154    4/30/1993    8/2/1994

Synrad, Inc.

   United States    Fenix    2,396,260    4/28/1998    10/17/2000

Synrad, Inc.

   United States    Firestar    2,497,086    12/29/1999    10/9/2001

Synrad, Inc.

   United States    Duo-Lase    1,620,992    1/2/1990    11/6/1990

 

32



--------------------------------------------------------------------------------

SCHEDULE 6

PLEDGED EQUITY

 

Name of

Grantor

  

Name of

Company

  

Number of

Shares/Units

   Class of
Interests    Percentage
Owned   Percentage
Pledged   Certificate
Nos. GSI Group Inc.    GSI Group Corporation    1,245,094 shares, no par   
Common
Stock    100%   100%   3 and 5 GSI Group Inc.    GSI Group Japan Corporation   
14,360 shares    Common
Stock    100%   66 2/3%   X-001 GSI Group Inc.    GSI Group Singapore Pte Ltd.
   100,000 shares S$1.00 par value    Common
Stock    100%   66 2/3%   4
(representing
99,998
shares) GSI Group Inc.    GSI Group GmbH    Registered share capital of DM
50,500 consisting of two shares in the nominal amount of DM 33,600 (having
current number 2 in the Company’s list of shareholders) and DM 16,900 (having
current number 3 in the Company’s list of shareholders), respectively    N/A   
100%   66.53%   N/A

 

33



--------------------------------------------------------------------------------

Name of

Grantor

  

Name of

Company

  

Number of

Shares/Units

   Class of
Interests    Percentage
Owned   Percentage
Pledged   Certificate
Nos. GSI Group Inc.    GSI Group Limited    9,125,430 shares, 1 British Pound
par value    Common
Stock    100%   100%   4 GSI Group Corporation    General Scanning Securities
Corp.    1,000 shares, $1.00 par value    Common
Stock    100%   100%   1 GSI Group Corporation    GSI Lumonics Asia Pacific Ltd.
   2,320,000 shares, HK$1.00 par vale    Common
Stock    100%   66 2/3%   4,5,6 GSI Group Corporation    Excel Technology, Inc.
   1,000 shares, $0.001 par value    Common
Stock    100%   100%   2 GSI Group Corporation    MicroE Systems Corp.    100
shares, $0.01 par value    Common
Stock    100%   100%   1 MicroE Systems Corp.    MES International Inc.   
10,000 shares, $0.001 par value    Common
Stock    100%   100%   1 Excel Technology, Inc.    Cambridge Technology, Inc.   
1 share, no par value    Common
Stock    100%   100%   1 Excel Technology, Inc.    Control Laser Corporation   
1 share, $0.01 par value    Common
Stock    100%   100%   1 Excel Technology, Inc.    Continuum Electro-Optics,
Inc.    10 shares, $0.001 par value    Common
Stock    100%   100%   1 Excel Technology, Inc.    Synrad, Inc.    1 share, no
par value    Common
Stock    100%   100%   2 Excel Technology, Inc.    Photo Research, Inc.    1
share, no par value    Common
Stock    100%   100%   1

 

34



--------------------------------------------------------------------------------

Name of

Grantor

  

Name of

Company

  

Number of

Shares/Units

   Class of
Interests    Percentage
Owned   Percentage
Pledged   Certificate
Nos. Excel Technology, Inc.    Quantronix Corporation    1 share, $0.001 par
value    Common
Stock    100%   100%   1 Excel Technology, Inc.    The Optical Corporation    1
share, no par value    Common
Stock    100%   100%   2 Excel Technology, Inc.    Excel Technology Asia Sdn.
Bhd.    2,499,995 shares, one Ringgit par value    Ordinary
Shares    100%   66 2/3%   7 Excel Technology, Inc.    Excel Technology Europe
GmbH    Registered share capital of DM 400,000 consisting of two shares in the
nominal amount of DM 266,600 (having current number 2 in the Company’s list of
shareholders) and DM 133,400 (having current number 3 in the Company’s list of
shareholders), respectively    N/A    100%   66.65%   N/A Excel Technology, Inc.
   Excel Technology Lanka (Private) Limited    999,998 shares    Common
Stock    100%   66 2/3%   03

 

35



--------------------------------------------------------------------------------

Name of

Grantor

  

Name of

Company

  

Number of

Shares/Units

   Class of
Interests    Percentage
Owned   Percentage
Pledged   Certificate
Nos. Excel Technology, Inc.    Excel Technology Japan Holding K.K.    1,660
shares    Common
Stock    100%   66 2/3%   3 and 4 GSI Group Limited    GSI Group Precision
Technologies (Suzhou) Co., Ltd.    N/A    N/A    100%   66 2/3%   N/A GSI Group
Limited    GSI Lumonics SARL    30,000 shares    N/A    100%   66 2/3%   N/A

 

36



--------------------------------------------------------------------------------

SCHEDULE 7

OWNED REAL PROPERTY

 

Owner    Address

Control Laser Corporation

   2419 Lake Orange Drive
Orlando, Florida 32837

Photo Research Inc.

  

9731 Topanga Canyon Place

Chatsworth, California 91311-4135

Quantronix Corporation

  

41 Research Way

East Setauket, New York 11733

Synrad, Inc.

  

4600 Campus Place

Mukilteo, WA 98275

 

37



--------------------------------------------------------------------------------

SCHEDULE 8

LIST OF UNIFORM COMMERCIAL CODE FILING JURISDICTIONS

 

Grantor

  

Jurisdiction

GSI Group Inc.

   New Brunswick, Canada

GSI Group Corporation

   Michigan

Cambridge Technology, Inc.

   Massachusetts

Continuum Electro-Optics, Inc.

   Delaware

Control Laser Corporation

   Florida

Excel Technology, Inc.

   Delaware

Quantronix Corporation

   Delaware

Photo Research, Inc.

   Delaware

Synrad, Inc.

   Washington

The Optical Corporation

   California

MicroE Systems Corp.

   Delaware

MES International Inc.

   Delaware

GSI Group Limited

   United Kingdom

 

38



--------------------------------------------------------------------------------

ANNEX 1 TO SECURITY AGREEMENT FORM OF JOINDER

Joinder No. ____ (this “Joinder”), dated as of _______________, to the Security
Agreement, dated as of October 19, 2011 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Security Agreement”), by and among
each of the parties listed on the signature pages thereto and those additional
entities that thereafter become parties thereto (collectively, the “Grantors”
and each, individually, a “Grantor”) and BANK OF AMERICA, N.A., in its capacity
as agent for the Secured Parties (in such capacity, together with its successors
and assigns in such capacity, “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement dated as of October 19, 2011
(as amended, restated, supplemented, or otherwise modified from time to time,
the “Credit Agreement”) by and among GSI Group Inc. (“Holdings”), GSI Group
Corporation, a Michigan corporation (“Borrower”), certain subsidiaries of
Holdings party thereto as “Guarantors,” the lenders party thereto as “Lenders”
(such Lenders, together with their respective successors and assigns in such
capacity, each, individually, a “Lender” and, collectively, the “Lenders”), and
Administrative Agent, the Lenders have agreed to make certain financial
accommodations available to Borrower from time to time pursuant to the terms and
conditions thereof; and

WHEREAS, initially capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Security Agreement
or, if not defined therein, in the Credit Agreement; and

WHEREAS, Grantors have entered into the Security Agreement in order to induce
the Lenders to make certain financial accommodations to Borrower; and

WHEREAS, pursuant to Section 6.12 of the Credit Agreement and Section 24 of the
Security Agreement, certain Subsidiaries of the Loan Parties, must execute and
deliver certain Loan Documents, including the Security Agreement, and the
joinder to the Security Agreement by the undersigned new Grantor or Grantors
(collectively, the “New Grantors”) may be accomplished by the execution of this
Joinder in favor of Administrative Agent, for the benefit of the Secured
Parties; and

WHEREAS, each New Grantor (a) is [an Affiliate] [a Subsidiary] of Borrower and,
as such, will benefit by virtue of the financial accommodations extended to
Borrower by the Secured Parties and (b) by becoming a Loan Party will benefit
from certain rights granted to the Loan Parties pursuant to the terms of the
Loan Documents, the Secured Hedge Agreements and the Secured Cash Management
Agreements;

NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each New Grantor hereby agrees as follows:

1. In accordance with Section 24 of the Security Agreement, each New Grantor, by
its signature below, becomes a “Grantor” under the Security Agreement with the
same force and effect as if originally named therein as a “Grantor” and each New
Grantor hereby (a) agrees to all of the terms and provisions of the Security
Agreement applicable to it as a



--------------------------------------------------------------------------------

“Grantor” thereunder and (b) represents and warrants that the representations
and warranties made by it as a “Grantor” thereunder are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that are already qualified or
modified by materiality in the text thereof) on and as of the date hereof. In
furtherance of the foregoing, each New Grantor does hereby unconditionally
grant, and pledge to Administrative Agent, for the benefit of the Secured
Parties, to secure the Secured Obligations, a continuing security interest in
and to all of such New Grantor’s right, title and interest in and to the
Collateral. Schedule 1, “Commercial Tort Claims”, Schedule 2, “Copyrights”,
Schedule 3, “Intellectual Property Licenses”, Schedule 4, “Patents”, Schedule 5,
“Trademarks”, Schedule 6, “Pledged Equity”, Schedule 7, “Owned Real Property”,
and Schedule 8, “List of Uniform Commercial Code Filing Jurisdictions” attached
hereto supplement Schedule 1, Schedule 2, Schedule 3, Schedule 4, Schedule 5,
Schedule 6, Schedule 7 and Schedule 8, respectively, to the Security Agreement
and shall be deemed a part thereof for all purposes of the Security Agreement.
Each reference to a “Grantor” in the Security Agreement shall be deemed to
include each New Grantor. The Security Agreement is incorporated herein by
reference. Each New Grantor authorizes Administrative Agent at any time and from
time to time to file, transmit, or communicate, as applicable, financing
statements and amendments thereto (i) describing the Collateral as “all personal
property of debtor” or “all assets of debtor” or words of similar effect,
(ii) describing the Collateral as being of equal or lesser scope or with greater
detail, or (iii) that contain any information required by part 5 of Article 9 of
the UCC for the sufficiency or filing office acceptance. Each New Grantor also
hereby ratifies any and all financing statements or amendments previously filed
by Administrative Agent in any jurisdiction in connection with the Loan
Documents.

2. Each New Grantor represents and warrants to Administrative Agent, the Secured
Parties that this Joinder has been duly executed and delivered by such New
Grantor and constitutes its legal, valid, and binding obligation, enforceable
against it in accordance with its terms, except as enforceability thereof may be
limited by bankruptcy, insolvency, reorganization, fraudulent transfer,
moratorium, or other similar laws affecting creditors’ rights generally and
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

3. This Joinder is a Loan Document. This Joinder may be executed in any number
of counterparts and by different parties on separate counterparts, each of
which, when executed and delivered, shall be deemed to be an original, and all
of which, when taken together, shall constitute but one and the same Joinder.
Delivery of an executed counterpart of this Joinder by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Joinder. Any party delivering an
executed counterpart of this Joinder by telefacsimile or other electronic method
of transmission also shall deliver an original executed counterpart of this
Joinder but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Joinder.

4. The Security Agreement, as supplemented hereby, shall remain in full force
and effect.

5. THE VALIDITY OF THIS JOINDER, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR



--------------------------------------------------------------------------------

RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

6. THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS JOINDER SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK,
STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST
ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT ADMINISTRATIVE AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE ADMINISTRATIVE AGENT ELECTS TO
BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.
ADMINISTRATIVE AGENT AND EACH NEW GRANTOR WAIVE, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 6.

7. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, ADMINISTRATIVE AGENT AND
EACH NEW GRANTOR HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS JOINDER OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. ADMINISTRATIVE
AGENT AND EACH NEW GRANTOR REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS JOINDER MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Joinder to the Security
Agreement to be executed and delivered as of the day and year first above
written.

 

NEW GRANTORS:     [NAME OF NEW GRANTOR]       By:             Name:        
Title:     [NAME OF NEW GRANTOR]       By:             Name:         Title:
ADMINISTRATIVE AGENT:     BANK OF AMERICA, N.A.       By:             Name:    
    Title:

[SIGNATURE PAGE TO JOINDER NO. ___ TO SECURITY AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

COPYRIGHT SECURITY AGREEMENT

This COPYRIGHT SECURITY AGREEMENT (this “Copyright Security Agreement”) is made
this ___ day of ___________, 20__, by and among the Persons listed on the
signature pages hereof (collectively, the “Grantors” and each individually
“Grantor”), and BANK OF AMERICA, N.A., in its capacity as agent for the Secured
Parties (in such capacity, together with its successors and assigns in such
capacity, “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement dated as of October 19, 2011
(as amended, restated, supplemented, or otherwise modified from time to time,
the “Credit Agreement”) by and among GSI Group Inc. (“Holdings”), GSI Group
Corporation, a Michigan corporation (“Borrower”), certain subsidiaries of
Holdings party thereto as “Guarantors,” the lenders party thereto as “Lenders”
(such Lenders, together with their respective successors and assigns in such
capacity, each, individually, a “Lender” and, collectively, the “Lenders”), and
Administrative Agent, the Lenders have agreed to make certain financial
accommodations available to Borrower from time to time pursuant to the terms and
conditions thereof; and

WHEREAS, the Lenders are willing to make the financial accommodations to
Borrower as provided for in the Credit Agreement, but only upon the condition,
among others, that Grantors shall have executed and delivered to Administrative
Agent, for the benefit of the Secured Parties, that certain Security Agreement,
dated as of October 19, 2011 (including all annexes, exhibits or schedules
thereto, as from time to time amended, restated, supplemented or otherwise
modified, the “Security Agreement”); and

WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Administrative Agent, for the benefit of the Secured Parties,
this Copyright Security Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantors hereby agree as follows:

1. DEFINED TERMS. All initially capitalized terms used but not otherwise defined
herein have the meanings given to them in the Security Agreement or, if not
defined therein, in the Credit Agreement.

2. GRANT OF SECURITY INTEREST IN COPYRIGHT COLLATERAL. Each Grantor hereby
unconditionally grants and pledges to Administrative Agent, for the benefit of
each of the Secured Parties, to secure the Secured Obligations, a continuing
security interest (referred to in this Copyright Security Agreement as the
“Security Interest”) in all of such Grantor’s right, title and interest in and
to the following, whether now owned or hereafter acquired or arising
(collectively, the “Copyright Collateral”):



--------------------------------------------------------------------------------

(a) all of such Grantor’s United States copyright registrations and applications
including those referred to on Schedule I;

(b) all income, license fees, royalties, damages, and payments now and hereafter
due or payable under and with respect thereto, including payments under all
licenses entered into in connection therewith and damages and payments for past,
present, or future infringements thereof;

(c) the right to sue for past, present, and future infringements thereof; and

(d) all products and proceeds of the foregoing.

3. SECURITY FOR SECURED OBLIGATIONS. The Security Interest created hereby and by
the Security Agreement secures the payment and performance of the Secured
Obligations, whether now existing or arising hereafter. Without limiting the
generality of the foregoing, this Copyright Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to any of the Secured Parties, but
for the fact that they are unenforceable or not allowable (in whole or in part)
as a claim in any Insolvency Proceeding involving any Grantor due to the
existence of such Insolvency Proceeding.

4. SECURITY AGREEMENT. The Security Interest granted pursuant to this Copyright
Security Agreement is granted in conjunction with the security interests granted
to Administrative Agent, for the benefit of the Secured Parties, pursuant to the
Security Agreement. Each Grantor hereby acknowledges and affirms that the rights
and remedies of Administrative Agent with respect to the Security Interest in
the Copyright Collateral made and granted hereby are more fully set forth in the
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein. To the extent there is any
inconsistency between this Copyright Security Agreement and the Security
Agreement, the Security Agreement shall control.

5. COUNTERPARTS. This Copyright Security Agreement may be executed in any number
of counterparts and by different parties on separate counterparts, each of
which, when executed and delivered, shall be deemed to be an original, and all
of which, when taken together, shall constitute but one and the same Copyright
Security Agreement. Delivery of an executed counterpart of this Copyright
Security Agreement by telefacsimile or other electronic method of transmission
shall be equally as effective as delivery of an original executed counterpart of
this Copyright Security Agreement. Any party delivering an executed counterpart
of this Copyright Security Agreement by telefacsimile or other electronic method
of transmission also shall deliver an original executed counterpart of this
Copyright Security Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Copyright Security Agreement.

6. CONSTRUCTION. This Copyright Security Agreement is a Loan Document. Unless
the context of this Copyright Security Agreement clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms “includes” and “including” are not limiting, and
the term “or” has, except where otherwise indicated, the

 

2



--------------------------------------------------------------------------------

inclusive meaning represented by the phrase “and/or”. The words “hereof”,
“herein”, “hereby”, “hereunder”, and similar terms in this Copyright Security
Agreement refer to this Copyright Security Agreement as a whole and not to any
particular provision of this Copyright Security Agreement. Section, subsection,
clause, schedule, and exhibit references herein are to this Copyright Security
Agreement unless otherwise specified. Any reference in this Copyright Security
Agreement to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts, and contract rights. Any reference herein to the satisfaction,
repayment, or payment in full of the Secured Obligations shall mean the
repayment in full in cash or immediately available funds (or, in the case of
contingent reimbursement obligations with respect to Letters of Credit,
providing Cash Collateralization) of all of the Secured Obligations (including
the payment of any termination amount then applicable (or which would or could
become applicable as a result of the repayment of the other Secured Obligations)
under Secured Hedge Agreements provided by Hedge Banks) other than (i) in
respect of indemnification, expense reimbursement, yield protection or tax
gross-up and contingent obligations in each case with respect to which no claim
has been made and (ii) any Obligations under Secured Hedge Agreements that, at
such time, are allowed by the applicable Hedge Bank to remain outstanding
without being required to be repaid. Any reference herein to any Person shall be
construed to include such Person’s successors and permitted assigns. Any
requirement of a writing contained herein shall be satisfied by the transmission
of a Record.

7. THE VALIDITY OF THIS COPYRIGHT SECURITY AGREEMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

8. THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS COPYRIGHT SECURITY AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE
COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
ADMINISTRATIVE AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE
ADMINISTRATIVE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR
OTHER PROPERTY MAY BE FOUND. ADMINISTRATIVE AGENT AND EACH GRANTOR WAIVE, TO THE
EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 8.

 

3



--------------------------------------------------------------------------------

9. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, ADMINISTRATIVE AGENT AND
EACH GRANTOR HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. ADMINISTRATIVE
AGENT AND EACH GRANTOR REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS COPYRIGHT
SECURITY AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

[SIGNATURE PAGE FOLLOWS]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Copyright Security
Agreement to be executed and delivered as of the day and year first above
written.

 

GRANTORS:             By:             Name:         Title:             By:      
      Name:         Title:    

ACCEPTED AND ACKNOWLEDGED

BY:

ADMINISTRATIVE AGENT:     BANK OF AMERICA, N.A.       By:             Name:    
    Title:

[SIGNATURE PAGE TO COPYRIGHT SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE I

TO

COPYRIGHT SECURITY AGREEMENT

U.S. COPYRIGHT REGISTRATIONS

 

Grantor

  

Title

  

Registration No.

  

Registration Date

        

COPYRIGHT SECURITY AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT B

PATENT SECURITY AGREEMENT

This PATENT SECURITY AGREEMENT (this “Patent Security Agreement”) is made this
___ day of ___________, 20__, by and among the Persons listed on the signature
pages hereof (collectively, the “Grantors” and each individually “Grantor”), and
BANK OF AMERICA, N.A., in its capacity as agent for the Secured Parties (in such
capacity, together with its successors and assigns in such capacity,
“Administrative Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement dated as of October 19, 2011
(as amended, restated, supplemented, or otherwise modified from time to time,
the “Credit Agreement”) by and among GSI Group Inc. (“Holdings”), GSI Group
Corporation, a Michigan corporation (“Borrower”), certain subsidiaries of
Holdings party thereto as “Guarantors,” the lenders party thereto as “Lenders”
(such Lenders, together with their respective successors and assigns in such
capacity, each, individually, a “Lender” and, collectively, the “Lenders”), and
Administrative Agent, the Lenders have agreed to make certain financial
accommodations available to Borrower from time to time pursuant to the terms and
conditions thereof; and

WHEREAS, the Secured Parties are willing to make the financial accommodations to
Borrower as provided for in the Credit Agreement, but only upon the condition,
among others, that the Grantors shall have executed and delivered to
Administrative Agent, for the benefit of the Secured Parties, that certain
Security Agreement, dated as of October 19, 2011 (including all annexes,
exhibits or schedules thereto, as from time to time amended, restated,
supplemented or otherwise modified, the “Security Agreement”); and

WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Administrative Agent, for the benefit of the Secured Parties,
this Patent Security Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:

1. DEFINED TERMS. All initially capitalized terms used but not otherwise defined
herein have the meanings given to them in the Security Agreement or, if not
defined therein, in the Credit Agreement.

2. GRANT OF SECURITY INTEREST IN PATENT COLLATERAL. Each Grantor hereby
unconditionally grants and pledges to Administrative Agent, for the benefit each
of the Secured Parties, to secure the Secured Obligations, a continuing security
interest (referred to in this Patent Security Agreement as the “Security
Interest”) in all of such Grantor’s right, title and interest in and to the
following, whether now owned or hereafter acquired or arising (collectively, the
“Patent Collateral”):



--------------------------------------------------------------------------------

(a) all of its United States patents and patent applications including those
referred to on Schedule I;

(b) all divisionals, continuations, continuations-in-part, reissues,
reexaminations, and renewals of the foregoing;

(c) all income, license fees, royalties, damages and payments now and hereafter
due or payable under and with respect thereto, including payments under all
licenses entered into in connection therewith and damages and payments for past,
present, or future infringements thereof;

(d) the right to sue for past, present and future infringements thereof; and

(e) all products and proceeds of the foregoing.

3. SECURITY FOR SECURED OBLIGATIONS. The Security Interest created hereby and by
the Security Agreement secures the payment and performance of the Secured
Obligations, whether now existing or arising hereafter. Without limiting the
generality of the foregoing, this Patent Security Agreement secures the payment
of all amounts which constitute part of the Secured Obligations and would be
owed by Grantors, or any of them, to any of the Secured Parties, but for the
fact that they are unenforceable or not allowable (in whole or in part) as a
claim in any Insolvency Proceeding involving any Grantor due to the existence of
such Insolvency Proceeding.

4. SECURITY AGREEMENT. The Security Interest granted pursuant to this Patent
Security Agreement is granted in conjunction with the security interests granted
to Administrative Agent, for the benefit of the Secured Parties, pursuant to the
Security Agreement. Each Grantor hereby acknowledges and affirms that the rights
and remedies of Administrative Agent with respect to the Security Interest in
the Patent Collateral made and granted hereby are more fully set forth in the
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein. To the extent there is any
inconsistency between this Patent Security Agreement and the Security Agreement,
the Security Agreement shall control.

5. COUNTERPARTS. This Patent Security Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Patent
Security Agreement. Delivery of an executed counterpart of this Patent Security
Agreement by telefacsimile or other electronic method of transmission shall be
equally as effective as delivery of an original executed counterpart of this
Patent Security Agreement. Any party delivering an executed counterpart of this
Patent Security Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this Patent
Security Agreement but the failure to deliver an original executed counterpart
shall not affect the validity, enforceability, and binding effect of this Patent
Security Agreement.

6. CONSTRUCTION. This Patent Security Agreement is a Loan Document. Unless the
context of this Patent Security Agreement clearly requires otherwise, references
to the

 

2



--------------------------------------------------------------------------------

plural include the singular, references to the singular include the plural, the
terms “includes” and “including” are not limiting, and the term “or” has, except
where otherwise indicated, the inclusive meaning represented by the phrase
“and/or”. The words “hereof”, “herein”, “hereby”, “hereunder”, and similar terms
in this Patent Security Agreement refer to this Patent Security Agreement as a
whole and not to any particular provision of this Patent Security Agreement.
Section, subsection, clause, schedule, and exhibit references herein are to this
Patent Security Agreement unless otherwise specified. Any reference in this
Patent Security Agreement to any agreement, instrument, or document shall
include all alterations, amendments, changes, extensions, modifications,
renewals, replacements, substitutions, joinders, and supplements, thereto and
thereof, as applicable (subject to any restrictions on such alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements set forth herein). The words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts, and contract rights. Any reference herein to the
satisfaction, repayment, or payment in full of the Secured Obligations shall
mean the repayment in full in cash or immediately available funds (or, in the
case of contingent reimbursement obligations with respect to Letters of Credit,
providing Cash Collateralization) of all of the Secured Obligations (including
the payment of any termination amount then applicable (or which would or could
become applicable as a result of the repayment of the other Secured Obligations)
under Secured Hedge Agreements provided by Hedge Banks) other than (i) in
respect of indemnification, expense reimbursement, yield protection or tax
gross-up and contingent obligations in each case with respect to which no claim
has been made and (ii) any Obligations under Secured Hedge Agreements that, at
such time, are allowed by the applicable Hedge Bank to remain outstanding
without being required to be repaid. Any reference herein to any Person shall be
construed to include such Person’s successors and permitted assigns. Any
requirement of a writing contained herein shall be satisfied by the transmission
of a Record.

7. THE VALIDITY OF THIS PATENT SECURITY AGREEMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

8. THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS PATENT SECURITY AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE
COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
ADMINISTRATIVE AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE
ADMINISTRATIVE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR
OTHER PROPERTY MAY BE FOUND. ADMINISTRATIVE AGENT AND EACH GRANTOR WAIVE, TO THE
EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS

 

3



--------------------------------------------------------------------------------

OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH
THIS SECTION 8.

9. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, ADMINISTRATIVE AGENT AND
EACH GRANTOR HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. ADMINISTRATIVE
AGENT AND EACH GRANTOR REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS PATENT SECURITY
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

[SIGNATURE PAGE FOLLOWS]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Patent Security Agreement
to be executed and delivered as of the day and year first above written.

 

GRANTORS:             By:             Name:         Title:             By:      
      Name:         Title: ADMINISTRATIVE AGENT:    

ACCEPTED AND ACKNOWLEDGED

BY:

    BANK OF AMERICA, N.A.       By:             Name:         Title:

[SIGNATURE PAGE TO PATENT SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE I

to

PATENT SECURITY AGREEMENT

U.S. Patents and Patent Applications

 

Grantor

  

Title

  

(Application
No.)/ Patent No.

  

(Filing Date)/
Issue Date

        



--------------------------------------------------------------------------------

EXHIBIT C

PLEDGED INTERESTS ADDENDUM

This Pledged Interests Addendum, dated as of _________ __, 20___ (this “Pledged
Interests Addendum”), is delivered pursuant to Section 6 of the Security
Agreement referred to below. The undersigned hereby agrees that this Pledged
Interests Addendum may be attached to that certain Security Agreement, dated as
of October 19, 2011, (as amended, restated, supplemented, or otherwise modified
from time to time, the “Security Agreement”), made by the undersigned, together
with the other Grantors named therein, to BANK OF AMERICA, N.A., as
Administrative Agent. Initially capitalized terms used but not defined herein
shall have the meaning ascribed to such terms in the Security Agreement or, if
not defined therein, in the Credit Agreement. The undersigned hereby agrees that
the additional interests listed on Schedule I shall be and become part of the
Pledged Interests pledged by the undersigned to Administrative Agent in the
Security Agreement and any pledged company set forth on Schedule I shall be and
become “Pledged Equity” under the Security Agreement, each with the same force
and effect as if originally named therein.

This Pledged interests Addendum is a Loan Document. Delivery of an executed
counterpart of this Pledged Interests Addendum by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Pledged Interests Addendum. If the
undersigned delivers an executed counterpart of this Pledged Interests Addendum
by telefacsimile or other electronic method of transmission, the undersigned
shall also deliver an original executed counterpart of this Pledged Interests
Addendum but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Pledged
Interests Addendum.

The undersigned hereby certifies that the representations and warranties set
forth in Section 5 of the Security Agreement of the undersigned are true and
correct as to the Pledged Interests listed herein on and as of the date hereof.

THE VALIDITY OF THIS PLEDGED INTERESTS ADDENDUM, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS PLEDGED INTERESTS ADDENDUM SHALL BE TRIED AND LITIGATED ONLY IN THE STATE,
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE
COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
ADMINISTRATIVE AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE
ADMINISTRATIVE AGENT ELECTS TO BRING SUCH ACTION



--------------------------------------------------------------------------------

OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. ADMINISTRATIVE AGENT
AND EACH GRANTOR WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT
EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO
VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS PARAGRAPH.

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, ADMINISTRATIVE AGENT AND EACH
GRANTOR HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS PLEDGED INTERESTS ADDENDUM OR
ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.
ADMINISTRATIVE AGENT AND EACH GRANTOR REPRESENT THAT EACH HAS REVIEWED THIS
WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS
PLEDGED INTERESTS ADDENDUM MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Pledged Interests Addendum
to be executed and delivered as of the day and year first above written.

 

[                             ] By:       Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE I

TO

PLEDGED INTERESTS ADDENDUM

Pledged Interests

 

Name of Grantor

 

Name of Company

 

Number of
Shares/Units

   Class of
Interests    Percentage of
Class Owned    Certificate
Nos.             

 

2



--------------------------------------------------------------------------------

EXHIBIT D

TRADEMARK SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT (this “Trademark Security Agreement”) is made
this ___ day of ___________, 20__, by and among the Persons listed on the
signature pages hereof (collectively, the “Grantors” and each individually
“Grantor”), and BANK OF AMERICA, N.A., in its capacity as agent for the Secured
Parties (in such capacity, together with its successors and assigns in such
capacity, “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement dated as of October 19, 2011
(as amended, restated, supplemented, or otherwise modified from time to time,
the “Credit Agreement”) by and among GSI Group Inc. (“Holdings”), GSI Group
Corporation, a Michigan corporation (“Borrower”), certain subsidiaries of
Holdings party thereto as “Guarantors,” the lenders party thereto as “Lenders”
(such Lenders, together with their respective successors and assigns in such
capacity, each, individually, a “Lender” and, collectively, the “Lenders”), and
Administrative Agent, the Lenders have agreed to make certain financial
accommodations available to Borrower from time to time pursuant to the terms and
conditions thereof; and

WHEREAS, the Secured Parties are willing to make the financial accommodations to
Borrower as provided for in the Credit Agreement, but only upon the condition,
among others, that Grantors shall have executed and delivered to Administrative
Agent, for the benefit of the Secured Parties, that certain Security Agreement,
dated as of October 19, 2011 (including all annexes, exhibits or schedules
thereto, as from time to time amended, restated, supplemented or otherwise
modified, the “Security Agreement”); and

WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Administrative Agent, for the benefit of the Secured Parties,
this Trademark Security Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:

1. DEFINED TERMS. All initially capitalized terms used but not otherwise defined
herein have the meanings given to them in the Security Agreement or, if not
defined therein, in the Credit Agreement.

2. GRANT OF SECURITY INTEREST IN TRADEMARK COLLATERAL. Each Grantor hereby
unconditionally grants and pledges to Administrative Agent, for the benefit each
of the Secured Parties, to secure the Secured Obligations, a continuing security
interest (referred to in this Trademark Security Agreement as the “Security
Interest”) in all of such Grantor’s right, title and interest in and to the
following, whether now owned or hereafter acquired or arising (collectively, the
“Trademark Collateral”):



--------------------------------------------------------------------------------

(a) all of its United States trademark and service mark registrations and
applications including those referred to on Schedule I, and all renewals
thereof;

(b) all goodwill of the business connected with the use of, and symbolized by,
each of the foregoing;

(c) all income, license fees, royalties, damages and payments now and hereafter
due or payable under and with respect thereto, including payments under all
licenses entered into in connection therewith and damages and payments for past
or future infringements or dilutions thereof;

(d) the right to sue for past, present and future infringements and dilutions
thereof; and

(e) all products and proceeds (as that term is defined in the UCC) of the
foregoing.

Notwithstanding anything contained in this Trademark Security Agreement to the
contrary, the term “ Trademark Collateral” shall not include any United States
intent-to-use trademark applications to the extent that, and solely during the
period in which, the grant of a security interest therein would impair the
validity or enforceability of any such intent-to-use trademark applications or
any registrations that issue therefrom under applicable federal law, provided
that upon submission and acceptance by the PTO of an amendment to allege use
pursuant to 15 U.S.C. Section 1060(a) (or any successor provision), such
intent-to-use trademark application shall be considered Trademark Collateral

3. SECURITY FOR SECURED OBLIGATIONS. The Security Interest created hereby and by
the Security Agreement secures the payment and performance of the Secured
Obligations, whether now existing or arising hereafter. Without limiting the
generality of the foregoing, this Trademark Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to any of the Secured Parties, but
for the fact that they are unenforceable or not allowable (in whole or in part)
as a claim in any Insolvency Proceeding involving any Grantor due to the
existence of such Insolvency Proceeding.

4. SECURITY AGREEMENT. The Security Interest granted pursuant to this Trademark
Security Agreement is granted in conjunction with the security interests granted
to Administrative Agent, for the benefit of the Secured Parties, pursuant to the
Security Agreement. Each Grantor hereby acknowledges and affirms that the rights
and remedies of Administrative Agent with respect to the Security Interest in
the Trademark Collateral made and granted hereby are more fully set forth in the
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein. To the extent there is any
inconsistency between this Trademark Security Agreement and the Security
Agreement, the Security Agreement shall control.

5. COUNTERPARTS. This Trademark Security Agreement may be executed in any number
of counterparts and by different parties on separate counterparts, each of
which, when executed and delivered, shall be deemed to be an original, and all
of which, when taken together,

 

2



--------------------------------------------------------------------------------

shall constitute but one and the same Trademark Security Agreement. Delivery of
an executed counterpart of this Trademark Security Agreement by telefacsimile or
other electronic method of transmission shall be equally as effective as
delivery of an original executed counterpart of this Trademark Security
Agreement. Any party delivering an executed counterpart of this Trademark
Security Agreement by telefacsimile or other electronic method of transmission
also shall deliver an original executed counterpart of this Trademark Security
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Trademark
Security Agreement.

6. CONSTRUCTION. This Copyright Security Agreement is a Loan Document. Unless
the context of this Trademark Security Agreement clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms “includes” and “including” are not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”. The words “hereof”, “herein”, “hereby”,
“hereunder”, and similar terms in this Trademark Security Agreement refer to
this Trademark Security Agreement as a whole and not to any particular provision
of this Trademark Security Agreement. Section, subsection, clause, schedule, and
exhibit references herein are to this Agreement unless otherwise specified. Any
reference in this Trademark Security Agreement to any agreement, instrument, or
document shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements,
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts, and contract rights. Any
reference herein to the satisfaction, repayment, or payment in full of the
Secured Obligations shall mean the repayment in full in cash or immediately
available funds (or, in the case of contingent reimbursement obligations with
respect to Letters of Credit, providing Cash Collateralization) of all of the
Secured Obligations (including the payment of any termination amount then
applicable (or which would or could become applicable as a result of the
repayment of the other Secured Obligations) under Secured Hedge Agreements
provided by Hedge Banks) other than (i) in respect of indemnification, expense
reimbursement, yield protection or tax gross-up and contingent obligations in
each case with respect to which no claim has been made and (ii) any Obligations
under Secured Hedge Agreements that, at such time, are allowed by the applicable
Hedge Bank to remain outstanding without being required to be repaid. Any
reference herein to any Person shall be construed to include such Person’s
successors and permitted assigns. Any requirement of a writing contained herein
shall be satisfied by the transmission of a Record.

7. THE VALIDITY OF THIS TRADEMARK SECURITY AGREEMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

3



--------------------------------------------------------------------------------

8. THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS TRADEMARK SECURITY AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE
COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
ADMINISTRATIVE AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE
ADMINISTRATIVE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR
OTHER PROPERTY MAY BE FOUND. ADMINISTRATIVE AGENT AND EACH GRANTOR WAIVE, TO THE
EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 8.

9. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, ADMINISTRATIVE AGENT AND
EACH GRANTOR HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. ADMINISTRATIVE
AGENT AND EACH GRANTOR REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS TRADEMARK
SECURITY AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

[SIGNATURE PAGE FOLLOWS]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Trademark Security
Agreement to be executed and delivered as of the day and year first above
written.

 

GRANTORS:             By:             Name:         Title:             By:      
      Name:         Title: ADMINISTRATIVE AGENT:    

ACCEPTED AND ACKNOWLEDGED

BY:

    BANK OF AMERICA, N.A.       By:             Name:         Title:

[SIGNATURE PAGE TO TRADEMARK SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE I

to

TRADEMARK SECURITY AGREEMENT

U.S. Trademark Registrations and Applications

 

Grantor

  

Mark

  

(Serial No.)/
Registration No.

  

(Filing Date)/
Reg. Date

        



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF UK SECURITY AGREEMENT

See attached.



--------------------------------------------------------------------------------

EXECUTION COPY

DEBENTURE

dated

GSI GROUP INC.

GSI GROUP LIMITED

as Chargors

BANK OF AMERICA, N.A.

as Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

1.

  DEFINITIONS AND INTERPRETATION      1   

2.

  GUARANTEE AND COVENANT TO PAY      4   

3.

  MORTGAGES, FIXED CHARGES AND ASSIGNMENTS      6   

4.

  FLOATING CHARGE      8   

5.

  FURTHER ASSURANCE AND ADDITIONAL OBLIGATIONS      9   

6.

  SHARES      10   

7.

  INTELLECTUAL PROPERTY      11   

8.

  BOOK DEBTS      12   

9.

  PERSONAL CHATTELS      12   

10.

  GENERAL UNDERTAKINGS      12   

11.

  APPOINTMENT AND RIGHTS OF RECEIVERS AND ADMINISTRATORS      12   

12.

  APPLICATION OF PROCEEDS      16   

13.

  RESPONSIBILITIES OF ADMINISTRATIVE AGENT      17   

14.

  POWER OF ATTORNEY      18   

15.

  PROTECTION OF THIRD PARTIES      19   

16.

  EXPENSES, STAMP DUTY AND INDEMNITIES      19   

17.

  PAYMENTS      20   

18.

  AVOIDANCE OF SECURITY      21   

19.

  CONSOLIDATION OF ACCOUNTS AND SET-OFF      24   

20.

  RETENTION OF SECURITY      25   

21.

  CURRENCY      25   

22.

  APPLICATION      25   

23.

  NOTICES      25   

24.

  NEW ACCOUNTS      25   

25.

  CONTINUING SECURITY      25   

26.

  CHANGE OF PARTIES      26   

27.

  PARTIAL INVALIDITY      26   

28.

  REMEDIES AND WAIVERS      26   

29.

  AGENT’S CERTIFICATE      26   

30.

  AMENDMENTS      26   

31.

  TACKING      26   

32.

  AMENDMENTS TO FINANCE DOCUMENTS      26   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

33.

  TRUST      27   

34.

  COUNTERPARTS      27   

35.

  GOVERNING LAW      27   

36.

  ENFORCEMENT      27    SCHEDULE 1 SHARES      29   

 

ii



--------------------------------------------------------------------------------

THIS DEED is dated                  October 2011 and made between:

 

(1) GSI GROUP INC. a company incorporated under the laws of the Province of New
Brunswick, Canada (“GGI” and a “Chargor”);

 

(2) GSI GROUP LIMITED a company registered in England and Wales under company
number 1041317 and whose registered office is at Cosford Lane, Swift Valley,
Rugby, Warwickshire, CV21 1QN (“GGL” and a “Chargor” and together with GGI the
“Chargors”); and

 

(3) BANK OF AMERICA, N.A. as security agent and trustee for the Secured Parties
(the “Administrative Agent”).

RECITALS

 

(A) By a $110,000,000 credit agreement (the “Credit Agreement”) dated on or
around the date of this Debenture and made between GSI Group Corporation and GGI
as Borrowers, certain subsidiaries of GSI Group Corporation as Guarantors,
certain financial institutions as Lenders, Bank of America, N.A. as
Administrative Agent, Swing Line Lender and L/C Issuer, Bank of America Merrill
Lynch as Sole Lead Arranger and Sole Book Manager, the Lenders have agreed to
make available certain facilities on the terms and conditions contained in the
Credit Agreement.

 

(B) It is a term of the Credit Agreement that the Chargors enter into this
Debenture.

THIS DEED WITNESSES

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 Definitions

In this Debenture, unless otherwise defined or provided for herein, words and
expressions shall have the same meanings as is given to them in the Credit
Agreement. In addition, the following definitions apply:

“Administrator” means an administrator appointed under Schedule B1 to the
Insolvency Act 1986.

“Book Debts” means, in relation to the English Chargor, all its book and other
debts, all its account receivables, all other rights it has to receive money and
all other amounts, now, or from time to time, due, owing or payable to it and
the benefit of all related guarantees, indemnities, negotiable instruments,
rights and security interests of any kind.

“Charges” means the security created pursuant to the terms of this Debenture.

“Companies Act” means the Companies Act 1985 and the Companies Act 2006.

“Charged Asset” means the property, assets and income mortgaged, assigned or
charged to the Administrative Agent (whether by way of legal mortgage,
assignment, fixed or floating charge) by or pursuant to this Debenture and each
and every part of such property, assets and income.

“Charged Shares” means Shares forming part of the Charged Assets.

 

1



--------------------------------------------------------------------------------

“Delegate” means a delegate or sub-delegate appointed, directly or indirectly,
pursuant to Clause 12.6 (Delegation).

“English Chargors” means GGL.

“Fixtures” means trade and other fixtures and fittings and fixed plant,
machinery and other apparatus.

“Floating Charge Property” has the meaning given to that term in Clause 4.1
(Creation of Floating Charge).

“Intellectual Property” means all patents, trademarks, service marks, all brand
and business names, all copyrights (including any rights in computer software)
and rights in the nature of copyright, all design rights, all registered
designs, all logos, get-up, inventions (including any software), topography and
similar rights, database rights, domain name rights, all trade secrets, know-how
and all other intellectual property rights owned by the English Chargor and any
interests (including by way of licence) of the English Chargor in any of the
foregoing (whether or not registered and including all applications for the same
and any associated goodwill and all rights to bring proceedings for
infringement) and all rights under any agreements entered into by or for the
benefit of the English Chargor relating to the use or exploitation of any such
rights and all their Related Rights.

“Investment” means any debenture, bond, share, stock, certificate of deposit or
other security or investment now or in the future owned at law or in equity by
the English Chargor an all dividends, interest and other moneys paid or payable
in respect thereof and all rights, money and assets related to or accruing or
offered or arising thereon from time to time, whether by way of redemption,
conversion, exercise of option rights, substitution, exchange, preference, bonus
or otherwise and all their Related Rights.

“Obligor” means each Borrower, each Guarantor and each Chargor.

“Party” means a party to this Debenture.

“Personal Chattels” means plant, machinery, office equipment, computers,
vehicles, goods and other chattels, including all Fixtures, all spare parts,
replacements, modifications and additions and all their Related Rights.

“Receiver” means an administrative receiver or a receiver appointed pursuant to
the provisions of this Debenture or pursuant to any applicable law and such
expression shall include, without limitation, a receiver and manager.

“Related Rights” means, in respect of any asset:

 

  (a) any distribution, dividend or interest paid or payable in relation to any
of the Shares;

 

  (b) any stock, shares, securities, rights, monies or property accruing or
offered at any time (whether by way of rights issue, repurchase, redemption,
substitution, exchange, bonus or preference, under option rights or otherwise)
to or in respect of any of its Shares or in substitution or exchange for, or
otherwise derived from, any of the Shares;

 

  (c) any dividend, interest or other income in respect of any asset referred to
in paragraph (b) above;

 

2



--------------------------------------------------------------------------------

  (d) any indemnity in respect of payments made and personal liabilities
incurred in the conduct of the business of, or in or about anything done for the
preservation of the business or property of, a company;

 

  (e) any right to take part in the management of a company;

 

  (f) any right to inspect and copy any of the books and records;

 

  (g) any other right or interest conferred on a shareholder

 

  (h) any proceeds of sale of all or any part of any asset;

 

  (i) all rights under any licence, agreement for sale or agreement for lease in
respect of that asset;

 

  (j) all moneys and proceeds paid or payable in respect of that asset;

 

  (k) all rights, powers, benefits, claims, contracts, warranties, negotiable
instruments, remedies, Security Interest, guarantees, indemnities or covenants
for title in respect of that asset.

“Secured Obligations” means all present and future obligations and other
liabilities of any nature of each Obligor due, owing or incurred under or in
connection with the Loan Documents (or any of them), including the Obligations,
to the Secured Parties (including under any amendments, supplements or
restatements of any of the Loan Documents or in relation to any new or increased
advances or utilisations thereunder) and whether indebtedness or liabilities
originally owed to all or any of the Secured Parties or any other person or
persons actual or contingent, matured or not matured, liquidated or
unliquidated, whether incurred solely or jointly and/or severally or in any
other capacity whatsoever and whether as principal or surety, in any currency,
including all interest accruing thereon (calculated in accordance with Clause
2.7 (Interest)), after as well as before judgment, and all costs, charges and
expenses (to the extent payable by the relevant Obligor pursuant to the terms of
the Loan Documents) incurred in connection therewith.

“Secured Parties” means the Administrative Agent, the Swing Line Lender, the L/C
Issuer and each Lender from time to time party to the Credit Agreement, and any
Receiver or Delegate and “Secured Party” shall mean any one of them.

“Security Interest” means a mortgage, charge, pledge, lien or other security
interest securing any obligation of any person or any other agreement or
arrangement having a similar effect.

“Shares” means all the issued shares in the companies that are listed and
described in and described in Schedule 1 (Shares) and all their Related Rights
and all issued shares or stock or partnership interest in any company or limited
partnership incorporated in England held by a Chargor from time to time.

 

1.2 Clause Headings

Clause headings are for convenience of reference only and shall not affect the
construction of this Debenture.

 

3



--------------------------------------------------------------------------------

1.3 Interpretation

 

  (a) Unless a contrary indication appears, any reference in this Debenture to:

 

  (i) the “Administrative Agent”, any “Lender”, the “Issuing Bank”, the “L/C
Bank”, any “Secured Party”, any “Chargor” or any “Party” shall be construed so
as to include its successors in title, permitted assigns and permitted
transferees;

 

  (ii) “assets” includes present and future properties, revenues and rights of
every description;

 

  (iii) a “Loan Document” or any other agreement or instrument is a reference to
that Loan Document or other agreement or instrument as amended, novated,
supplemented, extended or restated;

 

  (iv) “indebtedness” includes any obligation (whether incurred as principal or
as surety) for the payment or repayment of money, whether present or future,
actual or contingent;

 

  (v) a “person” includes any individual, firm, company, corporation,
government, state or agency of a state or any association, trust, joint venture,
consortium or partnership (whether or not having separate legal personality);

 

  (vi) a “regulation” includes any regulation, rule, official directive, request
or guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or regulatory,
self-regulatory or other authority or organisation;

 

  (vii) a provision of law is a reference to that provision as amended or
re-enacted; and

 

  (viii) a time of day is a reference to London time.

 

  (b) Section, Clause and Schedule headings are for ease of reference only.

 

  (c) Unless a contrary indication appears, a term used in any other Loan
Document or in any notice given under or in connection with any Loan Document
has the same meaning in that Loan Document or notice as in this Debenture.

 

1.4 Third Party Rights

 

  (a) Unless expressly provided to the contrary in a Loan Document, a person who
is not a Party has no right under the Contracts (Rights of Third Parties) Act
1999 (the “Third Parties Act”) to enforce or to enjoy the benefit of any term of
this Debenture.

 

  (b) Notwithstanding any term of any Loan Document, the consent of any person
who is not a Party is not required to rescind or vary this Debenture at any
time.

 

1.5 The Administrative Agent

References to the Administrative Agent in this Debenture are to it acting in its
capacity as security agent and trustee for the Secured Parties.

 

2. GUARANTEE AND COVENANT TO PAY

 

2.1 Guarantee

Each Chargor irrevocably and unconditionally jointly and severally:

 

  (a) guarantees to each Secured Party as principal obligor the punctual
performance by each Obligor of all its Secured Obligations;

 

4



--------------------------------------------------------------------------------

  (b) undertakes with each Secured Party that whenever the Borrower does not pay
any amount when due under or in connection with any Loan Document, that Chargor
shall immediately on demand pay that amount as if it was the principal obligor;
and

 

  (c) indemnifies each Secured Party immediately on demand against any cost,
loss or liability suffered by that Secured Party if any obligation guaranteed by
it is or becomes unenforceable, invalid or illegal. The amount of the cost, loss
or liability shall be equal to the amount which that Secured Party would
otherwise have been entitled to recover.

 

2.2 Continuing Guarantee

This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Loan Documents, regardless of any
intermediate payment or discharge in whole or in part.

 

2.3 Reinstatement

If any payment by an Obligor or any discharge given by a Secured Party (whether
in respect of the obligations of any Obligor or any security for those
obligations or otherwise) is avoided or reduced as a result of insolvency or any
similar event:

 

  (a) the liability of each Obligor shall continue as if the payment, discharge,
avoidance or reduction had not occurred; and

 

  (b) each Secured Party shall be entitled to recover the value or amount of
that security or payment from each Obligor, as if the payment, discharge,
avoidance or reduction had not occurred.

 

2.4 Deferral Of Chargors’ Rights

 

  (a) Until all amounts which may be or become payable by the Obligors under or
in connection with the Loan Documents have been irrevocably paid in full and
unless the Agent otherwise directs, no Chargor will exercise any rights which it
may have by reason of performance by it of its obligations under the Loan
Documents:

 

  (i) to be indemnified by an Obligor;

 

  (ii) to claim any contribution from any other guarantor of any Obligor’s
obligations under the Loan Documents; and/or

 

  (iii) to take the benefit (in whole or in part and whether by way of
subrogation or otherwise) of any rights of the Secured Parties under the Loan
Documents or of any other guarantee or security taken pursuant to, or in
connection with, the Loan Documents by any Secured Party.

 

  (b) If a Chargor receives any benefit, payment or distribution in relation to
such rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Secured
Parties by the Obligors under or in connection with the Loan Documents to be
repaid in full on trust for the Secured Parties and shall promptly pay or
transfer the same to the Agent or as the Agent may direct for application in
accordance with Clause 22 (Applications) of this Debenture.

 

5



--------------------------------------------------------------------------------

2.5 Covenant to Pay

Each Chargor shall pay each of its Secured Obligations when due in accordance
with the terms of the Loan Documents.

 

2.6 Immediate Rights

 

  (a) This Debenture and each Chargor’s obligations under this Debenture are in
addition to, and not to be prejudiced by or to be merged with, any other
guarantee, indemnity or security at any time existing in favour of any person.

 

  (b) Each Chargor hereby waives any right it may have to require any Secured
Party (or any trustee or agent on its behalf) to make demand of, proceed against
or enforce any other rights or security or claim payment from any person before
claiming against it save for the demand upon any Chargor in the circumstances
and as provided for in Clause 2.1 (Guarantee). This waiver applies irrespective
of any Law or any provision of a Loan Document to the contrary.

 

2.7 Interest

If a Chargor fails to pay any Secured Obligations on the date on which they fall
due for payment by it, such Chargor shall on demand pay to the Administrative
Agent interest on all such amounts from the due date until the date of payment
(both before and after judgment) calculated and payable in accordance with
Section 2.08(b) (Interest) of the Credit Agreement.

 

2.8 Chargors’ obligations continuing

Each Chargor’s obligations under this Clause 2 and the Charges shall constitute
and be continuing obligations and will extend to the ultimate balance of the
Secured Obligations payable by any Chargor and will remain in full force and
effect until no Secured Obligations remain outstanding, unsatisfied or capable
of arising under the Loan Documents regardless of any intermediate discharge in
whole or in part.

 

2.9 Proportionate Discharge

Each sum appropriated by the Administrative Agent in accordance with the Loan
Documents towards payment of accrued default interest on any Secured Obligation
which have not been paid on their due date under any obligation under the Credit
Agreement which constitutes a Secured Obligation shall to the extent of that
appropriation discharge a Chargor’s obligations to pay such interest under
Clause 2.7 (Interest) above.

 

3. MORTGAGES, FIXED CHARGES AND ASSIGNMENTS

 

3.1 Creation of Charges

All charges, mortgages and assignments under this Debenture are:

 

  (a) made in favour of the Administrative Agent (for the benefit of itself and
the other Secured Parties);

 

  (b) made with full title guarantee; and

 

  (c) continuing security for the payment of all Secured Obligations.

 

6



--------------------------------------------------------------------------------

3.2 Mortgages and Fixed Charges

 

  (a) Each Chargor charges all its Shares:

 

  (i) by way of first legal mortgage; and

 

  (ii) by way of first fixed charge to the extent that they are not mortgaged
pursuant to paragraph (a)(i) above.

 

  (b) Each English Chargor charges by way of first fixed charge all its:

 

  (i) Intellectual Property;

 

  (ii) Investments;

 

  (iii) Personal Chattels;

 

  (iv) Book Debts, to the extent that they are not effectively assigned pursuant
to Clause 3.3 (Assignments) below.

 

3.3 Assignments

Each English Chargor assigns absolutely (subject to the reassignment on
redemption pursuant to Clause 18.7 (Redemption)) all its rights, title and
interest in its Book Debts.

 

3.4 Property Restricting Charging

 

  (a) There shall be excluded from the charge created by Clause 3.2 (Mortgages
and Fixed Charges), the assignment created under Clause 3.3 (Assignments), the
Floating Charge created by Clause 4 (Floating Charge) and from the operation of
Clause 5 (Further Assurance):

 

  (i) any leasehold property held by a Chargor under a lease which prohibits
either absolutely or conditionally (including requiring the consent of any third
party) that Chargor from creating any charge over its leasehold interest;

 

  (ii) any Intellectual Property in which a Chargor has an interest under any
licence or other agreement which prohibits either absolutely or conditionally
(including requiring the consent of any third party) that Chargor from creating
any charge over its interest in that Intellectual Property; and

 

  (iii) any licence, contract or agreement to which the Chargor is a party which
prohibits either absolutely or conditionally (including requiring the consent of
any third party) that Chargor from creating any charge over its interest in that
licence, contract or agreement,

in each case until the relevant condition or waiver has been satisfied or
obtained in accordance with this Clause 3.4.

 

  (b)

For all leasehold property held under a lease of more than 7 years or any
Intellectual Property or contract or agreement necessary for the business of the
Group where the consent of a third party is required before it can be charged as
referred to in Clause 3.4(a), each relevant Chargor undertakes to apply for the
relevant consent or waiver of prohibition or condition within ten Business Days
of the date of this Debenture and, in respect of any lease, licence or agreement
which provides that the relevant third party will not unreasonably withhold its
consent to charging, to use all

 

7



--------------------------------------------------------------------------------

  reasonable endeavours for a period of three months from the date on which the
relevant consent or waiver was first applied for, to obtain such consent as soon
as reasonably possible and to keep the Administrative Agent informed of the
progress of its negotiations; provided that the relevant Chargor shall not be
obliged to instigate litigation proceedings or take any equivalent action
against the relevant third party.

 

  (c) Immediately upon receipt of the relevant waiver or consent, the formerly
excluded leasehold property or Intellectual Property shall stand charged to the
Security Agent under Clause 3.2 (Mortgages and Fixed Charges) and Clause 4
(Floating Charge). If required by the Administrative Agent (acting reasonably),
at any time following receipt of that waiver or consent, the relevant Chargor
will as soon as reasonably practicable execute a valid fixed charge or legal
assignment on substantially the same terms as set out in this Debenture or in
such other form as the Chargor and the Administrative Agent may agree.

 

4. FLOATING CHARGE

 

4.1 Creation of Floating Charge

Each Chargor, with full title guarantee, as continuing security for the payment
of the Secured Obligations hereby charges in favour of the Administrative Agent
(as agent and trustee for the Secured Parties) by way of floating charge the
whole of its undertaking and all its property, assets and rights, whatsoever and
wheresoever, present and future, other than any property or assets from time to
time or for the time being effectively mortgaged, charged or assigned to the
Administrative Agent under Clause 3 (Mortgages, Fixed Charges and Assignments)
(collectively the “Floating Charge Property”).

 

4.2 Qualifying Floating Charge

 

  (a) The floating charge created by the Chargors pursuant to 4.1 (Creation of
Floating Charge) is a “qualifying floating charge” for the purposes of paragraph
14.2(a) of Schedule B1 to the Insolvency Act 1986.

 

  (b) Paragraph 14 of Schedule B1 to the Insolvency Act 1986 shall apply to this
Debenture and the Administrative Agent may appoint an Administrator to the
relevant Chargor pursuant to that paragraph.

 

4.3 Conversion of Floating Charge by notice

If, at any time:

 

  (a) any Event of Default has occurred and is continuing; or

 

  (b) the Administrative Agent believes (acting reasonably) that any asset of a
Chargor is in danger of being seized or sold under any form of distress,
execution or other similar process; or

 

  (c) the Administrative Agent believes (acting reasonably) that it is necessary
in order to do so to protect the priority of the security created under this
Debenture,

then without prejudice to the provisions of Clause 4.4 (Automatic Conversion of
Floating Charge) the Administrative Agent may, by notice in writing to the
relevant Chargor, convert the floating charge granted by it under this Debenture
into a fixed charge in relation to the assets specified in such notice (in
respect of those assets which are in danger of seizure or

 

8



--------------------------------------------------------------------------------

sale) and the Administrative Agent shall further be entitled (but not bound) to
take possession of or appoint a Receiver of such assets.

 

4.4 Automatic Conversion of Floating Charge

If:

 

  (a) any Chargor takes any steps to create any security interest in breach of
Section 7.01 (Liens) of the Credit Agreement over any of the Floating Charge
Property; or

 

  (b) any person levies any distress, execution, sequestration, attachment or
other process against any of the Floating Charge Property,

then in the absence of any notice or other action by the Administrative Agent
pursuant to Clause 4.3 (Conversion of Floating Charge by notice), the floating
charge over the relevant Charged Asset shall automatically operate as a fixed
charge immediately upon the occurrence of such event.

 

5. FURTHER ASSURANCE AND ADDITIONAL OBLIGATIONS

 

5.1 Further Assurance

Each Chargor shall, at the request of the Administrative Agent (acting
reasonably) and at the cost of such Chargor, forthwith do all acts and things
and execute in favour of the Administrative Agent, or as it may direct, such
further or other legal assignments, transfers, mortgages, charges, securities
and other deeds and documents as the Administrative Agent may reasonably
require, in such form as the Administrative Agent may reasonably require, in
order to:

 

  (a) protect, preserve, perfect or improve the security intended to be
conferred on the Administrative Agent by or pursuant to this Debenture;

 

  (b) at any time following an Event of Default that is continuing, to
facilitate the realisation of all or any of the Charged Asset and exercise all
of the rights and powers conferred on the Administrative Agent, any Receiver or
any delegate or either of the same for the purpose thereof or in connection
therewith;

 

  (c) to facilitate the exercise of any and all rights, powers, authorities and
discretions intended to be vested in the Administrative Agent, or any Receiver
by or pursuant to this Debenture; or

 

  (d) to facilitate the realisation of any Security Interest, fixed charge or
assignment after such Security Interest has become enforceable or the exercise
of any right, power or discretion in relation to any Charged Asset vested in the
Administrative Agent, any Receiver or any Delegate upon such enforcement.

 

5.2 Additional Obligations

The obligations of each Chargor under this Clause shall be in addition to and
not in substitution for the covenants for further assurance deemed to be
included herein by virtue of the Law of Property (Miscellaneous Provisions)
Act 1994.

 

9



--------------------------------------------------------------------------------

6. SHARES

 

6.1 Acquisition of Shares

Each Chargor shall notify the Administrative Agent promptly upon the acquisition
of, or agreement to acquire, any Shares.

 

6.2 Deposit of Documents

Each Chargor shall promptly following the execution of this Debenture, the
acquisition of Shares or otherwise as the Administrative Agent directs, deposit
with the Administrative Agent all deeds, certificates and other documents
constituting or evidencing title to any of its Shares together with stock
transfer forms and other transfers of such Shares executed in blank, as the
Administrative Agent reasonably requires.

 

6.3 Prior to enforcement

Subject to Clause 6.4 (Post enforcement), each Chargor shall be entitled to
exercise or direct the exercise of the voting and other rights attached to any
Shares as it seems fit, provided that:

 

  (a) such exercise does not breach the term of any Loan Document; and

 

  (b) such exercise of, or failure to exercise, voting rights would not
materially adversely affect the rights of the Administrative Agent, the other
Secured Parties, or the value of the Charged Assets or enforceability of the
Charges.

 

6.4 Post enforcement

At any time while an Event of Default is continuing:

 

  (a) the Administrative Agent or the Receiver shall be entitled to exercise or
direct the exercise of the voting and other rights attached to any Shares in
such manner as it or he sees fit as proxy for and in the name of the relevant
Chargor; and

 

  (b) each Chargor shall comply or procure the compliance of any directions of
the Administrative Agent or the Receiver in respect of the exercise of those
rights and shall promptly execute and/or deliver to the Administrative Agent or
the Receiver such forms of proxy as it or he requires with a view to enabling
such person as it or he selects to exercise those rights; and

 

  (c) the Administrative Agent or the Receiver shall be entitled to complete all
instruments of transfer referred to in Clause 6.2 (Deposit of Documents) in
relation to the Shares of each Chargor on behalf of that Chargor in favour of
itself or such other person as it shall select and otherwise have any Share
registered in its name or the name of its nominee; and

 

  (d) the Administrative Agent shall be entitled to receive and retain all
dividends, distributions and other monies paid on the Shares.

 

6.5 Undertaking relating to Shares

 

  (a) Each Chargor hereby undertakes with the Administrative Agent (as agent and
trustee for the Secured Parties) that it shall:

 

  (i)

duly and promptly pay (or, in respect of Shares of which the Administrative
Agent is the legal owner, pay to the Administrative Agent on demand

 

10



--------------------------------------------------------------------------------

  amounts in respect of) all calls, instalments or other payments which may be
made or become due in respect of any of the Shares as and when the same from
time to time become due (and if that Chargor does not do so, the Administrative
Agent may make such payments on behalf of that Chargor);

 

  (ii) comply promptly with any notice served on it under the Companies Act; and

 

  (iii) not (without the prior consent in writing of the Administrative Agent or
save to the extent permitted under the Loan Documents):

 

  (A) permit any person other than the Chargor or the Administrative Agent (or
its nominee) to be registered as holder of the Shares or any part thereof; or

 

  (B) permit any reorganisation of share capital, any alteration of rights in
respect of any class of shares in the company whose shares are changed or the
amendment of any provision of the memorandum of association or articles of
association of that company, in any material respect, in a manner that is
adverse to the rights or remedies of any Secured Party in respect of the Loan
Documents (whether at law, in equity or otherwise).

 

7. INTELLECTUAL PROPERTY

 

7.1 Acquisition of Intellectual Property

Each Chargor shall promptly notify the Administrative Agent of its acquiring, or
its agreement to acquire, any Intellectual Property.

 

7.2 Undertakings relating to Intellectual Property

Each Chargor shall take all necessary action to safeguard, maintain in full
force and effect and preserve its ability to enforce its present and future
ownership and rights in connection with all Intellectual Property necessary for
the conduct of, its business from time to time, including:

 

  (a) paying all renewal fees and other outgoings relating to all registered
Intellectual Property held by it that is necessary for the conduct of its
business;

 

  (b) performing and complying with all laws and obligations to which it is
subject as registered proprietor, beneficial owner, user, licensor or licensee
of any such Intellectual Property that is necessary for the conduct of its
business;

 

  (c) registering all Intellectual Property that is necessary for the conduct of
its business where necessary in order to preserve and/or validate the
Intellectual Property rights or interest of that Chargor; and

 

  (d) commencing the prosecution of infringement actions where appropriate
against third parties where failure to do so would invalidate the Intellectual
Property or interest or rights of that Chargor in any Intellectual Property that
is necessary for the conduct of its business.

 

11



--------------------------------------------------------------------------------

7.3 Deposit of Deeds

Following an Event of Default that is continuing, each Chargor shall promptly
execute and/or deliver to the Administrative Agent such documents relating to
its Intellectual Property as the Administrative Agent requires.

 

8. BOOK DEBTS

 

8.1 Collection

Each Chargor shall promptly collect all Book Debts and shall hold the proceeds
on trust for the Secured Parties.

 

8.2 Restrictions on dealing with Book Debts

Save as permitted by the Credit Agreement, no Chargor shall create or permit to
subsist any Security Interest over all or any of its Book Debts.

 

8.3 Documents

Following an Event of Default that is continuing, each Chargor shall promptly
execute and deliver to the Administrative Agent such documents relating to such
of its Book Debts as the Administrative Agent requires.

 

9. PERSONAL CHATTELS

Each English Chargor shall (in each case save as permitted by the Credit
Agreement):

 

  (a) not create or permit to subsist any Security Interest over all or any part
of any of its Personal Chattels other than pursuant to this Debenture; or

 

  (b) not do or omit to do anything which could reasonably be expected to result
in any Personal Chattel or any part thereof being confiscated, seized,
requisitioned, taken into execution, impounded or otherwise taken out of the
English Chargor’s control;

 

10. GENERAL UNDERTAKINGS

No Chargor shall do, or permit to be done, anything which could or would
reasonably be likely to prejudice the Security created under this Debenture.

 

11. APPOINTMENT AND RIGHTS OF RECEIVERS AND ADMINISTRATORS

 

11.1 Appointment

 

  (a) If:

 

  (i) so requested by the relevant Chargor; or

 

  (ii) at any time following an Event of Default that is continuing; or

 

  (iii) a petition is presented or application made for the appointment of an
administrator in respect of the relevant Chargor or notice is given of the
intention to appoint an Administrator,

the Administrative Agent may, subject to paragraph (e) below, by deed under seal
or in writing under the hand of any officer of the Administrative Agent appoint
any one

 

12



--------------------------------------------------------------------------------

or more persons to be Receiver of any Charged Asset of the relevant charger or,
when permitted by law, may appoint an Administrator of the relevant Chargor
pursuant to paragraph 14 of Schedule B1 of the Insolvency Act 1986.

 

  (b) The Administrative Agent may in writing under hand (except subject to any
requirement for a court order under the Insolvency Act 1986 or any other
applicable insolvency law) similarly remove any Receiver.

 

  (c) If more than one person is appointed Receiver or Administrator of any
assets, each Receiver or Administrator may act either jointly or severally
unless the document appointing it states otherwise.

 

  (d) Section 109(1) of the Law of Property Act 1925 does not apply to this
Debenture.

 

  (e) The Administrative Agent is not entitled to appoint a Receiver solely as a
result of the obtaining of a moratorium (or anything done with a view to
obtaining a moratorium) under the Insolvency Act 2000, except with the leave of
the court.

 

  (f) The Administrative Agent is not entitled to appoint an administrative
receiver if prohibited from doing so under section 72A of the Insolvency Act
1986.

 

11.2 Scope of Appointment

Any Receiver may be appointed either Receiver of all the Charged Asset (subject
to any applicable restrictions under the Insolvency Act 1986) or Receiver of
such part thereof as may be specified in its appointment and, in the latter
case, the rights conferred on a Receiver by this Debenture shall have the effect
as though every reference therein to the Charged Assets were a reference to the
part of such assets so specified or any part thereof.

 

11.3 Rights of Receivers

 

  (a) Any Receiver appointed pursuant to this Clause shall have all the rights,
powers and discretions conferred on a receiver or and administrative receiver
under the Insolvency Act 1986, the Law of Property Act 1925 and any other
applicable Law.

 

  (b) In addition, a Receiver shall be entitled (either in its own name or in
the name of a relevant Chargor or any trustee or nominee for the Chargor) and in
such manner and upon such terms and conditions as the Receiver thinks fit:

 

  (i) Take possession: to enter upon, take possession of, get in and collect the
Charged Assets, to require directors to such Chargor to call up unpaid share
capital and to take action to enforce payment of unpaid calls;

 

  (ii) Carry on business: to manage or carry on any business of such Chargor;

 

  (iii) Deal with Charged Asset: to sell, transfer, assign, exchange, hire out,
lend or otherwise dispose of, convert into money or realise the Charged Assets
either by public offer or auction, tender or private contract to any person in
any manner and on any terms and for a consideration of any nature he thinks fit
and generally to exercise, in the name of and on behalf of and at the cost of
such Chargor, all the powers and rights of an absolute owner of the Charged
Assets and do or omit to do anything which the charger could do or omit to do;

 

  (iv) New Subsidiary:

 

13



--------------------------------------------------------------------------------

  (A) to form or procure the formation of any new company, corporation, trust or
partnership ( a “new vehicle”);

 

  (B) to acquire any Shares in such new vehicle;

 

  (C) to transfer or transfer any right in or grant any licence in any Charged
Asset to such new vehicle;

 

  (D) to sell, transfer, assign, exchange or otherwise dispose of any such
Shares or deferred consideration or any rights attaching thereto;

 

  (v) Borrowings: to borrow or raise money either unsecured or on the security
of the Charged Asset either in priority to the charges or otherwise and on such
terms as he thinks fit;

 

  (vi) Covenants and Guarantees: to lend money or advance credit to any customer
of a Chargor, either into bonds, covenants, commitments, guarantees, indemnities
or like matters and to make all requisite payments to effect, maintain or
satisfy the same;

 

  (vii) Leases and tenancies: to lease or licence any Charged Asset to any
person on any terms and for any rent or fee, to agree to any change to such
terms or rent and to accept any surrender of such lease or licence on ay terms
(including the payment of any surrender premium), in each case as it shall think
fit and to exercise all rights and powers as the Receiver would be capable of
exercising if it were the absolute beneficial owner of the Charged Asset;

 

  (viii) Repairs: to effect any repairs, improvements, insurance or do any act
which he may think desirable to protect, or improve, any Charged Asset or any
business of any Chargor or make it more productive, to carry out and/or complete
any buildings operations and to apply for and maintain any planning permissions,
building regulation approvals and other consents, in each case as he thinks fit;

 

  (ix) Proceedings and Claims: to bring, prosecute, enforce, defend and abandon
actions, suits and proceedings in relation to the Charged Asset or the business
of such Chargor;

 

  (x) Compromise of Claims: to settle, adjust, refer to arbitration, compromise
and arrange any claims, accounts, disputes, questions and demands with or by any
person who is or claims to be a creditor of any Chargor or relating in any way
to the Charged Asset;

 

  (xi) Redemption of Security: to redeem any Security Interest (whether or not
having priority to the Charges) over the Charged Assets or relating in any way
to the Charged Assets;

 

  (xii) Employment: to appoint and discharge officers, employees, agents and
advisors and others for the purposes of this Debenture and to discharge any
person appointed by the Chargor;

 

  (xiii) Receipts: to give a valid receipt for any moneys and execute any
document which is necessary or desirable for realising any Charged Assets;

 

14



--------------------------------------------------------------------------------

  (xiv) Insolvency Act 1986: to exercise all powers set out in Schedule 1 or
Schedule B1 of the Insolvency Act 1986 (whether or not the Receiver is an
administrative receiver) and any powers added to Schedule 1 or Schedule B1 of
the Insolvency Act 1986 after the date of this Debenture;

 

  (xv) Other Powers: to do all such other acts and things the Receiver may
consider necessary or expedient for the realising of the Charged Assets or
incidental to the exercise of any of the rights, powers and discretions
conferred on the Receiver under or by virtue of this Debenture or by Law.

 

  (c) Each of the powers specified in paragraph (b) above shall (except as
otherwise provided) be distinct and shall not be in any way limited by reference
to any other paragraph or the order in which they appear.

 

11.4 Directions of the Administrative Agent

Any Receiver shall in the exercise of its rights, comply with any regulations,
restrictions and directions from time to time made or given by the
Administrative Agent.

 

11.5 Administrative Agent of Chargor

Any Receiver shall be the agent of the relevant Chargor for all purposes and,
subject to any applicable law, the relevant Chargor alone shall be responsible
for his contracts, engagements, acts, omissions, defaults and losses and for
liabilities incurred by him and no Secured Party shall incur any liability by
reason of the appointment of a Receiver or for any other reason whatsoever.

 

11.6 Remuneration

The Administrative Agent may from time to time determine the remuneration of any
Receiver and the maximum rate specified in Section 109(6) of the Insolvency Act
1986 will not apply. The Administrative Agent may direct payment of such
remuneration out of moneys accruing to the Receiver but the relevant Chargor
alone shall be liable for the payment of such remuneration and for all other
costs, charges and expenses of the Receiver.

 

11.7 Removal of Receivers

Subject to section 45 of the Insolvency Act 1986, the Administrative Agent may:

 

  (a) remove any Receiver previously appointed hereunder; and

 

  (b) appoint another person or other persons as Receiver or Receivers, either
in the place of a Receiver so removed or who has otherwise ceased to act or to
act jointly with a Receiver or Receivers previously appointed hereunder.

 

11.8 Receivers and Administrators to act Jointly

If at any time and by virtue of any such appointment(s) any two or more persons
shall hold office as Receivers or Administrators, as the case may be, of the
same assets or income, such Receivers or Administrators, as the case may be, may
act jointly and/or severally so that each one of such Receivers or
Administrators, as the case may be, shall be entitled (unless the contrary shall
be stated in any of the deed(s) or other instrument(s) appointing them) to
exercise all the powers and discretions hereby conferred on Receivers or
Administrators, as the case may be, individually and to the exclusion of the
other or others of them.

 

15



--------------------------------------------------------------------------------

12. APPLICATION OF PROCEEDS

 

12.1 Application of Proceeds

All moneys received by the Administrative Agent or any Receiver shall (subject
to the terms of the Loan Documents and the payment of any liabilities having
priority to the Secured Obligations) be applied in the following order:

 

  (a) in or toward the payment of or provision for all of the costs, losses,
charges, liabilities and expenses incurred by the Administrative Agent or any
Receiver under or in connection with this Debenture or the Receiver’s
appointment and remuneration due in connection with this Debenture;

 

  (b) in or towards payment of any debts or claims which are required by law to
be paid in preference to the Secured Obligations but only to the extent to which
such debts or claims have such preference;

 

  (c) in or towards discharge of the Secured Obligations in such order as
required pursuant to the Loan Documents;

 

  (d) any surplus shall be paid to the relevant Chargor or other person entitled
thereto.

 

12.2 Partial Application

All moneys from time to time received by the Administrative Agent from any
Chargor or any person liable to pay the same or from any Receiver or otherwise
on the realisation or enforcement of the Charges may, subject to Clause 12.1
(Application of Proceeds), be applied by the Administrative Agent either as
whole or in such proportion as the Administrative Agent shall think fit to any
account or item of account or any transaction to which the same may be
applicable.

 

12.3 ADMINISTRATIVE AGENT’S RIGHTS

 

12.4 General Rights

All or any of the rights which are conferred by this Debenture (either expressly
or impliedly) or by law upon a Receiver may be exercised after the Charges
become enforceable by the Administrative Agent irrespective of whether the
Administrative Agent shall have taken possession or appointed a Receiver of the
Charged Assets.

 

12.5 Redemption of Prior Security Interest

 

  (a) The Administrative Agent may at any time redeem any Security Interest
having priority to any Charges or procure the transfer of that Security Interest
to itself and may settle the accounts of the prior encumbrancer and any accounts
so settled shall, in the absence of manifest error, be conclusive and binding on
each Chargor.

 

  (b) Each Chargor shall on demand of the Administrative Agent pay to the
Administrative Agent all the costs and expenses incurred by it in connection
with any such redemption or transfer.

 

  (c) All the rights conferred by a prior charge upon the chargee or any
receiver thereunder shall be exercisable by the Administrative Agent or a
Receiver in like manner as if the same were expressly included herein and the
Administrative Agent shall be entitled to exercise all the rights of a receiver
appointed thereunder.

 

16



--------------------------------------------------------------------------------

12.6 Delegation

 

  (a) The Administrative Agent or any Receiver may delegate in any manner to any
person it may reasonably think fit any right, power or discretion exercisable by
it under this Debenture.

 

  (b) Any such delegation may be made upon such terms, consistent with the terms
of the Loan Documents (including power to sub-delegate) as the Administrative
Agent may reasonably think fit.

 

  (c) The Administrative Agent shall not be in any way liable to any Chargor or
any other person for any losses, liabilities or expenses arising from any act,
default, omission or misconduct on the part of any Delegate save in the case of
its gross negligence or wilful misconduct.

 

12.7 Continuation of Accounts

At any time following the commencement of the winding-up of any Chargor or any
Secured Party becoming aware of any subsequent Security affecting the Charged
Assets, the Secured Party may open a new account in the name of such Chargor
with it. If the Secured Party does not open a new account, it shall nevertheless
be treated as if it had done so at the time when the winding-up commenced or the
Secured Party received, or was deemed to have received, notice of such
subsequent Security Interest. No payments made thereafter by a Chargor to that
Secured Party shall discharge or reduce the Secured Obligations but such
payments shall be credited, to the extent a new account has been opened, or be
treated as having been credited to that account.

 

12.8 Custody

The Administrative Agent shall be entitled to keep all certificates and
documents of title relating to the Charged Assets in safe custody at any of its
branches or otherwise provide for their safe custody by third parties and shall
not be responsible for any loss or damage occurring to or in respect thereof
unless such loss or damage shall be caused by its own gross negligence or wilful
default.

 

12.9 Recovery of Debts

The Administrative Agent and any manager or officer of the Administrative Agent
is hereby irrevocably empowered on or after the date the Charges are first
enforced to receive all Book Debts and on payment to give an effectual discharge
therefore and on non-payment to take (if the Administrative Agent in its sole
discretion so decides) all steps and proceedings either in the name of each
Chargor or in the name of the Administrative Agent for the recovery therefore
and also to agree accounts and to make allowances and to give time to any
surety. Neither the Administrative Agent nor any Receiver shall be obliged to
make any enquiry as to the sufficiency of any sums received in respect of any
Book Debts or to make any claims or take any other action to collect or enforce
the same.

 

13. RESPONSIBILITIES OF ADMINISTRATIVE AGENT

 

13.1 No Obligation to Remain in Possession

If the Administrative Agent, any Receiver or any Delegate shall take possession
of the Charged Assets, it may from time to time in its absolute discretion
relinquish such possession.

 

13.2 Administrative Agent’s Obligation to Account

 

17



--------------------------------------------------------------------------------

The Administrative Agent shall not (either by reason of taking possession of the
Charged Assets or for any other reason and whether as mortgagee in possession or
on any other basis):

 

  (a) be liable to account to any Chargor or any other person for anything
except the Administrative Agent’s own actual receipts which have not been
distributed or paid to such Chargor or the persons entitled (or at the time of
payment believed by the Administrative Agent to be entitled) thereto; or

 

  (b) be liable to such Chargor or any other person for any costs, losses,
liabilities or expenses arising from or connected with any realisation by the
Administrative Agent of the Charged Assets or from any act, default, omission or
misconduct of the Administrative Agent, its Delegates, officers, employees or
agents in relation to the Charged Assets or from any exercise or non-exercise by
the Administrative Agent of any right exercisable by it under the Loan Documents
unless they shall be caused by the Administrative Agent’s own gross negligence
or wilful default.

 

13.3 Receiver’s and Delegate’s Obligation to Account

All the provisions of Clause 13.2 (Administrative Agent’s Obligation to Account)
shall apply in respect of the liability of any Receiver or Delegate as though
every reference in Clause 13.2 (Administrative Agent’s Obligation to Account) to
the Administrative Agent were instead a reference to the Receiver or, as the
case may be, Delegate.

 

14. POWER OF ATTORNEY

 

14.1 Appointment

Each Chargor by way of security irrevocably appoints the Administrative Agent,
every Receiver and every Delegate severally to be its attorney:

 

  (a) to do all acts and things which such Chargor is obliged to do under this
Debenture but has failed to do, including, without limitation, at any time
following an Event of Default that is continuing, to fill in the name of the
transferee and to date and complete any instrument of transfer in respect of any
Charged Shares which has been executed in blank by such Chargor and, in the case
of registered Charged Shares, to procure the registration of the transferee as
the holder of the relevant Charged Shares in circumstances in which the Charged
Shares are to be transferred under the terms of this Debenture;

 

  (b) to transfer any interest in any Charged Assets in the circumstances in
which such transfer may be required under this Debenture including, at any time
following an Event of Default that is continuing, on an enforcement of the
Charges over such Charged Assets;

 

  (c) in its name and on its behalf to exercise any right conferred on the
Administrative Agent, any Receiver or any Delegate in relation to the Charged
Assets or under this Debenture or by law after such right has become
exercisable; and

 

  (d) to register or renew registration of the existence of the Charges or the
restrictions on dealing with the Charged Assets in any register in which a
Chargor is obliged (but has failed) to effect or maintain registration under the
terms of this Debenture.

 

14.2 Ratification

 

18



--------------------------------------------------------------------------------

  (a) Each Chargor agrees to ratify and confirm whatever any such attorney shall
do or purport to do in the exercise or purported exercise of the power of
attorney granted by Clause 14.1 (Appointment).

 

  (b) All moneys expended by any such attorney shall be deemed to be expenses
incurred by the Administrative Agent under this Debenture.

 

15. PROTECTION OF THIRD PARTIES

 

15.1 No Duty to Enquire

No person dealing with the Administrative Agent, any Receiver, Administrator or
any Delegate shall be concerned to enquire:

 

  (a) whether any power which the Administrative Agent or any Receiver or
Administrator is purporting to exercise or which is conferred by or pursuant to
this Debenture has become exercisable or is being properly exercised;

 

  (b) whether the Secured Obligations have become payable or any amount remains
outstanding under the Loan Documents; or

 

  (c) as to the application of any money paid to the Administrative Agent or any
Receiver, Administrator or Delegate.

 

15.2 Statutory Protection

All the protection to purchasers contained in Sections 104 and 107 of the Law of
Property Act 1925, Section 42(3) of the Insolvency Act 1986 or in any other
applicable legislation shall apply to any person purchasing from or dealing with
the Administrative Agent, any Receiver or any Delegate.

 

16. EXPENSES, STAMP DUTY AND INDEMNITIES

 

16.1 Expenses

Each Chargor will promptly following demand pay to and reimburse the
Administrative Agent or any other Secured Party, Receiver or Delegate on the
basis of a full indemnity, all costs and expenses (including legal fees and
other out of pocket expenses and any VAT in accordance with the Credit
Agreement) incurred by the Administrative Agent or any other Secured Party in
connection with this Debenture and will indemnify them against any failure to
pay such amounts including any amounts arising from any actual breach of any
law.

 

16.2 Stamp Duties

Each Chargor will promptly following demand pay to and indemnify the
Administrative Agent, each other Secured Party from and against any liability
for any stamp duty, stamp duty reserve, documentary or registration or similar
Taxes or notarial fees (“Relevant Costs”) which are or may subsequently become
payable in connection with the entry into, performance, execution or enforcement
of this Debenture or to which this Debenture may otherwise be or become subject
or give rise. Each Chargor will in addition promptly following demand indemnify
the Administrative Agent, each other Secured Party, from and against any losses
or liabilities which they incur as a result of any delay or omission by such
Chargor to so pay any such Relevant Costs.

 

19



--------------------------------------------------------------------------------

16.3 Currency Indemnity

 

  (a) If any sum due from a Chargor under a Loan Document (a “Sum”), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the “First Currency”) in which that Sum is payable into
another currency (the “Second Currency”) for the purpose of:

 

  (i) making or filing a claim or proof against that Chargor; or

 

  (ii) obtaining or enforcing an order, judgment or award in relation to any
litigation or arbitration proceedings,

that Chargor shall as an independent obligation, within three Business Days of
demand, indemnify the Administrative Agent and each other Secured Party to whom
that Sum is due against any cost, loss or liability arising out of or as a
result of the conversion including any discrepancy between:

 

  (A) the rate of exchange used to convert that Sum from the First Currency into
the Second Currency; and

 

  (B) the rate or rates of exchange available to that person at the time of its
receipt of that Sum.

 

  (b) Each Chargor waives any right it may have in any jurisdiction to pay any
amount under the Loan Documents in a currency or currency unit other than that
in which it is expressed to be payable.

 

16.4 Indemnity by Chargors

 

  (a) Each Chargor hereby agrees to indemnify the Administrative Agent, the
other Secured Parties, any Receiver and any Administrator against all losses,
actions, claims, costs, charges, expenses and liabilities incurred by the
Administrative Agent, the other Secured Parties, any Receiver and any
Administrator (including any substitute delegate attorney as aforesaid) in
relation to this Debenture or the Secured Obligations or occasioned by any
breach by the Chargor of any of its covenants or obligations under this
Debenture.

 

  (b) The Chargors shall so indemnify the Administrative Agent, the other
Secured Parties, any Receiver and any Administrator on demand and shall pay
interest on the sum demanded at the Default Rate from time to time from the date
on which the same were demanded by the Administrative Agent, any other Secured
Party, or any Receiver or any Administrator, as the case may be, and any sum so
demanded together with any interest, shall be a charge upon the Charged Asset in
addition to the moneys hereby secured.

 

17. PAYMENTS

 

17.1 Demands

Any demand for payment made by a Secured Party shall be valid and effective even
if it contains no statement of the relevant Secured Obligations or an inaccurate
or incomplete statement of them.

 

17.2 Certificates

 

20



--------------------------------------------------------------------------------

A certificate, determination, notification or opinion of the Administrative
Agent or any other Secured Party as to the amount of the Secured Obligations or
any other matter connected with this Debenture or the Charges shall, in the
absence of manifest error, be conclusive evidence of the matters to which it
relates.

 

17.3 Payments

All payments under or pursuant to this Debenture (including damages in respect
of breaches hereof) shall be made in accordance with the Credit Agreement or in
such other manner as the Administrative Agent may agree and direct.

 

18. AVOIDANCE OF SECURITY

 

18.1 Avoidance of Payments

If:

 

  (a) any payment is made by a Chargor; or

 

  (b) any discharge is given by a Secured Party (whether in respect of the
obligations of any Chargor or any Security Interest for those obligations or
otherwise); or

 

  (c) any settlement is made in whole or in part on the basis of any payment,
security or other disposition,

which is avoided or reduced as a result of insolvency or any similar event:

 

  (i) the liability of each Chargor shall continue as if the payment, discharge,
settlement, avoidance or reduction had not occurred;

 

  (ii) each Secured Party shall be entitled to recover the value or amount of
that payment, discharge, security or settlement from each Chargor, as if the
payment, discharge, settlement, avoidance or reduction had not occurred together
with any other cost, loss, expense or liability incurred by such Secured Party
as a result of such avoidance or discharge; and

 

  (iii) each Chargor shall on demand indemnify the relevant Secured Party
against any funding or other cost, loss, liability or expense (including loss of
profit) incurred by the Secured Party as a result of any Secured Party being
required for any reason to refund all or part of any amount received by it in
respect of any of the Secured Obligations.

 

18.2 Waiver of Defences

 

  (a) As between each Chargor and the Secured Parties but without affecting the
obligations of any Borrower, each Chargor shall be liable under Clause 2.1
(Guarantee and Covenant to Pay) as if it were the principal debtor and not
merely a surety.

 

  (b) The Charges and the obligations of each Chargor under this Debenture and
Clause 2 (Guarantee and Covenant to Pay) will not be affected by an act,
omission, matter or thing which, but for this Clause, would reduce, release or
prejudice any of its obligations under this Debenture and Clause 2 (Guarantee
and Covenant to Pay) (without limitation and whether or not known to it or any
Secured Party) including:

 

21



--------------------------------------------------------------------------------

  (i) any time, waiver or consent granted to, or composition with, any Obligor
or other person;

 

  (ii) the release of any other Obligor or any other person under the terms of
any composition or arrangement with any creditor of any Obligor;

 

  (iii) the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Obligor or other person or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;

 

  (iv) any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

 

  (v) any amendment, novation, supplement, extension, restatement (however
fundamental and whether or not more onerous) or replacement of any Loan Document
or any other document or security including without limitation any change in the
purpose of, any extension of or any increase in any facility or the addition of
any new facility under any Loan Document or other document or security;

 

  (vi) any unenforceability, illegality or invalidity of any obligation of any
person under any Loan Document or any other document or security; or

 

  (vii) any insolvency or similar proceedings

 

18.3 Other Obligors

It is specifically acknowledged and agreed that the Secured Parties may from
time to time make any arrangement, compromise, waiver or other dealing with any
Loan Party in relation to any guarantee or other obligations under the Loan
Documents which such Secured Parties may think fit and no such arrangement,
compromise, waiver or other dealing shall exonerate or discharge any other Loan
Party from its obligations under the Loan Documents.

 

18.4 Appropriations

Until all Secured Obligations have been irrevocably and unconditionally paid and
discharged in full, the Administrative Agent may, subject to the terms of the
Loan Documents and without affecting the liability of any Chargor under this
Debenture:

 

  (a) refrain from applying or enforcing any other moneys, security or rights
held or received by the Administrative Agent (for its own account or on behalf
of another Secured Party) in respect of those amounts, or apply and enforce the
same in such manner and order as it sees fit (whether against those amounts or
otherwise) and no Chargor shall be entitled to the benefit of the same;

 

  (b)

to the extent that any of the Charged Assets constitute “financial collateral”
and this Debenture and the obligations of the Chargors hereunder constitute a
“security financial collateral arrangement” (in each case as defined in, and for
the purposes of, the Financial Collateral Arrangements (No. 2) Regulations 2003
(SI 2003 No. 3226) (the “Regulations”) the Administrative Agent shall have the
right following enforcement of this Debenture to appropriate all or any part of
such financial

 

22



--------------------------------------------------------------------------------

  collateral in or towards discharge of the Secured Obligations. For this
purpose, the parties agree that the value of such financial collateral so
appropriated shall be:

 

  (i) in the case of cash, the amount standing to the credit of each of the
accounts, together with any accrued but unposted interest, at the time the right
of appropriation is exercised; and

 

  (ii) in the case of Shares, the market price of such Shares determined by the
Administrative Agent by reference to a public index or by such other process as
the Administrative Agent may reasonably select, including independent valuation,

and in each case, the parties agree that the method of valuation provided for in
this Debenture shall constitute a commercially reasonable method of valuation
for the purposes of the Regulations; and

 

  (c) hold in an interest-bearing suspense account any moneys received from any
Chargor or on account of any Chargor’s liability under this Debenture.

 

18.5 Exercise of Chargor’s Rights

Until all Secured Obligations have been irrevocably and unconditionally paid and
discharged in full or the Administrative Agent otherwise directs:

 

  (a) no Chargor will exercise any rights which it may have (by reason of
performance of any of its obligations under the Loan Documents):

 

  (i) to be indemnified by any other Chargor; or

 

  (ii) to claim any contribution or payment from any other Chargor or surety of
any Chargor’s obligations under the Loan Documents; or

 

  (iii) to take the benefit (in whole or in part and whether by way of
subrogation or otherwise) of any rights of any Secured Parties under the Loan
Documents or of any other Security Interest or guarantee taken pursuant to, or
in connection with, the Loan Documents by any Secured Party; or

 

  (iv) to claim, rank, prove or vote as creditor of any Chargor or its estate in
competition with any Secured Party (or any trustee or agent on its behalf); or

 

  (v) to claim or take the benefit of any payment or distribution for or on
account of any Chargor or to exercise any right of set-off against any Chargor;
and

 

  (b) such Chargor shall hold any amount received or recovered by it as a result
of any exercise of any such right on trust for the Secured Parties and shall pay
an amount equal to the amount received or recovered forthwith to the
Administrative Agent,

provided that no rights referred to in paragraph (a) above shall arise or exist,
which if they did exist would constitute a right to be indemnified by, to prove
in the winding up of, to take the benefit of any Security Interest or guarantee
granted by, or to exercise any rights of contribution against, any Subsidiary of
the Chargor whose shares, or the partnership interests in whom, are charged to
the Administrative Agent pursuant to this Debenture and each Chargor waives all
its entitlement and rights to or in respect of any such rights.

 

23



--------------------------------------------------------------------------------

18.6 Consolidation

Section 93 of the Law of Property Act 1925 (restricting the right of
consolidation of the Charges with any other Security Interest) shall not apply
to the Charges and the Administrative Agent may consolidate all or any of the
Charges with any other Security to the extent lawful.

 

18.7 Redemption:

 

  (a) The Administrative Agent shall on the date on which it is satisfied
(acting reasonably) that all the Secured Obligations have been irrevocably and
unconditionally paid and discharged in full and no further Secured Obligations
are capable of becoming, outstanding (the “Release Date”) or following receipt
of a notice under paragraph (b) below, take all reasonable steps to release
and/or re-assign the Charged Assets from the Charges as soon as reasonably
practicable.

 

  (b) If a Chargor is entitled to under the terms of the Loan Documents require
the release of the Charges, it shall notify the Administrative Agent in writing
requesting release of the Charges; provided that, any release of:

 

  (i) any Security Interest granted by a Chargor over the Shares which is
permitted to be released pursuant to the provisions of the Credit Agreement; or

 

  (ii) any Security Interest over any Charged Asset disposed of in accordance
with the Credit Agreement as a Disposition permitted under Section 7.05 of the
Credit Agreement, shall be automatic.

 

  (c) All documents which are necessary in connection with the redemption of the
Charges or the transfer of the Charged Assets back to the relevant Chargor shall
be in such form as the Administrative Agent shall reasonably require.

 

18.8 Security Retention

No amount paid to a Secured Party under a Loan Document will be considered
irrevocably or unconditionally discharged for any purpose of this Debenture if
the Administrative Agent, acting reasonably, considers that such amount is
capable of being avoided or otherwise set aside under any laws relating to
insolvency or otherwise and the Administrative Agent shall be entitled to retain
the Charges securing any such amount in such circumstances.

 

19. CONSOLIDATION OF ACCOUNTS AND SET-OFF

 

  (a) In addition to any general lien or similar rights to which they may be
entitled by operation of law, each of the Secured Parties shall have the right
at any time and without notice to any Chargor to combine or consolidate all or
any of the Chargors’ then existing accounts with, and liabilities to, each of
such Secured Parties and to set off or transfer any sum or sums standing to the
credit of any one or more of such accounts in or towards satisfaction of any of
the liabilities of the Chargors to each of such Secured Parties on any other
account or in any other respect.

 

  (b) The liabilities referred to in this Clause 19 may be actual, contingent,
primary, collateral, several or joint liabilities, and the accounts, sums and
liabilities referred to in this Clause 19 may be denominated in any currency.

 

24



--------------------------------------------------------------------------------

20. RETENTION OF SECURITY

If the Administrative Agent considers that any amount paid or credited to any
Secured Party under any Loan Document is capable of being avoided or otherwise
set aside on the winding-up or liquidation (or other similar process) of any
Chargor or any other person, or otherwise, that amount shall not be considered
to have been paid in determining whether the Secured Obligations have been
repaid and the Administrative Agent may retain such security as it thinks fit.

 

21. CURRENCY

For the purpose of or pending the discharge of any of the Secured Obligations
the Administrative Agent may, in its sole discretion, convert any moneys
received, recovered or realised in any currency under this Debenture (including
the proceeds of any previous conversion under this Clause 21) from their
existing currency of denomination into any other currency at such rate or rates
of exchange and at such time as the Administrative Agent thinks fit.

 

22. APPLICATION

No Chargor shall have any rights in respect of the application by the Secured
Parties of any sums received, recovered or realised by the Administrative Agent
under this Debenture.

 

23. NOTICES

The provisions of Section 11.02 (Notices; Effectiveness; Electronic
Communications) of the Credit Agreement shall be incorporated into this
Debenture as if set out in full in this Debenture.

 

24. NEW ACCOUNTS

If the Administrative Agent or any other Secured Party receives or is deemed to
be affected by notice whether actual or constructive of any subsequent charge or
other interest affecting any part of the Charged Asset and/or the proceeds of
sale of any Charged Asset, then each of the Secured Parties may open a new
account or accounts with any Chargor. If any of the Secured Parties does not
open a new account or accounts it shall nevertheless be treated as if it had
done so at the time when the notice was, or was deemed to be, received and as
from that time all payments made to the Secured Parties shall be credited or be
treated as having been credited to the new account or accounts and shall not
operate to reduce the amount for which this Debenture is security.

 

25. CONTINUING SECURITY

The security constituted by this Debenture shall be continuing and shall not be
considered as satisfied or discharged by any intermediate payment or settlement
of the whole or any part of the Secured Obligations and shall be binding until
all the Secured Obligations have been discharged in full to the satisfaction of
the Administrative Agent and all of the Secured Parties have ceased to have any
obligation whether actual or contingent to make any credit or accommodation
available to any Chargor.

 

25



--------------------------------------------------------------------------------

26. CHANGE OF PARTIES

 

26.1 Assignment and transfer by Secured Parties

The Secured Parties shall have a full and unfettered right to assign or
otherwise transfer the whole or any part of the benefit of this Debenture to any
person to whom all or any part of its rights, benefits and obligations under the
Credit Agreement are assigned or transferred in accordance with the provisions
of the Credit Agreement.

 

26.2 Assignment and transfers by Chargors

Save as permitted pursuant to the Credit Agreement, no Chargor may assign any of
its rights or transfer any of its rights or obligations under this Debenture.

 

27. PARTIAL INVALIDITY

If, at any time, any provision of the this Debenture becomes illegal, invalid or
unenforceable in any respect under any law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions nor the
legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

28. REMEDIES AND WAIVERS

No failure to exercise, nor any delay in exercising, on the part of any Secured
Party, any right or remedy under this Debenture shall operate as a waiver, nor
shall any single or partial exercise of any right or remedy prevent any further
or other exercise or the exercise of any other right or remedy. The rights and
remedies provided in this Debenture are cumulative and not exclusive of any
rights or remedies provided by law.

 

29. AGENT’S CERTIFICATE

A certificate by an officer of the Administrative Agent as to any sums payable
hereunder to the Secured Parties or any of them shall (save in the case of
manifest error) be conclusive and binding upon the Chargors for all purposes.

 

30. AMENDMENTS

No amendments or waiver of any provision of this Debenture and no consent to any
departure by any Chargor therefrom shall in any event be effective unless the
same shall be in writing and signed or approved in writing by the Administrative
Agent, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given.

 

31. TACKING

For the purposes of Section 94(1) of the Law of Property Act 1924 and Section 49
of the Land Registration Act 2002, the Secured Parties are obliged to make
further advances to the Chargors under the Loan Documents. Each Secured Party
shall comply with its obligations under the Loan Documents (including any
obligation to make further advances).

 

32. AMENDMENTS TO FINANCE DOCUMENTS

This Debenture shall remain in full force and effect notwithstanding any
amendments or variations from time to time of the Loan Documents and all
references to the Loan Documents

 

26



--------------------------------------------------------------------------------

herein shall be taken as referring to the Loan Documents as amended or varied
from time to time (including, without limitation, any increase in the amount of
the Secured Obligations).

 

33. TRUST

The Administrative Agent shall hold the benefit of this Debenture and the
covenants, mortgages, assignments and charges given by each Chargor herein upon
trust for the Secured Parties.

 

34. COUNTERPARTS

This Debenture may be executed in any number of counterparts and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Debenture.

 

35. GOVERNING LAW

This Debenture and any non-contractual obligation arising out of or in
connection with it are governed by English law.

 

36. ENFORCEMENT

 

36.1 Jurisdiction

 

  (a) The courts of England have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Debenture (including a dispute
regarding the existence, validity or termination of this Debenture or any
non-contractual obligation arising out of or in connection with this Debenture)
(a “Dispute”).

 

  (b) The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

 

  (c) This Clause 36.1 is for the benefit of the Secured Parties only. As a
result, no Secured Party shall be prevented from taking proceedings relating to
a Dispute in any other courts with jurisdiction. To the extent allowed by law,
the Secured Parties may take concurrent proceedings in any number of
jurisdictions.

 

36.2 Service of Process

 

  (a) Without prejudice to any other mode of service allowed under any relevant
law, GGI:

 

  (i) irrevocably appoints GGL as its agent for service of process in relation
to any proceedings before the English courts in connection with this Debenture;
and

 

  (ii) agrees that failure by a process agent to notify GGI of the process will
not invalidate the proceedings concerned.

 

  (b) GGL hereby accepts its appointment as agent to accept service of process
on behalf of GGI in connection with the Loan Documents and any ancillary or
related documents.

 

  (c) On receipt of any service of process, GGL will accept service on behalf of
GGI and forward all documentation and correspondence to GGI.

 

  (d) GGL shall notify GGI and the Administrative Agent if at any time it
becomes unable to act as agent for service of process for GGI or in respect of
this Debenture or other ancillary or related documents.

 

27



--------------------------------------------------------------------------------

IN WITNESS whereof each Chargor has executed this Debenture as a deed and the
Administrative Agent has executed this Debenture under hand with the intention
that it be delivered the day and year first before written.

 

28



--------------------------------------------------------------------------------

SCHEDULE 1

SHARES

 

Chargor:

   Shares held in:    Number/Percentage of Shares:  

GGI

   GGL      100 % 

 

29



--------------------------------------------------------------------------------

EXECUTION PAGE

The Chargors

 

EXECUTED AND DELIVERED as a Deed by    ) GSI GROUP INC.    ) acting by    )    )
   )

In the presence of:

 

Witness:       Signature:           Name:           Address:    

 

EXECUTED AND DELIVERED as a Deed by    ) GSI GROUP LIMITED    ) acting by    )
   )    )

In the presence of:

 

Witness:       Signature:           Name:           Address:    

The Administrative Agent

 

SIGNED for and on behalf of    ) BANK OF AMERICA, N.A.    )

 

30



--------------------------------------------------------------------------------

EXHIBIT G-3

FORM OF CANADIAN SECURITY AGREEMENT

See attached.



--------------------------------------------------------------------------------

GENERAL SECURITY AGREEMENT

THIS GENERAL SECURITY AGREEMENT (as amended, restated, supplemented, supplanted
or replaced, this “Agreement”) is dated with effect as of this _____ day of
______________, 2011 and executed and delivered by GSI GROUP INC. (the “Debtor”)
to and in favour of BANK OF AMERICA, N.A., in its capacity as Administrative
Agent for the benefit of itself and the other Secured Parties under the Credit
Agreement (as defined below) (the “Agent”).

RECITALS:

 

A. The Agent and the other Secured Parties have agreed to make certain
accommodations of credit available to GSI GROUP CORPORATION (the “Borrower”)
pursuant to the provisions of a credit agreement dated with effect as of the
date hereof between, inter alia, the Borrower and the Agent and the other
Secured Parties (as amended, supplemented, restated or replaced from time to
time, the “Credit Agreement”);

 

B. As a condition precedent to the Agent and the other Secured Parties extending
such credit to the Borrower, the Debtor is required to execute and deliver a
guarantee dated with effect as of the date hereof (as amended, supplemented,
replaced or restated from time to time, the “Guarantee”); and

 

C. As security for the obligations of the Debtor under the Guarantee, the Agent
and the other Secured Parties have required the Debtor to grant to the Agent,
for the benefit of itself and the other Secured Parties, and to create a
security interest in all personal property of the Debtor, as hereinafter
provided as security for the payment and performance of the obligations and
liabilities of the Debtor to the Agent and the other Secured Parties under or in
connection with the Guarantee and the Credit Agreement.

NOW THEREFORE in consideration of the extension of credit by the Agent and the
other Secured Parties to the Debtor and the Borrower, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the Debtor, the Debtor covenants and agrees to and in favour of
the Agent, for the benefit of itself and the other Secured Parties, as follows:

ARTICLE 1 - DEFINITIONS; INTERPRETATION

 

1.1 Defined Terms

Except as otherwise expressly provided herein, capitalized terms used in this
Agreement but not defined herein shall have the meanings assigned to such terms
in the Credit Agreement.

 

1.2 Terms Defined in Personal Property Security Act (New Brunswick)

Where applicable and except as defined herein, terms used herein shall have the
meanings assigned to them in the Personal Property Security Act as the same may,
from time to time, be in effect in the Province of New Brunswick (the “PPSA”).
Such terms include: “accounts”, “chattel paper”, “documents of title”,
“equipment”, , “future contract”, “future accounts”



--------------------------------------------------------------------------------

“intangibles”, “instruments”, “inventory”, “investment property”, “money”,
“proceeds” “security”. “security entitlement” and “securities account”.

ARTICLE 2 - GRANT OF SECURITY INTEREST; COLLATERAL

 

2.1 Grant of Security Interest

As security for the payment and performance of the Secured Obligations (as
defined in Section 3), the Debtor hereby grants to the Agent and the other
Secured Parties a security interest in, to and under all of its personal
property, wherever located and whether now existing or hereafter acquired or
arising, including, without limitation, the following property (collectively and
severally, the “Collateral”):

 

  (a) all present and future investment property held by the Debtor, including
securities, security entitlements, securities accounts, future contracts, future
accounts, shares, options, rights, warrants, joint venture interests, interests
in limited partnerships, trust units, bonds, debentures and all other documents
which constitute evidence of a share, participation or interest of the Debtor in
property or in an enterprise or which constitute evidence of an obligation of
the issuer; and all substitutions therefore, and subject to Section 6.3,
dividends and income derived therefrom, all of which are herein called the
“Pledged Interests”;

 

  (b) all accounts and book debts of the Debtor, chattel paper, documents of
title, instruments, and intangibles of the Debtor, including all debts, dues,
claims choses in action and demands of every nature and kind, howsoever arising
or secured, including letters of credit, guarantees and advices of credit that
are now due, owing or accruing or growing due to or owned by or which may
hereafter become due, owing or accruing or growing due to or owned by the
Debtor, whether or not arising out of or in connection with the sale or lease of
goods or the rendering of services, and all supporting obligations of any or all
of the forgoing (“Accounts”);

 

  (c) all inventory of the Debtor, including all merchandise, goods and other
personal property that are held for sale or lease or that have been leased by
the Debtor or that are to be furnished under a contract of service, all raw
materials, work in process, materials used or consumed in the Debtor’s business
and finished goods, all goods in which the Debtor has an interest in mass or a
joint or other interest or gifts of any kind (including goods in which the
Debtor has an interest or right as consignee), and all goods which are returned
to or repossessed by the Debtor, together with all additions and accessions
thereto and replacements therefor and products thereof and documents therefor
(“Inventory”);

 

  (d) all equipment of the Debtor and all parts thereof and all accessions,
additions, attachments, improvements, substitutions and replacements thereto and
therefor, including, all machinery, tools, dies, blueprints, catalogues,
computer hardware and software, furniture, furnishings, vehicles and fixtures
(“Equipment”);

 

  (e) all Intellectual Property Collateral (as defined in Section 7);

 

- 2 -



--------------------------------------------------------------------------------

  (f) all money maintained in a deposit, blocked, lockbox or other account in
the Debtor’s name with any financial institution, and all certificates,
instruments and other writings, if any, from time to time representing,
evidencing or deposited into such accounts, and all interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the
foregoing;

 

  (g) all now existing and hereafter arising contracts and agreements to which
the Debtor is party (each, an “Assigned Agreement”), including, without
limitation, all rights of the Debtor to receive moneys due and to become due
under or pursuant to the Assigned Agreements, all rights of the Debtor to
receive proceeds of any insurance, indemnity, warranty or guaranty with respect
to the Assigned Agreements, all claims of the Debtor for damages arising out of
or for breach of or default under the Assigned Agreements, and all rights of the
Debtor to terminate, amend, supplement or modify the Assigned Agreements, to
perform thereunder and to compel performance and otherwise exercise all remedies
thereunder; provided, however, that with respect to any such contract or
agreement where the grant of a security interest in the Debtor’s right, title
and interest therein is prohibited by the terms thereof, or would give any other
party the right to terminate its obligations thereunder, or is not permitted
because any necessary consent to such grant has not been obtained, the
Collateral shall include only the rights of the Debtor to receive moneys due and
to become due, if any, under or pursuant to such contract or agreement;

 

  (h) all books, records, writings, databases, information and other property
relating to, used or useful in connection with, embodying, incorporating or
referring to, any of the foregoing Collateral;

 

  (i) all cash and cash equivalents held by the Debtor not otherwise included in
the foregoing Collateral; and

 

  (j) all products and proceeds of the foregoing Collateral (with the term
“proceeds” having the meaning provided in the PPSA and also including any
voluntary or involuntary disposition, and all rights to payment, including
return premiums, with respect to any insurance).

 

2.2 Excluded Collateral

Notwithstanding Section 2.1, the Collateral shall not include: (a) any property
held in trust by the Debtor and lawfully belonging to others, (b) the last day
of the term of any lease of real property, provided that the Debtor shall stand
possessed of such last day and shall assign and transfer such interest as
instructed by the Agent; (c) the interests described in the proviso to
Section 2.1(g); or with respect to Section 2.1(c), any consumer goods used as
such by the Debtor.

 

2.3 Debtor Remains Liable

Anything herein to the contrary notwithstanding, (a) the Debtor shall remain
liable under all Assigned Agreements, to the extent set forth therein, to
perform all of its duties and obligations

 

- 3 -



--------------------------------------------------------------------------------

thereunder to the same extent as if this Agreement had not been executed,
(b) the exercise by the Agent or any of the other Secured Parties of any of the
rights hereunder shall not release the Debtor from any of its duties or
obligations under such Assigned Agreements, and (c) neither the Agent nor any of
the other Secured Parties shall have any obligation or liability under any
Assigned Agreements by reason of this Agreement, nor shall the Agent or any of
the other Secured Parties be obligated to perform any of the obligations or
duties of the Debtor thereunder or to take any action to collect or enforce any
such contract, agreement or other document included in the Collateral hereunder.

 

2.4 Continuing Security Interest

The Debtor agrees that this Agreement shall create a general collateral
continuing security interest in the Collateral which shall remain in effect
until terminated in accordance with this Agreement.

 

2.5 Attachment

The Debtor and the Agent intend that the security interest created hereby
attaches to existing Collateral upon the execution of this Agreement and that
the security interest will attach to Collateral acquired after the date of
execution of this Agreement at the time that the Debtor acquires rights in that
Collateral. The Debtor and the Agent agree that value has been given. The Debtor
represents and warrants that it has rights in the existing Collateral.

ARTICLE 3 - SECURED OBLIGATIONS

 

3.1 Secured Obligations

The obligations secured by this Agreement shall consist of all indebtedness,
Obligations and liabilities of the Debtor to the Agent and the other Secured
Parties, including, without limitation, those arising under the Guarantee and
any other Loan Documents, whether now existing or hereafter arising, as
principal or surety, voluntary or involuntary, whether or not jointly owed with
others, direct or indirect, absolute or contingent, liquidated or unliquidated,
and whether or not from time to time decreased or extinguished and later
increased, created or incurred, together with all expenses (including reasonable
legal fees on a solicitor and client basis) incurred by the Agent or any of the
other Secured Parties, their receiver, receiver-manager or agent in the
preparation, perfection and enforcement of security and other agreements held by
the Agent and the other Secured Parties in respect of such obligations and
liabilities and interest thereon (all of which obligations, liabilities,
expenses and interest are referred to collectively as the “Secured
Obligations”).

ARTICLE 4 - REPRESENTATIONS AND WARRANTIES

In addition to all representations and warranties of the Debtor set forth in the
Loan Documents, which are incorporated herein by this reference, the Debtor
hereby represents and warrants that:

 

- 4 -



--------------------------------------------------------------------------------

4.1 Sole Owner

The Debtor is the sole owner of and has good and marketable title to the
Collateral (or will be the sole owner of and will have good and marketable title
to, in the case of after-acquired Collateral).

 

4.2 No Adverse Claim

No Person has (or, in the case of after-acquired Collateral, at the time the
Debtor acquires rights therein, will have) any right, title, claim or interest
(by way of security interest or other lien) in, against or to the Collateral
other than Liens consented to in writing by the Agent or permitted under the
Credit Agreement (collectively, “Permitted Liens”).

 

4.3 Full Disclosure

All information herein supplied to the Agent, for the benefit of itself and the
other Secured Parties, by or on behalf of the Debtor with respect to the
Collateral is accurate and complete in all material respects as of the date
hereof.

 

4.4 Delivery of Collateral

The Debtor shall, upon written request, deliver to the Agent all instruments and
chattel paper and other items of Collateral in which a security interest is or
may be perfected by possession, together with such additional writings,
including assignments, with respect thereto as the Agent shall request.

 

4.5 Chief Executive Office; Trade Names; Collateral Location; Records Location

The Debtor’s chief executive office is in the Commonwealth of Massachusetts,
USA; the only trade name(s) or style(s) used by the Debtor are NIL; and, the
Debtor’s records concerning the Collateral are located at its chief executive
office. The Debtor has not, at any time in the past: (a) been known as or used
any other corporate, trade or fictitious name; (b) changed its name; (c) been
the surviving or resulting corporation in a merger or consolidation; or
(d) acquired through asset purchase or otherwise any business of any Person.

 

4.6 Enforceability; Priority of Security Interest

This Agreement creates a security interest which is enforceable against the
Collateral in which the Debtor now has rights and will create a security
interest which is enforceable against the Collateral in which the Debtor
hereafter acquires rights at the time the Debtor acquires any such rights; and
other than Permitted Liens, the Agent, for the benefit of itself and the other
Secured Parties, has a perfected and first priority security interest in the
Collateral, in which the Debtor now has rights, and will have a perfected and
first priority security interest in the Collateral in which the Debtor hereafter
acquires rights at the time the Debtor acquires any such rights, in each case
securing the payment and performance of the Secured Obligations.

 

- 5 -



--------------------------------------------------------------------------------

4.7 Rights to Payment

 

  (a) The Accounts and any and all of the Debtor’s rights and claims to the
payment or receipt of money or other forms of consideration of any kind in, to
and under or with respect to its chattel paper, documents of title, intangibles,
instruments, proceeds and supporting obligations (collectively, “Rights to
Payment”) represent valid, binding and enforceable obligations of the account
debtors or other Persons obligated thereon, representing undisputed, bona fide
transactions completed in accordance with the terms and provisions contained in
any documents related thereto, and are genuine, free from any lien and not
subject to any adverse claims, counterclaims, setoffs, defaults, disputes,
defenses, discounts, retainages, holdbacks or conditions precedent of any kind
of character, except to the extent reflected by the Debtor’s reserves for
uncollectible Rights to Payment or to the extent, if any, that such account
debtors or other Persons may be entitled to normal and ordinary course trade
discounts, returns, adjustments and allowances in accordance with Section 5.9 or
as otherwise disclosed to the Agent in writing;

 

  (b) to the best of the Debtor’s knowledge, all account debtors and other
obligors on the Rights to Payment are solvent and generally paying their debts
as they come due;

 

  (c) all Rights to Payment comply with all applicable laws concerning form,
content and manner of preparation and execution, including where applicable any
federal or state consumer credit laws;

 

  (d) the Debtor has not assigned any of its rights under the Rights to Payment
other than Permitted Liens as provided in this Agreement or as set forth in the
other Loan Documents;

 

  (e) all statements made, all unpaid balances and all other information in the
Debtor’s books and other documentation relating to the Rights to Payment are
true and correct and in all respects what they purport to be; and

 

  (f) the Debtor has no knowledge of any fact or circumstance which would impair
the validity or collectability of any of the Rights to Payment not otherwise
disclosed to the Agent in writing.

 

4.8 Inventory

No inventory is stored with any bailee, warehouseman or similar Person or on any
premises leased to the Debtor, nor has any inventory been consigned to the
Debtor or consigned by the Debtor to any Person or is held by the Debtor for any
Person under any “bill and hold” or other arrangement, except as disclosed to
the Agent in writing.

 

- 6 -



--------------------------------------------------------------------------------

4.9 Equipment

 

  (a) none of the Equipment or other Collateral is affixed to real property
except Collateral with respect to which the Debtor has supplied the Agent with
all information and documentation necessary to make all fixture filings required
to perfect and protect the priority of the security interest of the Agent, for
the benefit of itself and the other Secured Parties, in all such Collateral
which may be fixtures as against all Persons having an interest in the premises
to which such property may be affixed; and

 

  (b) none of the Equipment is leased from or to any Person, except as otherwise
disclosed to the Agent in writing.

 

4.10 Leases

The Debtor is not and will not become a lessee under any real property lease or
enter into any customer agreement or other agreement governing the location of
Collateral at the premises of another Person pursuant to which the lessor or
such other Person may obtain any rights in any of the Collateral, and no such
lease or other such agreement now prohibits, restrains, impairs or will
prohibit, restrain or impair such Debtor’s right to remove any Collateral from
the premises at which such Collateral is situated, except for the usual and
customary restrictions contained in such leases of real property.

ARTICLE 5 - COVENANTS AND AGREEMENTS

In addition to all covenants and agreements of the Debtor set forth in the Loan
Documents, which are incorporated herein by this reference, the Debtor hereby
agrees, at no cost or expense to the Agent and the other Secured Parties:

 

5.1 Preservation of Security Interest

To do all acts (other than acts which are required to be done by the Agent) that
may be necessary to maintain, preserve and protect the Collateral and the first
(subject to Permitted Liens) priority, perfected security interest of the Agent
and the other Secured Parties therein.

 

5.2 Actions and Proceedings

To appear in and defend any action or proceeding which may affect its title to
the Collateral or the interest of the Agent and the other Secured Parties in the
Collateral.

 

5.3 Use of Collateral

Not to use any Collateral, or permit any Collateral to be used, unlawfully or in
violation of any provision of this Agreement, any other agreement with the Agent
or any of the other Secured Parties related hereto, or any law, rule,
regulation, order, writ, judgment, injunction, decree or award binding on the
Debtor or affecting any of the Collateral or any contractual obligation
affecting any of the Collateral.

 

- 7 -



--------------------------------------------------------------------------------

5.4 Transfer of Collateral; Liens

Not to surrender or lose possession of (other than to the Agent, for the benefit
of itself and the Lenders), sell, encumber, lease, rent, or otherwise dispose of
or transfer any Collateral or right or interest therein except as expressly
provided herein and in the Loan Documents, and to keep the Collateral free of
all liens except Permitted Liens and as expressly permitted by the Loan
Documents or otherwise approved in writing by the Agent; provided, however,
that, unless an Event of Default shall have occurred and be continuing under any
of the Loan Documents, the Debtor may, in the ordinary course of business, sell
or lease (provided it registers and perfects any primary lease or conditional
sale agreement in accordance with applicable law) any Collateral consisting of
inventory.

 

5.5 Records

To keep separate, accurate and complete records of the Collateral and to provide
the Agent and with such records and such other reports and information relating
to the Collateral as the Agent may reasonably request from time to time. To keep
the records concerning the Collateral at the location(s) referred to in
Section 4.6 and not to remove such records from such location(s) without the
prior written consent of the Agent.

 

5.6 Chief Executive Office; Names

To give the Agent thirty (30) days’ prior written notice of any change in the
Debtor’s chief executive office or legal name or trade name(s) or style(s).

 

5.7 Location of Collateral

To keep the Collateral at its current location(s) and not to remove the
Collateral from such locations (other than disposals of Collateral expressly
permitted by the Loan Documents).

 

5.8 Leased Premises

At the Agent’s request, to use commercially reasonable efforts to obtain from
each Person from whom the Debtor leases any premises or supplies any customer at
which any Collateral is at any time present such Collateral Access Agreement as
the Agent and the other Secured Parties may require, in form and substance
satisfactory to the Agent.

 

5.9 Rights to Payment

To:

 

  (a) with such frequency as the Agent may reasonably require, furnish to the
Agent full and complete reports, in form and substance satisfactory to the
Agent, with respect to the Accounts, including information as to concentration,
aging, identity of account debtors, letters of credit securing Accounts,
disputed Accounts and other matters, as the Agent shall request;

 

- 8 -



--------------------------------------------------------------------------------

  (b) give only normal discounts, allowances and credits as to Accounts and
other Rights to Payment, in the ordinary course of business, according to normal
trade practices utilized by the Debtor in the past, and enforce all Accounts and
other Rights to Payment strictly in accordance with their terms, and take all
such action to such end as may from time to time be reasonably requested by the
Agent, except that the Debtor may grant any extension of the time for payment or
enter into any agreement to make a rebate or otherwise to reduce the amount
owing on or with respect to, or compromise or settle for less than the full
amount thereof, any Account or other Right to Payment, in the ordinary course of
business, according to normal trade practices utilized by the Debtor in the
past;

 

  (c) if any discount, allowance, credit, extension of time for payment,
agreement to make a rebate or otherwise to reduce the amount owing on, or
compromise or settle, an Account or other Right to Payment exists or occurs, or
if, to the knowledge of the Debtor, any dispute, setoff, claim, counterclaim or
defense exists or has been asserted or threatened with respect to an Account or
other Right to Payment, disclose such fact fully to the Agent in the books
relating to such Account or other Right to Payment and in connection with any
invoice or report furnished by the Debtor to the Agent relating to such Account
or other Right to Payment;

 

  (d) if any Accounts arise from contracts with the United States or any
department, agency or instrumentality thereof, or the government of Canada or
any province thereof, immediately notify the Agent thereof and execute any
documents and instruments and take any other steps requested by the Agent in
order that all monies due and to become due thereunder shall be assigned to the
Agent and notice thereof given to the appropriate authorities under the Federal
Assignment of Claims Act of the United States of America, the Financial
Administration Act of Canada or the Financial Administration Act of New
Brunswick, as applicable;

 

  (e) in accordance with its sound business judgment, perform and comply in all
material respects with its obligations in respect of the Accounts and other
Rights to Payment;

 

  (f) upon the request of the Agent or any of the other Secured Parties (i) at
any time, notify all or any designated portion of the account debtors and other
obligors on the Rights to Payment of the security interest hereunder, and
(ii) upon the occurrence and during the continuance of an Event of Default,
notify the account debtors and other obligors on the Rights to Payment or any
designated portion thereof that payment shall be made directly to the Agent, for
the benefit of itself and the other Secured Parties, or to such other Person or
location as the Agent shall specify; and

 

  (g) upon the occurrence and during the continuance of any Event of Default
which has not been waived in writing by the Agent, establish such lockbox or
similar arrangements for the payment of the Accounts and other Rights to Payment
as the Agent shall require.

 

- 9 -



--------------------------------------------------------------------------------

5.10 Inventory

To:

 

  (a) at such times as the Agent shall request or as may be required under the
Loan Documents, prepare and deliver to the Agent a report of all Inventory, in
form and substance satisfactory to the Agent;

 

  (b) upon the request of the Agent, take a physical listing of the Inventory
and promptly deliver a copy of such physical listing to the Agent; and

 

  (c) not store any Inventory with a bailee, warehouseman or similar Person or
on premises leased to the Debtor, nor dispose of any Inventory on a
bill-and-hold, guaranteed sale, sale and return, sale on approval, consignment
or similar basis, nor acquire any Inventory from any Person on any such basis,
without in each case giving the Agent prior written notice thereof.

 

5.11 License Agreement and Other Assigned Agreements

To:

 

  (a) deliver to the Agent promptly upon request therefrom (i) copies of the
Assigned Agreements and (ii) all material notices, requests and other documents
received by the Agent in respect of the Assigned Agreements; provided, however,
that the Debtor shall deliver to the Agent copies of all material notices,
requests and other documents received by the Debtor in respect of the Assigned
Agreements promptly upon receipt thereof and without the need for a specific
request therefor from the Agent;

 

  (b) perform and observe, in all material respects, all terms and provisions of
the Assigned Agreements to be performed or observed by it and enforce the
Assigned Agreements in accordance with their terms; and

 

  (c) without the prior written consent of the Agent, not take any action to
amend or terminate, or waive compliance with any of the terms of the Assigned
Agreements.

ARTICLE 6 - AUTHORIZED ACTION BY THE LENDER; RIGHTS TO PAYMENT

 

6.1 Authorized Action by the Agent

The Debtor hereby agrees that following the occurrence and during the
continuance of an Event of Default, without presentment, notice or demand, and
without affecting or impairing in any way the rights of the Agent and the other
Secured Parties with respect to the Collateral, the obligations of the Debtor
hereunder or the Secured Obligations, the Agent may, but shall not be obligated
to and shall incur no liability to the Debtor or any third party for failure to,
take any action that the Debtor is obligated by this Agreement to do and to
exercise such rights and powers as the Debtor might exercise with respect to the
Collateral, and the Debtor hereby

 

- 10 -



--------------------------------------------------------------------------------

irrevocably appoints the Agent as its attorney-in-fact to exercise such rights
and powers, including, without limitation, the power and authority to:

 

  (a) collect by legal proceedings or otherwise and endorse, receive and receipt
for all dividends, interest, payments, proceeds and other sums and property now
or hereafter payable on or on account of the Collateral;

 

  (b) enter into any extension, reorganization, deposit, merger, consolidation
or other agreement pertaining to, or deposit, surrender, accept, hold or apply
other property in exchange for the Collateral;

 

  (c) insure, process and preserve the Collateral;

 

  (d) transfer the Collateral to its own or its nominee’s name;

 

  (e) make any compromise or settlement, and take any action it deems advisable,
with respect to the Collateral; and

 

  (f) notify any obligor on any Collateral to make payment directly to the Agent
or any of the other Secured Parties.

The foregoing power of attorney is coupled with an interest and irrevocable so
long as the Agent or any of the other Secured Parties has any obligation to make
any credit facility available or the Secured Obligations have not been
indefeasibly paid and performed in full. The Debtor hereby ratifies, to the
extent permitted by law, all that the Agent shall lawfully and in good faith do
or cause to be done by virtue of and in compliance with this Section 6.1. The
Debtor agrees to reimburse the Agent upon demand for any costs and expenses,
including reasonable legal fees, the Agent may incur while acting as the
Debtor’s attorney-in-fact hereunder, all of which costs and expenses are
included in the Secured Obligations.

 

6.2 Collection of Rights to Payment

Until the Agent exercises its rights hereunder to collect Rights to Payment, the
Debtor shall endeavor in the first instance diligently to collect all amounts
due or to become due on or with respect to the Rights to Payment. At the request
of the Agent, upon and after the occurrence and during the continuance of any
Event of Default, all remittances received by the Debtor shall be and shall be
deemed to be held separate and apart and in trust exclusively for the Agent, for
the benefit of itself and the other Secured Parties, and, in accordance with the
Agent’s instructions, remitted to the Agent in the form received (with any
necessary endorsements or instruments of assignment or transfer).

 

6.3 Investment Property and Instruments

Upon and after the occurrence and during the continuance of any Event of
Default, the Agent, for the benefit of itself and the other Secured Parties,
shall be entitled to receive all distributions and payments of any nature with
respect to any investment property or instruments, and all such distributions or
payments received by the Debtor shall be and shall be deemed to be held separate
and apart and in trust exclusively for the Agent, for the benefit of itself and
the other Secured

 

- 11 -



--------------------------------------------------------------------------------

Parties, and, in accordance with the Agent’s instructions, remitted to the
Agent, for the benefit of itself and the other Secured Parties, in the form
received (with any necessary endorsements or instruments of assignment or
transfer). Following the occurrence and during the continuance of any Event of
Default any such distributions and payments with respect to any investment
property held in any securities account shall be held and retained in such
securities account, in each case as part of the Collateral hereunder.
Additionally, the Agent shall have the right, upon the occurrence and during the
continuance of any Event of Default, following two (2) Business Days’ prior
written notice to the Debtor, to vote and to give consents, ratifications and
waivers with respect to any investment property and instruments of the Debtor,
and to exercise all rights of conversion, exchange, subscription or any other
rights, privileges or options pertaining thereto, as if the Agent and the other
Secured Parties were the absolute owner thereof; provided that the Agent and the
other Secured Parties shall have no duty to exercise any of the foregoing rights
afforded to it and shall not be responsible to the Debtor or any other Person
for any failure to do so or delay in doing so.

ARTICLE 7 - ADDITIONAL PROVISIONS REGARDING INTELLECTUAL PROPERTY

 

7.1 Additional Representations and Warranties

The Debtor represents and warrants to the Agent and the other Secured Parties as
follows:

 

  (a) Except as disclosed in the Loan Documents, the Debtor (directly or through
any subsidiary) does not own, possess or use under any licensing arrangement any
patents, copyrights, trade-marks, service marks or trade names, nor is there
currently pending before any governmental authority any application for
registration of any patent, copyright, trade-mark, service mark or trade name;

 

  (b) all patents, copyrights, trade-marks, service marks and trade names are
subsisting and have not been adjudged invalid or unenforceable in whole or in
part;

 

  (c) all maintenance fees required to be paid on account of any patents have
been timely paid for maintaining such patents in force, and, to the best of the
Debtor’s knowledge, each of the patents is valid and enforceable and the Debtor
has notified the Agent in writing of all prior disputes, sales and licenses
(including public uses and sales) of which it is aware;

 

  (d) to the best of the Debtor’s knowledge after due inquiry, no material
infringement or unauthorized use presently is being made of any Intellectual
Property Collateral by any Person;

 

  (e) the Debtor is the sole and exclusive owner of the Intellectual Property
Collateral and the past, present and contemplated future use of such
Intellectual Property Collateral by the Debtor has not, does not and will not
infringe or violate any right, privilege or license agreement of or with any
other Person; and

 

  (f)

the Debtor owns, has material rights under, is a party to, or an assignee of a
party to all material licenses, patents, patent applications, copyrights,
service marks,

 

- 12 -



--------------------------------------------------------------------------------

  trade-marks, trade-mark applications, trade names and all other Intellectual
Property Collateral necessary to continue to conduct its business as heretofore
conducted.

 

7.2 Additional Covenants

The Debtor will:

 

  (a) not allow or suffer any Intellectual Property Collateral to become
abandoned, nor any registration thereof to be terminated, forfeited, expired or
dedicated to the public, except as shall be reasonable and appropriate in
accordance with prudent business practice;

 

  (b) promptly give the Agent notice of any rights the Debtor may obtain to any
new patentable inventions, copyrightable works or other new Intellectual
Property Collateral, prior to the filing of any application for registration
thereof;

 

  (c) without limiting the generality of clause (b), not register with the U.S.
Copyright Office or the Canadian Intellectual Property Office any unregistered
copyrights (whether in existence on the date hereof or thereafter acquired,
arising, or developed) unless the Debtor provides the Agent with written notice
of its intent to register such copyrights not less than thirty (30) days prior
to the date of the proposed registration; and

 

  (d) diligently prosecute all applications for patents, copyrights and
trade-marks, and file and prosecute any and all continuations,
continuations-in-part, applications for reissue, applications for certificate of
correction and like matters as shall be reasonable and appropriate in accordance
with prudent business practice, and promptly and timely pay any and all
maintenance, license, registration and other fees, taxes and expenses incurred
in connection with any Intellectual Property Collateral.

 

7.3 Additional Definition

As used in this Agreement, “Intellectual Property Collateral” means the
following properties and assets owned or held by the Debtor or in which the
Debtor otherwise has any interest, now existing or hereafter acquired or
arising:

 

  (a) all patents and patent applications, domestic or foreign, all licenses
relating to any of the foregoing and all income and royalties with respect to
any licenses, all rights to sue for past, present or future infringement
thereof, all rights arising therefrom and pertaining thereto and all reissues,
divisions, continuations, renewals, extensions and continuations-in-part
thereof;

 

  (b)

all copyrights and applications for copyright, domestic or foreign, together
with the underlying works of authorship (including titles), whether or not the
underlying works of authorship have been published and whether said copyrights
are statutory or arise under the common law, and all other rights and works of

 

- 13 -



--------------------------------------------------------------------------------

  authorship, all computer programs, computer databases, computer program flow
diagrams, source codes, object codes and all tangible property embodying or
incorporating any copyrights, all licenses relating to any of the foregoing and
all income and royalties with respect to any licenses, and all other rights,
claims and demands in any way relating to any such copyrights or works,
including royalties and rights to sue for past, present or future infringement,
and all rights of renewal and extension of copyright;

 

  (c) all state and provincial (including common law), federal and foreign
trade-marks, service marks and trade names, and applications for registration of
such trade-marks, service marks and trade names, all licenses relating to any of
the foregoing and all income and royalties with respect to any licenses, whether
registered or unregistered and wherever registered, all rights to sue for past,
present or future infringement or unconsented thereof, all rights arising
therefrom and pertaining thereto and all reissues, extensions and renewals
thereof;

 

  (d) all trade secrets, trade dress, trade styles, logos, other source of
business identifiers, mask-works, mask-work registrations, mask-work
applications, software, confidential information, customer lists, license
rights, advertising materials, operating manuals, methods, processes, know-how,
algorithms, formulae, databases, quality control procedures, product, service
and technical specifications, operating, production and quality control manuals,
sales literature, drawings, specifications, blue prints, descriptions,
inventions, name plates and catalogs;

 

  (e) the entire goodwill of or associated with the businesses now or hereafter
conducted by the Debtor connected with and symbolized by any of the
aforementioned properties and assets; and

 

  (f) all accounts, all intangible intellectual or other similar property and
other general intangibles associated with or arising out of any of the
aforementioned properties and assets and not otherwise described above.

ARTICLE 8 - REMEDIES; NOTICE OF SALE; RECEIVERS

 

8.1 Remedies

Upon the occurrence and during the continuance of any Event of Default, the
Agent may at its option, without notice to or demand on the Debtor and in
addition to all rights and remedies available to the Agent with respect to the
Secured Obligations, at law, in equity or otherwise, do any one or more of the
following:

 

  (a) foreclose or otherwise enforce the security interest of the Agent and the
other Secured Parties in any manner permitted by law or provided for in this
Agreement;

 

  (b)

sell, lease or otherwise dispose of any Collateral at one or more public or
private sales at the place of business of the Debtor, the Agent or any other
place or places,

 

- 14 -



--------------------------------------------------------------------------------

  including any broker’s board or securities exchange, whether or not such
Collateral is present at the place of sale, for cash or credit or future
delivery, on such terms and in such manner as the Agent may determine;

 

  (c) use or transfer the Debtor’s rights and interests in any Intellectual
Property Collateral by license, by sublicense (to the extent permitted by an
applicable license), assignment or otherwise, on such conditions and in such
manner as the Agent may determine;

 

  (d) recover from the Debtor all costs and expenses, including reasonable legal
fees and disbursements, incurred or paid by the Agent in exercising any right,
power or remedy provided by this Agreement;

 

  (e) require the Debtor to assemble the Collateral and make it available to the
Agent, for the benefit of itself and the other Secured Parties, at a place to be
designated by the Agent;

 

  (f) enter onto property where any Collateral is located and take possession
thereof with or without judicial process; and

 

  (g) prior to the disposition of the Collateral, store, process, repair or
recondition it or otherwise prepare it for disposition in any manner and to the
extent the Agent deems appropriate and in connection with such preparation and
disposition, without charge, use any trade-mark, tradename, copyright, patent or
technical process used by the Debtor.

 

8.2 Notice of Sale

The Debtor shall be given not less than twenty (20) days (or such other period
as required by applicable law) prior notice of the time and place of any public
sale or of the time after which any private sale or other intended disposition
of Collateral is to be made, which notice the Debtor hereby agrees shall be
deemed reasonable notice thereof. Upon any sale or other disposition pursuant to
this Agreement, the Agent shall have the right to deliver, assign and transfer
to the purchaser thereof, the Collateral or portion thereof so sold or disposed
of. The Agent or any of the other Secured Parties shall have the right upon any
public sale, and, to the extent permitted by law, upon any private sale, to
purchase the whole or any part of the Collateral so sold. Each purchaser at any
such sale or other disposition (including the Agent or any of the other Secured
Parties) shall hold the Collateral free from any claim or right of whatever
kind, including any equity or right of redemption of the Debtor and the Debtor
specifically waives (to the extent permitted by applicable law) all rights of
redemption, stay or appraisal which it has or may have under any rule of law or
statute now existing or hereafter adopted.

 

8.3 License

For the purpose of enabling the Agent and the other Secured Parties to exercise
their rights and remedies under Section 8.1 or otherwise in connection with this
Agreement, the Debtor hereby grants to the Agent and the other Secured Parties
an irrevocable, non-exclusive and assignable license (exercisable without
payment or royalty or other compensation to the Debtor) or (to the

 

- 15 -



--------------------------------------------------------------------------------

extent permitted by the applicable license) sublicense to use, license or
sublicense any Intellectual Property Collateral, subject with respect to
trade-marks to reasonable and appropriate quality control provisions.

 

8.4 Appointment of Receiver

The Agent may, in addition to any other rights it may have, appoint by
instrument in writing a receiver, monitor, consultant, liquidator or receiver
and manager (all of which are herein called a “Receiver”) of all or any part of
the Collateral or may institute proceedings in any court of competent
jurisdiction for the appointment of such a Receiver. Any such Receiver is hereby
given and shall have the same powers and rights and exclusions and limitations
of liability as the Agent has under this Agreement, at law or in equity. In
exercising any such powers, any such Receiver shall, to the extent permitted by
applicable law, act as and for all purposes be deemed to be the agent of the
Debtor, and the Agent shall not be responsible for any act or default of any
such Receiver. The Agent may appoint one or more Receivers hereunder and may
remove any such Receiver or Receivers and appoint another or others in his or
their stead from time to time. Any Receiver so appointed may be an officer or
employee of the Agent. A court need not appoint, ratify the appointment by the
Agent of or otherwise supervise in any manner the actions of any Receiver. Upon
the Debtor receiving notice from the Agent of the taking of possession of the
Collateral or the appointment of a Receiver, all powers, functions, rights and
privileges of the Debtor and, to the extent permitted by applicable law, its
directors and officers with respect to the Collateral shall cease, unless
specifically continued by the written consent of the Agent.

 

8.5 Carrying on Business

The Agent or any of the other Secured Parties may carry on, or concur in the
carrying on of, all or any part of the business or undertaking of the Debtor,
may, subject to the rights and Liens of third parties but to the exclusion of
the Debtor, enter upon, occupy and use all or any of the premises, buildings,
plant and undertakings of or occupied or used by the Debtor and may use all or
any of the tools, machinery, equipment and intangibles of the Debtor for such
time as the Agent or such Lender sees fit, free of charge, to carry on the
business of the Debtor and, if applicable, to manufacture or complete the
manufacture of any Inventory and to pack and ship the finished product.

 

8.6 Dealing with Collateral

The Agent may seize, collect, realize, dispose of, enforce, release to third
parties or otherwise deal with the Collateral or any part thereof in such
manner, upon such terms and conditions and at such time or times as may seem to
it advisable, all without notice to the Debtor except as otherwise required by
any applicable law. The Agent may demand, sue for and receive any Accounts with
or without notice to the Debtor, give such receipts, discharges and extensions
of time and make such compromises in respect of any Accounts which may, in the
Agent’s or such Lender’s absolute discretion, seem bad or doubtful. The Agent
may charge on its own behalf and pay to others, sums for costs and expenses
incurred including, without limitation, legal fees and expenses on a solicitor
and his own client scale and Receivers’ and accounting fees, in or in connection
with seizing, collecting, realizing, disposing, enforcing or otherwise dealing
with the Collateral and in connection with the protection and enforcement of the
rights of the Agent or

 

- 16 -



--------------------------------------------------------------------------------

any of the other Secured Parties hereunder including, without limitation, in
connection with advice with respect to any of the foregoing. The amount of such
sums shall be deemed advanced to the Debtor by the Agent and the other Secured
Parties, shall become part of the Secured Obligations, shall bear interest at
the highest rate per annum charged by the Agent and the other Secured Parties on
the Secured Obligations or any part thereof and shall be secured by this
Agreement.

 

8.7 Right to Use

The Debtor hereby grants to the Agent a license or other right to use, without
charge, all of the Debtor’s present and future property, whether real or
personal, including, without limitation, labels, patents, copyrights, rights of
use of any name, trade secrets, trade names, trade-marks, services marks, and
advertising matter, or any other property of any nature or of a similar nature,
as it pertains to the Collateral, in completing production of, advertising for
sale, and selling of any Collateral and the Debtor’s rights under all licenses
and all franchise agreements shall inure to the Agent and the other Secured
Parties.

 

8.8 Retention of Collateral

Upon notice to the Debtor and subject to any obligation to dispose of any of the
Collateral, as provided in the PPSA or other applicable law, the Agent and the
other Secured Parties may elect to retain all or any part of the Collateral in
satisfaction of the Secured Obligations or any of them.

 

8.9 Pay Liens

The Agent or any of the other Secured Parties may pay any Liens that may exist
or be threatened against the Collateral. In addition, the Agent or any of the
other Secured Parties may borrow money required for the maintenance,
preservation or protection of the Collateral or for the carrying on of the
business or undertaking of the Debtor and may grant further security interests
in the Collateral in priority to the security interest created hereby as
security for the money so borrowed. In every such case the amounts so paid or
borrowed together with costs, charges and expenses incurred in connection
therewith shall be deemed to have been advanced to the Debtor by the Agent and
the other Secured Parties, shall become part of the Secured Obligations, shall
bear interest at the highest rate per annum charged by the Agent and the other
Secured Parties on the Secured Obligations or any part thereof and shall be
secured by this Agreement.

 

8.10 Application of Payments

Any and all payments made in respect of the Secured Obligations from time to
time and moneys realized on the Collateral may be applied to such part or parts
of the Secured Obligations as the Agent and the other Secured Parties may see
fit or as otherwise required by applicable law. The Agent and the other Secured
Parties shall, at all times and from time to time, have the right to change any
appropriation as they may see fit. Any insurance moneys received by the Agent or
any of the other Secured Parties pursuant to this Agreement may, at the option
of the Agent or such Lender, be applied against the Secured Obligations as the
Agent or such Lender thinks fit.

 

- 17 -



--------------------------------------------------------------------------------

8.11 Set-off

The Secured Obligations will be paid by the Debtor without regard to any
equities between the Debtor and the Agent and the other Secured Parties or any
right of set-off or cross-claim. If an Event of Default exists, any indebtedness
owing by the Agent or any of the other Secured Parties to the Debtor may be
set-off and applied by the Agent and the other Secured Parties against the
Secured Obligations either before or after maturity, without demand upon or
notice to anyone and regardless of the currency in which the indebtedness is
denominated.

 

8.12 Deficiency

If the proceeds of the realization of the Collateral are insufficient to repay
to the Agent and the other Secured Parties all amounts owing to them, the Debtor
shall forthwith pay such deficiency or cause such deficiency to be paid to the
Agent, for the benefit of itself and the other Secured Parties.

 

8.13 Agent and the other Secured Parties Not Liable

Neither the Agent nor any of the other Secured Parties shall be liable or
accountable for any failure to seize, collect, realize, dispose of, enforce or
otherwise deal with the Collateral, shall be bound to institute proceedings for
any such purposes or for the purpose of preserving any rights of the Agent and
the other Secured Parties, the Debtor or any other person, firm or corporation
in respect of the Collateral or shall be liable or responsible for any loss,
cost or damage whatsoever which may arise in respect of any such failure
including, without limitation, resulting from the negligence of the Agent or any
of the other Secured Parties or any of their respective officers, servants,
agents, solicitors, attorneys, Receivers or otherwise unless arising from gross
negligence or wilful misconduct. None of the Agent, the other Secured Parties or
any of their respective officers, servants, agents, or Receivers shall be liable
by reason of any entry into possession of the Collateral or any part thereof, to
account as a mortgagee in possession, for any loss on realization, for any act
or omission for which a mortgagee in possession might be liable, for any
negligence in the carrying on or occupation of the business or undertaking of
the Debtor or for any loss, cost, damage or expense whatsoever which may arise
in respect of any such actions, omissions or negligence unless arising from
gross negligence or wilful misconduct.

 

8.14 Extensions of Time

The Agent may grant renewals, extensions of time and other indulgences, take and
give up securities, accept compositions, grant releases and discharges, perfect
or fail to perfect any securities, release any part of the Collateral to third
parties and otherwise deal or fail to deal with the Debtor, subsidiaries of the
Debtor, guarantors, sureties and others and with the Collateral and other
securities as the Agent may see fit, all without prejudice to the liability of
the Debtor to the Agent and the other Secured Parties or the rights of the Agent
and the other Secured Parties and powers under this Agreement.

 

8.15 Rights in Addition

The rights and powers conferred by this Section are in supplement of and in
addition to and not in substitution for any other rights or powers the Agent or
any of the other Secured Parties may

 

- 18 -



--------------------------------------------------------------------------------

have from time to time under this Agreement or under applicable law. The Agent
and the other Secured Parties may proceed by way of any action, suit, remedy or
other proceeding at law or in equity and no such remedy for the enforcement of
the rights of the Agent and the other Secured Parties shall be exclusive of or
dependent on any other such remedy. Any one or more of such remedies may from
time to time be exercised separately or in combination.

ARTICLE 9 - PERFECTION AND PRIORITY

 

9.1 Financing Statements, Etc.

The Debtor hereby authorizes the Agent, for the benefit of itself and the other
Secured Parties, to file at any time and from time to time any financing
statements describing the Collateral, and the Debtor shall execute and deliver
to the Agent, and the Debtor hereby authorizes the Agent to file (with or
without the Debtor’s signature), at any time and from time to time, all
amendments to financing statements, continuation financing statements,
termination statements, security agreements relating to the Intellectual
Property Collateral, assignments, fixture filings, affidavits, reports, notices
and all other documents and instruments, in form satisfactory to the Agent, as
the Agent may request, to perfect and continue perfected, maintain the priority
of or provide notice of the security interest of the Agent, for the benefit of
itself and the other Secured Parties, in the Collateral and to accomplish the
purposes of this Agreement. Without limiting the generality of the foregoing,
the Debtor ratifies and authorizes the filing by the Agent of any financing
statements filed prior to the date hereof.

 

9.2 Bailees

Any Person (other than the Agent or any of the other Secured Parties) at any
time and from time to time holding all or any portion of the Collateral shall be
deemed to, and shall, hold the Collateral as the agent of, and as pledge holder
for, the Agent and the other Secured Parties. At any time and from time to time,
the Agent or any of the other Secured Parties may give notice to any such Person
holding all or any portion of the Collateral that such Person is holding the
Collateral as the agent and bailee of, and as pledge holder for, the Agent, for
the benefit of itself and the other Secured Parties, and obtain such Person’s
written acknowledgment thereof. Without limiting the generality of the
foregoing, the Debtor will join with the Agent and the other Secured Parties in
notifying any Person who has possession of any Collateral of the security
interest of the Agent, for the benefit of itself and the other Secured Parties,
therein and obtaining an acknowledgment from such Person that it is holding the
Collateral for the benefit of the Agent and the other Secured Parties.

 

9.3 Control

If any of the Collateral consists of investment property, (a) the Debtor
authorizes the Agent, for the benefit of itself and the other Secured Parties,
to transfer such Collateral or any part thereof into its own name or that of its
nominee so that the Agent or its nominee may appear of record as the sole owner
thereof; provided, that until the security hereby constituted becomes
enforceable, the Agent shall deliver promptly to the Debtor all notices,
statements or other communications received by it or its nominee as such
registered owner, and upon demand and receipt of payment of necessary expenses
thereof, shall give to the Debtor or its designee a proxy or proxies to vote

 

- 19 -



--------------------------------------------------------------------------------

and take all action with respect to such property; provided further that after
the security hereby constituted becomes enforceable, the Debtor waives all
rights to be advised of or to receive any notices, statements or communications
received by the Agent or its nominee as such record owner, and agrees that no
proxy or proxies given by the Agent to the Debtor or its designee as aforesaid
shall thereafter be effective; and (b) the Debtor further agrees to execute such
other documents and to perform such other acts, and to cause any issuer or
securities intermediary to execute such other documents and to perform such
other acts as may be necessary or appropriate in order to give the Agent
“control” of such Investment Property, for the benefit of itself and the other
Secured Parties, as defined in the Securities Transfer Act (New Brunswick),
which “control” shall be in such manner as the Agent shall designate in its sole
judgement and discretion, including, without limitation, an agreement by an
issuer or securities intermediary that it will comply with instructions in the
case of an issuer or entitlement orders in the case of a securities
intermediary, originated by the Agent, whether before or after security hereby
constituted becomes enforceable, without further consent by the Debtor.

ARTICLE 10 - MISCELLANEOUS

 

10.1 Amendments and Waivers

Except to the extent otherwise provided herein or in any of the Loan Documents,
(a) no amendment to any provision of this Agreement shall in any event be
effective unless the same shall be in writing and signed by the Debtor and the
Agent and (b) no waiver of any provision of this Agreement, or consent to any
departure by the Debtor or other party therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Agent. Any such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

 

10.2 Notices

All notices required or permitted under this Agreement shall be given in the
manner and to the addresses specified in the Credit Agreement.

 

10.3 No Waiver; Cumulative Remedies

No failure on the part of the Agent or any of the other Secured Parties to
exercise, and no delay in exercising, any right, remedy, power or privilege
under this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, remedy, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights and remedies under this Agreement are cumulative
and not exclusive of any rights, remedies, powers and privileges that may
otherwise be available to the Agent and the other Secured Parties.

 

10.4 Binding Effect

This Agreement shall be binding upon the Debtor and its successors and assigns,
including any successor by reason of amalgamation, and inure to the benefit of
and be enforceable by the Agent and the other Secured Parties and their
successors, endorsees, transferees and assigns.

 

- 20 -



--------------------------------------------------------------------------------

10.5 Assignment

The Debtor may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Agent, and any attempted
assignment in violation of this provision shall be null and void. The Agent or
any of the other Secured Parties may assign this Agreement in whole or in part
to any Person acquiring an interest in the Secured Obligations in accordance
with the provisions of the Credit Agreement.

 

10.6 Costs and Expenses

The Debtor agrees to pay on demand all reasonable costs and expenses of the
Agent and the other Secured Parties, any Receiver, or the agents of the Agent
and the other Secured Parties or any Receiver, and reasonable legal fees and
disbursements in connection with the perfection, enforcement, or preservation of
any rights under, this Agreement and the other Loan Documents.

 

10.7 Severability

Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under all applicable laws and regulations.
If, however, any provision of this Agreement shall be prohibited by or invalid
under any such law or regulation, it shall be deemed modified to conform to the
minimum requirements of such law or regulation, or, if for any reason it is not
deemed so modified, it shall be ineffective and invalid only to the extent of
such prohibition or invalidity without affecting the remaining provisions of
this Agreement.

 

10.8 Governing Law

This Agreement is to be exclusively construed in accordance with and governed by
the internal laws of the Province of New Brunswick and the federal laws of
Canada applicable therein without giving effect to any choice of law rule or
principle that would cause the application of the laws of any jurisdiction other
than the internal laws of the Province of New Brunswick and the federal laws of
Canada applicable therein to the rights and duties of the Debtor and the Agent
and the other Secured Parties.

 

10.9 Submission to Jurisdiction

The Debtor hereby (a) submits to the non-exclusive jurisdiction of the courts of
the Province of New Brunswick sitting in the City of Saint John for the purpose
of any action or proceeding arising out of or relating to this Agreement and the
other Loan Documents, (b) agrees that all claims in respect of any such action
or proceeding may be heard and determined in such courts, (c) irrevocably waives
(to the extent permitted by applicable law) any objection which it now or
hereafter may have to the laying of venue of any such action or proceeding
brought in any of the foregoing courts, and any objection on the ground that any
such action or proceeding in any such court has been brought in an inconvenient
forum and (d) agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner permitted by law.

 

- 21 -



--------------------------------------------------------------------------------

10.10  Judgment Currency

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any Loan Document in one currency into another
currency, the rate of exchange used shall be that at which in accordance with
practices of the Agent or any of the other Secured Parties could purchase the
first currency with such other currency on the Business Day preceding that on
which final judgment is given. The obligation of the Debtor in respect of any
such sum due from it to the Agent or any of the other Secured Parties hereunder
or under the other Loan Documents shall, notwithstanding any judgment in a
currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of the Loan Documents
or other relevant document (the “Agreement Currency”), be discharged only to the
extent that on the Business Day following receipt by the Agent of any sum
adjudged to be so due in the Judgment Currency, the Agent or any of the Lender
may, in accordance with normal practices, purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Agent from the Debtor in the Agreement
Currency, the Debtor agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Agent and the other Secured Parties against such
loss. If the amount of the Agreement Currency so purchased is greater than the
sum originally due to the Agent and the other Secured Parties in such currency,
the Agent and the other Secured Parties agrees to return the amount of any
excess to the Debtor (or to any other Person who may be entitled thereto under
applicable law). The agreements in this Section 10.10 shall survive the
repayment of all Secured Obligations.

 

10.11  Entire Agreement

This Agreement and the other Loan Documents constitutes the entire agreement of
the parties hereto with respect to the matters set forth herein and supersede
any prior agreements, commitments, drafts, communications, discussions and
understandings, oral or written, with respect thereto.

 

10.12  Counterparts

This Agreement may be executed in several counterparts and delivered by
facsimile or other electronic transmission, each of which shall be deemed an
original and all of which when taken together shall constitute one and the same
agreement.

 

10.13  Termination

Upon indefeasible payment and performance in full of all Secured Obligations and
the termination of all Commitments in writing by the Agent, the security
interests created by this Agreement shall terminate and the Agent shall execute
and deliver to the Debtor, at the Debtor’s sole cost and expense, such documents
and instruments reasonably requested by the Debtor as shall be necessary to
evidence termination of all security interests given by the Debtor to the Agent
and the other Secured Parties hereunder.

 

- 22 -



--------------------------------------------------------------------------------

10.14 Indemnity

The Debtor hereby agrees to indemnify the Agent and the other Secured Parties,
and their successors, assigns, agents and employees, from and against any and
all liabilities, damages, penalties, suits, costs, and expenses of any kind and
nature (including, without limitation, all reasonable expenses of litigation or
preparation therefor whether or not the Agent or any of the other Secured
Parties are a party thereto) imposed on, incurred by or asserted against the
Agent or any of the other Secured Parties, or their successors, assigns, agents
and employees, in any way relating to or arising out of this Agreement, or the
manufacture, purchase, acceptance, rejection, ownership, delivery, lease,
possession, use, operation, condition, sale, return or other disposition of any
Collateral (including, without limitation, latent and other defects, whether or
not discoverable by the Agent or any of the other Secured Parties or the Debtor,
and any claim for patent, trade-mark or copyright infringement), except for the
gross negligence or wilful misconduct of the Agent or any of the other Secured
Parties.

 

10.15 Acknowledgement of Receipt

The Debtor acknowledges receipt of a copy of this Agreement.

 

10.16 Further Assurances

In addition to all covenants and agreements of the Debtor set forth in the Loan
Documents, which are incorporated herein by this reference, the Debtor hereby
agrees, at no cost or expense to the Agent and the other Secured Parties to do
all acts (other than acts which are required to be done by the Agent) that may
be necessary or desirable to (i) maintain, preserve and protect the Collateral
and the first (subject only to Permitted Liens having priority by operation of
law) priority, perfected security interest of the Agent, for the benefit of
itself and the other Secured Parties, therein, and (ii) to carry into effect the
purposes hereof or better to assure and confirm unto the Agent or permit the
Agent to exercise and enforce their rights, powers and remedies hereunder with
respect to any Collateral. Without limiting the generality of the foregoing, the
Debtor shall make, execute, endorse, acknowledge, file or refile and/or deliver
to the Agent and from time to time upon reasonable request such lists,
descriptions and designations of the Collateral, copies of warehouse receipts,
receipts in the nature of warehouse receipts, bills of lading, documents of
title, vouchers, invoices, schedules, confirmatory assignments, supplements,
additional security agreements, conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, reports and other assurances or
instruments. If an Event of Default has occurred and is continuing, the Agent
may institute and maintain, in its own name or in the name of the Debtor, such
suits and proceedings as the Agent may be advised by counsel shall be necessary
or expedient to prevent any impairment of the security interest in or the
perfection thereof in the Collateral. All of the foregoing shall be at the sole
cost and expense of the Debtor.

[Signature page follows]

 

- 23 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the undersigned has executed and delivered this Agreement
under seal with effect as of the date first written above.

 

  GSI GROUP INC. By:      

Name:                                                                 c/s

Title:

[Signature page to General Security Agreement]

 

- 24 -



--------------------------------------------------------------------------------

  BANK OF AMERICA, N.A., as Administrative Agent By:      

Name:

Title:

 

- 25 -



--------------------------------------------------------------------------------

SECURITIES PLEDGE AGREEMENT

THIS SECURITIES PLEDGE AGREEMENT (as amended, restated, supplemented, supplanted
or replaced, this “Agreement”) is dated with effect as of this _____ day of
October, 2011 and executed and delivered by GSI GROUP INC. (the “Debtor”) to and
in favour of BANK OF AMERICA, N.A., in its capacity as Administrative Agent for
the benefit of itself and the other Secured Parties under the Credit Agreement
(as defined below) (the “Agent”).

RECITALS:

 

A. The Agent and the other Secured Parties have agreed to make certain
accommodations of credit available to GSI GROUP CORPORATION (the “Borrower”)
pursuant to the provisions of a credit agreement dated with effect as of the
date hereof between, inter alia, the Borrower and the Agent and the other
Secured Parties (as amended, supplemented, restated or replaced from time to
time, the “Credit Agreement”);

 

B. As a condition precedent to the Agent and the other Secured Parties extending
such credit to the Borrower, the Debtor is required to execute and deliver a
guarantee dated with effect as of the date hereof (as amended, supplemented,
replaced or restated from time to time, the “Guarantee”); and

 

C. As a further condition to extending credit to the Borrower under the Credit
Agreement, the Agent and the other Secured Parties have required, and the Debtor
has agreed, to grant a security interest in and pledge the Collateral (as
defined below) to the Agent and the other Secured Parties in order to secure the
payment and performance of the Obligations.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
the covenants herein contained the parties hereto agree as follows:

ARTICLE 1

INTERPRETATION

 

1.1 Definitions.

Capitalized terms used in this Agreement but not defined have the meanings given
to them in the Credit Agreement. In this Agreement, unless the context expressly
or by necessary implication otherwise requires, the following words and phrases
will have the meaning set forth below:

 

  (a) “Collateral” means the property and assets subject to the Security
Interest constituted by Section 2.1 hereof, including, without limitation, the
Pledged Interests;

 

  (b) “Permitted Liens” means all Liens permitted pursuant to the terms of the
Credit Agreement;

 

  (c)

“Pledged Interests” means all of the shares in the capital of the Borrower and
GSI Group Limited (collectively, the “Pledged Entities”) now owned or hereafter



--------------------------------------------------------------------------------

  acquired by the Debtor including, without limitation, the shares listed in
Schedule “A” hereto; and

 

  (d) “Security Interest” means a mortgage, hypothec, title retention, pledge,
lien, right of set-off, charge, security interest, adverse claim, trust claim or
other encumbrance whatsoever, whether fixed or floating and howsoever created or
arising.

 

1.2 Sections and Headings.

The division of this Agreement into Articles and Sections and the insertion of
headings are for convenience of reference only and will not affect the
construction or interpretation of this Agreement. The terms “this Agreement”,
“hereof”, “hereunder” and similar expressions refer to this Agreement and not to
any particular Article, Section or other portion hereof and include any
agreement supplemental hereto. Unless something in the subject matter or context
is inconsistent therewith, references herein to Articles and Sections are to
Articles and Sections of this Agreement.

 

1.3 Extended Meanings.

In this Agreement words importing the singular number only include the plural
and vice versa, words importing any gender include all genders and words
importing persons include individuals, partnerships, associations, trusts,
unincorporated organisations and corporations.

ARTICLE 2

GRANT OF SECURITY INTEREST AND PLEDGE

 

2.1 Grant and Pledge of Collateral.

As general and continuing collateral security for the payment and performance of
all Obligations, the Debtor hereby, subject to Permitted Liens, mortgages,
charges, assigns, transfers, delivers, pledges, hypothecates and creates a
Security Interest in, to and in favour of Agent and the other Secured Parties,
all right, title and interest which the Debtor now has or may hereafter acquire
in and to the following:

 

  (a) all Pledged Interests, together with any renewals thereof, substitutions
thereof or additions thereto and all certificates and instruments evidencing or
representing the Pledged Interests;

 

  (b) any and all dividends, as and where declared, whether in shares, money or
property, received or receivable upon or in respect of any Pledged Interests and
all interest payments and money or other property paid or payable on account of
any return on, or repayment of, capital in respect of any Pledged Interests or
that will in any way be charged to, or be payable out of, the capital of the
Pledged Entities in respect thereof;

 

  (c)

any and all other property that may at any time be received or receivable by or
otherwise distributed to the Debtor in respect of, or in substitution for, or in

 

- 2 -



--------------------------------------------------------------------------------

  addition to, or in exchange for, or on account of, any of the foregoing,
including, without limitation, any shares or other securities resulting from the
subdivision, consolidation, change, conversion or reclassification of any of the
Pledged Interests, or the reorganization or amalgamation of the Pledged Entities
with any other body corporate, or the occurrence of any event which results in
the substitution or exchange of the Pledged Interests; and

 

  (d) any and all cash, securities and other proceeds in respect of the
foregoing and all rights and interest of the Debtor in respect thereof or
evidenced thereby including, without limiting the generality of the foregoing,
all money received or receivable from time to time by the Debtor in connection
with the sale of any of the Pledged Interests.

 

2.2 Delivery of Collateral.

All certificates, instruments or other documents representing the Pledged
Interests, duly endorsed in blank for transfer or accompanied by powers of
attorney satisfactory to the Agent, shall forthwith be delivered immediately to
and remain in the custody of the Agent or its nominee. All certificates,
instruments or other documents representing or evidencing any additional Pledged
Interests hereinafter acquired by the Debtor shall forthwith after issuance be
delivered to and remain in the custody of the Agent or its nominee. All Pledged
Interests may, at the option of the Agent, be registered in the name of the
Agent or its nominee. The Debtor shall execute and deliver to the Agent and the
other Secured Parties a certified copy of a resolution of the directors or
shareholders of the Pledged Entities or any consents required under such
constating documents, as applicable, consenting to the transfers contemplated by
this Agreement.

 

2.3 Attachment.

The Debtor and the Agent hereby acknowledge that value has been given, the
Debtor has rights in the existing Collateral and the Debtor and the Agent have
not agreed to postpone the time for attachment.

 

2.4 Control.

The Debtor agrees to execute such other documents and to perform such other
acts, and to cause any issuer or securities intermediary to execute such other
documents and to perform such other acts as may be necessary or appropriate in
order to give the Agent, on behalf of itself and the other Secured Parties,
“control” of such Collateral, as defined in the Securities Transfer Act (New
Brunswick), which “control” shall be in such manner as the Agent shall designate
in its sole judgment and discretion, including, without limitation, an agreement
by any issuer or securities intermediary that it will comply with instructions
in the case of an issuer or entitlement orders in the case of a securities
intermediary, originated by the Agent, whether before or after the security
hereby constituted becomes enforceable, without further consent by the Debtor.

 

- 3 -



--------------------------------------------------------------------------------

ARTICLE 3

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

3.1 Representations and Warranties of the Debtor.

The Debtor hereby represents and warrants to the Agent and the other Secured
Parties, upon each of which representations and warranties the Agent and the
other Secured Parties specifically rely, as follows:

 

  (a) the Debtor is and will be the sole legal and beneficial owner of the
Collateral now in existence or acquired hereafter, free of any Security Interest
other than Security Interests in favour of the Agent and the other Secured
Parties and Permitted Liens with full right to mortgage, charge, assign,
transfer, deliver, pledge and hypothecate the Pledged Interests to the Agent and
the other Secured Parties in accordance with the provisions of this Agreement;

 

  (b) any shares of the Pledged Entities forming part of the Pledged Interests
will be validly issued, fully paid and non-assessable and shall not be subject
to any Security Interest in favour of the Pledged Entities;

 

  (c) except to the extent disclosed to the Agent in writing, there is no
existing agreement, option, right or privilege capable of becoming an agreement
or option pursuant to which the Debtor would be required to sell or otherwise
dispose of any of the Pledged Interests; and

 

  (d) the Security Interest created hereby will constitute a valid perfected
Security Interest in the Pledged Interests upon delivery of the share
certificates representing the Pledged Interests to the Agent or upon
registration of notice thereof in prescribed form under applicable personal
property security legislation, if such registration is required in order to
perfect a Security Interest in the Pledged Interests.

 

3.2 Covenants of Debtor.

The Debtor covenants to and in favour of the Agent and the other Secured Parties
that until all the Obligations are indefeasibly performed and paid in full, it
shall:

 

  (a) defend the Agent’s and the other Secured Parties’ right, title and
Security Interest in and to the Collateral;

 

  (b) except to the extent permitted by Section 4.2, not (and shall not purport
to) sell or dispose of, transfer, relinquish or otherwise deal with, any of its
interest in the Pledged Interests or other Collateral or incur or permit to
exist any Security Interest other than Permitted Liens or any Security Interest
that is in favour of the Agent and the other Secured Parties in or with respect
to any of the Pledged Interests or other Collateral;

 

- 4 -



--------------------------------------------------------------------------------

  (c) ensure that, at the request of the Agent, all Pledged Interests shall be
registered in the name of the Agent or its nominee, that any certificates
representing the Pledged Interests shall be forthwith delivered to and remain in
the custody of the Agent or its nominee, and that all certificates, instruments
or other documents representing or evidencing any Pledged Interests shall
forthwith after issuance be delivered to, and remain in the custody of, the
Agent or its nominee;

 

  (d) ensure that such stock powers of attorney and similar documents with
respect to the Pledged Interests as the Agent may reasonably request,
satisfactory in the form and substance to the Agent, shall be delivered to the
Agent or its nominee from time to time upon request; and

 

  (e) not, with respect to the Pledged Interests, enter into, amend, or waive
any right or obligation under, any shareholder agreement, voting agreement,
voting trust, trust deed, irrevocable proxy or other similar agreements or
instruments.

ARTICLE 4

DEALING WITH COLLATERAL

 

4.1 Rights and Duties of the Agent.

 

  (a) The Agent shall have and be entitled to exercise all such powers hereunder
as are specifically delegated to the Agent by the terms hereof, together with
such powers as are incidental thereto. The Agent may execute any of its duties
hereunder by or through agents or employees and shall be entitled to retain
counsel and to act in reliance upon the advice of such counsel concerning all
matters pertaining to its duties hereunder.

 

  (b)

The Agent and any nominee on its behalf shall be bound to exercise in the
holding of the Pledged Interests and other Collateral the same degree of care as
it would exercise with respect to similar property of its own of similar value
held in the same place. The Agent and any other nominee on its behalf shall be
deemed to have exercised reasonable care with respect to the custody and
preservation of the Collateral if it takes such action for this purpose as the
Debtor shall reasonably request in writing, but failure of the Agent or its
nominee to comply with any such request shall not in and of itself be deemed a
failure to exercise reasonable care, and no failure of the Agent or its nominee
to preserve or protect any rights with respect to the Collateral, or to do any
act with respect to preservation of the Collateral not so requested by the
Debtor, shall in and of itself be deemed a failure to exercise reasonable care
in the custody or preservation of the Collateral. Neither the Agent, the other
Secured Parties nor any nominee acting on their behalf, nor any director,
officer or employee of the Agent or any of the other Secured Parties shall be
liable for any action taken or omitted to be taken by it hereunder or in
connection herewith except for their own gross negligence or wilful misconduct.
The Agent and the other Secured Parties and each of their respective directors,
officers and employees are hereby released from all responsibilities for any
depreciation in or loss of value of any part of the

 

- 5 -



--------------------------------------------------------------------------------

  Collateral except for such depreciation or loss of value that is the result of
the Agent’s or the other Secured Parties’ (or their authorized agents’ or
nominee’s or that or its officers, directors or employees) gross negligence or
wilful misconduct.

 

4.2 Voting Rights.

 

  (a) Unless an Event of Default has occurred and is continuing, the Debtor is
entitled to exercise all the rights and powers of a holder of such securities
including, without limitation, the right to vote from time to time exercisable
in respect of the Collateral and to give proxies, consents and waivers in
respect thereof. No such action may be taken if it would violate or be
inconsistent with the Credit Agreement, any other document to which the Debtor
is a party, or this Agreement or any other agreements relating thereto or hereto
or would have the effect of reducing the value of the Collateral as security for
the Obligations or imposing any restriction on the transferability of any of the
Collateral.

 

  (b) Upon the occurrence and during the continuance of an Event of Default, the
rights and powers of the Debtor as a holder of such securities including,
without limitation, the right to vote the Collateral, will cease immediately and
the Agent, following two (2) Business Days’ prior written notice to the Debtor,
will have the right to exercise the rights and powers related to such
Collateral.

 

  (c) Prior to the occurrence of an Event of Default, the Agent shall deliver
promptly to the Debtor all notices, statements or other communications received
by it or its nominee. At any time after the occurrence and during the
continuance of an Event of Default, the Debtor waives all rights to be advised
of or to receive any notices, statements or communications received by the Agent
or its nominee.

 

4.3 Dividends and Interest Payments.

 

  (a) Unless an Event of Default has occurred and is continuing, the Debtor is
entitled to receive all dividend payments or other distributions or interest
payments in respect of the Collateral.

 

  (b) Upon the occurrence and during the continuance of an Event of Default, all
rights of the Debtor pursuant to Section 4.3(a) shall cease and the Agent will
have the sole and exclusive right and authority to receive and retain all
payments that the Debtor would otherwise be authorised to retain pursuant to
Section 4.3(a). All money and other property received by the Agent pursuant to
the provisions of this Section 4.3(b) may be applied on account of the
Obligations or may be retained by the Agent as additional Collateral hereunder
and be applied in accordance with the provisions of the Credit Agreement.

 

- 6 -



--------------------------------------------------------------------------------

ARTICLE 5

REMEDIES

 

5.1 Remedies

 

  (a) Upon the occurrence and during the continuance of an Event of Default, in
addition to any right or remedy provided by applicable Laws or the other Loan
Documents, the Agent will have the rights and remedies set out below, all of
which rights and remedies will be enforceable successively, concurrently or
both:

 

  (i) transfer any part of the Collateral into the name of the Agent and the
other Secured Parties or their nominee;

 

  (ii) vote any of the Collateral (whether or not registered in the name of the
Agent or its nominee) and give or withhold all consents and waivers in respect
thereof;

 

  (iii) exercise all rights of conversion, exchange or subscription, or any
other rights, privileges or options pertaining to any of the Collateral,
including, without limitation, the right to exchange at its discretion any of
the Collateral upon the amalgamation, arrangement, merger, consolidation or
other reorganization of the issuer of the Collateral, all without liability
except to account for property actually received by the Agent and the other
Secured Parties;

 

  (iv) from time to time realise upon, collect, sell, transfer, assign, give
options to purchase or otherwise dispose of and deliver any Collateral in such
manner as may seem advisable to the Agent and the other Secured Parties. For
such purposes each requirement relating thereto and prescribed by applicable
Laws or otherwise is hereby waived by the Debtor to the extent permitted by
applicable Laws and in any offer or sale of any of the Collateral the Agent and
the other Secured Parties are authorized to comply with any limitation or
restriction in connection with such offer or sale as the Agent and the other
Secured Parties may be advised by counsel is necessary in order to avoid any
violation of applicable Laws, or in order to obtain any required approval of the
sale or of the purchase by any Governmental Authority. Such compliance will not
result in such sale being considered (or deemed) not to have been made in a
commercially reasonable manner nor will the Agent and the other Secured Parties
be liable or accountable to the Debtor for any discount allowed by reason of the
fact that such Collateral is sold in compliance with any such limitation or
restriction;

 

  (v) purchase any of the Collateral, whether in connection with a sale made
under the power of sale herein contained or pursuant to judicial proceedings or
otherwise; and

 

- 7 -



--------------------------------------------------------------------------------

  (vi) accept the Collateral in satisfaction of the Obligations upon notice to
the Debtor of its intention to do so in the manner required by applicable Laws.

 

  (b) The Agent may (i) grant extensions of time, (ii) take and perfect or
abstain from taking and perfecting security, (iii) give up securities,
(iv) accept compositions or compromises, (v) grant releases and discharges, and
(vi) release any part of the Collateral or otherwise deal with the Debtor,
debtors of the Debtor, sureties and others and with the Collateral and other
security as the Agent sees fit without prejudice to the liability of the Debtor
to the Agent and the other Secured Parties or their rights hereunder.

 

  (c) Neither the Agent nor any of the other Secured Parties will be liable or
responsible for any failure to seize, collect, realise, or obtain payment with
respect to the Collateral or are bound to institute proceedings or to take other
steps for the purpose of seizing, collecting, realising or obtaining possession
or payment with respect to the Collateral or for the purpose of preserving any
rights of the Agent and the other Secured Parties, the Debtor or any other
person, in respect of the Collateral.

 

  (d) The Agent and the other Secured Parties may apply any proceeds of
realisation of the Collateral to payment of reasonable expenses in connection
with the preservation and realisation of the Collateral as above described and
the Agent and the other Secured Parties may apply any balance of such proceeds
to payment of the Obligations in accordance with the terms of the Credit
Agreement or as otherwise required by applicable law.

 

5.2 Payment of Expenses.

The Agent and the other Secured Parties may charge on their own behalf and also
pay to others all reasonable out-of-pocket expenses of the Agent and the other
Secured Parties and others, including the fees and disbursements of any experts
or advisers (including, without limitation, reasonable legal fees) retained by
the Agent and the other Secured Parties, incurred in connection with realising,
collecting, selling, transferring, delivering or obtaining payment for the
Collateral, or in connection with the administration of any amendment of this
Agreement or incidental to the care, safekeeping or otherwise of any Collateral.
The Agent and the other Secured Parties may deduct the amount of such expenses
from any proceeds of disposition of the Agent and the other Secured Parties.

ARTICLE 6

GENERAL

 

6.1 Benefit of the Agreement.

This Agreement will enure to the benefit of and be binding upon the successors
and assigns of the parties hereto.

 

- 8 -



--------------------------------------------------------------------------------

6.2 Amendments and Waivers.

No amendments to this Agreement will be valid or binding unless set forth in
writing and duly executed by all of the parties hereto. No waiver of any breach
of any provision of this Agreement will be effective or binding unless made in
writing and signed by the party purporting to give the same and, unless
otherwise provided in the written waiver, will be limited to the specific breach
waived.

 

6.3 Assignment.

The rights, title and interest of the Agent under this Agreement may only be
assigned by the Agent in accordance with the provisions of the Credit Agreement.
The Debtor may not assign its obligations under this Agreement without the prior
written consent of the Agent.

 

6.4 Severability.

If any provision of this Agreement is determined to be invalid or unenforceable
in whole or in part, such invalidity or unenforceability will attach only to
such provision or part thereof and the remaining part of such provision and all
other provisions hereof will continue in full force and effect.

 

6.5 Notices.

Any demand, notice or other communication to be given in connection with this
Agreement shall be given in accordance with the provisions of the Credit
Agreement.

 

6.6 Additional Continuing Security.

This Agreement and the Security Interest granted hereby are in addition to and
not in substitution for any other security now or hereafter held by the Agent
and the other Secured Parties and this Agreement is a continuing agreement and
security that will remain in full force and effect until discharged by the
Agent.

 

6.7 Further Assurances.

The Debtor must at its expense from time to time do, execute and deliver, or
cause to be done, executed and delivered, all such financing statements, further
assignments, documents, acts, matters and things as may be reasonably requested
by the Agent for the purpose of giving effect to this Agreement or for the
purpose of establishing compliance with the representations, warranties and
covenants herein contained.

 

6.8 Power of Attorney.

Upon the occurrence of an Event of Default, the Debtor hereby irrevocably
constitutes and appoints any duly appointed officer of the Agent the true and
lawful attorney of the Debtor, with full power of substitution, to do, make and
execute all such statements, assignments, documents, acts, matters or things
with the right to use the name of the Debtor whenever and wherever the officer
may deem necessary or expedient and from time to time to exercise all rights and
powers

 

- 9 -



--------------------------------------------------------------------------------

and to perform all acts of ownership in respect of the Collateral in accordance
with this Agreement.

 

6.9 Discharge.

The Debtor will not be released or discharged from any of the Obligations or
from this Agreement except by a release or discharge signed in writing by the
Agent which shall not be unreasonably withheld or delayed. The Agent shall, upon
indefeasible satisfaction of all of the Obligations of the Debtor to the Agent
and the other Secured Parties, execute such releases and discharges as the
Debtor may reasonably require, all at the request and sole cost and expense of
the Debtor and return to the Debtor all Pledged Interests together with all
other Collateral in the possession of the Agent and its nominees.

 

6.10 Governing Law and Attornment.

This Agreement shall be exclusively (without regard to rules or principals
relating to conflicts of laws) governed by and construed in accordance with the
Laws of the Province of New Brunswick and the federal Laws of Canada applicable
therein. The Debtor, the Agent and the other Secured Parties hereby irrevocably
and unconditionally attorn to the non-exclusive jurisdiction of the courts of
the Province of New Brunswick sitting in the City of Saint John and all courts
competent to hear appeals therefrom.

 

6.11 Entire Agreement.

This Agreement has been entered into pursuant to the provisions of the Credit
Agreement and is subject to all the terms and conditions thereof and, if there
is any conflict or inconsistency between the provisions of this Agreement and
the provisions of the Credit Agreement, the rights and obligations of the
parties will be governed by the provisions of the Credit Agreement, provided,
however, that the existence of remedies in this Agreement which are not
contained in the Credit Agreement shall not constitute a conflict or
inconsistency with the Credit Agreement. There are no representations,
warranties, terms, conditions, undertakings or collateral agreements, express,
implied or statutory, between the Agent and the other Secured Parties and the
Debtor with respect to the subject matter hereof except as expressly set forth
herein or in the Credit Agreement and the other documents delivered in
connection with the Credit Agreement.

 

6.12 Executed Copy.

The Debtor acknowledges receipt of a fully-executed copy of this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the undersigned has executed and delivered this Agreement
under its seal by its duly authorized signing officer as of the date first
referred to above.

 

  GSI GROUP INC. By:      

Name:

Title:

Signature page to Securities Pledge Agreement

 

- 11 -



--------------------------------------------------------------------------------

  BANK OF AMERICA, N.A. , as Administrative Agent By:      

Name:

Title:

Signature page to Securities Pledge Agreement

 

- 12 -



--------------------------------------------------------------------------------

SCHEDULE “A”

Pledged Interests

 

1. 1,000,000 shares Common Stock in the capital of GSI Group Corporation,
represented by share certificate no. 3.

 

2. 245,094 shares Common Stock in the capital of GSI Group Corporation,
represented by share certificate no. 5.



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF MORTGAGE

See attached



--------------------------------------------------------------------------------

 

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT AND FIXTURE FILING

BY

CONTROL LASER CORPORATION

(Mortgagor)

IN FAVOR OF

BANK OF AMERICA, N.A.,

as Administrative Agent,

(Mortgagee)

 

 

Dated as of October _____, 2011

Relating to Premises located at:

2419 Lake Orange Drive, Orange County, Orlando, Florida

 

 

After recording, please return to:

Brian J. King, Esq.

Choate, Hall & Stewart LLP

Two International Place

Boston, MA 02110



--------------------------------------------------------------------------------

Article I. DEFINITIONS AND INTERPRETATION

     2   

Section 1.1

  

Definitions

     2   

Section 1.2

  

Interpretation

     5   

Article II. GRANTS AND SECURED OBLIGATIONS

     5   

Section 2.1

  

Grant of Trust Property

     6   

Section 2.2

  

Assignment of Leases and Rents

     6   

Section 2.3

  

Obligations

     7   

Section 2.4

  

Future Advances

     7   

Section 2.5

  

Maximum Amount of Indebtedness

     7   

Section 2.6

  

Last Dollar Secured

     7   

Section 2.7

  

No Release

     8   

Article III. REPRESENTATIONS AND WARRANTIES OF MORTGAGOR

     8   

Section 3.1

  

Incorporation of Credit Agreement

     8   

Section 3.2

  

Warranty of Title

     8   

Section 3.3

  

Condition of Trust Property

     8   

Section 3.4

  

Charges

     9   

Article IV. CERTAIN COVENANTS OF MORTGAGOR

     9   

Section 4.1

  

Payment and Performance

     9   

Section 4.2

  

Title

     9   

Section 4.3

  

Inspection

     10   

Section 4.4

  

Limitation on Liens; Transfer Restrictions

     10   

Section 4.5

  

Insurance

     10   

Article V. CONCERNING ASSIGNMENT OF LEASES AND RENTS

     11   

Section 5.1

  

Present Assignment; License to the Trustor

     11   

Section 5.2

  

Collection of Rents by the Beneficiary

     12   

Section 5.3

  

Irrevocable Interest

     12   

Article VI. TAXES AND CERTAIN STATUTORY LIENS

     12   

Section 6.1

  

Payment of Charges

     12   

Section 6.2

  

Stamp and Other Taxes

     12   

Section 6.3

  

Certain Tax Law Changes

     12   

Section 6.4

  

Proceeds of Tax Claim

     13   

Article VII. CASUALTY EVENTS AND RESTORATION

     13   

Section 7.1

  

Casualty Event

     13   

Section 7.2

  

Condemnation

     13   

Section 7.3

  

Restoration

     13   

Article VIII. EVENTS OF DEFAULT AND REMEDIES

     13   

Section 8.1

  

Remedies in Case of an Event of Default

     13   

Section 8.2

  

Sale of Trust Property if Event of Default Occurs; Proceeds of Sale

     14   



--------------------------------------------------------------------------------

Section 8.3

  

Additional Remedies in Case of an Event of Default

     15   

Section 8.4

  

Legal Proceedings After an Event of Default

     16   

Section 8.5

  

Remedies Not Exclusive

     17   

Article IX. SECURITY AGREEMENT AND FIXTURE FILING

     17   

Section 9.1

  

Security Agreement

     17   

Section 9.2

  

Fixture Filing

     18   

Article X. FURTHER ASSURANCES

     18   

Section 10.1

  

Recording Documentation To Assure Security

     18   

Section 10.2

  

Further Acts

     19   

Section 10.3

  

Additional Security

     19   

Article XI. MISCELLANEOUS

     19   

Section 11.1

  

Covenants To Run with the Land

     19   

Section 11.2

  

No Merger

     20   

Section 11.3

  

Concerning Beneficiary

     20   

Section 11.4

  

Beneficiary May Perform; Beneficiary Appointed Attorney-in-Fact

     21   

Section 11.5

  

Continuing Security Interest: Assignment

     21   

Section 11.6

  

Termination; Release

     22   

Section 11.7

  

Modification in Writing

     22   

Section 11.8

  

Notices

     22   

Section 11.9

  

GOVERNING LAW; SERVICE OF PROCESS; WAIVER OF JURY TRIAL

     22   

Section 11.10

  

Severability of Provisions

     23   

Section 11.11

  

Relationship

     23   

Section 11.12

  

No Credit for Payment of Taxes or Impositions

     23   

Section 11.13

  

No Claims Against the Beneficiary

     23   

Section 11.14

  

Beneficiary’s Right To Sever Indebtedness

     23   

Article XII. LEASES

     25   

Section 12.1

  

Trustor’s Affirmative Covenants with Respect to Leases

     25   

Section 12.2

  

Trustor’s Negative Covenants with Respect to Leases

     25    SCHEDULE A   

Legal Description

   SCHEDULE B   

Prior Liens

  



--------------------------------------------------------------------------------

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY

AGREEMENT AND FIXTURE FILING

THIS MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING (hereinafter, together with any and all amendments, supplements,
modifications or restatements of any kind, referred to as this “Mortgage”), is
made as of October ____, 2011, by CONTROL LASER CORPORATION, a Florida
corporation, having its principal place of business at 2419 Lake Orange Road,
Orlando, Florida 32837 (“Mortgagor”), in favor of BANK OF AMERICA, N.A., a
national banking association, having its principal place of business at 101 S.
Tryon Street, Charlotte, NC 28255, as Administrative Agent (in such capacity,
together with its successors and assigns, “Mortgagee”), for itself and for each
of the Lenders (as hereinafter defined).

RECITALS:

A. Pursuant to that certain Credit Agreement of even date herewith (as amended,
restated, supplemented, or otherwise modified from time to time, the “Credit
Agreement” which term shall also include and refer to any increase in the amount
of indebtedness under the Credit Agreement and any refinancing or replacement of
the Credit Agreement) by and among GSI Group Corporation, a Michigan corporation
(the “Borrower”), GSI Group Inc., a company existing under the laws of the
Province of New Brunswick, Canada (“Holdings”), the Mortgagor, the other
guarantors party thereto as “Guarantors” (the Mortgagor, together with the other
Guarantors, the Borrower and Holdings, each, individually, a “Borrower Party”
and, collectively, the “Borrower Parties”), the lenders party thereto as
“Lenders” (such Lenders, together with their respective successors and assigns
in such capacity, each, individually, a “Lender” and, collectively, the
“Lenders”), and the Administrative Agent, the Lenders have agreed to make
certain financial accommodations available to Borrower from time to time
pursuant to the terms and conditions thereof.

B. The Mortgagor is a Guarantor under the Credit Agreement and has, pursuant to
Section 10.01 of the Credit Agreement, among other things, guaranteed the
obligations of the Borrower under the Credit Agreement and the other Loan
Documents.

C. The Mortgagor will receive substantial benefits from the execution, delivery
and performance of the Loan Documents and is, therefore, willing to enter into
this Mortgage.

D. It is a condition to the Lenders to enter into the Credit Agreement and the
other Loan Documents, and to induce the Secured Parties to make financial
accommodations to Borrower as provided for in the Credit Agreement and the other
Loan Documents, that the Mortgagor execute and deliver the applicable Loan
Documents, including this Mortgage.

E. This Mortgage is given by the Mortgagor in favor of the Mortgagee for its
benefit and the benefit of the other Secured Parties to secure the payment and
performance of all of the Obligations.

AGREEMENT:

NOW THEREFORE, in consideration of the foregoing premises and other good and



--------------------------------------------------------------------------------

valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Mortgagor. hereby covenants and agrees with the Mortgagee as
follows:

ARTICLE I.

DEFINITIONS AND INTERPRETATION

Section 1.1 Definitions. (a) Capitalized terms used but not otherwise defined
herein that are defined in the Credit Agreement shall have the meanings given to
them in the Credit Agreement, including the following:

“Affiliate”; “Administrative Agent”; “Commitment”; “Default Rate”; “Event of
Default”; “Governmental Authority”; “L/C Issuer”; “Letter of Credit”; “Lien”;
“Loan Documents”; “Loan”; “Net Cash Proceeds”; “Note”; “Obligations”; “Person”;
and “Secured Parties”.

(b) The following terms in this Mortgage shall have the following meanings:

“Allocated Indebtedness” shall have the meaning assigned to such term in
Section 11.14(i) hereof.

“Allocation Notice” shall have the meaning assigned to such term in
Section 11.14(i) hereof.

“Bankruptcy Code” shall have the meaning assigned to such term in
Section 5.1(ii) hereof.

“Borrower” shall have the meaning assigned to such term in Recital A hereof.

“Borrower Party” shall have the meaning assigned to such term in Recital A
hereof.

“Casualty Event” shall mean any loss of title or any loss of or damage to or
destruction of, or any condemnation or other taking of the Mortgaged Property
(including but not limited to any taking of all or any part of the Mortgaged
Property in or by condemnation or other eminent domain proceedings pursuant to
any law, or by reason of the temporary requisition of the use or occupancy of
all or any part of the Mortgaged Property by any Governmental Authority, civil
or military, or any settlement in lieu thereof).

“Charges” shall mean any and all real estate, property and other taxes,
assessments and special assessments, levies, fees, all water and sewer rents and
charges and all other governmental charges imposed upon or assessed against, and
all claims (including, without limitation, claims for landlords’, carriers’,
mechanics’, workmens’, repairmens’, laborers’, materialmens’, suppliers’ and
warehousemens’ Liens and other claims arising by operation of law) judgments or
demands against, all or any portion of the Mortgaged Property or other amounts
of any nature which, if unpaid, might result in or permit the creation of, a
lien on the Mortgaged Property or which might result in foreclosure of all or
any portion of the Mortgaged Property.

 

2



--------------------------------------------------------------------------------

“Collateral” shall have the meaning assigned to such term in Section 11.14(i)
hereof.

“Contracts” shall mean, collectively, any and all right, title and interest of
the Mortgagor in and to any and all contracts and other general intangibles
relating to the Mortgaged Property and all reserves, deferred payments,
deposits, refunds and claims of every kind, nature or character relating
thereto.

“Credit Agreement” shall have the meaning assigned to such term in Recital A
hereof.

“Fixtures” shall mean all machinery, apparatus, equipment, fittings, fixtures,
improvements and articles of personal property of every kind, description and
nature whatsoever now or hereafter attached or affixed to the Real Property or
any other Improvement used in connection with the use and enjoyment of the Real
Property or any other Improvement or the maintenance or preservation thereof,
which by the nature of their location thereon or attachment thereto are real
property or fixtures under the UCC or any other applicable law including,
without limitation, all HVAC equipment, boilers, electronic data processing,
telecommunications or computer equipment, refrigeration, electronic monitoring,
power, waste removal, elevators, maintenance or other systems or equipment,
utility systems, fire sprinkler and security systems, drainage facilities,
lighting facilities, all water, sanitary and storm sewer, drainage, electricity,
steam, gas, telephone and other utility equipment and facilities, pipes,
fittings and other items of every kind and description now or hereafter attached
to or located on the Real Property.

“Holdings” shall have the meaning assigned to such term in Recital A hereof.

“Improvements” shall mean all buildings, structures and other improvements of
every kind or description and any and all alterations now or hereafter located,
attached or erected on the Real Property, including, without limitation, (i) all
Fixtures, (ii) all attachments, railroad tracks, foundations, sidewalks, drives,
roads, curbs, streets, ways, alleys, passages, passageways, sewer rights,
parking areas, driveways, fences and walls and (iii) all materials now or
hereafter located on the Real Property intended for the construction,
reconstruction, repair, replacement, alteration, addition or improvement of or
to such buildings, Fixtures, structures and improvements, all of which materials
shall be deemed to be part of the Improvements immediately upon delivery thereof
on the Real Property and to be part of the Improvements immediately upon their
incorporation therein.

“Insurance Policies” means the insurance policies and coverages required to be
maintained by the Mortgagor with respect to the Mortgaged Property pursuant to
the Credit Agreement.

“Landlord” shall mean any landlord, lessor, franchisor, licensor or grantor, as
applicable.

“Leases” shall mean, collectively, any and all interests of the Mortgagor, as
Landlord, in all leases and subleases of space, tenancies, franchise agreements,
licenses, occupancy or concession agreements now existing or hereafter entered
into, whether or not of record, relating in any manner to the Premises and any
and all amendments, modifications, supplements, replacements, extensions and
renewals of any thereof, whether now in effect or hereafter coming into effect.

 

3



--------------------------------------------------------------------------------

“Mortgage” shall have the meaning assigned to such term in Preamble hereof.

“Mortgaged Property” shall have the meaning assigned to such term in Section 2.1
hereof.

“Mortgagee” shall have the meaning assigned to such term in the Preamble hereof.

“Mortgagor” shall have the meaning assigned to such term in the Preamble hereof.

“Mortgagor’s Interest” shall have the meaning assigned to such term in
Section 2.2 hereof.

“Permit” shall mean any and all permits, certificates, approvals,
authorizations, consents, licenses, variances, franchises or other instruments,
however characterized, of any Governmental Authority (or any person acting on
behalf of a Governmental Authority) now or hereafter acquired or held, together
with all amendments, modifications, extensions, renewals and replacements of any
thereof issued or in any way furnished in connection with the Mortgaged Property
including, without limitation, building permits, certificates of occupancy,
environmental certificates, industrial permits or licenses and certificates of
operation.

“Permitted Liens” shall mean, collectively, Liens permitted under the terms of
Section 7.01 of the Credit Agreement.

“Premises” shall mean, collectively, the Real Property and the Improvements.

“Prior Liens” shall mean, collectively, the Liens identified in Schedule B
annexed to this Mortgage.

“Proceeds” shall mean, collectively, any and all cash proceeds and noncash
proceeds and shall include all (i) proceeds of the conversion, voluntary or
involuntary, of any of the Mortgaged Property or any portion thereof into cash
or liquidated claims, (ii) proceeds of any insurance, indemnity, warranty,
guaranty or claim payable to the Mortgagee or to the Mortgagor from time to time
with respect to any of the Mortgaged Property, (iii) payments (in any form
whatsoever) made or due and payable to the Mortgagor from time to time in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any portion of the Mortgaged Property by any Governmental
Authority (or any person acting on behalf of a Governmental Authority),
(iv) products of the Mortgaged Property and (v) other amounts from time to time
paid or payable under or in connection with any of the Mortgaged Property
including, without limitation, refunds of real estate taxes and assessments,
including interest thereon.

“Property Material Adverse Effect” shall mean, as of any date of determination
and whether individually or in the aggregate, any event, circumstance,
occurrence or condition which has caused or resulted in (or would reasonably be
expected to cause or result in) a material adverse effect on (a) the business or
operations of the Mortgagor as presently conducted at the Mortgaged Property;
(b) the value or utility of the Mortgaged Property; or (c) the legality,
priority or enforceability of the Lien created by this Mortgage or the rights
and remedies of the Mortgagee hereunder.

 

4



--------------------------------------------------------------------------------

“Prudent Operator” shall mean a prudent operator of property similar in use and
configuration to the Premises and located in the locality where the Premises are
located.

“Real Property” shall mean the land described in Schedule A annexed to this
Mortgage, together with all of the Mortgagor’s reversionary rights in and to any
and all easements, rights-of-way, strips and gores of land, waters, water
courses, water rights, mineral, gas and oil rights and all power, air, light and
other rights, estates, titles, interests, privileges, liberties, servitudes,
licenses, tenements, hereditaments and appurtenances whatsoever, in any way
belonging, relating or appertaining thereto, or any part thereof, or which
hereafter shall in any way belong, relate or be appurtenant thereto and together
with any greater or additional estate therein as may be acquired by the
Mortgagor.

“Records” shall mean, collectively, any and all right, title and interest of the
Mortgagor in and to any and all drawings, plans, specifications, file materials,
operating and maintenance records, catalogues, tenant lists, correspondence,
advertising materials, operating manuals, warranties, guarantees, appraisals,
studies and data relating to the Mortgaged Property or the construction of any
alteration relating to the Premises or the maintenance of any Permit.

“Rents” shall mean, collectively, any and all rents, additional rents,
royalties, cash, guaranties, letters of credit, bonds, sureties or securities
deposited under any Lease to secure performance of the Tenant’s obligations
thereunder, revenues, earnings, profits and income, advance rental payments,
payments incident to assignment, sublease or surrender of a Lease, claims for
forfeited deposits and claims for damages, now due or hereafter to become due,
with respect to any Lease, any indemnification against, or reimbursement for,
sums paid and costs and expenses incurred by the Mortgagor under any Lease or
otherwise, and any award in the event of the bankruptcy of any Tenant under or
guarantor of a Lease.

“Requirements of Law” shall mean, collectively, any and all requirements of any
Governmental Authority including, without limitation, any and all orders,
decrees, determinations, laws, treaties, ordinances, rules, regulations or
similar statutes or case law.

“Secured Amount” shall have the meaning assigned to such term in Section 2.5
hereof.

“Tenant” shall mean any tenant, lessee, sublessee, franchisee, licensee, grantee
or obligee, as applicable.

“UCC” shall mean the Uniform Commercial Code as in effect on the date hereof in
the state in which the Premises are located; provided, however, that if the
creation, perfection or enforcement of any security interest herein granted is
governed by the laws of any other state as to the matter in question, “UCC”
shall mean the Uniform Commercial Code in effect in such state.

Section 1.2 Interpretation . The rules of construction set forth in Section 1.4
of the Credit Agreement shall be applicable to this Mortgage mutatis mutandis.

ARTICLE II.

GRANTS AND SECURED OBLIGATIONS

 

5



--------------------------------------------------------------------------------

Section 2.1 Grant of Mortgaged Property. The Mortgagor hereby grants, mortgages,
bargains, sells, assigns, transfers, hypothecates and conveys to the Mortgagee,
and hereby grants to the Mortgagee a security interest in and upon, all of the
Mortgagor’s estate, right, title and interest in, to and under the following
property, whether now owned or held or hereafter acquired from time to time
(collectively, the “Mortgaged Property”):

(i) Real Property;

(ii) Improvements;

(iii) Leases;

(iv) Rents;

(v) Permits;

(vi) Contracts;

(vii) Records; and

(viii) Proceeds.

Notwithstanding the foregoing provisions of this Section 2.1, the Mortgaged
Property shall not include a grant of any of the Mortgagor’s right, title or
interest in any Contract or Permit (x) that validly prohibits the creation by
the Mortgagor of a security interest therein, (y) that requires the consent of a
third-party thereto for the creation by the Mortgagor of a security interest
therein, and such third-party has, after the Mortgagor’s commercially reasonable
best efforts to obtain consent, refused to provide consent for the creation by
the Mortgagor of a security interest therein and (z) to the extent, but only to
the extent that, any Requirement of Law applicable thereto prohibits the
creation of a security interest therein; provided, however, that the right to
receive any payment of money or any other right referred to in Sections
9-406(d), 9-407(a) or 9-408(a) of the UCC to the extent that such Sections are
effective to limit the prohibitions described in clauses (x) and (y) of this
Section 2.1 shall constitute Mortgaged Property hereunder and; provided,
further, that at such time as any Contract or Permit described in clauses
(x) and (y) of this Section 2.1 is no longer subject to such prohibition, such
applicable Contract or Permit shall (without any act or delivery by any person)
constitute Mortgaged Property hereunder;

TO HAVE AND TO HOLD the Mortgaged Property, together with all estate, right,
title and interest of the Mortgagor and anyone claiming by, through or under the
Mortgagor in and to the Mortgaged Property and all rights and appurtenances
relating thereto, unto the Mortgagee, its successors and assigns, for the
purpose of securing the payment and performance in full of all the Obligations.

Section 2.2 Assignment of Leases and Rents. As additional security for the
payment and performance in full of the Obligations and subject to the provisions
of Article V hereof, the Mortgagor absolutely, presently, unconditionally and
irrevocably assigns, transfers and sets over to the Mortgagee, and grants to the
Mortgagee, all of the Mortgagor’s estate, right, title, interest,

 

6



--------------------------------------------------------------------------------

claim and demand, as Landlord, under any and all of the Leases including,
without limitation, the following (such assigned rights, the “Mortgagor’s
Interest”):

(i) the immediate and continuing right to receive and collect Rents payable by
the Tenants pursuant to the Leases;

(ii) all claims, rights, powers, privileges and remedies of the Mortgagor,
whether provided for in the Leases or arising by statute or at law or in equity
or otherwise, consequent on any failure on the part of the Tenants to perform or
comply with any term of the Leases;

(iii) all rights to take all actions upon the happening of a default under the
Leases as shall be permitted by the Leases or by law including, without
limitation, the commencement, conduct and consummation of proceedings at law or
in equity; and

(iv) the full power and authority, in the name of the Mortgagor or otherwise, to
enforce, collect, receive and receipt for any and all of the foregoing and to
take all other actions whatsoever which the Mortgagor, as Landlord, is or may be
entitled to take under the Leases.

Section 2.3 Obligations. This Mortgage secures, and the Mortgaged Property is
collateral security for, the payment and performance in full when due of the
Obligations.

Section 2.4 Future Advances. This Mortgage shall secure all Obligations
including, without limitation, future advances whenever hereafter made within
twenty (20) years after the date of this Mortgage with respect to or under the
Credit Agreement or the other Loan Documents and shall secure not only
Obligations with respect to presently existing indebtedness under the Credit
Agreement or the other Loan Documents, but also any and all other indebtedness
which may hereafter be owing by the Mortgagor to the Secured Parties under the
Credit Agreement or the other Loan Documents, however incurred, whether
interest, discount or otherwise, and whether the same shall be deferred, accrued
or capitalized, including future advances and re-advances, pursuant to the
Credit Agreement or the other Loan Documents, whether such advances are
obligatory or to be made at the option of the Secured Parties, or otherwise, and
any extensions, refinancings, modifications or renewals of all such Obligations
whether or not Mortgagor executes any extension agreement or renewal instrument
and, in each case, to the same extent as if such future advances were made on
the date of the execution of this Mortgage.

Section 2.5 Maximum Amount of Indebtedness. The maximum aggregate amount of all
indebtedness that is, or under any contingency may be secured at the date hereof
or at any time hereafter by this Mortgage is $80,000,000.00 (the “Secured
Amount”), plus, to the extent permitted by applicable law, collection costs,
sums advanced for the payment of taxes, assessments, maintenance and repair
charges, insurance premiums and any other costs incurred to protect the security
encumbered hereby or the lien hereof, reasonable expenses incurred by the
Mortgagee by reason of any default by the Mortgagor under the terms hereof,
together with interest thereon, all of which amount shall be secured hereby.

Section 2.6 Last Dollar Secured. So long as the aggregate amount of the
Obligations exceeds the Secured Amount, any payments and repayments of the
Obligations shall not be deemed to be applied against or to reduce the Secured
Amount.

 

7



--------------------------------------------------------------------------------

Section 2.7 No Release. Nothing set forth in this Mortgage shall relieve the
Mortgagor from the performance of any term, covenant, condition or agreement on
the Mortgagor’s part to be performed or observed under or in respect of any of
the Mortgaged Property or from any liability to any person under or in respect
of any of the Mortgaged Property or shall impose any obligation on the Mortgagee
or any other Secured Party to perform or observe any such term, covenant,
condition or agreement on the Mortgagor’s part to be so performed or observed or
shall impose any liability on the Mortgagee or any other Secured Party for any
act or omission on the part of the Mortgagor relating thereto or for any breach
of any representation or warranty on the part of the Mortgagor contained in this
Mortgage or any other Loan Document, or under or in respect of the Mortgaged
Property or made in connection herewith or therewith. The obligations of the
Mortgagor contained in this Section 2.7 shall survive the termination hereof and
the discharge of the Mortgagor’s other obligations under this Mortgage and the
other Loan Documents.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF MORTGAGOR

Section 3.1 Incorporation of Credit Agreement. The Mortgagor represents,
warrants, covenants and agrees that each of the representations, warranties,
covenants and other agreements of the Mortgagor (as a Borrower Party) under and
as contained in the Credit Agreement are hereby incorporated herein in their
entirety by this reference.

Section 3.2 Warranty of Title. The Mortgagor represents and warrants that:

(i) it has good title to the interest it purports to own or hold in and to all
rights and appurtenances to or that constitute a portion of the Mortgaged
Property;

(ii) it has good and insurable fee simple title to the Premises and the
Landlord’s interest and estate under or in respect of the Leases and good title
to the interest it purports to own or hold in and to each of the Permits, the
Contracts and the Records, in each case subject to no Liens, except for (x) as
of the date hereof, Liens in favor of the Mortgagee pursuant to the Loan
Documents and (y) Permitted Liens; and

(iii) upon recordation in the official records in the county (or other
applicable jurisdiction) in which the Premises are located, this Mortgage will
create and constitute a valid and enforceable first priority Lien on the
Mortgaged Property in favor of the Administrative Agent for the benefit of the
Secured Parties, and, to the extent any of the Mortgaged Property shall consist
of Fixtures, a first priority security interest in the Fixtures, which first
priority Lien and first priority security interest are, as of the date hereof,
subject only to Permitted Liens.

Section 3.3 Condition of Mortgaged Property. The Mortgagor represents and
warrants that:

(i) the Premises and the present and contemplated use and occupancy thereof
comply with all applicable zoning ordinances, building codes, land use and
subdivision laws, setback or other development and use requirements of
Governmental Authorities and with all private

 

8



--------------------------------------------------------------------------------

restrictions and agreements affecting the Mortgaged Property whether or not
recorded, except where the failure so to comply could not result in a Property
Material Adverse Effect;

(ii) as of the date hereof, Mortgagor has neither received any written notice of
nor has any actual knowledge of any disputes regarding boundary lines, location,
encroachments or possession of any portions of the Mortgaged Property and has no
actual knowledge of any state of facts that may exist which could give rise to
any such claims;

(iii) no portion of the Premises is located in an area identified by the Federal
Emergency Management Agency or any successor thereto as an area having special
flood hazards pursuant to the Flood Insurance Acts promulgated by the Federal
Emergency Management Agency or any successor thereto or, if any portion of the
Premises is located within such area as evidenced by the Federal Emergency
Management Agency Standard Flood Hazard Determination provided to the Mortgagee
by the Mortgagor pursuant to Section 4.01(a) of the Credit Agreement, the
Mortgagor has flood insurance in an amount, with endorsements and by an insurer
acceptable to the Mortgagee;

(iv) the Premises are assessed for real estate tax purposes as one or more
wholly independent tax lot or lots, separate from any adjoining land or
improvements not constituting a portion of such lot or lots, and no other land
or improvement is assessed and taxed together with the Premises or any portion
thereof; and

(v) there are no options or rights of first refusal to purchase or acquire all
or any portion of the Mortgaged Property.

Section 3.4 Charges. The Mortgagor represents and warrants that all Charges
imposed upon or assessed against the Mortgaged Property have been paid and
discharged except to the extent such Charges constitute, as of the date hereof,
a Prior Lien or hereafter, a Permitted Lien.

ARTICLE IV.

CERTAIN COVENANTS OF MORTGAGOR

Section 4.1 Payment and Performance. The Mortgagor shall pay and perform the
Obligations in full as and when the same shall become due under the Loan
Documents and when they are required to be performed thereunder.

Section 4.2 Title. The Mortgagor shall

(i) (A) keep in effect all rights and appurtenances to or that constitute a part
of the Mortgaged Property except where the failure to keep in effect the same
could not result in a Property Material Adverse Effect and (B) protect, preserve
and defend its interest in the Mortgaged Property and title thereto;

(ii) (A) comply with each of the terms, conditions and provisions of any
obligation of the Mortgagor which is secured by the Mortgaged Property or the
noncompliance with which may result in the imposition of a Lien on the Mortgaged
Property subject to Permitted Liens, (B) forever warrant and defend to the
Mortgagee the Lien and security interests created and

 

9



--------------------------------------------------------------------------------

evidenced hereby and the validity and priority hereof in any action or
proceeding against the claims of any and all persons whomsoever affecting or
purporting to affect the Mortgaged Property or any of the rights of the
Mortgagee hereunder and (C) maintain this Mortgage as a valid and enforceable
first priority Lien on the Mortgaged Property and, to the extent any of the
Mortgaged Property shall consist of Fixtures, a first priority security interest
in the Mortgaged Property, which first priority Lien and security interest shall
be subject only to Permitted Liens and all Prior Liens; and

(iii) immediately upon obtaining knowledge of the pendency of any proceedings
for the eviction of the Mortgagor from the Mortgaged Property or any part
thereof by paramount title or otherwise questioning the Mortgagor’s right, title
and interest in, to and under the Mortgaged Property as warranted in this
Mortgage, or of any condition that could give rise to any such proceedings,
notify the Mortgagee thereof. The Mortgagee may participate in such proceedings
and the Mortgagor will deliver or cause to be delivered to the Mortgagee all
instruments requested by the Mortgagee to permit such participation. In any such
proceedings, the Mortgagee may be represented by counsel satisfactory to the
Mortgagee at the reasonable expense of the Mortgagor. If, upon the resolution of
such proceedings, the Mortgagor shall suffer a loss of the Mortgaged Property or
any part thereof or interest therein and title insurance proceeds shall be
payable in connection therewith, such proceeds are hereby assigned to and shall
be paid to the Mortgagee to be applied to the payment of the Obligations or
otherwise in accordance with the provisions of the Credit Agreement.

(iv) Zoning. The Mortgagor shall not initiate, join in or consent to any change
in the zoning or any other permitted use classification of the Premises without
the prior written consent of the Mortgagee.

Section 4.3 Inspection. The Mortgagor shall permit the Mortgagee, and its
agents, representative and employees, upon reasonable prior notice to the
Mortgagor, to inspect the Mortgaged Property and all books and records located
thereon provided, that such inspections shall not materially interfere with the
use and operation of the Mortgaged Property.

Section 4.4 Limitation on Liens; Transfer Restrictions.

(i) Except for the Permitted Liens and the Lien of this Mortgage, the Mortgagor
may not, without the prior written consent of the Mortgagee, permit to exist or
grant any Lien on all or any part of the Mortgaged Property or suffer or allow
any of the foregoing to occur by operation of law or otherwise.

(ii) Except to the extent permitted by the Credit Agreement, the Mortgagor may
not, without the prior written consent of the Mortgagee, sell, convey, assign,
lease or otherwise transfer all or any part of the Mortgaged Property.

Section 4.5 Insurance. The Mortgagor shall keep the Mortgaged Property insured
against fire and such other casualties and contingencies as the Mortgagee may
from time to time require, to deposit, at the request of the Mortgagee, all
insurance policies or memoranda thereof with the Mortgagee forthwith after the
binding of such insurance and to deliver to the Mortgagee new policies or
memoranda for any insurance about to expire at least ten (10) days before such

 

10



--------------------------------------------------------------------------------

expiration, all such insurance to be first payable in case of loss to the
Mortgagee and to be written by such companies, on such terms, in such form and
for such periods and amounts as the Mortgagee shall from time to time approve,
and the Mortgagor hereby grants the Mortgagee if an Event of Default occurs
hereunder full power and authority as attorney irrevocable of the Mortgagor to
cancel or transfer such insurance and to retain any premiums or proceeds
therefrom and to apply the same to the indebtedness secured hereby.

ARTICLE V.

CONCERNING ASSIGNMENT OF LEASES AND RENTS

Section 5.1 Present Assignment; License to the Mortgagor.

(i) Section 2.2 of this Mortgage constitutes a present, absolute, effective,
irrevocable and complete assignment by the Mortgagor to the Mortgagee of the
Leases and Rents and the right, subject to applicable law, to collect all sums
payable to the Mortgagor thereunder and apply the same as Mortgagee may, in its
sole discretion, determine to be appropriate to protect the security afforded by
this Mortgage (including the payment of reasonable costs and expenses in
connection with the maintenance, operation, improvement, insurance, taxes and
upkeep of the Mortgaged Property), which is not conditioned upon Mortgagee being
in possession of the Premises. This assignment is an absolute assignment and not
an assignment for additional security only. The Mortgagee hereby grants to the
Mortgagor, however, a license to collect and apply the Rents and to enforce the
obligations of Tenants under the Leases. Immediately upon the occurrence of and
during the continuance of any Event of Default, whether or not legal proceedings
have commenced and without regard to waste, adequacy of security for the
Obligations or solvency of the Mortgagor, the license granted in the immediately
preceding sentence shall automatically cease and terminate without any notice by
Mortgagee (such notice being hereby expressly waived by the Mortgagor to the
extent permitted by applicable law), or any action or proceeding or the
intervention of a receiver appointed by a court.

(ii) The Mortgagor acknowledges that the Mortgagee has taken all reasonable
actions necessary to obtain, and that upon recordation of this Mortgage, the
Mortgagee shall have, to the extent permitted under applicable law, a valid and
fully perfected, first priority, present assignment of the Rents arising out of
the Leases and all security for such Leases subject to the Permitted Liens and
in the case of security deposits, rights of depositors and requirements of law.
The Mortgagor acknowledges and agrees, to the extent permitted by law, that upon
recordation of this Mortgage, the Mortgagee’s interest in the Rents shall be
deemed to be fully perfected, “choate” and enforced as to the Mortgagor and all
third parties, including, without limitation, any subsequently appointed trustee
in any case under Title 11 of the United States Code (the “Bankruptcy Code”),
without the necessity of commencing a foreclosure action with respect to this
Mortgage, making formal demand for the Rents, obtaining the appointment of a
receiver or taking any other affirmative action.

(iii) Without limitation of the absolute nature of the assignment of the Rents
hereunder, the Mortgagor and the Mortgagee agree that (a) this Mortgage shall
constitute a “security agreement” for purposes of Section 552(b) of the
Bankruptcy Code, (b) the security interest created by this Mortgage extends to
property of the Mortgagor acquired before the

 

11



--------------------------------------------------------------------------------

commencement of a case in bankruptcy and to all amounts paid as Rents, and
(c) such security interest shall extend to all rents acquired by the estate
after the commencement of any case in bankruptcy.

Section 5.2 Collection of Rents by the Mortgagee.

(i) Any Rents receivable by the Mortgagee hereunder, after payment of all
reasonable and proper costs and expenses as the Mortgagee may, in its sole
discretion, determine to be appropriate (including the payment of reasonable
costs and expenses in connection with the maintenance, operation, improvement,
insurance, taxes and upkeep of the Mortgaged Property), shall be applied in
accordance with the provisions of Section 8.2(ii) of this Mortgage. The
Mortgagee shall be accountable to the Mortgagor only for Rents actually received
by the Mortgagee. The collection of such Rents and the application thereof shall
not cure or waive any Event of Default or waive, modify or affect notice of
Event of Default or invalidate any act done pursuant to such notice.

(ii) The Mortgagor hereby irrevocably authorizes and directs Tenant under each
Lease to rely upon and comply with any and all notices or demands from the
Mortgagee for payment of Rents to the Mortgagee and the Mortgagor shall have no
claim against Tenant for Rents paid by Tenant to the Mortgagee pursuant to such
notice or demand.

Section 5.3 Irrevocable Interest. All rights, powers and privileges of the
Mortgagee herein set forth are coupled with an interest and are irrevocable,
subject to the terms and conditions hereof, and the Mortgagor shall not take any
action under the Leases or otherwise which is inconsistent with this Mortgage or
any of the terms hereof and any such action inconsistent herewith or therewith
shall be void.

ARTICLE VI.

TAXES AND CERTAIN STATUTORY LIENS

Section 6.1 Payment of Charges. Unless and to the extent contested by the
Mortgagor in accordance with the provisions of the Credit Agreement, the
Mortgagor shall pay and discharge, or cause to be paid and discharged, from time
to time prior to the same becoming delinquent, all Charges. The Mortgagor shall,
upon the Mortgagee’s request, deliver to the Mortgagee receipts evidencing the
payment of all such Charges.

Section 6.2 Stamp and Other Taxes. The Mortgagor shall pay any documentary stamp
taxes, with interest and fines and penalties, and any mortgage recording taxes,
with interest and fines and penalties, that may hereafter be levied, imposed or
assessed under or upon or by reason hereof or the Obligations or any instrument
or transaction affecting or relating to either thereof and in default thereof
the Mortgagee may advance the same and the amount so advanced shall be payable
by the Mortgagor to the Mortgagee in accordance with the provisions of
Section 3.01(c) of the Credit Agreement.

Section 6.3 Certain Tax Law Changes. In the event of the passage after the date
hereof of any law deducting from the value of real property, for the purpose of
taxation, amounts in respect of any Lien thereon or changing in any way the laws
for the taxation of mortgages or

 

12



--------------------------------------------------------------------------------

debts secured by mortgages for state or local purposes or the manner of the
collection of any taxes, and imposing any taxes, either directly or indirectly,
on this Mortgage or any other Loan Document, the Mortgagor shall promptly pay to
the Mortgagee such amount or amounts as may be necessary from time to time to
pay any such taxes, assessments or other charges resulting therefrom; provided,
that if any such payment or reimbursement shall be unlawful or taxable to
Mortgagee, or would constitute usury or render the indebtedness wholly or
partially usurious under applicable law, the Mortgagor shall pay or reimburse
Mortgagee for payment of the lawful and non-usurious portion thereof.

Section 6.4 Proceeds of Tax Claim. In the event that the proceeds of any tax
claim are paid after the Mortgagee has exercised its right to foreclose the Lien
hereof, such proceeds shall be paid to the Mortgagee to satisfy any deficiency
remaining after such foreclosure. The Mortgagee shall retain its interest in the
proceeds of any tax claim during any redemption period. The amount of any such
proceeds in excess of any deficiency claim of the Mortgagee shall in a
reasonably prompt manner be released to the Mortgagor.

ARTICLE VII.

CASUALTY EVENTS AND RESTORATION

Section 7.1 Casualty Event. If there shall occur any Casualty Event (or, in the
case of any condemnation, taking or other proceeding in the nature thereof, upon
the occurrence thereof or notice of the commencement of any proceedings
therefor), the Mortgagor shall promptly send to the Mortgagee a written notice
setting forth the nature and extent thereof. The proceeds payable in respect of
any such Casualty Event shall be paid in accordance with the provisions of the
Credit Agreement.

Section 7.2 Condemnation. In the case of any taking, condemnation or other
proceeding in the nature thereof, the Mortgagee may, at its option, participate
in any proceedings or negotiations which might result in any taking or
condemnation and the Mortgagor shall deliver or cause to be delivered to the
Mortgagee all instruments reasonably requested by it to permit such
participation. The Mortgagee may be represented by counsel satisfactory to it at
the reasonable expense of the Mortgagor in connection with any such
participation. The Mortgagor shall pay all reasonable fees, costs and expenses
incurred by the Mortgagee in connection therewith and in seeking and obtaining
any award or payment on account thereof. The Mortgagor shall take all steps
necessary to notify the condemning authority of such participation.

Section 7.3 Restoration. In the event the Mortgagor is permitted or required to
perform any restoration in accordance with the provisions of the Credit
Agreement, the Mortgagor shall complete such restoration in accordance with the
provisions thereof.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

Section 8.1 Remedies in Case of an Event of Default. If any Event of Default
shall have occurred and be continuing, the Mortgagee may at its option, in
addition to any other action

 

13



--------------------------------------------------------------------------------

permitted under this Mortgage or the Credit Agreement or by law, statute or in
equity, take one or more of the following actions to the greatest extent
permitted by local law:

(i) personally, or by its agents or attorneys, (A) enter into and upon and take
possession of all or any part of the Premises together with the books, records
and accounts of the Mortgagor relating thereto and, exclude the Mortgagor, its
agents and servants wholly therefrom, (B) use, operate, manage and control the
Premises and conduct the business thereof, (C) maintain and restore the
Premises, (D) make all necessary or proper repairs, renewals and replacements
and such useful alterations thereto and thereon as the Mortgagee may deem
advisable, (E) manage, lease and operate the Premises and carry on the business
thereof and exercise all rights and powers of the Mortgagor with respect thereto
either in the name of the Mortgagor or otherwise or (F) collect and receive all
Rents. The Mortgagee shall be under no liability for or by reason of any such
taking of possession, entry, removal or holding, operation or management except
that any amounts so received by the Mortgagee shall be applied in accordance
with the provisions of Section 8.03 of the Credit Agreement.

(ii) with or without entry, personally or by its agents or attorneys, (A) sell
the Mortgaged Property and all estate, right, title and interest, claim and
demand therein at one or more sales in one or more parcels, in accordance with
the provisions of Section 8.2 below or (B) institute and prosecute proceedings
for the complete or partial foreclosure of the Lien and security interests
created and evidenced hereby; or

(iii) take such steps to protect and enforce its rights whether by action, suit
or proceeding at law or in equity for the specific performance of any covenant,
condition or agreement in the Credit Agreement and the other Loan Documents, or
in aid of the execution of any power granted in this Mortgage, or for any
foreclosure hereunder, or for the enforcement of any other appropriate legal or
equitable remedy or otherwise as the Mortgagee shall elect.

Section 8.2 Sale of Mortgaged Property if Event of Default Occurs; Proceeds of
Sale.

(i) If any Event of Default shall have occurred and be continuing, the Mortgagee
may institute an action to foreclose this Mortgage or take such other action as
may be permitted and available to the Mortgagee at law or in equity for the
enforcement of the Credit Agreement and realization on the Mortgaged Property
and proceeds thereon through power of sale (if then available under applicable
law) or to final judgment and execution thereof for the Obligations, and in
furtherance thereof the Mortgagee may sell the Mortgaged Property at one or more
sales, as an entirety or in parcels, at such time and place, upon such terms and
after such notice thereof as may be required or permitted by law or statute or
in equity. The Mortgagee may execute and deliver to the purchaser at such sale a
conveyance of the Mortgaged Property in fee simple and an assignment or
conveyance of all the Mortgagor’s Interest in the Leases and the Mortgaged
Property, each of which conveyances and assignments shall contain recitals as to
the Event of Default upon which the execution of the power of sale herein
granted depends, and the Mortgagor hereby constitutes and appoints the Mortgagee
the true and lawful attorney in fact of the Mortgagor to make any such recitals,
sale, assignment and conveyance, and all of the acts of the Mortgagee as such
attorney in fact are hereby ratified and confirmed. The Mortgagor agrees that
such recitals shall be binding and conclusive upon the Mortgagor and that any
assignment or conveyance to be made by the Mortgagee shall divest the Mortgagor
of all right, title, interest,

 

14



--------------------------------------------------------------------------------

equity and right of redemption, including any statutory redemption, in and to
the Mortgaged Property. The power and agency hereby granted are coupled with an
interest and are irrevocable by death or dissolution, or otherwise, and are in
addition to any and all other remedies which the Mortgagee may have hereunder,
at law or in equity. So long as the Obligations, or any part thereof, remain
unpaid, the Mortgagor agrees that possession of the Mortgaged Property by the
Mortgagor, or any person claiming under the Mortgagor, shall be as tenant, and,
in case of a sale under power or upon foreclosure as provided in this Mortgage,
the Mortgagor and any person in possession under the Mortgagor, as to whose
interest such sale was not made subject, shall, at the option of the purchaser
at such sale, then become and be tenants holding over, and shall forthwith
deliver possession to such purchaser, or be summarily dispossessed in accordance
with the laws applicable to tenants holding over. In case of any sale under this
Mortgage by virtue of the exercise of the powers herein granted, or pursuant to
any order in any judicial proceeding or otherwise, the Mortgaged Property may be
sold as an entirety or in separate parcels in such manner or order as the
Mortgagee in its sole discretion may elect. One or more exercises of powers
herein granted shall not extinguish or exhaust such powers, until the entire
Mortgaged Property is sold or all amounts secured hereby are paid in full.

(ii) The proceeds of any sale made under or by virtue of this Article VIII,
together with any other sums which then may be held by the Mortgagee under this
Mortgage, whether under the provisions of this Article VIII or otherwise, shall
be applied in accordance with the provisions of Section 8.03 of the Credit
Agreement.

(iii) The Mortgagee (on behalf of any Secured Party or on its own behalf) or any
Lender or any of their respective Affiliates may bid for and acquire the
Mortgaged Property or any part thereof at any sale made under or by virtue of
this Article VIII and, in lieu of paying cash therefor, may make settlement for
the purchase price by crediting against the purchase price the unpaid amounts
(whether or not then due) owing to the Mortgagee, or such Lender in respect of
the Obligations, after deducting from the sales price the expense of the sale
and the reasonable costs of the action or proceedings and any other sums that
the Mortgagee or such Lender is authorized to deduct under this Mortgage.

(iv) The Mortgagee may adjourn from time to time any sale by it to be made under
or by virtue hereof by announcement at the time and place appointed for such
sale or for such adjourned sale or sales, and, the Mortgagee, without further
notice or publication, may make such sale at the time and place to which the
same shall be so adjourned.

(v) If the Premises is comprised of more than one parcel of land, the Mortgagee
may take any of the actions authorized by this Section 8.2 in respect of any or
a number of individual parcels.

Section 8.3 Additional Remedies in Case of an Event of Default.

(i) The Mortgagee shall be entitled to recover judgment as aforesaid either
before, after or during the pendency of any proceedings for the enforcement of
the provisions hereof and, to the extent permitted by applicable law, the right
of the Mortgagee to recover such judgment shall not be affected by any entry or
sale hereunder, or by the exercise of any other right, power or remedy for the
enforcement of the provisions hereof, or the foreclosure of, or

 

15



--------------------------------------------------------------------------------

absolute conveyance pursuant to, this Mortgage. In case of proceedings against
the Mortgagor in insolvency or bankruptcy or any proceedings for its
reorganization or involving the liquidation of its assets, the Mortgagee shall
be entitled to prove the whole amount of principal and interest and other
payments, charges and costs due in respect of the Obligations to the full amount
thereof without deducting therefrom any proceeds obtained from the sale of the
whole or any part of the Mortgaged Property; provided, however, that in no case
shall the Mortgagee receive a greater amount than the aggregate of such
principal, interest and such other payments, charges and costs (with interest at
the Default Rate) from the proceeds of the sale of the Mortgaged Property and
the distribution from the estate of the Mortgagor.

(ii) Any recovery of any judgment by the Mortgagee and any levy of any execution
under any judgment upon the Mortgaged Property shall not affect in any manner or
to any extent the Lien and security interests created and evidenced hereby upon
the Mortgaged Property or any part thereof, or any conveyances, powers, rights
and remedies of the Mortgagee hereunder, but such conveyances, powers, rights
and remedies shall continue unimpaired as before.

(iii) Any monies collected by the Mortgagee under this Section 8.3 shall be
applied in accordance with the provisions of Section 8.2(ii).

Section 8.4 Legal Proceedings After an Event of Default.

(i) After the occurrence of any Event of Default and immediately upon the
commencement of any action, suit or legal proceedings to obtain judgment for the
Obligations or any part thereof, or of any proceedings to foreclose the Lien and
security interest created and evidenced hereby or otherwise enforce the
provisions hereof or of any other proceedings in aid of the enforcement hereof,
the Mortgagor shall enter its Voluntary appearance in such action, suit or
proceeding.

(ii) Upon the occurrence and during the continuance of an Event of Default, the
Mortgagee shall be entitled forthwith as a matter of right, concurrently or
independently of any other right or remedy hereunder either before or after
declaring the .Obligations or any part thereof to be due and payable, to the
appointment of a receiver without giving notice to any party and without regard
to the adequacy or inadequacy of any security for the Obligations or the
solvency or insolvency of any person or entity then legally or equitably liable
for the Obligations or any portion thereof. The Mortgagor hereby consents to the
appointment of such receiver. Notwithstanding the appointment of any receiver,
the Mortgagee shall be entitled as pledgee to the possession and control of any
cash, deposits or instruments at the time held by or payable or deliverable
under the terms of the Credit Agreement to the Mortgagee.

(iii) The Mortgagor shall not (A) at any time insist upon, or plead, or in any
manner whatsoever claim or take any benefit or advantage of any stay or
extension or moratorium law, any exemption from execution or sale of the
Mortgaged Property or any part thereof, wherever enacted, now or at any time
hereafter in force, which may affect the covenants and terms of performance
hereof, (B) claim, take or insist on any benefit or advantage of any law now or
hereafter in force providing for the valuation or appraisal of the Mortgaged
Property, or any part thereof, prior to any sale or sales of the Mortgaged
Property which may be made pursuant to this Mortgage, or pursuant to any decree,
judgment or order of any court of competent jurisdiction or

 

16



--------------------------------------------------------------------------------

(C) after any such sale or sales, claim or exercise any right under any statute
heretofore or hereafter enacted to redeem the property so sold or any part
thereof. To the extent permitted by applicable law, the Mortgagor hereby,
expressly (A) waives all benefit or advantage of any such law or laws,
including, without limitation, any statute of limitations applicable to this
Mortgage, (B) waives any and all rights to trial by jury in any action or
proceeding related to the enforcement hereof, (C) waives any objection which it
may now or hereafter have to the laying of venue of any action, suit or
proceeding brought in connection with this Mortgage and further waives and
agrees not to plead that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum and (D) covenants not to hinder,
delay or impede the execution of any power granted or delegated to the Mortgagee
by this Mortgage but to suffer and permit the execution of every such power as
though no such law or laws had been made or enacted. The Mortgagee shall not be
liable for any incorrect or improper payment made pursuant to this Article VIII
in the absence of gross negligence or willful misconduct.

Section 8.5 Remedies Not Exclusive. No remedy conferred upon or reserved to the
Mortgagee by this Mortgage is intended to be exclusive of any other remedy or
remedies, and each and every such remedy shall be cumulative and shall be in
addition to every other remedy given under this Mortgage or now or hereafter
existing at law or in equity. Any delay or omission of the Mortgagee to exercise
any right or power accruing on any Event of Default shall not impair any such
right or power and shall not be construed to be a waiver of or acquiescence in
any such Event of Default. Every power and remedy given by this Mortgage may be
exercised from time to time concurrently or independently, when and as often as
may be deemed expedient by the Mortgagee in such order and manner as the
Mortgagee, in its sole discretion, may elect. If the Mortgagee accepts any
monies required to be paid by the Mortgagor under this Mortgage after the same
become due, such acceptance shall not constitute a waiver of the right either to
require prompt payment, when due, of all other sums secured by this Mortgage or
to declare an Event of Default with regard to subsequent defaults. If the
Mortgagee accepts any monies required to be paid by the Mortgagor under this
Mortgage in an amount less than the sum then due, such acceptance shall be
deemed an acceptance on account only and on the condition that it shall not
constitute a waiver of the obligation of the Mortgagor to pay the entire sum
then due, and the Mortgagor’s failure to pay the entire sum then due shall be
and continue to be a default hereunder notwithstanding acceptance of such amount
on account.

ARTICLE IX.

SECURITY AGREEMENT AND FIXTURE FILING

Section 9.1 Security Agreement. To the extent that the Mortgaged Property
includes personal property or items of personal property which are or are to
become fixtures under applicable law, this Mortgage shall also be construed as a
security agreement under the UCC; and, upon and during the continuance of an
Event of Default, the Mortgagee shall be entitled with respect to such personal
property to exercise all remedies hereunder, all remedies available under the
UCC with respect to fixtures and all other remedies available under applicable
law. Without limiting the foregoing, such personal property may, at the
Mortgagee’s option, (i) be sold hereunder together with any sale of any portion
of the Mortgaged Property or otherwise, (ii) be sold pursuant to the UCC, or
(iii) be dealt with by the Mortgagee in any other manner permitted under
applicable law. The Mortgagee may require the Mortgagor to assemble such

 

17



--------------------------------------------------------------------------------

personal property and make it available to the Mortgagee at a place to be
designated by the Mortgagee. The Mortgagor acknowledges and agrees that a
disposition of the personal property in accordance with the Mortgagee’s rights
and remedies in respect to the Mortgaged Property as heretofore provided is a
commercially reasonable disposition thereof; provided, however, that the
Mortgagee shall give the Mortgagor not less than ten (10) days’ prior notice of
the time and place of any intended disposition.

Section 9.2 Fixture Filing. To the extent that the Mortgaged Property includes
items of personal property which are or are to become fixtures under applicable
law, and to the extent permitted under applicable law, the filing hereof in the
real estate records of the county in which such Mortgaged Property is located
shall also operate from the time of filing as a fixture filing with respect to
such Mortgaged Property, and the following information is applicable for the
purpose of such fixture filing, to wit:

 

Name and Address of the debtor:

 

The Mortgagor having the address described in the Preamble
hereof.

 

The Mortgagor is a corporation organized under the laws of the
state of Florida.

  

Name and Address of the secured party:

 

The Mortgagee having the address described in the Preamble
hereof, from which address information concerning the security
interest maybe obtained.

 

This Financing Statement covers the following types or items of property:

 

The Mortgaged Property.

 

This instrument covers goods or items of personal property which are or are to
become fixtures upon the property.

 

The name of the record owner of the Property on which such fixtures are or are
to be located is the Mortgagor.

In addition, the Mortgagor authorizes the Mortgagee to file appropriate
financing and continuation statements under the UCC in effect in the
jurisdiction in which the Mortgaged Property is located as may be required by
law in order to establish, preserve and protect the liens and security interests
intended to be granted to the Mortgagee pursuant to this Mortgage in the
Mortgaged Property.

ARTICLE X.

FURTHER ASSURANCES

Section 10.1 Recording Documentation To Assure Security. The Mortgagor shall,
forthwith after the execution and delivery hereof and thereafter, from time to
time, cause this Mortgage and any financing statement, continuation statement or
similar instrument relating to any thereof or to any property intended to be
subject to the Lien hereof to be filed, registered and

 

18



--------------------------------------------------------------------------------

recorded in such manner and in such places as may be required by any present or
future law in order to publish notice of and fully to protect the validity and
priority thereof or the Lien hereof purported to be created upon the Mortgaged
Property and the interest and rights of the Mortgagee therein. The Mortgagor
shall pay or cause to be paid all taxes and fees incident to such filing,
registration and recording, and all reasonable expenses incident to the
preparation, execution and acknowledgment thereof, and of any instrument of
further assurance, and all Federal or state stamp taxes or other taxes, duties
and charges arising out of or in connection with the execution and delivery of
such instruments.

Section 10.2 Further Acts. The Mortgagor shall, at the sole cost and expense of
the Mortgagor, do, execute, acknowledge and deliver all and every such further
acts, deeds, conveyances, mortgages, assignments, notices of assignment,
transfers, financing statements, continuation statements, instruments and
assurances as the Mortgagee shall from time to time reasonably request, which
may be necessary in the judgment of the Mortgagee from time to time to assure,
perfect, convey, assign, mortgage, transfer and confirm unto the Mortgagee, the
property and rights hereby conveyed or assigned or which the Mortgagor may be or
may hereafter become bound to convey or assign to the Mortgagee or for carrying
out the intention or facilitating the performance of the ten hereof or the
filing, registering or recording hereof. Without limiting the generality of the
foregoing, in the event that the Mortgagee desires to exercise any remedies,
consensual rights or attorney-in-fact powers set forth in this Mortgage and
determines it necessary to obtain any approvals or consents of any Governmental
Authority or any other person therefor, then, upon the reasonable request of the
Mortgagee, the Mortgagor agrees to use its best efforts to assist and aid the
Mortgagee to obtain as soon as practicable any necessary approvals or consents
for the exercise of any such remedies, rights and powers. In the event the
Mortgagor shall fail after demand to execute any instrument or take any action
required to be executed or taken by the Mortgagor under this Section 10.2, the
Mortgagee may execute or take the same as the attorney-in-fact for the
Mortgagor, such power of attorney being coupled with an interest and is
irrevocable.

Section 10.3 Additional Security. Without notice to or consent of the Mortgagor
and without impairment of the Lien and rights created by this Mortgage, the
Mortgagee may accept (but the Mortgagor shall not be obligated to furnish) from
the Mortgagor or from any other person, additional security for the Obligations.
Neither the giving hereof nor the acceptance of any such additional security
shall prevent the Mortgagee from resorting, first, to such additional security,
and, second, to the security created by this Mortgage without affecting the
Mortgagee’s Lien and rights under this Mortgage.

ARTICLE XI.

MISCELLANEOUS

Section 11.1 Covenants To Run with the Land. All of the grants, covenants,
terms, provisions and conditions in this Mortgage shall run with the Real
Property and shall apply to, and bind the successors and assigns of, the
Mortgagor. If there shall be more than one Mortgagor with respect to the
Mortgaged Property, the covenants and warranties hereof shall be joint and
several.

 

19



--------------------------------------------------------------------------------

Section 11.2 No Merger. The rights and estate created by this Mortgage shall
not, under any circumstances, be held to have merged into any other estate or
interest now owned or hereafter acquired by the Mortgagee unless the Mortgagee
shall have consented to such merger in writing.

Section 11.3 Concerning Mortgagee.

(i) The Mortgagee has been appointed as Administrative Agent pursuant to the
Credit Agreement. The actions of the Mortgagee hereunder are subject to the
provisions of the Credit Agreement. The Mortgagee shall have the right hereunder
to make demands, to give notices, to exercise or refrain from exercising any
rights, and to take or refrain from taking action (including, without
limitation, the release or substitution of the Mortgaged Property), in
accordance with this Mortgage and the Credit Agreement. The Mortgagee may employ
agents and attorneys-in-fact in connection herewith and shall not be liable for
the negligence or misconduct of any such agents or attorneys-in-fact selected by
it in good faith. The Mortgagee may resign and a successor Mortgagee may be
appointed in the manner provided in the Credit Agreement. Upon the acceptance of
any appointment as the Mortgagee by a successor Mortgagee, that successor
Mortgagee shall thereupon succeed to and become vested with all the rights,
powers, privileges and duties of the retiring Mortgagee under this Mortgage, and
the retiring Mortgagee shall thereupon be discharged from its duties and
obligations under this under this Mortgage. After any retiring Mortgagee’s
resignation, the provisions hereof shall inure to its benefit as to any actions
taken or omitted to be taken by it under this Mortgage while it was the
Mortgagee.

(ii) The Mortgagee shall be deemed to have exercised reasonable care in the
custody and preservation of the Mortgaged Property in its possession if such
Mortgaged Property is accorded treatment substantially equivalent to that which
the Mortgagee, in its individual capacity, accords its own property consisting
of similar instruments or interests, it being understood that neither the
Mortgagee nor any of the Secured Parties shall have responsibility for taking
any necessary steps to preserve rights against any person with respect to any
Mortgaged Property.

(iii) The Mortgagee shall be entitled to rely upon any written notice,
statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper person, and, with respect to all matters pertaining to this
Mortgage and its duties hereunder, upon advice of counsel selected by it.

(iv) With respect to any of its rights and obligations as a Lender, the
Mortgagee shall have and may exercise the same rights and powers hereunder. The
term “Lenders,” “Lender” or any similar terms shall, unless the context clearly
otherwise indicates, include the Mortgagee in its individual capacity as a
Lender. The Mortgagee may accept deposits from, lend money to, and generally
engage in any kind of banking, trust or other business with the Mortgagor or any
Affiliate of the Mortgagor to the same extent as if the Mortgagee were not
acting as Administrative Agent.

 

20



--------------------------------------------------------------------------------

(v) If any portion of the Mortgaged Property also constitutes collateral granted
by any Borrower Party to the Mortgagee to secure the Obligations under any other
deed of trust, mortgage, security agreement, pledge or instrument of any type,
in the event of any conflict between the provisions hereof and the provisions of
such other deed of trust, mortgage, security agreement, pledge or instrument of
any type in respect of such collateral, the Mortgagee, in its sole discretion,
shall select which provision or provisions shall control.

Section 11.4 Mortgagee May Perform; Mortgagee Appointed Attorney-in-Fact. If the
Mortgagor shall fail to perform any covenants contained in this Mortgage
(including, without limitation, the Mortgagor’s covenants to (i) pay the
premiums in respect of all required insurance policies hereunder or under the
Credit Agreement, (ii) pay Charges, (iii) make repairs, (iv) discharge Liens or
(v) pay or perform any obligations of the Mortgagor under any Mortgaged
Property) or if any warranty on the part of the Mortgagor contained herein shall
be breached, the Mortgagee may (but shall not be obligated to), after the
occurrence and continuance of an Event of Default, do the same or cause it to be
done or remedy any such breach, and may expend funds for such purpose; provided,
however, that the Mortgagee shall in no event be bound to inquire into the
validity of any tax, lien, imposition or other obligation which the Mortgagor
fails to pay or perform as and when required hereby and which the Mortgagor does
not contest in accordance with the provisions of the Credit Agreement. Any and
all amounts so expended by the Mortgagee shall be paid, by the Mortgagor in
accordance with the provisions of Section 11.04 of the Credit Agreement. Neither
the provisions of this Section 11.4 nor any action taken by the Mortgagee
pursuant to the provisions of this Section 11.4 shall prevent any such failure
to observe any covenant contained in this Mortgage nor any breach of warranty
from constituting an Event of Default. Upon the occurrence and continuance of an
Event of Default, the Mortgagor hereby appoints the Mortgagee its
attorney-in-fact, with full authority in the place and stead of the Mortgagor
and in the name of the Mortgagor, or otherwise, from time to time in the
Mortgagee’s discretion to take any action and to execute any instrument
consistent with the terms hereof and the other Loan Documents which the
Mortgagee may deem necessary or advisable to accomplish the purposes hereof. The
foregoing grant of authority is a power of attorney coupled with an interest and
such appointment shall be irrevocable for the term hereof. The Mortgagor hereby
ratifies all that such attorney shall lawfully do or cause to be done by virtue
hereof.

Section 11.5 Continuing Security Interest: Assignment. This Mortgage shall
create a continuing Lien on and security interest in the Mortgaged Property and
shall (i) be binding upon the Mortgagor, its successors and assigns, (ii) inure,
together with the rights and remedies of the Mortgagee hereunder, to the benefit
of the Mortgagee for the benefit of the Secured Parties and each of their
respective successors, transferees and assigns and (iii) in the event there is
more than one mortgagor party hereto, all undertakings hereunder shall be deemed
joint and several. No other persons (including, without limitation, any other
creditor of any Borrower Party) shall have any interest herein or any right or
benefit with respect hereto. Without limiting the generality of the foregoing
clause (ii), any Lender may assign or otherwise transfer any indebtedness held
by it secured by this Mortgage to any other person, and such other person shall
thereupon become vested with all the benefits in respect thereof granted to such
Lender, herein or otherwise, subject, however, to the provisions of the Credit
Agreement.

 

21



--------------------------------------------------------------------------------

Section 11.6 Termination; Release. When all the Obligations have been paid in
full and the Commitments of the Lenders to make any Loan or to issue any Letter
of Credit under the Credit Agreement shall have expired or been sooner
terminated and all Letters of Credit have been terminated or cash collateralized
in accordance with the provisions of the Credit Agreement, this Mortgage shall
terminate. Upon termination hereof or any release of the Mortgaged Property or
any portion thereof in accordance with the provisions of the Credit Agreement,
the Mortgagee shall, upon the request and at the sole cost and expense of the
Mortgagor, forthwith assign, transfer and deliver to the Mortgagor, against
receipt and without recourse to or warranty by the Mortgagee, such of the
Mortgaged Property to be released (in the case of a release) as may be in
possession of the Mortgagee and as shall not have been sold or otherwise applied
pursuant to the terms hereof, and, with respect to any other Mortgaged Property,
proper documents and instruments (including UCC-3 termination statements or
releases) acknowledging the termination hereof or the release of such Mortgaged
Property, as the case may be.

Section 11.7 Modification in Writing. No amendment, modification, supplement,
termination or waiver of or to any provision hereof, nor consent to any
departure by the Mortgagor therefrom, shall be effective unless the same shall
be done in accordance with the terms of the Credit Agreement and unless in
writing and signed by the Mortgagee. Any amendment, modification or supplement
of or to any provision hereof, any waiver of any provision hereof and any
consent to any departure by the Mortgagor from the terms of any provision hereof
shall be effective only in the specific instance and for the specific purpose
for which made or given. Except where notice is specifically required by this
Mortgage or any other Loan Document, no notice to or demand on the Mortgagor in
any case shall entitle the Mortgagor to any other or further notice or demand in
similar or other circumstances.

Section 11.8 Notices. Unless otherwise provided herein or in the Credit
Agreement, any notice or other communication herein required or permitted to be
given shall be given in the manner and become effective as set forth in the
Credit Agreement, if to the Mortgagor or the Mortgagee, addressed to it at the
address set forth in the Credit Agreement, or in each case at such other address
as shall be designated by such party in a written notice to the other party
complying as to delivery with the terms of this Section 11.8.

Section 11.9 GOVERNING LAW; SERVICE OF PROCESS; WAIVER OF JURY TRIAL. THIS
MORTGAGE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE IN WHICH THE PREMISES ARE LOCATED, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS, EXCEPT TO THE EXTENT THAT THE VALIDITY OR
PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT
OF ANY PARTICULAR ITEM OR TYPE OF MORTGAGED PROPERTY ARE GOVERNED BY THE LAWS OF
A JURISDICTION OTHER THAN SUCH STATE. MORTGAGOR AGREES THAT SERVICE OF PROCESS
IN ANY PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR
CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO
PARENT BORROWER AT ITS ADDRESS SET FORTH IN THE CREDIT AGREEMENT OR AT SUCH
OTHER ADDRESS OF WHICH THE MORTGAGEE SHALL HAVE BEEN NOTIFIED PURSUANT THERETO.
IF ANY AGENT APPOINTED BY MORTGAGOR

 

22



--------------------------------------------------------------------------------

REFUSES TO ACCEPT SERVICE, MORTGAGOR HEREBY AGREES THAT SERVICE UPON IT BY MAIL
SHALL CONSTITUTE SUFFICIENT NOTICE. NOTHING HEREIN SHALL AFFECT THE RIGHT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF
MORTGAGEE TO BRING PROCEEDINGS AGAINST MORTGAGOR IN THE COURTS OF ANY OTHER
JURISDICTION. MORTGAGOR, AFTER CONSULTATION WITH ITS ATTORNEYS, HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT TO ANY ACTION, PROCEEDING, LITIGATION OR COUNTERCLAIM BASED
HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THE MORTGAGE, THE NOTES,
THE LOAN DOCUMENTS AND ANY OTHER AGREEMENT CONTEMPLATED TO BE EXECUTED IN
CONJUNCTION HEREWITH OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS,
WHETHER VERBAL OR WRITTEN OR ACTIONS OF EITHER PARTY. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE LENDERS ACCEPTING THIS MORTGAGE.

Section 11.10 Severability of Provisions. Any provision hereof which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

Section 11.11 Relationship. The relationship of the Mortgagee to the Mortgagor
hereunder is strictly and solely that of lender and borrower and mortgagor and
mortgagee and nothing contained in the Credit Agreement, this Mortgage or any
other document or instrument now existing and delivered in connection therewith
or otherwise in connection with the Obligations is intended to create, or shall
in any event or under any circumstance be construed as creating a partnership,
joint venture, tenancy-in-common, joint tenancy or other relationship of any
nature whatsoever between the Mortgagee and the Mortgagor other than as lender
and borrower and mortgagor and beneficiary.

Section 11.12 No Credit for Payment of Taxes or Impositions. The Mortgagor shall
not be entitled to any credit against the principal, premium, if any, or
interest payable under the Credit Agreement, and the Mortgagor shall not be
entitled to any credit against any other sums which may become payable under the
terms thereof or hereof, by reason of the payment of any Charge on the Mortgaged
Property or any part thereof.

Section 11.13 No Claims Against the Mortgagee. Nothing contained in this
Mortgage shall constitute any consent or request by the Mortgagee, express or
implied, for the performance of any labor or services or the furnishing of any
materials or other property in respect of the Premises or any part thereof nor
as giving the Mortgagor any right, power or authority to contract for or permit
the performance of any labor or services or the furnishing of any materials or
other property in such fashion as would permit the making of any claim against
the Mortgagee in respect thereof or any claim that any Lien based on the
performance of such labor or services or the furnishing of any such materials or
other property is prior to the Lien hereof.

Section 11.14 Mortgagee’s Right To Sever Indebtedness.

 

 

23



--------------------------------------------------------------------------------

(i) The Mortgagor acknowledges that (A) the Mortgaged Property does not
constitute the sole source of security for the payment and performance of the
Obligations and that the Obligations are also secured by property of the
Mortgagor and its Affiliates in other jurisdictions (all such property,
collectively, the “Collateral”), (B) the number of such jurisdictions and the
nature of the transaction of which this instrument is a part are such that it
would have been impracticable for the parties to allocate to each item of
Collateral a specific loan amount and to execute in respect of such item a
separate credit agreement and (C) the Mortgagor intends that the Mortgagee have
the same rights with respect to the Mortgaged Property, in foreclosure or
otherwise, that the Mortgagee would have had if each item of Collateral had been
secured, mortgaged or pledged pursuant to a separate credit agreement, mortgage
or security instrument. In furtherance of such intent, the Mortgagor agrees that
the Mortgagee may at any time by notice (an “Allocation Notice”) to the
Mortgagor allocate a portion (the “Allocated Indebtedness”) of the Obligations
to the Mortgaged Property and sever from the remaining Obligations the Allocated
Indebtedness. From and after the giving of an Allocation Notice with respect to
the Mortgaged Property, the Obligations hereunder shall be limited to the extent
set forth in the Allocation Notice and (as so limited) shall, for all purposes,
be construed as a separate loan obligation of the Mortgagor unrelated to the
other transactions contemplated by the Credit Agreement, any other Loan Document
or any document related to any thereof. To the extent that the proceeds on any
foreclosure of the Mortgaged Property shall exceed the Allocated Indebtedness,
such proceeds shall belong to the Mortgagor and shall not be available hereunder
to satisfy any Obligations of the Mortgagor other than the Allocated
Indebtedness. In any action or proceeding to foreclose the Lien hereof or in
connection with any power of sale, foreclosure or other remedy exercised under
this Mortgage commenced after the giving by the Mortgagee of an Allocation
Notice, the Allocation Notice shall be conclusive proof of the limits of the
Obligations hereby secured, and the Mortgagor may introduce, by way of defense
or counterclaim, evidence thereof in any such action or proceeding.
Notwithstanding any provision of this Section 11.14, the proceeds received by
the Mortgagee pursuant to this Mortgage shall be applied by the Mortgagee in
accordance with the provisions of Section 8.2(ii) hereof.

(ii) The Mortgagor hereby waives to the greatest extent permitted under law the
right to a discharge of any of the Obligations under any statute or rule of law
now or hereafter in effect which provides that foreclosure of the Lien hereof or
other remedy exercised under this Mortgage constitutes the exclusive means for
satisfaction of the Obligations or which makes unavailable a deficiency judgment
or any subsequent remedy because the Mortgagee elected to proceed with a power
of sale foreclosure or such other remedy or because of any failure by the
Mortgagee to comply with laws that prescribe conditions to the entitlement to a
deficiency judgment. In the event that, notwithstanding the foregoing waiver,
any court shall for any reason hold that the Mortgagee is not entitled to a
deficiency judgment, the Mortgagor shall not (A) introduce in any other
jurisdiction such judgment as a defense to enforcement against the Mortgagor of
any remedy in the Credit Agreement or any other Loan Document or (B) seek to
have such judgment recognized or entered in any other jurisdiction, and any such
judgment shall in all events be limited in application only to the state or
jurisdiction where rendered.

(iii) In the event any instrument in addition to the Allocation Notice is
necessary to effectuate the provisions of this Section 11.14, including, without
limitation, any amendment to this Mortgage, any substitute promissory note or
affidavit or certificate of any kind, the

 

24



--------------------------------------------------------------------------------

Mortgagee may execute, deliver or record such instrument as the attorney-in-fact
of the Mortgagor. Such power of attorney is coupled with an interest and is
irrevocable.

(iv) Notwithstanding anything set forth herein to the contrary, the provisions
of this Section 11.14 shall be effective only to the maximum extent permitted by
law.

ARTICLE XII.

LEASES

Section 12.1 Mortgagor’s Affirmative Covenants with Respect to Leases. With
respect to each Lease, the Mortgagor shall:

(i) observe and perform in all material respects all the obligations imposed
upon the Landlord under such Lease;

(ii) promptly send copies to the Mortgagee of all notices of default which the
Mortgagor shall send or receive thereunder; and

(iii) enforce all of the material terms, covenants and conditions contained in
such Lease upon the part of the Tenant thereunder to be observed or performed.

Section 12.2 Mortgagor’s Negative Covenants with Respect to Leases. With respect
to each Lease, the Mortgagor shall not, without the prior written consent of the
Mortgagee:

(i) receive or collect, or permit the receipt or collection any Rent under such
Lease more than three (3) months in advance of the respective period in respect
of which such Rent is to accrue, except:

 

  (A) in connection with the execution and delivery of such Lease (or of any
amendment to such Lease), Rent thereunder may be collected and received in
advance in an amount not in excess of three (3) months Rent;

 

  (B) the amount held by Landlord as a reasonable security deposit thereunder;
and

 

  (C) any amount received and collected for escalation and other charges in
accordance with the terms of such Lease;

(ii) assign, transfer or hypothecate (other than to the Mortgagee hereunder) any
Rent under such Lease whether then due or to accrue in the future or the
interest of the Mortgagor as Landlord under such Lease;

(iii) enter into any amendment or modification of any Lease if the same would
not constitute a Permitted Lien or could reasonably be expected to result in a
Property Material Adverse Effect;

 

25



--------------------------------------------------------------------------------

(iv) terminate (whether by exercising any contractual right of the Mortgagor to
recapture leased space or otherwise) or permit the termination of such Lease or
accept surrender of all or any portion of the space demised under such Lease
prior to the end of the term thereof or accept assignment of such Lease to the
Mortgagor unless the same would not cause a Property Material Adverse Effect; or

(v) waive, excuse, condone or in any manner discharge or release any Tenants of
or from the obligations of such Tenants under their respective Leases or
guarantors of Tenants from obligations under any guarantees of the Leases unless
the same would not cause a Property Material Adverse Effect.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Mortgagor has caused this Mortgage to be duly executed
and delivered under seal the day and year first above written.

 

CONTROL LASER CORPORATION,

a Florida corporation

By:       Name:       Title:    

ACKNOWLEDGEMENT

STATE OF ________________

COUNTY OF ______________

Before me, the undersigned notary public, personally appeared the above named
____________________________, whose name is signed on the preceding document,
and such person acknowledged to me that he/she signed such document voluntarily,
for its stated purpose. The identity of such person was proved to me through
satisfactory evidence of identification, which was [    ] photographic
identification with signature issued by a federal or state governmental agency,
[    ] oath or affirmation of a credible witness, or [    ] personal knowledge
of the undersigned.

 

     

Notary Public

My Commission Expires:

 

27



--------------------------------------------------------------------------------

Schedule A – Legal Description

Lot 4, LIBERTY PARK AT SOUTHCENTER, according to the plat thereof, recorded in
Plat Book 50, pages 16 and 17, of the Public Records of Orange County, Florida.

TOGETHER WITH easements reserved and contained in the Declaration of Covenants,
Conditions, Restrictions and Easements recorded in Official Record Book 6250,
page 4479, of the Public Records of Orange County, Florida.

 



--------------------------------------------------------------------------------

Schedule B

Each of the liens and other encumbrances excepted as being prior to the Lien
hereof as set forth in Schedule B to the marked Pro Forma Policy issued by First
American Title Insurance Company, dated as of the date hereof and delivered to
Administrative Agent on the date hereof, bearing Fidelity National Title
Insurance Company commitment number 421110192CS relating to the real property
described in Schedule A attached hereto.



--------------------------------------------------------------------------------

 

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT AND FIXTURE FILING

BY

QUANTRONIX CORPORATION

(Mortgagor)

and

TOWN OF BROOKHAVEN INDUSTRIAL DEVELOPMENT AGENCY

IN FAVOR OF

BANK OF AMERICA, N.A.,

as Administrative Agent

(Mortgagee)

 

 

Dated as of October _____, 2011

Relating to Premises located at:

41 Research Way, East Setauket, Suffolk County, New York

[Block 2.00/Lots 017.011 & 017.019]

 

 

THE SECURED PARTY (MORTGAGEE) DESIRES THIS FIXTURE FILING

TO BE INDEXED AGAINST THE RECORD OWNER OF THE REAL ESTATE

DESCRIBED HEREIN.

THIS MORTGAGE AFFECTS REAL AND PERSONAL PROPERTY SITUATED IN THE STATE OF NEW
YORK, COUNTY OF SUFFOLK, KNOWN BY THE STREET ADDRESS OF 41 RESEARCH WAY.

THIS MORTGAGE CONSTITUTES A FINANCING STATEMENT FILED AS A FIXTURE FILING, AND
IS TO BE FILED AND INDEXED IN THE REAL ESTATE RECORDS AND ALSO TO BE INDEXED IN
THE INDEX OF FINANCING STATEMENTS (FIXTURE FILINGS) UNDER THE NAMES OF
MORTGAGOR, AS “DEBTOR,” AND MORTGAGEE, AS “SECURED PARTY.” SEE GRANTING CLAUSE
AND DEFINITIONS SECTION FOR DESCRIPTION OF FIXTURES AND OTHER DETAILS. THIS
MORTGAGE DOES NOT COVER REAL PROPERTY PRINCIPALLY IMPROVED OR TO BE IMPROVED BY
ONE OR MORE STRUCTURES CONTAINING IN THE AGGREGATE NOT MORE THAN SIX RESIDENTIAL
DWELLING UNITS EACH HAVING THEIR OWN SEPARATE COOKING FACILITIES.



--------------------------------------------------------------------------------

THE “MAXIMUM PRINCIPAL AMOUNT” SECURED BY THIS MORTGAGE IS $9,000,000.00 (SEE
SECTION 2.5 FOR THE MAXIMUM TOTAL AMOUNT THAT THIS MORTGAGE SECURES).

 

 

After recording, please return to:

Brian J. King, Esq.

Choate, Hall & Stewart LLP

Two International Place

Boston, MA 02110



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I.

     

DEFINITIONS AND INTERPRETATION

     2   

Section 1.1

   Definitions      2   

Section 1.2

   Interpretation      6   

Article II.

     

GRANTS AND SECURED OBLIGATIONS

     6   

Section 2.1

   Grant of Mortgaged Property      6   

Section 2.2

   Assignment of Leases and Rents      7   

Section 2.3

   Secured Obligations      8   

Section 2.4

   Future Advances      8   

Section 2.5

   Maximum Amount of Indebtedness      8   

Section 2.6

   Last Dollar Secured      9   

Section 2.7

   No Release      9   

Article III.

     

REPRESENTATIONS AND WARRANTIES OF MORTGAGOR

     9   

Section 3.1

   Incorporation of Credit Agreement      9   

Section 3.2

   Warranty of Title      9   

Section 3.3

   Condition of Mortgaged Property      10   

Section 3.4

   Charges      11   

Article IV.

     

CERTAIN COVENANTS OF MORTGAGOR

     11   

Section 4.1

   Payment and Performance      11   

Section 4.2

   Title      11   

Section 4.3

   Inspection      12   

Section 4.4

   Limitation on Liens; Transfer Restrictions      12   

Section 4.5

   Insurance      12   

Section 4.6

   Ground Lease      12   

Article V.

     

CONCERNING ASSIGNMENT OF LEASES AND RENTS

     14   

Section 5.1

   Present Assignment; License to the Mortgagor      14   

Section 5.2

   Collection of Rents by the Mortgagee      15   

Article VI.

     

TAXES AND CERTAIN STATUTORY LIENS

     16   

Section 6.1

   Payment of Charges      16   

Section 6.2

   Stamp and Other Taxes      16   

Section 6.3

   Certain Tax Law Changes      16   

Section 6.4

   Proceeds of Tax Claim      17   

Article VII.

     

CASUALTY EVENTS AND RESTORATION

     17   

Section 7.1

   Casualty Event      17   

Section 7.2

   Condemnation      17   

Section 7.3

   Restoration      17   

Article VIII.

     

EVENTS OF DEFAULT AND REMEDIES

     17   

 

i



--------------------------------------------------------------------------------

Section 8.1

   Remedies in Case of an Event of Default      17   

Section 8.2

   Sale of Mortgaged Property if Event of Default Occurs      18   

Section 8.3

   Additional Remedies in Case of an Event of Default      19   

Section 8.4

   Legal Proceedings After an Event of Default      20   

Section 8.5

   Remedies Not Exclusive      21   

Article IX.

     

SECURITY AGREEMENT AND FIXTURE FILING,

     21   

Section 9.1

   Security Agreement      21   

Section 9.2

   Fixture Filing      22   

Article X.

     

FURTHER ASSURANCES

     23   

Section 10.1

   Recording Documentation To Assure Security      23   

Section 10.2

   Further Acts      23   

Section 10.3

   Additional Security      23   

Article XI.

     

MISCELLANEOUS

     24   

Section 11.1

   Covenants To Run with the Land      24   

Section 11.2

   No Merger      24   

Section 11.3

   Concerning Mortgagee      24   

Section 11.4

   Mortgagee May Perform; Mortgagee Appointed Attorney-in-Fact      25   

Section 11.5

   Continuing Security Interest: Assignment      26   

Section 11.6

   Termination; Release      26   

Section 11.7

   Modification in Writing      26   

Section 11.8

   Notices      26   

Section 11.9

   GOVERNING LAW; SERVICE OF PROCESS; WAIVER OF JURY TRIAL      27   

Section 11.10

   Severability Provisions      27   

Section 11.11

   Relationship      27   

Section 11.12

   No Credit for Payment of Taxes or Impositions      28   

Section 11.13

   Notices      28   

Section 11.14

   Mortgagee’s Right To Sever Indebtedness      28   

Article XII. LEASES

  

LEASES

     29   

Section 12.1

   Mortgagor’s Affirmative Covenants with Respect to Leases      29   

Section 12.2

   Mortgagor’s Negative Covenants with Respect to Leases      29   

Article XIII.

  

LOCAL LAW PROVISIONS

     30   

Section 13.1

   Lien Law      30   

Section 13.2

   Statutory Interpretation      30   

Section 13.3

   Power of Sale      31   

Section 13.4

   Multiple Parcels      31   

Section 13.5

   Notice Under Real Property Law      31   

Section 13.6

   Future Advances      31   

Section 13.7

   Assignment in Lieu of Repayment      32   

Article XII. LEASES

  

AGENCY LEASE PROVISIONS

     32   

 

ii



--------------------------------------------------------------------------------

Section 14.1

   Agency Not Bound By Credit Agreement      32   

Section 14.2

   Limitation on Liability of Agency      32   

Section 14.3

   Authority      33   

Section 14.4

   Modifications to Credit Agreement Affecting the Agency Lease or Agency     
33   

Section 14.5

   Hold Harmless      33   

Section 14.6

   Agency Is Executing Mortgage at Mortgagor’s Direction      34   

Section 14.7

   Casualty and Condemnation      34   

Section 14.8

   Subordination      34   

SCHEDULE A

   Legal Description   

SCHEDULE B

   Prior Liens   

 

 

 

iii



--------------------------------------------------------------------------------

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY

AGREEMENT AND FIXTURE FILING

THIS MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING (hereinafter, together with any and all amendments, supplements,
modifications or restatements of any kind, referred to as this “Mortgage”), is
made as of October ____, 2011, by QUANTRONIX CORPORATION, a Delaware
corporation, having its principal place of business at 41 Research Way, East
Setauket, New York 11733 (“Mortgagor”), and by TOWN OF BROOKHAVEN INDUSTRIAL
DEVELOPMENT AGENCY, a public benefit corporation duly organized and existing
under the laws of the State of New York, having its principal place of business
at 3233 Route 112, Medford, New York 11703 (“Agency”), in favor of BANK OF
AMERICA, N.A., a national banking association, having its principal place of
business at 101 S. Tryon Street, Charlotte, NC 28255, as Administrative Agent
(in such capacity, together with its successors and assigns, “Mortgagee”), for
itself and for each of the Lenders (as hereinafter defined).

RECITALS:

A. Pursuant to that certain Credit Agreement of even date herewith (as amended,
restated, supplemented, or otherwise modified from time to time, the “Credit
Agreement” which term shall also include and refer to any increase in the amount
of indebtedness under the Credit Agreement and any refinancing or replacement of
the Credit Agreement) by and among GSI Group Corporation, a Michigan corporation
(the “Borrower”), GSI Group Inc., a company existing under the laws of the
Province of New Brunswick, Canada (“Holdings”), the Mortgagor, the other
guarantors party thereto as “Guarantors” (the Mortgagor, together with the other
Guarantors, the Borrower and Holdings, each, individually, a “Borrower Party”
and, collectively, the “Borrower Parties”), the lenders party thereto as
“Lenders” (such Lenders, together with their respective successors and assigns
in such capacity, each, individually, a “Lender” and, collectively, the
“Lenders”), and the Administrative Agent, the Lenders have agreed to make
certain financial accommodations available to Borrower from time to time
pursuant to the terms and conditions thereof.

B. The Mortgagor is a Guarantor under the Credit Agreement and has, pursuant to
Section 10.01 of the Credit Agreement, among other things, guaranteed the
obligations of the Borrower under the Credit Agreement and the other Loan
Documents.

C. The Mortgagor is a party to that certain Lease Agreement dated as of
February 1, 1998 by and between Agency, as landlord, and the Mortgagor, as
tenant, as amended by that certain Lease Amendment dated as of August 1, 2001
(as amended, the “Agency Lease”), involving the premises located in East
Setauket, Suffolk County, New York legally described on Exhibit A attached
hereto and made a part hereof. A Memorandum of the Agency Lease is filed with
the Clerk of the County of Suffolk in Liber 11881, Page 862, as affected by a
Memorandum of Amendment to Lease recorded in Liber 12173, Page 337.

D. The Mortgagor will receive substantial benefits from the execution, delivery
and performance of the Loan Documents and is, therefore, willing to enter into
this Mortgage.



--------------------------------------------------------------------------------

E. It is a condition to the Lenders to enter into the Credit Agreement and the
other Loan Documents, and to induce the Secured Parties to make financial
accommodations to Borrower as provided for in the Credit Agreement and the other
Loan Documents, that the Mortgagor execute and deliver the applicable Loan
Documents, including this Mortgage.

F. This Mortgage is given by the Mortgagor and Agency in favor of the Mortgagee
for its benefit and the benefit of the other Secured Parties to secure the
payment and performance of all of the Obligations and in order to facilitate the
development and operation of the premises under the Agency Lease.

AGREEMENT:

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Mortgagor. hereby covenants and agrees with the Mortgagee and
Agency as follows:

ARTICLE I.

DEFINITIONS AND INTERPRETATION

Section 1.1 Definitions. (a) Capitalized terms used but not otherwise defined
herein that are defined in the Credit Agreement shall have the meanings given to
them in the Credit Agreement, including the following:

“Affiliate”; “Administrative Agent”; “Commitment”; “Default Rate”; “Governmental
Authority”; “L/C Issuer”; “Letter of Credit”; “Lien”; “Loan Documents”; “Loan”;
“Net Cash Proceeds”; “Note”; “Obligations”; “Person”; and “Secured Parties”.

(b) The following terms in this Mortgage shall have the following meanings:

“Agency” shall have the meaning assigned to such term in the Preamble hereof.

“Agency Lease” shall have the meaning assigned to such term in Recital C hereof.

“Allocated Indebtedness” shall have the meaning assigned to such term in
Section 11.14(i) hereof.

“Allocation Notice” shall have the meaning assigned to such term in
Section 11.14(i) hereof.

“Bankruptcy Code” shall have the meaning assigned to such term in Section 4.6(x)
hereof.

“Borrower” shall have the meaning assigned to such term in Recital A hereof.

“Borrower Party” shall have the meaning assigned to such term in Recital A
hereof.

 

2



--------------------------------------------------------------------------------

“Casualty Event” shall mean any loss of title or any loss of or damage to or
destruction of, or any condemnation or other taking of the Mortgaged Property
(including but not limited to any taking of all or any part of the Mortgaged
Property in or by condemnation or other eminent domain proceedings pursuant to
any law, or by reason of the temporary requisition of the use or occupancy of
all or any part of the Mortgaged Property by any Governmental Authority, civil
or military, or any settlement in lieu thereof).

“Charges” shall mean any and all real estate, property and other taxes,
assessments and special assessments, levies, fees, all water and sewer rents and
charges and all other governmental charges imposed upon or assessed against, and
all claims (including, without limitation, claims for landlords’, carriers’,
mechanics’, workmens’, repairmens’, laborers’, materialmens’, suppliers’ and
warehousemens’ Liens and other claims arising by operation of law) judgments or
demands against, all or any portion of the Mortgaged Property or other amounts
of any nature which, if unpaid, might result in or permit the creation of, a
lien on the Mortgaged Property or which might result in foreclosure of all or
any portion of the Mortgaged Property.

“Collateral” shall have the meaning assigned to such term in Section 11.14(i)
hereof.

“Contracts” shall mean, collectively, any and all right, title and interest of
the Mortgagor and Agency in and to any and all contracts and other general
intangibles relating to the Mortgaged Property and all reserves, deferred
payments, deposits, refunds and claims of every kind, nature or character
relating thereto; provided, however, “Contracts” shall not include any of the
Agency’s right, title and interest in (i) that certain Payment-In-Lieu of Tax
Agreement dated as of February 1, 1998 (the “Pilot Agreement”) by and between
Agency and the Mortgagor and that certain Supplemental Payment-In-Lieu of Tax
Agreement dated as of August 1, 2001 (the “Supplemental Pilot”) by and between
Agency and the Mortgagor and (ii) the Agency Lease.

“Credit Agreement” shall have the meaning assigned to such term in Recital A
hereof.

“Event of Default” shall mean (i) an “Event of Default” under and as defined in
the Credit Agreement and/or (ii) the occurrence of a default by the Mortgagor
under the Agency Lease beyond any applicable notice and cure periods.

“Fixtures” shall mean all machinery, apparatus, equipment, fittings, fixtures,
improvements and articles of personal property of every kind, description and
nature whatsoever now or hereafter attached or affixed to the Real Property or
any other Improvement used in connection with the use and enjoyment of the Real
Property or any other Improvement or the maintenance or preservation thereof,
which by the nature of their location thereon or attachment thereto are real
property or fixtures under the UCC or any other applicable law including,
without limitation, all HVAC equipment, boilers, electronic data processing,
telecommunications or computer equipment, refrigeration, electronic monitoring,
power, waste removal, elevators, maintenance or other systems or equipment,
utility systems, fire sprinkler and security systems, drainage facilities,
lighting facilities, all water, sanitary and storm sewer, drainage, electricity,
steam, gas, telephone and other utility equipment and facilities, pipes,
fittings and other items of every kind and description now or hereafter attached
to or located on the Real Property.

 

3



--------------------------------------------------------------------------------

“Holdings” shall have the meaning assigned to such term in Recital A hereof.

“Improvements” shall mean all buildings, structures and other improvements of
every kind or description and any and all alterations now or hereafter located,
attached or erected on the Real Property, including, without limitation, (i) all
Fixtures, (ii) all attachments, railroad tracks, foundations, sidewalks, drives,
roads, curbs, streets, ways, alleys, passages, passageways, sewer rights,
parking areas, driveways, fences and walls and (iii) all materials now or
hereafter located on the Real Property intended for the construction,
reconstruction, repair, replacement, alteration, addition or improvement of or
to such buildings, Fixtures, structures and improvements, all of which materials
shall be deemed to be part of the Improvements immediately upon delivery thereof
on the Real Property and to be part of the Improvements immediately upon their
incorporation therein.

“Insurance Policies” means the insurance policies and coverages required to be
maintained by the Mortgagor with respect to the Mortgaged Property pursuant to
the Credit Agreement.

“Landlord” shall mean any landlord, lessor, franchisor, licensor or grantor, as
applicable.

“Leases” shall mean, collectively, any and all interests of the Mortgagor or
Agency, as Landlord, in all leases and subleases of space, tenancies, franchise
agreements, licenses, occupancy or concession agreements now existing or
hereafter entered into, whether or not of record, relating in any manner to the
Premises and any and all amendments, modifications, supplements, replacements,
extensions and renewals of any thereof, whether now in effect or hereafter
coming into effect; provided, however, “Lease” or “Leases” shall not include,
with respect to the Agency, the Agency Lease.

“Leasehold Estate” shall have the meaning assigned to such term in Section 2.1
hereof.

“Mortgage” shall have the meaning assigned to such term in Preamble hereof.

“Mortgaged Property” shall have the meaning assigned to such term in Section 2.1
hereof.

“Mortgagee” shall have the meaning assigned to such term in the Preamble hereof.

“Mortgagor” shall have the meaning assigned to such term in the Preamble hereof.

“Mortgagor’s Interest” shall have the meaning assigned to such term in
Section 2.2 hereof.

“Permit” shall mean any and all permits, certificates, approvals,
authorizations, consents, licenses, variances, franchises or other instruments,
however characterized, of any Governmental Authority (or any person acting on
behalf of a Governmental Authority) now or hereafter acquired or held, together
with all amendments, modifications, extensions, renewals and replacements of any
thereof issued or in any way furnished, in connection with the Mortgaged
Property including, without limitation, building permits, certificates of
occupancy,

 

4



--------------------------------------------------------------------------------

environmental certificates, industrial permits or licenses and certificates of
operation.

“Permitted Liens” shall mean, collectively, Liens permitted under the terms of
Section 7.01 of the Credit Agreement.

“Premises” shall mean, collectively, the Real Property and the Improvements.

“Prior Liens” shall mean, collectively, the Liens identified in Schedule B
annexed to this Mortgage.

“Proceeds” shall mean, collectively, any and all cash proceeds and noncash
proceeds and shall include all (i) proceeds of the conversion, voluntary or
involuntary, of any of the Mortgaged Property or any portion thereof into cash
or liquidated claims, (ii) proceeds of any insurance, indemnity, warranty,
guaranty or claim payable to the Mortgagee, to Agency or to the Mortgagor from
time to time with respect to any of the Mortgaged Property, excluding , however,
the proceeds of any indemnity, guaranty or claim payable to Agency under the
Agency Lease, the PILOT Agreement or the Supplemental PILOT, (iii) payments (in
any form whatsoever) made or due and payable to the Mortgagor or Agency from
time to time in connection with any requisition, confiscation, condemnation,
seizure or forfeiture of all or any portion of the Mortgaged Property by any
Governmental Authority (or any person acting on behalf of a Governmental
Authority), (iv) products of the Mortgaged Property and (v) other amounts from
time to time paid or payable under or in connection with any of the Mortgaged
Property including, without limitation, refunds of real estate taxes and
assessments, including interest thereon, but excluding any amounts payable to
the Agency under or by virtue of the Agency Lease, the PILOT Agreement or the
Supplemental PILOT.

“Property Material Adverse Effect” shall mean, as of any date of determination
and whether individually or in the aggregate, any event, circumstance,
occurrence or condition which has caused or resulted in (or would reasonably be
expected to cause or result in) a material adverse effect on (i) the business or
operations of the Mortgagor or Agency as presently conducted at the Mortgaged
Property; (ii) the value or utility of the Mortgaged Property; or (iii) the
legality, priority or enforceability of the Lien created by this Mortgage or the
rights and remedies of the Mortgagee hereunder.

“Prudent Operator” shall mean a prudent operator of property similar in use and
configuration to the Premises and located in the locality where the Premises are
located.

“Real Property” shall mean the land described in Schedule A annexed to this
Mortgage, together with all of the Mortgagor’s and Agency’s reversionary rights
in and to any and all easements, rights-of-way, strips and gores of land,
waters, water courses, water rights, mineral, gas and oil rights and all power,
air, light and other rights, estates, titles, interests, privileges, liberties,
servitudes, licenses, tenements, hereditaments and appurtenances whatsoever, in
any way belonging, relating or appertaining thereto, or any part thereof, or
which hereafter shall in any way belong, relate or be appurtenant thereto and
together with any greater or additional estate therein as may be acquired by the
Mortgagor or Agency.

 

5



--------------------------------------------------------------------------------

“Records” shall mean, collectively, any and all right, title and interest of the
Mortgagor in and to any and all drawings, plans, specifications, file materials,
operating and maintenance records, catalogues, tenant lists, correspondence,
advertising materials, operating manuals, warranties, guarantees, appraisals,
studies and data relating to the Mortgaged Property or the construction of any
alteration relating to the Premises or the maintenance of any Permit.

“Rents” shall mean, collectively, any and all rents, additional rents,
royalties, cash, guaranties, letters of credit, bonds, sureties or securities
deposited under any Lease to secure performance of the Tenant’s obligations
thereunder, revenues, earnings, profits and income, advance rental payments,
payments incident to assignment, sublease or surrender of a Lease, claims for
forfeited deposits and claims for damages, now due or hereafter to become due,
with respect to any Lease, any indemnification against, or reimbursement for,
sums paid and costs and expenses incurred by the Mortgagor or Agency under any
Lease or otherwise (but excluding any indemnification or reimbursement in favor
of, or sums, due, Agency under the Agency Lease, the PILOT Agreement or the
Supplemental PILOT), and any award in the event of the bankruptcy of any Tenant
under or guarantor of a Lease.

“Requirements of Law” shall mean, collectively, any and all requirements of any
Governmental Authority including, without limitation, any and all orders,
decrees, determinations, laws, treaties, ordinances, rules, regulations or
similar statutes or case law.

“Secured Amount” shall have the meaning assigned to such term in Section 2.5
hereof.

“Tenant” shall mean any tenant, lessee, sublessee, franchisee, licensee, grantee
or obligee, as applicable.

“UCC” shall mean the Uniform Commercial Code as in effect on the date hereof in
the state in which the Premises are located; provided, however, that if the
creation, perfection or enforcement of any security interest herein granted is
governed by the laws of any other state as to the matter in question, “UCC”
shall mean the Uniform Commercial Code in effect in such state.

Section 1.2 Interpretation. The rules of construction set forth in Section 1.02
of the Credit Agreement shall be applicable to this Mortgage mutatis mutandis.

ARTICLE II.

GRANTS AND SECURED OBLIGATIONS

Section 2.1 Grant of Mortgaged Property. The Mortgagor hereby grants, mortgages,
bargains, sells, assigns, transfers and conveys to the Mortgagee, and hereby
grants to the Mortgagee a security interest in and upon, all of the Mortgagor’s
estate, right, title and interest in, to and under the Agency Lease and the
leasehold interests in the Real Property created thereby (collectively, the
“Leasehold Estate”), together with the Mortgagor’s entire right, title and
interested in the following property, whether now owned or held or hereafter
acquired from time to time, and Agency hereby grants, mortgages, bargains,
sells, assigns, transfers and

 

6



--------------------------------------------------------------------------------

conveys to the Mortgagee, and hereby grants to the Mortgagee a security interest
in and upon, all of Agency’s estate, right, title and interest in, to the Real
Property (collectively, the “Fee Estate”; the Leasehold Estate, and the Fee
Estate, together with the following property, being hereinafter collectively
referred to as the “Mortgaged Property”):

(i) Real Property;

(ii) Improvements;

(iii) Leases;

(iv) Rents;

(v) Permits;

(vi) Contracts;

(vii) Records; and

(viii) Proceeds.

Notwithstanding the foregoing provisions of this Section 2.1, the Mortgaged
Property shall not include a grant of any of the Mortgagor’s or Agency’s right,
title or interest in any Contract or Permit (x) that validly prohibits the
creation by the Mortgagor or Agency of a security interest therein, (y) that
requires the consent of a third-party thereto for the creation by the Mortgagor
or Agency of a security interest therein, and such third-party has, after the
Mortgagor’s commercially reasonable best efforts to obtain consent, refused to
provide consent for the creation by the Mortgagor or Agency of a security
interest therein and (z) to the extent, but only to the extent that, any
Requirement of Law applicable thereto prohibits the creation of a security
interest therein; provided, however, that the right to receive any payment of
money or any other right referred to in Sections 9-406(d), 9-407(a) or 9-408(a)
of the UCC to the extent that such Sections are effective to limit the
prohibitions described in clauses (x) and (y) of this Section 2.1 shall
constitute Mortgaged Property hereunder and; provided, further, that at such
time as any Contract or Permit described in clauses (x) and (y) of this
Section 2.1 is no longer subject to such prohibition, such applicable Contract
or Permit shall (without any act or delivery by any person) constitute Mortgaged
Property hereunder;

TO HAVE AND TO HOLD the Mortgaged Property, together with all estate, right,
title and interest of the Mortgagor and Agency and anyone claiming by, through
or under the Mortgagor and Agency in and to the Mortgaged Property and all
rights and appurtenances relating thereto, unto the Mortgagee, its successors
and assigns, for the purpose of securing the payment and performance in full of
all the Obligations.

Section 2.2 Assignment of Leases and Rents. As additional security for the
payment and performance in full of the Obligations and subject to the provisions
of Article V hereof, each the Mortgagor and Agency absolutely, presently,
unconditionally and irrevocably assigns, transfers and sets over to the
Mortgagee, and grants to the Mortgagee, all of the Mortgagor’s and

 

7



--------------------------------------------------------------------------------

Agency’s respective estate, right, title, interest, claim and demand, as
Landlord, under any and all of the Leases including, without limitation, the
following (such assigned rights, the “Mortgagor’s Interest”):

(i) the immediate and continuing right to receive and collect Rents payable by
the Tenants pursuant to the Leases;

(ii) all claims, rights, powers, privileges and remedies of the Mortgagor or
Agency, whether provided for in the Leases or arising by statute or at law or in
equity or otherwise, consequent on any failure on the part of the Tenants to
perform or comply with any term of the Leases;

(iii) all rights to take all actions upon the happening of a default under the
Leases as shall be permitted by the Leases or by law including, without
limitation, the commencement, conduct and consummation of proceedings at law or
in equity; and

(iv) the full power and authority, in the name of the Mortgagor or Agency or
otherwise, to enforce, collect, receive and receipt for any and all of the
foregoing and to take all other actions whatsoever which the Mortgagor or
Agency, as Landlord, is or may be entitled to take under the Leases.

Section 2.3 Obligations. This Mortgage secures, and the Mortgaged Property is
collateral security for, the payment and performance in full when due of the
Obligations.

Section 2.4 Future Advances. This Mortgage shall secure all Obligations
including, without limitation, future advances whenever hereafter made with
respect to or under the Credit Agreement or the other Loan Documents and shall
secure not only Obligations with respect to presently existing indebtedness
under the Credit Agreement or the other Loan Documents, but also any and all
other indebtedness which may hereafter be owing by the Mortgagor to the Secured
Parties under the Credit Agreement or the other Loan Documents, however
incurred, whether interest, discount or otherwise, and whether the same shall be
deferred, accrued or capitalized, including future advances and re-advances,
pursuant to the Credit Agreement or the other Loan Documents, whether such
advances are obligatory or to be made at the option of the Secured Parties, or
otherwise, and any extensions, refinancings, modifications or renewals of all
such Obligations whether or not Mortgagor executes any extension agreement or
renewal instrument and, in each case, to the same extent as if such future
advances were made on the date of the execution of this Mortgage.

Section 2.5 Maximum Amount of Indebtedness. The maximum aggregate amount of all
indebtedness that is, or under any contingency may be secured at the date hereof
or at any time hereafter by this Mortgage is $9,000,000.00 (the “Secured
Amount”), plus, to the extent permitted by applicable law, collection costs,
sums advanced for the payment of taxes, assessments, maintenance and repair
charges, insurance premiums and any other costs incurred to protect the security
encumbered hereby or the lien hereof, reasonable expenses incurred by the
Mortgagee by reason of any default by the Mortgagor or Agency under the terms
hereof, together with interest thereon, all of which amount shall be secured
hereby.

 

8



--------------------------------------------------------------------------------

Section 2.6 Last Dollar Secured. So long as the aggregate amount of the
Obligations exceeds the Secured Amount, any payments and repayments of the
Obligations shall not be deemed to be applied against or to reduce the Secured
Amount.

Section 2.7 No Release. Nothing set forth in this Mortgage shall relieve the
Mortgagor from the performance of any term, covenant, condition or agreement on
the Mortgagor’s part to be performed or observed under or in respect of any of
the Mortgaged Property or from any liability to any person under or in respect
of any of the Mortgaged Property or shall impose any obligation on the Mortgagee
or any other Secured Party to perform or observe any such term, covenant,
condition or agreement on the Mortgagor’s part to be so performed or observed or
shall impose any liability on the Mortgagee or any other Secured Party for any
act or omission on the part of the Mortgagor relating thereto or for any breach
of any representation or warranty on the part of the Mortgagor or Agency
contained in this Mortgage or any other Loan Document, or under or in respect of
the Mortgaged Property or made in connection herewith or therewith. The
obligations of the Mortgagor contained in this Section 2.7 shall survive the
termination hereof and the discharge of the Mortgagor’s other obligations under
this Mortgage and the other Loan Documents.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF TRUSTOR

Section 3.1 Incorporation of Credit Agreement. The Mortgagor represents,
warrants, covenants and agrees that each of the representations, warranties,
covenants and other agreements of the Mortgagor (as a Borrower Party) under and
as contained in the Credit Agreement are hereby incorporated herein in their
entirety by this reference.

Section 3.2 Warranty of Title. The Mortgagor represents and warrants that:

(i) it has good title to the interest it purports to own or hold in and to all
rights and appurtenances to or that constitute a portion of the Mortgaged
Property;

(ii) it has good and insurable leasehold interest and estate in and to the
Premises and the sublandlord’s interest and estate under or in respect of the
Leases and good title to the interest it purports to own or hold in and to each
of the Permits, the Contracts and the Records, in each case subject to no Liens,
except for (x) as of the date hereof, Liens in favor of the Mortgagee pursuant
to the Loan Documents and (y) Permitted Liens; and

(iii) upon recordation in the official records in the county (or other
applicable jurisdiction) in which the Premises are located, this Mortgage will
create and constitute a valid and enforceable first priority Lien on the
Mortgaged Property in favor of the Administrative Agent for the benefit of the
Secured Parties, and, to the extent any of the Mortgaged Property shall consist
of Fixtures, a first priority security interest in the Fixtures, which first
priority Lien and first priority security interest are, as of the date hereof,
subject only to Permitted Liens.

The Mortgagor further represents and warrants that:

 

9



--------------------------------------------------------------------------------

(i) Agency has good title to the interest it purports to own or hold in and to
all rights and appurtenances to or that constitute a portion of the Mortgaged
Property;

(ii) Agency has good and insurable fee interest and estate in and to the
Premises and the landlord’s interest and estate under or in respect of the
Leases and good title to the interest Agency purports to own or hold in and to
each of the Permits, the Contracts and the Records, in each case subject to no
Liens, except for (x) as of the date hereof, Liens in favor of the Mortgagee
pursuant to the Loan Documents and (y) Permitted Liens; and

(iii) upon recordation in the official records in the county (or other
applicable jurisdiction) in which the Premises are located, this Mortgage will
create and constitute a valid and enforceable first priority Lien on the
Mortgaged Property in favor of the Administrative Agent for the benefit of the
Secured Parties, and, to the extent any of the Mortgaged Property shall consist
of Fixtures, a first priority security interest in the Fixtures, which first
priority Lien and first priority security interest are, as of the date hereof,
subject only to Permitted Liens.

Section 3.3 Condition of Mortgaged Property. The Mortgagor represents and
warrants that:

(i) the Premises and the present and contemplated use and occupancy thereof
comply with all applicable zoning ordinances, building codes, land use and
subdivision laws, setback or other development and use requirements of
Governmental Authorities and with all private restrictions and agreements
affecting the Mortgaged Property whether or not recorded, except where the
failure so to comply could not result in a Property Material Adverse Effect;

(ii) as of the date hereof, Mortgagor has neither received any written notice of
nor has any actual knowledge of any disputes regarding boundary lines, location,
encroachments or possession of any portions of the Mortgaged Property and has no
actual knowledge of any state of facts that may exist which could give rise to
any such claims;

(iii) no portion of the Premises is located in an area identified by the Federal
Emergency Management Agency or any successor thereto as an area having special
flood hazards pursuant to the Flood Insurance Acts promulgated by the Federal
Emergency Management Agency or any successor thereto or, if any portion of the
Premises is located within such area as evidenced by the Federal Emergency
Management Agency Standard Flood Hazard Determination provided to the Mortgagee
by the Mortgagor pursuant to Section 4.01(a) of the Credit Agreement, the
Mortgagor has flood insurance in an amount, with endorsements and by an insurer
acceptable to the Mortgagee;

(iv) the Premises are assessed for real estate tax purposes as one or more
wholly independent tax lot or lots, separate from any adjoining land or
improvements not constituting a portion of such lot or lots, and no other land
or improvement is assessed and taxed together with the Premises or any portion
thereof; and

(v) except as expressly set forth in the Agency Lease, there are no options or
rights of first refusal to purchase or acquire all or any portion of the
Mortgaged Property.

 

10



--------------------------------------------------------------------------------

Section 3.4 Charges. The Mortgagor represents and warrants that all Charges
imposed upon or assessed against the Mortgaged Property have been paid and
discharged except to the extent such Charges constitute, as of the date hereof,
a Prior Lien or hereafter, a Permitted Lien.

ARTICLE IV.

CERTAIN COVENANTS OF TRUSTOR

Section 4.1 Payment and Performance. The Mortgagor shall pay and perform the
Obligations in full as and when the same shall become due under the Loan
Documents and when they are required to be performed thereunder.

Section 4.2 Title. The Mortgagor shall

(i)(A) keep in effect all rights and appurtenances to or that constitute a part
of the Mortgaged Property except where the failure to keep in effect the same
could not result in a Property Material Adverse Effect and (B) protect, preserve
and defend its interest in the Mortgaged Property and title thereto;

(ii)(A) comply with each of the terms, conditions and provisions of any
obligation of the Mortgagor or Agency, as the case may be, which is secured by
the Mortgaged Property or the noncompliance with which may result in the
imposition of a Lien on the Mortgaged Property subject to Permitted Liens,
(B) forever warrant and defend to the Mortgagee the Lien and security interests
created and evidenced hereby and the validity and priority hereof in any action
or proceeding against the claims of any and all persons whomsoever affecting or
purporting to affect the Mortgaged Property or any of the rights of the
Mortgagee hereunder and (C) maintain this Mortgage as a valid and enforceable
first priority Lien on the Mortgaged Property and, to the extent any of the
Mortgaged Property shall consist of Fixtures, a first priority security interest
in the Mortgaged Property, which first priority Lien and security interest shall
be subject only to Permitted Liens and all Prior Liens; and

(iii) immediately upon obtaining knowledge of the pendency of any proceedings
for the eviction of the Mortgagor or Agency, as the case may be, from the
Mortgaged Property or any part thereof by paramount title or otherwise
questioning the Mortgagor’s or Agency’s right, title and interest in, to and
under the Mortgaged Property as warranted in this Mortgage, or of any condition
that could give rise to any such proceedings, notify the Mortgagee thereof. The
Mortgagee may participate in such proceedings and the Mortgagor or Agency (at
the sole cost and expense of the Mortgagor), as the case may be, will deliver or
cause to be delivered to the Mortgagee all instruments requested by the
Mortgagee to permit such participation. In any such proceedings, the Mortgagee
may be represented by counsel satisfactory to the Mortgagee at the reasonable
expense of the Mortgagor. If, upon the resolution of such proceedings, the
Mortgagor or Agency, as the case may be, shall suffer a loss of the Mortgaged
Property or any part thereof or interest therein and title insurance proceeds
shall be payable in connection therewith, such proceeds are hereby assigned to
and shall be paid to the Mortgagee to be applied

 

11



--------------------------------------------------------------------------------

to the payment of the Obligations or otherwise in accordance with the provisions
of the Credit Agreement.

(iv) Zoning. The Mortgagor and Agency shall not initiate, join in or consent to
any change in the zoning or any other permitted use classification of the
Premises without the prior written consent of the Mortgagee.

Section 4.3 Inspection. The Mortgagor and Agency shall permit the Mortgagee, and
its agents, representative and employees, upon reasonable prior notice to the
Mortgagor and Agency, to inspect the Mortgaged Property and all books and
records located thereon provided, that such inspections shall not materially
interfere with the use and operation of the Mortgaged Property.

Section 4.4 Limitation on Liens; Transfer Restrictions.

(i) Except for the Permitted Liens and the Lien of this Mortgage, the Mortgagor
may not, without the prior written consent of the Mortgagee, permit to exist and
the Mortgagor and Agency shall not grant any Lien on all or any part of the
Mortgaged Property, and the Mortgagor shall not suffer or allow any of the
foregoing to occur by operation of law or otherwise.

(ii) Except to the extent permitted by the Credit Agreement, the Mortgagor may
not, without the prior written consent of the Mortgagee, sell, convey, assign,
lease or otherwise transfer all or any part of the Mortgaged Property.

Section 4.5 Insurance. The Mortgagor shall keep the Mortgaged Property insured
against fire and such other casualties and contingencies as the Mortgagee may
from time to time require, to deposit, at the request of the Mortgagee, all
insurance policies or memoranda thereof with the Mortgagee forthwith after the
binding of such insurance and to deliver to the Mortgagee new policies or
memoranda for any insurance about to expire at least ten (10) days before such
expiration, all such insurance to be first payable in case of loss to the
Mortgagee and to be written by such companies, on such terms, in such form and
for such periods and amounts as the Mortgagee shall from time to time approve,
and the Mortgagor hereby grants Lender if an Event of Default occurs hereunder
full power and authority as attorney irrevocable of the Mortgagor to cancel or
transfer such insurance, and, subject to the Agency Lease, to retain any
premiums or proceeds therefrom and to apply the same to the indebtedness secured
hereby. In addition to, and not it limitation on the foregoing, the Mortgagor
will maintain in effect all insurance which it is required to maintain under the
Agency Lease.

Section 4.6 Agency Lease. With respect to the Agency Lease, the following shall
apply:

(i) The Mortgagor represents and warrants that (A) the Agency Lease is now a
valid and existing lease and is in full force and effect in accordance with the
terms thereof and has not been modified; (B) all of the rent due and payable
under the Agency Lease to date has been paid in full; (C) all of the terms,
conditions and agreements contained in the Agency Lease have been performed to
date; (D) no default exists under the Agency Lease, and (E) this Mortgage is
lawfully

 

12



--------------------------------------------------------------------------------

executed and delivered in conformity with the Agency Lease and is and will be
kept a valid first lien on the interests of the Mortgagor therein;

(ii) The Mortgagor shall pay when due all amounts mentioned in and payable under
the Agency Lease on or before the date when such payments are due under the
Agency Lease;

(iii) The Mortgagor shall perform and observe all of the terms, covenants and
conditions required to be performed and observed by the Mortgagor as tenant
under the Agency Lease, within the grace periods provided in the Agency Lease,
and will do all things necessary to preserve and to keep unimpaired its rights
under the Agency Lease. The Mortgagor will enforce the obligations of Agency
under the Agency Lease to the end that the Mortgagor may enjoy all of its rights
granted to it as tenant under the Agency Lease;

(iv) The Mortgagor shall promptly (but in any event within five (5) days of
obtaining knowledge thereof) notify the Mortgagee of any default by the
Mortgagor or Agency in the performance or observance of any of the terms,
covenants or conditions on the part of the Mortgagor or Agency to be performed
or observed under the Agency Lease;

(v) The Mortgagor shall (A) promptly notify the Mortgagee of the receipt or
transmittal by the Mortgagor of any notice from or to Agency under the Agency
Lease of a default by the Mortgagor or Agency in the performance or observance
of any of the terms, covenants or conditions on the part of such party to be
performed or observed under the Agency Lease or of any fact or situation which
could, upon the passage of time or the giving of additional notice, constitute
such a default, (B) promptly notify the Mortgagee of the termination of the
Agency Lease pursuant to the provisions thereof, or of the receipt or
transmittal by the Mortgagor of any notice of the commencement or threatened
commencement of legal proceedings between the Mortgagor and Agency, and
(C) promptly cause a copy of each such notice received or transmitted by the
Mortgagor to or from Agency under the Agency Lease to be delivered to the
Mortgagee;

(vi) The Mortgagor shall promptly (but in any event within five (5) days of
obtaining knowledge thereof) notify the Mortgagee of any request made by either
party to the Agency Lease for arbitration proceedings, if any, pursuant to the
Agency Lease and of the institution of any arbitration proceedings, and will
promptly deliver to the Mortgagee a copy of the determination of the arbitrators
in each such arbitration proceeding;

(vii) The Mortgagor shall not, without the prior written consent of the
Mortgagee, terminate, cancel, modify, supplement or surrender or suffer or
permit any termination, modification or surrender of the Agency Lease, and will
not subordinate or consent to the subordination of the Agency Lease to any
mortgage, deed of trust or other lien or security interest on Agency’s interest
in the Mortgaged Property. Included in this Mortgage and the conveyance and
assignment effected hereby are, without limitation, all of the Mortgagor’s
rights and privileges as tenant under the Agency Lease to terminate, cancel,
surrender, modify, change, supplement or amend the Agency Lease and any attempt
by the Mortgagor to terminate, cancel, surrender, modify, change, supplement or
amend the Agency Lease without the prior consent of the Mortgagee shall be void
and of no force and effect;

 

13



--------------------------------------------------------------------------------

(viii) To the extent provided for under the terms of the Agency Lease, the
Mortgagor will, within twenty (20) days after written demand from the Mortgagee,
obtain from Agency under the Agency Lease and deliver to the Mortgagee an
updated certificate that the Agency Lease is unmodified and in full force and
effect and stating whether to Agency’s knowledge the Mortgagor is in default in
the performance of any covenants, agreements or conditions contained in the
Agency Lease and if so, specifying each such default;

(ix) So long as any of the Obligations shall remain unpaid, unless the Mortgagee
shall otherwise consent, the fee title to and the leasehold estate in the
Premises shall not merge but shall always be kept separate and distinct,
notwithstanding the union of such estate either in Agency or in the tenant under
the Agency Lease or in a third party, by purchase or otherwise. The Mortgagor
covenants and agrees that, in the event that the Mortgagor acquires the fee
title or any other estate, title or interest in the Premises, this Mortgage
shall attach to and cover and be a lien upon the fee title or such other estate
so acquired, and such fee title or other estate shall, without further
assignment, mortgage or conveyance, become and be subject to the lien of and
covered by this Mortgage. The Mortgagor agrees to take such actions and execute
such documents as the Mortgagee may reasonably requested to perfect, maintain
and extend this Mortgage as set forth in the paragraph; and

(x) The Mortgagor hereby unconditionally assigns, transfers and sets over to the
Mortgage all of the Mortgagor’s claims and rights to the payment of damages
arising from any rejection of the Agency Lease by Agency or any other fee owner
of the Real Property under the United States Bankruptcy Code (the “Bankruptcy
Code”). The Mortgagee shall have the right to proceed in its own name or in the
name of the Mortgagor in respect of any claim, suit, action or proceeding
relating to the rejection of the Agency Lease, including, without limitation,
the right to file and prosecute, any proofs of claim, complaints, motions,
applications, notices and other documents, in any case in respect to the
Landlord or any fee owner under the Bankruptcy Code. Unless an Event of Default
shall have occurred and be continuing, the Mortgagor shall be entitled to join
with the Mortgagee in such proceedings, provided, however, that in doing so the
Mortgagor shall take no actions which are adverse to the interests of the
Mortgagee. This assignment constitutes a present, irrevocable and unconditional
assignment of the foregoing claims, rights and remedies, and shall continue in
effect until all of the obligations secured by this Mortgage shall have been
satisfied and discharged in full. Any amounts received by the Mortgagee as
damages arising out of the rejection of the Agency Lease as aforesaid shall be
applied first to all reasonable costs and expenses of the Mortgagee (including,
without limitation, reasonable attorneys’ fees) incurred in connection with the
exercise of any of its rights or remedies under this section.

ARTICLE V.

CONCERNING ASSIGNMENT OF LEASES AND RENTS

Section 5.1 Present Assignment; License to the Mortgagor.

 

14



--------------------------------------------------------------------------------

(i) Section 2.2 of this Mortgage constitutes a present, absolute, effective,
irrevocable and complete assignment by the Mortgagor and Agency to the Mortgagee
of the Leases and Rents and the right, subject to applicable law, to collect all
sums payable to the Mortgagor or Agency thereunder and apply the same as
Mortgagee may, in its sole discretion, determine to be appropriate to protect
the security afforded by this Mortgage (including the payment of reasonable
costs and expenses in connection with the maintenance, operation, improvement,
insurance, taxes and upkeep of the Mortgaged Property), which is not conditioned
upon Mortgagee being in possession of the Premises. This assignment is an
absolute assignment and not an assignment for additional security only. The
Mortgagee hereby grants to the Mortgagor and Agency, however, a license to
collect and apply the Rents and to enforce the obligations of Tenants under the
Leases. Immediately upon the occurrence of and during the continuance of any
Event of Default, whether or not legal proceedings have commenced and without
regard to waste, adequacy of security for the Obligations or solvency of the
Mortgagor or Agency, the license granted in the immediately preceding sentence
shall automatically cease and terminate without any notice by Mortgagee (such
notice being hereby expressly waived by the Mortgagor to the extent permitted by
applicable law), or any action or proceeding or the intervention of a receiver
appointed by a court.

(ii) The Mortgagor and Agency acknowledge that the Mortgagee has taken all
reasonable actions necessary to obtain, and that upon recordation of this
Mortgage, the Mortgagee shall have, to the extent permitted under applicable
law, a valid and fully perfected, first priority, present assignment of the
Rents arising out of the Leases and all security for such Leases subject to the
Permitted Liens and in the case of security deposits, rights of depositors and
requirements of law. The Mortgagor and Agency acknowledge and agree, to the
extent permitted by law, that upon recordation of this Mortgage, the Mortgagee’s
interest in the Rents shall be deemed to be fully perfected, “choate” and
enforced as to the Mortgagor and Agency and all third parties, including,
without limitation, any subsequently appointed trustee in any case under the
Bankruptcy Code, without the necessity of commencing a foreclosure action with
respect to this Mortgage, making formal demand for the Rents, obtaining the
appointment of a receiver or taking any other affirmative action.

(iii) Without limitation of the absolute nature of the assignment of the Rents
hereunder, the Mortgagor, Agency and the Mortgagee agree that (A) this Mortgage
shall constitute a “security agreement” for purposes of Section 552(b) of the
Bankruptcy Code, (B) the security interest created by this Mortgage extends to
property of the Mortgagor acquired before the commencement of a case in
bankruptcy and to all amounts paid as Rents, and (C) such security interest
shall extend to all rents acquired by the estate after the commencement of any
case in bankruptcy.

Section 5.2 Collection of Rents by the Mortgagee.

(i) Any Rents receivable by the Mortgagee hereunder, after payment of all
reasonable and proper costs and expenses as the Mortgagee may, in its sole
discretion, determine to be appropriate (including the payment of reasonable
costs and expenses in connection with the maintenance, operation, improvement,
insurance, taxes and upkeep of the Mortgaged Property), shall be applied in
accordance with the provisions of Section 8.2(ii) of this Mortgage. The

 

15



--------------------------------------------------------------------------------

Mortgagee shall be accountable to the Mortgagor only for Rents actually received
by the Mortgagee. The collection of such Rents and the application thereof shall
not cure or waive any Event of Default or waive, modify or affect notice of
Event of Default or invalidate any act done pursuant to such notice.

(ii) The Mortgagor hereby irrevocably authorizes and directs the Tenant under
each Lease to rely upon and comply with any and all notices or demands from the
Mortgagee for payment of Rents to the Mortgagee and the Mortgagor shall have no
claim against Tenant for Rents paid by Tenant to the Mortgagee pursuant to such
notice or demand.

Section 5.3 Irrevocable Interest. All rights, powers and privileges of the
Mortgagee herein set forth are coupled with an interest and are irrevocable,
subject to the terms and conditions hereof, and the Mortgagor shall not take any
action under the Leases or otherwise which is inconsistent with this Mortgage or
any of the terms hereof and any such action inconsistent herewith or therewith
shall be void.

ARTICLE VI.

TAXES AND CERTAIN STATUTORY LIENS

Section 6.1 Payment of Charges. Unless and to the extent contested by the
Mortgagor in accordance with the provisions of the Credit Agreement, the
Mortgagor shall pay and discharge, or cause to be paid and discharged, from time
to time prior to the same becoming delinquent, all Charges including, without
limitation, all Charges due and payable under that certain
Payment-In-Lieu-Of-Tax Agreement dated as of February 1, 1998 by and between the
Mortgagor and Agency, as affected by that certain Supplemental
Payment-In-Lieu-Of-Tax Agreement dated as of August 1, 2001 by and between the
Mortgagor and Agency. The Mortgagor shall, upon the Mortgagee’s request, deliver
to the Mortgagee receipts evidencing the payment of all such Charges.

Section 6.2 Stamp and Other Taxes. The Mortgagor shall pay any documentary stamp
taxes, with interest and fines and penalties, and any mortgage recording taxes,
with interest and fines and penalties, that may hereafter be levied, imposed or
assessed under or upon or by reason hereof or the Obligations or any instrument
or transaction affecting or relating to either thereof and in default thereof
the Mortgagee may advance the same and the amount so advanced shall be payable
by the Mortgagor to the Mortgagee in accordance with the provisions of
Section 3.01(c) of the Credit Agreement.

Section 6.3 Certain Tax Law Changes. In the event of the passage after the date
hereof of any law deducting from the value of real property, for the purpose of
taxation, amounts in respect of any Lien thereon or changing in any way the laws
for the taxation of mortgages or debts secured by mortgages for state or local
purposes or the manner of the collection of any taxes, and imposing any taxes,
either directly or indirectly, on this Mortgage or any other Loan Document, the
Mortgagor shall promptly pay to the Mortgagee such amount or amounts as may be
necessary from time to time to pay any such taxes, assessments or other charges
resulting therefrom; provided, that if any such payment or reimbursement shall
be unlawful or taxable to

 

16



--------------------------------------------------------------------------------

Mortgagee, or would constitute usury or render the indebtedness wholly or
partially usurious under applicable law, the Mortgagor shall pay or reimburse
Mortgagee for payment of the lawful and non-usurious portion thereof.

Section 6.4 Proceeds of Tax Claim. In the event that the proceeds of any tax
claim are paid after the Mortgagee has exercised its right to foreclose the Lien
hereof, such proceeds shall be paid to the Mortgagee to satisfy any deficiency
remaining after such foreclosure. The Mortgagee shall retain its interest in the
proceeds of any tax claim during any redemption period. The amount of any such
proceeds in excess of any deficiency claim of the Mortgagee shall in a
reasonably prompt manner be released to the Mortgagor.

ARTICLE VII.

CASUALTY EVENTS AND RESTORATION

Section 7.1 Casualty Event. If there shall occur any Casualty Event (or, in the
case of any condemnation, taking or other proceeding in the nature thereof, upon
the occurrence thereof or notice of the commencement of any proceedings
therefor), the Mortgagor shall promptly send to the Mortgagee a written notice
setting forth the nature and extent thereof. The proceeds payable in respect of
any such Casualty Event shall be paid in accordance with the provisions of the
Credit Agreement.

Section 7.2 Condemnation. In the case of any taking, condemnation or other
proceeding in the nature thereof, the Mortgagee may, at its option, participate
in any proceedings or negotiations which might result in any taking or
condemnation and the Mortgagor shall deliver or cause to be delivered to the
Mortgagee all instruments reasonably requested by it to permit such
participation. The Mortgagee may be represented by counsel satisfactory to it at
the reasonable expense of the Mortgagor in connection with any such
participation. The Mortgagor shall pay all reasonable fees, costs and expenses
incurred by the Mortgagee in connection therewith and in seeking and obtaining
any award or payment on account thereof. The Mortgagor shall take all steps
necessary to notify the condemning authority of such participation.

Section 7.3 Restoration. In the event the Mortgagor is permitted or required to
perform any restoration in accordance with the provisions of the Credit
Agreement, the Mortgagor shall complete such restoration in accordance with the
provisions thereof.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

Section 8.1 Remedies in Case of an Event of Default. If any Event of Default
shall have occurred and be continuing, the Mortgagee may at its option, in
addition to any other action permitted under this Mortgage or the Credit
Agreement or by law, statute or in equity, take one or more of the following
actions to the greatest extent permitted by local law:

 

17



--------------------------------------------------------------------------------

(i) personally, or by its agents or attorneys, (A) enter into and upon and take
possession of all or any part of the Premises together with the books, records
and accounts of the Mortgagor or Agency relating thereto and, exclude the
Mortgagor or Agency, its respective agents and servants wholly therefrom,
(B) use, operate, manage and control the Premises and conduct the business
thereof, (C) maintain and restore the Premises, (D) make all necessary or proper
repairs, renewals and replacements and such useful alterations thereto and
thereon as the Mortgagee may deem advisable, (E) manage, lease and operate the
Premises and carry on the business thereof and exercise all rights and powers of
the Mortgagor with respect thereto in the name of the Mortgagor or (F) collect
and receive all Rents. The Mortgagee shall be under no liability for or by
reason of any such taking of possession, entry, removal or holding, operation or
management except that any amounts so received by the Mortgagee shall be applied
in accordance with the provisions of Section 8.03 of the Credit Agreement.

(ii) with or without entry, personally or by its agents or attorneys, (A) sell
the Mortgaged Property and all estate, right, title and interest, claim and
demand therein at one or more sales in one or more parcels, in accordance with
the provisions of Section 8.2 below or (B) institute and prosecute proceedings
for the complete or partial foreclosure of the Lien and security interests
created and evidenced hereby; or

(iii) take such steps to protect and enforce its rights whether by action, suit
or proceeding at law or in equity for the specific performance of any covenant,
condition or agreement in the Credit Agreement and the other Loan Documents, or
in aid of the execution of any power granted in this Mortgage, or for any
foreclosure hereunder, or for the enforcement of any other appropriate legal or
equitable remedy or otherwise as the Mortgagee shall elect.

Section 8.2 Sale of Mortgaged Property if Event of Default Occurs.

(i) If any Event of Default shall have occurred and be continuing, the Mortgagee
may institute an action to foreclose this Mortgage or take such other action as
may be permitted and available to the Mortgagee at law or in equity for the
enforcement of the Credit Agreement and realization on the Mortgaged Property
and proceeds thereon through power of sale (if then available under applicable
law) or to final judgment and execution thereof for the Obligations, and in
furtherance thereof the Mortgagee may sell the Mortgaged Property at one or more
sales, as an entirety or in parcels, at such time and place, upon such terms and
after such notice thereof as may be required or permitted by law or statute or
in equity. The Mortgagee may execute and deliver to the purchaser at such sale a
conveyance of the Mortgaged Property in fee simple and an assignment or
conveyance of all the Mortgagor’s Interest in the Leases and the Mortgaged
Property, each of which conveyances and assignments shall contain recitals as to
the Event of Default upon which the execution of the power of sale herein
granted depends, and the Mortgagor and Agency hereby constitute and appoint the
Mortgagee the true and lawful attorney in fact of the Mortgagor and Agency to
make any such recitals, sale, assignment and conveyance, and all of the acts of
the Mortgagee as such attorney in fact are hereby ratified and confirmed. The
Mortgagor and Agency agree that such recitals shall be binding and conclusive
upon the Mortgagor and Agency and that any assignment or conveyance to be made
by the Mortgagee shall divest the Mortgagor and Agency of all right, title,
interest, equity and right of redemption, including any statutory redemption, in
and to the Mortgaged Property. The power and agency

 

18



--------------------------------------------------------------------------------

hereby granted are coupled with an interest and are irrevocable by death or
dissolution, or otherwise, and are in addition to any and all other remedies
which the Mortgagee may have hereunder, at law or in equity. So long as the
Obligations, or any part thereof, remain unpaid, the Mortgagor and Agency agree
that possession of the Mortgaged Property by the Mortgagor, Agency or any person
claiming under the Mortgagor or Agency, shall be as tenant, and, in case of a
sale under power or upon foreclosure as provided in this Mortgage, the
Mortgagor, Agency and any person in possession under the Mortgagor or Agency, as
to whose interest such sale was not made subject, shall, at the option of the
purchaser at such sale, then become and be tenants holding over, and shall
forthwith deliver possession to such purchaser, or be summarily dispossessed in
accordance with the laws applicable to tenants holding over. In case of any sale
under this Mortgage by virtue of the exercise of the powers herein granted, or
pursuant to any order in any judicial proceeding or otherwise, the Mortgaged
Property may be sold as an entirety or in separate parcels in such manner or
order as the Mortgagee in its sole discretion may elect. One or more exercises
of powers herein granted shall not extinguish or exhaust such powers, until the
entire Mortgaged Property is sold or all amounts secured hereby are paid in
full.

(ii) The proceeds of any sale made under or by virtue of this Article VIII,
together with any other sums which then may be held by the Mortgagee under this
Mortgage, whether under the provisions of this Article VIII or otherwise, shall
be applied in accordance with the provisions of Section 8.03 of the Credit
Agreement.

(iii) The Mortgagee (on behalf of any Secured Party or on its own behalf) or any
Lender or any of their respective Affiliates may bid for and acquire the
Mortgaged Property or any part thereof at any sale made under or by virtue of
this Article VIII and, in lieu of paying cash therefor, may make settlement for
the purchase price by crediting against the purchase price the unpaid amounts
(whether or not then due) owing to the Mortgagee, or such Lender in respect of
the Obligations, after deducting from the sales price the expense of the sale
and the reasonable costs of the action or proceedings and any other sums that
the Mortgagee or such Lender is authorized to deduct under this Mortgage.

(iv) The Mortgagee may adjourn from time to time any sale by it to be made under
or by virtue hereof by announcement at the time and place appointed for such
sale or for such adjourned sale or sales, and, the Mortgagee, without further
notice or publication, may make such sale at the time and place to which the
same shall be so adjourned.

(v) If the Premises is comprised of more than one parcel of land, the Mortgagee
may take any of the actions authorized by this Section 8.2 in respect of any or
a number of individual parcels.

Section 8.3 Additional Remedies in Case of an Event of Default .

(i) The Mortgagee shall be entitled to recover judgment as aforesaid either
before, after or during the pendency of any proceedings for the enforcement of
the provisions hereof and, to the extent permitted by applicable law, the right
of the Mortgagee to recover such judgment shall not be affected by any entry or
sale hereunder, or by the exercise of any other right, power or remedy for the
enforcement of the provisions hereof, or the foreclosure of, or

 

19



--------------------------------------------------------------------------------

absolute conveyance pursuant to, this Mortgage. In case of proceedings against
the Mortgagor or Agency in insolvency or bankruptcy or any proceedings for its
reorganization or involving the liquidation of its assets, the Mortgagee shall
be entitled to prove the whole amount of principal and interest and other
payments, charges and costs due in respect of the Obligations to the full amount
thereof without deducting therefrom any proceeds obtained from the sale of the
whole or any part of the Mortgaged Property; provided, however, that in no case
shall the Mortgagee receive a greater amount than the aggregate of such
principal, interest and such other payments, charges and costs (with interest at
the Default Rate) from the proceeds of the sale of the Mortgaged Property and
the distribution from the estate of the Mortgagor or Agency.

(ii) Any recovery of any judgment by the Mortgagee and any levy of any execution
under any judgment upon the Mortgaged Property shall not affect in any manner or
to any extent the Lien and security interests created and evidenced hereby upon
the Mortgaged Property or any part thereof, or any conveyances, powers, rights
and remedies of the Mortgagee hereunder, but such conveyances, powers, rights
and remedies shall continue unimpaired as before.

(iii) Any monies collected by the Mortgagee under this Section 8.3 shall be
applied in accordance with the provisions of Section 8.2(ii) above.

Section 8.4 Legal Proceedings After an Event of Default.

(i) After the occurrence of any Event of Default and immediately upon the
commencement of any action, suit or legal proceedings to obtain judgment for the
Obligations or any part thereof, or of any proceedings to foreclose the Lien and
security interest created and evidenced hereby or otherwise enforce the
provisions hereof or of any other proceedings in aid of the enforcement hereof,
the Mortgagor shall enter its Voluntary appearance in such action, suit or
proceeding.

(ii) Upon the occurrence and during the continuance of an Event of Default, the
Mortgagee shall be entitled forthwith as a matter of right, concurrently or
independently of any other right or remedy hereunder either before or after
declaring the .Obligations or any part thereof to be due and payable, to the
appointment of a receiver without giving notice to any party and without regard
to the adequacy or inadequacy of any security for the Obligations or the
solvency or insolvency of any person or entity then legally or equitably liable
for the Obligations or any portion thereof. The Mortgagor and Agency hereby
consent to the appointment of such receiver. Notwithstanding the appointment of
any receiver, the Mortgagee shall be entitled as pledgee to the possession and
control of any cash, deposits or instruments at the time held by or payable or
deliverable under the terms of the Credit Agreement to the Mortgagee.

(iii) The Mortgagor and Agency shall not (A) at any time insist upon, or plead,
or in any manner whatsoever claim or take any benefit or advantage of any stay
or extension or moratorium law, any exemption from execution or sale of the
Mortgaged Property or any part thereof, wherever enacted, now or at any time
hereafter in force, which may affect the covenants and terms of performance
hereof, (B) claim, take or insist on any benefit or advantage of any law now or
hereafter in force providing for the valuation or appraisal of the Mortgaged
Property, or any part thereof, prior to any sale or sales of the Mortgaged
Property which may be made

 

20



--------------------------------------------------------------------------------

pursuant to this Mortgage, or pursuant to any decree, judgment or order of any
court of competent jurisdiction or (C) after any such sale or sales, claim or
exercise any right under any statute heretofore or hereafter enacted to redeem
the property so sold or any part thereof. To the extent permitted by applicable
law, each of the Mortgagor and Agency hereby, expressly (a) waives all benefit
or advantage of any such law or laws, including, without limitation, any statute
of limitations applicable to this Mortgage, (b) waives any and all rights to
trial by jury in any action or proceeding related to the enforcement hereof,
(c) waives any objection which it may now or hereafter have to the laying of
venue of any action, suit or proceeding brought in connection with this Mortgage
and further waives and agrees not to plead that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum
and (d) covenants not to hinder, delay or impede the execution of any power
granted or delegated to the Mortgagee by this Mortgage but to suffer and permit
the execution of every such power as though no such law or laws had been made or
enacted. The Mortgagee shall not be liable for any incorrect or improper payment
made pursuant to this Article VIII in the absence of gross negligence or willful
misconduct.

Section 8.5 Remedies Not Exclusive. No remedy conferred upon or reserved to the
Mortgagee by this Mortgage is intended to be exclusive of any other remedy or
remedies, and each and every such remedy shall be cumulative and shall be in
addition to every other remedy given under this Mortgage or now or hereafter
existing at law or in equity. Any delay or omission of the Mortgagee to exercise
any right or power accruing on any Event of Default shall not impair any such
right or power and shall not be construed to be a waiver of or acquiescence in
any such Event of Default. Every power and remedy given by this Mortgage may be
exercised from time to time concurrently or independently, when and as often as
may be deemed expedient by the Mortgagee in such order and manner as the
Mortgagee, in its sole discretion, may elect. If the Mortgagee accepts any
monies required to be paid by the Mortgagor under this Mortgage after the same
become due, such acceptance shall not constitute a waiver of the right either to
require prompt payment, when due, of all other sums secured by this Mortgage or
to declare an Event of Default with regard to subsequent defaults. If the
Mortgagee accepts any monies required to be paid by the Mortgagor under this
Mortgage in an amount less than the sum then due, such acceptance shall be
deemed an acceptance on account only and on the condition that it shall not
constitute a waiver of the obligation of the Mortgagor to pay the entire sum
then due, and the Mortgagor’s or Agency’s failure to pay the entire sum then due
shall be and continue to be a default hereunder notwithstanding acceptance of
such amount on account.

ARTICLE IX.

SECURITY AGREEMENT AND FIXTURE FILING,

Section 9.1 Security Agreement. To the extent that the Mortgaged Property
includes personal property or items of personal property which are or are to
become fixtures under applicable law, this Mortgage shall also be construed as a
security agreement under the UCC; and, upon and during the continuance of an
Event of Default, the Mortgagee shall be entitled with respect to such personal
property to exercise all remedies hereunder, all remedies available under the
UCC with respect to fixtures and all other remedies available under applicable
law. Without limiting the foregoing, such personal property may, at the
Mortgagee’s option, (i) be

 

21



--------------------------------------------------------------------------------

sold hereunder together with any sale of any portion of the Mortgaged Property
or otherwise, (ii) be sold pursuant to the UCC, or (iii) be dealt with by the
Mortgagee in any other manner permitted under applicable law. The Mortgagee may
require the Mortgagor to assemble such personal property and make it available
to the Mortgagee at a place to be designated by the Mortgagee. The Mortgagor and
Agency acknowledge and agree that a disposition of the personal property in
accordance with the Mortgagee’s rights and remedies in respect to the Mortgaged
Property as heretofore provided is a commercially reasonable disposition
thereof; provided, however, that the Mortgagee shall give the Mortgagor and
Agency not less than ten (10) days’ prior notice of the time and place of any
intended disposition.

Section 9.2 Fixture Filing. To the extent that the Mortgaged Property includes
items of personal property which are or are to become fixtures under applicable
law, and to the extent permitted under applicable law, the filing hereof in the
real estate records of the county in which such Mortgaged Property is located
shall also operate from the time of filing as a fixture filing with respect to
such Mortgaged Property, and the following information is applicable for the
purpose of such fixture filing, to wit:

 

Name and Address of the debtor:

 

The Mortgagor and Agency having the addresses described in the Preamble hereof.

 

The Mortgagor is a corporation organized under the laws of the state of
Delaware. Agency is a public benefit corporation duly existing under the laws of
the state of New York.

  

Name and Address of the secured party:

 

The Mortgagee having the address described in the Preamble hereof, from which
address information concerning the security interest maybe obtained.

 

This Financing Statement covers the following types or items of property:

 

The Mortgaged Property.

 

This instrument covers goods or items of personal property which are or are to
become fixtures upon the property.

 

The name of the record owner of the Property on which such fixtures are or are
to be located is the Mortgagor and Agency, as the case may be.

In addition, the Mortgagor and Agency authorize the Mortgagee to file
appropriate financing and continuation statements under the UCC in effect in the
jurisdiction in which the Mortgaged Property is located as may be required by
law in order to establish, preserve and protect the liens and security interests
intended to be granted to the Mortgagee pursuant to this Mortgage in the
Mortgaged Property. All such filings listing Agency as debtor shall be expressly
limited thereon to the Mortgaged Property.

 

22



--------------------------------------------------------------------------------

ARTICLE X.

FURTHER ASSURANCES

Section 10.1 Recording Documentation To Assure Security. The Mortgagor shall,
forthwith after the execution and delivery hereof and thereafter, from time to
time, cause this Mortgage and any financing statement, continuation statement or
similar instrument relating to any thereof or to any property intended to be
subject to the Lien hereof to be filed, registered and recorded in such manner
and in such places as may be required by any present or future law in order to
publish notice of and fully to protect the validity and priority thereof or the
Lien hereof purported to be created upon the Mortgaged Property and the interest
and rights of the Mortgagee therein. The Mortgagor shall pay or cause to be paid
all taxes and fees incident to such filing, registration and recording, and all
reasonable expenses incident to the preparation, execution and acknowledgment
thereof, and of any instrument of further assurance, and all Federal or state
stamp taxes or other taxes, duties and charges arising out of or in connection
with the execution and delivery of such instruments.

Section 10.2 Further Acts. The Mortgagor and Agency shall, at the sole cost and
expense of the Mortgagor, do, execute, acknowledge and deliver all and every
such further acts, deeds, conveyances, mortgages, assignments, notices of
assignment, transfers, financing statements, continuation statements,
instruments and assurances as the Mortgagee shall from time to time reasonably
request, which may be necessary in the judgment of the Mortgagee from time to
time to assure, perfect, convey, assign, mortgage, transfer and confirm unto the
Mortgagee, the property and rights hereby conveyed or assigned or which the
Mortgagor or Agency may be or may hereafter become bound to convey or assign to
the Mortgagee or for carrying out the intention or facilitating the performance
of the ten hereof or the filing, registering or recording hereof. Without
limiting the generality of the foregoing, in the event that the Mortgagee
desires to exercise any remedies, consensual rights or attorney-in-fact powers
set forth in this Mortgage and determines it necessary to obtain any approvals
or consents of any Governmental Authority or any other person therefor, then,
upon the reasonable request of the Mortgagee, the Mortgagor agrees to use its
best efforts to assist and aid the Mortgagee to obtain as soon as practicable
any necessary approvals or consents for the exercise of any such remedies,
rights and powers. In the event the Mortgagor or Agency shall fail after demand
to execute any instrument or take any action required to be executed or taken by
the Mortgagor under this Section 10.2, the Mortgagee may execute or take the
same as the attorney-in-fact for the Mortgagor or Agency, such power of attorney
being coupled with an interest and is irrevocable.

Section 10.3 Additional Security. Without notice to or consent of the Mortgagor
or Agency and without impairment of the Lien and rights created by this
Mortgage, the Mortgagee may accept (but the Mortgagor and Agency shall not be
obligated to furnish) from the Mortgagor, Agency, or from any other person,
additional security for the Obligations. Neither the giving hereof nor the
acceptance of any such additional security shall prevent the Mortgagee from
resorting, first, to such additional security, and, second, to the security
created by this Mortgage without affecting the Mortgagee’s Lien and rights under
this Mortgage.

 

23



--------------------------------------------------------------------------------

ARTICLE XI.

MISCELLANEOUS

Section 11.1 Covenants To Run with the Land. All of the grants, covenants,
terms, provisions and conditions in this Mortgage shall run with the Real
Property and shall apply to, and bind the successors and assigns of, the
Mortgagor and Agency. If there shall be more than one Mortgagor or Agency with
respect to the Mortgaged Property, the covenants and warranties hereof shall be
joint and several.

Section 11.2 No Merger. The rights and estate created by this Mortgage shall
not, under any circumstances, be held to have merged into any other estate or
interest now owned or hereafter acquired by the Mortgagee unless the Mortgagee
shall have consented to such merger in writing.

Section 11.3 Concerning Mortgagee.

(i) The Mortgagee has been appointed as Administrative Agent pursuant to the
Credit Agreement. The actions of the Mortgagee hereunder are subject to the
provisions of the Credit Agreement. The Mortgagee shall have the right hereunder
to make demands, to give notices, to exercise or refrain from exercising any
rights, and to take or refrain from taking action (including, without
limitation, the release or substitution of the Mortgaged Property), in
accordance with this Mortgage and the Credit Agreement. The Mortgagee may employ
agents and attorneys-in-fact in connection herewith and shall not be liable for
the negligence or misconduct of any such agents or attorneys-in-fact selected by
it in good faith. The Mortgagee may resign and a successor Mortgagee may be
appointed in the manner provided in the Credit Agreement. Upon the acceptance of
any appointment as the Mortgagee by a successor Mortgagee, that successor
Mortgagee shall thereupon succeed to and become vested with all the rights,
powers, privileges and duties of the retiring Mortgagee under this Mortgage, and
the retiring Mortgagee shall thereupon be discharged from its duties and
obligations under this under this Mortgage. After any retiring Mortgagee’s
resignation, the provisions hereof shall inure to its benefit as to any actions
taken or omitted to be taken by it under this Mortgage while it was the
Mortgagee.

(ii) The Mortgagee shall be deemed to have exercised reasonable care in the
custody and preservation of the Mortgaged Property in its possession if such
Mortgaged Property is accorded treatment substantially equivalent to that which
the Mortgagee, in its individual capacity, accords its own property consisting
of similar instruments or interests, it being understood that neither the
Mortgagee nor any of the Secured Parties shall have responsibility for taking
any necessary steps to preserve rights against any person with respect to any
Mortgaged Property.

(iii) The Mortgagee shall be entitled to rely upon any written notice,
statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper person, and, with respect to all

 

24



--------------------------------------------------------------------------------

matters pertaining to this Mortgage and its duties hereunder, upon advice of
counsel selected by it.

(iv) With respect to any of its rights and obligations as a Lender, the
Mortgagee shall have and may exercise the same rights and powers hereunder. The
term “Lenders,” “Lender” or any similar terms shall, unless the context clearly
otherwise indicates, include the Mortgagee in its individual capacity as a
Lender. The Mortgagee may accept deposits from, lend money to, and generally
engage in any kind of banking, trust or other business with the Mortgagor or
Agency or any Affiliate of the Mortgagor or Agency to the same extent as if the
Mortgagee were not acting as Administrative Agent.

(v) If any portion of the Mortgaged Property also constitutes collateral granted
by any Borrower Party to the Mortgagee to secure the Obligations under any other
deed of trust, mortgage, security agreement, pledge or instrument of any type,
in the event of any conflict between the provisions hereof and the provisions of
such other deed of trust, mortgage, security agreement, pledge or instrument of
any type in respect of such collateral, the Mortgagee, in its sole discretion,
shall select which provision or provisions shall control.

Section 11.4 Mortgagee May Perform; Mortgagee Appointed Attorney-in-Fact. If the
Mortgagor or Agency shall fail to perform any covenants contained in this
Mortgage (including, without limitation, the Mortgagor’s covenants to (i) pay
the premiums in respect of all required insurance policies hereunder or under
the Credit Agreement, (ii) pay Charges, (iii) make repairs, (iv) discharge Liens
or (v) pay or perform any obligations of the Mortgagor under any Mortgaged
Property) or if any warranty on the part of the Mortgagor or Agency contained
herein shall be breached, the Mortgagee may (but shall not be obligated to),
after the occurrence and continuance of an Event of Default, do the same or
cause it to be done or remedy any such breach, and may expend funds for such
purpose; provided, however, that the Mortgagee shall in no event be bound to
inquire into the validity of any tax, lien, imposition or other obligation which
the Mortgagor fails to pay or perform as and when required hereby and which the
Mortgagor or Agency does not contest in accordance with the provisions of the
Credit Agreement. Any and all amounts so expended by the Mortgagee shall be
paid, by the Mortgagor in accordance with the provisions of Section 11.04 of the
Credit Agreement. Neither the provisions of this Section 11.4 nor any action
taken by the Mortgagee pursuant to the provisions of this Section 11.4 shall
prevent any such failure to observe any covenant contained in this Mortgage nor
any breach of warranty from constituting an Event of Default. Upon the
occurrence and continuance of an Event of Default, the Mortgagor and Agency
hereby appoint the Mortgagee its attorney-in-fact, with full authority in the
place and stead of the Mortgagor or Agency, as the case may be, and in the name
of the Mortgagor or Agency, as the case may be, or otherwise, from time to time
in the Mortgagee’s discretion to take any action and to execute any instrument
consistent with the terms hereof and the other Loan Documents which the
Mortgagee may deem necessary or advisable to accomplish the purposes hereof. The
foregoing grant of authority is a power of attorney coupled with an interest and
such appointment shall be irrevocable for the term hereof. The Mortgagor and
Agency hereby ratify all that such attorney shall lawfully do or cause to be
done by virtue hereof.

 

25



--------------------------------------------------------------------------------

Section 11.5 Continuing Security Interest: Assignment. This Mortgage shall
create a continuing Lien on and security interest in the Mortgaged Property and
shall (i) be binding upon the Mortgagor, Agency and each of their respective
successors and assigns, (ii) inure, together with the rights and remedies of the
Mortgagee hereunder, to the benefit of the Mortgagee for the benefit of the
Secured Parties and each of their respective successors, transferees and assigns
and (iii) in the event there is more than one mortgagor party hereto, all
undertakings hereunder shall be deemed joint and several. No other persons
(including, without limitation, any other creditor of any Borrower Party) shall
have any interest herein or any right or benefit with respect hereto. Without
limiting the generality of the foregoing clause (ii), any Lender may assign or
otherwise transfer any indebtedness held by it secured by this Mortgage to any
other person, and such other person shall thereupon become vested with all the
benefits in respect thereof granted to such Lender, herein or otherwise,
subject, however, to the provisions of the Credit Agreement.

Section 11.6 Termination; Release. When all the Obligations have been paid in
full and the Commitments of the Lenders to make any Loan or to issue any Letter
of Credit under the Credit Agreement shall have expired or been sooner
terminated and all Letters of Credit have been terminated or cash collateralized
in accordance with the provisions of the Credit Agreement, this Mortgage shall
terminate. Upon termination hereof or any release of the Mortgaged Property or
any portion thereof in accordance with the provisions of the Credit Agreement,
the Mortgagee shall, upon the request and at the sole cost and expense of the
Mortgagor, forthwith assign, transfer and deliver to the Mortgagor and Agency,
against receipt and without recourse to or warranty by the Mortgagee, such of
the Mortgaged Property to be released (in the case of a release) as may be in
possession of the Mortgagee and as shall not have been sold or otherwise applied
pursuant to the terms hereof, and, with respect to any other Mortgaged Property,
proper documents and instruments (including UCC-3 termination statements or
releases) acknowledging the termination hereof or the release of such Mortgaged
Property, as the case may be.

Section 11.7 Modification in Writing. No amendment, modification, supplement,
termination or waiver of or to any provision hereof, nor consent to any
departure by the Mortgagor or Agency therefrom, shall be effective unless the
same shall be done in accordance with the terms of the Credit Agreement and
unless in writing and signed by the Mortgagee. Any amendment, modification or
supplement of or to any provision hereof, any waiver of any provision hereof and
any consent to any departure by the Mortgagor or Agency from the terms of any
provision hereof shall be effective only in the specific instance and for the
specific purpose for which made or given. Except where notice is specifically
required by this Mortgage or any other Loan Document, no notice to or demand on
the Mortgagor or Agency in any case shall entitle the Mortgagor or Agency to any
other or further notice or demand in similar or other circumstances.

Section 11.8 Notices. Unless otherwise provided herein or in the Credit
Agreement, any notice or other communication herein required or permitted to be
given shall be given in the manner and become effective as set forth in the
Credit Agreement, if to the Mortgagor or the Mortgagee, addressed to it at the
address set forth in the Credit Agreement, or in each case at such other address
as shall be designated by such party in a written notice to the other party
complying as to delivery with the terms of this Section 11.8.

 

26



--------------------------------------------------------------------------------

Section 11.9 GOVERNING LAW; SERVICE OF PROCESS; WAIVER OF JURY TRIAL. THIS
MORTGAGE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE IN WHICH THE PREMISES ARE LOCATED, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS, EXCEPT TO THE EXTENT THAT THE VALIDITY OR
PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT
OF ANY PARTICULAR ITEM OR TYPE OF MORTGAGED PROPERTY ARE GOVERNED BY THE LAWS OF
A JURISDICTION OTHER THAN SUCH STATE. THE MORTGAGOR AGREES THAT SERVICE OF
PROCESS IN ANY PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY CERTIFIED
MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO PARENT
BORROWER AT ITS ADDRESS SET FORTH IN THE CREDIT AGREEMENT OR AT SUCH OTHER
ADDRESS OF WHICH THE MORTGAGEE SHALL HAVE BEEN NOTIFIED PURSUANT THERETO. IF ANY
AGENT APPOINTED BY THE MORTGAGOR OR GROUND LESSOR REFUSES TO ACCEPT SERVICE, THE
MORTGAGOR AND GROUND LESSOR EACH HEREBY AGREES THAT SERVICE UPON IT BY MAIL
SHALL CONSTITUTE SUFFICIENT NOTICE. NOTHING HEREIN SHALL AFFECT THE RIGHT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF
THE MORTGAGEE TO BRING PROCEEDINGS AGAINST THE MORTGAGOR OR GROUND LESSOR IN THE
COURTS OF ANY OTHER JURISDICTION. THE MORTGAGOR AND GROUND LESSOR, AFTER
CONSULTATION WITH ITS ATTORNEYS, EACH HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES THE RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT TO ANY
ACTION, PROCEEDING, LITIGATION OR COUNTERCLAIM BASED HEREON, OR ARISING OUT OF,
UNDER OR IN CONNECTION WITH THE MORTGAGE, THE NOTES, THE LOAN DOCUMENTS AND ANY
OTHER AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS, WHETHER VERBAL OR WRITTEN OR
ACTIONS OF EITHER PARTY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE LENDERS
ACCEPTING THIS MORTGAGE.

Section 11.10 Severability Provisions. Any provision hereof which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

Section 11.11 Relationship. The relationship of the Mortgagee to the Mortgagor
hereunder is strictly and solely that of lender and borrower and mortgagor and
mortgagee and nothing contained in the Credit Agreement, this Mortgage or any
other document or instrument now existing and delivered in connection therewith
or otherwise in connection with the Obligations is intended to create, or shall
in any event or under any circumstance be construed as creating a partnership,
joint venture, tenancy-in-common, joint tenancy or other relationship of any
nature whatsoever between the Mortgagee and the Mortgagor other than as lender
and borrower and mortgagor and beneficiary.

 

27



--------------------------------------------------------------------------------

Section 11.12 No Credit for Payment of Taxes or Impositions. The Mortgagor shall
not be entitled to any credit against the principal, premium, if any, or
interest payable under the Credit Agreement, and the Mortgagor shall not be
entitled to any credit against any other sums which may become payable under the
terms thereof or hereof, by reason of the payment of any Charge on the Mortgaged
Property or any part thereof.

Section 11.13 No Claims Against the Mortgagee. Nothing contained in this
Mortgage shall constitute any consent or request by the Mortgagee, express or
implied, for the performance of any labor or services or the furnishing of any
materials or other property in respect of the Premises or any part thereof nor
as giving the Mortgagor or Agency any right, power or authority to contract for
or permit the performance of any labor or services or the furnishing of any
materials or other property in such fashion as would permit the making of any
claim against the Mortgagee in respect thereof or any claim that any Lien based
on the performance of such labor or services or the furnishing of any such
materials or other property is prior to the Lien hereof.

Section 11.14 Mortgagee’s Right To Sever Indebtedness.

(i) The Mortgagor acknowledges that (A) the Mortgaged Property does not
constitute the sole source of security for the payment and performance of the
Obligations and that the Obligations are also secured by property of the
Mortgagor and its Affiliates in other jurisdictions (all such property,
collectively, the “Collateral”), (B) the number of such jurisdictions and the
nature of the transaction of which this instrument is a part are such that it
would have been impracticable for the parties to allocate to each item of
Collateral a specific loan amount and to execute in respect of such item a
separate credit agreement and (C) the Mortgagor intends that the Mortgagee have
the same rights with respect to the Mortgaged Property, in foreclosure or
otherwise, that the Mortgagee would have had if each item of Collateral had been
secured, mortgaged or pledged pursuant to a separate credit agreement, mortgage
or security instrument. In furtherance of such intent, the Mortgagor agrees that
the Mortgagee may at any time by notice (an “Allocation Notice”) to the
Mortgagor allocate a portion (the “Allocated Indebtedness”) of the Obligations
to the Mortgaged Property and sever from the remaining Obligations the Allocated
Indebtedness. From and after the giving of an Allocation Notice with respect to
the Mortgaged Property, the Obligations hereunder shall be limited to the extent
set forth in the Allocation Notice and (as so limited) shall, for all purposes,
be construed as a separate loan obligation of the Mortgagor unrelated to the
other transactions contemplated by the Credit Agreement, any other Loan Document
or any document related to any thereof. To the extent that the proceeds on any
foreclosure of the Mortgaged Property shall exceed the Allocated Indebtedness,
such proceeds shall belong to the Mortgagor and shall not be available hereunder
to satisfy any Obligations of the Mortgagor other than the Allocated
Indebtedness. In any action or proceeding to foreclose the Lien hereof or in
connection with any power of sale, foreclosure or other remedy exercised under
this Mortgage commenced after the giving by the Mortgagee of an Allocation
Notice, the Allocation Notice shall be conclusive proof of the limits of the
Obligations hereby secured, and the Mortgagor may introduce, by way of defense
or counterclaim, evidence thereof in any such action or proceeding.
Notwithstanding any provision of this Section 11.14, the proceeds received by
the Mortgagee pursuant to this Mortgage shall be applied by the Mortgagee in
accordance with the provisions of Section 8.2(ii) hereof.

 

28



--------------------------------------------------------------------------------

(ii) The Mortgagor hereby waives to the greatest extent permitted under law the
right to a discharge of any of the Obligations under any statute or rule of law
now or hereafter in effect which provides that foreclosure of the Lien hereof or
other remedy exercised under this Mortgage constitutes the exclusive means for
satisfaction of the Obligations or which makes unavailable a deficiency judgment
or any subsequent remedy because the Mortgagee elected to proceed with a power
of sale foreclosure or such other remedy or because of any failure by the
Mortgagee to comply with laws that prescribe conditions to the entitlement to a
deficiency judgment. In the event that, notwithstanding the foregoing waiver,
any court shall for any reason hold that the Mortgagee is not entitled to a
deficiency judgment, the Mortgagor shall not (A) introduce in any other
jurisdiction such judgment as a defense to enforcement against the Mortgagor of
any remedy in the Credit Agreement or any other Loan Document or (B) seek to
have such judgment recognized or entered in any other jurisdiction, and any such
judgment shall in all events be limited in application only to the state or
jurisdiction where rendered.

(iii) In the event any instrument in addition to the Allocation Notice is
necessary to effectuate the provisions of this Section 11.14, including, without
limitation, any amendment to this Mortgage, any substitute promissory note or
affidavit or certificate of any kind, the Mortgagee may execute, deliver or
record such instrument as the attorney-in-fact of the Mortgagor. Such power of
attorney is coupled with an interest and is irrevocable.

(iv) Notwithstanding anything set forth herein to the contrary, the provisions
of this Section 11.14 shall be effective only to the maximum extent permitted by
law.

ARTICLE XII.

LEASES

Section 12.1 Mortgagor’s Affirmative Covenants with Respect to Leases. With
respect to each Lease, the Mortgagor shall:

(i) observe and perform in all material respects all the obligations imposed
upon the Landlord under such Lease;

(ii) promptly send copies to the Mortgagee of all notices of default which the
Mortgagor or Agency, as the case may be, shall send or receive thereunder; and

(iii) enforce all of the material terms, covenants and conditions contained in
such Lease upon the part of the Tenant thereunder to be observed or performed.

Section 12.2 Mortgagor’s Negative Covenants with Respect to Leases. With respect
to each Lease, the Mortgagor shall not, without the prior written consent of the
Mortgagee:

(i) receive or collect, or permit the receipt or collection any Rent under such
Lease more than three (3) months in advance of the respective period in respect
of which such Rent is to accrue, except:

 

29



--------------------------------------------------------------------------------

  (A) in connection with the execution and delivery of such Lease (or of any
amendment to such Lease), Rent thereunder may be collected and received in
advance in an amount not in excess of three (3) months Rent;

 

  (B) the amount held by Landlord as a reasonable security deposit thereunder;
and

 

  (C) any amount received and collected for escalation and other charges in
accordance with the terms of such Lease;

(ii) assign, transfer or hypothecate (other than to the Mortgagee hereunder) any
Rent under such Lease whether then due or to accrue in the future or the
interest of the Mortgagor or Agency as Landlord under such Lease;

(iii) enter into any amendment or modification of any Lease if the same would
not constitute a Permitted Lien or could reasonably be expected to result in a
Property Material Adverse Effect;

(iv) terminate (whether by exercising any contractual right of the Mortgagor or
Agency to recapture leased space or otherwise) or permit the termination of such
Lease or accept surrender of all or any portion of the space demised under such
Lease prior to the end of the term thereof or accept assignment of such Lease to
the Mortgagor or Agency unless the same would not cause a Property Material
Adverse Effect; or

(v) waive, excuse, condone or in any manner discharge or release any Tenants of
or from the obligations of such Tenants under their respective Leases or
guarantors of Tenants from obligations under any guarantees of the Leases unless
the same would not cause a Property Material Adverse Effect.

ARTICLE XIII.

LOCAL LAW PROVISIONS

Section 13.1 Lien Law. This Mortgage is made subject to the trust fund
provisions of Section 13 of the New York Lien Law. Mortgagor and Agency each
covenants that it shall receive all monies and advances secured by this Mortgage
and shall hold the right to receive such advances as a trust fund to be applied
first for the purpose of paying the cost of improvement before using any part of
the same for any other purpose.

Section 13.2 Statutory Interpretation. The covenants and conditions in this
Mortgage shall be construed as affording to Mortgagee rights additional to, and
not exclusive of, the rights conferred under the provisions of New York Real
Property Law Sections 254, 271 and 272. The following provisions of New York
Real Property Law Section 254 shall, however, not apply to this Mortgage and the
rights and obligations of the parties to this Mortgage: (1) subsection “4,”
covering the use and application of casualty or flood insurance proceeds; and
(2) the portion of subsection “4-a” that begins with the word “however” and
continues to the end of the paragraph.

 

30



--------------------------------------------------------------------------------

Any inconsistency between this Mortgage and Real Property Law Section 254, 271
or 272 shall be resolved in favor of this Mortgage.

Section 13.3 Power of Sale. If an Event of Default has occurred and is
continuing, then without limiting any other rights or remedies of Mortgagee,
Mortgagee may, either with or without entry or taking possession of the
Mortgaged Property as provided in this Mortgage or otherwise, personally or by
its agents or attorneys, and without prejudice to the right to bring an action
for foreclosure of this Mortgage, sell the Mortgaged Property or any part of it
pursuant to any procedures provided by applicable law, including the procedures
set forth in New York Real Property Actions and Proceedings Law Article 14 (and
any amendments or substitute statutes in regard thereto), and all estate, right,
title, interest, claim and demand therein, and right of redemption thereof, at
one or more sales as an entirety, or in parcels, and at such time and place upon
such terms and after such notice thereof as may be required or permitted by
applicable law.

Section 13.4 Multiple Parcels. If the Mortgaged Property consists of multiple
parcels, then in any sale of the Mortgaged Property pursuance to Mortgagee’s
exercise of its remedies after an Event of Default (including any judicial
foreclosure sale under Real Property Actions and Proceedings Law Article 14),
the multiple parcels shall be sold at one time and in a single sale, except to
the extent that Mortgagee, in its sole absolute discretion, determines to sell
any one or more of the parcel(s) separately. Any such separate sales may be made
in whatever order Mortgagee determines in its sole and absolute discretion.
Mortgagee may, in its sole and absolute discretion, cause the entire Mortgaged
Property to be offered for sale as a single auction lot and may also cause bids
to be solicited for individual parcels of the Mortgaged Property as separate
auctions lots in any order, but shall be under no obligation to proceed in
either manner or the other. Mortgagor and Agency acknowledge that if Mortgagee
sells multiple parcels individually, no fair value or deficiency hearing shall
be required after each sale.

Section 13.5 Notice Under Real Property Law § 291-f. This Mortgage is intended
to be, and shall operate as, the agreement described in New York Real Property
Law § 291-f (“291-f”) and shall be entitled to the benefits afforded by 291-f.
Mortgagor shall, in each case pursuant to documents satisfactory to Mortgagee:
(a) deliver the written notices described in 291-f to such Tenants as Mortgagee
shall require (consistent with 291-f); (b) direct each Tenant that if Mortgagee
instructs such Tenant to do so, then such Tenant shall pay its Rents to
Mortgagee or as Mortgagee shall direct; and (c) take such other action, as
Mortgagee may now or in the future require, to give Mortgagee the full
protections and benefits of 291-f. Mortgagor and Agency also authorize Mortgagee
to send any such notices and take any such other actions at any time without
further joinder or confirmation by Mortgagor or Agency, as the case may be.

Section 13.6 Future Advances. In accordance with Real Property Law Section 281,
except to the extent that Mortgagee elects otherwise in writing, this Mortgage
shall secure (subject to the limitations on the Secured Amount as set forth in
this Mortgage), in addition to any indebtedness or obligation secured by this
Mortgage as of the date hereof, any and all future obligations and future
advances that Mortgagee may make (within 20 years after the date of recording of
this Mortgage) under the Loan Documents, including protective advances
(collectively, the “Future Advances”). This Mortgage shall, except to the extent
that Mortgagee elects otherwise in writing, secure all Future Advances (without
need for the parties to execute or

 

31



--------------------------------------------------------------------------------

record any amendment, supplement or modification to this Mortgage) whether such
Future Advances are “optional” or “obligatory,” all to the same extent and with
the same priority of lien as if such Future Advances had been made on the date
hereof. Pursuant to New York Real Property Law §281, this Mortgage secured
indebtedness under a note, credit agreement or other financing agreement that
reflects the fact that the parties reasonably contemplate entering into a series
of advances, and that limits the aggregate amount at any time outstanding to the
maximum amount specified in this Mortgage.

Section 13.7 Assignment in Lieu of Repayment. If Mortgagor obtains mortgage
financing secured by the Mortgaged Property and the proceeds of such new
mortgage financing are applied to fulfill the Obligations in full, then in place
of delivering a discharge, satisfaction, or release of this Mortgage, Mortgagee
shall, at Mortgagor’s request given at least 10 days before the closing, deliver
to the new lender an assignment of this Mortgage, and an endorsement of the
applicable Note (accompanied by the original Note or a lost note affidavit in
reasonable and customary form), all in form reasonably satisfactory to
Mortgagee. Such assignment shall be in recordable form. Such assignment and
endorsement shall be made without recourse, representation, or warranty (except
any ordinary and customary assurances Mortgagee provides in any lost note
affidavit). Effective upon Mortgagee’s assignment of this Mortgage in accordance
with this paragraph, Mortgagee shall automatically be released from any
remaining obligations and liabilities under the Loan Documents. Mortgagor shall
pay all reasonable costs and expenses, including reasonable attorneys’ fees,
that Mortgagee incurs in preparing and delivering the foregoing documents (or,
at Mortgagee’s option, reviewing forms of such documents prepared by Mortgagor
or its counsel). Mortgagee shall have no obligation to provide any affidavit or
assurances as described in Real Property Law § 275.

ARTICLE XIV.

AGENCY LEASE PROVISIONS

Section 14.1 Agency Not Bound By Credit Agreement. Notwithstanding anything
contained herein to the contrary, the Agency shall not be bound by any terms,
provisions, obligations or conditions of the Credit Agreement or any other
documents or instruments executed by any of Borrower Parties, the Mortgagee, or
any Lender in connection with the Credit Agreement, as same may be amended,
modified or otherwise supplemented from time to time. The Agency’s sole duties
and obligations to Mortgagee are only contained in this Mortgage and the Agency
does not owe any other duties or obligations to any of Borrower Parties, the
Mortgagee, or any Lender except as described in this Mortgage.

Section 14.2 Limitation on Liability of Agency. The general credit of the Agency
is not obligated or available for the payment of this Mortgage. Mortgagee shall
not look to the Agency or any principal, member, director, officer or employee
of the Agency with respect to the indebtedness evidenced by this Mortgage or any
covenant, stipulation, promise, agreement or obligation contained herein. In
enforcing its rights and remedies under this Mortgage, Mortgagee shall look
solely to the Mortgaged Property, or any of the Borrower Parties, for the
payment of the indebtedness secured by this Mortgage and for the performance of
the provisions hereof. Mortgagee shall not seek a deficiency or other money
judgment against the Agency or any

 

32



--------------------------------------------------------------------------------

principal, member, director, officer or employee of the Agency and shall not
institute any separate action against the Agency by reason of any default that
may occur in the performance of any of the terms and conditions of this
Mortgage, the Credit Agreement or any other instruments executed or delivered in
connection herewith. This agreement on the part of Mortgagee shall not be
construed in any way so as to affect or impair the lien of this Mortgage of
Mortgagee’s right to foreclose hereunder as provided by law or construed in any
way so as to limit or restrict any of the rights or remedies of Mortgagee in any
foreclosure proceedings or other enforcement or payment of the indebtedness
secured hereby out of and from the security given therefor. All of the Agency’s
covenants, stipulations, promises, agreements and obligations are the Agency’s
and not of any member, director, officer, employee or agent (except Mortgagor)
of the Agency in his or her individual capacity, and no recourse shall be had
for the payment of the Obligations or for any claim based thereon or hereunder
against any member, director, officer, employee or agency (except Mortgagor) of
the Agency or any natural person executing this Mortgage on behalf of the
Agency. No covenant contained herein shall be deemed to constitute a debt of the
State of New York or the Town of Brookhaven and neither the State of New York
nor the Town of Brookhaven shall be liable on any covenant contained herein, nor
shall any obligations hereunder by payable out of any funds of the Agency.

Section 14.3 Authority. The Agency represents to Mortgagee that it has all
requisite power, authority and right to execute this Mortgage to subject its
interest in the Mortgaged Property to the lien of this Mortgage, and to
mortgage, give, grant, bargain, sell, alien, demise, release, deliver, pledge,
assign, transfer, convey and grant a security interest in its right, title and
interest in the Mortgaged Property pursuant to the terms hereof and to keep and
observe all of the terms of this Mortgage to be performed by the Agency
hereunder.

Section 14.4 Modifications to Credit Agreement Affecting the Agency Lease or
Agency. Mortgagor and Mortgagee agree that no amendment, modification or other
change to the Credit Agreement which affects the Agency Lease, or the rights or
obligations of the Agency hereunder shall be binding upon the Agency without the
express written consent of the Agency to such amendment, modification or change.

Section 14.5 Hold Harmless.

(a) Mortgagor agrees that the Agency, its directors, members, officers, agents
(except Mortgagor) and employees shall not be liable for and agrees to defend,
indemnify, release and hold the Agency, its directors, members, officers, agents
(except Mortgagor) and employees harmless from and against any and all
(i) liability for loss or damage to property or injury to or death of any and
all persons that may be occasioned by, directly or indirectly, any cause
whatsoever pertaining to the Mortgaged Property or arising by reason of or in
connection with the use thereof or under this Mortgage, or (ii) liability
arising from or expense incurred by the Agency’s acquisitions, construction,
equipping, installation, owning, leasing or encumbering (including this
Mortgage) of the Mortgaged Property, including, without limiting the generality
of the foregoing, all claims arising from the breach of Mortgagor of any of its
covenants contained herein, and all causes of action and reasonable attorneys’
fees (whether by reason of third party claims or by reason of the enforcement of
any provision of the Mortgage (including, without limitation, this
Section 14.5), and any other expenses incurred in defending any claims,

 

33



--------------------------------------------------------------------------------

suits or actions which may arise as a result of the foregoing, provided that any
such losses, damages, liabilities or expenses of the Agency are not incurred or
do not result from the gross negligence or intentional or willful wrongdoing of
the Agency or any of its directors, members, officers, agents (except Mortgagor)
or employees. The foregoing indemnities shall apply notwithstanding the fault or
negligence on the part of the Agency, or any of its members, directors,
officers, agents, or employees and irrespective of the breach of a statutory
obligation or the application of any rule of comparative or apportioned
liability. The foregoing indemnities are limited only to the extent of any
prohibitions imposed by law, and upon the application of such prohibition by the
final judgment or decision of a competent court of law, the remaining provisions
of these indemnities shall remain in full force and effect.

(b) Notwithstanding any other provisions of this Mortgage, the obligations of
Mortgagor pursuant to this Section 14.5 shall remain in full force and effect
after the termination of this Mortgage until the expiration of the period stated
in the applicable statute of limitations during which a claim, cause of action
or prosecution relating to the matters herein described may be brought and
payment in full or the satisfaction of such claim, cause of action or
prosecution relating to the matters herein described and the payment of all
reasonable expenses and charges incurred by the Agency, or its respective
members, directors, officers, agents (except Mortgagor) and the employees,
relating to the enforcement of the provisions herein specified.

(c) In the event of any claim against the Agency or its members, directors,
officers, agents (except Mortgagor) or employees by any employee or contractor
of Mortgagor or anyone directly or indirectly employed by any of them or anyone
for whose acts any of them may be liable, the obligations of Mortgagor hereunder
shall not be limited in any way by any limitation on the amount or type of
damages, compensation, disability benefits or other employee benefit acts.

Section 14.6 Agency Is Executing Mortgage at Mortgagor’s Direction. Mortgagor
directs the Agency to execute and deliver this Mortgage to Mortgagee.

Section 14.7 Casualty and Condemnation. So long as Mortgagor is not in default
of the Agency Lease, notwithstanding anything in the Agency Lease to the
contrary, all casualty and condemnation proceeds with respect to the
improvements located on the Mortgaged Property shall be applied and disbursed in
accordance with Section 7.1 hereof.

Section 14.8 Subordination. Each of Mortgagor and Agency covenant and agree that
the Agency Lease, the encumbrance of the Agency Lease and the rights of each of
Mortgagor and Agency thereunder are now and shall at all times continue to be
subordinate to the lien of this Mortgage.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Mortgagor has caused this Mortgage to be duly executed
and delivered under seal the day and year first above written.

 

QUANTRONIX CORPORATION, a Delaware corporation By:       Name:       Title:    

ACKNOWLEDGEMENT

STATE OF _________________

COUNTY OF _______________

Before me, the undersigned notary public, personally appeared the above named
____________________________, whose name is signed on the preceding document,
and such person acknowledged to me that he/she signed such document voluntarily,
for its stated purpose. The identity of such person was proved to me through
satisfactory evidence of identification, which was [    ] photographic
identification with signature issued by a federal or state governmental agency,
[    ] oath or affirmation of a credible witness, or [    ] personal knowledge
of the undersigned.

 

   Notary Public My Commission Expires:

 

35



--------------------------------------------------------------------------------

TOWN OF BROOKHAVEN INDUSTRIAL DEVELOPMENT AGENCY,

a New York public benefit corporation

By:       Name:   Title:

ACKNOWLEDGEMENT

STATE OF ______________________

COUNTY OF ____________________, ss:

On the                  day of                                     , in the year
2011, before me the undersigned, personally appeared
                                                              personally known
to me or proved to me on the basis of satisfactory evidence, to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that (he) (she) (they) executed the same in (his) (her)
(their) capacity(y)(ies), and that by (his) (her) (their) signature(s) on the
instrument, the individual(s) or the person upon behalf of which the
individual(s) acted, executed the instrument, and that such individual(s) made
such appearance before the undersigned in the
                                                              (add the city or
political subdivision and the state or country or other place the acknowledgment
was taken).

 

   Notary Public

 

36



--------------------------------------------------------------------------------

Schedule A

Legal Description

PARCEL I

All that certain plot, piece or parcel of land, situate, lying and being in the
Town of Brookhaven, County of Suffolk and State of New York, known and
designated as Lot 23 on a map entitled “Map of Stony Brook Technology Park,
Section 2”, filed in the Clerk of the County of Suffolk’s Office on August 12,
1987, as Map No. 8367.

PARCEL II

All that certain plot, piece or parcel of land, situate, lying and being in the
Town of Brookhaven, County of Suffolk and State of New York, shown and
designated as Lot 31 on a map entitled, “Map of Stony Brook Technology Park,
Section Two”, and filed in Suffolk County Clerk’s Office on August 12, 1987, as
Map No. 8367.



--------------------------------------------------------------------------------

Schedule B

Each of the liens and other encumbrances excepted as being prior to the Lien
hereof as set forth in Schedule B to the marked Pro Forma Policy issued by
Fidelity National Title Insurance Company, dated as of the date hereof and
delivered to Administrative Agent on the date hereof, bearing Fidelity National
Title Insurance Company reference number 11-7406-25406-SUFF relating to the real
property described in Schedule A attached hereto.



--------------------------------------------------------------------------------

Return Address

Brian J. King, Esq.

Choate, Hall & Stewart LLP

Two International Place

Boston, MA 02110

Document Title(s) (or transactions contained therein):

 

1. Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing

 

2.

 

3.

Reference Number(s) of Documents assigned or released:

(on page      of documents(s))

Grantor(s) (Last name first, then first name and initials):

 

1. Synrad, Inc.

 

2.

 

3. ¨ Additional names on page      of document.

Grantee(s) (Last name first, then first name and initials):

 

1. Fidelity National Title Insurance Company, Trustee

 

2. Bank of America, N.A., as Administrative Agent, Beneficiary

 

3. ¨ Additional names on page      of document.

Legal description (abbreviated: i.e. lot, block, plat or section, township,
range)

¨ Full legal is on page      of document.

Assessor’s Property Tax Parcel/Account Number



--------------------------------------------------------------------------------

 

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT AND FIXTURE FILING

BY

SYNRAD, INC.

(Trustor)

IN FAVOR OF

FIDELITY NATIONAL TITLE INSURANCE COMPANY

(Trustee)

and

BANK OF AMERICA, N.A.,

as Administrative Agent,

(Beneficiary)

 

 

Dated as of October             , 2011

Relating to Premises located at:

4600 Campus Place, Mukilteo, Snohomish County, Washington

 

 



--------------------------------------------------------------------------------

Article I. DEFINITIONS AND INTERPRETATION

     2   

Section 1.1

  Definitions      2   

Section 1.2

  Interpretation      6    Article II. GRANTS AND SECURED OBLIGATIONS      6   

Section 2.1

  Grant of Trust Property      6   

Section 2.2

  Assignment of Leases and Rents      7   

Section 2.3

  Obligations      7   

Section 2.4

  Future Advances      7   

Section 2.7

  No Release      8    Article III. REPRESENTATIONS AND WARRANTIES OF TRUSTOR   
  8   

Section 3.1

  Incorporation of Credit Agreement      8   

Section 3.2

  Warranty of Title      8   

Section 3.3

  Condition of Trust Property      9   

Section 3.4

  Charges      9    Article IV. CERTAIN COVENANTS OF TRUSTOR      9   

Section 4.1

  Payment and Performance      9   

Section 4.2

  Title      10   

Section 4.3

  Inspection      10   

Section 4.4

  Limitation on Liens; Transfer Restrictions      10   

Section 4.5

  Insurance      11    Article V. CONCERNING ASSIGNMENT OF LEASES AND RENTS     
11   

Section 5.1

  Present Assignment; License to the Trustor      11   

Section 5.2

  Collection of Rents by the Beneficiary      12   

Section 5.3

  Irrevocable Interest      12    Article VI. TAXES AND CERTAIN STATUTORY LIENS
     13   

Section 6.1

  Payment of Charges      13   

Section 6.2

  Stamp and Other Taxes      13   

Section 6.3

  Certain Tax Law Changes      13   

Section 6.4

  Proceeds of Tax Claim      13    Article VII. CASUALTY EVENTS AND RESTORATION
     13   

Section 7.1

  Casualty Event      13   

Section 7.2

  Condemnation      14   

Section 7.3

  Restoration      14    Article VIII. EVENTS OF DEFAULT AND REMEDIES      14   

Section 8.1

  Remedies in Case of an Event of Default      14   

Section 8.2

  Sale of Trust Property if Event of Default Occurs; Proceeds of Sale      15   

Section 8.3

  Additional Remedies in Case of an Event of Default      16   

Section 8.4

  Legal Proceedings After an Event of Default      17   

Section 8.5

  Remedies Not Exclusive      18   



--------------------------------------------------------------------------------

Article IX. SECURITY AGREEMENT AND FIXTURE FILING      18   

Section 9.1

  Security Agreement      18   

Section 9.2

  Fixture Filing      19    Article X. FURTHER ASSURANCES      19   

Section 10.1

  Recording Documentation To Assure Security      19   

Section 10.2

  Further Acts      20   

Section 10.3

  Additional Security      20    Article XI. MISCELLANEOUS      20   

Section 11.1

  Covenants To Run with the Land      20   

Section 11.2

  No Merger      21   

Section 11.3

  Concerning Beneficiary      21   

Section 11.4

  Beneficiary May Perform; Beneficiary Appointed Attorney-in-Fact      22   

Section 11.5

  Continuing Security Interest: Assignment      22   

Section 11.6

  Termination; Release      23   

Section 11.7

  Modification in Writing      23   

Section 11.8

  Notices      23   

Section 11.9

  GOVERNING LAW; SERVICE OF PROCESS; WAIVER OF JURY TRIAL      23   

Section 11.10

  Severability of Provisions      24   

Section 11.11

  Relationship      24   

Section 11.12

  No Credit for Payment of Taxes or Impositions      25   

Section 11.13

  No Claims Against the Beneficiary      25   

Section 11.14

  Beneficiary’s Right To Sever Indebtedness      25    Article XII. LEASES     
26   

Section 12.1

  Trustor’s Affirmative Covenants with Respect to Leases      26   

Section 12.2

  Trustor’s Negative Covenants with Respect to Leases      26    LOCAL LAW
PROVISIONS      27    Article XIII.      27   

 

SCHEDULE A

   Legal Description

SCHEDULE B

   Prior Liens



--------------------------------------------------------------------------------

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY

AGREEMENT AND FIXTURE FILING

THIS DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING (hereinafter, together with any and all amendments, supplements,
modifications or restatements of any kind, referred to as this “Deed of Trust”),
is made as of October         , 2011, by SYNRAD, INC., a Washington corporation,
having its principal place of business at 4600 Campus Place, Mukilteo,
Washington 98275 (“Trustor”), to FIDELITY NATIONAL TITLE INSURANCE COMPANY,
having its principal place of business at
                                                                         
(including any successor trustee at the time acting as such hereunder
“Trustee”), for the benefit of BANK OF AMERICA, N.A., a national banking
association, having its principal place of business at 101 S. Tryon Street,
Charlotte, NC 28255, as Administrative Agent (in such capacity, together with
its successors and assigns, “Beneficiary”), for itself and for each of the
Lenders (as hereinafter defined).

RECITALS:

A. Pursuant to that certain Credit Agreement of even date herewith (as amended,
restated, supplemented, or otherwise modified from time to time, the “Credit
Agreement” which term shall also include and refer to any increase in the amount
of indebtedness under the Credit Agreement and any refinancing or replacement of
the Credit Agreement) by and among GSI Group Corporation, a Michigan corporation
(the “Borrower”), GSI Group Inc., a company existing under the laws of the
Province of New Brunswick, Canada (“Holdings”), the Trustor, the other
guarantors party thereto as “Guarantors” (the Trustor, together with the other
Guarantors, the Borrower and Holdings, each, individually, a “Borrower Party”
and, collectively, the “Borrower Parties”), the lenders party thereto as
“Lenders” (such Lenders, together with their respective successors and assigns
in such capacity, each, individually, a “Lender” and, collectively, the
“Lenders”), and the Administrative Agent, the Lenders have agreed to make
certain financial accommodations available to Borrower from time to time
pursuant to the terms and conditions thereof.

B. The Trustor is a Guarantor under the Credit Agreement and has, pursuant to
Section 10.01 of the Credit Agreement, among other things, guaranteed the
obligations of the Borrower under the Credit Agreement and the other Loan
Documents.

C. The Trustor will receive substantial benefits from the execution, delivery
and performance of the Loan Documents and is, therefore, willing to enter into
this Deed of Trust.

D. It is a condition to the Lenders to enter into the Credit Agreement and the
other Loan Documents, and to induce the Secured Parties to make financial
accommodations to Borrower as provided for in the Credit Agreement and the other
Loan Documents, that the Trustor execute and deliver the applicable Loan
Documents, including this Deed of Trust.

E. This Deed of Trust is given by the Trustor in favor of the Beneficiary for
its benefit and the benefit of the other Secured Parties to secure the payment
and performance of all of the Obligations.



--------------------------------------------------------------------------------

AGREEMENT:

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Trustor. hereby covenants and agrees with the Beneficiary as
follows:

ARTICLE I.

DEFINITIONS AND INTERPRETATION

Section 1.1 Definitions. (a) Capitalized terms used but not otherwise defined
herein that are defined in the Credit Agreement shall have the meanings given to
them in the Credit Agreement, including the following:

“Affiliate”; “Administrative Agent”; “Commitment”; “Default Rate”; “Event of
Default”; “Governmental Authority”; “L/C Issuer”; “Letter of Credit”; “Lien”;
“Loan Documents”; “Loan”; “Net Cash Proceeds”; “Note”; “Obligations”; “Person”;
and “Secured Parties”.

(b) The following terms in this Deed of Trust shall have the following meanings:

“Allocated Indebtedness” shall have the meaning assigned to such term in
Section 11.14(i) hereof.

“Allocation Notice” shall have the meaning assigned to such term in
Section 11.14(i) hereof.

“Bankruptcy Code” shall have the meaning assigned to such term in
Section 5.1(ii) hereof.

“Beneficiary” shall have the meaning assigned to such term in the Preamble
hereof.

“Borrower” shall have the meaning assigned to such term in Recital A hereof.

“Borrower Party” shall have the meaning assigned to such term in Recital A
hereof.

“Casualty Event” shall mean any loss of title or any loss of or damage to or
destruction of, or any condemnation or other taking of the Trust Property
(including but not limited to any taking of all or any part of the Trust
Property in or by condemnation or other eminent domain proceedings pursuant to
any law, or by reason of the temporary requisition of the use or occupancy of
all or any part of the Trust Property by any Governmental Authority, civil or
military, or any settlement in lieu thereof).

“Charges” shall mean any and all real estate, property and other taxes,
assessments and special assessments, levies, fees, all water and sewer rents and
charges and all other

 

2



--------------------------------------------------------------------------------

governmental charges imposed upon or assessed against, and all claims
(including, without limitation, claims for landlords’, carriers’, mechanics’,
workmens’, repairmens’, laborers’, materialmens’, suppliers’ and warehousemens’
Liens and other claims arising by operation of law) judgments or demands
against, all or any portion of the Trust Property or other amounts of any nature
which, if unpaid, might result in or permit the creation of, a lien on the Trust
Property or which might result in foreclosure of all or any portion of the Trust
Property.

“Collateral” shall have the meaning assigned to such term in Section 11.14(i)
hereof.

“Contracts” shall mean, collectively, any and all right, title and interest of
the Trustor in and to any and all contracts and other general intangibles
relating to the Trust Property and all reserves, deferred payments, deposits,
refunds and claims of every kind, nature or character relating thereto.

“Credit Agreement” shall have the meaning assigned to such term in Recital A
hereof.

“Deed of Trust” shall have the meaning assigned to such term in Preamble hereof.

“Fixtures” shall mean all machinery, apparatus, equipment, fittings, fixtures,
improvements and articles of personal property of every kind, description and
nature whatsoever now or hereafter attached or affixed to the Real Property or
any other Improvement used in connection with the use and enjoyment of the Real
Property or any other Improvement or the maintenance or preservation thereof,
which by the nature of their location thereon or attachment thereto are real
property or fixtures under the UCC or any other applicable law including,
without limitation, all HVAC equipment, boilers, electronic data processing,
telecommunications or computer equipment, refrigeration, electronic monitoring,
power, waste removal, elevators, maintenance or other systems or equipment,
utility systems, fire sprinkler and security systems, drainage facilities,
lighting facilities, all water, sanitary and storm sewer, drainage, electricity,
steam, gas, telephone and other utility equipment and facilities, pipes,
fittings and other items of every kind and description now or hereafter attached
to or located on the Real Property.

“Holdings” shall have the meaning assigned to such term in Recital A hereof.

“Improvements” shall mean all buildings, structures and other improvements of
every kind or description and any and all alterations now or hereafter located,
attached or erected on the Real Property, including, without limitation, (i) all
Fixtures, (ii) all attachments, railroad tracks, foundations, sidewalks, drives,
roads, curbs, streets, ways, alleys, passages, passageways, sewer rights,
parking areas, driveways, fences and walls and (iii) all materials now or
hereafter located on the Real Property intended for the construction,
reconstruction, repair, replacement, alteration, addition or improvement of or
to such buildings, Fixtures, structures and improvements, all of which materials
shall be deemed to be part of the Improvements immediately upon delivery thereof
on the Real Property and to be part of the Improvements immediately upon their
incorporation therein.

 

3



--------------------------------------------------------------------------------

“Insurance Policies” means the insurance policies and coverages required to be
maintained by the Trustor with respect to the Trust Property pursuant to the
Credit Agreement.

“Landlord” shall mean any landlord, lessor, franchisor, licensor or grantor, as
applicable.

“Leases” shall mean, collectively, any and all interests of the Trustor, as
Landlord, in all leases and subleases of space, tenancies, franchise agreements,
licenses, occupancy or concession agreements now existing or hereafter entered
into, whether or not of record, relating in any manner to the Premises and any
and all amendments, modifications, supplements, replacements, extensions and
renewals of any thereof, whether now in effect or hereafter coming into effect.

“Permit” shall mean any and all permits, certificates, approvals,
authorizations, consents, licenses, variances, franchises or other instruments,
however characterized, of any Governmental Authority (or any person acting on
behalf of a Governmental Authority) now or hereafter acquired or held, together
with all amendments, modifications, extensions, renewals and replacements of any
thereof issued or in any way furnished in connection with the Trust Property
including, without limitation, building permits, certificates of occupancy,
environmental certificates, industrial permits or licenses and certificates of
operation.

“Permitted Liens” shall mean, collectively, Liens permitted under the terms of
Section 7.01 of the Credit Agreement.

“Premises” shall mean, collectively, the Real Property and the Improvements.

“Prior Liens” shall mean, collectively, the Liens identified in Schedule B
annexed to this Deed of Trust.

“Proceeds” shall mean, collectively, any and all cash proceeds and noncash
proceeds and shall include all (i) proceeds of the conversion, voluntary or
involuntary, of any of the Trust Property or any portion thereof into cash or
liquidated claims, (ii) proceeds of any insurance, indemnity, warranty, guaranty
or claim payable to the Beneficiary or to the Trustor from time to time with
respect to any of the Trust Property, (iii) payments (in any form whatsoever)
made or due and payable to the Trustor from time to time in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of all or any
portion of the Trust Property by any Governmental Authority (or any person
acting on behalf of a Governmental Authority), (iv) products of the Trust
Property and (v) other amounts from time to time paid or payable under or in
connection with any of the Trust Property including, without limitation, refunds
of real estate taxes and assessments, including interest thereon.

“Property Material Adverse Effect” shall mean, as of any date of determination
and whether individually or in the aggregate, any event, circumstance,
occurrence or condition which has caused or resulted in (or would reasonably be
expected to cause or result in) a material adverse effect on (a) the business or
operations of the Trustor as presently conducted at the Trust

 

4



--------------------------------------------------------------------------------

Property; (b) the value or utility of the Trust Property; or (c) the legality,
priority or enforceability of the Lien created by this Deed of Trust or the
rights and remedies of the Beneficiary hereunder.

“Prudent Operator” shall mean a prudent operator of property similar in use and
configuration to the Premises and located in the locality where the Premises are
located.

“Real Property” shall mean the land described in Schedule A annexed to this Deed
of Trust, together with all of the Trustor’s reversionary rights in and to any
and all easements, rights-of-way, strips and gores of land, waters, water
courses, water rights, mineral, gas and oil rights and all power, air, light and
other rights, estates, titles, interests, privileges, liberties, servitudes,
licenses, tenements, hereditaments and appurtenances whatsoever, in any way
belonging, relating or appertaining thereto, or any part thereof, or which
hereafter shall in any way belong, relate or be appurtenant thereto and together
with any greater or additional estate therein as may be acquired by the Trustor.

“Records” shall mean, collectively, any and all right, title and interest of the
Trustor in and to any and all drawings, plans, specifications, file materials,
operating and maintenance records, catalogues, tenant lists, correspondence,
advertising materials, operating manuals, warranties, guarantees, appraisals,
studies and data relating to the Trust Property or the construction of any
alteration relating to the Premises or the maintenance of any Permit.

“Rents” shall mean, collectively, any and all rents, additional rents,
royalties, cash, guaranties, letters of credit, bonds, sureties or securities
deposited under any Lease to secure performance of the Tenant’s obligations
thereunder, revenues, earnings, profits and income, advance rental payments,
payments incident to assignment, sublease or surrender of a Lease, claims for
forfeited deposits and claims for damages, now due or hereafter to become due,
with respect to any Lease, any indemnification against, or reimbursement for,
sums paid and costs and expenses incurred by the Trustor under any Lease or
otherwise, and any award in the event of the bankruptcy of any Tenant under or
guarantor of a Lease.

“Requirements of Law” shall mean, collectively, any and all requirements of any
Governmental Authority including, without limitation, any and all orders,
decrees, determinations, laws, treaties, ordinances, rules, regulations or
similar statutes or case law.

“Tenant” shall mean any tenant, lessee, sublessee, franchisee, licensee, grantee
or obligee, as applicable.

“Trust Property” shall have the meaning assigned to such term in Section 2.1
hereof.

“Trustor” shall have the meaning assigned to such term in the Preamble hereof.
Trustor is the “Grantor” under this Deed of Trust as the term “Grantor” is
defined in RCW 61.24.005(6).

“Trustor’s Interest” shall have the meaning assigned to such term in Section 2.2
hereof.

 

5



--------------------------------------------------------------------------------

“UCC” shall mean the Uniform Commercial Code as in effect on the date hereof in
the state in which the Premises are located; provided, however, that if the
creation, perfection or enforcement of any security interest herein granted is
governed by the laws of any other state as to the matter in question, “UCC”
shall mean the Uniform Commercial Code in effect in such state.

Section 1.2 Interpretation. The rules of construction set forth in Section 1.4
of the Credit Agreement shall be applicable to this Deed of Trust mutatis
mutandis.

ARTICLE II.

GRANTS AND SECURED OBLIGATIONS

Section 2.1 Grant of Trust Property. The Trustor hereby grants, mortgages,
bargains, sells, assigns, transfers and conveys to the Trustee all of the
Trustor’s estate, right, title and interest in, to and under the following
property, whether now owned or held or hereafter acquired from time to time
(collectively, the “Trust Property”):

(i) Real Property;

(ii) Improvements;

(iii) Leases;

(iv) Rents;

(v) Permits;

(vi) Contracts;

(vii) Records; and

(viii) Proceeds.

Notwithstanding the foregoing provisions of this Section 2.1, the Trust Property
shall not include a grant of any of the Trustor’s right, title or interest in
any Contract or Permit (x) that validly prohibits the creation by the Trustor of
a security interest therein, (y) that requires the consent of a third-party
thereto for the creation by the Trustor of a security interest therein, and such
third-party has, after the Trustor’s commercially reasonable best efforts to
obtain consent, refused to provide consent for the creation by the Trustor of a
security interest therein and (z) to the extent, but only to the extent that,
any Requirement of Law applicable thereto prohibits the creation of a security
interest therein; provided, however, that the right to receive any payment of
money or any other right referred to in Sections 9-406(d), 9-407(a) or 9-408(a)
of the UCC to the extent that such Sections are effective to limit the
prohibitions described in clauses (x) and (y) of this Section 2.1 shall
constitute Trust Property hereunder and; provided, further, that at such time as

 

6



--------------------------------------------------------------------------------

any Contract or Permit described in clauses (x) and (y) of this Section 2.1 is
no longer subject to such prohibition, such applicable Contract or Permit shall
(without any act or delivery by any person) constitute Trust Property hereunder;

TO HAVE AND TO HOLD the Trust Property, together with all estate, right, title
and interest of the Trustor and anyone claiming by, through or under the Trustor
in and to the Trust Property and all rights and appurtenances relating thereto,
unto the Trustee, its successors and assigns, for the purpose of securing the
payment and performance in full of all the Obligations.

Section 2.2 Assignment of Leases and Rents. As additional security for the
payment and performance in full of the Obligations and subject to the provisions
of Article V hereof, the Trustor absolutely, presently, unconditionally and
irrevocably assigns, transfers and sets over to the Beneficiary, and grants to
the Beneficiary a security interest in, all of the Trustor’s estate, right,
title, interest, claim and demand, as Landlord, under any and all of the Leases
including, without limitation, the following (such assigned rights, the
“Trustor’s Interest”):

(i) the immediate and continuing right to receive and collect Rents payable by
the Tenants pursuant to the Leases;

(ii) all claims, rights, powers, privileges and remedies of the Trustor, whether
provided for in the Leases or arising by statute or at law or in equity or
otherwise, consequent on any failure on the part of the Tenants to perform or
comply with any term of the Leases;

(iii) all rights to take all actions upon the happening of a default under the
Leases as shall be permitted by the Leases or by law including, without
limitation, the commencement, conduct and consummation of proceedings at law or
in equity; and

(iv) the full power and authority, in the name of the Trustor or otherwise, to
enforce, collect, receive and receipt for any and all of the foregoing and to
take all other actions whatsoever which the Trustor, as Landlord, is or may be
entitled to take under the Leases.

Section 2.3 Obligations. This Deed of Trust secures, and the Trust Property is
collateral security for, the payment and performance in full when due of the
Obligations.

Section 2.4 Future Advances. This Deed of Trust shall secure all Obligations
including, without limitation, future advances whenever hereafter made with
respect to or under the Credit Agreement or the other Loan Documents and shall
secure not only Obligations with respect to presently existing indebtedness
under the Credit Agreement or the other Loan Documents, but also any and all
other indebtedness which may hereafter be owing by the Trustor to the Secured
Parties under the Credit Agreement or the other Loan Documents, however
incurred, whether interest, discount or otherwise, and whether the same shall be
deferred, accrued or capitalized, including future advances and re-advances,
pursuant to the Credit Agreement or the other Loan Documents, whether such
advances are obligatory or to be made at the option of the Secured Parties, or
otherwise, and any extensions, refinancings, modifications

 

7



--------------------------------------------------------------------------------

or renewals of all such Obligations whether or not Trustor executes any
extension agreement or renewal instrument and, in each case, to the same extent
as if such future advances were made on the date of the execution of this Deed
of Trust.

Section 2.5 No Release. Nothing set forth in this Deed of Trust shall relieve
the Trustor from the performance of any term, covenant, condition or agreement
on the Trustor’s part to be performed or observed under or in respect of any of
the Trust Property or from any liability to any person under or in respect of
any of the Trust Property or shall impose any obligation on the Beneficiary or
any other Secured Party to perform or observe any such term, covenant, condition
or agreement on the Trustor’s part to be so performed or observed or shall
impose any liability on the Beneficiary or any other Secured Party for any act
or omission on the part of the Trustor relating thereto or for any breach of any
representation or warranty on the part of the Trustor contained in this Deed of
Trust or any other Loan Document, or under or in respect of the Trust Property
or made in connection herewith or therewith. The obligations of the Trustor
contained in this Section 2.7 shall survive the termination hereof and the
discharge of the Trustor’s other obligations under this Deed of Trust and the
other Loan Documents.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF TRUSTOR

Section 3.1 Incorporation of Credit Agreement. The Trustor represents, warrants,
covenants and agrees that each of the representations, warranties, covenants and
other agreements of the Trustor (as a Borrower Party) under and as contained in
the Credit Agreement are hereby incorporated herein in their entirety by this
reference.

Section 3.2 Warranty of Title. The Trustor represents and warrants that:

(i) it has good title to the interest it purports to own or hold in and to all
rights and appurtenances to or that constitute a portion of the Trust Property;

(ii) it has good and insurable fee simple title to the Premises and the
Landlord’s interest and estate under or in respect of the Leases and good title
to the interest it purports to own or hold in and to each of the Permits, the
Contracts and the Records, in each case subject to no Liens, except for (x) as
of the date hereof, Liens in favor of the Beneficiary pursuant to the Loan
Documents and (y) Permitted Liens; and

(iii) upon recordation in the official records in the county (or other
applicable jurisdiction) in which the Premises are located, this Deed of Trust
will create and constitute a valid and enforceable first priority Lien on the
Trust Property in favor of Trustee for the benefit of Beneficiary, as the
Administrative Agent, on behalf of the Secured Parties, and, to the extent any
of the Trust Property shall consist of Fixtures, a first priority security
interest in the Fixtures, and, to the extent any of the Trust Property
constitutes personal property, a first priority Lien and

 

8



--------------------------------------------------------------------------------

security interest therein in favor of Beneficiary, which first priority Lien and
first priority security interest are, in each case, as of the date hereof,
subject only to Permitted Liens.

Section 3.3 Condition of Trust Property. The Trustor represents and warrants
that:

(i) the Premises and the present and contemplated use and occupancy thereof
comply with all applicable zoning ordinances, building codes, land use and
subdivision laws, setback or other development and use requirements of
Governmental Authorities and with all private restrictions and agreements
affecting the Trust Property whether or not recorded, except where the failure
so to comply could not result in a Property Material Adverse Effect;

(ii) as of the date hereof, Trustor has neither received any written notice of
nor has any actual knowledge of any disputes regarding boundary lines, location,
encroachments or possession of any portions of the Trust Property and has no
actual knowledge of any state of facts that may exist which could give rise to
any such claims;

(iii) no portion of the Premises is located in an area identified by the Federal
Emergency Management Agency or any successor thereto as an area having special
flood hazards pursuant to the Flood Insurance Acts promulgated by the Federal
Emergency Management Agency or any successor thereto or, if any portion of the
Premises is located within such area as evidenced by the Federal Emergency
Management Agency Standard Flood Hazard Determination provided to the
Beneficiary by the Trustor pursuant to Section 4.01(a) of the Credit Agreement,
the Trustor has flood insurance in an amount, with endorsements and by an
insurer acceptable to the Beneficiary;

(iv) the Premises are assessed for real estate tax purposes as one or more
wholly independent tax lot or lots, separate from any adjoining land or
improvements not constituting a portion of such lot or lots, and no other land
or improvement is assessed and taxed together with the Premises or any portion
thereof; and

(v) there are no options or rights of first refusal to purchase or acquire all
or any portion of the Trust Property.

Section 3.4 Charges. The Trustor represents and warrants that all Charges
imposed upon or assessed against the Trust Property have been paid and
discharged except to the extent such Charges constitute, as of the date hereof,
a Prior Lien or hereafter, a Permitted Lien.

ARTICLE IV.

CERTAIN COVENANTS OF TRUSTOR

Section 4.1 Payment and Performance. The Trustor shall pay and perform the
Obligations in full as and when the same shall become due under the Loan
Documents and when they are required to be performed thereunder.

 

9



--------------------------------------------------------------------------------

Section 4.2 Title. The Trustor shall

(i) (A) keep in effect all rights and appurtenances to or that constitute a part
of the Trust Property except where the failure to keep in effect the same could
not result in a Property Material Adverse Effect and (B) protect, preserve and
defend its interest in the Trust Property and title thereto;

(ii) (A) comply with each of the terms, conditions and provisions of any
obligation of the Trustor which is secured by the Trust Property or the
noncompliance with which may result in the imposition of a Lien on the Trust
Property subject to Permitted Liens, (B) forever warrant and defend to the
Beneficiary the Lien and security interests created and evidenced hereby and the
validity and priority hereof in any action or proceeding against the claims of
any and all persons whomsoever affecting or purporting to affect the Trust
Property or any of the rights of the Beneficiary hereunder and (C) maintain this
Deed of Trust as a valid and enforceable first priority Lien on the Trust
Property and, to the extent any of the Trust Property shall consist of Fixtures,
a first priority security interest in the Trust Property, which first priority
Lien and security interest shall be subject only to Permitted Liens and all
Prior Liens; and

(iii) immediately upon obtaining knowledge of the pendency of any proceedings
for the eviction of the Trustor from the Trust Property or any part thereof by
paramount title or otherwise questioning the Trustor’s right, title and interest
in, to and under the Trust Property as warranted in this Deed of Trust, or of
any condition that could give rise to any such proceedings, notify the
Beneficiary thereof. The Beneficiary may participate in such proceedings and the
Trustor will deliver or cause to be delivered to the Beneficiary all instruments
requested by the Beneficiary to permit such participation. In any such
proceedings, the Beneficiary may be represented by counsel satisfactory to the
Beneficiary at the reasonable expense of the Trustor. If, upon the resolution of
such proceedings, the Trustor shall suffer a loss of the Trust Property or any
part thereof or interest therein and title insurance proceeds shall be payable
in connection therewith, such proceeds are hereby assigned to and shall be paid
to the Beneficiary to be applied to the payment of the Obligations or otherwise
in accordance with the provisions of the Credit Agreement.

(iv) Zoning. The Trustor shall not initiate, join in or consent to any change in
the zoning or any other permitted use classification of the Premises without the
prior written consent of the Beneficiary.

Section 4.3 Inspection. The Trustor shall permit the Beneficiary, and its
agents, representative and employees, upon reasonable prior notice to the
Trustor, to inspect the Trust Property and all books and records located thereon
provided, that such inspections shall not materially interfere with the use and
operation of the Trust Property.

Section 4.4 Limitation on Liens; Transfer Restrictions.

 

10



--------------------------------------------------------------------------------

(i) Except for the Permitted Liens and the Lien of this Deed of Trust, the
Trustor may not, without the prior written consent of the Beneficiary, permit to
exist or grant any Lien on all or any part of the Trust Property or suffer or
allow any of the foregoing to occur by operation of law or otherwise.

(ii) Except to the extent permitted by the Credit Agreement, the Trustor may
not, without the prior written consent of the Beneficiary, sell, convey, assign,
lease or otherwise transfer all or any part of the Trust Property.

Section 4.5 Insurance. The Trustor shall keep the Trust Property insured against
fire and such other casualties and contingencies as the Beneficiary may from
time to time require, to deposit, at the request of the Beneficiary, all
insurance policies or memoranda thereof with the Beneficiary forthwith after the
binding of such insurance and to deliver to the Beneficiary new policies or
memoranda for any insurance about to expire at least ten (10) days before such
expiration, all such insurance to be first payable in case of loss to the
Beneficiary and to be written by such companies, on such terms, in such form and
for such periods and amounts as the Beneficiary shall from time to time approve,
and the Trustor hereby grants the Beneficiary if an Event of Default occurs
hereunder full power and authority as attorney irrevocable of the Trustor to
cancel or transfer such insurance and to retain any premiums or proceeds
therefrom and to apply the same to the indebtedness secured hereby.

ARTICLE V.

CONCERNING ASSIGNMENT OF LEASES AND RENTS

Section 5.1 Present Assignment; License to the Trustor.

(i) Section 2.2 of this Deed of Trust constitutes a present, absolute,
effective, irrevocable and complete assignment by the Trustor to the Beneficiary
of the Leases and Rents and the right, subject to applicable law, to collect all
sums payable to the Trustor thereunder and apply the same as Beneficiary may, in
its sole discretion, determine to be appropriate to protect the security
afforded by this Deed of Trust (including the payment of reasonable costs and
expenses in connection with the maintenance, operation, improvement, insurance,
taxes and upkeep of the Trust Property), which is not conditioned upon
Beneficiary being in possession of the Premises. This assignment is an absolute
assignment and not an assignment for additional security only. The Beneficiary
hereby grants to the Trustor, however, a license to collect and apply the Rents
and to enforce the obligations of Tenants under the Leases. Immediately upon the
occurrence of and during the continuance of any Event of Default, whether or not
legal proceedings have commenced and without regard to waste, adequacy of
security for the Obligations or solvency of the Trustor, the license granted in
the immediately preceding sentence shall automatically cease and terminate
without any notice by Beneficiary (such notice being hereby expressly waived by
the Trustor to the extent permitted by applicable law), or any action or
proceeding or the intervention of a receiver appointed by a court.

 

11



--------------------------------------------------------------------------------

(ii) The Trustor acknowledges that the Beneficiary has taken all reasonable
actions necessary to obtain, and that upon recordation of this Deed of Trust,
the Beneficiary shall have, to the extent permitted under applicable law, a
valid and fully perfected, first priority, present assignment of the Rents
arising out of the Leases and all security for such Leases subject to the
Permitted Liens and in the case of security deposits, rights of depositors and
requirements of law. The Trustor acknowledges and agrees, to the extent
permitted by law, that upon recordation of this Deed of Trust, the Beneficiary’s
interest in the Rents shall be deemed to be fully perfected, “choate” and
enforced as to the Trustor and all third parties, including, without limitation,
any subsequently appointed trustee in any case under Title 11 of the United
States Code (the “Bankruptcy Code”), without the necessity of commencing a
foreclosure action with respect to this Deed of Trust, making formal demand for
the Rents, obtaining the appointment of a receiver or taking any other
affirmative action.

(iii) Without limitation of the absolute nature of the assignment of the Rents
hereunder, the Trustor and the Beneficiary agree that (a) this Deed of Trust
shall constitute a “security agreement” for purposes of Section 552(b) of the
Bankruptcy Code, (b) the security interest created by this Deed of Trust extends
to property of the Trustor acquired before the commencement of a case in
bankruptcy and to all amounts paid as Rents, and (c) such security interest
shall extend to all rents acquired by the estate after the commencement of any
case in bankruptcy.

Section 5.2 Collection of Rents by the Beneficiary.

(i) Any Rents receivable by the Beneficiary hereunder, after payment of all
reasonable and proper costs and expenses as the Beneficiary may, in its sole
discretion, determine to be appropriate (including the payment of reasonable
costs and expenses in connection with the maintenance, operation, improvement,
insurance, taxes and upkeep of the Trust Property), shall be applied in
accordance with the provisions of Section 8.2(ii) of this Deed of Trust. The
Beneficiary shall be accountable to the Trustor only for Rents actually received
by the Beneficiary. The collection of such Rents and the application thereof
shall not cure or waive any Event of Default or waive, modify or affect notice
of Event of Default or invalidate any act done pursuant to such notice.

(ii) The Trustor hereby irrevocably authorizes and directs Tenant under each
Lease to rely upon and comply with any and all notices or demands from the
Beneficiary for payment of Rents to the Beneficiary and the Trustor shall have
no claim against Tenant for Rents paid by Tenant to the Beneficiary pursuant to
such notice or demand.

Section 5.3 Irrevocable Interest. All rights, powers and privileges of the
Beneficiary herein set forth are coupled with an interest and are irrevocable,
subject to the terms and conditions hereof, and the Trustor shall not take any
action under the Leases or otherwise which is inconsistent with this Deed of
Trust or any of the terms hereof and any such action inconsistent herewith or
therewith shall be void.

 

12



--------------------------------------------------------------------------------

ARTICLE VI.

TAXES AND CERTAIN STATUTORY LIENS

Section 6.1 Payment of Charges. Unless and to the extent contested by the
Trustor in accordance with the provisions of the Credit Agreement, the Trustor
shall pay and discharge, or cause to be paid and discharged, from time to time
prior to the same becoming delinquent, all Charges. The Trustor shall, upon the
Beneficiary’s request, deliver to the Beneficiary receipts evidencing the
payment of all such Charges.

Section 6.2 Stamp and Other Taxes. The Trustor shall pay any documentary stamp
taxes, with interest and fines and penalties, and any mortgage recording taxes,
with interest and fines and penalties, that may hereafter be levied, imposed or
assessed under or upon or by reason hereof or the Obligations or any instrument
or transaction affecting or relating to either thereof and in default thereof
the Beneficiary may advance the same and the amount so advanced shall be payable
by the Trustor to the Beneficiary in accordance with the provisions of
Section 3.01(c) of the Credit Agreement.

Section 6.3 Certain Tax Law Changes. In the event of the passage after the date
hereof of any law deducting from the value of real property, for the purpose of
taxation, amounts in respect of any Lien thereon or changing in any way the laws
for the taxation of mortgages or debts secured by mortgages for state or local
purposes or the manner of the collection of any taxes, and imposing any taxes,
either directly or indirectly, on this Deed of Trust or any other Loan Document,
the Trustor shall promptly pay to the Beneficiary such amount or amounts as may
be necessary from time to time to pay any such taxes, assessments or other
charges resulting therefrom; provided, that if any such payment or reimbursement
shall be unlawful or taxable to Beneficiary, or would constitute usury or render
the indebtedness wholly or partially usurious under applicable law, the Trustor
shall pay or reimburse Beneficiary for payment of the lawful and non-usurious
portion thereof.

Section 6.4 Proceeds of Tax Claim. In the event that the proceeds of any tax
claim are paid after the Beneficiary has exercised its right to foreclose the
Lien hereof, such proceeds shall be paid to the Beneficiary to satisfy any
deficiency remaining after such foreclosure. The Beneficiary shall retain its
interest in the proceeds of any tax claim during any redemption period. The
amount of any such proceeds in excess of any deficiency claim of the Beneficiary
shall in a reasonably prompt manner be released to the Trustor.

ARTICLE VII.

CASUALTY EVENTS AND RESTORATION

Section 7.1 Casualty Event. If there shall occur any Casualty Event (or, in the
case of any condemnation, taking or other proceeding in the nature thereof, upon
the occurrence thereof or notice of the commencement of any proceedings
therefor), the Trustor shall promptly send to

 

13



--------------------------------------------------------------------------------

the Beneficiary a written notice setting forth the nature and extent thereof.
The proceeds payable in respect of any such Casualty Event shall be paid in
accordance with the provisions of the Credit Agreement.

Section 7.2 Condemnation. In the case of any taking, condemnation or other
proceeding in the nature thereof, the Beneficiary may, at its option,
participate in any proceedings or negotiations which might result in any taking
or condemnation and the Trustor shall deliver or cause to be delivered to the
Beneficiary all instruments reasonably requested by it to permit such
participation. The Beneficiary may be represented by counsel satisfactory to it
at the reasonable expense of the Trustor in connection with any such
participation. The Trustor shall pay all reasonable fees, costs and expenses
incurred by the Beneficiary in connection therewith and in seeking and obtaining
any award or payment on account thereof. The Trustor shall take all steps
necessary to notify the condemning authority of such participation.

Section 7.3 Restoration. In the event the Trustor is permitted or required to
perform any restoration in accordance with the provisions of the Credit
Agreement, the Trustor shall complete such restoration in accordance with the
provisions thereof.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

Section 8.1 Remedies in Case of an Event of Default. If any Event of Default
shall have occurred and be continuing, the Beneficiary may at its option, in
addition to any other action permitted under this Deed of Trust or the Credit
Agreement or by law, statute or in equity, take one or more of the following
actions to the greatest extent permitted by local law:

(i) personally, or by its agents or attorneys, (A) enter into and upon and take
possession of all or any part of the Premises together with the books, records
and accounts of the Trustor relating thereto and, exclude the Trustor, its
agents and servants wholly therefrom, (B) use, operate, manage and control the
Premises and conduct the business thereof, (C) maintain and restore the
Premises, (D) make all necessary or proper repairs, renewals and replacements
and such useful alterations thereto and thereon as the Beneficiary may deem
advisable, (E) manage, lease and operate the Premises and carry on the business
thereof and exercise all rights and powers of the Trustor with respect thereto
either in the name of the Trustor or otherwise or (F) collect and receive all
Rents. The Beneficiary shall be under no liability for or by reason of any such
taking of possession, entry, removal or holding, operation or management except
that any amounts so received by the Beneficiary shall be applied in accordance
with the provisions of Section 8.03 of the Credit Agreement.

(ii) with or without entry, personally or by Trustee or its agents or attorneys,
to the extent permitted by applicable law, (A) sell the Trust Property and all
estate, right, title and interest, claim and demand therein at one or more sales
in one or more parcels, in accordance with the provisions of Section 8.2 below
or (B) institute and prosecute proceedings for the

 

14



--------------------------------------------------------------------------------

complete or partial foreclosure of the Lien and security interests created and
evidenced hereby; or

(iii) take such steps to protect and enforce its rights whether by action, suit
or proceeding at law or in equity for the specific performance of any covenant,
condition or agreement in the Credit Agreement and the other Loan Documents, or
in aid of the execution of any power granted in this Deed of Trust, or for any
foreclosure hereunder, or for the enforcement of any other appropriate legal or
equitable remedy or otherwise as the Beneficiary shall elect.

Section 8.2 Sale of Trust Property if Event of Default Occurs; Proceeds of Sale.

(i) If any Event of Default shall have occurred and be continuing, the
Beneficiary may institute an action to foreclose this Deed of Trust as a
mortgage or take such other action as may be permitted and available to the
Beneficiary at law or in equity for the enforcement of the Credit Agreement and
realization on the Trust Property and proceeds thereof through the Trustee’s
exercise of the power of sale granted hereunder or by final judgment and
execution thereof for the Obligations, and in furtherance thereof the Trust
Property may be sold at one or more sales, as an entirety or in parcels, at such
time and place, upon such terms and after such notice thereof as, in each case,
may be required or permitted by law or statute or in equity. At such a sale a
conveyance of the Trust Property in fee simple and an assignment or conveyance
of all the Trustor’s Interest in the Leases and the Trust Property may be
executed and delivered, as provided by law, each of which conveyances and
assignments shall contain such recitals as to the Event of Default upon which
the execution of the power of sale herein granted depends and such other matters
as may be required by law, and the Trustor hereby constitutes and appoints the
Beneficiary, the Trustee or such other person as may be authorized by law to
conduct a sale and deliver a deed to the Trust Property the true and lawful
attorney in fact of the Trustor to make any such recitals, sale, assignment and
conveyance, and all of the acts of the Beneficiary, Trustee or such other person
as such attorney in fact are hereby ratified and confirmed. The Trustor agrees
that such recitals shall be binding and conclusive upon the Trustor and that any
assignment or conveyance so made shall, to the extent permitted by law, divest
the Trustor of all right, title, interest, equity and right of redemption,
including any statutory redemption, in and to the Trust Property. The power and
agency hereby granted are coupled with an interest and are irrevocable by death
or dissolution, or otherwise, and are in addition to any and all other remedies
which the Beneficiary may have hereunder, at law or in equity. So long as the
Obligations, or any part thereof, remain unpaid, the Trustor agrees that
possession of the Trust Property by the Trustor, or any person claiming under
the Trustor, shall be as tenant, and, in case of a sale under power or upon
foreclosure as provided in this Deed of Trust, the Trustor and any person in
possession under the Trustor, as to whose interest such sale was not made
subject, shall, at the option of the purchaser at such sale, then become and be
tenants holding over, and shall deliver possession to such purchaser as provided
by applicable law, or be summarily dispossessed in accordance with the laws
applicable to tenants holding over. In case of any sale under this Deed of Trust
by virtue of the exercise of the powers herein granted, or pursuant to any order
in any judicial proceeding or otherwise, the Trust Property may be sold as an
entirety or in separate parcels in such manner or order as the Beneficiary in
its sole discretion may elect.

 

15



--------------------------------------------------------------------------------

One or more exercises of powers herein granted shall not extinguish or exhaust
such powers, until the entire Trust Property is sold or all amounts secured
hereby are paid in full.

(ii) The proceeds of any sale made under or by virtue of this Article VIII,
together with any other sums which then may be held by the Beneficiary under
this Deed of Trust, whether under the provisions of this Article VIII or
otherwise, shall be applied in accordance with the provisions of Section 8.03 of
the Credit Agreement and applicable law.

(iii) The Beneficiary (on behalf of any Secured Party or on its own behalf) or
any Lender or any of their respective Affiliates may bid for and acquire the
Trust Property or any part thereof at any sale made under or by virtue of this
Article VIII and, in lieu of paying cash therefor, may make settlement for the
purchase price by crediting against the purchase price the unpaid amounts
(whether or not then due) owing to the Beneficiary, or such Lender in respect of
the Obligations, after deducting from the sales price the expense of the sale
and the reasonable costs of the action or proceedings and any other sums that
the Beneficiary or such Lender is authorized to deduct under this Deed of Trust.

(iv) Any sale to be made under or by virtue hereof may be adjourned by
announcement at the time and place appointed for such sale or for such adjourned
sale or sales or as otherwise provided by applicable law, and, without further
notice or publication, such sale may be made at the time and place to which the
same shall be so adjourned.

(v) If the Premises is comprised of more than one parcel of land, the
Beneficiary may, to the extent permitted by applicable law, take any of the
actions authorized by this Section 8.2 in respect of any or a number of
individual parcels.

Section 8.3 Additional Remedies in Case of an Event of Default.

(i) The Beneficiary shall be entitled to recover judgment as aforesaid either
before, after or during the pendency of any proceedings for the enforcement of
the provisions hereof and, to the extent permitted by applicable law, the right
of the Beneficiary to recover such judgment shall not be affected by any entry
or sale hereunder, or by the exercise of any other right, power or remedy for
the enforcement of the provisions hereof, or the foreclosure of, or absolute
conveyance pursuant to, this Deed of Trust. In case of proceedings against the
Trustor in insolvency or bankruptcy or any proceedings for its reorganization or
involving the liquidation of its assets, the Beneficiary shall be entitled to
prove the whole amount of principal and interest and other payments, charges and
costs due in respect of the Obligations to the full amount thereof without
deducting therefrom any proceeds obtained from the sale of the whole or any part
of the Trust Property; provided, however, that in no case shall the Beneficiary
receive a greater amount than the aggregate of such principal, interest and such
other payments, charges and costs (with interest at the Default Rate) from the
proceeds of the sale of the Trust Property and the distribution from the estate
of the Trustor.

 

16



--------------------------------------------------------------------------------

(ii) Any recovery of any judgment by the Beneficiary and any levy of any
execution under any judgment upon the Trust Property shall not affect in any
manner or to any extent the Lien and security interests created and evidenced
hereby upon the Trust Property or any part thereof, or any conveyances, powers,
rights and remedies of the Beneficiary hereunder, but such conveyances, powers,
rights and remedies shall continue unimpaired as before.

(iii) Any monies collected by the Beneficiary under this Section 8.3 shall be
applied in accordance with the provisions of Section 8.2(ii).

Section 8.4 Legal Proceedings After an Event of Default.

(i) After the occurrence of any Event of Default and immediately upon the
commencement of any action, suit or legal proceedings to obtain judgment for the
Obligations or any part thereof, or of any proceedings to foreclose the Lien and
security interest created and evidenced hereby or otherwise enforce the
provisions hereof or of any other proceedings in aid of the enforcement hereof,
the Trustor shall enter its Voluntary appearance in such action, suit or
proceeding.

(ii) Upon the occurrence and during the continuance of an Event of Default, the
Beneficiary shall be entitled forthwith as a matter of right, concurrently or
independently of any other right or remedy hereunder either before or after
declaring the .Obligations or any part thereof to be due and payable, to the
appointment of a receiver without giving notice to any party and without regard
to the adequacy or inadequacy of any security for the Obligations or the
solvency or insolvency of any person or entity then legally or equitably liable
for the Obligations or any portion thereof. The Trustor hereby consents to the
appointment of such receiver. Notwithstanding the appointment of any receiver,
the Beneficiary shall be entitled as pledgee to the possession and control of
any cash, deposits or instruments at the time held by or payable or deliverable
under the terms of the Credit Agreement to the Beneficiary.

(iii) The Trustor shall not (A) at any time insist upon, or plead, or in any
manner whatsoever claim or take any benefit or advantage of any stay or
extension or moratorium law, any exemption from execution or sale of the Trust
Property or any part thereof, wherever enacted, now or at any time hereafter in
force, which may affect the covenants and terms of performance hereof,
(B) claim, take or insist on any benefit or advantage of any law now or
hereafter in force providing for the valuation or appraisal of the Trust
Property, or any part thereof, prior to any sale or sales of the Trust Property
which may be made pursuant to this Deed of Trust, or pursuant to any decree,
judgment or order of any court of competent jurisdiction or (C) after any such
sale or sales, claim or exercise any right under any statute heretofore or
hereafter enacted to redeem the property so sold or any part thereof. To the
extent permitted by applicable law, the Trustor hereby, expressly (A) waives all
benefit or advantage of any such law or laws, including, without limitation, any
statute of limitations applicable to this Deed of Trust, (B) waives any and all
rights to trial by jury in any action or proceeding related to the enforcement
hereof, (C) waives any objection which it may now or hereafter have to the
laying of venue of any action, suit or proceeding brought in connection with
this Deed of Trust and

 

17



--------------------------------------------------------------------------------

further waives and agrees not to plead that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum and
(D) covenants not to hinder, delay or impede the execution of any power granted
or delegated to the Beneficiary by this Deed of Trust but to suffer and permit
the execution of every such power as though no such law or laws had been made or
enacted. The Beneficiary shall not be liable for any incorrect or improper
payment made pursuant to this Article VIII in the absence of gross negligence or
willful misconduct.

Section 8.5 Remedies Not Exclusive. No remedy conferred upon or reserved to the
Beneficiary by this Deed of Trust is intended to be exclusive of any other
remedy or remedies, and each and every such remedy shall be cumulative and shall
be in addition to every other remedy given under this Deed of Trust or now or
hereafter existing at law or in equity. Any delay or omission of the Beneficiary
to exercise any right or power accruing on any Event of Default shall not impair
any such right or power and shall not be construed to be a waiver of or
acquiescence in any such Event of Default. Every power and remedy given by this
Deed of Trust may be exercised from time to time concurrently or independently,
when and as often as may be deemed expedient by the Beneficiary in such order
and manner as the Beneficiary, in its sole discretion, may elect. If the
Beneficiary accepts any monies required to be paid by the Trustor under this
Deed of Trust after the same become due, such acceptance shall not constitute a
waiver of the right either to require prompt payment, when due, of all other
sums secured by this Deed of Trust or to declare an Event of Default with regard
to subsequent defaults. If the Beneficiary accepts any monies required to be
paid by the Trustor under this Deed of Trust in an amount less than the sum then
due, such acceptance shall be deemed an acceptance on account only and on the
condition that it shall not constitute a waiver of the obligation of the Trustor
to pay the entire sum then due, and the Trustor’s failure to pay the entire sum
then due shall be and continue to be a default hereunder notwithstanding
acceptance of such amount on account.

ARTICLE IX.

SECURITY AGREEMENT AND FIXTURE FILING

Section 9.1 Security Agreement. Trustor hereby grants to the Beneficiary a
security interest in and upon so much of the Trust Property as constitutes
personal property, including, without limitation, the Leases, Rents, Contracts,
Records, Proceeds and personal property or items of personal property which are
or are to become fixtures under applicable law, and this Deed of Trust shall
also be construed as a security agreement under the UCC; and, upon and during
the continuance of an Event of Default, the Beneficiary shall be entitled with
respect to such personal property to exercise all remedies hereunder, all
remedies available under the UCC with respect to fixtures and all other remedies
available under applicable law. Without limiting the foregoing, such personal
property may, at the Beneficiary’s option, (i) be sold hereunder together with
any sale of any portion of the Trust Property or otherwise, (ii) be sold
pursuant to the UCC, or (iii) be dealt with by the Beneficiary in any other
manner permitted under applicable law. The Beneficiary may require the Trustor
to assemble such personal property and make it available to the Beneficiary at a
place to be designated by the Beneficiary. The Trustor acknowledges and agrees
that a disposition of the personal property in accordance with the

 

18



--------------------------------------------------------------------------------

Beneficiary’s rights and remedies in respect to the Trust Property as heretofore
provided is a commercially reasonable disposition thereof; provided, however,
that the Beneficiary shall give the Trustor not less than ten (10) days’ prior
notice of the time and place of any intended disposition.

Section 9.2 Fixture Filing. To the extent that the Trust Property includes items
of personal property which are or are to become fixtures under applicable law,
and to the extent permitted under applicable law, the filing hereof in the real
estate records of the county in which such Trust Property is located shall also
operate from the time of filing as a fixture filing with respect to such Trust
Property, and the following information is applicable for the purpose of such
fixture filing, to wit:

 

Name and Address of the debtor:

 

The Trustor having the address described in the Preamble hereof.

 

The Trustor is a corporation organized under the laws of the state of
Washington.

  

Name and Address of the secured party:

 

The Beneficiary having the address described in the Preamble hereof, from which
address information concerning the security interest maybe obtained.

This Financing Statement covers the following types or items of property:

The Trust Property.

This instrument covers goods or items of personal property which are or are to
become fixtures upon the property.

The name of the record owner of the Property on which such fixtures are or are
to be located is the Trustor.

In addition, the Trustor authorizes the Beneficiary to file appropriate
financing and continuation statements under the UCC in effect in the
jurisdiction in which the Trust Property is located as may be required by law in
order to establish, preserve and protect the liens and security interests
intended to be granted to the Beneficiary pursuant to this Deed of Trust in the
Trust Property.

ARTICLE X.

FURTHER ASSURANCES

Section 10.1 Recording Documentation To Assure Security. The Trustor shall,
forthwith after the execution and delivery hereof and thereafter, from time to
time, cause this Deed of Trust and any financing statement, continuation
statement or similar instrument relating to any thereof or to any property
intended to be subject to the Lien hereof to be filed, registered

 

19



--------------------------------------------------------------------------------

and recorded in such manner and in such places as may be required by any present
or future law in order to publish notice of and fully to protect the validity
and priority thereof or the Lien hereof purported to be created upon the Trust
Property and the interest and rights of the Beneficiary therein. The Trustor
shall pay or cause to be paid all taxes and fees incident to such filing,
registration and recording, and all reasonable expenses incident to the
preparation, execution and acknowledgment thereof, and of any instrument of
further assurance, and all Federal or state stamp taxes or other taxes, duties
and charges arising out of or in connection with the execution and delivery of
such instruments.

Section 10.2 Further Acts. The Trustor shall, at the sole cost and expense of
the Trustor, do, execute, acknowledge and deliver all and every such further
acts, deeds, conveyances, mortgages, assignments, notices of assignment,
transfers, financing statements, continuation statements, instruments and
assurances as the Beneficiary shall from time to time reasonably request, which
may be necessary in the judgment of the Beneficiary from time to time to assure,
perfect, convey, assign, mortgage, transfer and confirm unto the Beneficiary,
the property and rights hereby conveyed or assigned or which the Trustor may be
or may hereafter become bound to convey or assign to the Beneficiary or for
carrying out the intention or facilitating the performance of the ten hereof or
the filing, registering or recording hereof. Without limiting the generality of
the foregoing, in the event that the Beneficiary desires to exercise any
remedies, consensual rights or attorney-in-fact powers set forth in this Deed of
Trust and determines it necessary to obtain any approvals or consents of any
Governmental Authority or any other person therefor, then, upon the reasonable
request of the Beneficiary, the Trustor agrees to use its best efforts to assist
and aid the Beneficiary to obtain as soon as practicable any necessary approvals
or consents for the exercise of any such remedies, rights and powers. In the
event the Trustor shall fail after demand to execute any instrument or take any
action required to be executed or taken by the Trustor under this Section 10.2,
the Beneficiary may execute or take the same as the attorney-in-fact for the
Trustor, such power of attorney being coupled with an interest and is
irrevocable.

Section 10.3 Additional Security. Without notice to or consent of the Trustor
and without impairment of the Lien and rights created by this Deed of Trust, the
Beneficiary may accept (but the Trustor shall not be obligated to furnish) from
the Trustor or from any other person, additional security for the Obligations.
Neither the giving hereof nor the acceptance of any such additional security
shall prevent the Beneficiary from resorting, first, to such additional
security, and, second, to the security created by this Deed of Trust without
affecting the Beneficiary’s Lien and rights under this Deed of Trust.

ARTICLE XI.

MISCELLANEOUS

Section 11.1 Covenants To Run with the Land. All of the grants, covenants,
terms, provisions and conditions in this Deed of Trust shall run with the Real
Property and shall apply

 

20



--------------------------------------------------------------------------------

to, and bind the successors and assigns of, the Trustor. If there shall be more
than one Trustor with respect to the Trust Property, the covenants and
warranties hereof shall be joint and several.

Section 11.2 No Merger. The rights and estate created by this Deed of Trust
shall not, under any circumstances, be held to have merged into any other estate
or interest now owned or hereafter acquired by the Beneficiary unless the
Beneficiary shall have consented to such merger in writing.

Section 11.3 Concerning Beneficiary.

(i) The Beneficiary has been appointed as Administrative Agent pursuant to the
Credit Agreement. The actions of the Beneficiary hereunder are subject to the
provisions of the Credit Agreement. The Beneficiary shall have the right
hereunder to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking action (including,
without limitation, the release or substitution of the Trust Property), in
accordance with this Deed of Trust and the Credit Agreement. The Beneficiary may
employ agents and attorneys-in-fact in connection herewith and shall not be
liable for the negligence or misconduct of any such agents or attorneys-in-fact
selected by it in good faith. The Beneficiary may resign and a successor
Beneficiary may be appointed in the manner provided in the Credit Agreement.
Upon the acceptance of any appointment as the Beneficiary by a successor
Beneficiary, that successor Beneficiary shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Beneficiary under this Deed of Trust, and the retiring Beneficiary shall
thereupon be discharged from its duties and obligations under this under this
Deed of Trust. After any retiring Beneficiary’s resignation, the provisions
hereof shall inure to its benefit as to any actions taken or omitted to be taken
by it under this Deed of Trust while it was the Beneficiary.

(ii) The Beneficiary shall be deemed to have exercised reasonable care in the
custody and preservation of the Trust Property in its possession if such Trust
Property is accorded treatment substantially equivalent to that which the
Beneficiary, in its individual capacity, accords its own property consisting of
similar instruments or interests, it being understood that neither the
Beneficiary nor any of the Secured Parties shall have responsibility for taking
any necessary steps to preserve rights against any person with respect to any
Trust Property.

(iii) The Beneficiary shall be entitled to rely upon any written notice,
statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper person, and, with respect to all matters pertaining to this Deed
of Trust and its duties hereunder, upon advice of counsel selected by it.

(iv) With respect to any of its rights and obligations as a Lender, the
Beneficiary shall have and may exercise the same rights and powers hereunder.
The term “Lenders,” “Lender” or any similar terms shall, unless the context
clearly otherwise indicates, include the Beneficiary in its individual capacity
as a Lender. The Beneficiary may accept deposits from, lend money to,

 

21



--------------------------------------------------------------------------------

and generally engage in any kind of banking, trust or other business with the
Trustor or any Affiliate of the Trustor to the same extent as if the Beneficiary
were not acting as Administrative Agent.

(v) If any portion of the Trust Property also constitutes collateral granted by
any Borrower Party to the Beneficiary to secure the Obligations under any other
deed of trust, mortgage, security agreement, pledge or instrument of any type,
in the event of any conflict between the provisions hereof and the provisions of
such other deed of trust, mortgage, security agreement, pledge or instrument of
any type in respect of such collateral, the Beneficiary, in its sole discretion,
shall select which provision or provisions shall control.

Section 11.4 Beneficiary May Perform; Beneficiary Appointed Attorney-in-Fact. If
the Trustor shall fail to perform any covenants contained in this Deed of Trust
(including, without limitation, the Trustor’s covenants to (i) pay the premiums
in respect of all required insurance policies hereunder or under the Credit
Agreement, (ii) pay Charges, (iii) make repairs, (iv) discharge Liens or (v) pay
or perform any obligations of the Trustor under any Trust Property) or if any
warranty on the part of the Trustor contained herein shall be breached, the
Beneficiary may (but shall not be obligated to), after the occurrence and
continuance of an Event of Default, do the same or cause it to be done or remedy
any such breach, and may expend funds for such purpose; provided, however, that
the Beneficiary shall in no event be bound to inquire into the validity of any
tax, lien, imposition or other obligation which the Trustor fails to pay or
perform as and when required hereby and which the Trustor does not contest in
accordance with the provisions of the Credit Agreement. Any and all amounts so
expended by the Beneficiary shall be paid, by the Trustor in accordance with the
provisions of Section 11.04 of the Credit Agreement. Neither the provisions of
this Section 11.4 nor any action taken by the Beneficiary pursuant to the
provisions of this Section 11.4 shall prevent any such failure to observe any
covenant contained in this Deed of Trust nor any breach of warranty from
constituting an Event of Default. Upon the occurrence and continuance of an
Event of Default, the Trustor hereby appoints the Beneficiary its
attorney-in-fact, with full authority in the place and stead of the Trustor and
in the name of the Trustor, or otherwise, from time to time in the Beneficiary’s
discretion to take any action and to execute any instrument consistent with the
terms hereof and the other Loan Documents which the Beneficiary may deem
necessary or advisable to accomplish the purposes hereof. The foregoing grant of
authority is a power of attorney coupled with an interest and such appointment
shall be irrevocable for the term hereof. The Trustor hereby ratifies all that
such attorney shall lawfully do or cause to be done by virtue hereof.

Section 11.5 Continuing Security Interest: Assignment. This Deed of Trust shall
create a continuing Lien on and security interest in the Trust Property and
shall (i) be binding upon the Trustor, its successors and assigns, (ii) inure,
together with the rights and remedies of the Beneficiary hereunder, to the
benefit of the Beneficiary for the benefit of the Secured Parties and each of
their respective successors, transferees and assigns and (iii) in the event
there is more than one mortgagor party hereto, all undertakings hereunder shall
be deemed joint and several. No other persons (including, without limitation,
any other creditor of any Borrower Party) shall have any interest herein or any
right or benefit with respect hereto. Without limiting the

 

22



--------------------------------------------------------------------------------

generality of the foregoing clause (ii), any Lender may assign or otherwise
transfer any indebtedness held by it secured by this Deed of Trust to any other
person, and such other person shall thereupon become vested with all the
benefits in respect thereof granted to such Lender, herein or otherwise,
subject, however, to the provisions of the Credit Agreement.

Section 11.6 Termination; Release. When all the Obligations have been paid in
full and the Commitments of the Lenders to make any Loan or to issue any Letter
of Credit under the Credit Agreement shall have expired or been sooner
terminated and all Letters of Credit have been terminated or cash collateralized
in accordance with the provisions of the Credit Agreement, this Deed of Trust
shall terminate. Upon termination hereof or any release of the Trust Property or
any portion thereof in accordance with the provisions of the Credit Agreement,
the Beneficiary shall, upon the request and at the sole cost and expense of the
Trustor, forthwith cause to be assigned, transferred and delivered to the
Trustor, against receipt and without recourse to or warranty by the Beneficiary
or Trustee, such of the Trust Property to be released (in the case of a release)
as may be in possession of the Beneficiary and as shall not have been sold or
otherwise applied pursuant to the terms hereof, and, with respect to any other
Trust Property, proper documents and instruments (including UCC-3 termination
statements or reconveyances or releases) acknowledging the termination hereof or
the reconveyance and release of such Trust Property, as the case may be.

Section 11.7 Modification in Writing. No amendment, modification, supplement,
termination or waiver of or to any provision hereof, nor consent to any
departure by the Trustor therefrom, shall be effective unless the same shall be
done in accordance with the terms of the Credit Agreement and unless in writing
and signed by the Beneficiary. Any amendment, modification or supplement of or
to any provision hereof, any waiver of any provision hereof and any consent to
any departure by the Trustor from the terms of any provision hereof shall be
effective only in the specific instance and for the specific purpose for which
made or given. Except where notice is specifically required by this Deed of
Trust or any other Loan Document, no notice to or demand on the Trustor in any
case shall entitle the Trustor to any other or further notice or demand in
similar or other circumstances.

Section 11.8 Notices. Unless otherwise provided herein or in the Credit
Agreement, any notice or other communication herein required or permitted to be
given shall be given in the manner and become effective as set forth in the
Credit Agreement, if to the Trustor or the Beneficiary, addressed to it at the
address set forth in the Credit Agreement, or in each case at such other address
as shall be designated by such party in a written notice to the other party
complying as to delivery with the terms of this Section 11.8.

Section 11.9 GOVERNING LAW; SERVICE OF PROCESS; WAIVER OF JURY TRIAL. THIS DEED
OF TRUST SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE IN WHICH THE PREMISES ARE LOCATED, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS, EXCEPT TO THE EXTENT THAT THE VALIDITY OR
PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR REMEDIES

 

23



--------------------------------------------------------------------------------

HEREUNDER, IN RESPECT OF ANY PARTICULAR ITEM OR TYPE OF TRUST PROPERTY ARE
GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE. TRUSTOR AGREES TO
SUBMIT TO THE JURISDICTION OF ANY COURT OF COMPETENT JURISDICTION SITTING IN THE
STATE OF WASHINGTON, WILL COMPLY WITH ALL REQUIREMENTS NECESSARY TO GIVE
JURISDICTION TO SUCH COURT AND WAIVES ITS RIGHT TO BE SERVED WITH PROCESS IN THE
MANNER PROVIDED BY THE STATUTES AND COURT RULES OF THE LAWS OF THE STATE IN
WHICH THE PREMISES ARE LOCATED AND TRUSTOR AGREES THAT SERVICE OF PROCESS IN ANY
PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED
MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO PARENT
BORROWER AT ITS ADDRESS SET FORTH IN THE CREDIT AGREEMENT OR AT SUCH OTHER
ADDRESS OF WHICH THE BENEFICIARY SHALL HAVE BEEN NOTIFIED PURSUANT THERETO. IF
ANY AGENT APPOINTED BY TRUSTOR REFUSES TO ACCEPT SERVICE, TRUSTOR HEREBY AGREES
THAT SERVICE UPON IT BY MAIL SHALL CONSTITUTE SUFFICIENT NOTICE. NOTHING HEREIN
SHALL AFFECT THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR
SHALL LIMIT THE RIGHT OF BENEFICIARY TO BRING PROCEEDINGS AGAINST TRUSTOR IN THE
COURTS OF ANY OTHER JURISDICTION. TRUSTOR, AFTER CONSULTATION WITH ITS
ATTORNEYS, HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT TO ANY ACTION, PROCEEDING, LITIGATION OR
COUNTERCLAIM BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THE
DEED OF TRUST, THE NOTES, THE LOAN DOCUMENTS AND ANY OTHER AGREEMENT
CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS, WHETHER VERBAL OR WRITTEN OR ACTIONS OF EITHER
PARTY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE LENDERS ACCEPTING THIS
DEED OF TRUST.

Section 11.10 Severability of Provisions. Any provision hereof which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

Section 11.11 Relationship. The relationship of the Beneficiary to the Trustor
hereunder is strictly and solely that of lender and borrower and mortgagor and
mortgagee and nothing contained in the Credit Agreement, this Deed of Trust or
any other document or instrument now existing and delivered in connection
therewith or otherwise in connection with the Obligations is intended to create,
or shall in any event or under any circumstance be construed as creating a
partnership, joint venture, tenancy-in-common, joint tenancy or other
relationship of any nature whatsoever between the Beneficiary and the Trustor
other than as lender and borrower and mortgagor and beneficiary.

 

24



--------------------------------------------------------------------------------

Section 11.12 No Credit for Payment of Taxes or Impositions. The Trustor shall
not be entitled to any credit against the principal, premium, if any, or
interest payable under the Credit Agreement, and the Trustor shall not be
entitled to any credit against any other sums which may become payable under the
terms thereof or hereof, by reason of the payment of any Charge on the Trust
Property or any part thereof.

Section 11.13 No Claims Against the Beneficiary. Nothing contained in this Deed
of Trust shall constitute any consent or request by the Beneficiary, express or
implied, for the performance of any labor or services or the furnishing of any
materials or other property in respect of the Premises or any part thereof nor
as giving the Trustor any right, power or authority to contract for or permit
the performance of any labor or services or the furnishing of any materials or
other property in such fashion as would permit the making of any claim against
the Beneficiary in respect thereof or any claim that any Lien based on the
performance of such labor or services or the furnishing of any such materials or
other property is prior to the Lien hereof.

Section 11.14 Beneficiary’s Right To Sever Indebtedness.

(i) The Trustor acknowledges that (A) the Trust Property does not constitute the
sole source of security for the payment and performance of the Obligations and
that the Obligations are also secured by property of the Trustor and its
Affiliates in other jurisdictions (all such property, collectively, the
“Collateral”), (B) the number of such jurisdictions and the nature of the
transaction of which this instrument is a part are such that it would have been
impracticable for the parties to allocate to each item of Collateral a specific
loan amount and to execute in respect of such item a separate credit agreement
and (C) the Trustor intends that the Beneficiary have the same rights with
respect to the Trust Property, in foreclosure or otherwise, that the Beneficiary
would have had if each item of Collateral had been secured, mortgaged or pledged
pursuant to a separate credit agreement, mortgage or security instrument. In
furtherance of such intent, the Trustor agrees that the Beneficiary may at any
time by notice (an “Allocation Notice”) to the Trustor allocate a portion (the
“Allocated Indebtedness”) of the Obligations to the Trust Property and sever
from the remaining Obligations the Allocated Indebtedness. From and after the
giving of an Allocation Notice with respect to the Trust Property, the
Obligations hereunder shall be limited to the extent set forth in the Allocation
Notice and (as so limited) shall, for all purposes, be construed as a separate
loan obligation of the Trustor unrelated to the other transactions contemplated
by the Credit Agreement, any other Loan Document or any document related to any
thereof. To the extent that the proceeds on any foreclosure of the Trust
Property shall exceed the Allocated Indebtedness, such proceeds shall belong to
the Trustor and shall not be available hereunder to satisfy any Obligations of
the Trustor other than the Allocated Indebtedness. In any action or proceeding
to foreclose the Lien hereof or in connection with any power of sale,
foreclosure or other remedy exercised under this Deed of Trust commenced after
the giving by the Beneficiary of an Allocation Notice, the Allocation Notice
shall be conclusive proof of the limits of the Obligations hereby secured, and
the Trustor may introduce, by way of defense or counterclaim, evidence thereof
in any such action or proceeding. Notwithstanding any provision of this
Section 11.14, the proceeds received by the Beneficiary pursuant to this

 

25



--------------------------------------------------------------------------------

Deed of Trust shall be applied by the Beneficiary in accordance with the
provisions of Section 8.2(ii) hereof.

(ii) The Trustor hereby waives to the greatest extent permitted under law the
right to a discharge of any of the Obligations under any statute or rule of law
now or hereafter in effect which provides that foreclosure of the Lien hereof or
other remedy exercised under this Deed of Trust constitutes the exclusive means
for satisfaction of the Obligations or which makes unavailable a deficiency
judgment or any subsequent remedy because the Beneficiary elected to proceed
with a power of sale foreclosure or such other remedy or because of any failure
by the Beneficiary to comply with laws that prescribe conditions to the
entitlement to a deficiency judgment. In the event that, notwithstanding the
foregoing waiver, any court shall for any reason hold that the Beneficiary is
not entitled to a deficiency judgment, the Trustor shall not (A) introduce in
any other jurisdiction such judgment as a defense to enforcement against the
Trustor of any remedy in the Credit Agreement or any other Loan Document or
(B) seek to have such judgment recognized or entered in any other jurisdiction,
and any such judgment shall in all events be limited in application only to the
state or jurisdiction where rendered.

(iii) In the event any instrument in addition to the Allocation Notice is
necessary to effectuate the provisions of this Section 11.14, including, without
limitation, any amendment to this Deed of Trust, any substitute promissory note
or affidavit or certificate of any kind, the Beneficiary may execute, deliver or
record such instrument as the attorney-in-fact of the Trustor. Such power of
attorney is coupled with an interest and is irrevocable.

(iv) Notwithstanding anything set forth herein to the contrary, the provisions
of this Section 11.14 shall be effective only to the maximum extent permitted by
law.

ARTICLE XII.

LEASES

Section 12.1 Trustor’s Affirmative Covenants with Respect to Leases. With
respect to each Lease, the Trustor shall:

(i) observe and perform in all material respects all the obligations imposed
upon the Landlord under such Lease;

(ii) promptly send copies to the Beneficiary of all notices of default which the
Trustor shall send or receive thereunder; and

(iii) enforce all of the material terms, covenants and conditions contained in
such Lease upon the part of the Tenant thereunder to be observed or performed.

Section 12.2 Trustor’s Negative Covenants with Respect to Leases. With respect
to each Lease, the Trustor shall not, without the prior written consent of the
Beneficiary:

 

26



--------------------------------------------------------------------------------

(i) receive or collect, or permit the receipt or collection any Rent under such
Lease more than three (3) months in advance of the respective period in respect
of which such Rent is to accrue, except:

 

  (A) in connection with the execution and delivery of such Lease (or of any
amendment to such Lease), Rent thereunder may be collected and received in
advance in an amount not in excess of three (3) months Rent;

 

  (B) the amount held by Landlord as a reasonable security deposit thereunder;
and

 

  (C) any amount received and collected for escalation and other charges in
accordance with the terms of such Lease;

(ii) assign, transfer or hypothecate (other than to the Beneficiary hereunder)
any Rent under such Lease whether then due or to accrue in the future or the
interest of the Trustor as Landlord under such Lease;

(iii) enter into any amendment or modification of any Lease if the same would
not constitute a Permitted Lien or could reasonably be expected to result in a
Property Material Adverse Effect;

(iv) terminate (whether by exercising any contractual right of the Trustor to
recapture leased space or otherwise) or permit the termination of such Lease or
accept surrender of all or any portion of the space demised under such Lease
prior to the end of the term thereof or accept assignment of such Lease to the
Trustor unless the same would not cause a Property Material Adverse Effect; or

(v) waive, excuse, condone or in any manner discharge or release any Tenants of
or from the obligations of such Tenants under their respective Leases or
guarantors of Tenants from obligations under any guarantees of the Leases unless
the same would not cause a Property Material Adverse Effect.

ARTICLE XIII.

LOCAL LAW PROVISIONS

Section 13.1 Right to a Deficiency. To the fullest extent permitted by law,
including, without limitation, RCW 61.24.100, Beneficiary may seek and obtain a
deficiency judgment following the completion of a judicial foreclosure or a
trustee’s sale of all or a portion of the security for the obligations secured
by this Deed of Trust.

Section 13.2 Expenses During Redemption Period. If this Deed of Trust is
foreclosed as a mortgage and the Trust Property sold at a foreclosure sale, the
purchaser may during any

 

27



--------------------------------------------------------------------------------

redemption period allowed, make such repairs or alterations on the Trust
Property as may be reasonably necessary for the proper operation, care,
preservation, protection and insuring thereof. Any sums so paid together with
interest thereon from the time of such expenditure at the lesser of the default
rate under the Credit Agreement, or the maximum rate permitted by law, shall be
added to and become a part of the amount required to be paid for redemption from
such sale.

Section 13.3 Agricultural Use. Trustor covenants, represents and warrants that
the Trust Property is not used principally for agricultural purposes.

Section 13.4 Purpose of Loan. The proceeds of the Loan are for commercial
purposes only and not for personal, family or household purposes.

Section 13.5 Appraisal Costs. The costs incurred by Beneficiary that are secured
by this Deed of Trust shall include, without limitation, the cost of any
appraisal obtained to establish the fair value of the Trust Property in
connection with the judicial or nonjudicial foreclosure of this Deed of Trust.

Section 13.6 EXCLUSION OF PAROL EVIDENCE. ORAL AGREEMENTS OR COMMITMENTS TO LOAN
MONEY, EXTEND CREDIT, OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT
ENFORCEABLE UNDER WASHINGTON LAW.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Trustor has caused this Deed of Trust to be duly
executed and delivered under seal the day and year first above written.

 

SYNRAD, INC.,

a Washington corporation

By:       Name:       Title:    

ACKNOWLEDGEMENT

STATE OF ________________

COUNTY OF ______________

Before me, the undersigned notary public, personally appeared the above named
____________________________, whose name is signed on the preceding document,
and such person acknowledged to me that he/she signed such document voluntarily,
for its stated purpose. The identity of such person was proved to me through
satisfactory evidence of identification, which was [_] photographic
identification with signature issued by a federal or state governmental agency,
[_] oath or affirmation of a credible witness, or [_] personal knowledge of the
undersigned.

 

     

Notary Public

My Commission Expires:

 

29



--------------------------------------------------------------------------------

Schedule A – Legal Description

Lot 4 of Binding Site Plan, recorded August 29, 2000 under Recording Number
200008295004, being a portion of Lot 26, Harbour Pointe Business Center-North
Campus, according to the plat thereof, recorded in Volume 51 of Plats, Pages 73
through 81, inclusive, records of Snohomish County, Washington.



--------------------------------------------------------------------------------

Schedule B

Each of the liens and other encumbrances excepted as being prior to the Lien
hereof as set forth in Schedule B to the marked Pro Forma Policy issued by First
American Title Insurance Company, dated as of the date hereof and delivered to
Administrative Agent on the date hereof, bearing Fidelity National Title
Insurance Company commitment number 611016209 relating to the real property
described in Schedule A attached hereto.



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF BORROWING BASE CERTIFICATE

Quarterly Period ended                     , 20    

Reference is made to that certain Credit Agreement, dated as of October 19, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among GSI GROUP CORPORATION, a Michigan corporation (the
“Borrower”), GSI Group Inc., a company continued and existing under the laws of
the Province of New Brunswick, Canada, the other Guarantors from time to time
party thereto, the Lenders from time to time party thereto, Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender and Silicon
Valley Bank as Syndication Agent.

Pursuant to Section 6.02(i) of the Agreement, the undersigned, being the duly
elected, acting and qualified [President] [Chief Financial Officer] [Vice
President of Finance] of the Borrower, hereby certifies that attached hereto as
Annex 1 is a true and accurate calculation of the sum of the Loan Values of the
Eligible Collateral as at the end of the quarterly period ended
                    , 20             determined in accordance with the
requirements of the Agreement.

[Remainder of page intentionally left blank]

 

I-1

Form of Borrowing Base Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed as of this              day of                     , 20    .

 

GSI GROUP CORPORATION By:    

Name:

Title:

 

 

I-2

Form of Borrowing Base Certificate



--------------------------------------------------------------------------------

Annex 1

to the Borrowing Base Certificate

For the Quarter/Year ended                                 (“Statement Date”)

 

I.     Loan Values

  

A.     Value of Eligible Inventory (from Schedule 1)

   $                    

B.     Line I.A × 50%

   $                    

C.     Value of Eligible Receivables (from Schedule 2), less any unapplied cash

   $                    

D.     Line I.C × 85%

   $                    

E.     Value of Eligible Cash

   $                    

Loan Values (Line I.B + I.D + I.E)

   $                    

 

I-3

Form of Borrowing Base Certificate



--------------------------------------------------------------------------------

Schedule 1

to the Borrowing Base Certificate

For the Quarter/Year ended                     (“Statement Date”)

 

II.     Eligible Inventory: Value of the following:

  

A.     Inventory

   $                        

1.      Inventory located on leaseholds as to which the lessor has not entered
into a Collateral Access Agreement

   $                        

2.      Inventory that is obsolete, unusable or otherwise unavailable for sale

   $                        

3.      Inventory consisting of promotional, marketing, packaging or shipping
materials and supplies

   $                        

4.      Inventory that fails to meet all standards imposed by any Governmental
Authority having regulatory authority over such Inventory or its use or sale

   $                        

5.      Inventory that is subject to any licensing, patent, royalty, trademark,
trade name or copyright agreement with any third party from which the Borrower
or any of its Subsidiaries has received notice of a dispute in respect of any
such agreement

   $                        

6.      Inventory located outside the United States or the United Kingdom

   $                        

7.      Inventory that is not in the possession of or under the sole control of
the Borrower or any of its Subsidiaries

   $                        

8.      Inventory that represents intercompany profits

   $                        

9.      Inventory with respect to which the representations and warranties set
forth in Section 5(e) of the Security Agreement applicable to Inventory are not
correct

   $                        

10.    Inventory in respect of which the Security Agreement, after giving effect
to the related filings of financing statements that have then been made, if any,
does not or has ceased to create a valid and perfected first priority lien or
security interest in favor of the Administrative Agent, on behalf of the Secured
Parties, securing the Obligations

   $                        

B.     Value of Eligible Inventory (Line II.A – sum of Line II.A.1 through Line
II.A.10)

   $                        

 

I-4

Form of Borrowing Base Certificate



--------------------------------------------------------------------------------

Schedule 2

to the Borrowing Base Certificate

For the Quarter/Year ended                         (“Statement Date”)

 

III.    Eligible Receivables: Value of the following:

  

A.     Receivables

   $                        

1.      Receivables that do not arise out of sales of goods or rendering of
services in the ordinary course of the Borrower’s or the relevant Subsidiary’s
business

   $                        

2.      Receivables payable other than in Dollars or pounds sterling or that are
otherwise on terms other than those normal or customary in the Borrower’s or the
relevant Subsidiary’s business

   $                        

3.      Receivables owing from any Person that is an Affiliate of the Borrower

   $                        

4.      Receivables more than 90 days past original invoice date or more than 60
days past the date due (not to be reduced by any aged credit)

   $                        

5.      Receivables owing from any Person from which an aggregate amount of more
than 50% of the Receivables owing therefrom is more than 90 days past original
invoice date or more than 60 days past the date due

   $                        

6.      Receivables owing from any Person that (i) has disputed liability for
any Receivable owing from such Person or (ii) has otherwise asserted any claim,
demand or liability against the Borrower or any of its Subsidiaries, whether by
action, suit, counterclaim or otherwise; provided that for purposes of subclause
(i), such Receivables shall be excluded only to the extent of the amounts being
disputed by such Person at any date of determination

   $                        

7.      Receivables owing from any Person that shall take or be the subject of
any action or proceeding of a type described in Section 8.01(f) of the Agreement

   $                        

8.      Receivables (i) owing from any Person that is also a supplier to or
creditor of the Borrower or any of its Subsidiaries unless such Person has
waived any right of setoff in a manner acceptable to the Administrative Agent or
(ii) representing any manufacturer’s or supplier’s credits, discounts, incentive
plans or similar arrangements entitling the Borrower or any of its Subsidiaries
to discounts on future purchase therefrom; provided that for purposes of
subclause (ii), such Receivables shall be excluded only to the extent of the
amounts of such credits, discounts, incentive plans or similar arrangements at
any date of determination

   $                        

 

I-5

Form of Borrowing Base Certificate



--------------------------------------------------------------------------------

9.      Receivables arising out of sales to account debtors outside the United
States or the United Kingdom unless such Receivables are fully backed by an
irrevocable letter of credit on terms, and issued by a financial institution,
acceptable to the Administrative Agent and such irrevocable letter of credit is
in the possession of the Administrative Agent

   $                        

10.    Receivables arising out of sales on a bill-and-hold, guaranteed sale,
sale-or-return, sale on approval or consignment basis or subject to any right of
return, setoff or charge back

   $                        

11.    Receivables owing from an account debtor that is an agency, department or
instrumentality of the United States or any state thereof unless the Borrower or
its relevant Subsidiary shall have satisfied the requirements of the Assignment
of Claims Act of 1940, and any similar state legislation and the Administrative
Agent is satisfied as to the absence of setoffs, counterclaims and other
defenses on the part of such account debtor

   $                        

12.    Receivables with respect to which the representations and warranties set
forth in Section 5(e) of the Security Agreement applicable to Receivables are
not correct

   $                        

13.    Receivables in respect of which the Security Agreement, after giving
effect to the related filings of financing statements that have then been made,
if any, does not or has ceased to create a valid and perfected first priority
lien or security interest in favor of the Administrative Agent, on behalf of the
Secured Parties, securing the Obligations

   $                        

B.     Value of Eligible Receivables (Line III.A – sum of Line III.A.1 through
Line II.A.13)

   $                        

 

I-6

Form of Borrowing Base Certificate



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF FOREIGN LENDER CERTIFICATE16

Reference is made to that certain Credit Agreement, dated as of October 19, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among GSI Group Corporation, a Michigan corporation (the
“Borrower”), GSI Group Inc., a company continued and existing under the laws of
the Province of New Brunswick, Canada, the other Guarantors from time to time
party thereto, the Lenders from time to time party thereto, Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender and Silicon
Valley Bank as Syndication Agent. Pursuant to the provisions of Section 3.02(e)
of the Credit Agreement, the undersigned hereby certifies that (i) it is the
sole record and beneficial owner of the Loans in respect of which it is
providing this certificate, (ii) it is not a “bank” as such term is used in
Section 881(c)(3)(A) of the Code and the Treasury regulations promulgated
thereunder, (iii) it is not a ten percent shareholder of the Borrower or any
Guarantor within the meaning of Section 871(h)(3)(B) of the Code and the
Treasury regulations promulgated thereunder and (iv) it is not a controlled
foreign corporation related to the Borrower or any Guarantor within the meaning
of Section 864(d) of the Code and the Treasury regulations promulgated
thereunder.

The undersigned shall promptly notify the Borrower and the Administrative Agent
if any of the representations and warranties made herein are no longer true and
correct.

 

 

16 

If the undersigned is an intermediary, a foreign partnership or other
flow-through entity, the following adjustments shall be made.

A. The following representations shall be provided as applied to the partners or
members claiming the portfolio interest exemption:

 

  •  

beneficial ownership under clause (i);

 

  •  

the status in clause (iii);

 

  •  

the status in clause (iv).

B. The following representation shall be provided as applied to the undersigned:

 

  •  

record ownership under clause (i).

C. The following representation shall be provided as applied to the undersigned
as well as the partners or members claiming the portfolio interest exemption:

 

  •  

the status in clause (ii).

D. The undersigned shall provide an Internal Revenue Service Form W-8IMY (with
underlying W-8BENs, W-9s or other applicable forms and/or certificates from each
of its partners or members).

E. Appropriate adjustments shall be made in the case of tiered intermediaries or
tiered partnerships or flow-through entities.



--------------------------------------------------------------------------------

[NAME OF LENDER] By:     Name:   Title:  

Dated:                                 



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF RESPONSIBLE OFFICER CERTIFICATE

OCTOBER 19, 2011

Reference is made to that certain Credit Agreement, dated as of the date hereof
(the “Agreement;” the terms defined therein being used herein as therein
defined), among GSI GROUP CORPORATION, a Michigan corporation (the “Borrower”),
GSI Group Inc., a company continued and existing under the laws of the Province
of New Brunswick, Canada, the other Guarantors from time to time party thereto,
the Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender and Silicon Valley Bank
as Syndication Agent.

Pursuant to Sections 4.01(a)(x) and 4.01(g) of the Agreement, the undersigned,
hereby certifies that [he]/[she] is the duly elected, acting and qualified
Responsible Officer of the Borrower, and that:

 

  1. the representations and warranties of the Borrower and each other Loan
Party contained in Article V to the Agreement or any other Loan Document, or
which are contained in any document furnished at any time under or in connection
therewith, are true and correct on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date;

 

  2. as of the date hereof and after giving effect to the Transaction, no Event
of Default exists or would result from the Loans made on the date hereof or from
the application of the proceeds of such Loans;

 

  3. since December 31, 2010, there has been no event or circumstance that has
had or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect; and

 

  4.

attached hereto as Annex 1 are calculations evidencing that after giving effect
to the Borrowing on the date hereof, Holdings and its Subsidiaries have a
Consolidated Leverage Ratio for the twelve-month period ended July 1, 2011 of
            17 to 1.0.

[Remainder of page intentionally left blank]

 

 

17 

Must be less than or equal to 1.5:1.0

 

K-9

Form of Responsible Officer’s Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
first written above.

 

GSI GROUP CORPORATION By:    

Name:

Title:

 

 

K-10

Form of Responsible Officer’s Certificate



--------------------------------------------------------------------------------

ANNEX 1

to the Responsible Officer’s Certificate

($ in 000’s)

Consolidated EBITDA

(in accordance with the definition of Consolidated EBITDA as set forth in the
Agreement)

 

Consolidated EBITDA

   Quarter
Ended    Quarter
Ended    Quarter
Ended    Quarter
Ended    Twelve
Months
Ended

Consolidated Net Income

              

+ Consolidated Interest Charges

              

+ income taxes

              

+ depreciation expense

              

+ amortization expense

              

+ restructuring charges from operations and divestitures18

              

+ restructuring charges, fees and expenses in respect of other transactions19

              

+ Non-Cash Charges

              

- non-cash income

              

- earnings from equity-method investments

              

= Consolidated EBITDA

              

Consolidated Leverage Ratio.

 

A.     Consolidated Funded Indebtedness at Closing Date:

   $                        

B.     Consolidated EBITDA for twelve-month period ended July 1, 2011 (from
above):

   $                        

C.     Consolidated Leverage Ratio (Line A ÷ Line B):

     _____ to 1.00   

 

 

18 

not to exceed $10,000,000 in the aggregate during any Measurement Period from
the Closing Date through December 31, 2012 and not to exceed $5,000,000 in the
aggregate during any Measurement Period thereafter

19 

not to exceed $6,500,000 in the aggregate during any Measurement Period

 

K-11

Form of Responsible Officer’s Certificate



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF SOLVENCY CERTIFICATE

OCTOBER 19, 2011

Reference is made to that certain Credit Agreement, dated as of the date hereof
(the “Agreement;” the terms defined therein being used herein as therein
defined), among GSI GROUP CORPORATION, a Michigan corporation (the “Borrower”),
GSI Group Inc., a company continued and existing under the laws of the Province
of New Brunswick, Canada, the other Guarantors from time to time party thereto,
the Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender and Silicon Valley Bank
as Syndication Agent.

Pursuant to Section 4.01(a)(xii) of the Agreement, the undersigned, hereby
certifies that [he]/[she]/[they] is/are the duly elected, acting and qualified
Chief Financial Officer[s] or other Responsible Officer of each Loan Party, and
that, as such, they are generally familiar with the business and assets of such
Loan Party and authorized to execute and deliver this Solvency Certificate to
the Administrative Agent and Lenders on behalf of the Loan Parties, and that for
each Loan Party, individually and together with its Subsidiaries on a
consolidated basis, before and after giving effect to the Transaction:

(a) the fair value of the property of such Loan Party is greater than the total
amount of liabilities, including contingent liabilities, of such Loan Party,

(b) the present fair salable value of the assets of such Loan Party is not less
than the amount that will be required to pay the probable liability of such Loan
Party on its debts as they become absolute and matured,

(c) such Loan Party does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Loan Party’s ability to pay such debts and
liabilities as they mature,

(d) such Loan Party is not engaged in business or a transaction, and is not
about to engage in business or a transaction, for which such Loan Party’s
property would constitute an unreasonably small capital, and

(e) such Loan Party is able to pay its debts and liabilities, contingent
obligations and other commitments as they mature in the ordinary course of
business.

[Remainder of page intentionally left blank]

 

L-1

Form of Solvency Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

 

BORROWER:

GSI GROUP CORPORATION

By:    

Name:

Title:

 

 

HOLDINGS:

GSI GROUP INC.

By:    

Name:

Title:

 

 

GUARANTORS:

GSI GROUP LIMITED

EXCEL TECHNOLOGY, INC.

CAMBRIDGE TECHNOLOGY, INC.

CONTINUUM ELECTRO-OPTICS, INC.

CONTROL LASER CORPORATION (D/B/A BAUBLYS CONTROL LASER)

THE OPTICAL CORPORATION

PHOTO RESEARCH, INC.

QUANTRONIX CORPORATION

SYNRAD, INC.

MICROE SYSTEMS CORP.

MES INTERNATIONAL INC.

By:    

Name:

Title:

 

 

 

 

L-2

Form of Solvency Certificate



--------------------------------------------------------------------------------

EXHIBIT M

FORM OF BURNOFF CONDITION CERTIFICATE

Financial Statement Date                    , ___, 20__20

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of October 19, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among GSI GROUP CORPORATION, a Michigan corporation (the
“Borrower”), GSI Group Inc., a company continued and existing under the laws of
the Province of New Brunswick, Canada (“Holdings”), the other Guarantors from
time to time party thereto, the Lenders from time to time party thereto, Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender and
Silicon Valley Bank as Syndication Agent.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the __________________________ of Holdings, and that, as such, he/she
is authorized to execute and deliver this Certificate to the Administrative
Agent on the behalf of Holdings, and that:

 

  1.

attached hereto as Annex 1 are calculations evidencing that after giving effect
to any Borrowing on the date hereof, Holdings and its Subsidiaries have a
Consolidated Leverage Ratio for the twelve-month period ended on the Financial
Statement Date of                     21 to 1.0; and

 

  2.

attached hereto as Annex 2 are calculations evidencing that after giving effect
to any Borrowing on the date hereof, Holdings and its Subsidiaries have Excess
Availability on the Financial Statement Date of $                    22.

[Remainder of page intentionally left blank]

 

 

20 

To be on or after [the quarter ending at least one year after closing]

21 

Must be less than or equal to 1.5:1.0

22 

Must be greater than or equal to $50,000,000.

 

M-3

Form of Burnoff Condition Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                        , 20__.

 

GSI GROUP INC. By:    

Name:

Title:

 

 

M-4

Form of Burnoff Condition Certificate



--------------------------------------------------------------------------------

ANNEX 1

to the Burnoff Condition Certificate

($ in 000’s)

Consolidated EBITDA

(in accordance with the definition of Consolidated EBITDA as set forth in the
Agreement)

 

Consolidated

EBITDA

  

Quarter
Ended

  

Quarter
Ended

  

Quarter
Ended

  

Quarter
Ended

  

Twelve
Months
Ended

Consolidated Net Income

              

+ Consolidated Interest Charges

              

+ income taxes

              

+ depreciation expense

              

+ amortization expense

              

+ restructuring charges from operations and divestitures23

              

+ restructuring charges, fees and expenses in respect of other transactions24

              

+ Non-Cash Charges

              

- non-cash income

              

- earnings from equity-method investments

              

= Consolidated EBITDA

              

Consolidated Leverage Ratio.

 

A.     

   Consolidated Funded Indebtedness on the Financial Statement Date:   
$__________

B.     

   Consolidated EBITDA for twelve-month period ended on the Financial Statement
Date (from above):    $__________

C.     

   Consolidated Leverage Ratio (Line A ÷ Line B):    _____ to 1.00

 

23 

not to exceed $10,000,000 in the aggregate during any Measurement Period from
the Closing Date through December 31, 2012 and not to exceed $5,000,000 in the
aggregate during any Measurement Period thereafter

24 

not to exceed $6,500,000 in the aggregate during any Measurement Period

 

M-5

Form of Burnoff Condition Certificate



--------------------------------------------------------------------------------

ANNEX 2

to the Burnoff Condition Certificate

($ in 000’s)

Excess Availability.

 

A.     

   Unrestricted cash on the balance sheet of Holdings and its Subsidiaries on
the Financial Statement Date:    $__________

B.     

   the Loan Values of the Eligible Collateral (from the Borrowing Base
Certificate delivered with respect to the Financial Statement Date):   
$__________

C.     

   the Revolving Credit Facility on the Financial Statement Date:    $__________

D.     

   Lesser of Line B and Line C:    $__________

E.     

   Outstanding Amount of all Revolving Credit Loans on the Financial Statement
Date:    $__________

F.      

   Outstanding Amount of all Swing Line Loans on the Financial Statement Date:
   $__________

G.     

   Outstanding Amount of all L/C Obligations on the Financial Statement Date:   
$__________

H.     

  

Excess Availability

(Line A + Line D – Line E – Line F – Line G):

   $__________

 

M-6

Form of Burnoff Condition Certificate



--------------------------------------------------------------------------------

EXHIBIT N

FORM OF PERMITTED ACQUISITION CERTIFICATE

                         , 20    

Reference is made to that certain Credit Agreement, dated as of October 19,
2011s (the “Agreement;” the terms defined therein being used herein as therein
defined), among GSI GROUP CORPORATION, a Michigan corporation (the “Borrower”),
GSI Group Inc., a company continued and existing under the laws of the Province
of New Brunswick, Canada (“Holdings”), the other Guarantors from time to time
party thereto, the Lenders from time to time party thereto, Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender and Silicon
Valley Bank as Syndication Agent.

Pursuant to Section 7.03(j) of the Agreement and in connection with the
acquisition of [DESCRIBE TRANSACTION] (the “Acquisition”), the undersigned,
hereby certifies that [he]/[she] is the duly elected, acting and qualified
[President] [Chief Financial Officer] [Vice President of Finance] of Holdings,
and that:

 

  1. any Subsidiary newly-created or acquired in connection with the Acquisition
shall comply with the requirements of Section 6.12 of the Agreement;

 

  2. the lines of business of the Target are not substantially different from
those lines of business conducted by the Borrower and its Subsidiaries on the
Closing Date or any business substantially related or incidental thereto or a
reasonable extension thereof;

 

  3. the Acquisition has been consented to by the shareholders or board of
directors or other equivalent governing body of the Target;

 

  4. immediately before and immediately after giving pro forma effect to the
Acquisition, no Event of Default has occurred and is continuing;

 

  5.

attached hereto as Annex 1 are calculations evidencing that immediately before
and immediately after giving pro forma effect to the Acquisition, Holdings and
its Subsidiaries are in pro forma compliance with all of the covenants set forth
in Section 7.10 of the Agreement for the twelve-month period ended on
[                            ]25 (the “Financial Statement Date”), determined on
the basis of the financial information most recently delivered to the
Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) of the
Agreement as though the Acquisition had been consummated as of the first day of
the fiscal period covered thereby;

 

  6.

attached hereto as Annex 2 are calculations evidencing that after giving effect
to the Acquisition, Holdings and its Subsidiaries have a Consolidated Leverage
Ratio for the twelve-month period ended on the Financial Statement Date of
            26 to 1.0, determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders pursuant to

 

25 

Insert date of most recent financial statements delivered pursuant to
Section 6.01(a) or (b) of the Agreement

26 

Must be less than or equal to 2.0:1.0

 

N-1

Form of Permitted Acquisition Certificate



--------------------------------------------------------------------------------

  Section 6.01(a) or (b) of the Agreement as though the Acquisition had been
consummated as of the first day of the fiscal period covered thereby; and

 

  7.

attached hereto as Annex 3 are calculations evidencing that after giving effect
to the Acquisition, as of the Financial Statement Date, Holdings and its
Subsidiaries have Excess Availability of $                            27.

[Remainder of page intentionally left blank]

 

27 

Must be greater than or equal to $25,000,000.

 

N-2

Form of Permitted Acquisition Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
first written above.

 

GSI GROUP INC. By:     Name:   Title:  

 

N-3

Form of Permitted Acquisition Certificate



--------------------------------------------------------------------------------

ANNEX 1

to the Permitted Acquisition Certificate

($ in 000’s)

Consolidated EBITDA

(in accordance with the definition of Consolidated EBITDA as set forth in the
Agreement)

 

Consolidated

EBITDA

  

Quarter
Ended

  

Quarter
Ended

  

Quarter
Ended

  

Quarter
Ended

  

Twelve
Months
Ended

Consolidated Net Income

              

+ Consolidated Interest Charges

              

+ income taxes

              

+ depreciation expense

              

+ amortization expense

              

+ restructuring charges from operations and divestitures28

              

+ restructuring charges, fees and expenses in respect of other transactions29

              

+ Non-Cash Charges

              

- non-cash income

              

- earnings from equity-method investments

              

= Consolidated EBITDA

              

 

I. Section 7.10(a) – Consolidated EBITDA.

   A.    Consolidated EBITDA for four consecutive fiscal quarters ending on the
Financial Statement Date (“Subject Period”) (from above):    $ ___________      
   Minimum required (prior to the satisfaction of the Burnoff Condition):    $
40,000   

 

II. Section 7.10(b) – Consolidated Leverage Ratio.

   A.    Consolidated Funded Indebtedness at Statement Date:    $ ___________   
   B.    Consolidated EBITDA for Subject Period (Line I.A above):    $
___________       C.    Consolidated Leverage Ratio (Line II.A ÷ Line II.B):   
  _____ to 1.00          Maximum permitted:      2.50 to 1.00   

 

28 

not to exceed $10,000,000 in the aggregate during any Measurement Period from
the Closing Date through December 31, 2012 and not to exceed $5,000,000 in the
aggregate during any Measurement Period thereafter

29 

not to exceed $6,500,000 in the aggregate during any Measurement Period

 

N-4

Form of Permitted Acquisition Certificate



--------------------------------------------------------------------------------

III. Section 7.10(c) – Consolidated Fixed Charge Coverage Ratio.

   A.    Adjusted Consolidated EBITDA for Subject Period:          1.   
Consolidated EBITDA for Subject Period (Line I.A above):    $ __________      
   2.    Aggregate amount of all cash Capital Expenditures for Subject Period:
   $ __________          3.    Aggregate amount of Federal, state, local and
foreign income taxes paid in cash for Subject Period:    $ __________         
4.    Adjusted Consolidated EBITDA (Lines III.A1 - 2 - 3):    $ __________      
B.    Consolidated Fixed Charges for Subject Period:          1.    Consolidated
Interest Charges paid in cash for Subject Period:    $ __________          2.   
Aggregate scheduled amortization payments under Section 2.07(a) of the Agreement
(regardless of whether optional prepayments under Section 2.05(a) of the
Agreement were applied to such installments) for Subject Period, for so long as
any amounts are outstanding under the Term Loan Facility:    $ __________      
   3.    Aggregate principal amount of all other regularly scheduled principal
payments or redemptions or similar acquisitions for value of outstanding debt
for borrowed money (including regularly scheduled payments under any Capitalized
Leases, except for the portion of rent expense under Capitalized Leases that is
treated as interest in accordance with GAAP) for Subject Period, but excluding
any voluntary repayments and redemptions to the extent refinanced through the
incurrence of additional Indebtedness otherwise expressly permitted under
Section 7.02 of the Agreement:    $ __________          4.    Aggregate amount
of all Restricted Payments made pursuant to Section 7.06(d) or 7.06(e) of the
Agreement for Subject Period:    $ __________          5.    Consolidated Fixed
Charges (Lines III.B1 + 2 + 3 + 4):    $ __________       C.    Consolidated
Fixed Charge Coverage Ratio (Line III.A4 ÷ Line III.B5):      ______ to 1.00   
      Minimum required:      1.50 to 1.00   

 

N-5

Form of Permitted Acquisition Certificate



--------------------------------------------------------------------------------

ANNEX 2

to the Permitted Acquisition Certificate

($ in 000’s)

Consolidated Leverage Ratio.

A.     

   Consolidated Funded Indebtedness at Closing Date:    $ __________   

B.     

   Consolidated EBITDA for twelve-month period ended on the Financial Statement
Date (from Annex 1):    $ __________   

C.     

   Consolidated Leverage Ratio (Line A ÷ Line B):      _____ to 1.00   

 

N-6

Form of Permitted Acquisition Certificate



--------------------------------------------------------------------------------

ANNEX 3

to the Permitted Acquisition Certificate

($ in 000’s)

Excess Availability.

A.     

   Unrestricted cash on the balance sheet of Holdings and its Subsidiaries on
the Financial Statement Date:    $ __________   

B.     

   the Loan Values of the Eligible Collateral (from the Borrowing Base
Certificate delivered with respect to the Financial Statement Date):    $
__________   

C.     

   the Revolving Credit Facility on the Financial Statement Date:    $
__________   

D.     

   Lesser of Line B and Line C:    $ __________   

E.     

   Outstanding Amount of all Revolving Credit Loans on the Financial Statement
Date:    $ __________   

F.      

   Outstanding Amount of all Swing Line Loans on the Financial Statement Date:
   $ __________   

G.     

   Outstanding Amount of all L/C Obligations on the Financial Statement Date:   
$ __________   

H.     

  

Excess Availability

(Line A + Line D – Line E – Line F – Line G):

   $ __________   

 

N-7

Form of Permitted Acquisition Certificate